               Case 20-11441-BLS              Doc 241       Filed 08/10/20        Page 1 of 323




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

TEMPLAR ENERGY LLC, et al.,1                                 Case No. 20-11441 (BLS)

                                   Debtors.                  (Jointly Administered)



                                      CERTIFICATE OF SERVICE

      I, Robert Miller, depose and say that I am employed by Kurtzman Carson Consultants
LLC (KCC), the claims and noticing agent for the Debtors in the above-captioned case.

        On August 3, 2020, at my direction and under my supervision, employees of KCC caused
to be served the following document via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

            Notice of (I) Entry of Order Approving Disclosure Statement for and
             Confirming the Joint Prepackaged Plan of Liquidation of Templar Energy LLC
             and Its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code; (II)
             Occurrence of Effective Date; (III) Administrative Claims Bar Date; and (IV)
             Professional Claims Bar Date [Docket No. 230]

        Furthermore, on August 4, 2020, at my direction and under my supervision, employees of
KCC caused to be served the above document via First Class Mail upon the service list attached
hereto as Exhibit C.


Dated: August 10, 2020

                                                              /s/ Robert Miller
                                                              Robert Miller
                                                              KCC
                                                              222 N Pacific Coast Highway, 3rd Floor
                                                              El Segundo, CA 90245
                                                              Tel 310.823.9000




         1
                  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Templar Energy LLC (4719), TE Holdcorp, LLC (6730), TE Holdings, LLC (3115), TE
Holdings II, LLC (N/A), Templar Operating LLC (0810), Templar Midstream LLC (3275), and TE Holdings
Management LLC (7467). The address of the Debtors’ corporate headquarters is 4700 Gaillardia Parkway, Suite
200, Oklahoma City, Oklahoma 73142.
Case 20-11441-BLS   Doc 241   Filed 08/10/20   Page 2 of 323




                    Exhibit A
                              Case 20-11441-BLS                        Doc 241           Filed 08/10/20              Page 3 of 323
                                                                                Exhibit A
                                                                              Core/2002 List
                                                                         Served via Electronic Mail


             Description                               Company                                   Notice Name                                    Email
  Counsel for Tapstone Energy,
  LLC                                  Akin Gump Strauss Hauer & Feld LLP          Daniel I. Fisher                          dfisher@akingump.com
  Counsel for Tapstone Energy,                                                                                               dfisher@akingump.com;
  LLC                                  Akin Gump Strauss Hauer & Feld LLP          Daniel I. Fisher and Benjamin L. Taylor   taylorb@akingump.com
  Counsel for Tapstone Energy,
  LLC                                  Akin Gump Strauss Hauer & Feld LLP          Sarah L. Schultz                          sschultz@akingump.com
  Counsel for Reign Operating LLC      Ashby & Geddes, P.A.                        Ricardo Palacio                           rpalacio@ashbygeddes.com
  30 Largest Unsecured Creditor        Automotive Rentals, Inc.                    Brent Davis, District Sales Manager       bdavis@arifleet.com
  30 Largest Unsecured Creditor        Championx U.S. 3 Inc                        Caleb Roberts, District Manager           caleb.roberts@championx.com
  30 Largest Unsecured Creditor        Contango Resources Inc                      Wilkie S. Colyer, CEO                     WColyer@contango.com
  30 Largest Unsecured Creditor        Corlena Oil Company                         W. Jeff Chestnut, Partner                 jeff@corlena.com
                                                                                   Ron Foster, Regional Sales Manager –
  30 Largest Unsecured Creditor        CSI Compressco LP                           Mid-Con                                   RFoster@compressco.com
  DE AG Office                         Delaware Attorney General                   Matthew Denn                              attorney.general@state.de.us
  DE DOJ                               Delaware Dept of Justice                    Attn Bankruptcy Dept                      attorney.general@state.de.us
  DE Secretary of State                Delaware Secretary of State                 Franchise Tax                             dosdoc_bankruptcy@state.de.us
  DE State Treasury                    Delaware State Treasury                                                               statetreasurer@state.de.us
  30 Largest Unsecured Creditor        Elynx Technologies LLC                      Carson Bryant, Account Executive          carson.bryant@elynxtech.com
  30 Largest Unsecured Creditor        Enerflex Energy Systems, Inc.               Robert Mitchell, AGC                      rmitchell@enerflex.com
  30 Largest Unsecured Creditor        Flowco Production Solutions                 Susan Horton, CFO                         accounting@flowcosolutions.com
                                                                                   George H. Solich, President & Chief
  30 Largest Unsecured Creditor        Fourpoint Energy LLC                        Executive Officer                         gsolich@fourpointenergy.com
                                                                                   Derek Hawkins, Managing Member
  30 Largest Unsecured Creditor      H2O Transports LLC                            (President)                               derekhawkins@h2otransports.com
  30 Largest Unsecured Creditor      Halcyon Equipment, LLC                        Mike Shores                               mike@shorescompany.com
                                     Hall, Estill, Hardwick, Gable, Golden and
  Counsel for Reign Operating LLC Nelson, P.C.                                 Larry G. Ball                                 lball@hallestill.com
                                                                               Leisha Archie, Executive Director -
  30 Largest Unsecured Creditor      IHS Global Inc                            Energy Sales                                  Leisha.Archie@ihsmarkit.com
  IRS                                Internal Revenue Service                  Attn Susanne Larson                           SBSE.Insolvency.Balt@irs.gov
  Counsel for Western Association
  of Fish and Wildlife Association   J. Patrick Mensching                      Two West Second Street, Suite 700             pmensching@dsda.com
  30 Largest Unsecured Creditor      Jacam Chemicals 2013, LLC                 Vern Disney, President                        vern.disney@catalystoilfield.com
  30 Largest Unsecured Creditor      JGR Oilfield Services LLC                 John Rivero                                   JGRoilfield@hotmail.com
  30 Largest Unsecured Creditor      J-W Power Company                         Pam Barnhart, SVP Administration              pbarnhart@jwenergy.com
  30 Largest Unsecured Creditor      LDI LLC                                   Ross Donahue, Member Chairman                 ldillctrucking@yahoo.com
  Counsel for Tapstone Energy,       McAfee & Taft A Professional
  LLC                                Corporation                               Jeremy M. Black                               jeremy.black@mcafeetaft.com
  Counsel for J-W Power Company Miller Mentzer Walker, P.C.                    Julie A. Walker                               jwalker@milmen.com
  30 Largest Unsecured Creditor      Momentum Transports, LLC                  Clay Brooks, Manager                          cbrooks@momentum-transports.com
  Counsel to Bank of America, N.A.,                                                                                          amy.kyle@morganlewis.com;
  as DIP Agent and Prepetition RBL                                             Amy L. Kyle, Andrew J. Gallo and              andrew.gallo@morganlewis.com;
  Agent                              Morgan, Lewis & Bockius LLP               Christopher L. Carter                         christopher.carter@morganlewis.com
  Counsel for J-W Power Company Morris James LLP                               Stephen M. Miller                             smiller@morrisjames.com
  30 Largest Unsecured Creditor      Netherland, Sewell & Associates, Inc.     Lauren Vernon, Vice President                 lvernon@nsai-petro.com
  30 Largest Unsecured Creditor      O&B Tank Company, Inc.                    Andrew Skipper, General Manager               andrewobtank@gmail.com
  Counsel for the Railroad
  Commission of Texas and the
  Unclaimed Property Division of the
  Texas Comptroller of Public                                                                                                jason.binford@oag.texas.gov;
  Accounts                           Office of the Attorney General of Texas   Bankruptcy & Collections Division             casey.roy@oag.texas.gov
                                     Office of the United States Trustee
  US Trustee for District of DE      Delaware                                  Jane Leamy, Esq.                              jane.m.leamy@usdoj.gov

  30 Largest Unsecured Creditor        Oilfield Labs of America                    Robert Mitchell, Chief Technology Officer Robert.mitchell@oilfieldloa.com
  Counsel for Galena Park              Perdue, Brandon, Fielder, Collins & Mott,
  Independent School District          L.L.P.                                      1235 North Loop West                      osonik@pbfcm.com
  30 Largest Unsecured Creditor        Perfex Chemical Solutions LLC               Cody Williams, President                  cwilliams@perfexservices.com
  30 Largest Unsecured Creditor        Polaris Operating LLC                       Mike Christe, CEO                         Mike@polarisoperating.com
  Counsel for PAC Production
  Company, Kerry B. Rice, Inc.,                                                    Shanti M. Katona and Stephen J.         skatona@polsinelli.com;
  Cattalo, Ltd. and John R. Buckthal   Polsinelli PC                               Astringer                               sastringer@polsinelli.com
                                                                                                                           csamis@potteranderson.com;
  Counsel for Tapstone Energy,                                                     Christopher M. Samis, L. Katherine Good kgood@potteranderson.com;
  LLC                                  Potter Anderson & Corroon LLP               and Aaron H. Stulman                    astulman@potteranderson.com
  30 Largest Unsecured Creditor        Precision Compression LLC                   Ryan Benge, VP of Sales & Marketing     ryanb@precisioncompression.com
  30 Largest Unsecured Creditor        Presidio MPO LLC                            Will Ulrich, Co-CEO                     will@presidiopetroleum.com
  Counsel to Bank of America, N.A.,
  as DIP Agent and Prepetition RBL                                                                                           collins@rlf.com; steele@rlf.com;
  Agent                                Richards, Layton & Finger, P.A.             Mark D. Collins                           queroli@rlf.com


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 1 of 2
                              Case 20-11441-BLS                      Doc 241             Filed 08/10/20              Page 4 of 323
                                                                               Exhibit A
                                                                             Core/2002 List
                                                                        Served via Electronic Mail


           Description                                Company                                    Notice Name                                    Email
  SEC Regional Office                  Securities & Exchange Commission            G Jeffrey Boujoukos Regional Director       philadelphia@sec.gov
  SEC Headquarters                     Securities & Exchange Commission            Secretary of the Treasury                   SECBankruptcy-OGC-ADO@SEC.GOV
                                       Securities & Exchange Commission NY
  SEC Regional Office                  Office                                      Andrew Calamari Regional Director           bankruptcynoticeschr@sec.gov
  Counsel for Donna Kim Flowers,
  Mitchell Kirk Flowers, James Roy
  Flowers, Jo Lynn Flowers
  Rowland, Timothy Earl Flowers,
  Mary Lynn Flowers and Autumn
  Lynn Flowers                     Snow Spence Green LLP                           Ross Spence                                 ross@snowspencelaw.com
  30 Largest Unsecured Creditor    Territory Resources LLC                         Sean Morgan, CFO                            ownerrelations@territoryllc.com
                                                                                   c/o Perdue, Brandon, Fielder, Collins and
  Counsel for Texas Taxing Entities Texas Taxing Entities                          Mott, LLP                                   amabkr@pbfcm.com
  Counsel for Zarvona III-A, L.P.   The Bifferato Firm, P.A.                       Ian Connor Bifferato                        cbifferato@tbf.legal
                                                                                                                               jpowell@delawarefirm.com;
  Counsel for the Bivens Family        The Powell Firm, LLC                        Jason C. Powell and Thomas Reichert         treichert@delawarefirm.com
  30 Largest Unsecured Creditor        Transzap, Inc.                              James Gattis, Senior Account Director       james.gattis@enverus.com
  Counsel for PAC Production
  Company, Kerry B. Rice, Inc.,
  Cattalo, Ltd. and John R. Buckthal   Underwood                                   Roger Cox                                   roger.cox@uwlaw.com
  US Attorneys Office                  US Attorney for Delaware                    David C. Weiss                              usade.ecfbankruptcy@usdoj.gov
  30 Largest Unsecured Creditor        USA Compression Partners, LP                Eric D. Long, CEO                           elong@usacompression.com
                                       Western Association of Fish and Wildlife
  30 Largest Unsecured Creditor        Agencies                                    J. Patrick Mensching                        pmensching@dsda.com




In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 2 of 2
Case 20-11441-BLS   Doc 241   Filed 08/10/20   Page 5 of 323




                    Exhibit B
                                                      Case 20-11441-BLS                  Doc 241          Filed 08/10/20            Page 6 of 323
                                                                                                  Exhibit B
                                                                                               Core/2002 List
                                                                                          Served via First Class Mail

          Description                       Company                         Notice Name                          Address1                   Address2      Address3            City    State      Zip
Counsel for Tapstone Energy,       Akin Gump Strauss Hauer &
LLC                                Feld LLP                        Daniel I. Fisher                  One Bryant Park                                                 New York        NY       10036
                                                                   Brent Davis, District Sales
30 Largest Unsecured Creditor      Automotive Rentals, Inc.        Manager                           4001 Leadenhall Road                                            Mount Laurel    NJ       08054
30 Largest Unsecured Creditor      Blackbeard Operating LLC        Kaleb Smith, CEO                  1751 River Run, Suite 405                                       Fort Worth      TX       76107

30 Largest Unsecured Creditor      Championx U.S. 3 Inc            Caleb Roberts, District Manager   11177 S Stadium Dr                                              Sugar Land      TX       77478
30 Largest Unsecured Creditor      Contango Resources Inc          Wilkie S. Colyer, CEO             717 Texas Avenue                   Suite 2900                   Houston         TX       77002
30 Largest Unsecured Creditor      Corlena Oil Company             W. Jeff Chestnut, Partner         619 S Tyler Suite 210                                           Amarillo        TX       79101
                                                                   Ron Foster, Regional Sales
30 Largest Unsecured Creditor      CSI Compressco LP               Manager – Mid-Con                 24955 Interstate 45 North                                       The Woodlands   TX       77380
DE AG Office                       Delaware Attorney General       Matthew Denn                      Carvel State Office Building       820 N French St              Wilmington      DE       19801
DE DOJ                             Delaware Dept of Justice        Attn Bankruptcy Dept              820 N French St 6th Fl                                          Wilmington      DE       19801
DE Secretary of State              Delaware Secretary of State     Franchise Tax                     401 Federal Street                 PO Box 898                   Dover           DE       19903

DE State Treasury                  Delaware State Treasury                                           820 Silver Lake Blvd., Suite 100                                Dover           DE       19904
                                                                   Carson Bryant, Account
30 Largest Unsecured Creditor      Elynx Technologies LLC          Executive                         2431 E. 61St Street                Suite 700                    Tulsa           OK       74105
30 Largest Unsecured Creditor      Enerflex Energy Systems, Inc.   Robert Mitchell, AGC              10815 Telge Road                                                Houston         TX       77095
                                                                                                     20405 State Hwy 249, Suite
30 Largest Unsecured Creditor      Flowco Production Solutions     Susan Horton, CFO                 600                                                             Houston         TX       77070
                                                                   George H. Solich, President &
30 Largest Unsecured Creditor      Fourpoint Energy LLC            Chief Executive Officer           100 St. Paul Street                                             Denver          CO       80206
                                                                   Derek Hawkins, Managing
30 Largest Unsecured Creditor      H2O Transports LLC              Member (President)                105 4th Avenue                                                  Reydon          OK       73660
30 Largest Unsecured Creditor      Halcyon Equipment, LLC          Mike Shores                       24130 State Highway 76                                          Ratliff City    OK       73481
                                                                   Leisha Archie, Executive
30 Largest Unsecured Creditor      IHS Global Inc                  Director - Energy Sales           15 Inverness Way East                                           Engelwood       CO       80112
IRS                                Internal Revenue Service        Attn Susanne Larson               31 Hopkins Plz Rm 1150                                          Baltimore       MD       21201
                                                                   Centralized Insolvency
IRS                                Internal Revenue Service        Operation                         PO Box 7346                                                     Philadelphia    PA       19101-7346
30 Largest Unsecured Creditor      Jacam Chemicals 2013, LLC       Vern Disney, President            205 S. Broadway                                                 Sterling        KS       67579
30 Largest Unsecured Creditor      JGR Oilfield Services LLC       John Rivero                       1724 E Mohr Lane                                                Mustang         OK       73064
                                                                   Pam Barnhart, SVP
30 Largest Unsecured Creditor      J-W Power Company               Administration                    16479 N. Dallas Parkway            Suite 850, Lb-8              Addison         TX       75001
                                                                   Ross Donahue, Member
30 Largest Unsecured Creditor      LDI LLC                         Chairman                          13030 County Road 24                                            Sprearman       TX       79081
Counsel for Tapstone Energy,       McAfee & Taft A Professional                                      10th Floor, Two Leadership
LLC                                Corporation                     Jeremy M. Black                   Square                             211 N. Robinson              Oklahoma City   OK       73102
30 Largest Unsecured Creditor      Momentum Transports, LLC        Clay Brooks, Manager              12284 Hwy 30                                                    Erick           OK       73645
Counsel to Bank of America,
N.A., as DIP Agent and                                             Amy L. Kyle, Andrew J. Gallo
Prepetition RBL Agent              Morgan, Lewis & Bockius LLP     and Christopher L. Carter         One Federal Street                                              Boston          MA       02110
                                   Netherland, Sewell &
30 Largest Unsecured Creditor      Associates, Inc.                Lauren Vernon, Vice President 2100 Ross Avenue                       Suite 2200                   Dallas          TX       75201




In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                            Page 1 of 2
                                                      Case 20-11441-BLS                  Doc 241           Filed 08/10/20           Page 7 of 323
                                                                                                  Exhibit B
                                                                                               Core/2002 List
                                                                                          Served via First Class Mail

          Description                        Company                         Notice Name                          Address1                Address2      Address3            City    State      Zip
                                                                     Andrew Skipper, General
30 Largest Unsecured Creditor      O&B Tank Company, Inc.            Manager                          512 W. Hwy 15                                                Darrouzett      TX       79024
                                   Office of the Attorney General of
Texas Attorney General             Texas                             Ken Paxton, AG                   300 W. 15th Street                                           Austin          TX       78701
                                   Office of the Oklahoma Attorney
Oklahoma Attorney General          General                                                            313 NE 21st Street                                           Oklahoma City   OK       7315
                                   Office of the United States                                                                        844 King St Ste
US Trustee for District of DE      Trustee Delaware                  Jane Leamy, Esq.                 J. Caleb Boggs Federal Building 2207              Lockbox 35 Wilmington      DE       19899-0035
                                                                     Robert Mitchell, Chief
30 Largest Unsecured Creditor      Oilfield Labs of America          Technology Officer               2415 W Alabama St.             Suite 204                     Houston         TX       77098
30 Largest Unsecured Creditor      Perfex Chemical Solutions LLC Cody Williams, President             1050 N. Price Road                                           Pampa           TX       79065
30 Largest Unsecured Creditor      Polaris Operating LLC             Mike Christe, CEO                8226 Douglas Ave               Ste 325                       Dallas          TX       75225
                                                                     Ryan Benge, VP of Sales &
30 Largest Unsecured Creditor      Precision Compression LLC         Marketing                        2007 Ranger Hwy                                              Weatherford     TX       76088
30 Largest Unsecured Creditor      Presidio MPO LLC                  Will Ulrich, Co-CEO              500 W 7th St, Suite 803                                      Fort Worth      TX       76102
Counsel to Bank of America,
N.A., as DIP Agent and                                                                                One Rodney Square, 920 North
Prepetition RBL Agent              Richards, Layton & Finger, P.A.   Mark D. Collins                  King Street                                                  Wilmington      DE       19801
                                   Securities & Exchange             G Jeffrey Boujoukos Regional
SEC Regional Office                Commission                        Director                         1617 JFK Boulevard Ste 520                                   Philadelphia    PA       19103
                                   Securities & Exchange
SEC Headquarters                   Commission                        Secretary of the Treasury        100 F St NE                                                  Washington      DC       20549
                                   Securities & Exchange             Andrew Calamari Regional                                       200 Vesey St, Ste
SEC Regional Office                Commission NY Office              Director                         Brookfield Place              400                            New York        NY       10281-1022
                                                                                                      Gungoll Jackson Box & Devoll, 101 Park Avenue,
30 Largest Unsecured Creditor      Spitfire Energy Group LLC       Brad Gungoll                       P.C.                          Suite 1400                     Oklahoma City   OK       73102
30 Largest Unsecured Creditor      Territory Resources LLC         Sean Morgan, CFO                   1511 S Sangre Rd                                             Stillwater      OK       74074-1869
                                                                   James Gattis, Senior Account
30 Largest Unsecured Creditor      Transzap, Inc.                  Director                           633 17th Street                Suite 2000                    Denver          CO       80202
US Attorneys Office                US Attorney for Delaware        David C. Weiss                     1007 Orange St Ste 700         PO Box 2046                   Wilmington      DE       19899-2046
30 Largest Unsecured Creditor      USA Compression Partners, LP Eric D. Long, CEO                     111 Congress Avenue            Suite 2400                    Austin          TX       78701
                                   Western Association of Fish and
30 Largest Unsecured Creditor      Wildlife Agencies               J. Patrick Mensching               2700 W. Airport Way                                          Boise           ID       83705




In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                             Page 2 of 2
Case 20-11441-BLS   Doc 241   Filed 08/10/20   Page 8 of 323




                     Exhibit C
                                             Case 20-11441-BLS             Doc 241           Filed 08/10/20     Page 9 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


              Company                   Notice Name              Address1                Address2              Address3              City        State       Zip      Country
 07 BOYS FUNDRAISERS                                   924 SHADY RUN CT                                                      EDMOND              OK      73025
 1 TO 1 RISK CONTROL LLC                               1632 APACHE TRAIL                                                     EDMOND              OK      73003
 106 RANDOLPH PLACE INC                                P.O. BOX 5676                                                         ENID                OK      73702
 1099 PRO INC                                          23901 CALABASAS ROAD, SUITE 2080                                      CALABASAS           CA      91302
 1420 LAHOMA ROAD INC                                  P.O. BOX 1187                                                         ENID                OK      73702
 2000 GREGORY SCOTT THOMAS and                         ADDRESS REDACTED
 2007 LANDRUM TX LTD             LYNN LANDRUM          111 N AVENUE D                                                        BURKBURNETT         TX      76354
 201 REALTY LLC                                        P.O. BOX 1109                                                         ENID                OK      73702
 2010 CORNERSTONE PARTNERS LLC                         2010 CORNERSTON PARTNERS PO BOX 670425                                DALLAS              TX      75367
 2263 GRANITE VENTURES INC       VICKIE MATTHES        511 NORTH GROVER                                                      LUBBOCK             TX      79416
 247 DIGITAL LLC DBA DIGITAL ABSTRACT and TITLE        317 SOUTH MAIN                                                        PERRYTON            TX      79070
 28 RENTALS LLC                                        P.O. BOX 217                                                          CLINTON             OK      73601
 2ND and ADAMS CHURCH OF CHRIST                        PO BOX 1609                                                           ELK CITY            OK      73648
 3 B PUMPING SERVICES LLC                              P.O. BOX 1970                                                         ELK CITY            OK      73648
 3 D OIL and GAS CORPORATION                           5 SOUTH COMMERCE            BOX 25                                    ARDMORE             OK      73401-0000
 3H MINERALS LLC                 SCOTT HARTMAN         P.O. BOX 799                                                          OKLAHOMA CITY       OK      73101
 3MG CORPORATION                                       PO BOX 7698                                                           TYLER               TX      75711
 3N OILFIELD SERVICES LLC                              PO BOX 872                                                            ODESSA              TX      79760
 48MMCFD LLC                                           1911 MAIN AVE STE 294                                                 DURANGO             CO      81301
 4R SERVICE INC                                        507 W 3RD STREET                                                      ELK CITY            OK      73644-5203
 5 H OIL CO LLC                                        PO BOX 25204                                                          DALLAS              TX      75225
 5 T PROPERTIES LTD                                    3707 MAPLEWOOD AVE., STE. 100                                         WICHITA FALLS       TX      76308
 5J OILFIELD SERVICES LLC                              4090 N US HWY 79                                                      PALESTINE           TX      75801
 6540 CAMP BOWIE BOULEVARD LLCCO MR and MRS GERALD MARSHALL
                                                       JOSEPH KEMPE                NETRALITY PROPERTIES 1330 AVENUE OF THE AMERICAS,
                                                                                                                             NEW YORK STE 700B   NY      10019
 7777 DRILLING CORP                                    PO BOX 1468                                                           GRAHAM              TX      76450
 7B ROUSTABOUT LLC                                     P.O. BOX 731                                                          PERRYTON            TX      79070
 A 1 FREEMAN                                           11517 N BROADWAY EXT                                                  OKLAHOMA CITY       OK      73114
 A and B TRUST                   ANDRE VARTANIAN       1712 NORMAN RD                                                        ENID                OK      73703
 A and H CONSTRUCTION LLC                              PO BOX 1275                                                           PERRYTON            TX      79070
 A and S OPERATING INC                                 PO BOX 702468                                                         TULSA               OK      74170
 A B POTTER IRREVOCABLE TRUST                          ADDRESS REDACTED
 A B POTTER REV TR DTD 121691                          ADDRESS REDACTED
 A BYRON PUGH III                                      ADDRESS REDACTED
 A C CAMPBELL                                          ADDRESS REDACTED
 A CHANCE TO CHANGE              THE CHEMICAL DEPENDENCY
                                                       A CHANCE
                                                         INSTITUTE
                                                                 TOOFCHANGE
                                                                       OKLAHOMA INC2113 WEST BRITTON RD                      THE VILLAGE         OK      73120
 A CLAY COMER AND                                      ADDRESS REDACTED
 A CROSS RANCH LTD                                     1824 DEVONSHIRE                                                       OKLAHOMA CITY       OK      73116
 A D HORNER and MINNIE LEE HORNER                      ADDRESS REDACTED
 A G BITTNER M B BITTNER                               ADDRESS REDACTED
 A L THURMOND JR REV TR                                ADDRESS REDACTED
 A L THURMOND JR REV TR                                ADDRESS REDACTED
 A MICHAEL RATICAR                                     ADDRESS REDACTED
 A W BRUEGGEMANN COMPANY INC                           412 N INDEPENDENCE                                                    ENID                OK      73701
 A W HAENEL III REVOCABLE LIVING                       ADDRESS REDACTED
 A&H Construction                                      PO Box 1275                                                           Perryton            TX      79070
 A&T RESOURCES INC                                     FOX PLAZA                   5416 SOUTH YALE AVE, SUITE 615            TULSA               OK      74135
 A2D TECHNOLOGIES INC                                  P.O. BOX 733255                                                       DALLAS              TX      75373-3255
 A2D TECHNOLOGIES INC DBA TGS GEOLOGICAL PRODUCTS AND  10451
                                                         SERVICES
                                                             CLAY ROAD                                                       HOUSTON             TX      77041
 AandH CONSTRUCTION                                    PO BOX 1275                                                           PERRYTON            TX      79070
 AandT RESOURCES INC             FOX PLAZA             5416 SOUTH YALE AVE, SUITE 615                                        TULSA               OK      74135


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                            Page 1 of 315
                                          Case 20-11441-BLS              Doc 241          Filed 08/10/20   Page 10 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                  Notice Name                Address1                 Address2         Address3         City      State       Zip      Country
 AARON HUNTER                                          ADDRESS REDACTED
 AARON J STAERKEL AND                                  ADDRESS REDACTED
 AARON JONES                                           ADDRESS REDACTED
 AB and LAURELLEN WITT JOINT REV TR DTD 462006         ADDRESS REDACTED
 ABB INC                                               P O BOX 88868                                                  CHICAGO         IL      60695-1868
 ABBEY ELIZABETH BESSIRE                               ADDRESS REDACTED
 ABBEY TRANS                                           ADDRESS REDACTED
 ABC ENERGY COMPANY LLC                                2924 WOODLAND CREEK DR                                         EDMOND          OK      73034
 ABC SVCS LLC                                          PO BOX 326                                                     ENID            OK      73702
 ABELARDO and NORMA MORA                               ADDRESS REDACTED
 ABELARDO TREVINO AND                                  ADDRESS REDACTED
 ABERDEEN INVESTMENTS LLC       ABERDEEN INVESTMENTS   PO BOX 21808                                                   OKLAHOMA CITY   OK      73156
 ABIGAIL L HAWKINS MINOR CHILD                         ADDRESS REDACTED
 ABIGAIL M DUFFY                                       ADDRESS REDACTED
 ABOUD INVESTMENTS LLC                                 2716 AMESBURY LAKE DR                                          EDMOND          OK      73013
 ABRAHAM E MCCLELLAN                                   ADDRESS REDACTED
 ABRAHAM OIL and GAS                                   PO BOX 36                                                      CANADIAN        TX      79014
 ABRAHAM THOMAS and MARTHA THOMAS TRST                 ADDRESS REDACTED
 ACADIANA MAINTENANCE SERVICES LLC                     1604 JANE STREET                                               NEW IBERIA      LA      70563
 ACCIPITER LLC                                         601 S BOULDER AVE STE 1010                                     TULSA           OK      74119-1310
 ACCURATE DIRECTIONAL SURVEY LLC                       P.O. BOX 11364                                                 SPRING          TX      77391
 ACE WAGGONER                                          ADDRESS REDACTED
 ACES GLOBAL QUALITY SERVICES USA LLC                  7915 CYPRESS CREEK PARKWAY SUITE 214                           HOUSTON         TX      77070
 ACME TRUCK LINE INC                                   PO BOX 183                                                     HARVEY          LA      70059
 ACS ODS OIL and GAS LTD                               3602 S WASHINGTON                                              AMARILLO        TX      79110
 AD MAXWELL ESTATE                                     ADDRESS REDACTED
 ADA LEE WAMBLE LIFE ESTATE                            ADDRESS REDACTED
 ADAIR CONTRACT PUMPING                                2305 S DATE ST                                                 PERRYTON        TX      79070
 ADAIR ROYALTIES LLC                                   PO BOX 2410                                                    EDMOND          OK      73083
 ADAM B JONES                                          ADDRESS REDACTED
 ADAM C BUNDY                                          ADDRESS REDACTED
 ADAM DALE RONFELDT                                    ADDRESS REDACTED
 ADAM DEVRIES                                          ADDRESS REDACTED
 ADAM MICHAEL PARK                                     ADDRESS REDACTED
 ADAM OKC ENERGY FORUM INC                             20 N BROADWAY                                                  OKLAHOMA CITY   OK      73102
 ADAMS FAMILY TRUST DATED 91281                        ADDRESS REDACTED
 ADAMS LIVING TRUST                                    ADDRESS REDACTED
 ADAMS WINDOW TINTING                                  3700 N ROCKWELL AVE                                            BETHANY         OK      73008
 ADAN FRANCO AND                                       ADDRESS REDACTED
 ADAPT ENERGY INC                                      2633 MCKINNEY AVE STE 130                                      DALLAS          TX      75204
 ADAS HOLDINGS LLC              LLC ADAS HOLDINGS      100 CONDOR COURT                                               WOODSTOCK       GA      30188
 ADDISON GROUP                                         7076 SOLUTIONS CENTER                                          CHICAGO         IL      60677-7000
 ADM ENERGY PARTNERS LLC        ADM ENERGY PARTNERS    414 OLMSTEAD HILL RD                                           WILTON          CT      06897
 ADM MILLING CO                                        P.O. BOX 1388                                                  ENID            OK      73702-1388
 ADOBE SYSTEMS INCORPORATED                            29322 NETWORK PLACE                                            CHICAGO         IL      60673-1293
 ADOBE SYSTEMS INCORPORATED                            245 PARK AVENUE                                                SAN JOSE        CA      95110-2704
 ADOLPH GAYLEN KREJCI AND                              ADDRESS REDACTED
 ADORERS OF THE BLOOD OF CHRIST WICHITA
                                  OF    KANSAS INC     ATTN SISTER FLORENTIA       1400 S SHERIDAN                    WICHITA         KS      67213
 ADP INC                                               PO BOX 842875                                                  BOSTON          MA      02284-2875
 ADPARO LLC                                            105 NORTH HUDSON, SUITE 800                                    OKLAHOMA CITY   OK      73102


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 2 of 315
                                           Case 20-11441-BLS              Doc 241          Filed 08/10/20   Page 11 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


              Company                   Notice Name               Address1                 Address2         Address3         City      State       Zip      Country
 ADRIAN T VINES                                        ADDRESS REDACTED
 ADRIAN THOMAS LEE                                     ADDRESS REDACTED
 ADRICK JOHNSON                                        ADDRESS REDACTED
 ADVANCE FOOD COMPANY                                  201 S RALEIGH RD                                                ENID            OK      73701-7800
 ADVANTAGE ENERGY SERVICES LLC                         PO BOX 1716                                                     MCALESTER       OK      74502
 ADW PETROLEUM LP                                      PO BOX 7340                                                     AMARILLO        TX      79114
 AEGON ASSET MANAGEMENT         ATTN DEREK THOMS       4333 EDGEWOOD ROAD                                              CEDAR RAPIDS    IA      52499
 AES DRILLING FLUIDS LLC                               11767 KATY FREEWAY                                              HOUSTON         TX      77079
 AFI ROYALTY LLC                                       PO BOX 794548                                                   DALLAS          TX      75379-4548
 AGCS MARINE INSURANCE COMPANY                         225 W. WASHINGTON STREET, SUITE 1800                            CHICAGO         IL      60606
 AGCS MARINE INSURANCE COMPANY  US RISK                900 S. CAPTIAL OF TX HWY, SUITE 450                             AUSTIN          TX      78746
 AGGREKO HOLDINGS INC                                  PO BOX 972562                                                   DALLAS          TX      75397-2652
 AGNES B KING                                          ADDRESS REDACTED
 AGNES DENELLO                                         ADDRESS REDACTED
 AGNES JO ZADINA                                       ADDRESS REDACTED
 AGNES L MARTENSON REV TRUST DTD 1051993               ADDRESS REDACTED
 AGNES M OSBURN                                        ADDRESS REDACTED
 AGNES V BRUMFIELD                                     ADDRESS REDACTED
 AGS LIMITED PARTNERSHIP                               PO BOX 22084                                                    DENVER          CO      80222
 AGS LIMITED PARTNERSHIP                               PO BOX 22084                                                    DENVER          CO      80222-0084
 AGS OIL and GAS HOLDINGS INC                          10 INVERNESS DR E STE 155                                       ENGLEWOOD       CO      80112
 AGS RESOURCES 2004 LLLP                               10 INVERNESS DR EAST, STE 155                                   ENGLEWOOD       CO      80112
 AIKMAN OIL CORP                                       3801 NW 63RD ST STE 245                                         OKLAHOMA CITY   OK      73116-0000
 AILEEN JAMIE WATTS                                    ADDRESS REDACTED
 AILEEN KWAI SIM SHEETS                                ADDRESS REDACTED
 AILEENE MAE KERSS                                     ADDRESS REDACTED
 AIM DIRECTIONAL SERVICES                              P. O. BOX 181015                                                CORPUS CHRISTI TX       78480
 AIMCOR PROPERTIES LP           LP AIMCOR PROPERTIES   2405 COLONIAL DR                                                PLANO          TX       75093
 AIMEE DAWN HOLMES HILBURN                             ADDRESS REDACTED
 AIMEE KERSCHEN                                        ADDRESS REDACTED
 AIRGAS INC                                            PO BOX 676015                                                   DALLAS          TX      75267-6015
 AJ and BILLIE J DUDENHOEFFER REV LIV TRUST            ADDRESS REDACTED
 AKM ENTERPRISE INC                                    5177 RICHMOND AVE., SUITE 502                                   HOUSTON         TX      77056
 AL J PHILLIPS                                         ADDRESS REDACTED
 AL PEROSI                                             ADDRESS REDACTED
 ALABASTER PROPERTIES I 1988    ALABASTER PROPERTIES   PO BOX 3164                                                     TULSA           OK      74101
 ALADDIN PETROLEUM CORPORATION                         PO BOX 3916                                                     WICHITA         KS      67201
 ALAN ABBOTT AND                                       ADDRESS REDACTED
 ALAN AGEE                                             ADDRESS REDACTED
 ALAN CURTIS GALLASPY                                  ADDRESS REDACTED
 ALAN EUGENE KARPER                                    ADDRESS REDACTED
 ALAN J WELLS                                          ADDRESS REDACTED
 ALAN JAMES OLMSTEAD                                   ADDRESS REDACTED
 ALAN L SCHREIBER                                      ADDRESS REDACTED
 ALAN LARRY STOVALL                                    ADDRESS REDACTED
 ALAN PHILLIP ROSSER                                   ADDRESS REDACTED
 ALAN R CASTOR                                         ADDRESS REDACTED
 ALAN TRAVERSE                                         ADDRESS REDACTED
 ALAN W BROADBENT                                      ADDRESS REDACTED
 ALAN WACKER                                           ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                            Page 3 of 315
                                            Case 20-11441-BLS             Doc 241        Filed 08/10/20   Page 12 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


             Company                    Notice Name            Address1                   Address2        Address3         City   State       Zip      Country
 ALASCA SUE WINDSPERGER                               ADDRESS REDACTED
 ALBERT A BEEBE                                       ADDRESS REDACTED
 ALBERT A BEEBE AND                                   ADDRESS REDACTED
 ALBERT A SMITH                                       ADDRESS REDACTED
 ALBERT A SMITH                                       ADDRESS REDACTED
 ALBERT and JERALDINE BEEBE                           ADDRESS REDACTED
 ALBERT AND RETTA GREEN                               ADDRESS REDACTED
 ALBERT AND RETTA GREEN                               ADDRESS REDACTED
 ALBERT B WHARTON DBA                                 ADDRESS REDACTED
 ALBERT BEEBE AND                                     ADDRESS REDACTED
 ALBERT BEEBE AND R V PATEL                           ADDRESS REDACTED
 ALBERT C BAILEY JR                                   ADDRESS REDACTED
 ALBERT E LUKKEN LIVING TRUST                         ADDRESS REDACTED
 ALBERT E SIBIT                                       ADDRESS REDACTED
 ALBERT E SIBIT and CHARLSEA LEA SIBIT JT             ADDRESS REDACTED
 ALBERT ERVIN LITTAU                                  ADDRESS REDACTED
 ALBERT HELTON                                        ADDRESS REDACTED
 ALBERT L BELL                                        ADDRESS REDACTED
 ALBERT L JENNINGS AND                                ADDRESS REDACTED
 ALBERT L SILVA                                       ADDRESS REDACTED
 ALBERT SCHABEL                                       ADDRESS REDACTED
 ALBERT SMITH                                         ADDRESS REDACTED
 ALBERT T SCROGGINS                                   ADDRESS REDACTED
 ALBERT THOMAS TAYLOR and JANICE FAYE TAYLOR HWJT     ADDRESS REDACTED
 ALBERT UNGER JR AND                                  ADDRESS REDACTED
 ALBERT W KEY                                         ADDRESS REDACTED
 ALBERT W STIRLING                                    ADDRESS REDACTED
 ALBERT W THORNE                                      ADDRESS REDACTED
 ALBERT WATKINS KEY JR                                ADDRESS REDACTED
 ALBERT WATKINS KEY JR TR                             ADDRESS REDACTED
 ALBERTA E REED FUSTON                                ADDRESS REDACTED
 ALBERTA PFAFF                                        ADDRESS REDACTED
 ALBERTA Y CAMPBELL AND                               ADDRESS REDACTED
 ALBERTO GUDE                                         ADDRESS REDACTED
 ALBIN LARRY B                                        ADDRESS REDACTED
 ALBINA MARIE SKUFCA                                  ADDRESS REDACTED
 ALBINA REYNOZO ESTATE                                ADDRESS REDACTED
 ALBRIGHT RICHARD L                                   ADDRESS REDACTED
 ALCO GLASS CO AN OKLAHOMA CORP                       1601 NORMAN RD                                                 ENID         OK      73703
 ALCO LLC                       ANGELINA REDDEN       PO BOX 256                                                     FRANKLIN     LA      70538-0256
 ALDEBARAN INC                                        PO BOX 1301                                                    PAMPA        TX      79065
 ALDEN L FORBAU                                       ADDRESS REDACTED
 ALDON JACK MADDOX                                    ADDRESS REDACTED
 ALEJANDRIA A MAURER                                  ADDRESS REDACTED
 ALESIA A BOJORQUEZ                                   ADDRESS REDACTED
 ALETA C STEPHENS                                     ADDRESS REDACTED
 ALEX BARTON III                                      ADDRESS REDACTED
 ALEX J MARNEY                                        ADDRESS REDACTED
 ALEX JOE ZADINA                                      ADDRESS REDACTED
 ALEX MARNEY                                          ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 4 of 315
                                            Case 20-11441-BLS            Doc 241          Filed 08/10/20     Page 13 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                   Notice Name              Address1                 Address2              Address3         City       State       Zip      Country
 ALEX MEADOWS                                         ADDRESS REDACTED
 ALEX SINGER ROYALTY TRUST NO 1                       ADDRESS REDACTED
 ALEXANDER CASTRO                                     ADDRESS REDACTED
 ALEXANDER DRUG COMPANY NKA MCKESSON CORPORATOIN MCKESSON CORP                     JENNIFER DUNCAN - ATTORNEY
                                                                                                       ONE POST STREET     SAN FRANCISCO   CA      94104
 ALEXANDER FAMILY TRUST AGREEMENT                     ADDRESS REDACTED
 ALEXANDRA CLARK MCGEE LAVIE TRUST #1                 ADDRESS REDACTED
 ALEXANDRA CLARK MCGEE LAVIE TRUST #2                 ADDRESS REDACTED
 ALEXANDRA LAVIE 1976 TRUST                           ADDRESS REDACTED
 ALEXIS P HAWKINS MINOR CHILD                         ADDRESS REDACTED
 ALEXS WELDING SERVICE INC                            P.O. BOX 633                                                         PERRYTON        TX      79070
 ALFRED BALDWIN JR                                    ADDRESS REDACTED
 ALFRED GAINES                                        ADDRESS REDACTED
 ALFRED HAAS                                          ADDRESS REDACTED
 ALFRED J BAMBERG III                                 ADDRESS REDACTED
 ALFRED J VAN FOSSEN                                  ADDRESS REDACTED
 ALFRED P OLIVERIO TRUSTEE                            ADDRESS REDACTED
 ALFRED PATRICK GUINN                                 ADDRESS REDACTED
 ALG CORP                                             191 UNIVERSITY BLVD, SUITE 970                                       DENVER          CO      80206
 ALI AMIN MUHAMMAD                                    ADDRESS REDACTED
 ALICE AVENT KEY                                      ADDRESS REDACTED
 ALICE AVENT KEY TR                                   ADDRESS REDACTED
 ALICE B ANDERSON                                     ADDRESS REDACTED
 ALICE DILLING COX                                    ADDRESS REDACTED
 ALICE FLOYD                                          354 LAWN DRIVE                                                       SINTON          TX      78387
 ALICE FLOYD                                          ADDRESS REDACTED
 ALICE J ROBINSON REVOCABLE TRUST DTD 1181999         ADDRESS REDACTED
 ALICE JOYCE HELTON SMITH                             ADDRESS REDACTED
 ALICE KATHRYN MILLER                                 ADDRESS REDACTED
 ALICE L PARRISH                                      ADDRESS REDACTED
 ALICE M BURNS                                        ADDRESS REDACTED
 ALICE M MARTIN AND                                   ADDRESS REDACTED
 ALICE MADDOX                                         ADDRESS REDACTED
 ALICE MARIE HELTON KELLY                             ADDRESS REDACTED
 ALICE NADINE LINGENFELTER                            ADDRESS REDACTED
 ALICE P ELLISON AND                                  ADDRESS REDACTED
 ALICE POWERS                                         ADDRESS REDACTED
 ALICIA CAROL CRENSHAW                                ADDRESS REDACTED
 ALICIA S HAWKINS KNIGHT LIFE ESTATE                  ADDRESS REDACTED
 ALICK TRUST                                          ADDRESS REDACTED
 ALISA DOUGHTY                                        ADDRESS REDACTED
 ALISON EVANS TAYLOR                                  ADDRESS REDACTED
 ALISON PICKENS FARROW                                ADDRESS REDACTED
 ALIWES ROYALTY LLC                                   1907 CRESCENT PLACE                                                  MIDLAND         TX      79707
 ALL AMERICAN TRUCKING                                24551 N LUTHER RD                                                    LUTHER          OK      73054
 ALL PARTNERS                   TERRY SHELDON PARTNER TERRY SHELDON                AMARILLO NATIONAL PLAZA
                                                                                                       500 SOUTH
                                                                                                            II    TAYLOR   AMARILLO        TX      79101
 ALL SOULS UNITARIAN             UNIVERSALIST CHURCH  19 JAY STREET                                                        NEW LONDON      CT      06320-6113
 ALLAN FRANK SLOUP                                    ADDRESS REDACTED
 ALLAN H HODGSON 2002 TRUST                           ADDRESS REDACTED
 ALLAR COMPANY                                        P.O. BOX 1567                                                        GRAHAM          TX      76450
 ALLEGIENT ENERGY SERVICES LLC                        8555 S SOONER ROAD                                                   GUTHRIE         OK      73044


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 5 of 315
                                             Case 20-11441-BLS          Doc 241          Filed 08/10/20   Page 14 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


             Company                   Notice Name               Address1               Address2          Address3           City    State       Zip         Country
 ALLEN A VAUGHN TRUST UTA 10171967                   ADDRESS REDACTED
 ALLEN and FRANCES SPENCER FAMILY TRUST DTD 8113     ADDRESS REDACTED
 ALLEN B MEYERS                                      ADDRESS REDACTED
 ALLEN BARCLAY MANN                                  ADDRESS REDACTED
 ALLEN BROYLES                                       ADDRESS REDACTED
 ALLEN CHRISTIANSEN                                  ADDRESS REDACTED
 ALLEN D WADDELL                                     ADDRESS REDACTED
 ALLEN D WADDELL ESTATE                              ADDRESS REDACTED
 ALLEN D. WADDELL                                    3311 Lombard Rd.                                                Amarillo        TX      79106
 ALLEN E and RITA F HAYDEN                           ADDRESS REDACTED
 ALLEN E PYE JR                                      ADDRESS REDACTED
 ALLEN GRADY HATLEY III                              ADDRESS REDACTED
 ALLEN J CROUCH and THELMA R CROUCH                  ADDRESS REDACTED
 ALLEN J WOODS                                       ADDRESS REDACTED
 ALLEN K BRANUM                                      ADDRESS REDACTED
 ALLEN K DALTON                                      ADDRESS REDACTED
 ALLEN KENT BUNCH                                    ADDRESS REDACTED
 ALLEN KING SPENCER                                  ADDRESS REDACTED
 ALLEN P COFFEY                                      ADDRESS REDACTED
 ALLEN PATRICIA A                                    ADDRESS REDACTED
 ALLEN ROYALTY LLC                                   PO BOX 220                                                      JENKS           OK      74037
 ALLEN T BUFORD                                      ADDRESS REDACTED
 ALLEN WAYNE REYNOLDS                                ADDRESS REDACTED
 ALLEN WEBB ESTATE                                   ADDRESS REDACTED
 ALLENE JOYCE STOVALL                                ADDRESS REDACTED
 ALLETA N WATERS                                     ADDRESS REDACTED
 ALLIANCE OILFIELD SERVICES LLC                      PO BOX 1012                                                     CHEYENNE        OK      73628
 ALLIANCE PETROLUEM CORPORATION                      4150 BELDEN VILLAGE AVE NW SUITE 410                            CANTON          OH      44718-2553
 ALLIED OIL & GAS CORP                               060 4ht Street S.W.        Suite 1100                           Calgary         AB      T2P 1T1      CANADA
 ALLISON CAIN ALLISON                                ADDRESS REDACTED
 ALLISON E MOBLEY                                    ADDRESS REDACTED
 ALLISON FAITH GALLASPY                              ADDRESS REDACTED
 ALLISON FAMILY REV TR DTD 7300                      ADDRESS REDACTED
 ALLISON FAMILY TRUST DTD 732000                     ADDRESS REDACTED
 ALLISON J TAYLOR                                    ADDRESS REDACTED
 ALLISON RAE GOLDRING                                ADDRESS REDACTED
 ALLOUISE S RAMP LIFE TENANT                         ADDRESS REDACTED
 ALLRED CONSTRUCTION ROUSTABOUT SERVICE              P.O. BOX 894                                                    PERRYTON        TX      79070
 ALLRED CONSTRUCTION ROUSTABOUT SERVICE              P.O. BOX 894                                                    PERRYTON        TX      79070-0894
 ALLSTATES PRODUCTION EQUIPMENT CO INC               P.O. BOX 95287                                                  OKLAHOMA CITY   OK      73143
 ALMA KAYLEEN JORDAN SMITH                           ADDRESS REDACTED
 ALMA MIDDLETON                                      ADDRESS REDACTED
 ALMA TAPIA AND                                      ADDRESS REDACTED
 ALMA V PAULK LIFE ESTATE                            ADDRESS REDACTED
 ALMONA R KING                                       ADDRESS REDACTED
 ALPHONSO WILCOTS II ESTATE                          ADDRESS REDACTED
 ALPINE INC                                          4801 GAILLARDIA PARKWAY SUITE 375                               OKLAHOMA CITY   OK      73142
 ALSPAUGH HOLDINGS LLC                               PO BOX 307                                                      OKLAHOMA CITY   OK      73101-0307
 ALSPAUGH HOLDINGS LLC          PAUL A COX           PO BOX 307                                                      OKLAHOMA CITY   OK      73101-0307
 ALSPAUGH JARED A                                    ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 6 of 315
                                           Case 20-11441-BLS             Doc 241         Filed 08/10/20     Page 15 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


            Company                  Notice Name                Address1                 Address2             Address3             City    State       Zip      Country
 ALTA CRAWFORD ESTATE                                ADDRESS REDACTED
 ALTA W HERNDON                                      ADDRESS REDACTED
 ALTHERR P ALCUITAS AND                              ADDRESS REDACTED
 ALTHERR R ALCUITAS                                  ADDRESS REDACTED
 ALTON BENTON HANKINS JR                             ADDRESS REDACTED
 ALTON L BURTON                                      ADDRESS REDACTED
 ALTROGGE RESOURCES CO                               15899 W ELLSWORTH DR                                                   GOLDEN         CO      80401
 ALTUS INTERVENTION USA INC                          15150 SOMMERMEVER ST., STE 100                                         HOUSTON        TX      77041
 ALVENA G ROGERSTHOMAS MROGERSJR                     ADDRESS REDACTED
 ALVIN HIGGINS                                       ADDRESS REDACTED
 ALVIN JACK SONTAG                                   ADDRESS REDACTED
 ALVIN L THOMAS                                      ADDRESS REDACTED
 ALVIN MAX WHITFIELD                                 ADDRESS REDACTED
 ALVIN W CARLISLE                                    ADDRESS REDACTED
 ALZHEIMERS ASSOCIATION       CO ALZHEIMERS DISEASE and
                                                     THERESA
                                                        RELATEDHOCKER
                                                                 DISORDERS ASSOCIATION
                                                                                   NORTH INC
                                                                                          CENTRAL TEXAS2630
                                                                                                        CHAPTER
                                                                                                            WEST FREEWAY, STE
                                                                                                                            FORT
                                                                                                                              100 WORTH    TX      76102
 AMANDA CULMER                                       ADDRESS REDACTED
 AMANDA FARRIS HAMBLIN                               ADDRESS REDACTED
 AMANDA FOOTE TRUSTEE                                ADDRESS REDACTED
 AMANDA HENRY                                        ADDRESS REDACTED
 AMANDA JANE DERINGTON                               ADDRESS REDACTED
 AMANDA JOHNSON                                      ADDRESS REDACTED
 AMANDA M HAMBLIN                                    ADDRESS REDACTED
 AMANDA MICHELE ADAMS CASSADY                        ADDRESS REDACTED
 AMANDA O CRAWFORD                                   ADDRESS REDACTED
 AMANDA R VERMILLION                                 ADDRESS REDACTED
 AMARILLO AREA FOUNDATION INC                        801 SOUTH FILLMORE SUITE 700                                           AMARILLO       TX      79101-0000
 AMARILLO BIBLE CHURCH                               1300 SW 15TH AVE                                                       AMARILLO       TX      79102
 AMARILLO ENERGY COMPANY                             1711 EAST AVE                                                          WELLINGTON     TX      79095
 AMAZON CAPITAL SERVICES INC                         PO BOX 035184                                                          SEATTLE        WA      98124-5184
 AMBER HOOVER                                        ADDRESS REDACTED
 AMBER HUNTER                                        ADDRESS REDACTED
 AMBER JONES                                         ADDRESS REDACTED
 AMBER SANDERS                                       ADDRESS REDACTED
 AMBER WILSON                                        ADDRESS REDACTED
 AMERICAN ASSOCIATES INC      BILL HARRIS            AMERICAN ASSOCIATES INC       922 COMPOUND                             ENID           OK      73703
 AMERICAN ASSOCIATION OF PROFESSIONAL LANDMEN        4100 FOSSIL CREEK BLVD                                                 FT WORTH       TX      76137
 AMERICAN ASSURANCE 2000 LP   AMERICAN ASSURANCE     DEPT 1240 / PO BOX 17180                                               DENVER         CO      80217-0180
 AMERICAN CANCER SOCIETY                             6525 N. MERIDIAN AVENUE, SUITE 110                                     OKLAHOMA CITY OK       73116
 AMERICAN CANCER SOCIETY      OKLAHOMA DIVISION INC 8400 SILVER CROSSING, SUITE H                                           OKLAHOMA CITY OK       73132
 AMERICAN EAGLE LOGISTICS LLC                        PO BOX 3307                                                            LAFAYETTE      LA      70502
 AMERICAN EXPRESS                                    P.O. BOX 650448                                                        DALLAS         TX      75265-0448
 AMERICAN LEGION OF ENID      ARGONNE POST #4        121 W OAK                                                              ENID           OK      73701
 AMERICAN MANIFOLD INC                               1408 WALTER WAY                                                        ELK CITY       OK      73644
 AMERICAN MANIFOLD INC        CO LAWSON AND MURPHY LLC
                                                     2121 W. SPRING CREEK PKWY #108                                         PLANO          TX      75023
 AMERICAN MERCURY INSURANCE COMPANY                  13620 N FM 620, #100 BUILDING A                                        AUSTIN         TX      78717
 AMERICAN MERCURY INSURANCE COMPANY                  PO BOX 5600                                                            RANCHO CUCAMONGA
                                                                                                                                           CA      91729-5600
 AMERICAN PENSION SERVICES                           2474 SUMMIT RIDGE TRAIL                                                CHARLOTTESVILLEVA      22911
 AMERICAN PENSION SERVICES    C/O CAMBRIDGE PETROLEUM5900
                                                        GROUP
                                                          SOUTHINC,
                                                                 LAKE
                                                                    AGENT
                                                                       FOREST DR STE 300                                    MCKINNEY       TX      75070
 AMERICAN PENSION SERVICES                           ADDRESS REDACTED
 AMERICAN PENSION SERVICES                           ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 7 of 315
                                            Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 16 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


            Company                     Notice Name             Address1                   Address2        Address3           City    State       Zip      Country
 AMERICAN PENSION SERVICES                            ADDRESS REDACTED
 AMERICAN PENSION SERVICES ADMINISTRATOR              2474 SUMMIT RIDGE TRAIL                                         CHARLOTTESVILLEVA       22911
 AMERICAN PENSION SERVICES ADMINISTRATOR              ADDRESS REDACTED
 AMERICAN SITE BUILDERS                               3700 BUSINESS PARK DRIVE                                        AMARILLO        TX      79110
 AMERICAN SOLUTIONS FOR BUSINESS                      8479 SOLUTION CENTER                                            CHICAGO         IL      60677
 AMERICARES                                           ADDRESS REDACTED
 AMERITEX PETROLEUM LLC         CHRIS WISE            13140 COIT ROAD SUITE 510                                       DALLAS          TX      75240
 AMIE SAVAGE                                          ADDRESS REDACTED
 AMIR BAYAT AND                                       ADDRESS REDACTED
 AMK INC                                              1811 COVENTRY LN                                                OKLAHOMA CITY   OK      73120-4703
 AMON E MAXWELL ESTATE                                ADDRESS REDACTED
 AMROY CO                                             P.O. BOX 18442                                                  OKLAHOMA CITY   OK      73154
 AMY ANN TAYLOR                                       ADDRESS REDACTED
 AMY BRAINARD                                         ADDRESS REDACTED
 AMY E and DENNIS R THOMPSON HWJT                     ADDRESS REDACTED
 AMY ELIZABETH CONTINO                                ADDRESS REDACTED
 AMY F LARSON DREWRY                                  ADDRESS REDACTED
 AMY GARRETT KEY KEITH                                ADDRESS REDACTED
 AMY HUNT                                             ADDRESS REDACTED
 AMY K HINES                                          ADDRESS REDACTED
 AMY KATHERINE TESAR                                  ADDRESS REDACTED
 AMY KATHLEEN MCCORD                                  ADDRESS REDACTED
 AMY LUCILE TAYLOR                                    ADDRESS REDACTED
 AMY LUCILLE TAYLOR                                   ADDRESS REDACTED
 AMY LYNN LIVING TRUST DTD 02212012                   ADDRESS REDACTED
 AMY MARIE BUDD                                       ADDRESS REDACTED
 AMY MICHELLE WILLIAMS                                ADDRESS REDACTED
 AMY POST                                             ADDRESS REDACTED
 AMY R KELLY                                          ADDRESS REDACTED
 AMY S POGUE                                          ADDRESS REDACTED
 AMY SHANNON CRAIG                                    ADDRESS REDACTED
 ANA ARNOLD                                           ADDRESS REDACTED
 ANADARKO DOZER AND TRUCKING LLC                      P.O. BOX 2579                                                   ELK CITY        OK      73648
 ANADARKO EandP ONSHORE LLC                           PO BOX 730875                                                   DALLAS          TX      75373-0875
 ANADARKO MINERALS INC                                100 N BROADWAY STE 2110                                         OKLAHOMA CITY   OK      73102
 ANADARKO WATER RESOURCE MANAGEMENT LLC               PO BOX 229                                                      BURNSFLAT       OK      73624
 ANATOLIA S FERGUSON REVOCABLE LIVING TRUST DTD JULY 13
                                                      ADDRESS
                                                        2015    REDACTED
 ANCHOR DRILLING FLUIDS USA LLC                       PO BOX 1390                                                     TULSA           OK      74101-1390
 ANDERSON CHILDRENS TRUST                             ADDRESS REDACTED
 ANDERSON FAMILY PROPERTIES LLC JIM BILL ANDERSON     PO BOX 1007                                                     CANADIAN        TX      79014-1007
 ANDERSON OIL LTD               NEAL B ANDERSON       DEPT 138                      P O BOX 4346                      HOUSTON         TX      77210-4346
 ANDERSON REVOCABLE TRUST DATED APRIL 10 2015         ADDRESS REDACTED
 ANDIS ROBERT L                                       ADDRESS REDACTED
 ANDREA D BAKER                                       ADDRESS REDACTED
 ANDREA G G STONEMAN                                  ADDRESS REDACTED
 ANDREA J POTTER MERLE G POTTER AN                    ADDRESS REDACTED
 ANDREA KARINA FLORES GALLARDO LIFE ESTATE            ADDRESS REDACTED
 ANDREA MARIE BUZAN                                   ADDRESS REDACTED
 ANDREA N GEE FREEMAN AND                             ADDRESS REDACTED
 ANDREA R BUZZARD                                     ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 8 of 315
                                         Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 17 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


             Company                Notice Name               Address1                  Address2        Address3         City      State       Zip   Country
 ANDRES CHAVEZ AND                                  ADDRESS REDACTED
 ANDRES MACIAS                                      ADDRESS REDACTED
 ANDREW A SKUFCA                                    ADDRESS REDACTED
 ANDREW and GLADYS LAWRENCE                         ADDRESS REDACTED
 ANDREW DONALD WARKE                                ADDRESS REDACTED
 ANDREW HARTFIEL                                    ADDRESS REDACTED
 ANDREW HOINE                                       ADDRESS REDACTED
 ANDREW J JAHNEL and MARY JAHNEL                    ADDRESS REDACTED
 ANDREW J KONKOL                                    ADDRESS REDACTED
 ANDREW J NIGHTENGALE AND                           ADDRESS REDACTED
 ANDREW JOHNSON                                     ADDRESS REDACTED
 ANDREW LEE MILLER                                  ADDRESS REDACTED
 ANDREW P KRAFT AND                                 ADDRESS REDACTED
 ANDREW PENNINGTON                                  ADDRESS REDACTED
 ANDREW RAY LONG                                    ADDRESS REDACTED
 ANDREW WADE WILLIAMS                               ADDRESS REDACTED
 ANDREWS ROYALTY INC                                5949 SHERRY LAND, STE. 850                                     DALLAS          TX      75225
 ANDREWS ROYALTY LP                                 PO BOX 12208                                                   DALLAS          TX      75225
 ANDY SWANNER                                       ADDRESS REDACTED
 ANEDRIA L BROWN                                    ADDRESS REDACTED
 ANGEL EXPLORATION LLC                              3005 NW 63RD ST                                                OKLAHOMA CITY   OK      73116
 ANGELA DEE FLOWERS ERICKSON                        ADDRESS REDACTED
 ANGELA HARTMAN GLASCOCK                            ADDRESS REDACTED
 ANGELA HAZLETT CRAVENS                             ADDRESS REDACTED
 ANGELA KAE DEVERS MCMANUS                          ADDRESS REDACTED
 ANGELA NICOLE WEBB                                 ADDRESS REDACTED
 ANGELA S LEON                                      ADDRESS REDACTED
 ANGELA SCARTH                                      ADDRESS REDACTED
 ANGELA VON HAGEL                                   ADDRESS REDACTED
 ANGELA WICK                                        ADDRESS REDACTED
 ANGELA WILLIAMS                                    ADDRESS REDACTED
 ANGELINA TERESA CHITA SCHWARK                      ADDRESS REDACTED
 ANGELO GORDON and CO         ATTN D FOREST WOLFE   245 PARK AVENUE 26TH FLOOR                                     NEW YORK        NY      10167
 ANGIE ANDERSON CAREY                               ADDRESS REDACTED
 ANGLIN MARY FRANCES                                ADDRESS REDACTED
 ANITA A CHANCE                                     ADDRESS REDACTED
 ANITA BETH HELTON                                  ADDRESS REDACTED
 ANITA COLLEEN ROYSE                                ADDRESS REDACTED
 ANITA COLLEEN ROYSE and                            ADDRESS REDACTED
 ANITA F CARPENTER                                  ADDRESS REDACTED
 ANITA FAY DUNCAN                                   ADDRESS REDACTED
 ANITA HATFIELD                                     ADDRESS REDACTED
 ANITA JUNE JACKSON ESTATE                          ADDRESS REDACTED
 ANITA K GEDDES                                     ADDRESS REDACTED
 ANITA L BUCKLEY                                    ADDRESS REDACTED
 ANITA L FOERTSCH                                   ADDRESS REDACTED
 ANITA MCNAMEE CHILDRESS                            ADDRESS REDACTED
 ANITA R ROBINSON                                   ADDRESS REDACTED
 ANITE PITTS                                        ADDRESS REDACTED
 ANKURA CONSULTING GROUP LLC                        1775 SHERMAN STREET, SUITE 2775                                DENVER          CO      80203


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 9 of 315
                                          Case 20-11441-BLS            Doc 241           Filed 08/10/20      Page 18 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


             Company                 Notice Name              Address1                    Address2           Address3           City    State       Zip      Country
 ANN ALSPAUGH                                       ADDRESS REDACTED
 ANN ARNOLD PEARCE                                  ADDRESS REDACTED
 ANN CASEY HANDREN                                  ADDRESS REDACTED
 ANN DUDLEY MARSHALL                                ADDRESS REDACTED
 ANN E WHITCHURCH                                   ADDRESS REDACTED
 ANN ELIZABETH FENDLEY                              ADDRESS REDACTED
 ANN FAY TOWNSEND BLANTON                           ADDRESS REDACTED
 ANN GODFREY STEWART DOYLE                          ADDRESS REDACTED
 ANN HARRIS BENNETT           TAX ASSESOR-COLLECTOR PO BOX 3547                                                         HOUSTON         TX      77253-3547
 ANN HERBER                                         ADDRESS REDACTED
 ANN HERRINGTON                                     ADDRESS REDACTED
 ANN I SHILLIG TRUSTEE                              ADDRESS REDACTED
 ANN JONES                                          ADDRESS REDACTED
 ANN LAVADA SOMMERS                                 ADDRESS REDACTED
 ANN LYNN MOSELEY                                   ADDRESS REDACTED
 ANN M BRYCE FAMILY LLC       ANN MAHONEY BRYCE FAMILY
                                                    2870
                                                       LLC
                                                         EAST 33RD ST.                                                  TULSA           OK      74105
 ANN M BRYCE FAMILY LLC       MARY BRYCE FOX MANAGERMARY BRYCE FOX                 3841 S BIRMINGHAM PLACE              TULSA           OK      74105
 ANN MARTIN BAIR                                    ADDRESS REDACTED
 ANN MARTIN BAIR FAMILY TRUST                       ADDRESS REDACTED
 ANN MERRITT                                        ADDRESS REDACTED
 ANN MICHELLE RANKIN TRUPE                          ADDRESS REDACTED
 ANN NEECE ELROY FKA ANITA ANN NEECE                ADDRESS REDACTED
 ANN REDMOND BLAIS                                  ADDRESS REDACTED
 ANN REEVES REVOCABLE LIVING TRUST DATED 8122011    ADDRESS REDACTED
 ANN ROGERS                                         ADDRESS REDACTED
 ANN SIMMERS                                        ADDRESS REDACTED
 ANN STAN LLC                                       6901 W BRITTON RD                                                   OKLAHOMA CITY   OK      73132-1702
 ANN STIERNBERG STONE                               ADDRESS REDACTED
 ANN TUCKER                                         ADDRESS REDACTED
 ANN W VINCENT ESTATE                               ADDRESS REDACTED
 ANNA B COLE                                        ADDRESS REDACTED
 ANNA B WILLIAMS NAUMAN TRUST                       ADDRESS REDACTED
 ANNA DELL FILLINGIM MYERS                          ADDRESS REDACTED
 ANNA JANE WALKER BROWN                             ADDRESS REDACTED
 ANNA JUNIA DOAN                                    ADDRESS REDACTED
 ANNA LEE LEGG                                      ADDRESS REDACTED
 ANNA M CONKLING                                    ADDRESS REDACTED
 ANNA M EISCHEN                                     ADDRESS REDACTED
 ANNA M GONZALES                                    ADDRESS REDACTED
 ANNA MARIE FELLERS                                 ADDRESS REDACTED
 ANNA MCMORDIE HENRY                                ADDRESS REDACTED
 ANNA NOELS OILCO LLC         TOM WILLIAMS          8111 PRESTON RD, SUITE 850                                          DALLAS          TX      75225
 ANNA SUE COOK ESTATE                               ADDRESS REDACTED
 ANNA SUE LUCKINBILL                                ADDRESS REDACTED
 ANNA SUE LUCKINBILL TRUST                          ADDRESS REDACTED
 ANNA T BAIN GIBSON                                 ADDRESS REDACTED
 ANNA TURNINI                                       ADDRESS REDACTED
 ANNA W PRESTRIDGE ESTATE                           ADDRESS REDACTED
 ANNAMARIE M BUGGELL                                ADDRESS REDACTED
 ANNE ELIZABETH BEGERT                              ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 10 of 315
                                           Case 20-11441-BLS            Doc 241         Filed 08/10/20   Page 19 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


             Company                 Notice Name               Address1               Address2           Address3         City   State       Zip      Country
 ANNE H LONG TRUST                                   ADDRESS REDACTED
 ANNE I LARSON                                       ADDRESS REDACTED
 ANNE L BATZELL                                      ADDRESS REDACTED
 ANNE MARIE STOWERS                                  ADDRESS REDACTED
 ANNE N KELLY REVOCABLE TRUST UTA DATED 1082010      ADDRESS REDACTED
 ANNE WILEMAN WORKMAN TRUST                          ADDRESS REDACTED
 ANNELLE E VON ROSENBERG ESTATE                      ADDRESS REDACTED
 ANNETA F RUTHERFORD ESTATE                          ADDRESS REDACTED
 ANNETTA J CHILDRESS                                 ADDRESS REDACTED
 ANNETTE KAY CHISHOLM                                ADDRESS REDACTED
 ANNETTE MEEK                                        ADDRESS REDACTED
 ANNETTE MOFFAT STANLEY                              ADDRESS REDACTED
 ANNETTE PEDIGO COVEY                                ADDRESS REDACTED
 ANNETTE S GARIEPY and NATHAN GARIEPY                ADDRESS REDACTED
 ANNETTE WEIL NANNY                                  ADDRESS REDACTED
 ANNIE BELL SMITH                                    ADDRESS REDACTED
 ANNIE I ROBERTS                                     ADDRESS REDACTED
 ANSWERING SERVICE CARE                              777 SOUTH STATE ROAD 7                                         MARGATE      FL      33068-2803
 ANTELOPE REV LIV TRUST DTD 171982                   ADDRESS REDACTED
 ANTHONY ALLEN PATTON                                ADDRESS REDACTED
 ANTHONY C CRAWFORD                                  ADDRESS REDACTED
 ANTHONY C LOBELLO                                   ADDRESS REDACTED
 ANTHONY C THOMAS                                    ADDRESS REDACTED
 ANTHONY CINCOTTA                                    ADDRESS REDACTED
 ANTHONY CURTI                                       ADDRESS REDACTED
 ANTHONY D BROWN                                     ADDRESS REDACTED
 ANTHONY D JOHNSON AND                               ADDRESS REDACTED
 ANTHONY DEXTER TRIBBEY                              ADDRESS REDACTED
 ANTHONY ELSWORTH SMITH                              ADDRESS REDACTED
 ANTHONY FRANCIS                                     ADDRESS REDACTED
 ANTHONY FRISBIE                                     ADDRESS REDACTED
 ANTHONY FULSON ESTATE                               ADDRESS REDACTED
 ANTHONY GUY ROBERTS                                 ADDRESS REDACTED
 ANTHONY HUNTER                                      ADDRESS REDACTED
 ANTHONY M A BESSIRE                                 ADDRESS REDACTED
 ANTHONY RAY HUDSON                                  ADDRESS REDACTED
 ANTHONY SHAWN AEBI                                  ADDRESS REDACTED
 ANTIONETTE REED                                     ADDRESS REDACTED
 ANTONIA MARIA HUFFMAN                               ADDRESS REDACTED
 ANTONIO TREJO                                       ADDRESS REDACTED
 ANTWOINE RAMONE DAVIS                               ADDRESS REDACTED
 ANY ACQUISITIONS ASSOCIATES LLC                     10000 E LAKE RD                                                RIPLEY       NY      14775
 ANY ACQUISITIONS ASSOCIATES LLC
                               PAULA TESTRAKE        10000 E LAKE RD                                                RIPLEY       NY      14775
 APACHE CORPORATION                                  PO BOX 840133                                                  DALLAS       TX      75284
 APACHE CORPORATION                                  P.O. BOX 840094                                                DALLAS       TX      75284
 APACHE CORPORATION                                  PO BOX 840133                                                  DALLAS       TX      75284-0133
 APACHE CORPORATION            JOE MARINO            PO BOX 840133                                                  DALLAS       TX      75284-0133
 APEX CREDIT PARTNERS          ATTN STEPHEN GOETSCHIUS
                                                     520 MADISON AVE FLOOR # 18                                     NEW YORK     NY      10022
 APEX REMINGTON INC                                  4608 S GARNETT ROAD        SUITE 600                           TULSA        OK      74146
 APG FIXED INCOME              ATTN MICHAEL LEIVA    666 THIRD AVENUE SECOND FLOOR                                  NEW YORK     NY      10017


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 11 of 315
                                           Case 20-11441-BLS            Doc 241          Filed 08/10/20     Page 20 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


             Company                  Notice Name                  Address1               Address2          Address3        City       State       Zip         Country
 APOLLO EXPLORATION LLC                                 1415 23RD STREET                                               CANYON          TX      79015
 APOLLO EXPLORATION LLC        LLC APOLLO EXPLORATION 1415 23RD STREET                                                 CANYON          TX      79015
 APPLE BLOSSOM ROYALTIES LLC                            1720 S. BELLAIRE ST.       SUITE 1209                          DENVER          CO      80222
 APPLE ROCK INC                T MICHAEL COCHERES       3821 OAKWOOD CT                                                ENID            OK      73703-2935
 APRIL BADER                                            ADDRESS REDACTED
 APRIL FROST CLARK 2008 REV TR                          ADDRESS REDACTED
 APRIL LEE MOTT                                         ADDRESS REDACTED
 APRIL N ZIELNY                                         ADDRESS REDACTED
 APRIL SCOTT                                            ADDRESS REDACTED
 AQUAENCO INC                                           P O BOX 702416                                                 TULSA           OK      74170
 AQUISOL INC                                            549 STONEGATE DR                                               KATY            TX      77494
 ARA LEANNE MACPHERSON                                  ADDRESS REDACTED
 ARACARI VENTURES LLC          ROBERT ROTH              5950 BERKSHIRE LANE        SUITE 1400                          DALLAS          TX      75225
 ARAPAHO LAND COMPANY LLC                               1021 NW GRAND BLVD                                             OKLAHOMA CITY   OK      73118
 ARAPAHO LAND COMPANY LLC      ARAPAHO LAND COMPANY 1021 N.W. GRAND BLVD.                                              OKLAHOMA CITY   OK      73118
 ARAPAHOE RESOURCES LLC                                 P O BOX 57107                                                  OKLAHOMA CITY   OK      73157-0000
 ARBIE COULTER                                          ADDRESS REDACTED
 ARBIE COULTER and ROBERT COULTER JT                    ADDRESS REDACTED
 ARBON HAROLD KNIGHT JR                                 ADDRESS REDACTED
 ARBOR MINERAL COMPANY LLC     MICHAEL DYKES            PO BOX 260498                                                  LAKEWOOD        CO      80226
 ARBUCKLE MINERAL LLC                                   PO BOX 54737                                                   OKLAHOMA CITY   OK      73154
 ARCENA MINERALS and INVESTMENTS                        ADDRESS REDACTED
 ARCH BRYANT DOWNING                                    ADDRESS REDACTED
 ARCH H ROWAN III UWO ARCH H ROWAN                      ADDRESS REDACTED
 ARCH INSURANCE COMPANY                                 ONE LIBERTY PLAZA, 53RD FLOOR                                  NEW YORK        NY      10006
 ARCH INSURANCE COMPANY                                 2345 GRAND BLVD. SUITE 900                                     KANSAS CITY     MO      64108
 ARCHDIOCESE OF OKLAHOMA       CITY ST FRANCIS DE SALES PSEMINARY
                                                          O BOX 32180                                                  OKLAHOMA CITY   OK      73123
 ARCHER PEARL ENERGY LTD       A TEXAS LLC              ARCHER PEARL ENERGY LTD 401 AUSTIN HIGHWAY, SUITE 212          SAN ANTONIO     TX      78209
 ARCHER WELL COMPANY INC                                DEPARTMENT 3347                                                DALLAS          TX      75312-3347
 ARCHIBALD HAMILTON ROWAN III REV TR                    ADDRESS REDACTED
 ARCHIE GALBRAITH DECEASED                              ADDRESS REDACTED
 ARCHIE MURDY ESTATE                                    ADDRESS REDACTED
 ARCHIE R TAYLOR AND                                    ADDRESS REDACTED
 ARCHVIEW INVESTMENT                                    750 WASHINGTON BLVD 10TH FLR                                   STAMFORD        CT      06901
 ARDERY M ROWLAND                                       ADDRESS REDACTED
 ARDISE DARLENE SHAW INTER VIVOS TRUST                  ADDRESS REDACTED
 ARDJUNA RESOURCES LTD                                  7511 HARROP-PROCTER ROAD                                       NELSON          BC      V1L 6R8      CANADA
 AREA 4 ENTERPRISES LLC                                 11566 N. 1970 ROAD                                             ELK CITY        OK      73644
 AREA PRODUCTION LTD                                    PO BOX 340309                                                  LAKEWAY         TX      78734
 AREA ROYALTY LTD                                       PO BOX 340309                                                  AUSTIN          TX      78734
 ARES MANAGEMENT LLC           ATTN ASSET SERVICING     800 CORPORATE POINT        STE 300                             LOS ANGELES     CA      90230
 ARES PRIVATE EQUITY GROUP                              ADDRESS REDACTED
 ARETE ENERGY LLC              A COLORADO LIMITED LIABILITY
                                                        ARETE
                                                            COMPANY
                                                                ENERGY             3800 SOUTH SPRUCE STREET            DENVER          CO      80237
 ARI FLEET LTD                                          4001 LEADENHALL ROAD       P.O. BOX 5039                       MT. LAUREL      NJ      08054
 ARISSA EILERT                                          ADDRESS REDACTED
 ARKOMA LOUISIANA LLC                                   203 EAST INTERSTATE 30                                         ROCKWALL        TX      75087
 ARKOMA TANKS LLC                                       6988 RECK RD                                                   WILSON          OK      73463-7268
 ARLAN AND RHONDA POTTER JOINT TENANTS                  ADDRESS REDACTED
 ARLAN POTTER                                           ADDRESS REDACTED
 ARLENE A ARNER                                         ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 12 of 315
                                            Case 20-11441-BLS            Doc 241          Filed 08/10/20     Page 21 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                    Notice Name             Address1                 Address2            Address3         City      State       Zip   Country
 ARLETA BLEVINS and ROY PHILIP                        ADDRESS REDACTED
 ARLETTA SUSAN TOWNSEND LOYLESS                       ADDRESS REDACTED
 ARLIE H TENNILL AKA ARLIE WINGENROTH                 ADDRESS REDACTED
 ARLIE H. TENNILL AKA ARLIE WINGENROTH                3131 COUNTRYSIDE DRIVE                                            SIMPSONVILLE    KY      40067
 ARLINE LOOMIS BRITTON                                ADDRESS REDACTED
 ARLO BECKER AND                                      ADDRESS REDACTED
 ARMANDO ALCALA MARQUEZ                               ADDRESS REDACTED
 ARMENDA JONES                                        ADDRESS REDACTED
 ARMSTRONG LOVE VENTURES LP                           2323 VICTORY AVENUE SUITE 1200                                    DALLAS          TX      75219
 ARMSTRONG LOVE VENTURES LP ATTN ANDREW LEVY          ARMSTRONG LOVE VENTURES LP  2323 VICTORY AVENUE SUITE 1200        DALLAS          TX      75219
 ARMSTRONG TOOL LLC                                   PO BOX 858                                                        VAN BUREN       AR      72957
 ARMYN STALKER                                        ADDRESS REDACTED
 ARNEL L BRYAN LIFE TENANT FOR                        ADDRESS REDACTED
 ARNO BLANCHARD AND                                   ADDRESS REDACTED
 ARNO R DALBY TRUST                                   ADDRESS REDACTED
 ARNOLD E WRIGHT and                                  ADDRESS REDACTED
 ARR TRUST                                            ADDRESS REDACTED
 ARRAKEEN RESOURCES LTD CO CHAD E TAYLOR              10428 CHRISTOPHER DR                                              CONIFER         CO      80433
 ARRINGTON CJM INC                                    PO BOX 608                                                        CANADIAN        TX      79014
 ARROWHEAD EXPLORATION and PRODUCTION CO              PO BOX 720                                                        SAYRE           OK      73662
 ARROWHEAD RESOURCES INC                              PO BOX 720                                                        SAYRE           OK      73662
 ARROWHEAD ROYALTY LLC                                PO BOX 9307                                                       TYLER           TX      75711
 ARSA LIMITED PARTNERSHIP        CO A R POSEY         RICHARD POSEY               2105 NW 155TH ST                      EDMOND          OK      73013
 ARTHUR B and RETHA C CADY JR JT                      ADDRESS REDACTED
 ARTHUR BASL                                          ADDRESS REDACTED
 ARTHUR BIGNALL DECEASED                              ADDRESS REDACTED
 ARTHUR CLYDE NICHOLSON III                           ADDRESS REDACTED
 ARTHUR GALE BARKER                                   ADDRESS REDACTED
 ARTHUR JAVIER GUERRERO                               ADDRESS REDACTED
 ARTHUR JOHNSON                                       ADDRESS REDACTED
 ARTHUR L TRAMMELL                                    ADDRESS REDACTED
 ARTHUR P HOUSER                                      ADDRESS REDACTED
 ARTHUR SCHLEGEL                                      ADDRESS REDACTED
 ARTHUR T BARKER REV TR DTD 12793                     ADDRESS REDACTED
 ARTHUR W EVANS                                       ADDRESS REDACTED
 ARTIFICIAL LIFT CONSULTANTS                          4832 PARK VISTA DRIVE                                             DEL CITY        OK      73115
 ARVA JOYCE WIGHT                                     ADDRESS REDACTED
 ARVA JOYCE WIGHT AND JAMES LEE WIGHT JT              ADDRESS REDACTED
 ARVEL E and NETTIE MAE HAYES JT                      ADDRESS REDACTED
 ARZELLA M WILSON                                     ADDRESS REDACTED
 ASAP TRUCKING INC                                    P.O. BOX 95265                                                    OKLAHOMA CITY   OK      73143
 ASARCO OIL and GAS COMPANY                           5285 E WILLIAMS CIRCLE      SUITE 2000                            TUCSON          AZ      85711
 ASB ENERGY SERVICES LLC                              3700 BUSINESS PARK DRIVE                                          AMARILLO        TX      79110
 ASHER OILFIELD SPECIALTY LLC                         PO BOX 720944                                                     OKLAHOMA CITY   OK      73172
 ASHER RESOURCES                                      1580 S MAIN ST SUITE 114                                          BOERNE          TX      78006
 ASHFORD RESOURCES CORP                               P.O. BOX 2525                                                     EDMOND          OK      73083
 ASHFORD RESOURCES CORP          CORP ASHFORD RESOURCES
                                                      P O BOX 2525                                                      EDMOND          OK      73083
 ASHLEE DAWN FLOWERS                                  ADDRESS REDACTED
 ASHLEY A ANDREWS                                     ADDRESS REDACTED
 ASHLEY ANE KENNEDY                                   ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 13 of 315
                                          Case 20-11441-BLS           Doc 241          Filed 08/10/20   Page 22 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


             Company                 Notice Name               Address1               Address2          Address3         City      State       Zip      Country
 ASHLEY D WAKLEY                                    ADDRESS REDACTED
 ASHLEY STETSON MASERATI                            ADDRESS REDACTED
 ASHLEY TAYLOR                                      ADDRESS REDACTED
 ASHLEY WAKELY                                      ADDRESS REDACTED
 ASLAM SARDAR                                       ADDRESS REDACTED
 ASPEN ENERGY GROUP INC                             4101 ROBLAR AVE                                                SANTA YNEZ      CA      93460-9581
 ASPEN GROVE ROYALTY CO LLC WESTON BRUNO            PO BOX 10588                                                   MIDLAND         TX      79702
 ASPEN LAND AND EXPLORATION CO                      P.O. BOX 4335                                                  TULSA           OK      74159
 ASSOCIATED PROPERTIES LP                           5070 MARK IV PARKWAY                                           FORT WORTH      TX      76106
 ASTRID ADAMS TRUST                                 ADDRESS REDACTED
 ASTRO OIL INC                                      P. O. BOX 576                                                  ARDMORE         OK      73402-0576
 AT&L ENERGY LLC                                    P O BOX 29                                                     WATONGA         OK      73772-0000
 ATALAYA RESOURCES                                  DEPT 637                                                       TULSA           OK      74182
 ATandL ENERGY LLC                                  P O BOX 29                                                     WATONGA         OK      73772-0000
 ATandT                                             208 S. AKARD ST                                                DALLAS          TX      75202
 ATandT                                             P.O. BOX 105414                                                ATLANTA         GA      30348-5414
 ATandT                                             P O BOX 5001                                                   CAROL STREAM    IL      60197-5001
 ATandT                                             P.O. BOX 5019                                                  CAROL STREAM    IL      60197-5019
 ATandT                                             PO BOX 22111                                                   TULSA           OK      74121-2111
 ATandT MOBILITY                                    208 S. AKARD ST                                                DALLAS          TX      75202
 ATandT MOBILITY                                    P.O. BOX 6463                                                  CAROL STREAM    IL      60197-6463
 ATHEY LUMBER COMPANY          ATTN CHERYL MCNABB   P.O. BOX 1272                                                  ENID            OK      73702
 ATLAS DRILLING LLC                                 202 48TH ST                                                    WOODWARD        OK      73801
 ATLAS EXPLORATION and PRODUCTION
                               ATLAS
                                   LLC
                                     EXPLORATION    1425 BELLA VISTA DR                                            DALLAS          TX      75218
 ATLAS GLASS and MIRROR CO                          4720 N. WALNUT AVENUE                                          OKLAHOMA CITY   OK      73105
 ATLAS MINERALS LLC            ATLAS MINERALS       PO BOX 280529                                                  LAKEWOOD        CO      80228
 ATRA AURUM ENTERPRISES LLC                         P O BOX 2407                                                   ELK CITY        OK      73648
 ATROPOS EXPLORATION COMPANY                        8235 DOUGLAS AVENUE STE 1200 LB 12                             DALLAS          TX      75225
 ATTABOY INC                                        PO BOX 8211                                                    AMARILLO        TX      79114
 ATTABOY INC                   CO W A ATTEBURY      PO BOX 8211                                                    AMARILLO        TX      79114
 ATTORNEY IN FACT FOR JOSEPH SITTA
                               M JOHN
                                   KENNEDY
                                      KENNEDY       JOSEPTH KENNEDY            700 W. 6TH ST.                      GILLETTE        WY      82716
 AUBREY BRINKLEY and CAROL BRINKLEY HW              ADDRESS REDACTED
 AUBREY R HOWARD AND                                ADDRESS REDACTED
 AUBREY WAYNE GARRETT                               ADDRESS REDACTED
 AUBRY D NEECE JR AKA AUBREY DOYLE NEECE JR         ADDRESS REDACTED
 AUDIE G PITSIRI                                    ADDRESS REDACTED
 AUDINE WORD TESTAMENTARY TRUST                     ADDRESS REDACTED
 AUDRA A GARDNER AND                                ADDRESS REDACTED
 AUDRA B CARY                                       ADDRESS REDACTED
 AUDREY B R WEEDN                                   ADDRESS REDACTED
 AUDREY JEAN DAVIS                                  ADDRESS REDACTED
 AUDREY JERIJEAN BRADDEN                            ADDRESS REDACTED
 AUDREY JO MIKLES                                   ADDRESS REDACTED
 AUGUST RESOURCES LTD                               PO BOX 2237                                                    MIDLAND         TX      79702
 AURELIA CHAVEZ                                     ADDRESS REDACTED
 AURELIA G SIMSHAUSER                               ADDRESS REDACTED
 AURELIA K HARGRAVE                                 ADDRESS REDACTED
 AUSTIN COMMUNITY FOUNDATION                        4315 GUADALUPE STREET, SUITE 300                               AUSTIN          TX      78751
 AUSTIN E ARNER JR                                  ADDRESS REDACTED
 AUSTIN JAMES MOTT                                  ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 14 of 315
                                             Case 20-11441-BLS             Doc 241          Filed 08/10/20     Page 23 of 323
                                                                                      Exhibit C
                                                                                   Creditor Matrix
                                                                              Served via First Class Mail


             Company                   Notice Name                Address1                Address2               Address3            City        State       Zip      Country
 AUSTIN L JOHNSON AND                                  ADDRESS REDACTED
 AUSTIN S CAMPBELL                                     ADDRESS REDACTED
 AUTOMATION SOLUTION SPECIALISTS                       9481 E. MONSFIELD AVENUE, UNIT 301                                     AURORA             CO      80014
 AUTOMATION SOLUTION SPECIALISTS LLC                   3012 ABERDEEN DR.                                                      THE COLONY         TX      75056
 AUTOMOTIVE RENTALS INC                                4001 LEADENHALL ROAD                                                   MOUNT LAUREL       NJ      08054
 AUTOMOTIVE RENTALS INC                                PO BOX 8500-4375                                                       PHILADELPHIA       PA      19178-4375
 AUTRY J andBETTY J CLELLAND JT                        ADDRESS REDACTED
 AUTUMN LYNN FLOWERS                                   ADDRESS REDACTED
 AVA C SCOTT                                           ADDRESS REDACTED
 AVAC ENERGY SERVICES LLC                              PO BOX 50659                                                           AMARILLO           TX      79159
 AVALANCHE ROYALTY PARTNERS LLC STEVEN A ROITMAN       C/O BWAB INCORPORATED       100 SAINT PAUL ST, #305                    DENVER             CO      80206
 AVEDIS FOUNDATION              CO FARMERS NATIONAL CP BLAKE
                                                       AGENTSINGLETON              7122 SOUTH SHERIDAN RD., BOX 604           TULSA              OK      74133-2736
 AVEN GAS & OIL INC             C/O NRG ASSET MANAGEMENT
                                                       4334 NW EXPRESSWAY, SUITE 201                                          OKLAHOMA CITY      OK      73116
 AVEN GAS and OIL INC           CO NRG ASSET MGMT LLC AVEN GAS & OIL INC           C/O NRG ASSET MANAGEMENT
                                                                                                         4334 NWLLC
                                                                                                                  EXPRESSWAY STE
                                                                                                                              OKLAHOMA
                                                                                                                                 201      CITY   OK      73116
 AVEN GAS and OIL INC           CO NRG ASSET MGMT LLC C/O NRG ASSET MANAGEMENT 4334 NW EXPRESSWAY, SUITE 201                  OKLAHOMA CITY      OK      73116
 AVENELL SIMARD                                        ADDRESS REDACTED
 AVENU UNCLAIMED PROPERTY SYSTEMS LLC                  5860 TRINITY PARKWAY, SUITE 120                                        CENTREVILLE        VA      20120
 AVEREX INC                                            P O BOX 52305                                                          LAFAYETTE          LA      70505
 AVERTINE COLLINS WOODRUFF ESTATE
                                UNKNOWN                                                                                       UNKNOWN                    99999
 AWW ENERGY PARTNERS LTD                               PO BOX 600852                                                          DALLAS             TX      75360
 AXIOM LLC                                             PO BOX 3430                                                            EDMOND             OK      73083
 AXIOM LLC                                             PO BOX 3430                                                            EDMOND             OK      73083-3430
 AXIS ENERGY CORP                                      PO BOX 2107                                                            ROSWELL            NM      88202-2107
 AXIS EXPLORATION LLC                                  15 W 6TH STREET, SUITE 2350                                            TULSA              OK      74119
 AZTEC EXPLORATION INC                                 PO BOX 2046                                                            CHICKASHA          OK      73023-2046
 B & W EXPLORATION INC                                 6912 N ROBINSON                                                        OKLAHOMA CITY      OK      73116
 B and B FLUIDS LLC                                    8104 FM 592                                                            WHEELER            TX      79096
 B and B HOLDINGS LLC                                  P.O. BOX 581                                                           ARDMORE            OK      73402
 B and C PUMPING LLC                                   P.O. BOX 222                                                           CANADIAN           TX      79014
 B and C RENTALS                                       405 E MAPLE                                                            ENID               OK      73701
 B and G ELECTRIC CO                                   P.O. BOX 1358                                                          PAMPA              TX      79066-1358
 B and G OPERATING LTD                                 PO BOX 7473                                                            AMARILLO           TX      79114-7473
 B and G OPERATING LTD          BandG OPERATING        P O BOX 7473                                                           AMARILLO           TX      79114-7473
 B and W EXPLORATION INC        KIRK WHITMAN           INC PAC PRODUCTION          KIRK WHITMAN - OWNER  6912 N ROBINSON      OKLAHOMA CITY      OK      73116
 B E GOODWIN                                           ADDRESS REDACTED
 B H C H PROPERTIES LTD                                5111 BROADWAY                                                          SAN ANTONIO        TX      78209
 B MART FURNITURE GALLERY INC                          114 S INDEPENDENCE                                                     ENID               OK      73701
 B P AMERICA PRODUCTION COMPANY                        P.O. BOX 651042                                                        DALLAS             TX      75265
 B P AMERICA PRODUCTION COMPANY                        PO BOX 277897                                                          ATLANTA            GA      30384-7897
 B P AMERICA PRODUCTION COMPANY                        P O BOX 848103                                                         DALLAS             TX      75284-8103
 B P AMERICA PRODUCTION COMPANY                        PO BOX 848155                                                          DALLAS             TX      75284-8155
 B R POLK INC                                          5715 N WESTERN STE C                                                   OKLAHOMA CITY      OK      73118
 B STEVEN DEARIEN                                      ADDRESS REDACTED
 B STEVEN DEARIEN                                      ADDRESS REDACTED
 B V CORWIN                                            ADDRESS REDACTED
 B&C PORTABLE TOILETS LLC                              P.O. BOX 1582                                                          PAMPA              TX      79066
 B&H DISPOSAL SYSTEMS LLC       BILLY D HILL MBR       PO BOX 50                                                              ALLISON            TX      79003
 BABSON CAPITAL MANAGEMENT                             300 S TRYON                 SUITE 2500                                 CHARLOTTE          NC      28202
 BACKYARD ENERGY SERVICES LLCATTN AR                                                                                          OKLAHOMA CITY      OK      73118
 BADGER PRESSURE CONTROL LLC DNU INACTIVE              P.O. BOX 731838                                                        DALLAS             TX      75373-1838


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                            Page 15 of 315
                                                 Case 20-11441-BLS                Doc 241         Filed 08/10/20         Page 24 of 323
                                                                                            Exhibit C
                                                                                         Creditor Matrix
                                                                                    Served via First Class Mail


              Company                          Notice Name                  Address1                Address2               Address3         City      State       Zip         Country
 BADON HILL INC                         PATRICIA DEWOODY         6300 RIDGLEA PL, SUITE 950                                           FORT WORTH      TX      76116-5704
 BAGWELL NO 1 FAMILY LP                 GARY BAGWELL             ATTN MR. GARY BAGWELL       801 S. FILLMORE, STE 465                 AMARILLO        TX      79101
 BAGWELL NO 2 FAMILY LP                                          801 S FILMORE STE 465                                                AMARILLO        TX      79101
 BAGWELL NO 3 FAMILY LIMITED PARTNERSHIP                         801 S FILLMORE ST, STE 465                                           AMARILLO        TX      79101
 BAGWELL NO 9 FAMILY LP                                          801 SOUTH FILLMORE, STE 465                                          AMARILLO        TX      79101
 BAHIYA SMALLS                                                   ADDRESS REDACTED
 BAILEY MINERALS LP                                              PO BOX 2802                                                          MIDLAND         TX      79702
 BAILEY PEYTON                                                   ADDRESS REDACTED
 BAIN CAPITAL                           ATTN BAIN CAPITAL CREDIT 200
                                                                 DOCSCLARENDON ST                                                     BOSTON          MA      02116
 BAIN CAPITAL CREDIT                                             ADDRESS REDACTED
 BAIN FAMILY TRUST                                               ADDRESS REDACTED
 BAJA SERVICES LLC                                               PO BOX 95064                                                         OKLAHOMA CITY   OK      73143
 BAKER BOTTS LLP                                                 P.O. BOX 301251                                                      DALLAS          TX      75303-1251
 BAKER HUGHES A GE COMPANY LLC                                   PO BOX 301199                                                        DALLAS          TX      75303-1199
 BAKER HUGHES A GE COMPANYLUFKIN INDUSTRIES LLC                  811 WILLOW OAK DRIVE                                                 MISSOURI CITY   TX      77489-2468
 BAKER HUGHES BUSINESS                                           P.O. BOX 301057                                                      DALLAS          TX      75303-1057
 BAKER RECOVERY INC                                              PO BOX 1026                                                          TULSA           OK      74101-1026
 BAL LLC                                CO RUTH and BRUCE FRYE 2676 NORTH STAR DRIVE                                                  CELINA          TX      75009
 BALLOU FARMS INC                                                RT 1 BOX 82                                                          CHEYENNE        OK      73628
 BANCA DEL CERESIO                      BANCA DEL CERESIO SA     VIA PRETORIO                APT 13                6900               LUGANO                  06900        SWITZERLAND
 BandC PORTABLE TOILETS LLC                                      P.O. BOX 1582                                                        PAMPA           TX      79066
 BANDERA MINERALS LLC                                            ADDRESS REDACTED
 BANE BIGBIE INC                                                 PO BOX 998                                                           ARDMORE         OK      73402
 BANK OF AMERICA                                                 1400 AMERICAN BLVD.MCS NJ2-140-03-65                                 PENNINGTON      NJ      08534
 BANK OF AMERICA                        ATTN INFORMATION MANAGEMENT
                                                                 214 NORTH
                                                                         TEAM
                                                                            TRYON ST         NC1-027-15-01                            CHARLOTTE       NC      28255
 BANK OF AMERICA N A                                             ADDRESS REDACTED
 BANK OF AMERICA NA                     ADDRESS UNKNOWN                                                                               NEW YORK        NY      77777
 BANK OF AMERICA NA                     ATTN MARION LEMAN        900 WEST TRADE STREET       6TH FLOOR                                CHARLOTTE       NC      28255
 BANK OF AMERICA NA AS ADMINISTRATIVE AGENT                      900 WEST TRADE STREETNC1-026-06-03                                   CHARLOTTE       NC      28255
 BANK OF AMERICA NA AS ADMINISTRATIVE AGENT                      101 N. TRYON ST.            MAIL CODE NC1-001-05-45                  CHARLOTTE       NC      28255
 BANK OF AMERICA NA AS ADMINISTRATIVE   ATTN JOSHUA
                                               AGENTSMITH        FOR DEPOSITORY BANK MCAFEE  TWO
                                                                                               & TAFT
                                                                                                  LEADERSHIP SQUARE,
                                                                                                                   211 N.10TH
                                                                                                                          ROBINSON
                                                                                                                              FLOOR   OKLAHOMA CITY   OK      73102
 Bank of America, N.A. as administrative agent                   900 West Trade Street       NC1-026-06-03                            Charlotte       NC      28255
 BANK OF HYDRO                                                   ADDRESS REDACTED
 BANKS MARITAL TRUST                                             ADDRESS REDACTED
 BANKS MCGARRAUGH                                                ADDRESS REDACTED
 BANKS SURVIVORS TRUST                                           ADDRESS REDACTED
 BANTAM ROYALTIES LLC                   MILES BOLDRICK MANAGERMILES BODRICK                  PO BOX 10668                             MIDLAND         TX      79702
 BAPTIST FOUNDATION OF OKLAHOMA                                  ADDRESS REDACTED
 BAPTIST FOUNDATION OF OKLAHOMA TRUSTEE                          ADDRESS REDACTED
 BAPTIST HEALTHCARE OF OK                                        ADDRESS REDACTED
 BAPTIST THEOLOGICAL SEMINARY                                    ADDRESS REDACTED
 BAR 3S ENERGY                                                   ADDRESS REDACTED
 BAR FAM LIMITED PARTNERSHIP WILLIAM BARTON                      #20 DIDRICKSON LANE                                                  AMARILLO        TX      79124
 BAR FAM LP                                                      #20 DIDRICKSON LANE                                                  AMARILLO        TX      79124
 BARBARA A BAKER TRUSTEE BAKER                                   ADDRESS REDACTED
 BARBARA A COSTIN                                                ADDRESS REDACTED
 BARBARA A HOSKINS                                               ADDRESS REDACTED
 BARBARA A WILSON LIVING TRUST                                   ADDRESS REDACTED
 BARBARA ANGIONO                                                 ADDRESS REDACTED
 BARBARA ANN HIGGINS                                             ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                  Page 16 of 315
                                            Case 20-11441-BLS             Doc 241        Filed 08/10/20   Page 25 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


            Company                  Notice Name             Address1                     Address2        Address3         City   State       Zip   Country
 BARBARA ANN KAUL                                  ADDRESS REDACTED
 BARBARA ANN KEITH                                 ADDRESS REDACTED
 BARBARA ANN LARSEN                                ADDRESS REDACTED
 BARBARA ANN NICHOLS                               ADDRESS REDACTED
 BARBARA BENZ                                      ADDRESS REDACTED
 BARBARA BLEWETT TRUST                             ADDRESS REDACTED
 BARBARA BOGGS                                     ADDRESS REDACTED
 BARBARA BURNETT                                   ADDRESS REDACTED
 BARBARA CONWAY                                    ADDRESS REDACTED
 BARBARA DEARIEN LIFE ESTATE                       ADDRESS REDACTED
 BARBARA DUKE OIL and GAS LP                       PO BOX 1919                                                       MIDLAND      TX      79702
 BARBARA E CASTEEL                                 ADDRESS REDACTED
 BARBARA GALLEY AKA GALLEN AS AN HEIR              ADDRESS REDACTED
 BARBARA HUBER                                     ADDRESS REDACTED
 BARBARA HUTCHESON                                 ADDRESS REDACTED
 BARBARA HYDEN                                     ADDRESS REDACTED
 BARBARA J BLAKE                                   ADDRESS REDACTED
 BARBARA J BRAUCHI                                 ADDRESS REDACTED
 BARBARA J HOLT FAMILY TRUST                       ADDRESS REDACTED
 BARBARA J INGERSON                                ADDRESS REDACTED
 BARBARA J JANTZEN                                 ADDRESS REDACTED
 BARBARA J JONES                                   ADDRESS REDACTED
 BARBARA J KOCH                                    ADDRESS REDACTED
 BARBARA J LALLEMENT                               ADDRESS REDACTED
 BARBARA J MARQUARDT TRUST                         ADDRESS REDACTED
 BARBARA J MONROE                                  ADDRESS REDACTED
 BARBARA J SPIVY                                   ADDRESS REDACTED
 BARBARA JANE PENROSE                              ADDRESS REDACTED
 BARBARA JEAN COPPEDGE                             ADDRESS REDACTED
 BARBARA JEAN SCHROEDER                            ADDRESS REDACTED
 BARBARA JOANN HAFFNER TRUST                       ADDRESS REDACTED
 BARBARA JUNE ANGLE STRICKLAND                     ADDRESS REDACTED
 BARBARA K OLIVER                                  ADDRESS REDACTED
 BARBARA KAY KULLAS                                ADDRESS REDACTED
 BARBARA L ADKINS                                  ADDRESS REDACTED
 BARBARA L HISEY                                   ADDRESS REDACTED
 BARBARA L NISTLER                                 ADDRESS REDACTED
 BARBARA L STONE                                   ADDRESS REDACTED
 BARBARA LEVISAY                                   ADDRESS REDACTED
 BARBARA LYNN GHAN                                 ADDRESS REDACTED
 BARBARA M BANKS                                   ADDRESS REDACTED
 BARBARA M BURGER                                  ADDRESS REDACTED
 BARBARA MARTIN                                    ADDRESS REDACTED
 BARBARA MARTIN                                    ADDRESS REDACTED
 BARBARA MATHERS SCHMIDT                           ADDRESS REDACTED
 BARBARA MAXINE ROUNDS                             ADDRESS REDACTED
 BARBARA MEADOWS                                   ADDRESS REDACTED
 BARBARA MOORE                                     ADDRESS REDACTED
 BARBARA OBERLENDER                                ADDRESS REDACTED
 BARBARA OIL COMPANY                               21 S CLARK ST # 3990                                              CHICAGO      IL      60603


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 17 of 315
                                           Case 20-11441-BLS            Doc 241           Filed 08/10/20   Page 26 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


             Company                 Notice Name                 Address1                  Address2        Address3         City      State       Zip      Country
 BARBARA P BAKER                                      ADDRESS REDACTED
 BARBARA R KEITH                                      ADDRESS REDACTED
 BARBARA RAILSBACK                                    ADDRESS REDACTED
 BARBARA ROGERS PATTON                                ADDRESS REDACTED
 BARBARA S CHARTIER                                   ADDRESS REDACTED
 BARBARA SOLOMON NICOLSON                             ADDRESS REDACTED
 BARBARA SOLOMON NICOLSON                             ADDRESS REDACTED
 BARBARA STEPHENS JONES                               ADDRESS REDACTED
 BARBARA SUE DAVIS                                    ADDRESS REDACTED
 BARBARA SUE GRACE                                    ADDRESS REDACTED
 BARBARA SUE MILLER DECEASED                          ADDRESS REDACTED
 BARBARA SUSAN ECKLES                                 ADDRESS REDACTED
 BARBARA T CRABTREE REVOCABLE                         ADDRESS REDACTED
 BARBARA WEBER                                        ADDRESS REDACTED
 BARBARA WEBER DECEASED                               ADDRESS REDACTED
 BARBARA WILEY                                        ADDRESS REDACTED
 BARBEE EXPLORATION INC                               3419 GLADSTONE LN                                               AMARILLO        TX      79121
 BARBER EXPLORATION COMPANY                           8774 SOUTH RICHMOND                                             TULSA           OK      74137
 BARBER FAMILY IRRV TRUST                             ADDRESS REDACTED
 BARBOUR ENERGY CORP                                  PO BOX 13480                                                    OKLAHOMA CITY   OK      73113
 BARBOUR ENERGY CORPORATION F/A/O                     PO BOX 13480                                                    OKLAHOMA CITY   OK      73113
 BARBOUR ENERGY CORPORATION FAOBARBOUR OIL and GAS COMPANY
                                                      PO BOXA PARTNERSHIP
                                                              13480                                                   OKLAHOMA CITY   OK      73113
 BARBRA BUSH                                          ADDRESS REDACTED
 BARBRA ROSE CHERVENKA                                ADDRESS REDACTED
 BARCLAY INC                                          PO BOX 8436                                                     WACO            TX      76714
 BARCLAYS BANK PLC             ATTN JOSE BRICENO      CANARY WHARF                  1 CHURCHILL PLACE                 LONDON                  E14 5HP   UNITED KINGDOM
 BARDIN HILL HALCYON LOAN INVEST
                               ATTN
                                 MGMNT
                                    MICHAEL JANOWITZ MATT
                                                      JOHNSELTZER
                                                            SCALIA & MATT CHYRA     477 MADISON AVE                   NEW YORK        NY      10022
 BAREN HEALEY 1988 TRUST                              PO BOX 888                                                      DAVIS           OK      73030
 BAREN HEALEY 1988 TRUST                              ADDRESS REDACTED
 BARHAM TRUST                                         ADDRESS REDACTED
 BARNEY L GRAHAM AND                                  ADDRESS REDACTED
 BARR LESLIE D                                        ADDRESS REDACTED
 BARRACUDA FISHING SERVICES LLC                       PO BOX 180358                                                   FORT SMITH      AR      72918
 BARREE and ASSOCIATES LLC                            7112 W JEFFERSON AVENUE       SUITE 100                         LAKEWOOD        CO      80235
 BARRETT W R PETERS                                   ADDRESS REDACTED
 BARRIE CULLINAN                                      ADDRESS REDACTED
 BARRIE J HIGHBY AND                                  ADDRESS REDACTED
 BARRY G SANDERS                                      ADDRESS REDACTED
 BARRY J BOYCE                                        ADDRESS REDACTED
 BARRY K GOODWIN and BARBARA B                        ADDRESS REDACTED
 BARRY L POLLARD                                      ADDRESS REDACTED
 BARRY M BROWN                                        ADDRESS REDACTED
 BARRY M NICHOLAS                                     ADDRESS REDACTED
 BARRY POLLARD                                        ADDRESS REDACTED
 BARTER ISLAND OIL CO                                 BOX 18816                                                       OKLAHOMA CITY   OK      73154
 BARTLETTS LUMBER and HARDWARE                        1 MAIN ST.                                                      CANADIAN        TX      79014
 BARTON GREG L                                        ADDRESS REDACTED
 BARTON M CLOWDUS AND DORIS M CLOWDU                  ADDRESS REDACTED
 BAS REMODLING LLC                                    P.O. BOX 1187                                                   ENID            OK      73702
 BASELINE ENERGY SERVICES LP                          PO BOX 470929                                                   FORT WORTH      TX      76147


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 18 of 315
                                           Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 27 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


             Company                  Notice Name                Address1              Address2           Address3         City      State       Zip      Country
 BASIN ENVIRONMENTAL and SAFETY TECHNOLOGIES          1117 NW 24TH ST                                                OKLAHOMA CITY   OK      73106
 BASIN LAKE LLC                                       PO BOX 866                                                     QUECHEE         VT      05059-0866
 BASIN POWER SOLUTIONS MIDCON LLC                     501 NE 27TH STREET                                             MOORE           OK      73160
 BASIN ROYALTY COMPANY                                PO BOX 51499                                                   AMARILLO        TX      79159
 BASIN SPRINGS PROPERTIES LTD                         2905 MAPLE AVENUE                                              DALLAS          TX      75201-1405
 BASIN SUPPLY LP                                      PO BOX 206620                                                  DALLAS          TX      75320-6620
 BASS ENERGY SERVICES LLC                             PO BOX 1890                                                    WASKOM          TX      75692
 BAXSTO LLC                                           PO BOX 302857                                                  AUSTIN          TX      78703
 BAY ENERGY PARTNERS LLC       BAY ENERGY PARTNERS    1512 LARIMER STREET, SUITE 150                                 DENVER          CO      80202
 BAY LLC                       BARRY COLLENS          137 DAHLIA ST                                                  DENVER          CO      80220
 BAY MINERALS LLC                                     501 S CHERRY ST, SUITE 610                                     DENVER          CO      80246
 BAYARD WALKER OIL TRUST                              ADDRESS REDACTED
 BAYLEE J WOLFE                                       ADDRESS REDACTED
 BAYLESS MINERAL MANAGEMENT LLCMANAGEMENT LLC BAYLESS184550
                                                       MINERALECR 59                                                 ARNETT          OK      73832
 BAYLESS SALES AND SERVICE INC                        ROUTE 1, BOX 15                                                ARNETT          OK      73832
 BB ROYALTY PARTNERSHIP        CO CHARLES W BROWN     P.O. BOX 587                                                   MARLOW          OK      73055
 BBBJ FAMILY LIMITED PARTNERSHIP
                               BRADLEY W WHARTON      PO BOX 2248                                                    VERNON          TX      76385
 BC PRODUCTIONS LLC            PHILLIP BABE CHOATE    5722 COVEY RUN DR                                              EDMOND          OK      73034
 BC PRODUCTIONS LLC            PHILLIP CHOATE MANAGER 5722 COVEY RUN DR.                                             EDMOND          OK      73034
 BCE MACH II LLC                                      14201 WIRELESS WAY                                             OKLAHOMA CITY   OK      73134
 BCE MACH II LLC                                      14201 WIRELESS WAY, SUITE 300                                  OKLAHOMA CITY   OK      73134
 BCRK AN OKLAHOMA LIMITED PARTNERSHIP                 2004 WYCKHAM PLACE                                             NORMAN          OK      73072
 BD and C WELL SERVICE LLC                            102 N. INDIAN MERIDIAN                                         PAULS VALLEY    OK      73075
 BDC TRUCKING LLC                                     102 N. INDIAN MERIDIAN                                         PAULS VALLEY    OK      73075
 BDM MUD LLC                                          PO BOX 904                                                     ELK CITY        OK      73648
 BDR INVESTMENTS LLC           INVESTMENTS BDR        100 N BROADWAY, SUITE 3300                                     OKLAHOMA CITY   OK      73102
 BDS CONSULTING LLC                                   810 N PINE                                                     BELOIT          KS      67420
 BE BE WILLIAMS REVOCABLE TRUST U A DTD 22900         ADDRESS REDACTED
 BEALL 1990 PARTNERSHIP                               5300 MIRAMAR LANE                                              COLLEYVILLE     TX      76034-5554
 BEAR CREEK SERVICES LLC DNU INACTIVE                 425 ASHLEY RIDGE BOULEVARD, SUITE 300                          SHREVEPORT      LA      71106
 BEAR INVESTMENTS INC          RUTH ADAMSON           2624 OLD MALLARD RD                                            ENID            OK      73703-1556
 BEATRICE ELANE ELLIS                                 ADDRESS REDACTED
 BEATRICE JOYCE BRITTON GEISSLER                      ADDRESS REDACTED
 BEATRICE MARTINEZ JOINT TENANT                       ADDRESS REDACTED
 BEATRICE MYERS                                       ADDRESS REDACTED
 BEATRICE WILLIAMS                                    ADDRESS REDACTED
 BEAUTECH INC                                         P.O. BOX 1283                                                  PERRYTON        TX      79070
 BEAVER COUNTY CLERK                                  P.O. BOX 338                                                   BEAVER          OK      73932
 BEAVER EXPRESS SERVICE LLC                           PO BOX 1168                                                    WOODWARD        OK      73802
 BECK TRUCKING LLC                                    P.O. BOX 1198                                                  ELK CITY        OK      73648
 BECKHAM CO RWD 3                                     1925 SOUTH RANDALL                                             ELK CITY        OK      73644
 BECKHAM COUNTY                                       P O BOX 67                                                     SAYRE           OK      73662
 BECKHAM COUNTY                BOARD OF COUNTY COMMISSIONERS
                                                      P O BOX 67                                                     SAYRE           OK      73662
 BECKHAM COUNTY CLERK                                 PO BOX 428                                                     SAYRE           OK      73662
 BECKHAM COUNTY TREASURER      ATTN JANETTE CORNELIUS PO BOX 600                                                     SAYRE           OK      73662
 BECKMAN WELL SERVICING CO                            P.O. BOX 769                                                   PERRYTON        TX      79070
 BECKY ANN HARVEY                                     ADDRESS REDACTED
 BECKY DAUGHERTY                                      ADDRESS REDACTED
 BECKY DUKES ZYBACH                                   ADDRESS REDACTED
 BECKY L WILSON                                       ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 19 of 315
                                            Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 28 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                   Notice Name                 Address1             Address2           Address3           City   State       Zip      Country
 BECKY PARKER POWERS                                    ADDRESS REDACTED
 BECKY WHITEHURST MCAFEE                                1028 RIO GRANDE DR                                            BENBROOK       TX      76126
 BECKY WHITEHURST MCAFEE                                ADDRESS REDACTED
 BECKY WILSON                                           ADDRESS REDACTED
 BEDFORD MITCHELL                                       ADDRESS REDACTED
 BEHRENS AND ASSOCIATES INC                             13806 INGLEWOOD AVENUE                                        HAWTHORNE      CA      90250
 BELCHER FAMILY TRUST II DTD 2 11 2019                  ADDRESS REDACTED
 BELINDA BALDUS                                         ADDRESS REDACTED
 BELINDA CARPENTER COY                                  ADDRESS REDACTED
 BELINDA D BROUSSARD                                    ADDRESS REDACTED
 BELINDA HANNICK                                        ADDRESS REDACTED
 BELINDA NUTLEY TRUST UTA DTD 6282003                   ADDRESS REDACTED
 BELINDA REILLY                                         ADDRESS REDACTED
 BELINDA SUE CRAMP                                      ADDRESS REDACTED
 BELL SUPPLY COMPANY LLC                                P.O. BOX 842263                                               DALLAS         TX      75284
 BELLVIEW CEMETERY ASSOCIATION   CO BRUCE EAKINS        7257 N 1760 RD                                                CRAWFORD       OK      73638
 BEN and LOIS PARKS FAMILY                              ADDRESS REDACTED
 BEN C WILEMAN JR                                       ADDRESS REDACTED
 BEN CARLOS BURGE DECEASED AN HEIR OF DON CARLOS BURGE  ADDRESS REDACTED
 BEN F HAMEL JR                                         ADDRESS REDACTED
 BEN FTHR SACRED HEART MISS INCDBA ST GREGORYS ABBEY 5147 S HARVARD AVENUE        SUITE 110                           TULSA          OK      74135-3587
 BEN L WOLFE                                            ADDRESS REDACTED
 BEN M WOOD                                             ADDRESS REDACTED
 BEN PARKS JR                                           ADDRESS REDACTED
 BEN SMITH                                              ADDRESS REDACTED
 BEN VOTH TRUST                                         ADDRESS REDACTED
 BEN VOTH TRUST                                         ADDRESS REDACTED
 BEN W and BRITTANY M TIGNOR HWJT                       ADDRESS REDACTED
 BENA HOWARD                                            ADDRESS REDACTED
 BENA HOWARD                                            ADDRESS REDACTED
 BENBROOK RENTALS LLC                                   P.O. BOX 1267                                                 WOODWARD       OK      73802-1267
 BENDEL VENTURES LP                                     12345 JONES RD, SUITE 124                                     HOUSTON        TX      77070
 BENEFIT STREET PARTNERS LLC                            9 W 57TH STREET, #4920                                        NEW YORK       NY      10019
 BENGALOK LLC                    CINDY WRIGHT BENGAL OK PO
                                                        LLCBOX 30633                                                  EDMOND         OK      73003
 BENISCHEK PROPERTIES LLC        SHERRI A BENISCHEK POAMGR
                                                        1216 MORNINGSIDE DRIVE NE                                     ALBUQUERQUE    NM      87110-6171
 BENITA A BREITZKE FAMILY TRUST OF 080389               ADDRESS REDACTED
 BENITA A. BREITZKE FAMILY TRUST OF 08/03/89            ADDRESS REDACTED
 BENJAMIN A GREEN                                       ADDRESS REDACTED
 BENJAMIN ALBERT KUNKEL                                 ADDRESS REDACTED
 BENJAMIN ALONZO GREEN JR                               ADDRESS REDACTED
 BENJAMIN BRITT STURGEON                                ADDRESS REDACTED
 BENJAMIN BRITT STURGEON                                ADDRESS REDACTED
 BENJAMIN C OLSON                                       ADDRESS REDACTED
 BENJAMIN C WHITENER                                    ADDRESS REDACTED
 BENJAMIN DAVID BURRELL TRUST                           ADDRESS REDACTED
 BENJAMIN H SCHLEIDER JR                                ADDRESS REDACTED
 BENJAMIN J BROWN ATTORNEY AT LAW PLLC DNU INACTIVE 1560 EAST 21ST STREET, SUITE 310                                  TULSA          OK      74114
 BENJAMIN J RONFELDT                                    ADDRESS REDACTED
 BENJAMIN MICHAEL TINGLER AND                           ADDRESS REDACTED
 BENJAMIN NEWTON CONLEY ESTATE                          802 S INDIANA ST                                              PERRYTON       TX      79070


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 20 of 315
                                          Case 20-11441-BLS            Doc 241         Filed 08/10/20   Page 29 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


             Company                 Notice Name                Address1             Address2           Address3         City      State       Zip      Country
 BENJAMIN RYAN FAUGHT                                ADDRESS REDACTED
 BENJAMIN S BRESKMAN                                 ADDRESS REDACTED
 BENJAMIN WOODSON FROST                              ADDRESS REDACTED
 BENNETT CONSTRUCTION INC                            P.O. BOX 1377                                                 BEAVER          OK      73932
 BENNETT JOHN D                                      ADDRESS REDACTED
 BENNIE CARMACK WILEMAN III                          ADDRESS REDACTED
 BENNIE CLIFTON BOYDSTON                             ADDRESS REDACTED
 BENNIE D EVANS and MARTHA EVANS HWJT                ADDRESS REDACTED
 BENNIE DEAN PARKS 2009 RVOC TR                      ADDRESS REDACTED
 BENNIE FLOYD JOHNSON SR                             ADDRESS REDACTED
 BENNIE FLOYD JOHNSON SR                             ADDRESS REDACTED
 BENNY JOE TURNER                                    ADDRESS REDACTED
 BENNY RISNER                                        ADDRESS REDACTED
 BENTLEY AND LAING                                   ADDRESS REDACTED
 BENTON PATZKOWSKI                                   ADDRESS REDACTED
 BENZIAN FAMILY TRUST                                ADDRESS REDACTED
 BERGER MANAGEMENT COMPANY BARBARA BERGER PRESIDENT  50 WEST ST                                                    PORTLAND        ME      04102
 BERKLEE CLEMENTS                                    ADDRESS REDACTED
 BERKLEY CRIME                                       29 SOUTH MAIN STREET, 3RD FLOOR                               WEST HARTFORD   CT      06107
 BERKLEY CRIME                                       29 SOUTH MAIN STREET, SUITE 308                               WEST HARTFORD   CT      06107
 BERKLEY INSURANCE COMPANY                           2107 CITYWEST BLVD, 8TH FLOOR                                 HOUSTON         TX      77042
 BERLIN CEMETERY ASSOCIATION RUTH WHETLEDGE          19274 E 1180 RD                                               SAYRE           OK      73662
 BERLIN UNITED METHODIST CHURCHUNITED METHODIST CHURCH
                                                     1501 NW 24TH ST                                               OKLAHOMA CITY   OK      73106-0000
 BERNARD E WASCHER and TRAVIS E WASCHER JT           ADDRESS REDACTED
 BERNARD F NEUBAUER JR                               ADDRESS REDACTED
 BERNEICE MARIE BURRELL RHODES                       ADDRESS REDACTED
 BERNHARDT PROPERTIES LLC      MICHEL CROSS          12170 JAYCIE CIRCLE                                           MIDWEST CITY    OK      73130
 BERNICE ANN DAVIS                                   ADDRESS REDACTED
 BERNICE ANN JOHNSON DAVIS                           ADDRESS REDACTED
 BERNICE CHEATHAM                                    ADDRESS REDACTED
 BERNICE I LINE                                      ADDRESS REDACTED
 BERNICE MARIE PIERCE                                ADDRESS REDACTED
 BERNICE RUTH LARSEN                                 ADDRESS REDACTED
 BERNIECE V PARK                                     ADDRESS REDACTED
 BERRY J ANDERSON                                    ADDRESS REDACTED
 BERRYMAN ET AL TRUST                                ADDRESS REDACTED
 BERRYMAN ET AL TRUST DTD 10 25 49                   ADDRESS REDACTED
 BERRYMAN SHREWDER TRUST UAD                         ADDRESS REDACTED
 BERT EDWARD CASEY                                   ADDRESS REDACTED
 BERT H BLUEJACKET REVOCABLE TRUST                   ADDRESS REDACTED
 BERT J MARSHALL AND                                 ADDRESS REDACTED
 BERT W SMITH TRUSTEE UWO                            ADDRESS REDACTED
 BERTA NELL BREWER                                   ADDRESS REDACTED
 BERTHA I TARIN                                      ADDRESS REDACTED
 BERTHA JENNINGS                                     ADDRESS REDACTED
 BERTHA JENNINGS AND                                 ADDRESS REDACTED
 BERTHA L LEMONS                                     ADDRESS REDACTED
 BERTHA PLANK                                        ADDRESS REDACTED
 BERTHA R THOMAS                                     ADDRESS REDACTED
 BERTHA W MYGRANT                                    ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 21 of 315
                                            Case 20-11441-BLS          Doc 241          Filed 08/10/20   Page 30 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


             Company                 Notice Name               Address1                  Address2        Address3           City   State       Zip   Country
 BERTHE PONS and YVETTE PONS                        ADDRESS REDACTED
 BERYL B FOX                                        ADDRESS REDACTED
 BERYL PASBY ESTATE                                 ADDRESS REDACTED
 BESSIE MERLE UNRUH                                 ADDRESS REDACTED
 BESSIE WINONA SHRIVER                              ADDRESS REDACTED
 BESSIRE FAMILY TRUST                               ADDRESS REDACTED
 BEST WELL SERVICES LLC                             5727 S. LEWIS AVENUE, SUITE 550                                 TULSA          OK      74105
 BETELGEUSE PRODUCTION                              ADDRESS REDACTED
 BETH ALVEY                                         ADDRESS REDACTED
 BETH HAYS FAMILY INVESTMENTS LLC                   4300 ROCK CANYON RD                                             EDMOND         OK      73025
 BETH HELTON                                        ADDRESS REDACTED
 BETH RUTLEDGE MORGAN                               ADDRESS REDACTED
 BETHANY ROACH                                      ADDRESS REDACTED
 BETHANY THOMAS TRUST                               ADDRESS REDACTED
 BETHANY UNITED METHODIST CHURCH                    931 E. MAPLE                                                    ENID           OK      73701
 BETSEY E BEACH                                     ADDRESS REDACTED
 BETSY DENNY                                        ADDRESS REDACTED
 BETSY EUBANKS WILDER                               ADDRESS REDACTED
 BETSY H SPEARS REV TR DTD 112408                   ADDRESS REDACTED
 BETSY H SPEARS REV TRUST                           ADDRESS REDACTED
 BETSY LEE HALL                                     ADDRESS REDACTED
 BETTE LYNN FELBER                                  ADDRESS REDACTED
 BETTIE J WILLIAMS                                  ADDRESS REDACTED
 BETTIE LUTHI HASSELL                               ADDRESS REDACTED
 BETTIE LUTHI HASSELL                               ADDRESS REDACTED
 BETTY A KIEFER 1993 REV TRUST                      ADDRESS REDACTED
 BETTY AARON                                        ADDRESS REDACTED
 BETTY ANN MILLER                                   ADDRESS REDACTED
 BETTY BARNARD                                      ADDRESS REDACTED
 BETTY CASH MARTIN                                  ADDRESS REDACTED
 BETTY CROSS LIVING TRUST                           ADDRESS REDACTED
 BETTY DAVIDSON                                     ADDRESS REDACTED
 BETTY G KENNEDY                                    ADDRESS REDACTED
 BETTY GAIL THROCKMORTON                            ADDRESS REDACTED
 BETTY HERRMANN LIFE ESTATE                         ADDRESS REDACTED
 BETTY J ALLEN                                      ADDRESS REDACTED
 BETTY J COLLINS                                    ADDRESS REDACTED
 BETTY J DURLAND                                    ADDRESS REDACTED
 BETTY J GREEN                                      ADDRESS REDACTED
 BETTY J HILDABRAND BAIR                            ADDRESS REDACTED
 BETTY J HOYNE                                      ADDRESS REDACTED
 BETTY J KARDOKUS VANCE                             ADDRESS REDACTED
 BETTY J KING                                       ADDRESS REDACTED
 BETTY J PORTER REVOCABLE LIVING TRUST DTD 4 7 04   ADDRESS REDACTED
 BETTY J WEICHEL                                    ADDRESS REDACTED
 BETTY JANE TREADWELL                               ADDRESS REDACTED
 BETTY JANE WYKOFF                                  ADDRESS REDACTED
 BETTY JEAN CLARK                                   ADDRESS REDACTED
 BETTY JO DAVIS TRSTE OF THE                        ADDRESS REDACTED
 BETTY JO GITTHENS REVOCABLE LIVING TRUST           ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 22 of 315
                                            Case 20-11441-BLS         Doc 241        Filed 08/10/20   Page 31 of 323
                                                                               Exhibit C
                                                                            Creditor Matrix
                                                                       Served via First Class Mail


             Company                 Notice Name           Address1                   Address2        Address3         City   State   Zip   Country
 BETTY JO SHELLADY TRUST DATED JUNE 24 2002        ADDRESS REDACTED
 BETTY JO WARE REV TRUST                           ADDRESS REDACTED
 BETTY JOYCE EPPLER CALCOTE                        ADDRESS REDACTED
 BETTY L CHOATE                                    ADDRESS REDACTED
 BETTY L MILLER                                    ADDRESS REDACTED
 BETTY L STEVENS                                   ADDRESS REDACTED
 BETTY L YEATMAN                                   ADDRESS REDACTED
 BETTY LEE HALE                                    ADDRESS REDACTED
 BETTY LOU ELDER AND                               ADDRESS REDACTED
 BETTY LOU MCCOY GRAYSON                           ADDRESS REDACTED
 BETTY LOU STURM                                   ADDRESS REDACTED
 BETTY MAE WHITSON                                 ADDRESS REDACTED
 BETTY MARIE NEWTON BLASER                         ADDRESS REDACTED
 BETTY N BOX                                       ADDRESS REDACTED
 BETTY N OCONNOR                                   ADDRESS REDACTED
 BETTY PARMER TRUSTEE OF THE                       ADDRESS REDACTED
 BETTY PERRY                                       ADDRESS REDACTED
 BETTY PIERCY                                      ADDRESS REDACTED
 BETTY SITES REVOCABLE TRUST                       ADDRESS REDACTED
 BETTY SITES REVOCABLE TRUST                       ADDRESS REDACTED
 BETTY SMITH BOSTON                                ADDRESS REDACTED
 BETTY W BREGA                                     ADDRESS REDACTED
 BETTY WHITSON                                     ADDRESS REDACTED
 BETTY WHITTENBERG SPEAR                           ADDRESS REDACTED
 BETTYE BRASFIELD CROUT                            ADDRESS REDACTED
 BETTYE CAROLINE WARE                              ADDRESS REDACTED
 BETTYE HERRMANN                                   ADDRESS REDACTED
 BETTYE HERRMANN LIFE ESTATE                       ADDRESS REDACTED
 BETTYE J HARRISON LITTLEPAGE CAROL                ADDRESS REDACTED
 BEULA HARRIS                                      ADDRESS REDACTED
 BEULAH C ROBB                                     ADDRESS REDACTED
 BEULAH FAY BUNCH                                  ADDRESS REDACTED
 BEVARD D DUKES                                    ADDRESS REDACTED
 BEVERLEE JEAN FLOWERS                             ADDRESS REDACTED
 BEVERLY A WENGER                                  ADDRESS REDACTED
 BEVERLY A WENGER                                  ADDRESS REDACTED
 BEVERLY CARROLL                                   ADDRESS REDACTED
 BEVERLY CHARLSON                                  ADDRESS REDACTED
 BEVERLY CRANSTON                                  ADDRESS REDACTED
 BEVERLY FURR CALVERT                              ADDRESS REDACTED
 BEVERLY GAIL DAVIS                                ADDRESS REDACTED
 BEVERLY GALE KIRCHNER AND                         ADDRESS REDACTED
 BEVERLY GRIMES                                    ADDRESS REDACTED
 BEVERLY J BREWER GRAHAM REV TR                    ADDRESS REDACTED
 BEVERLY J DIENLIN                                 ADDRESS REDACTED
 BEVERLY J GRAY                                    ADDRESS REDACTED
 BEVERLY J STUBBS                                  ADDRESS REDACTED
 BEVERLY J WITHERSPOON                             ADDRESS REDACTED
 BEVERLY JANE GOODMAN                              ADDRESS REDACTED
 BEVERLY KAY CHESTER                               ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                     Page 23 of 315
                                             Case 20-11441-BLS           Doc 241          Filed 08/10/20       Page 32 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


              Company                   Notice Name              Address1                Address2              Address3         City    State       Zip      Country
 BEVERLY L LEWIS                                       ADDRESS REDACTED
 BEVERLY L SMITH                                       ADDRESS REDACTED
 BEVERLY PURVIS BALLARD                                ADDRESS REDACTED
 BEVERLY RYAN                                          ADDRESS REDACTED
 BEVERLY S SCHELLHASE                                  ADDRESS REDACTED
 BEVERLY SHANER                                        ADDRESS REDACTED
 BEVERLY SUE MARTIN                                    ADDRESS REDACTED
 BEVERLY TURLEY                                        ADDRESS REDACTED
 BFS RETAIL and COMMERCIAL OPERATIONS
                                 LEGAL DEPARTMENT      200 4TH AVE S STE 100                                              NASHVILLE     TN      37201-2256
 BHCH MINERAL JOINT VENTURE                            ADDRESS REDACTED
 BHCH MINERAL LTD                                      P.O. BOX 1817                                                      SAN ANTONIO   TX      78296-1817
 BHH INVESTMENTS LLC             BRIAN HENSON          P.O. BOX 3715                                                      ENID          OK      73702
 BHL PROPERTIES LLC                                    615 E. OKLAHOMA              SPRINGS MED BLDG STE 202              ENID          OK      73701
 BHP BILLITON PETROLEUM NORTH AMERICA
                                 CO BANK INC
                                          OF AMERICA   12405 COLLECTION CENTER DRIVE                                      CHICAGO       IL      60693
 BHP BILLITON PETROLEUM PROPERTIES NA LP               1360 POST OAK BLVD, SUITE 150                                      HOUSTON       TX      77056
 BIG BARRIER LP                                        P O BOX 1463                                                       CANYON        TX      79015
 BIG DOG OILFIELD SERVICES LLC                         26343 ANDERSON ROAD                                                MAGNOLIA      TX      77354
 BIG M ANSWERING SERVICE                               P.O. BOX 69105                                                     ODESSA        TX      79769
 BIG MEADOW GRA TRUST                                  ADDRESS REDACTED
 BIG SKY MINERAL TRUST                                 PO BOX 3788                                                        ARLINGTON     TX      76007-3788
 BIG SKY MINERAL TRUST                                 ADDRESS REDACTED
 BILAL IBN MUHAMMAD                                    ADDRESS REDACTED
 BILL ADCOCK                                           ADDRESS REDACTED
 BILL and LAUREL SCOTT TRUST                           ADDRESS REDACTED
 BILL CLARK                                            ADDRESS REDACTED
 BILL D BROUGHTON TRUST UTA DATED 3 17 10              ADDRESS REDACTED
 BILL D HELTON ESTATE                                  ADDRESS REDACTED
 BILL E and ELEANOR L TAYLOR FAMILY                    ADDRESS REDACTED
 BILL E GRIMES AND                                     ADDRESS REDACTED
 BILL F CREECH                                         ADDRESS REDACTED
 BILL GERVASI                                          ADDRESS REDACTED
 BILL GRIFFIN                                          ADDRESS REDACTED
 BILL GROGAN                                           ADDRESS REDACTED
 BILL HALSTEAD                                         ADDRESS REDACTED
 BILL HAROLD KEITH                                     ADDRESS REDACTED
 BILL HIGHTOWER JR.                                    ADDRESS REDACTED
 BILL HINKLE                                           ADDRESS REDACTED
 BILL HOLMAN                                           ADDRESS REDACTED
 BILL J KIOUS and GAIL KIOUS JT                        ADDRESS REDACTED
 BILL K REED 1985 TRUST                                ADDRESS REDACTED
 BILL MCNEILL AND                                      ADDRESS REDACTED
 BILL MERWIN                                           ADDRESS REDACTED
 BILL NEWELL WHITEHURST                                ADDRESS REDACTED
 BILL R CARTER                                         ADDRESS REDACTED
 BILL SHEDD                                            ADDRESS REDACTED
 BILL SPERO ESTATE                                     ADDRESS REDACTED
 BILL SPERO ESTATE                                     ADDRESS REDACTED
 BILL STITTSWORTH                                      ADDRESS REDACTED
 BILL TILLMAN and ABBIE TILLMAN HWJT                   ADDRESS REDACTED
 BILL W HARDAGE SR AND                                 ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 24 of 315
                                         Case 20-11441-BLS          Doc 241           Filed 08/10/20   Page 33 of 323
                                                                                Exhibit C
                                                                             Creditor Matrix
                                                                        Served via First Class Mail


             Company                  Notice Name           Address1                   Address2        Address3         City      State       Zip      Country
 BILL W WATERS FAMILY TRUST                       ADDRESS REDACTED
 BILL WEEMS OIL INC                               PO BOX 1258                                                     SEMINOLE        OK      74818-1258
 BILLIE ANN HELTON TUCKER                         ADDRESS REDACTED
 BILLIE BESTER BROWNLEE                           ADDRESS REDACTED
 BILLIE BOYER                                     ADDRESS REDACTED
 BILLIE CAROL AXTON WINNARD                       ADDRESS REDACTED
 BILLIE D MOIR                                    ADDRESS REDACTED
 BILLIE DIANNE BUCKINGHAM                         ADDRESS REDACTED
 BILLIE RUTH SHIELDS                              ADDRESS REDACTED
 BILLIE S COUNTS                                  ADDRESS REDACTED
 BILLIE S COUNTS                                  ADDRESS REDACTED
 BILLIE TRUST # 2 TESTAMENTARY TRST UWO           ADDRESS REDACTED
 BILLIE TRUST NO 2                                ADDRESS REDACTED
 BILLY BILL PRITCHETT                             ADDRESS REDACTED
 BILLY C KECK AND                                 ADDRESS REDACTED
 BILLY COUNTS ESTATE                              ADDRESS REDACTED
 BILLY CROSSLAND                                  ADDRESS REDACTED
 BILLY D CRAWFORD                                 ADDRESS REDACTED
 BILLY D SULLINS                                  ADDRESS REDACTED
 BILLY DALE KERN AND                              ADDRESS REDACTED
 BILLY DEAN WALKER AKA BILLY WALKER               ADDRESS REDACTED
 BILLY DON HOFFMAN                                ADDRESS REDACTED
 BILLY E ADAMSON and TIMOTHY W GREGG              ADDRESS REDACTED
 BILLY EARL BURNS                                 ADDRESS REDACTED
 BILLY EARL GREEN                                 ADDRESS REDACTED
 BILLY G SMALLWOOD                                ADDRESS REDACTED
 BILLY GENE and JEAN LEE JONES                    ADDRESS REDACTED
 BILLY GENE MCFARLAND                             ADDRESS REDACTED
 BILLY J JEZEK REVOCABLE TRUST                    ADDRESS REDACTED
 BILLY J MCNEILL AND                              ADDRESS REDACTED
 BILLY JEFF HAWKINS                               ADDRESS REDACTED
 BILLY JOE WILLIAMS JR                            ADDRESS REDACTED
 BILLY KARL RACE ESTATE                           ADDRESS REDACTED
 BILLY R FINE AND ANNIE S FINE                    ADDRESS REDACTED
 BILLY RAY FINE                                   ADDRESS REDACTED
 BILLY RAY TILLMAN                                ADDRESS REDACTED
 BILLY RAY TILLMAN                                ADDRESS REDACTED
 BILLY RICHARD HEFLEY                             ADDRESS REDACTED
 BILLY W LINDLEY                                  ADDRESS REDACTED
 BILLY WAYNE FINSTERWALD                          ADDRESS REDACTED
 BILLYE HARGER                                    ADDRESS REDACTED
 BIRD EQUIPMENT LLC                               PO BOX 732682                                                   DALLAS          TX      75373-2682
 BIRD ROYALTY LLC                                 PO BOX 520947                                                   TULSA           OK      74152
 BIRDIE M HOLMES                                  ADDRESS REDACTED
 BISH FAMILY TRUST                                ADDRESS REDACTED
 BISON DEVELOPMENT COMPANY                        PO BOX 7446                                                     AMARILLO        TX      79114-7446
 BISON DEVELOPMENT COMPANY COMPANY BISON DEVELOPMENT
                                                  PO BOX 7446                                                     AMARILLO        TX      79114-7446
 BISON OILFIELD SERVICES LLC                      PO BOX 248819                                                   OKLAHOMA CITY   OK      73101
 BITTER END ROYALTIES LP                          PO BOX 670988                                                   DALLAS          TX      75367-0988
 BJG HOLDINGS LLC                                 611 N W 15TH STREET                                             OKLAHOMA CITY   OK      73103


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                      Page 25 of 315
                                            Case 20-11441-BLS             Doc 241         Filed 08/10/20      Page 34 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                    Notice Name                 Address1                Address2          Address3        City       State     Zip     Country
 BJG HOLDINGS LLC                LLC BJG HOLDINGS       611 N W 15TH STREET                                              OKLAHOMA CITY   OK    73103
 BLACK CHILDRENS TRUST FOR JEFFREY DEAN BLACK           ADDRESS REDACTED
 BLACK CHILDRENS TRUST FOR TINA KIM ERICKSON            ADDRESS REDACTED
 BLACK CLOUD MINERALS LLC                               3847 S BOULEVARD STE 300                                         EDMOND          OK   73025
 BLACK CLOUD MINERALS LLC        CO PAT OHARA           3847 S BOULEVARD STE 300                                         EDMOND          OK   73025
 BLACK FAMILY LLC                                       7312 N MACARTHUR BLVD                                            OKLAHOMA CITY   OK   73132
 BLACK FAMILY LLC                CO MARKS and ROUND     7312 N MACARTHUR BLVD                                            OKLAHOMA CITY   OK   73132
 BLACK FAMILY TRUST DTD 1212008                         ADDRESS REDACTED
 BLACK FAMILY TRUST DTD 962007                          ADDRESS REDACTED
 BLACK GOLD LOGGING                                     PO BOX 385                                                       WHEELER         TX   79096
 BLACK GOLD PUMP and SUPPLY INC                         P.O. BOX 1135                                                    CANADIAN        TX   79014
 BLACK GOLD PUMP and SUPPLY INC                         P.O. BOX 1135                HWY 60 S & AIRPORT RD               CANADIAN        TX   79014
 BLACK GOLD ROYALTY                                     3407 HOMER STREET                                                DALLAS          TX   75206
 BLACK MAGIC 2 LLC                                      1720 S BELLAIRE ST STE 1209                                      DENVER          CO   80222
 BLACK OIL LLC                   GREGORY BLACKBURN      PO BOX 1142                                                      NORMAN          OK   73070
 BLACK RAIN LTD                  ANTHONY CUTIA          2201 LONG PRAIRIE RD, SUITE 107-327                              FLOWER MOUND    TX   75022
 BLACK STONE MINERALS CO LP                             PO BOX 301267                                                    DALLAS          TX   75303-1267
 BLACK STONE MINERALS COMPANY                           1001 FANNIN ST STE 2020                                          HOUSTON         TX   77002
 BLACK STONE MINERALS COMPANYATTN MARK CONNALLY         1001 FANNIN ST STE 2020                                          HOUSTON         TX   77002
 BLACK STONE NATL RESOURCE I LP                         PO BOX 301197                                                    DALLAS          TX   75303-1197
 Blackbeard                                             200 N LORAINE, SUITE 300                                         MIDLAND         TX   79701
 BLACKBEARD OPERATING LLC                               1751 RIVER RUN, SUITE 405                                        FORT WORTH      TX   76107
 BLACKBEARD OPERATING LLC                               200 N LORAINE, SUITE 300                                         MIDLAND         TX   79701
 BLACKGOLD SERVICE COMPANY LLC                          P O BOX 499                                                      LINDSAY         OK   73052
 BLACKROCK OIL and GAS LLC       MR MICHAEL D DAVIS     LLC BLACK ROCK OIL AND GAS 12554 EAST LASALLE PLACE              AURORA          CO   80014
 BLAINE S BARBER                                        ADDRESS REDACTED
 BLAIR H HACKNEY                                        ADDRESS REDACTED
 BLAIR OIL TRUST                                        ADDRESS REDACTED
 BLAIR W TODT                                           ADDRESS REDACTED
 BLAIRBAX ENERGY LLC                                    815-A BRAZOS ST. #491                                            AUSTIN          TX   78701
 BLAIRBAX ENERGY LLC             ABBY BLAIR BAXTER      815-A BRAZOS ST. #491                                            AUSTIN          TX   78701
 BLAKE DESPAIN                                          ADDRESS REDACTED
 BLAKE MINERAL TRUST                                    ADDRESS REDACTED
 BLAKE OIL and GAS CORPORATION CO SOUTHWEST BANK        CAROL BLAKE                  400 N MAIN                          MIDLAND         TX   79701
 BLAKLEY FARMS LLC                                      5801 N OAKWOOD RD, UNIT E-122                                    ENID            OK   73703
 BLANCHE ANNE STUARD                                    ADDRESS REDACTED
 BLANCHE ANNE STUARD                                    ADDRESS REDACTED
 BLANCO D TRUST                                         ADDRESS REDACTED
 BLANE LEWIS KILPPER                                    ADDRESS REDACTED
 BLANKENSHIP MINERAL PROPERTIES                         ADDRESS REDACTED
 BLASDEL PLAINS LLC              CO AMARILLO NATL BANK AGENT
                                                        PO BOXOIL1 and GAS DEPT                                          AMARILLO        TX   79105-0001
 BLASER FAMILY REV TR DTD 11 12 91                      ADDRESS REDACTED
 BLAYNE T HEYDMAN AND ALINE L HEYDMAN                   ADDRESS REDACTED
 BLAZE OIL CO LLC                BLAZE OIL              2118 N MAIN ST, SUITE C                                          MIDLAND         TX   79701
 BLEYENBURG FAMILY TRUST DTD 11 08 2004                 ADDRESS REDACTED
 BLOOMBERG FINANCE LP                                   731 LEXINGTON AVENUE                                             NEW YORK        NY   10022
 BLOOMBERG FINANCE LP                                   PO BOX 416604                                                    BOSTON          MA   02241-6604
 BLUE MOSS MINERALS LLC                                 2485 MISSION SPRINGS DRIVE                                       EDMOND          OK   73012
 BLUE MOUNTAIN COLLEGE                                  PO BOX 160                                                       BLUE MOUNTAIN   MS   38610
 BLUE MOUNTAIN ENERGY LLC        RESOURCES SHAMROCK 2525 NW 67TH STREET                                                  OKLAHOMA CITY   OK   73116


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 26 of 315
                                            Case 20-11441-BLS             Doc 241         Filed 08/10/20   Page 35 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                  Notice Name               Address1                 Address2          Address3         City   State       Zip         Country
 BLUE PROPERTIES II LLC                              775 DENNARD STREET                                               LONGVIEW     TX      75605
 BLUE RIDGE CCH LLC            DEENA HART MANAGER    DEENA G HART                  2211 CHARLES                       PAMPA        TX      79065
 BLUE RIVER ANALYTICS                                5925 S. RICHFIELD COURT                                          CENTENNIAL   CO      80016
 BLUE SAGE SERVICES LLC                              P.O. BOX 1198                                                    BEAVER       OK      73932
 BLUE STAR GAS CORP                                  PO BOX 720894                                                    NORMAN       OK      73070-4694
 BLUEMARK                                            4200 E. SKELLY DRIVE, SUITE 1000                                 TULSA        OK      74135
 BLUEMARK ENERGY LLC                                 4200 E. SKELLY DRIVE, SUITE 1000                                 TULSA        OK      74135
 BMNW RESOURCES LLC                                  PO BOX 180573                                                    DALLAS       TX      75218
 BMV INVESTMENTS LLC                                 PO BOX 1688                                                      ARDMORE      OK      73402-1688
 BNC INC                                             1237 E 33RD ST                                                   EDMOND       OK      73013-6307
 BNC INC                       CO BARTH BRACKEN      1237 E. 33RD                                                     EDMOND       OK      73013
 BNSF RAILWAY COMPANY          ATTN JENNIFER KINDRED FARMERS NATIONAL COMPANY PO BOX 676160                           DALLAS       TX      75267-6160
 BNSF RAILWAY COMPANY          BARTLETT and WEST INC ATTN DEB ZIMMERMAN                                               TOPEKA       KS      66615
 BNSF RAILWAY COMPANY          FARMERS NATIONAL COMPANY
                                                     PO BOX 676160                                                    DALLAS       TX      75267-6160
 BNSF RAILWAY COMPANY          FARMERS NATIONAL COMPANY
                                                     BNSFAGENT
                                                           RAILWAY CO              PO BOX 676167                      DALLAS       TX      75267-6167
 BNY MELLON ALCENTRA           ATTN OLIVIER TABOURET 2-4 RUE EUGENE RUPPERT                                                                L-2453       LUXEMBOURG
 BOARD OF ROGER MILLS COUNTY COMMISSIONERS           PO BOX 708                                                       CHEYENNE     OK      73628
 BOB CARL PARMAN                                     ADDRESS REDACTED
 BOB E CULVER JR                                     ADDRESS REDACTED
 BOB FOSTER AND                                      ADDRESS REDACTED
 BOB GIBSON AGENT                                    ADDRESS REDACTED
 BOB H and SUZANNE R PRITCHETT                       ADDRESS REDACTED
 BOB J WEATHERLY                                     ADDRESS REDACTED
 BOB LEEPER                                          ADDRESS REDACTED
 BOB MARSH                                           ADDRESS REDACTED
 BOB MICHAEL KELLER                                  ADDRESS REDACTED
 BOB QUINCY WEATHERLY AKA                            ADDRESS REDACTED
 BOB R and IMOGENE ZYBACH                            ADDRESS REDACTED
 BOB R ZYBACH                                        ADDRESS REDACTED
 BOB SWIFT and ZODELL SWIFT                          ADDRESS REDACTED
 BOB TOLLESON and CAROL TOLLESON HWJT                ADDRESS REDACTED
 BOB WAYNE YOUNG                                     ADDRESS REDACTED
 BOB WILBURN                                         ADDRESS REDACTED
 BOBBIE A MOORE                                      ADDRESS REDACTED
 BOBBIE DEAN RICHARDS                                ADDRESS REDACTED
 BOBBIE KAREN STIFLE                                 ADDRESS REDACTED
 BOBBIE L BEST AND                                   ADDRESS REDACTED
 BOBBIE L WELTY LIFE ESTATE                          ADDRESS REDACTED
 BOBBIE LEE PALMER                                   ADDRESS REDACTED
 BOBBIE LYNN BOZEMAN                                 ADDRESS REDACTED
 BOBBY A ESHLEMAN AND                                ADDRESS REDACTED
 BOBBY BOB PRITCHETT                                 ADDRESS REDACTED
 BOBBY CANNON and ANITA J CANNON LIFE TENANTS        ADDRESS REDACTED
 BOBBY D BUCKINGHAM                                  ADDRESS REDACTED
 BOBBY D TREADWELL                                   ADDRESS REDACTED
 BOBBY DALE BUCKINGHAM JR                            ADDRESS REDACTED
 BOBBY DEL CLARK                                     ADDRESS REDACTED
 BOBBY DUANE CALCOTE                                 ADDRESS REDACTED
 BOBBY Fand BETTY Z TACKETT JT                       ADDRESS REDACTED
 BOBBY FOX                                           ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 27 of 315
                                          Case 20-11441-BLS           Doc 241           Filed 08/10/20   Page 36 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


             Company                 Notice Name                Address1                 Address2        Address3         City      State       Zip      Country
 BOBBY G CHESTER and BETTY K CHESTER HWJT            ADDRESS REDACTED
 BOBBY GENE FINSTERWALD                              ADDRESS REDACTED
 BOBBY GOULD AND                                     ADDRESS REDACTED
 BOBBY J KELLY AND                                   ADDRESS REDACTED
 BOBBY J KIRTS                                       ADDRESS REDACTED
 BOBBY J RANKIN SHYLA M MARKWELL A                   ADDRESS REDACTED
 BOBBY JOE BARTON                                    ADDRESS REDACTED
 BOBBY JOE HURLEY                                    ADDRESS REDACTED
 BOBBY JONES WELDING and                             PO BOX 387                                                     WHEELER         TX      79096
 BOBBY K HELTON                                      ADDRESS REDACTED
 BOBBY L BROTHERTON                                  ADDRESS REDACTED
 BOBBY L DEAL                                        ADDRESS REDACTED
 BOBBY L DEAL                                        ADDRESS REDACTED
 BOBBY L WEGMILLER AND                               ADDRESS REDACTED
 BOBBY R STONE                                       ADDRESS REDACTED
 BOBBY R STONE REVOCABLE TRUST                       ADDRESS REDACTED
 BOBBY TILLMAN JR ESTATE                             ADDRESS REDACTED
 BOBBYE ALEEYNE HOLDEMAN RADER                       ADDRESS REDACTED
 BOBBYE C HILL & JAMES HAROLD HILL                   ADDRESS REDACTED
 BOBETTA M SHAW                                      ADDRESS REDACTED
 BOBSFARM INC                                        P.O. BOX 1069                                                  ENID            OK      73702
 BOBWHITE ROYALTY FUND III LTD                       PO BOX 4697                                                    TULSA           OK      74159-4697
 BOEDEKER INC                                        721 ELM ST                                                     MEMPHIS         TX      79245
 BOHANAN OIL and GAS LLC       JAMES BOHANAN         5608 E 117TH PLACE                                             TULSA           OK      74137
 BOLDRICK FAMILY PROPERTIES LP                       PO BOX 10648                                                   MIDLAND         TX      79702
 BOLDRICK FAMILY PROPERTIES LP CO BOLDRICK MANAGEMENTPOCO
                                                        BOX
                                                          LLC10648                                                  MIDLAND         TX      79702
 BONE SPRINGS LLC              MADISON ROYALTY MGMT MANAGER
                                                     402 GAMMON PLACE STE 320                                       MADISON         WI      53719
 BONITA BERRY                                        ADDRESS REDACTED
 BONITA SLOAN                                        ADDRESS REDACTED
 BONNIE A RAPSTINE REV TR DTD 12103                  ADDRESS REDACTED
 BONNIE CHIODO                                       ADDRESS REDACTED
 BONNIE COLTHARP                                     ADDRESS REDACTED
 BONNIE FILLINGIM MADDOX                             ADDRESS REDACTED
 BONNIE GAINEY                                       ADDRESS REDACTED
 BONNIE GILLESPIE                                    ADDRESS REDACTED
 BONNIE IMMEL                                        ADDRESS REDACTED
 BONNIE J MILLER MARTIN                              ADDRESS REDACTED
 BONNIE L GREUEL REV TR UTA 41807                    ADDRESS REDACTED
 BONNIE LEA BRADLEY                                  ADDRESS REDACTED
 BONNIE MARTIN                                       ADDRESS REDACTED
 BONNIE P SWIATKOWSKI                                ADDRESS REDACTED
 BONNIE R EPPERSON                                   ADDRESS REDACTED
 BONNIE RAE WILSON                                   ADDRESS REDACTED
 BONNIE THERRIEN                                     ADDRESS REDACTED
 BONNIE W B MURCHISON                                ADDRESS REDACTED
 BONNILYNN M SNEARY                                  ADDRESS REDACTED
 BONUS OIL COMPANY             BONUS OIL             PO BOX 311                                                     RUSSELL         KS      67665
 BOO RAY MINERALS LLC                                PO BOX 18744                                                   OKLAHOMA CITY   OK      73154
 BOOGABO LTD                                         PO BOX 50420                                                   AMARILLO        TX      79159
 BOOGIE TRUCKING LLC                                 PO BOX 234                                                     PERKINS         OK      74059


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 28 of 315
                                            Case 20-11441-BLS             Doc 241         Filed 08/10/20   Page 37 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


            Company                  Notice Name                Address1                  Address2         Address3         City       State       Zip      Country
 BOOM TEST LLC                                        P.O. BOX 827                                                    WOODWARD         OK      73802
 BOP RAM BLOCK and IRON RENTAL INC                    P.O. BOX 872                                                    WEATHERFORD      OK      73096
 BORAH PEAK ENERGY LLC                                P.O. BOX 471287                                                 FORT WORTH       TX      76147
 BORETS US INC                                        P.O. BOX 301516                                                 DALLAS           TX      75303-1516
 BOROS FAMILY LTD PRTNRSHP     CO KATHLEEN HURSH      2606 BELMEADE DR                                                CARROLLTON       TX      75006-2116
 BOSOX ENERGY INVESTMENTS LLCINVESTMENTS LLC BOSOX ENERGY
                                                      605 WINDING CREEK ROAD                                          YUKON            OK      73099
 BOSOX ENERGY INVESTMENTS, LLC                        605 WINDING CREEK ROAD                                          YUKON            OK      73099
 BOSQUE DISPOSAL SYSTEMS LLC                          PO BOX 614                                                      MERIDIAN         TX      76665
 BOSWELL INTERESTS LTD                                1320 LAKE STREET                                                FORT WORTH       TX      76102
 BOTTOM INVESTMENT COMPANY LTD                        ATTN E. BRENT BOTTOM          520 LAWRENCE ST                   CORPUS CHRISTI   TX      78401
 BOUNTIFULL LP                 CO EDDYE DREYER FINANCIAL
                                                      4925
                                                         SERVICES
                                                           GREENVILLE
                                                                   LLC AVE, STE 900                                   DALLAS           TX      75206
 BOWERS FAMILY TRUST                                  ADDRESS REDACTED
 BOX TALENT AGENCY                                    6305 WATERFORD BLVD, STE 480                                    OKLAHOMA CITY    OK      73118
 BOYD ERIN N                                          ADDRESS REDACTED
 BOYD HELTON                                          ADDRESS REDACTED
 BOYD HUFF                                            ADDRESS REDACTED
 BOYD KEVIN D                                         ADDRESS REDACTED
 BOYD LEWIS KRUSE                                     ADDRESS REDACTED
 BOYD NESBITT MCCORKLE                                ADDRESS REDACTED
 BOYDS EQUIPMENT INC                                  PO BOX 7584                                                     AMARILLO         TX      79114
 BOYDSTON GREGORY W                                   ADDRESS REDACTED
 BOYDSTON OILFIELD SERVICE COMPANY                    PO BOX 118                                                      ALLISON          TX      79003
 BOYDSTON WELL SERVICES                               P.O. BOX 37                                                     ALLISON          TX      79003
 BP AMERICA PRODUCTION COMPANY                        P.O. BOX 21868                                                  TULSA            OK      74121
 BP AMERICA PRODUCTION COMPANY                        501 WESTLAKE PARK BOULEVARD                                     HOUSTON          TX      77253
 BP AMERICA PRODUCTION COMPANY                        PO BOX 848103                                                   DALLAS           TX      75284-6103
 BP AMERICA PRODUCTION COMPANY ATTN OUTSIDE OPERATED JOINT
                                                      P.O. BOX
                                                            INTEREST
                                                               21868                                                  TULSA            OK      74121
 BP OPERATING CO LLC LNM                              8117 PRESTON ROAD-STE 260 WEST                                  DALLAS           TX      75225
 BP OPERATING COMPANY LLC                             8117 PRESTON ROAD-STE 260 WEST                                  DALLAS           TX      75225
 BRACKEN ENERGY COMPANY                               1237 E 33RD ST                                                  EDMOND           OK      73013
 BRACKEN OPERATING LLC                                PO BOX 752                                                      PERRYTON         TX      79070
 BRACKEN OPERATING LLC         BRACKEN OPERATING      1237 E 33RD ST                                                  EDMOND           OK      73013
 BRACKEN OPERATING LLC                                ADDRESS REDACTED
 BRAD A WEGMILLER AND                                 ADDRESS REDACTED
 BRAD GUTHRIE                                         ADDRESS REDACTED
 BRAD HEDGES                                          ADDRESS REDACTED
 BRAD HELTON                                          ADDRESS REDACTED
 BRAD J PRITCHETT AND                                 ADDRESS REDACTED
 BRAD M DENSON                                        ADDRESS REDACTED
 BRAD MAXEY                                           ADDRESS REDACTED
 BRAD ROLLMANN                                        ADDRESS REDACTED
 BRAD S JOHNSON                                       ADDRESS REDACTED
 BRAD WORD                                            ADDRESS REDACTED
 BRADFORD FEE SPEARS REVOCABLE TRUST DTD 103008       ADDRESS REDACTED
 BRADFORD G DICKERSON                                 ADDRESS REDACTED
 BRADFORD GERBER                                      ADDRESS REDACTED
 BRADLEY A BRANDT                                     ADDRESS REDACTED
 BRADLEY D JONES                                      ADDRESS REDACTED
 BRADLEY F MOORE                                      ADDRESS REDACTED
 BRADLEY G MASSEY                                     ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 29 of 315
                                              Case 20-11441-BLS              Doc 241          Filed 08/10/20   Page 38 of 323
                                                                                        Exhibit C
                                                                                     Creditor Matrix
                                                                                Served via First Class Mail


            Company                      Notice Name                  Address1               Address2          Address3         City   State       Zip      Country
 BRADLEY INNES                                              ADDRESS REDACTED
 BRADLEY REYNOLDS                                           ADDRESS REDACTED
 BRADLEY S MCQUIGG                                          ADDRESS REDACTED
 BRADLEY WAYNE COUNCE                                       ADDRESS REDACTED
 BRADLY LYNN HOOVER                                         ADDRESS REDACTED
 BRADY DESPAIN                                              ADDRESS REDACTED
 BRADY F MEADOWS                                            ADDRESS REDACTED
 BRADYS WELDING and MACHINE SHOP                            P.O. BOX 788                                                  HEALDTON     OK      73438
 BRAINARD CATTLE COMPANY LLC                                PO BOX 661                                                    PAMPA        TX      79066-0661
 BRANDI J BLOODWORTH CONNOLLY                               ADDRESS REDACTED
 BRANDI L BAIN                                              ADDRESS REDACTED
 BRANDON HILL                                               ADDRESS REDACTED
 BRANDON ISAAC HAWKINS                                      ADDRESS REDACTED
 BRANDON S WARNOCK AND                                      ADDRESS REDACTED
 BRANDON SCOTT BLISS                                        ADDRESS REDACTED
 BRANDON SCOTT GARIS AND                                    ADDRESS REDACTED
 BRANT FARRIS                                               ADDRESS REDACTED
 BRANUM ENERGY                                              ADDRESS REDACTED
 BRAYDN JOHNSON                                             ADDRESS REDACTED
 BRAYDN R JOHNSON                                           ADDRESS REDACTED
 BRAZEAL LIVING TRUST DTD 10/8/1999, J. R. & LETHA BRAZEAL, ADDRESS
                                                            CO-TRUSTEES
                                                                      REDACTED
 BREAK ODAY FARM AND METCALFEJANNAMUSEUM MONTGOMERY
                                             INC       PRESIDENT
                                                            BREAK O DAY & METCALFE MUSEUM
                                                                                      8647 N 1745 RD                      DURHAM       OK      73642
 BREANNE RAPSTINE COFFIN                                    ADDRESS REDACTED
 BRECK MARSHALL                                             ADDRESS REDACTED
 BREE L FARRIS                                              ADDRESS REDACTED
 BREITBURN OPERATING LP          LINDA BALDELLI             111 BAGBY ST, SUITE 1600                                      HOUSTON      TX      77002
 BRENDA C RICHARDSON                                        ADDRESS REDACTED
 BRENDA CAROL LINDLEY                                       ADDRESS REDACTED
 BRENDA CAROLE BRYANT GRISWOLD                              ADDRESS REDACTED
 BRENDA ELAINE ROBINSON POWER                               ADDRESS REDACTED
 BRENDA GIFFIN                                              ADDRESS REDACTED
 BRENDA HARTLEY MABRA                                       ADDRESS REDACTED
 BRENDA HELTON DAY                                          ADDRESS REDACTED
 BRENDA J ELLIS                                             ADDRESS REDACTED
 BRENDA J GRATZ                                             ADDRESS REDACTED
 BRENDA J WONG                                              ADDRESS REDACTED
 BRENDA JOYCE EDWARDS SCHUMAN                               ADDRESS REDACTED
 BRENDA LEE                                                 ADDRESS REDACTED
 BRENDA M PHARES ANDOR                                      ADDRESS REDACTED
 BRENDA M WOOD                                              ADDRESS REDACTED
 BRENDA MASSEY                                              ADDRESS REDACTED
 BRENDA NELL RINGER REV TR DTD 1 14 2000                    ADDRESS REDACTED
 BRENDA PERKOVICH                                           ADDRESS REDACTED
 BRENDA PERKOVICH                                           ADDRESS REDACTED
 BRENDA RACHELLE HEFLEY                                     ADDRESS REDACTED
 BRENDA SCHUCKMAN                                           ADDRESS REDACTED
 BRENDA STANSBERRY MARRUJO                                  ADDRESS REDACTED
 BRENDA STANSBERRY MARRUJO                                  ADDRESS REDACTED
 BRENDA STONEBERG                                           ADDRESS REDACTED
 BRENDA WELCH                                               ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                              Page 30 of 315
                                            Case 20-11441-BLS        Doc 241          Filed 08/10/20   Page 39 of 323
                                                                                Exhibit C
                                                                             Creditor Matrix
                                                                        Served via First Class Mail


             Company                 Notice Name             Address1                  Address2        Address3         City   State       Zip   Country
 BRENDA WILLIAMS                                   ADDRESS REDACTED
 BRENDAS PARADISE LLC                              410 E KINDER WELLS BLVD                                        PERKINS      OK      74059
 BRENT AGEE                                        ADDRESS REDACTED
 BRENT HOLDEN AND CHRISTINNA COLLINS               ADDRESS REDACTED
 BRENT K SHERROD LIFE ESTATE                       ADDRESS REDACTED
 BRENT NELSON BLALOCK TRUST                        ADDRESS REDACTED
 BRENT NEWELL KING                                 ADDRESS REDACTED
 BRENT V BEEBE AND                                 ADDRESS REDACTED
 BRENT WILMOTH MAHAN                               ADDRESS REDACTED
 BRENT WORD                                        ADDRESS REDACTED
 BRET DON BURFORD 1965 A TR                        ADDRESS REDACTED
 BRET DON BURFORD 1965 A TRUST                     ADDRESS REDACTED
 BRET DON BURFORD 1965 B TR                        ADDRESS REDACTED
 BRET J HARMON                                     ADDRESS REDACTED
 BRET W ATCHLEY                                    ADDRESS REDACTED
 BRETT RAY HAWKINS                                 ADDRESS REDACTED
 BRETT RYAN MILLS                                  ADDRESS REDACTED
 BRETT W DAVIS                                     ADDRESS REDACTED
 BRETT W DAVIS                                     ADDRESS REDACTED
 BRIAN A SIMMONS                                   ADDRESS REDACTED
 BRIAN B DORN                                      ADDRESS REDACTED
 BRIAN BATT                                        ADDRESS REDACTED
 BRIAN BENSON COHLMIA                              ADDRESS REDACTED
 BRIAN C MONDAY                                    ADDRESS REDACTED
 BRIAN D ROBERTSON                                 ADDRESS REDACTED
 BRIAN D WAMBLE                                    ADDRESS REDACTED
 BRIAN E HOULIHAN                                  ADDRESS REDACTED
 BRIAN E PATTON                                    ADDRESS REDACTED
 BRIAN F DAVIS TRUSTEE                             ADDRESS REDACTED
 BRIAN HENSON and STEVEN HENSON JT                 ADDRESS REDACTED
 BRIAN HERMAN KORTRIGHT                            ADDRESS REDACTED
 BRIAN J KELLY                                     ADDRESS REDACTED
 BRIAN J LIGHT                                     ADDRESS REDACTED
 BRIAN JACOBSEN                                    ADDRESS REDACTED
 BRIAN K DICKINSON AND                             ADDRESS REDACTED
 BRIAN K DUPIRE AND                                ADDRESS REDACTED
 BRIAN K PECK and                                  ADDRESS REDACTED
 BRIAN KRUSE AND                                   ADDRESS REDACTED
 BRIAN L ANDERSON                                  ADDRESS REDACTED
 BRIAN L SWIGERT                                   ADDRESS REDACTED
 BRIAN MAJOR                                       ADDRESS REDACTED
 BRIAN MCCAUGHAN                                   ADDRESS REDACTED
 BRIAN MCENTIRE                                    ADDRESS REDACTED
 BRIAN PEARCE                                      ADDRESS REDACTED
 BRIAN PEMBERTON AND                               ADDRESS REDACTED
 BRIAN R ARMSTRONG                                 ADDRESS REDACTED
 BRIAN WAYNE COATE                                 ADDRESS REDACTED
 BRIAN WILLIAM LESEBERG                            ADDRESS REDACTED
 BRIAN WILSON AND GWINN WILSON JT                  ADDRESS REDACTED
 BRICE N SCHOU                                     ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                      Page 31 of 315
                                           Case 20-11441-BLS          Doc 241           Filed 08/10/20   Page 40 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


            Company                  Notice Name               Address1                  Address2        Address3         City   State       Zip      Country
 BRIDGETTE GAFFNEY ELLIS                             ADDRESS REDACTED
 BRIGHAM OIL and GAS LP                              PO BOX 676661                                                  DALLAS       TX      75267-6661
 BRIGITT ANN WIDMER                                  ADDRESS REDACTED
 BRINKLEY CONNOR N                                   ADDRESS REDACTED
 BRISCOE COMMUNITY CHURCH      BRISCOE TEXAS         RR 1 BOX 17D                                                   BRISCOE      TX      79011-9711
 BRITT CARTER FISK SOLE SUCCESSOR TRUSTEE            2 PASAMONTE RANCH                                              GRENVILLE    NM      88424-7507
 BRITT ENTERPRISES INC                               8104 FM 592                                                    WHEELER      TX      79096
 BRITT NICOLE MASTERS                                ADDRESS REDACTED
 BRITTNEY CREECH                                     ADDRESS REDACTED
 BRITZ INC                                           P O BOX 9070                                                   FRESNO       CA      93790
 BROADMOOR LAND and MINERALS LLC
                               CHASE THOMPSON        PO BOX 960                                                     RIDGELAND    MS      39158
 BRODY D OVERSTREET AND                              ADDRESS REDACTED
 BROKEN ARROW TRUST                                  P O BOX 8514                                                   MIDLAND      TX      79708
 BROKEN ARROW TRUST                                  ADDRESS REDACTED
 BROMIDE INC                                         PO BOX 721918                                                  NORMAN       OK      73070
 BRONCO OILFIELD SERVICES INC                        P.O. BOX 203379                                                DALLAS       TX      75320-3379
 BROOKE N CLARK                                      ADDRESS REDACTED
 BROOKE STOVER WILEMAN                               ADDRESS REDACTED
 BROOKE STRICKLAND MINOR                             ADDRESS REDACTED
 BROOKE SUZANNE ADAMS WILKES                         ADDRESS REDACTED
 BROOKLINE MINERALS LLC        CHRISTINA D GOCKEL    36 WEST 8TH STREET                                             EDMOND       OK      73003
 BROOKS D STEWART                                    ADDRESS REDACTED
 BROOKS FAMILY TRUST DATED 9131992                   ADDRESS REDACTED
 BROWN ALEX W                                        ADDRESS REDACTED
 BROWN DRAKE ROYALTIES LLC     DRAKE ROYALTIES LLC   PO BOX 660082                                                  DALLAS       TX      75266-0082
 BROWNE M MYERS                                      ADDRESS REDACTED
 BRUCE and LINDA EAKINS JT                           ADDRESS REDACTED
 BRUCE D PEAT                                        ADDRESS REDACTED
 BRUCE E BALENTINE                                   ADDRESS REDACTED
 BRUCE E BARTON                                      ADDRESS REDACTED
 BRUCE ELLIOTT WILKENS                               ADDRESS REDACTED
 BRUCE G THOMAS                                      ADDRESS REDACTED
 BRUCE HARTMAN LIVING TR DTD 102296                  ADDRESS REDACTED
 BRUCE L CARTER                                      ADDRESS REDACTED
 BRUCE L CARTER                                      ADDRESS REDACTED
 BRUCE M DENSON                                      ADDRESS REDACTED
 BRUCE MANN                                          ADDRESS REDACTED
 BRUCE MICHAEL EVANS 2001 IRREV TRUST NON GST        ADDRESS REDACTED
 BRUCE STRAM                                         ADDRESS REDACTED
 BRUCE WANE FISCHER                                  ADDRESS REDACTED
 BRUCE WAYNE LETHCO                                  ADDRESS REDACTED
 BRUCE WORD                                          ADDRESS REDACTED
 BRUMFIELD FAMILY 2001 REV TRUST                     ADDRESS REDACTED
 BRUNO and MARSHALL INVESTMENTS                      ADDRESS REDACTED
 BRYAN C MACKEY                                      ADDRESS REDACTED
 BRYAN CASTOR REVOCABLE TRUST AGREEMENT              ADDRESS REDACTED
 BRYAN CLAY BLACKWELL                                ADDRESS REDACTED
 BRYAN COVALT TRUCKING LLC                           6401 NW 178TH                                                  EDMOND       OK      73012
 BRYAN HEATH KING                                    ADDRESS REDACTED
 BRYAN HENDERSON                                     ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 32 of 315
                                              Case 20-11441-BLS              Doc 241          Filed 08/10/20   Page 41 of 323
                                                                                        Exhibit C
                                                                                     Creditor Matrix
                                                                                Served via First Class Mail


               Company                Notice Name                    Address1                   Address2       Address3          City     State       Zip      Country
 BRYAN J DENSON                                          ADDRESS REDACTED
 BRYAN KEITH MARKHAM                                     ADDRESS REDACTED
 BRYAN KEITH MARKHAM                                     ADDRESS REDACTED
 BRYAN L CAMPBELL AND                                    ADDRESS REDACTED
 BRYAN PARKS                                             ADDRESS REDACTED
 BRYAN PATZKOWSKI                                        ADDRESS REDACTED
 BRYAN PAUL WATERFIELD                                   ADDRESS REDACTED
 BRYAN SHANE CASTOR                                      ADDRESS REDACTED
 BRYAN T RICHARDSON                                      ADDRESS REDACTED
 BRYAN V BRADY II                                        ADDRESS REDACTED
 BRYAN W SCHNEIDER AND                                   ADDRESS REDACTED
 BRYANT HOLLOWAY                                         ADDRESS REDACTED
 BRYCE H OLSON                                           ADDRESS REDACTED
 BRYON JAMES WRIGHT                                      ADDRESS REDACTED
 BRYON S STEVENS AND                                     ADDRESS REDACTED
 BSA LP                                                  18901 CLEATON DR                                                 EDMOND          OK      73012-8223
 BST OIL AND GAS LLC          STEVE TRAFTON              4211 I-40, SUITE 202                                             AMARILLO        TX      79106
 BUCHANAN EXPLORATION LLC                                PO BOX 890850                                                    OKLAHOMA CITY   OK      73189
 BUCHANAN EXPLORATION LLC     STEVE BUCHANAN MANAGER     PO BOX 890850                                                    OKLAHOMA CITY   OK      73189
 BUCJAG INVESTMENTS                                      137 SHERIDAN                                                     WINNETKA        IL      60093
 BUCKEY EUGENE NETTLES                                   ADDRESS REDACTED
 BUCKHEAD ENERGY LLC                                     P. O. BOX 471288                                                 FORT WORTH      TX      76147
 BUCKLAND MEDIA GROUP LLC                                5105 S SHIELDS BLVD                                              OKLAHOMA CITY   OK      73129
 BUCKLES ESTATE PROPERTIES LLC                           PO BOX 668                                                       ALVA            OK      73717-0668
 BUCKLES FAMILY TRUST NO 1                               ADDRESS REDACTED
 BUDDY SHATSWELL                                         ADDRESS REDACTED
 BUDS ENGINE REPAIR LLC                                  PO BOX 3748                                                      ENID            OK      73702
 BUENA V VANDERWORK                                      ADDRESS REDACTED
 BUFFALO SPRINGS LAND LLLP                               PO BOX 7                                                         CANADIAN        TX      79014
 BUFFY ENERGY LLC                                        PO BOX 1649                                                      AUSTIN          TX      78767
 BUFORD TIPTON CHESNEY                                   ADDRESS REDACTED
 BUFORD TIPTON CHESNEY                                   ADDRESS REDACTED
 BULLDOG WALKER LP            DANNY DAVIS                PO BOX 8362                                                      AMARILLO        TX      79114-8362
 BULLETS HOTSHOT SERVICE LLC                             PO BOX 522                                                       ERICK           OK      73645
 BULLITT M FARRIS                                        ADDRESS REDACTED
 BUMGARNERS SANDBLASTING INC                             PO BOX 3446                                                      BORGER          TX      79008-3446
 BUNKER STEEL CORP                                       1225 NORTH LOOP WEST            SUITE 770                        HOUSTON         TX      77008
 BURANDT REVOCABLE TRUST DTD 5112017                     ADDRESS REDACTED
 BURCKHALTER FAMILY TRUST                                ADDRESS REDACTED
 Bureau of Indian Affairs     Department of the Interior 1849 C Street, N.W.             MS-4606                          Washington      D.C.    20240
 Bureau of Land Management    National Operations Center Denver Federal Center, Bldg. 50 P.O. Box 25047                   Denver          CO      80225-0047
 BURK ROYALTY CO LTD                                     PO BOX 94903                                                     WICHITA FALLS   TX      76308-0903
 BURL A TURNER                                           ADDRESS REDACTED
 BURL O HAMM AND                                         ADDRESS REDACTED
 BURLINGTON NORTHERN INC                                 22295 NETWORK PLACE                                              CHICAGO         IL      60673-1222
 BURLINGTON RESOURCES O&G COMPANY
                              ATTN CARRIED
                                       LP      INTEREST/NET
                                                         OILPROFIT
                                                             & GAS CO. LP BURLINGTON RESOURCES
                                                                                         21873 NETWORK PL                 CHICAGO         IL      60673-1218
 BURLINGTON RESOURCES OIL & GAS (USE BA 300323)          1080 PLAZA OFFICE BUILDING                                       BARTLESVILLE    OK      74006
 BURLINGTON RESOURCES OIL & GAS (USE BA 300323)          400 N. SAM HOUSTON PARKWAYSUITE  E.   1200                       HOUSTON         TX      77060-1810
 BURLINGTON RESOURCES OIL & GAS
                              ConocoPhillips
                                (USE BA 300323)          P.O. Box 2197                                                    Houston         TX      77252-2197
 BURLINGTON RESOURCES OIL & GAS CO. LP                   1070 PLAZA OFFICE BUILDING                                       BARTLESVILLE    OK      74004


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                              Page 33 of 315
                                            Case 20-11441-BLS             Doc 241          Filed 08/10/20      Page 42 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


             Company                  Notice Name                 Address1                 Address2            Address3         City       State       Zip      Country
 BURLINGTON RESOURCES OIL & GAS COMPANY LP              22295 NETWORK PLACE                                               CHICAGO         IL       60673-1222
 BURLINGTON RESOURCES OIL and GAS
                               ATTNCO
                                    BAKKENWILLISTON
                                      A LIMITED PARTNERSHIP
                                                      LAND
                                                        315 GROUP
                                                            S. JOHNSTONE
                                                                   PK10 02 2007B    POB 8TH FLOOR                         BARTLESVILLE    OK       74004
 BURLINGTON RESOURCES OIL and GAS
                               ATTNCO
                                    CARRIED
                                      LP      INTERESTNET
                                                        1070
                                                           PROFIT
                                                             PLAZA OFFICE BUILDING                                        BARTLESVILLE    OK       74004
 BURLINGTON RESOURCES OIL and GAS
                               ATTNCO
                                    CARRIED
                                      LP      INTERESTNET
                                                        OILPROFIT
                                                            & GAS CO. LP BURLINGTON RESOURCES
                                                                                    21873 NETWORK PL                      CHICAGO         IL       60673-1218
 BURLINGTON RESOURCES OIL and GAS COMPANY LP            21873 NETWORK PL            JOINT INTEREST BILLING                CHICAGO         IL       60673-1218
 BURMAN ENERGY LLC                                      27622 HEGAR ROAD                                                  HOCKLEY         TX       77447-0000
 BURNETT OIL COMPANY                                    BURNETT PLAZA SUITE 1500    801 CHERRY STREET UNIT 9              FT WORTH        TX       76102-6881
 BURNETT OIL COMPANY           LUCY BROWN               BURNETT PLAZA SUITE 1500    801 CHERRY STREET UNIT 9              FT WORTH        TX       76102-6881
 BURSHEK STEPHEN                                        ADDRESS REDACTED
 BUSHLAND ISD                  CHRISTINA MCMURRAY       P O BOX 9514                                                      AMARILLO        TX       79105-9514
 BUSTER K MCCLISH AND                                   ADDRESS REDACTED
 BUTCH L VICKERS AND                                    ADDRESS REDACTED
 BUTKIN INVESTMENT CO LLC                               PO BOX 2090                                                       DUNCAN          OK       73534
 BUTTRAM ENERGIES INC          BUTTRAM ENERGIES         3012 RIDGE ROAD SUITE 202                                         ROCKWALL        TX       73112
 BUTTRAM OIL PROPERTIES LLC    LINDA ADAMS              PO BOX 578                                                        GORDONVILLE     TX       76245
 BWB HOLDINGS LLC              CO BANK OF AMERICA NA JARED JOBE                     PO BOX 840738                         DALLAS          TX       75284-0738
 BYFORD AUTO GROUP                                      PO BOX 1158                                                       CHICKASHA       OK       73023
 BYRD OILFIELD SERVICES LLC                             P.O. BOX 7269                                                     ABILENE         TX       79608
 BYRON A HETHERINGTON TR                                ADDRESS REDACTED
 BYRON B HILL AND                                       ADDRESS REDACTED
 BYRON J CURLEE                                         ADDRESS REDACTED
 BYRON KENT KELLN TRUST UW OF CHARLOTTE BONITA KELLNADDRESS REDACTED
 BYRON KEPHART                                          ADDRESS REDACTED
 BYRON L SHOOK REVOCABLE TRUST DATED 06 01 2014         ADDRESS REDACTED
 BYRON M BALDEN AND                                     ADDRESS REDACTED
 C A STEED INVESTMENTS LP      CHANCE STEED             4512 PERSHING AVE                                                 FORT WORTH      TX       76107
 C AND C WEED CONTROL INC                               PO BOX 494                                                        WEATHERFORD     OK       73096
 C and R CROSS FAMILY LLC                               710 WEST ILLINOIS                                                 ENID            OK       73701
 C C BEARDEN JR                                         ADDRESS REDACTED
 C C SORRELLS                                           ADDRESS REDACTED
 C E HARMON OIL INC                                     5555 E 71ST STREET          SUITE 9300                            TULSA           OK       74136
 C F GEMINDEN                                           ADDRESS REDACTED
 C G NELSON                                             ADDRESS REDACTED
 C GAGE OVERALL JR                                      ADDRESS REDACTED
 C GAGE OVERALL JR                                      ADDRESS REDACTED
 C H E CO INC                                           3215 DUTCH FOREST PLACE                                           EDMOND          OK       73013
 C J and SYBLE FOWLSTON CHARITABLE TRUST                PO BOX 51259                                                      AMARILLO        TX       79159
 C J and SYBLE FOWLSTON CHARITABLE TRUST                ADDRESS REDACTED
 C JASON SPENCE                                         ADDRESS REDACTED
 C KAY WHALEY                                           ADDRESS REDACTED
 C L BARLOW                                             ADDRESS REDACTED
 C MICHAEL BRAKE                                        ADDRESS REDACTED
 C R HUTCHISON 1967 TRUST                               ADDRESS REDACTED
 C R M ENERGY INC                                       PO BOX 1148                                                       OKLAHOMA CITY   OK       73101-1148
 C R R H MILLER TRUST                                   ADDRESS REDACTED
 C ROSS and MARY E DILLON JT                            ADDRESS REDACTED
 C TAYLOR YOAKAM                                        ADDRESS REDACTED
 C THOMAS HOLLENSHEAD                                   ADDRESS REDACTED
 C WAYNE and ROBERTA S CARRIER LIVING TRUST             ADDRESS REDACTED
 C&C WEED CONTROL INC                                   PO BOX 173                                                        WEATHERFORD     OK       73096


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 34 of 315
                                            Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 43 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                  Notice Name                  Address1               Address2         Address3         City      State       Zip      Country
 C&J SPEC-RENT SERVICES INC                             PO BOX 733404                                                 DALLAS          TX      75373-3404
 C&K OIL AND GAS COMPANY                                P O BOX 12884                                                 OKLAHOMA CITY   OK      73157-2884
 C3 INSPECTION SERVICES                                 PO BOX 760                                                    WHEELER         TX      79096
 CACTUS PETROLEUM CORP          CYNTHIA A CORNETT       2932 NW 122ND, SUITE 25                                       OKLAHOMA CITY   OK      73120
 CADDO COUNTY CLERK                                     201 W OKLAHOMA AVENUE                                         ANADARKO        OK      73005
 CADDO MINERAL PARTNERS LLC WILLIAM D FOWLER            2714 BEE CAVE RD., STE. 202                                   AUSTIN          TX      78746
 CADDO MINERALS INC                                     2714 BEE CAVE ROAD SUITE 202                                  AUSTIN          TX      78746
 CADDO MINERALS INC             WILLIAM D FOWLER        2714 BEE CAVE ROAD STE 202                                    AUSTIN          TX      78746
 CADWELL JIM R                                          ADDRESS REDACTED
 CADWELL PUMPING LLC                                    RR1 BOX 162A                                                  ARNETT          OK      73832
 CAELEB SHERROD                                         ADDRESS REDACTED
 CAG INC                                                PO BOX 305                                                    HENNESSEY       OK      73742
 CAGLE JERI A                                           ADDRESS REDACTED
 CAGO INC                                               12300 HUNTERS CREEK RD                                        COLLEGE STATIONTX       77845
 CAL FARLEYS BOYS RANCH                                 ADDRESS REDACTED
 CALEB D HAYS                                           ADDRESS REDACTED
 CALEB LYNN MCCONNELL                                   ADDRESS REDACTED
 CALVARY BAPTIST CHURCH OF ENID OK                      831 E. BROADWAY                                               ENID            OK      73701
 CALVERT COMPANY                                        5609 N CLASSEN BLVD STE 100                                   OKLAHOMA CITY   OK      73118-4032
 CALVERT FAMILY IRR TR DTD 42110                        ADDRESS REDACTED
 CALVERT K GARRETT                                      ADDRESS REDACTED
 CALVERT LEE INVESTMENTS LLC                            5609 N CLASSEN BLVD STE 100                                   OKLAHOMA CITY   OK      73118-4032
 CALVIN and JULIA BACHMANN AS THEIR COMMUNITY PROPERTYADDRESS REDACTED
 CALVIN COOK AND GEORGIA FAYE COOK JT LIFE ESTATE       ADDRESS REDACTED
 CALVIN GRACE                                           ADDRESS REDACTED
 CALVIN M ROSSER ESTATE                                 ADDRESS REDACTED
 CALVIN MILLER                                          ADDRESS REDACTED
 CALVIN PAUL SPRATT                                     ADDRESS REDACTED
 CALVIN R and SANDRA K WHITLEY JT                       ADDRESS REDACTED
 CALVIN R LUNSFORD                                      ADDRESS REDACTED
 CALVIN R LUNSFORD and JACKIE C                         ADDRESS REDACTED
 CALVIN WAYNE ARNN and SHERRI LORENE ARNN JT            ADDRESS REDACTED
 CALVIN WAYNE KIRK                                      ADDRESS REDACTED
 CAM SUNDRY LLC                 CINDY COPELAND          1204 HUDSON DR                                                MANSFIELD       TX      76063
 CAMBRIA ENERGY LLC             MATHEW EDWARDS          PO BOX 1886                                                   OKLAHOMA CITY   OK      73101-1886
 CAMDEN ENERGY CORP                                     PO BOX 31196                                                  EDMOND          OK      73003-0020
 CAMDEN ENERGY CORP             LESTA HOOD              PO BOX 31196                                                  EDMOND          OK      73003-0020
 CAMILLA C POWERS TRUSTEE                               ADDRESS REDACTED
 CAMILLA Y HEFLEY                                       ADDRESS REDACTED
 CAMILLE GRANTHAM HALL CARSTENS                         ADDRESS REDACTED
 CAMILLE HODGES HAYS                                    ADDRESS REDACTED
 CAMPBELL BROTHERS ENTERPRISES                          923 WEST HARVESTER                                            PAMPA           TX      79065-4117
 CAMPBELL BROTHERS ENTERPRISES  ROBERT D and DONALD J CAMPBELL
                                                        DONALD CAMPBELL
                                                                 PARTNERS           923 WEST HARVESTER                PAMPA           TX      79065-4117
 CAMPBELL LIVING TRUST DTD 8311                         ADDRESS REDACTED
 CAN OK OILFIELD SERVICES INC                           887 COUNTY ROAD 1405                                          CHICKASHA       OK      73018
 CANADIAN COMMUNITY CENTER                              PO BOX 1106                                                   CANADIAN        TX      79014
 CANADIAN CONTRACT PUMPING INC                          P.O. BOX 1147                                                 CANADIAN        TX      79014
 CANADIAN ISD                                           ADDRESS REDACTED
 CANADIAN OIL and GAS CO LC                             P.O. BOX 158                                                  CANADIAN        TX      79014
 CANADIAN REDI MIX INC                                  PO BOX 157                                                    CANADIAN        TX      79014


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 35 of 315
                                           Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 44 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


             Company                 Notice Name                 Address1              Address2           Address3        City       State     Zip     Country
 CANADIAN SIGN COMPANY LLC                            511 S. 1ST STREET                                              CANADIAN        TX    79014
 CANADIAN WATER WELL RENTAL LLC                       10920 US HWY 60                                                CANADIAN        TX    79014
 CANARY LLC                                           17207 PERIMETER DR STE 220                                     SCOTTSDALE      AZ    85255
 CANDACE BRANCH WILSON                                ADDRESS REDACTED
 CANDACE J PARKER                                     ADDRESS REDACTED
 CandC WEED CONTROL INC                               PO BOX 173                                                     WEATHERFORD     OK   73096
 CANDELARIA HERNANDEZ                                 ADDRESS REDACTED
 CANDI MCCOY CURTIS                                   ADDRESS REDACTED
 CANDIDO RESENDIS VARGAS                              ADDRESS REDACTED
 CANDIE HILL ROSSER                                   ADDRESS REDACTED
 CandJ SPEC RENT SERVICES INC                         PO BOX 733404                                                  DALLAS          TX   75373-3404
 CANNIE CHRISTINE CASTILLO                            ADDRESS REDACTED
 CANNON MCMAHANLEE MITCHENER TOLBERT TRUST            ADDRESS REDACTED
 CANSLER BURKE COMPANY INC                            P.O. BOX 5649                                                  ENID            OK   73702-5649
 CANYON CREEK ENERGY ARKOMA LLC                       2431 E 61ST #400                                               TULSA           OK   74136
 CANYON EXPLORATION CO                                905 S FILLMORE #530        P O BOX 15205                       AMARILLO        TX   79105
 CANYON EXPLORATION CO                                PO BOX 15205                                                   AMARILLO        TX   79105
 CANYON EXPLORATION CO                                PO BOX 15205                                                   AMARILLO        TX   79105-5205
 CANYON IMOJEAN TUNNEL PARTNERSHIP                    PO BOX 15205                                                   AMARILLO        TX   79105
 CANYON JOHN DUNN PARTNERSHIP                         PO BOX 15205                                                   AMARILLO        TX   79105
 CANYON KELLY EDWARDS PARTNERSHIP                     PO BOX 15205                                                   AMARILLO        TX   79105
 CANYON MOORE BROTHERS PARTNERSHIP                    PO BOX 15205                                                   AMARILLO        TX   79105
 CANYON NOTELLPA INC PARTNERSHIP                      PO BOX 15205                                                   AMARILLO        TX   79105
 CANYON OILFIELD SERVICES                             11552 HIGHWAY 6                                                ELK CITY        OK   73644
 CANYON THE BILL AND LAUREL SCOTT TRUST PARTNERSHIP PO BOX 15205                                                     AMARILLO        TX   79105
 CAPDOA                                               PO BOX 18496                                                   OKLAHOMA CITY   OK   73154-0496
 CAPITAL LAND SERVICES                                P.O. BOX 2810                                                  EDMOND          OK   73083-2810
 CAPITAL ONE NATIONAL ASSOCIATION
                               ATTN BOB MERTENSOTTO 1680 CAPITAL ONE DR          STE 1400                            MC LEAN         VA   22102-3407
 CAPROCK PLUNGER SALES LLC                            PO BOX 223                                                     CORDELL         OK   73632
 CAPROCK RESOURCES LLC         CAPROCK RESOURCES      PO BOX 670581                                                  DALLAS          TX   75367-0581
 CAPROCK SERVICES LLC                                 PO BOX 101                                                     CANADIAN        TX   79014
 CAPROCK SUPPLY COMPANY                               P.O. BOX 926                                                   PERRYTON        TX   79070
 CARA P KNITTEL LIVING TRUST                          ADDRESS REDACTED
 CARAL N REAM AND                                     ADDRESS REDACTED
 CARDIGAN MOUNTAIN SCHOOL                             ADDRESS REDACTED
 CARDINAL RIVER ENERGY I LP                           211 N. ROBINSON, STE 200                                       OKLAHOMA CITY   OK   73102
 CARE INC                                             151 ELLIS ST.                                                  ATLANTA         GA   30303
 CARGOIL OIL and GAS CO LLC    CARGOIL and GAS CO LLC PO BOX 29450                                                   SANTA FE        NM   87592-9450
 CARGOOD GROUP LLC                                    PO BOX 250207                                                  PLANO           TX   75025-0207
 CARI ANN PIGG                                        ADDRESS REDACTED
 CARL A and BARBARA ANN DIETERLE                      ADDRESS REDACTED
 CARL A ARNER EST                                     ADDRESS REDACTED
 CARL A DEAN ROYALTY LLC       THERESA A SMITH MANAGERTHERESA SMITH              500 WAR EAGLE LN.                   YUKON           OK   73099
 CARL ANDREW MCCAUGHAN                                ADDRESS REDACTED
 CARL B WIENBROER                                     ADDRESS REDACTED
 CARL BINAM                                           ADDRESS REDACTED
 CARL BLAIR                                           ADDRESS REDACTED
 CARL BLAKE MCCARN                                    ADDRESS REDACTED
 CARL COWAN                                           ADDRESS REDACTED
 CARL D CHILDRESS                                     ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 36 of 315
                                           Case 20-11441-BLS           Doc 241          Filed 08/10/20   Page 45 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


             Company                   Notice Name               Address1                Address2        Address3         City      State       Zip      Country
 CARL D HANSON                                         ADDRESS REDACTED
 CARL E GUNGOLL EXPLORATION LLC                        P.O. BOX 18466                                               OKLAHOMA CITY   OK      73154-0466
 CARL JUNIOR COOPER                                    ADDRESS REDACTED
 CARL K WIMBERLEY                                      ADDRESS REDACTED
 CARL LEE KING III                                     ADDRESS REDACTED
 CARL LEON BAIN                                        ADDRESS REDACTED
 CARL LOUIS HORSTMEYER                                 ADDRESS REDACTED
 CARL M ARCHER ESTATE PARTNERSHIP                      PO BOX 488                                                   SPEARMAN        TX      79081
 CARL M ARCHER ESTATE PARTNERSHIPCARLA JOHNSON OR MARY DIXON
                                                       PO BOX 488                                                   SPEARMAN        TX      79081
 CARL MORRIS SMITH                                     ADDRESS REDACTED
 CARL N and MARY KATHRYN HENDLEY JT                    ADDRESS REDACTED
 CARL RAY and LA VADA LEE LIVING                       ADDRESS REDACTED
 CARL SMITH                                            ADDRESS REDACTED
 CARL TANG AND                                         ADDRESS REDACTED
 CARL V AND DOROTHY S HURTER REV TRUST DTD 3 16 95     ADDRESS REDACTED
 CARL V HURTER AND DOROTHY S                           ADDRESS REDACTED
 CARL W BUTLER                                         ADDRESS REDACTED
 CARL W ROBERTS AND                                    ADDRESS REDACTED
 CARL W SMITH JR FAMILY TRUST                          ADDRESS REDACTED
 CARL W SMITH JR TRUST                                 ADDRESS REDACTED
 CARL WAYNE MITTELSTET                                 ADDRESS REDACTED
 CARL WAYNE WIGGINS AND                                ADDRESS REDACTED
 CARL WILLIAM KOERING                                  ADDRESS REDACTED
 CARLA and THOMAS TAYLOR JTWROS                        ADDRESS REDACTED
 CARLA ANN FULLER TRUST                                ADDRESS REDACTED
 CARLA ARCHER JOHNSON                                  ADDRESS REDACTED
 CARLA COOK                                            ADDRESS REDACTED
 CARLA E BRANTLEY                                      ADDRESS REDACTED
 CARLA GOMEZ                                           ADDRESS REDACTED
 CARLA HULL NORTHINGTON                                ADDRESS REDACTED
 CARLA J ESTES AND                                     ADDRESS REDACTED
 CARLA J MILLER ESTES                                  ADDRESS REDACTED
 CARLA KATIE HOPKINS                                   ADDRESS REDACTED
 CARLA MOUNTS TEMPLETON                                ADDRESS REDACTED
 CARLA S FUGATE                                        ADDRESS REDACTED
 CARLA SCHAUB                                          ADDRESS REDACTED
 CARLA SUE LANCASTER PARNIN                            ADDRESS REDACTED
 CARLEEN B MACK                                        ADDRESS REDACTED
 CARLENE CURLEE                                        ADDRESS REDACTED
 CARLENE LAVONE CURLEE REV LIV TRUST 52708             ADDRESS REDACTED
 CARLO ANTHONY LAPKA                                   ADDRESS REDACTED
 CARLOS ELIAS OCHOA                                    ADDRESS REDACTED
 CARLOS P DUFF AND                                     ADDRESS REDACTED
 CARLOTTA RHENA DAVIS                                  ADDRESS REDACTED
 CARLTON COLLEGE                 CO DEVELOPMENT OFFICE ONE NORTH COLLEGE ST                                         NORTHFIELD      MN      55057
 CARLWHITE TRUST                                       ADDRESS REDACTED
 CARLYN DELISE DEARIEN                                 ADDRESS REDACTED
 CARMANITA HUGHES                                      ADDRESS REDACTED
 CARMANITA NAN MORRIS WIRTZ                            ADDRESS REDACTED
 CARMELETIA JOY JONES                                  ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 37 of 315
                                          Case 20-11441-BLS               Doc 241        Filed 08/10/20   Page 46 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


            Company                  Notice Name               Address1                   Address2        Address3        City    State     Zip      Country
 CARMEN SCHMITT INC                                  P O BOX 47                                                      GREAT BEND   KS    67530-0000
 CAROL A ASPLUND                                     ADDRESS REDACTED
 CAROL A WARREN ESTATE                               ADDRESS REDACTED
 CAROL ANN CHALFANT SOPER REVOCABLE TRUST DTD 03092016
                                                     ADDRESS REDACTED
 CAROL ANN HEYDMAN                                   ADDRESS REDACTED
 CAROL ANN JONES                                     ADDRESS REDACTED
 CAROL ANN KIKER                                     ADDRESS REDACTED
 CAROL ANN MCPHEETERS                                ADDRESS REDACTED
 CAROL ANN STINE                                     ADDRESS REDACTED
 CAROL BERGER                                        ADDRESS REDACTED
 CAROL CLYDENE MARKHAM HALL                          ADDRESS REDACTED
 CAROL DAWN COBB                                     ADDRESS REDACTED
 CAROL DENE HALL ARCHER                              ADDRESS REDACTED
 CAROL DERRICK LIFE TENANT                           ADDRESS REDACTED
 CAROL DEVLIN                                        ADDRESS REDACTED
 CAROL FRATINI                                       ADDRESS REDACTED
 CAROL GRUHLKEY                                      ADDRESS REDACTED
 CAROL HITCHCOCK                                     ADDRESS REDACTED
 CAROL HOGAN                                         ADDRESS REDACTED
 CAROL J WATSON DERRICK                              ADDRESS REDACTED
 CAROL J WATSON DERRICK LIFE ESTATE                  ADDRESS REDACTED
 CAROL JEAN BOARD                                    ADDRESS REDACTED
 CAROL JEAN PORCH                                    ADDRESS REDACTED
 CAROL JEAN PSHIGODA MOORE                           ADDRESS REDACTED
 CAROL JEAN UNDERWOOD ANGEL                          ADDRESS REDACTED
 CAROL K NIVISON                                     ADDRESS REDACTED
 CAROL KING                                          ADDRESS REDACTED
 CAROL L AHLES                                       ADDRESS REDACTED
 CAROL LEE PETRI                                     ADDRESS REDACTED
 CAROL LOUISE ESTES NOWLIN                           ADDRESS REDACTED
 CAROL LOUISE JARVIS                                 ADDRESS REDACTED
 CAROL LOUISE OWNBEY MITCHELL                        ADDRESS REDACTED
 CAROL LYNN JENSEN AND                               ADDRESS REDACTED
 CAROL LYNN SONIER                                   ADDRESS REDACTED
 CAROL MARIE BROWN                                   ADDRESS REDACTED
 CAROL MCLAUGHLIN                                    ADDRESS REDACTED
 CAROL MILLER PRICE                                  ADDRESS REDACTED
 CAROL RANDALL BADGER                                ADDRESS REDACTED
 CAROL ROBERTS                                       ADDRESS REDACTED
 CAROL S and ROBERT A EDWARDS 2006 TRUST DTD 3182006 ADDRESS REDACTED
 CAROL S BUFFALOHEAD AND                             ADDRESS REDACTED
 CAROL S DINSMORE                                    ADDRESS REDACTED
 CAROL SANDERS FIELDS                                ADDRESS REDACTED
 CAROL SCOTT                                         ADDRESS REDACTED
 CAROL SNOWDEN                                       ADDRESS REDACTED
 CAROL SPOONEMORE                                    ADDRESS REDACTED
 CAROL SUE CANTRELL                                  ADDRESS REDACTED
 CAROL SUE HISE                                      ADDRESS REDACTED
 CAROL TRAGER                                        ADDRESS REDACTED
 CAROL WILHELM                                       ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 38 of 315
                                          Case 20-11441-BLS               Doc 241        Filed 08/10/20   Page 47 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


            Company                    Notice Name             Address1                   Address2        Address3         City      State       Zip      Country
 CAROL WILHELM HARDAGE                                ADDRESS REDACTED
 CAROLE A PAYNE                                       ADDRESS REDACTED
 CAROLE ANN MCMULLEN THORN REVOCABLE TRUST DTD 4102015ADDRESS REDACTED
 CAROLE FAYE HANKS                                    ADDRESS REDACTED
 CAROLE HUMPHREY WISEMAN                              ADDRESS REDACTED
 CAROLE J DRAKE LLC                                   PO BOX 18466                                                   OKLAHOMA CITY   OK      73154-0466
 CAROLE J DRAKE LLC           CAROLE DRAKE            PO BOX 18466                                                   OKLAHOMA CITY   OK      73154-0466
 CAROLE KAYE HOPKINS                                  ADDRESS REDACTED
 CAROLE L CELONI                                      ADDRESS REDACTED
 CAROLE LANETTE JANTZEN WOODARD                       ADDRESS REDACTED
 CAROLE MITCHELL                                      ADDRESS REDACTED
 CAROLE S SMITH                                       ADDRESS REDACTED
 CAROLE SUE CARGILL LASH                              ADDRESS REDACTED
 CAROLENE D DARLING BROWN                             ADDRESS REDACTED
 CAROLENE HUNTER REV LIV TR DTD 4 8 08                ADDRESS REDACTED
 CAROLENE R HUNTER TRUST DTD 03172016                 ADDRESS REDACTED
 CAROLINA MAE GRIFFITH                                ADDRESS REDACTED
 CAROLINE ANNE FIGUEROA                               ADDRESS REDACTED
 CAROLINE D MURRAY                                    ADDRESS REDACTED
 CAROLINE K ARNOLD                                    ADDRESS REDACTED
 CAROLINE KARETNIKOV                                  ADDRESS REDACTED
 CAROLINE RANKIN ESTATE                               ADDRESS REDACTED
 CAROLINE S SWINSON TRUST                             ADDRESS REDACTED
 CAROLINE S SWINSON TRUST                             ADDRESS REDACTED
 CAROLYN ANN VOLLMERT HARDEN TR                       ADDRESS REDACTED
 CAROLYN BERGER                                       ADDRESS REDACTED
 CAROLYN BLACK                                        ADDRESS REDACTED
 CAROLYN BLASDEL                                      ADDRESS REDACTED
 CAROLYN C BATES                                      ADDRESS REDACTED
 CAROLYN C DRACHENBERG LIFE ESTATE                    ADDRESS REDACTED
 CAROLYN COX                                          ADDRESS REDACTED
 CAROLYN CROTTS AND                                   ADDRESS REDACTED
 CAROLYN D COMPTON                                    ADDRESS REDACTED
 CAROLYN DAWSON AKA CAROLYN S DAWSON                  ADDRESS REDACTED
 CAROLYN DEE BOYDSTON                                 ADDRESS REDACTED
 CAROLYN DRAKE COMPTON TRUST                          ADDRESS REDACTED
 CAROLYN ELAINE NEWELL                                ADDRESS REDACTED
 CAROLYN ELIZABETH MORRIS                             ADDRESS REDACTED
 CAROLYN G COWDEN                                     ADDRESS REDACTED
 CAROLYN HEFLEY                                       ADDRESS REDACTED
 CAROLYN K JOLLY                                      ADDRESS REDACTED
 CAROLYN KAY IMMEL                                    ADDRESS REDACTED
 CAROLYN KAY PLUMMER, GUARDIAN FOR KELLEY K. WRIGHT, LIFE
                                                      ADDRESS
                                                          ESTATE
                                                               REDACTED
 CAROLYN KAY TREADWELL                                ADDRESS REDACTED
 CAROLYN L JOHNSON                                    ADDRESS REDACTED
 CAROLYN L OWENS                                      ADDRESS REDACTED
 CAROLYN LESLY CRAIG                                  ADDRESS REDACTED
 CAROLYN MARKEY COOK                                  ADDRESS REDACTED
 CAROLYN MILLER KNAPP                                 ADDRESS REDACTED
 CAROLYN PARISH                                       ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 39 of 315
                                          Case 20-11441-BLS            Doc 241            Filed 08/10/20   Page 48 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                Notice Name                Address1                    Address2        Address3         City   State       Zip      Country
 CAROLYN POPLIN                                     ADDRESS REDACTED
 CAROLYN R WATTS                                    ADDRESS REDACTED
 CAROLYN S VANPOOL                                  ADDRESS REDACTED
 CAROLYN SHUMAKER                                   ADDRESS REDACTED
 CAROLYN T VINES                                    ADDRESS REDACTED
 CAROLYN W PRUETT                                   ADDRESS REDACTED
 CARPENTER KENNETH W                                ADDRESS REDACTED
 CARPENTER LAND MANAGEMENT COMPANY
                             WILLIAM GLEN CARPENTER WILLIAM
                                                    GENERALGPARTNER
                                                               CARPENTER            PO BOX 1699                       COPPELL      TX      75019
 CARRIE A JOHNSON REVOCABLE TRUST                   ADDRESS REDACTED
 CARRIE ANN POWELL                                  ADDRESS REDACTED
 CARRIE ASKINS REV TR                               ADDRESS REDACTED
 CARRIE CHAMBERS LEVESQUE                           ADDRESS REDACTED
 CARRIE DAWN LOVETT                                 ADDRESS REDACTED
 CARRIE E DIXON JACKSON                             ADDRESS REDACTED
 CARRIE ELYSA CLAY                                  ADDRESS REDACTED
 CARRIE HART GUTHRIE                                ADDRESS REDACTED
 CARRIE L BRADLEY                                   ADDRESS REDACTED
 CARRIE LEEANN MITCHELL                             ADDRESS REDACTED
 CARRIE LINDLEY                                     ADDRESS REDACTED
 CARRIE LYNN BINAM                                  ADDRESS REDACTED
 CARRIE LYNN USHER                                  ADDRESS REDACTED
 CARRIE S RUDD AND                                  ADDRESS REDACTED
 CARRIE SWANN KEY WICKER                            ADDRESS REDACTED
 CARROLL FAMILY TRUST                               ADDRESS REDACTED
 CARROLL FAMILY TRUST                               ADDRESS REDACTED
 CARROLL JOE ALLEN                                  ADDRESS REDACTED
 CARSON CATES                                       ADDRESS REDACTED
 CARSON COUNTY CLERK                                P.O. BOX 487                                                      PANHANDLE    TX      79068
 CARSON WILLIAMS                                    ADDRESS REDACTED
 CARTER BLOODCARE                                   ADDRESS REDACTED
 CARTER ENERGY CO            NANCY BOGGS            10198 S 77TH EAST AVE                                             TULSA        OK      74133-0000
 CARTER PETROLEUM CORPORATION                       PO BOX 703167                                                     DALLAS       TX      75370
 CARTER R ROBINSON                                  ADDRESS REDACTED
 CARTER SAND and GRAVEL LLC                         1701 N PRICE ROAD                                                 PAMPA        TX      79065
 CARVEY FAMILY LEGACY PARTNERS
                             LOUISE
                               LP   CARVEY MANAGER LOUISE BRITT CARVEY              3601 OVERTON PARK E.              FORT WORTH   TX      76109
 CARY NELL HUFF                                     ADDRESS REDACTED
 CARY ZANE SPENCER                                  ADDRESS REDACTED
 CARYLON WATSON                                     ADDRESS REDACTED
 CASCADE RESOURCES LLC                              P.O. BOX 888                                                      EDMOND       OK      73083
 CASE WIRELINE SERVICES INC                         P.O. BOX 646                                                      WOODWARD     OK      73802
 CASEY BURNS ADAMS                                  ADDRESS REDACTED
 CASEY DANIEL JENKINS                               ADDRESS REDACTED
 CASEY KENNER                                       ADDRESS REDACTED
 CASEY LEE COOK                                     ADDRESS REDACTED
 CASEY TAYLOR                                       ADDRESS REDACTED
 CASEY TYLER JACKSON                                ADDRESS REDACTED
 CASH LAND PROPERTIES LLC                           PO BOX 283                                                        HENNESSEY    OK      73742
 CASILLAS PETROLEUM CORP                            PO BOX 3411                                                       TULSA        OK      74101-3411
 CASING CREWS INC                                   P.O. BOX 158                                                      LAMONT       OK      74643
 CASING CREWS INC                                   P.O. BOX 158                    307 N. MAIN                       LAMONT       OK      74643


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 40 of 315
                                            Case 20-11441-BLS             Doc 241         Filed 08/10/20        Page 49 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


              Company               Notice Name                 Address1                 Address2               Address3         City        State       Zip      Country
 CASING EQUIPMENT SUPPLY LLC                          PO BOX 158                                                           LAMONT            OK      74643
 CASTELLO ENTERPRISES INC     CO CRMLP                PO BOX 53567                                                         MIDLAND           TX      79710
 CASTLE PEAK PROPERTIES LLC   CORY S HIEDICK          3340 WILLOW BROOK RD                                                 OKLAHOMA CITY     OK      73120
 CASTLEROCK RESOURCES INC                             3333 NW 63RD, SUITE 1                                                OKLAHOMA CITY     OK      73116
 CASUARINA INVESTMENTS LLC                            PO BOX 8744                                                          PRAIRIE VILLAGE   KS      66208-0744
 CASUARINA INVESTMENTS LLC    ATTN ELAINE AIKMAN REUTER
                                                      PO BOX 8744                                                          PRAIRIE VILLAGE   KS      66208-0744
 CAT SPRING PROPERTIES LLC                            PO BOX 450                                                           SEALY             TX      77474
 CATAMOUNT RESOURCES LLC                              1341 CANYON BRIDGE LN                                                EDMOND            OK      73034-7082
 CATHEDRAL ENERGY SERVICES                            1801 BROADWAY STREET, SUITE 300                                      DENVER            CO      80202
 CATHERIENE LOU VANCLEEVE                             ADDRESS REDACTED
 CATHERINE A HOWELL                                   ADDRESS REDACTED
 CATHERINE ALEXIS BUCKTHAL TRUST                      ADDRESS REDACTED
 CATHERINE CAMPBELL QUINLAN 2010 REVOCABLE TR DTD 3192010
                                                      ADDRESS REDACTED
 CATHERINE CONWAY HARDING                             ADDRESS REDACTED
 CATHERINE DEBLIEUX                                   ADDRESS REDACTED
 CATHERINE DUTTON STEPHENS                            ADDRESS REDACTED
 CATHERINE F CANADA                                   ADDRESS REDACTED
 CATHERINE K KENNY AND CHARLES W KENNY WROS           ADDRESS REDACTED
 CATHERINE LACY SCHALK                                ADDRESS REDACTED
 CATHERINE LANCASTER PEERY                            ADDRESS REDACTED
 CATHERINE P SNELSON ESTATE                           ADDRESS REDACTED
 CATHERINE RAPSTINE DUNN                              ADDRESS REDACTED
 CATHERINE S BRAY                                     ADDRESS REDACTED
 CATHERINE SEGER                                      ADDRESS REDACTED
 CATHEY CAELEY W                                      ADDRESS REDACTED
 CATHIE L BURNS AND                                   ADDRESS REDACTED
 CATHIE L GREGG                                       ADDRESS REDACTED
 CATHLEEN S HALL                                      ADDRESS REDACTED
 CATHRINE W HECKMAN                                   ADDRESS REDACTED
 CATHRYN A THOMAS                                     ADDRESS REDACTED
 CATHY C ABBOTT                                       ADDRESS REDACTED
 CATHY D CERTAIN                                      ADDRESS REDACTED
 CATHY GALE VAN HOOK                                  ADDRESS REDACTED
 CATHY L BOYD                                         ADDRESS REDACTED
 CATHY L GRIPP AND                                    ADDRESS REDACTED
 CATHY LYNN FULLER TRUST                              ADDRESS REDACTED
 CATHY SANDERS RAMSEY                                 ADDRESS REDACTED
 CATHY SUE BEAM                                       ADDRESS REDACTED
 CATLETT MINERALS CORP                                P0 BOX 14125                                                         OKLAHOMA CITY     OK      73113
 CATTALO LTD                                          610 SW 11TH AVE                                                      AMARILLO          TX      79101
 CATTALO LTD                                          PO BOX 31688                                                         AMARILLO          TX      79120-1688
 CATTALO LTD                  BRUCE CARTER            610 SW 11TH AVE                                                      AMARILLO          TX      79101
 CATTALO LTD                  BRUCE CARTER            PO BOX 31688                                                         AMARILLO          TX      79120-1688
 CAVINS CORPORATION                                   1800 BERING DRIVE, SUITE 825                                         HOUSTON           TX      77057-3415
 CAYCE DELAINE WALLUS                                 ADDRESS REDACTED
 CAZ INVESTMENTS              CAZ STRATEGIC CREDIT EVENTS
                                                      LP    FUND                   ONE RIVERWAY           STE 2000         HOUSTON           TX      77056
 CBH III INVESTMENTS LLC      C BRODIE HYDE           1301 SHADY OAKS LANE                                                 FORT WORTH        TX      76102
 CC ENERGY LLC                CC ENERGY               2317 W TWIN OAKS                                                     BROKEN ARROW      OK      74011
 CCH INCORPORATED                                     P.O. BOX 4307                                                        CAROL STREAM      IL      60197-4307
 CCI SERVICES INC                                     10625 SW 59TH STREET                                                 MUSTANG           OK      73064-4921


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 41 of 315
                                           Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 50 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


            Company                 Notice Name                Address1                Address2           Address3         City      State       Zip      Country
 CD CONSULTING and OPERATING CO                      87 BARNETT SHALE                                                BRIDGEPORT      TX      76426
 CD RAY EXPLORATION LLC       CHARLES D RAY MANAGER CHARLES D RAY                 PO BOX 51608                       MIDLAND         TX      79710
 CD ROGER MILLS PROPERTY LLC                         14301 CALIBER DRIVE STE 300                                     OKLAHOMA CITY   OK      73134
 CDM RESOURCE MANAGEMENT LLC                         20405 TOMBALL PARKWAY, SUITE 700                                HOUSTON         TX      77070
 CE WALKER and EVA MAE WALKER HWJT                   ADDRESS REDACTED
 CE WILLIAMS                                         ADDRESS REDACTED
 CEA CORPORATION                                     PO BOX 50687                                                    MIDLAND         TX      79710
 CECIL CLAY FRANCIS                                  ADDRESS REDACTED
 CECIL D MOORE                                       ADDRESS REDACTED
 CECIL DALE FRANCIS                                  ADDRESS REDACTED
 CECIL E DENNEY                                      ADDRESS REDACTED
 CECIL EDWARD OTTO BURCHARDT                         ADDRESS REDACTED
 CECIL FAMILY REVOCABLE TRUST                        ADDRESS REDACTED
 CECIL HUDDLESTON and JOLENE HUDDLESTON HWJT         ADDRESS REDACTED
 CECIL K STEED                                       ADDRESS REDACTED
 CECIL MEADOWS DESCENDANTS TRUST                     ADDRESS REDACTED
 CECIL NEAL                                          ADDRESS REDACTED
 CECIL PURNELL                                       ADDRESS REDACTED
 CECIL RAY MCCAUGHAN                                 ADDRESS REDACTED
 CECIL W WRIGHT                                      ADDRESS REDACTED
 CECILIA PSHIGODA REVOCABLE TRUST                    ADDRESS REDACTED
 CELEESA NEWTON                                      ADDRESS REDACTED
 CELESTE HOWARD                                      ADDRESS REDACTED
 CELISSA KLAUSE GARDNER                              ADDRESS REDACTED
 CENTER OF FAMILY LOVE                               ADDRESS REDACTED
 CENTERLINE TRUCKING LLC                             11390 FM 830                                                    WILLIS          TX      77318
 CENTEX HOME EQUITY CO LLC                           P.O. BOX 199111                                                 DALLAS          TX      75201
 CENTRAL ASSEMBLY OF GOD                             ADDRESS REDACTED
 CENTRAL CHEMICAL COMPANY                            PO BOX 5865                                                     ENID            OK      73702
 CENTRAL CHRISTIAN CHURCH OF ENID                    1111 W. BROADWAY                                                ENID            OK      73703
 CENTRAL NATIONAL BANK and TRUST
                              AS CO
                                 CUSTODIAN FOR THE JOPO
                                                      SLAMA
                                                         BOX WIENS
                                                             3448 ROTH IRA                                           ENID            OK      73701
 CENTRAL NATIONAL BANK and TRUST
                              AS CO
                                 CUSTODIAN FOR THE TERRY
                                                     PO BOX
                                                          T WIENS
                                                             3448 ROTH IRA                                           ENID            OK      73701
 CENTURION ROYALTY LP                                416 TRAVIS ST., STE 1200                                        SHREVEPORT      LA      71101
 CERVANTES ROUSTABOUT SERVICE                        14 S FORDHAM STREET                                             PERRYTON        TX      79070
 CFH PRODUCTION LLC SERIES B CLINT FRYE HUFF         PO BOX 42                                                       ALLISON         TX      79003
 CFR ROYALTY PARTNER LP                              6300 RIDGLEA PLACE, SUITE 950                                   FORT WORTH      TX      76116-5704
 CHAD A SMRIGA                                       ADDRESS REDACTED
 CHAD ALAN ISAACS                                    ADDRESS REDACTED
 CHAD B LANGDON                                      ADDRESS REDACTED
 CHAD B MAY TRUST                                    ADDRESS REDACTED
 CHAD B MAY TRUST                                    ADDRESS REDACTED
 CHAD BARNES                                         ADDRESS REDACTED
 CHAD BEEBE                                          ADDRESS REDACTED
 CHAD BRYANT                                         ADDRESS REDACTED
 CHAD COOPER AND                                     ADDRESS REDACTED
 CHAD FARRIS                                         ADDRESS REDACTED
 CHAD FORBECK                                        ADDRESS REDACTED
 CHAD FRANKLIN SANDERS                               ADDRESS REDACTED
 CHAD G FOSTER                                       ADDRESS REDACTED
 CHAD GUTHRIE                                        ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 42 of 315
                                            Case 20-11441-BLS        Doc 241          Filed 08/10/20   Page 51 of 323
                                                                                Exhibit C
                                                                             Creditor Matrix
                                                                        Served via First Class Mail


            Company                   Notice Name             Address1                 Address2        Address3         City      State       Zip      Country
 CHAD HARRISON                                      ADDRESS REDACTED
 CHAD WILLIAMS AND                                  ADDRESS REDACTED
 CHADE TURNER                                       ADDRESS REDACTED
 CHALFANT FAMILY TRUST                              ADDRESS REDACTED
 CHALFANT INC                                       PO BOX 3123                                                   MIDLAND         TX      79702-3123
 CHALFANT OPERATING INC                             PO BOX 3123                                                   MIDLAND         TX      79702
 CHALMERS HAAS                                      ADDRESS REDACTED
 CHALON CAPITAL LLC                                 11828 LA GRANGE AVENUE                                        LOS ANGELES     CA      90025
 CHAM CARPENTER                                     ADDRESS REDACTED
 CHAMBERS FAMILY REVOCABLE TRUST DATED 11587        ADDRESS REDACTED
 CHAMP OIL and GAS LIMITED PARTNERSHIP              P.O. BOX 31450                                                MESA            AZ      85275
 CHAMPION AUTOMATION and MEASUREMENT SERVICES       PO BOX 948                                                    PERRYTON        TX      79070
 CHAMPIONX US 3 INC                                 11177 S STADIUM DR                                            SUGAR LAND      TX      77478
 CHAMPLIN EXPLORATION INC                           P.O. BOX 3488                                                 ENID            OK      73702
 CHANDLER BERRYMAN DORTCH                           ADDRESS REDACTED
 CHAPARRAL ENERGY LLC                               701 CEDAR LAKE BLVD                                           OKLAHOMA CITY   OK      73114
 CHAPARRAL ENERGY LLC                               PO BOX 953852                                                 ST LOUIS        MO      63195-3852
 CHAPARRAL ENERGY LLC                               PO BOX 953852                                                 SAINT LOUIS     MO      63195-3852
 CHAPARRAL ENERGY LLC                               PO BOX 671550                                                 DALLAS          TX      75267-1550
 CHAPARRAL ROYALTY COMPANY                          P O BOX 66687                                                 HOUSTON         TX      77266-6687
 CHARISA J CAMPBELL ALMAGER TRUST                   ADDRESS REDACTED
 CHARLA C HUTTON                                    ADDRESS REDACTED
 CHARLA MILLER TRUST DATED 51001                    ADDRESS REDACTED
 CHARLEAN BAKER HUTCHINS                            ADDRESS REDACTED
 CHARLEEN L WILLIAMS                                ADDRESS REDACTED
 CHARLENE A CAMPBELL                                ADDRESS REDACTED
 CHARLENE A CAMPBELL                                ADDRESS REDACTED
 CHARLENE BURGE AKA BEVERLY C ENDSLEY BURGE         ADDRESS REDACTED
 CHARLENE DELLINGER                                 ADDRESS REDACTED
 CHARLENE EATON                                     ADDRESS REDACTED
 CHARLENE FAY MISHOE                                ADDRESS REDACTED
 CHARLENE G AND KENNETH HERONEMA JT                 ADDRESS REDACTED
 CHARLENE GEORGE AND                                ADDRESS REDACTED
 CHARLENE HARRISON FRY                              ADDRESS REDACTED
 CHARLENE JONES                                     ADDRESS REDACTED
 CHARLENE JOYCE REVOCABLE TRUST DTD 10 28 18        ADDRESS REDACTED
 CHARLENE LACEY BUTLER 2016 TRUST                   ADDRESS REDACTED
 CHARLENE LACEY BUTLER 2016 TRUST                   ADDRESS REDACTED
 CHARLENE S WILLIAMS TRUST DTD 516                  ADDRESS REDACTED
 CHARLENE SWAN DRIVER ROBIN C DRIV                  ADDRESS REDACTED
 CHARLENE TAYLOR IRREV TR UTA 5 8 17                ADDRESS REDACTED
 CHARLES A BARBER                                   ADDRESS REDACTED
 CHARLES A SEITZ                                    ADDRESS REDACTED
 CHARLES A THOMPSON                                 ADDRESS REDACTED
 CHARLES ALLEN ATHA                                 ADDRESS REDACTED
 CHARLES and NANCY CHENAULT TRUST                   ADDRESS REDACTED
 CHARLES B FOWLER                                   ADDRESS REDACTED
 CHARLES B MCNEW AND                                ADDRESS REDACTED
 CHARLES BRENT BARKER                               ADDRESS REDACTED
 CHARLES BRUCE HUBBARD DECEASED                     ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                      Page 43 of 315
                                          Case 20-11441-BLS              Doc 241        Filed 08/10/20   Page 52 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


            Company                  Notice Name              Address1                   Address2        Address3         City     State       Zip      Country
 CHARLES BRYAN REV TRUST DTD 852011                  ADDRESS REDACTED
 CHARLES C BOGAN III                                 ADDRESS REDACTED
 CHARLES C FRANZ                                     ADDRESS REDACTED
 CHARLES CLEMENT                                     ADDRESS REDACTED
 CHARLES D & MARLENE LECLAIRE                        ADDRESS REDACTED
 CHARLES D and MARLENE LECLAIRE                      ADDRESS REDACTED
 CHARLES D CLARK                                     ADDRESS REDACTED
 CHARLES D CLARK TRUST                               ADDRESS REDACTED
 CHARLES D EVANS                                     ADDRESS REDACTED
 CHARLES D LECLAIRE                                  ADDRESS REDACTED
 CHARLES D LECLAIRE                                  ADDRESS REDACTED
 CHARLES D PITTS                                     ADDRESS REDACTED
 CHARLES D RAY                                       ADDRESS REDACTED
 CHARLES DAVID HORN                                  ADDRESS REDACTED
 CHARLES DOWLING GENTRY                              ADDRESS REDACTED
 CHARLES E AEBI                                      ADDRESS REDACTED
 CHARLES E BROWN IV TRUST                            ADDRESS REDACTED
 CHARLES E GRAGRET AND                               ADDRESS REDACTED
 CHARLES E HARMON                                    ADDRESS REDACTED
 CHARLES E PEARCE AS LIFE EST                        ADDRESS REDACTED
 CHARLES E PIPKINS                                   ADDRESS REDACTED
 CHARLES E SPLANE                                    ADDRESS REDACTED
 CHARLES E STRANGE 1976 TRUST #1 DATED 12 10 1976    ADDRESS REDACTED
 CHARLES E. AND ROBIN A VANHOOSE                     ADDRESS REDACTED
 CHARLES ERWIN BAKER                                 ADDRESS REDACTED
 CHARLES F DOORNBOS REV TRUST                        ADDRESS REDACTED
 CHARLES F DOORNBOS REVOCABLE TRUST U/A DTD 8-1-90   PO BOX 639                                                     BARTLESVILLE   OK      74005-0639
 CHARLES F DOORNBOS REVOCABLE TRUST UA DTD 8 1 90    ADDRESS REDACTED
 CHARLES F ROAN IV TRUST DTD 7901                    ADDRESS REDACTED
 CHARLES FINSTERWALD                                 ADDRESS REDACTED
 CHARLES FRANK MILLER JR                             ADDRESS REDACTED
 CHARLES G GARDNER JR                                ADDRESS REDACTED
 CHARLES GERCIE AND                                  ADDRESS REDACTED
 CHARLES H BENTLEY                                   ADDRESS REDACTED
 CHARLES H EBY DECEASED                              ADDRESS REDACTED
 CHARLES H MCDONALD 1994 REV TR                      ADDRESS REDACTED
 CHARLES H MORRIS                                    ADDRESS REDACTED
 CHARLES HARRIS MCMORDIE                             ADDRESS REDACTED
 CHARLES HOWARD                                      ADDRESS REDACTED
 CHARLES J & PAMELA J. PARKER                        ADDRESS REDACTED
 CHARLES J PARKER and PAMELA J PARKER HW             ADDRESS REDACTED
 CHARLES J PARKER and PAMELA J PARKER HW             ADDRESS REDACTED
 CHARLES J RATHBUN                                   ADDRESS REDACTED
 CHARLES J. PARKER AND PAMEL J. PARKER               ADDRESS REDACTED
 CHARLES J. PARKER AND PAMELA J. PARKER              ADDRESS REDACTED
 CHARLES JONES III                                   ADDRESS REDACTED
 CHARLES K LEDFORD                                   ADDRESS REDACTED
 CHARLES KAUFMANN                                    ADDRESS REDACTED
 CHARLES KENT CLAYPOOL                               ADDRESS REDACTED
 CHARLES KENT CLAYPOOL                               ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 44 of 315
                                          Case 20-11441-BLS       Doc 241            Filed 08/10/20   Page 53 of 323
                                                                               Exhibit C
                                                                            Creditor Matrix
                                                                       Served via First Class Mail


            Company                 Notice Name            Address1                   Address2        Address3           City   State       Zip      Country
 CHARLES KIRBY MCBROOM                            ADDRESS REDACTED
 CHARLES L AUSTIN                                 ADDRESS REDACTED
 CHARLES L AUSTIN TRUSTEE                         ADDRESS REDACTED
 CHARLES L EVANS INC                              1102 WEST BROADWAY                                             ENID           OK      73703
 CHARLES L MULLENS JR                             ADDRESS REDACTED
 CHARLES L ROGERS AND                             ADDRESS REDACTED
 CHARLES LAWRENCE REVOCABLE TRUST DTD 11 9 2018   ADDRESS REDACTED
 CHARLES LEN WRIGHT                               ADDRESS REDACTED
 CHARLES M CHODRICK AND                           ADDRESS REDACTED
 CHARLES M FUNK                                   ADDRESS REDACTED
 CHARLES M MACIAS                                 ADDRESS REDACTED
 CHARLES M NEWTON                                 ADDRESS REDACTED
 CHARLES M PRITCHETT                              ADDRESS REDACTED
 CHARLES M SLEDGE                                 ADDRESS REDACTED
 CHARLES MACK EDWARD SHAVER                       ADDRESS REDACTED
 CHARLES MACK SANSING REVOCABLE TRUST             ADDRESS REDACTED
 CHARLES MICHAEL COREY TRUST                      ADDRESS REDACTED
 CHARLES N BROWN                                  ADDRESS REDACTED
 CHARLES P CARPENTER                              ADDRESS REDACTED
 CHARLES P RUTLEDGE                               ADDRESS REDACTED
 CHARLES PHILIP THOMPSON                          ADDRESS REDACTED
 CHARLES PHILIP THOMPSON EXEMPT LIFETIME TR       ADDRESS REDACTED
 CHARLES PHILIP THOMPSON FAM TR                   ADDRESS REDACTED
 CHARLES R and CYNTHIA WILLIAMS JT                ADDRESS REDACTED
 CHARLES R and TEIKO T DYER                       ADDRESS REDACTED
 CHARLES R BARGER                                 ADDRESS REDACTED
 CHARLES R FLYNN II ESTATE                        ADDRESS REDACTED
 CHARLES R PHILLIPS JR                            ADDRESS REDACTED
 CHARLES R WALDRIP AND                            ADDRESS REDACTED
 CHARLES R WIGGINS                                ADDRESS REDACTED
 CHARLES R WILSON                                 ADDRESS REDACTED
 CHARLES R WILSON AND                             ADDRESS REDACTED
 CHARLES R WILSON AND                             ADDRESS REDACTED
 CHARLES RICHARD OGLESBY                          ADDRESS REDACTED
 CHARLES SCHUSTERMAN ENTERPRISES                  PO BOX 699                                                     TULSA          OK      74101-0699
 CHARLES SLEDGE                                   ADDRESS REDACTED
 CHARLES T CHAPIN                                 ADDRESS REDACTED
 CHARLES T MCCAUL AND                             ADDRESS REDACTED
 CHARLES T STRICKLAND                             ADDRESS REDACTED
 CHARLES THOMAS KREISSLER                         ADDRESS REDACTED
 CHARLES V and AMELIA KEAHEY JT                   ADDRESS REDACTED
 CHARLES VAN HOOSE                                ADDRESS REDACTED
 CHARLES VANHOOSE                                 ADDRESS REDACTED
 CHARLES W AND PATTY N BROWN LLC                  PO BOX 587                                                     MARLOW         OK      73055
 CHARLES W AND PATTY N BROWN LLC                  PO BOX 587                                                     MARLOW         OK      73055-0587
 CHARLES W BRANCH                                 ADDRESS REDACTED
 CHARLES W BROWN                                  ADDRESS REDACTED
 CHARLES W BROWN                                  ADDRESS REDACTED
 CHARLES W BYRD JR AND                            ADDRESS REDACTED
 CHARLES W DANIELS                                ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                     Page 45 of 315
                                             Case 20-11441-BLS          Doc 241          Filed 08/10/20   Page 54 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


            Company                    Notice Name             Address1                   Address2        Address3           City   State       Zip      Country
 CHARLES WALTER GEUIN                                ADDRESS REDACTED
 CHARLES WAYNE BLAND AND                             ADDRESS REDACTED
 CHARLES WAYNE GILLISPIE                             ADDRESS REDACTED
 CHARLES WILEY EMBRY JR                              ADDRESS REDACTED
 CHARLES YOUNGBLOOD IV                               950 MANGROVE DRIVE                                              FATE           TX      75087
 CHARLES YOUNGBLOOD IV                               ADDRESS REDACTED
 CHARLET V RINGWALD                                  ADDRESS REDACTED
 CHARLEY LEWIS CRAIG JR                              ADDRESS REDACTED
 CHARLEY LEWIS CRAIG JR                              ADDRESS REDACTED
 CHARLIE D BELL AND                                  ADDRESS REDACTED
 CHARLIE E BROADBENT                                 ADDRESS REDACTED
 CHARLIE J HUBBARD                                   ADDRESS REDACTED
 CHARLIE L TODD                                      ADDRESS REDACTED
 CHARLIE WARREN HARTLEY                              ADDRESS REDACTED
 CHARLOTTE A JONES                                   ADDRESS REDACTED
 CHARLOTTE A YURKOVIC                                ADDRESS REDACTED
 CHARLOTTE ANN JONES                                 ADDRESS REDACTED
 CHARLOTTE ANN LEE                                   ADDRESS REDACTED
 CHARLOTTE BERDAHL                                   ADDRESS REDACTED
 CHARLOTTE CAUDLE                                    ADDRESS REDACTED
 CHARLOTTE F CROCKETT                                ADDRESS REDACTED
 CHARLOTTE F WILLERT                                 ADDRESS REDACTED
 CHARLOTTE J JONES                                   ADDRESS REDACTED
 CHARLOTTE J MONTCASTLE TRUST OF 01                  ADDRESS REDACTED
 CHARLOTTE KAY CULVER                                ADDRESS REDACTED
 CHARLOTTE KENNEDY                                   ADDRESS REDACTED
 CHARLOTTE LAWRENCE                                  ADDRESS REDACTED
 CHARLOTTE LEE                                       3931 COTTAGE GROVE AVE.                                         DES MOINES     IA      50311
 CHARLOTTE LEE HENDERSON                             ADDRESS REDACTED
 CHARLOTTE LEE HENDERSON                             ADDRESS REDACTED
 CHARLOTTE OBANNON                                   ADDRESS REDACTED
 CHARLOTTE RAE SANDERS                               ADDRESS REDACTED
 CHARLOTTE ROSE HAMMONS                              ADDRESS REDACTED
 CHARLOTTE S WADE                                    ADDRESS REDACTED
 CHARLOTTE SCHWOERKE                                 ADDRESS REDACTED
 CHARLOTTE WEAVER LIFE ESTATE                        ADDRESS REDACTED
 CHARLOTTE WILSON AKA CHARLOTTE STUMPF               ADDRESS REDACTED
 CHARLOTTE WILSON AKA CHARLOTTE STUMPF               ADDRESS REDACTED
 CHARLOTTE Y KROEKER                                 ADDRESS REDACTED
 CHARLUS L and TERESA L BISHOP LIVING TRUST          ADDRESS REDACTED
 CHARNEY BROWN LLC                                   1560 EAST 21ST STREET, SUITE 310                                TULSA          OK      74114
 CHARNEY BROWN LLC              BENJAMIN BROWN       1560 EAST 21ST STREET, SUITE 310                                TULSA          OK      74114
 CHAROLETTE BONHAM TRUST                             ADDRESS REDACTED
 CHAS A NEAL and COMPANY                             P O BOX 269                                                     MIAMI          OK      74355
 CHAS J WAKENGEO R WAKENWM J WAKEN                   ADDRESS REDACTED
 CHASE B WOODRUFF                                    ADDRESS REDACTED
 CHASE CARD SERVICES                                 P.O. BOX 94014                                                  PALATINE       IL      60094-4014
 CHASE OIL CORPORATION                               PO BOX 1767                                                     ARTESIA        NM      88211-1767
 CHASER CREEK PROPERTIES LLC SERGIO ALCANTARA        PO BOX 20792                                                    AMARILLO       TX      79114
 CHASER CREEK PROPERTIES, LLC                        PO BOX 20792                                                    AMARILLO       TX      79114


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 46 of 315
                                          Case 20-11441-BLS              Doc 241          Filed 08/10/20   Page 55 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


            Company                  Notice Name                Address1                 Address2          Address3           City    State     Zip     Country
 CHECK 6 LOGISTICS SOLUTIONS INC                      201 S. DENVER STREET, SUITE 306                                 TULSA           OK    74103
 CHELSEA CANTWELL WALKER                              ADDRESS REDACTED
 CHELSEA CREECH                                       ADDRESS REDACTED
 CHEM DRY OF OKLAHOMA                                 2236 NW 10TH ST, SUITE 116                                      OKLAHOMA CITY   OK   73107
 CHEMICAL WEED CONTROL                                P O BOX 512                                                     BROWNFIELD      TX   79316
 CHEMTECH TECHNOLOGIES LLC                            PO BOX 508                                                      CARENCRO        LA   70520
 CHERI BAILEY MALARA                                  ADDRESS REDACTED
 CHERI LYNN HARLAN MCGOVERN                           ADDRESS REDACTED
 CHERLYN S CHUBB                                      ADDRESS REDACTED
 CHEROKEE MINERALS LP                                 PO BOX 2272                                                     LONGVIEW        TX   75606
 CHEROKEE STRIP BAPTIST ASSOCIATION                   2108 E MAINE                                                    ENID            OK   73701
 CHERYL B LAGERSEN                                    ADDRESS REDACTED
 CHERYL CHRISTINA NELSON                              ADDRESS REDACTED
 CHERYL DENISE SAGO                                   ADDRESS REDACTED
 CHERYL DRAKE TEICHERT                                ADDRESS REDACTED
 CHERYL FALLON KEEN                                   ADDRESS REDACTED
 CHERYL FOSTER                                        ADDRESS REDACTED
 CHERYL FULSON                                        ADDRESS REDACTED
 CHERYL FULSON                                        ADDRESS REDACTED
 CHERYL HARTSELL                                      ADDRESS REDACTED
 CHERYL HOLMES                                        ADDRESS REDACTED
 CHERYL K ROY                                         ADDRESS REDACTED
 CHERYL KAY PAYNE                                     ADDRESS REDACTED
 CHERYL KAY TARR                                      ADDRESS REDACTED
 CHERYL LEIGH TOLA                                    ADDRESS REDACTED
 CHERYL LYNN SURBEY                                   ADDRESS REDACTED
 CHERYL LYNN SURBEY TRUST                             ADDRESS REDACTED
 CHERYL M REEVES PIERCE                               ADDRESS REDACTED
 CHERYL ROONAN                                        ADDRESS REDACTED
 CHERYL STREET                                        ADDRESS REDACTED
 CHERYL TONI JACKSON LIVING TR                        ADDRESS REDACTED
 CHERYL WHITE                                         ADDRESS REDACTED
 CHERYL WRIGHT AND                                    ADDRESS REDACTED
 CHESAPEAKE ENERGY                                    PO BOX 960161                                                   OKLAHOMA CITY   OK   73196-0161
 CHESAPEAKE ENERGY                                    PO BOX 207295                                                   DALLAS          TX   75320-7295
 CHESAPEAKE ENERGY CORPORATION                        P.O. BOX 548806                                                 OKLAHOMA CITY   OK   73154
 CHESAPEAKE EXPLORATION LLC                           PO BOX 548806                                                   OKLAHOMA CITY   OK   73154-8806
 CHESAPEAKE EXPLORATION LLC                           PO BOX 203892                                                   DALLAS          TX   75320-3892
 CHESAPEAKE EXPLORATION LLC ATTN REVENUE              PO BOX 548806                                                   OKLAHOMA CITY   OK   73154-8806
 CHESAPEAKE EXPLORATION LLC ATTN REVENUE              PO BOX 203892                                                   DALLAS          TX   75320-3892
 CHESAPEAKE OPERATING INC                             PO BOX 18496                                                    OKLAHOMA CITY   OK   73154
 CHESAPEAKE OPERATING INC                             PO BOX 203892                                                   DALLAS          TX   75320-3892
 CHESAPEAKE OPERATING INC                             PO BOX 207295                                                   DALLAS          TX   75320-7295
 CHESS OIL PROPERTIES LLC      CHESS OIL PROPERTIES   PO BOX 471586                                                   TULSA           OK   74147
 CHESTER A ROSS and                                   ADDRESS REDACTED
 CHESTER EDWIN and MARY NASH CHARITABLE FOUNDATION    ADDRESS REDACTED
 CHEVRON N AMER EXPL & PROD CO                        P.O. BOX 1635                                                   HOUSTON         TX   77251
 CHEVRON N AMER EXPL & PROD CO                        P.O. BOX 9043                SECTION 732                        CONCORD         CA   94524-9043
 CHEVRON N AMER EXPL and PROD CO                      P O BOX 730436                                                  DALLAS          TX   75373-0436
 CHEVRON N AMER EXPL and PROD CO                      P.O. BOX 6017 SECTION 731                                       SAN RAMON       CA   94583-0717


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 47 of 315
                                               Case 20-11441-BLS               Doc 241         Filed 08/10/20     Page 56 of 323
                                                                                         Exhibit C
                                                                                      Creditor Matrix
                                                                                 Served via First Class Mail


             Company                    Notice Name                  Address1                  Address2           Address3          City     State       Zip      Country
 CHEVRON U.S.A. INC.                                      P O BOX 730436                                                     DALLAS          TX      75373-0436
 CHEYENNE RESOURCES LLC                                   P.O. BOX 2177                                                      OKLAHOMA CITY   OK      73101
 CHICKASHA TOOL and MAINTENANCE CTMINCINC VALVE LUBRICATION
                                                          PO BOX 2407                                                        ELK CITY        OK      73648
 CHICO OILFIELD SERVICES LLC                              PO BOX 199                                                         PERRYTON        TX      79070
 CHIDERBRI MINERALS LP          CHIDERBRI MINERALS        PO BOX 356                                                         MCQUEENEY       TX      78123
 CHIEFTAIN ROYALTY COMPANY                                P.O. BOX 18441                                                     OKLAHOMA CITY   OK      73154
 CHILDREN OF B B MINTER and JEANNIE MINTERS               ADDRESS REDACTED
 CHILDRENS HOSPITAL FOUNDATION                            901 N. LINCOLN BLVD., SUITE 305                                    OKLAHOMA CITY   OK      73104
 CHINATI ACQUISITIONS LLC       GARRETT PACE              PO BOX 1359                                                        ALEDO           TX      76008
 CHISHOLM CREEK RESOURCES LLC                             2800 W WATERLOO RD                                                 EDMOND          OK      73025
 CHISHOLM OIL and GAS OPERATING                           6100 SOUTH YALE AVE, STE 1700                                      TULSA           OK      74136
 CHISHOLM OIL AND GAS OPERATING LLC                       6100 S. YALE AVENUE                                                TULSA           OK      74136
 CHISHOLM ROYALTY PARTNERS A TX GP                        PO BOX 25313                                                       DALLAS          TX      75225
 CHISHOLM TRAIL LLC                                       102 S VAN BUREN                                                    ENID            OK      73703
 CHISOLM ENERGY LTD                                       4925 GREENVILLE AVE., STE 842                                      DALLAS          TX      75206-4087
 CHK CLEVELAND TONKAWA LLC                                P.O. BOX 18496                                                     OKLAHOMA CITY   OK      73154-0496
 CHLOUBER INVESTMENTS                                     P. O. BOX 1852                                                     STILLWATER      OK      74076
 CHOCTAW ENERGY LTD PARTNERSHIP                           PO BOX 6387                                                        SAN ANTONIO     TX      78209
 CHRIS A DAVIS                                            ADDRESS REDACTED
 CHRIS B JENSEN AND KELLIE J JENSE                        ADDRESS REDACTED
 CHRIS BRIGHT                                             ADDRESS REDACTED
 CHRIS CHELETTE                                           ADDRESS REDACTED
 CHRIS D MCQUIGG                                          ADDRESS REDACTED
 CHRIS DAVIS                                              ADDRESS REDACTED
 CHRIS GOODWIN                                            ADDRESS REDACTED
 CHRIS LEWIS CASEY                                        ADDRESS REDACTED
 CHRIS MCDONALD AND                                       ADDRESS REDACTED
 CHRIS MOMSEN AND OR                                      ADDRESS REDACTED
 CHRIS REX MCMULLEN                                       ADDRESS REDACTED
 CHRISTIAN & WHITE PROPERTIES                             PO BOX 541                                                         GRAHAM          TX      76450
 CHRISTIAN and WHITE PROPERTIESPROPERTIES CHRISTIAN andWAYNE
                                                           WHITE CHRISTIAN - CONTACT PO BOX 541                              GRAHAM          TX      76450
 CHRISTIAN DEIGN ROOK                                     ADDRESS REDACTED
 CHRISTIAN MEIER                                          ADDRESS REDACTED
 CHRISTIAN RECORD SERVICES INC DBA UNITED CAMP FOR THESIANEBLINDTHURBER
                                                                  CHILDREN              5900 S 58TH ST, SUITE M              LINCOLN         NE      68516
 CHRISTIAN RECORD SERVICES INC.                           5900 S 58TH ST, SUITE M                                            LINCOLN         NE      68516
 CHRISTIE A HALE                                          ADDRESS REDACTED
 CHRISTINA and IVAN CARRILLO                              ADDRESS REDACTED
 CHRISTINA CARGILL BEST                                   ADDRESS REDACTED
 CHRISTINA GRABAR                                         ADDRESS REDACTED
 CHRISTINA J LISTON                                       ADDRESS REDACTED
 CHRISTINA JOHNCOX                                        ADDRESS REDACTED
 CHRISTINA L PENNER                                       ADDRESS REDACTED
 CHRISTINA MARIE SMITH                                    ADDRESS REDACTED
 CHRISTINE A BARRY                                        ADDRESS REDACTED
 CHRISTINE ARNOLD                                         ADDRESS REDACTED
 CHRISTINE BOGGS                                          ADDRESS REDACTED
 CHRISTINE E ORR                                          ADDRESS REDACTED
 CHRISTINE P FESSLER                                      ADDRESS REDACTED
 CHRISTOPHER A GILLILAND                                  ADDRESS REDACTED
 CHRISTOPHER A HURST                                      ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                               Page 48 of 315
                                          Case 20-11441-BLS            Doc 241         Filed 08/10/20   Page 57 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


            Company                  Notice Name              Address1                  Address2        Address3         City      State       Zip      Country
 CHRISTOPHER ALLAN PROVOST                          ADDRESS REDACTED
 CHRISTOPHER ALLEN COLE                             ADDRESS REDACTED
 CHRISTOPHER B GREGORY                              ADDRESS REDACTED
 CHRISTOPHER D REGIER AND                           ADDRESS REDACTED
 CHRISTOPHER DALE HALL                              ADDRESS REDACTED
 CHRISTOPHER DANIEL DEARIEN                         ADDRESS REDACTED
 CHRISTOPHER DOUGLAS PITTS                          ADDRESS REDACTED
 CHRISTOPHER EDWARDS                                ADDRESS REDACTED
 CHRISTOPHER H TILGHMAN                             ADDRESS REDACTED
 CHRISTOPHER KENT THOMAS                            ADDRESS REDACTED
 CHRISTOPHER LEE WOODS                              ADDRESS REDACTED
 CHRISTOPHER M EDMISON                              ADDRESS REDACTED
 CHRISTOPHER M PUTMAN                               ADDRESS REDACTED
 CHRISTOPHER M PUTMAN                               ADDRESS REDACTED
 CHRISTOPHER MACIAS                                 ADDRESS REDACTED
 CHRISTOPHER MARK JENKINS                           ADDRESS REDACTED
 CHRISTOPHER MCCORMICK                              ADDRESS REDACTED
 CHRISTOPHER MCINTURFF                              ADDRESS REDACTED
 CHRISTOPHER P BENNETT                              ADDRESS REDACTED
 CHRISTOPHER P LAFLIN                               ADDRESS REDACTED
 CHRISTOPHER RAY LOWDER AND                         ADDRESS REDACTED
 CHRISTOPHER S SCOTT                                ADDRESS REDACTED
 CHRISTOPHER T CLARK                                ADDRESS REDACTED
 CHRISTOPHER USHER                                  ADDRESS REDACTED
 CHRISTOPHER W and RENEE D SCOTT HWJT               ADDRESS REDACTED
 CHRISTOPHER W ROBB                                 ADDRESS REDACTED
 CHRISTOPHER WOODARD AND                            ADDRESS REDACTED
 CHRISTOPHERSON REV TR UTA DTD 01 09 14             ADDRESS REDACTED
 CHRISTOPHERSON REV TR UTA DTD 01 09 14             ADDRESS REDACTED
 CHRISTS HOLY SANCTIFIED CHURCH TRUSTEES            ADDRESS REDACTED
 CHRISTS HOLY SANCTIFIED CHURCH TRUSTEES            ADDRESS REDACTED
 CHRISTY HOLLANDSWORTH                              ADDRESS REDACTED
 CHRISTY JO STRICKLAND                              ADDRESS REDACTED
 CHRISTY LOU POLLOCK                                ADDRESS REDACTED
 CHRISTY M CRAWFORD                                 ADDRESS REDACTED
 CHRISTY SHIPLEY                                    ADDRESS REDACTED
 CHUBB GROUP OF INSURANCE COMPANIES                 202B HALLS MILL ROAD                                           WHITEHOUSE STATION
                                                                                                                                 NJ   08889
 CHUBB GROUP OF INSURANCE COMPANIES                 82 HOPMEADOW STREET                                            SIMSBURY      CT   06070-7683
 CHUBB GROUP OF INSURANCE COMPANIES
                              ATTN CHUBB UNDERWRITING
                                                    202B
                                                      DEPT
                                                         HALLS MILL ROAD                                           WHITEHOUSE STATION
                                                                                                                                 NJ   08889
 CHUCK KURTZ AND                                    ADDRESS REDACTED
 CHUMBLEY LINDA J                                   ADDRESS REDACTED
 CHURCH OF GOD IN CHRIST INC  CO HULON MITCHELL     1821 DENIM LANE                                                ENID            OK      73703
 CHURCH OF GOD OF STATE OF OKLAHOMA
                              EXECUTIVE OFFICES     P.O. BOX 720464                                                OKLAHOMA CITY   OK      73172-0464
 CHURCH OF THE BRETHREN                             1302 W BROADWAY                                                ENID            OK      73703
 CHYNNA LOPEZ                                       ADDRESS REDACTED
 CIANNA RESOURCES INC                               PO BOX 20571                                                   OKLAHOMA CITY   OK      73156
 CIMA ENERGY MINERALS LTD     DEPT 2009             PO BOX 660828                                                  DALLAS          TX      75266-0828
 CIMAREX ENERGY CO                                  4023 SOLUTIONS CENTER                                          CHICAGO         IL      60677-4000
 CIMAREX ENERGY CO                                  202 S CHEYENNE AVE SUITE 1000                                  TULSA           OK      74103-3001
 CIMAREX ENERGY CO            LOCKBOX 774023        4023 SOLUTIONS CENTER                                          CHICAGO         IL      60677-4000


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 49 of 315
                                           Case 20-11441-BLS               Doc 241          Filed 08/10/20   Page 58 of 323
                                                                                      Exhibit C
                                                                                   Creditor Matrix
                                                                              Served via First Class Mail


             Company                   Notice Name                 Address1                 Address2         Address3         City       State     Zip      Country
 CIMAREX ENERGY CO              LOCKBOX 774031          4031 SOLUTIONS CENTER                                           CHICAGO         IL     60677-4000
 CIMARRON COUNCIL INC           BOY SCOUTS OF AMERICA   317 N GRAND                                                     ENID            OK     73701
 CIMARRON RESOURCES LLC                                 PO BOX 3313                                                     EDMOND          OK     73083-3313
 CINDA L WILSON                                         ADDRESS REDACTED
 CINDY BLACKLEDGE                                       ADDRESS REDACTED
 CINDY CRONISTER                                        ADDRESS REDACTED
 CINDY FERGUSON                                         ADDRESS REDACTED
 CINDY JEAN SCOTT                                       ADDRESS REDACTED
 CINDY K BROSSEAU                                       ADDRESS REDACTED
 CINDY L CHANCELLOR                                     ADDRESS REDACTED
 CINDY R HARRIS                                         ADDRESS REDACTED
 CINDY RUTH SEIGER AND                                  ADDRESS REDACTED
 CINDY SINON                                            ADDRESS REDACTED
 CINNAMON RESOURCES LLC         VON MARTIN              PO BOX 783                                                      EDMOND          OK    73083
 CINTAS CORPORATION                                     PO BOX 631025                                                   CINCINNATI      OH    45263-1025
 CIRCLE 4 LAND INC              INC CIRCLE FOR LAND     15621 N FRISCO RD                                               PIEDMONT        OK    73078
 CIRCLE 4 LAND INC              INC CIRCLE LAND         15621 N. FRISCO                                                 PIEDMONT        OK    73078
 CIRCLE 4 LAND, INC.                                    15621 N. FRISCO                                                 PIEDMONT        OK    73078
 CIRCLE A WESTERN WEAR INC                              3000 W 3RD ST.                                                  ELK CITY        OK    73644
 CIRRUS PRODUCTION COMPANY                              PO BOX 5469                                                     ENID            OK    73702-0000
 CISCO NUMEROUS CONTRACTS                               170 WEST TASMAN DRIVE                                           SAN JOSE        CA    95134
 CIT FINANCE LLC                ATTN SEAN MURPHY        1 CIT DR                                                        LIVINGSTON      NJ    07039-5703
 CITIBANK NA                                            2 PENNS WAY                  SUITE 100                          NEW CASTLE      DE    19720
 CITIBANK NA                                            2700 POST OAK BLVD., SUITE 400                                  HOUSTON         TX    77056
 CITIBANK NA                    ATTN JEFF ARD           388 GREENWICH STREET                                            NEW YORK        NY    10013-2375
 CITIBANK NA AS ADMINISTRATIVE AGENT                    1615 BRETT ROAD              OPS 3                              NEW CASTLE      DE    19720
 CITY OF CANADIAN                                       6 MAIN STREET                                                   CANADIAN        TX    79014
 CITY OF ELK CITY                                       320 W THIRD                                                     ELK CITY        OK    73644
 CITY OF ELK CITY               LEE LITTERELL           320 W THIRD                                                     ELK CITY        OK    73644
 CITY OF ENID                                           401 WEST OWEN K. GARRIOTT ROAD
                                                                                     P.O. BOX 1768                      ENID            OK    73702
 CITY OF ENID                                           P.O. BOX 1768                                                   ENID            OK    73702-1768
 CITY ROYALTY COMPANY INC       CO DEAN A MCGEE         P O BOX 18127                                                   OKLAHOMA CITY   OK    73154-0127
 CJM PARTNERS LP                CJM PARTNERS            218 N MAIN ST, SUITE C                                          MIDLAND         TX    79701
 CJS PRODUCTION LLC             CHRIS STEHR             1316 NW 186TH ST                                                EDMOND          OK    73012
 CKB2 SERVICES                                          PO BOX 294                                                      CHEYENNE        OK    73628
 CKM TRUST                                              ADDRESS REDACTED
 CL DAVIS FAMILY FARM LLC                               4900 MAIN ST, SUITE 650                                         KANSAS CITY     MO    64112
 CLAIRE ANN MCLINN                                      ADDRESS REDACTED
 CLAIRE W WILLIAMSON                                    ADDRESS REDACTED
 CLARA A NORWOOD                                        ADDRESS REDACTED
 CLARA BOOZE MITTELSTET                                 ADDRESS REDACTED
 CLARA E JANTZ                                          ADDRESS REDACTED
 CLARA FAY DRISKELL                                     ADDRESS REDACTED
 CLARA JONES                                            ADDRESS REDACTED
 CLARA L STEPHENS                                       ADDRESS REDACTED
 CLARA LOU DAVIS HUFFMAN AKA                            ADDRESS REDACTED
 CLARA OLEE WEBB MEGERT                                 ADDRESS REDACTED
 CLARA VICTORIA HARLOW                                  ADDRESS REDACTED
 CLARE CREIGHTON HOWELL REVOCABLE TRUST                 ADDRESS REDACTED
 CLARE PATRICIA GRAMETBAUER                             ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                            Page 50 of 315
                                            Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 59 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                   Notice Name              Address1                   Address2        Address3           City   State     Zip      Country
 CLAREMONT CORPORATION                                PO BOX 3166                                                     TULSA          OK    74101
 CLAREMONT CORPORATION                                P.O. BOX 3166                                                   TULSA          OK    74101-3166
 CLARENCE A CLARK                                     ADDRESS REDACTED
 CLARENCE A WEBB AND                                  ADDRESS REDACTED
 CLARENCE D GLAZE                                     ADDRESS REDACTED
 CLARENCE E BARKER AND                                ADDRESS REDACTED
 CLARENCE E MAHONEY AND                               ADDRESS REDACTED
 CLARENCE E SHANE                                     ADDRESS REDACTED
 CLARENCE F PAIGE                                     ADDRESS REDACTED
 CLARENCE GENE RICHARDSON                             ADDRESS REDACTED
 CLARENCE HAINES                                      ADDRESS REDACTED
 CLARENCE L WALLACE JR AND                            ADDRESS REDACTED
 CLARENCE M and ARCHA M HAYMAKER                      ADDRESS REDACTED
 CLARENCE W SIMMONS                                   ADDRESS REDACTED
 CLARENCE W SIMMONS FOR LIFE OF JOANN B SIMMONS       ADDRESS REDACTED
 CLARIANT CORPORATION                                 DEPT 2203                                                       CAROL STREAM   IL   60132-2203
 CLARICE ANN REX MCALEER                              ADDRESS REDACTED
 CLARICE PAMELA VOGT                                  ADDRESS REDACTED
 CLARIESE I LEE                                       ADDRESS REDACTED
 CLARK BROWN HODGES                                   ADDRESS REDACTED
 CLARK C MCDANIEL                                     ADDRESS REDACTED
 CLARK ELLISON                                        ADDRESS REDACTED
 CLARK T and SUSAN L WILLIAMS JT                      ADDRESS REDACTED
 CLARKIE JANE MESSMAN                                 ADDRESS REDACTED
 CLARNEL AKIN                                         ADDRESS REDACTED
 CLASSEN FAMILY TRUST DTD 111699                      ADDRESS REDACTED
 CLAUDE COX JR                                        ADDRESS REDACTED
 CLAUDE E CARTER DECEASED                             ADDRESS REDACTED
 CLAUDE EDWIN FRENCH JR                               ADDRESS REDACTED
 CLAUDE J DENSON                                      ADDRESS REDACTED
 CLAUDE L OBAR                                        ADDRESS REDACTED
 CLAUDE T and DEBBIE HOOD                             ADDRESS REDACTED
 CLAUDIA BENTLEY                                      ADDRESS REDACTED
 CLAUDIA J KLIGORA AND                                ADDRESS REDACTED
 CLAUDIA M MORALES                                    ADDRESS REDACTED
 CLAUDIA S THOMAS                                     ADDRESS REDACTED
 CLAUDIE POOLE AND                                    ADDRESS REDACTED
 CLAUDINE CARTWRIGHT                                  ADDRESS REDACTED
 CLAUDIO PEREZ                                        ADDRESS REDACTED
 CLAUS J BRUEMMER AND                                 ADDRESS REDACTED
 CLAY EDWARDS GATES JR and BOBBIE LOU FAMILY REV TR AGREEMENT
                                                      ADDRESS REDACTED
 CLAY JOHNSON                                         ADDRESS REDACTED
 CLAYTON BENJAMIN STRECK                              ADDRESS REDACTED
 CLAYTON CHAPELL KENNEDY                              ADDRESS REDACTED
 CLAYTON CHARLES KENWORTHY                            ADDRESS REDACTED
 CLAYTON KELLY CARGILL                                ADDRESS REDACTED
 CLAYTON THOMAS BARTON                                ADDRESS REDACTED
 CLEAR CREEK ROYALTY and LAND LTDROBERT FLOYD         PO BOX 52288                                                    MIDLAND        TX   79710
 CLEAR FORK ROYALTY 4 LP         CLEAR FORK ROYALTY 4 6300 RIDGLEA PLACE, SUITE 950                                   FORT WORTH     TX   76116
 CLEAVIE LEON REED                                    ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 51 of 315
                                            Case 20-11441-BLS         Doc 241           Filed 08/10/20   Page 60 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


             Company                   Notice Name            Address1                   Address2        Address3           City   State       Zip      Country
 CLEBURNE TODD BAKER                                 ADDRESS REDACTED
 CLEDA J RENEAU                                      ADDRESS REDACTED
 CLEDITH A BURRELL                                   PO BOX 426                                                     WHEELER        TX      79096
 CLEDITH A BURRELL                                   ADDRESS REDACTED
 CLEDITH A BURRELL LIFE ESTATE                       ADDRESS REDACTED
 CLEM HELTON                                         ADDRESS REDACTED
 CLEMENT FAMILY TRUST UNDER TRUST AGMT DTD 6196      ADDRESS REDACTED
 CLEMENT RESOURCES LLC                               PO BOX 7735                                                    EDMOND         OK      73013
 CLEMENT RESOURCES LLC                               PO BOX 7735                                                    EDMOND         OK      73083-7735
 CLEMIA NICHOLS                                      ADDRESS REDACTED
 CLEO FAYE CRUM                                      ADDRESS REDACTED
 CLEO GRADY DODD JR                                  ADDRESS REDACTED
 CLEO GRADY DODD JR                                  ADDRESS REDACTED
 CLEO GRADY DODD SR EST TR                           ADDRESS REDACTED
 CLEROY INC                                          PO BOX 3403                                                    TULSA          OK      74101-3403
 CLETA MAE DAVIS BRIDLER                             ADDRESS REDACTED
 CLETUS ALBERT HEINRICH                              ADDRESS REDACTED
 CLETUS W WALLER AND                                 ADDRESS REDACTED
 CLEVELAND TONKAWA ROYALTY PART                      ADDRESS REDACTED
 CLEVIL JEAN KEPFORD                                 ADDRESS REDACTED
 CLIFFORD ANDREW FONDREN                             ADDRESS REDACTED
 CLIFFORD BRUCE VAUGHT                               ADDRESS REDACTED
 CLIFFORD BRUCE VAUGHT                               ADDRESS REDACTED
 CLIFFORD BRUCE VAUGHT                               ADDRESS REDACTED
 CLIFFORD G POWELL AND                               ADDRESS REDACTED
 CLIFFORD I HALL and WANDA M HALL LVNG               ADDRESS REDACTED
 CLIFFORD L MORTON AND                               ADDRESS REDACTED
 CLIFFORD LEE MCDONALD                               ADDRESS REDACTED
 CLIFFORD MORRIS TOWN                                ADDRESS REDACTED
 CLIFFORD R AXTON                                    ADDRESS REDACTED
 CLIFFORD R COOPER AND                               ADDRESS REDACTED
 CLIFFORD R HARRISON                                 ADDRESS REDACTED
 CLIFFORD R. HARRISON                                ADDRESS REDACTED
 CLIFFORD TED CATES                                  ADDRESS REDACTED
 CLIFFORD TUBB                                       ADDRESS REDACTED
 CLIFFORD UNRUH                                      ADDRESS REDACTED
 CLIFTON DEAN HATHAWAY                               ADDRESS REDACTED
 CLIFTON L SMITH                                     ADDRESS REDACTED
 CLIFTON TAYLOR                                      ADDRESS REDACTED
 CLINE KATHERINE R                                   ADDRESS REDACTED
 CLINT D SMITH                                       ADDRESS REDACTED
 CLINT HUFF                                          ADDRESS REDACTED
 CLINT OTHEL THRASHER JR AND JANICE                  ADDRESS REDACTED
 CLINTON MENASCO                                     ADDRESS REDACTED
 CLINTON REYNOLDS                                    ADDRESS REDACTED
 CLINTON W PINTER AND                                ADDRESS REDACTED
 CLM INVESTMENTS LLC SERIES B CARSON E SCHILLING     CARSON E SCHILLING           PO BOX 1116                       SHATTUCK       OK      73858
 CLOISE DWAYNE BARKER                                ADDRESS REDACTED
 CLORA GENE YI REVOCABLE TRUST                       ADDRESS REDACTED
 CLU WEBSTER CAMPBELL                                ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 52 of 315
                                            Case 20-11441-BLS             Doc 241         Filed 08/10/20       Page 61 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                 Notice Name                 Address1                 Address2             Address3         City      State       Zip      Country
 CLYDA G WALLACE                                      ADDRESS REDACTED
 CLYDE A PINE                                         ADDRESS REDACTED
 CLYDE EDWARDS                                        ADDRESS REDACTED
 CLYDE J BRANNAN III                                  ADDRESS REDACTED
 CLYDE L CHAFFEE                                      ADDRESS REDACTED
 CM HOWARD and NR HOWARD TRUSTEES                     ADDRESS REDACTED
 CM MILLER LIMITED PARTNERSHIP CHARLES MILLER         31 GREATHOUSE BEND                                                  LITTLE ROCK     AR      72207
 CN RANCH LLC                                         5525 EAST LINCOLN DRIVE #86                                         PARADISE VALLEY AZ      85253
 CNA INSURANCE COMPANY                                125 BROAD STREET, 8TH FLOOR                                         NEW YORK        NY      10004
 CNA INSURANCE COMPANY                                700 N. PEARL STREET, SUITE 300                                      DALLAS          TX      75201
 CNR INVESTMENTS LLC           RICHARD HINKLE         11812 ASBURY COURT                                                  OKLAHOMA CITY OK        73162
 COASTAL FLOW MEASUREMENT INC                         P.O. BOX 58965                                                      HOUSTON         TX      77258-8965
 COASTAL MANAGEMENT TRUST                             ADDRESS REDACTED
 COASTAL PLAINS ENERGY INC                            6303 N. PORTLAND AVE., STE. 208                                     OKLAHOMA CITY   OK      73112
 COBANK FCB                                           ADDRESS REDACTED
 COBRA PETROLEUM COMPANY LP COBRA PETROLEUM CO        PO BOX 8049                                                         RANCHO SANTA FECA       92067
 COBY WADE COCKRELL                                   ADDRESS REDACTED
 COCHRAN CHEMICAL COMPANY INC                         1800 RAY DAVIS BOULEVARD                                            SEMINOLE        OK      74868
 COCHRAN FAMILY LLC            CHRISTINA JANE COCHRAN CHRISTINA
                                                      HOLLIS MANAGER
                                                                 COCHRAN HOLLIS 1501 TOULOUSE CIRCLE                      MONROE          LA      71201
 COCHRAN HOLDINGS LLC                                 PO BOX 1989                                                         DECATUR         TX      76234-6155
 COCKERELL OIL PROPERTIES LTD                         1133 N 2ND ST STE 202                                               ABILENE         TX      79601
 CODY and JENNIFER DUTTON JTWROS                      ADDRESS REDACTED
 CODY B WADDELL                                       ADDRESS REDACTED
 CODY DON ALLEN                                       ADDRESS REDACTED
 CODY JUSTIN FOWLER                                   ADDRESS REDACTED
 COHESIVE CAPITAL PARTNERS                            650 FIFTH AVENUE 16TH FL                                            NEW YORK        NY      10019
 COLBYCO LLC DBA WELLSITE GEOLOGY SERVICES            PO BOX 204703                                                       DALLAS          TX      75320-4703
 COLD WATER CREEK EXPLORATION                         ADDRESS REDACTED
 COLE LIBERTY P                                       ADDRESS REDACTED
 COLEMAN ROYALTY TRUST                                ADDRESS REDACTED
 COLIN J BRAINARD                                     ADDRESS REDACTED
 COLIN K COOMES                                       ADDRESS REDACTED
 COLLAMORE JESSICA E                                  ADDRESS REDACTED
 COLLEEN L LONG                                       ADDRESS REDACTED
 COLLEEN RAMER                                        ADDRESS REDACTED
 COLLINS MINERAL TRUST                                ADDRESS REDACTED
 COLONIAL OIL & GAS LLC                               411 WALNUT ST #5522                                                 GREEN COVE SPRINGS
                                                                                                                                         FL       32043
 COLONIAL OIL and GAS LLC      MARK POWELL            411 WALNUT ST #5522                                                 GREEN COVE SPRINGS
                                                                                                                                         FL       32043
 COLONIAL ROYALTIES LIMITED PAR                       PO BOX 3460                                                         BROKEN ARROW OK         74013-3460
 COLONIAL ROYALTIES LIMITED PARTNERSHIP               PO BOX 3460                                                         BROKEN ARROW OK         74013-3460
 COLT DEVELOPMENT LLC                                 2100 PLAZA TOWER ONE         6400 S FIDDLERS GREEN CIR              GREENWOOD VILLAGE
                                                                                                                                         CO       80111
 COLTON PROPERTIES LLC                                2200 NW 56TH TERRACE                                                OKLAHOMA CITY OK        73112
 COLUMBIA MANG ADV LLC         ATTN ROBIN C STANCIL   100 N SEPULVEDA BLVD SUITE 650                                      EL SEGUNDO     CA       90245
 COLUMBINE I LTD PARTNERSHIP                          PO BOX 22066                                                        DENVER         CO       80222
 COLUMBINE II LTD PARTNERSHIP DENISE TURSICK          P O BOX 22854                                                       DENVER         CO       80222
 COLVERT FAMILY LLC            CO EPMC INC            75643 KIOWA RD                                                      MANCHESTER     OK       73758
 COME BIG OR STAY HOME LLC                            9701 N BROADWAY                                                     OKLAHOMA CITY OK        73114
 COMEGYS INVESTMENTS LIMITED JOHN W COMEGYS PTNR 2303 FOREST HILLS CT                                                     MCKINNEY       TX       75070-4041
 COMMISSIONER OF THE GENERAL LAND
                               OF THE
                                    OFFICE
                                      STATE OF TEXAS STEPHEN F AUSTIN BUILDING 1700 NORTH CONGRESS                        AUSTIN         TX       78701
 COMMISSIONER OF THE LAND OFFICE                      PO BOX 248896                                                       OKLAHOMA CITY OK        73124-8896


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 53 of 315
                                                  Case 20-11441-BLS                 Doc 241          Filed 08/10/20   Page 62 of 323
                                                                                               Exhibit C
                                                                                            Creditor Matrix
                                                                                       Served via First Class Mail


              Company                          Notice Name                  Address1                  Address2        Address3          City     State       Zip      Country
 COMMISSIONER OF THE LAND OFFICE        LOCKBOX ACCOUNT          PO BOX 248896                                                   OKLAHOMA CITY OK        73124-8896
 Commodity Futures Trading Commission                            Three Lafayette Centre       1155 21st Street, NW               Washington     DC       20581
 Commodity Futures Trading Commission                            525 West Monroe Street       Suite 1100                         Chicago        IL       60661
 Commodity Futures Trading Commission                            4900 Main Street             Suite 500                          Kansas City    MO       64112
 COMMONWEALTH ROYALTIES INC                                      20 EAST FIFTH STREET STE 300                                    TULSA          OK       74103
 COMPLETE ENERGY SERVICES INC                                    P.O. BOX 3907                                                   ENID           OK       73702
 COMPLETE ENERGY SERVICES INC                                    P.O. BOX 3908                                                   ENID           OK       73702
 COMPLETE ENERGY SERVICES INC                                    PO BOX 201653                                                   DALLAS         TX       75320-1653
 COMPUTERSHARE                                                   P.O. BOX 30170                                                  COLLEGE STATIONTX       77842-3170
 COMPUTERSHARE INC                                               DEPT CH 19228                                                   PALATINE       IL       60055-9228
 COMSTOCK OILFIELD SUPPLY                                        P.O. BOX 726                                                    WOODWARD       OK       73802
 CONCORD OIL COMPANY                                             100 WEST HOUSTON STREET SUITE 1500                              SAN ANTONIO    TX       78205-1424
 CONCORD ROYALTIES LLC                  A WHOLLY OWNED SUBSIDIARY
                                                                A SCOTT
                                                                      OF NOBLE
                                                                           NOBLEROYALTIES     PO BOX 660082                      DALLAS         TX       75266-0082
 CONDUIT RESOURCES INC                                          518 17TH ST #350                                                 DENVER         CO       80202
 CONDUIT RESOURCES INC                                          518 17TH ST, STE 350                                             DENVER         CO       80202
 CONGER THERESA L                                               ADDRESS REDACTED
 CONLEY FAMILY TRUST DTD 122906                                 ADDRESS REDACTED
 Connecticut Office of the State Treasurer
                                        Unclaimed Property Unit 55 Elm Street                                                    Hartford        CT      06106
 CONNI LEA HUGHES                                               ADDRESS REDACTED
 CONNIE ANN SESSIONS GIBSON                                     ADDRESS REDACTED
 CONNIE GEERIS                                                  ADDRESS REDACTED
 CONNIE HELTON                                                  ADDRESS REDACTED
 CONNIE HILL GILMER                                             ADDRESS REDACTED
 CONNIE J BUSH                                                  ADDRESS REDACTED
 CONNIE J JURECEK                                               ADDRESS REDACTED
 CONNIE JILL LILES                                              ADDRESS REDACTED
 CONNIE JO COLLINS RICKY L COLLINS                              ADDRESS REDACTED
 CONNIE JO KENDALL                                              ADDRESS REDACTED
 CONNIE JOHNSON                                                 ADDRESS REDACTED
 CONNIE KAY LEWIS MARTIN                                        ADDRESS REDACTED
 CONNIE L JOHNSON TRUST                                         ADDRESS REDACTED
 CONNIE L OSWALD AND                                            ADDRESS REDACTED
 CONNIE LEIGH STEIN                                             ADDRESS REDACTED
 CONNIE LIN JONES CARPENTER                                     ADDRESS REDACTED
 CONNIE LYN PSHIGODA OLIVAS                                     ADDRESS REDACTED
 CONNIE MACK                                                    ADDRESS REDACTED
 CONNIE POSLICK                                                 ADDRESS REDACTED
 CONNIE R DUNCAN FREY                                           ADDRESS REDACTED
 CONNIE R HAMMOND                                               ADDRESS REDACTED
 CONNIE RENEE DRUMMOND                                          ADDRESS REDACTED
 CONNIE S REDGATE                                               ADDRESS REDACTED
 CONNIE S SPENCER                                               ADDRESS REDACTED
 CONNIE VAN METER                                               ADDRESS REDACTED
 CONNOR BRINKLEY                                                ADDRESS REDACTED
 CONNOR MASON GATLIN                                            ADDRESS REDACTED
 CONOCOPHILLIPS                                                 P O BOX 2197                                                     HOUSTON         TX      77252
 CONOCOPHILLIPS COMPANY                                         22295 NETWORK PLACE                                              CHICAGO         IL      60673-1222
 CONOCOPHILLIPS COMPANY                                          PO BOX 22295 NETWORK PLACE                                      CHICAGO         IL      60673-1222
 CONOCOPHILLIPS COMPANY                 OUTSIDE OPERATED JI BILLING
                                                                 1070 PLAZA OFFICE BUILDING                                      BARTLESVILLE    OK      74004
 CONOCOPHILLIPS COMPANY, ET AL                                   22295 NETWORK PLACE                                             CHICAGO         IL      60673-1222


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                     Page 54 of 315
                                          Case 20-11441-BLS            Doc 241         Filed 08/10/20    Page 63 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


             Company                  Notice Name               Address1                Address2         Address3         City      State       Zip      Country
 CONREUX ROBBEN                                      ADDRESS REDACTED
 CONSOLIDATED OILFIELD RENTALS INC                   PO BOX 653                                                     CLINTON         OK      73601
 CONSOLIDATED OILFIELD RENTALS INC                   PO BOX 653                 1407 SW WASHITA RD                  CLINTON         OK      73601
 CONSOLIDATED RESOURCE CO LLC                        PO BOX 70                                                      FAIRVIEW        OK      73737
 CONSTANCE BRITT FAMILY TRUST                        ADDRESS REDACTED
 CONSTANCE CONRAD                                    ADDRESS REDACTED
 CONSTANCE CRISTINE THOMPSON SAMPLE                  ADDRESS REDACTED
 CONSTANCE KEY WANDEL                                ADDRESS REDACTED
 CONSTANCE LOUISE HACKNEY                            ADDRESS REDACTED
 CONSTANCE P KIMBARK                                 ADDRESS REDACTED
 CONSTANCE R EVANS                                   ADDRESS REDACTED
 CONSTANCE RAE HENLEY                                ADDRESS REDACTED
 CONSTANCE T SAMPLE EXEMPT LIFETIME TR               ADDRESS REDACTED
 CONSTANCE THOMPSON SAMPLE FAM TR                    ADDRESS REDACTED
 CONSUL PROPERTIES INC         LLC CONSUL PROPERTIES JAMES W. HATCHER - OWNER 6608 N WESTERN AVE PMB 401            OKLAHOMA CITY   OK      73116
 CONSUL PROPERTIES LLC                               6608 N WESTERN AVE PMB 401                                     OKLAHOMA CITY   OK      73116
 CONSUL PROPERTIES LLC         LLC CONSUL PROPERTIES JAMES W. HATCHER - OWNER 6608 N WESTERS AVE PMB 401            OKLAHOMA CITY   OK      73116
 CONTANGO RESOURCES INC                              PO BOX 735060                                                  DALLAS          TX      75373-5060
 Contango Resources, Inc.,                           717 Texas Ave, Suite 2900                                      Houston         TX      77002
 CONTINENTAL RESOURCES INC                           PO BOX 952724                                                  ST LOUIS        MO      63195-2724
 CONTINENTAL RESOURCES INC     ADRIENE COFFEY        PO BOX 952724                                                  ST LOUIS        MO      63195-2724
 CONTINENTAL WIRE CLOTH                              11240 S. JAMES AVENUE                                          JENKS           OK      74037
 CONTROL EQUIPMENT INC                               P.O. BOX 1152                                                  ODESSA          TX      79760
 CONWAY FAMILY REVOCABLE TRUST DTD 51293             ADDRESS REDACTED
 CONWAY KRISTINE M                                   ADDRESS REDACTED
 COOK FAMILY ENTERPRISES LLC - SERIES
                               SANDIEMINERALS
                                       COOK          16596 COUNTY ROAD S                                            CANADIAN        TX      79014
 COOPER MINERAL TRUST                                ADDRESS REDACTED
 COPAS OKC                                           P.O. BOX 144                                                   OKLAHOMA CITY   OK      73101
 COPELAND SERVICES INC                               PO BOX 184                                                     HENNESSEY       OK      73742
 Copeland Services Inc         Jane Robison          PO Box 184                 Kingfisher                          Hennessey       OK      73742
 COPPERHEAD RESOURCES LLC      COPPERHEAD RESOURCES PO BOX 8355                                                     MIDLAND         TX      79708
 CORA MARIE ROBINSON REVOCABLE TRUST DATED 8312007 ADDRESS REDACTED
 CORALEENE M NEUNDORF                                ADDRESS REDACTED
 CORBENY DARLENE MOSS                                ADDRESS REDACTED
 CORBIN and FRANCES M BAKER JR                       ADDRESS REDACTED
 CORDILLERA ENERGY PARTNERS                          8450 E CRESCENT PARKWAY SUITE 400                              GREENWOOD VILLAGE
                                                                                                                                  CO        80111
 CORDILLERA ENERGY PARTNERS                          ADDRESS REDACTED
 CORDILLERA ENERGY PARTNERS III LLC                  8450 E CRESCENT PARKWAY SUITE 400                              GREENWOOD VILLAGE
                                                                                                                                  CO        80111
 COREY FURR                                          ADDRESS REDACTED
 COREY LYNN SEITZ                                    ADDRESS REDACTED
 COREY POWERS REVOCABLE TRUST                        ADDRESS REDACTED
 COREY ROBERTSON                                     ADDRESS REDACTED
 CORLENA OIL COMPANY                                 619 S TYLER SUITE 210                                          AMARILLO        TX      79101
 CORLENA OIL COMPANY           COMPANY CORLENA OIL   619 S TYLER SUITE 210                                          AMARILLO        TX      79101
 CORNELIA C JENNINGS                                 ADDRESS REDACTED
 CORNELIA C ROBERTS                                  ADDRESS REDACTED
 CORNELIA THAYER CLARK PAINE ESTATE                  ADDRESS REDACTED
 CORNELIUS GEORGE COMEGYS                            ADDRESS REDACTED
 CORNELIUS JOZIASSE                                  ADDRESS REDACTED
 CORNELL CORPORATION                                 1911 N LAMAR STE 300                                           DALLAS          TX      75202


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 55 of 315
                                          Case 20-11441-BLS           Doc 241          Filed 08/10/20   Page 64 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


              Company                  Notice Name              Address1                Address2        Address3         City      State       Zip      Country
 CORNERSTONE HOLDINGS INC                            210 PARK AVE, SUITE 700                                       OKLAHOMA CITY   OK      73102
 CORONADO RESOURCES 2013 LP HAYLEY RIFE              3811 TURTLE CREEK BLVD., SUITE 1800                           DALLAS          TX      75219
 CORONADO RESOURCES 2015 LP HAYLEY RIFE              3811 TURTLE CREEK BLVD STE 1800                               DALLAS          TX      75219
 CORONADO RESOURCES 2018 LP HAYLEY RIFE              3811 TURTLE CREEK BLVD STE 1800                               DALLAS          TX      75219
 CORONADO RESOURCES LP          HAYLEY RITE          3811 TURTLE CREEK BLVD., SUITE 1800                           DALLAS          TX      75219
 CORPORATION SERVICE COMPANY                         PO BOX 13397                                                  PHILADELPHIA    PA      19101-3397
 CORPORATION SERVICE COMPANY                         251 LITTLE FALLS DRIVE                                        WILMINGTON      DE      19808-1674
 CORY JAMES CARTER and BOBBIE E CARTER HWJT          ADDRESS REDACTED
 CORY SHANE MELVIN and JAMIE J MELVIN                ADDRESS REDACTED
 COTTONWOOD LAND CORPORATION    ENID PROPERTY MANAGEMENT
                                                     2200 W OKLAHOMA AVE                                           ENID            OK      73703-5419
 COUGHLIN EQUIPMENT COMPANY INC                      1600 W. VANDAMENT AVE.                                        YUKON           OK      73099-4402
 COUNTRYMARK ENERGY RESOURCES LLC                    7116 EAGLE CREST BLVD.                                        EVANSVILLE      IN      47715
 COUNTY OF GARFIELD OKLAHOMA GARFIELD COUNTY TREASURER
                                                     P.O. BOX 489                                                  ENID            OK      73702
 COUNTY RECORDS INC                                  PO BOX 1140                                                   OWASSO          OK      74055
 COURTLAND DONALD TRUITT PETERS                      ADDRESS REDACTED
 COURTNEY DORN HUGHES TRUST                          ADDRESS REDACTED
 COURTNEY HOLT COWDEN JR                             ADDRESS REDACTED
 COURTNEY ROBBINS                                    ADDRESS REDACTED
 COX COMMUNICATIONS INC                              6205-B PEACHTREE DUNWOODY ROAD NORTHEAST                      ATLANTA         GA      30328
 COX COMMUNICATIONS INC                              P.O. BOX 248851                                               OKLAHOMA CITY   OK      73124-8851
 COYM ENERGY LLC                                     602 WHITEHURST COURT                                          KATY            TX      77450
 COYOTE HILL ADVISORS INC                            623 SOUTH SMITH ST                                            VINITA          OK      74301
 CP ENERGY SERVICES INC                              PO BOX 1940                                                   WEATHERFORD     OK      73096
 CP WELL TESTING LLC                                 PO BOX 21568                                                  TULSA           OK      74121
 CPI EXPLORATION INC            UNKNOWN                                                                            UNKNOWN                 99999
 CR LIPE                                             ADDRESS REDACTED
 CRAIG A SMITH                                       ADDRESS REDACTED
 CRAIG A SNIDER AND                                  ADDRESS REDACTED
 CRAIG CONENNA                                       ADDRESS REDACTED
 CRAIG DOLINSKY                                      ADDRESS REDACTED
 CRAIG DONALDSON HODGES                              ADDRESS REDACTED
 CRAIG E VANCE                                       ADDRESS REDACTED
 CRAIG FULLER                                        ADDRESS REDACTED
 CRAIG G TIREY FAMILY LTD PTSHP                      PO BOX 20093                                                  OKLAHOMA CITY   OK      73156
 CRAIG G. TIREY FAMILY LTD PARTNERSHIP               ADDRESS REDACTED
 CRAIG L SMITH AND                                   ADDRESS REDACTED
 CRAIG VICKERS                                       ADDRESS REDACTED
 CRAIG VICKERS and COMPANY                           410 N COOLIDGE ST                                             ENID            OK      73703
 CRAIG W DAVIS                                       ADDRESS REDACTED
 CRAIG WATSON                                        ADDRESS REDACTED
 CRAIG YOUNG                                         ADDRESS REDACTED
 CRALL PRODUCTS CO                                   PO BOX 1640                                                   PAMPA           TX      79066
 CRANFORD CONSULTING LLC                             4240 ROUNDUP RD                                               EDMOND          OK      73034-9696
 CRANFORD TAMMY K                                    ADDRESS REDACTED
 Crawley Petroleum                                   105 North Hudson, Suite 800                                   Oklahoma City   OK      73102
 CRAWLEY PETROLEUM CORPORATION                       105 N. HUDSON, SUITE 800                                      OKLAHOMA CITY   OK      73102
 CREDIT SUISSE                  ATTN MICHAEL WOTANOWSKI
                                                     11 MADISON AVENUE                                             NEW YORK        NY      10010
 CRESCENDO RESOURCES LP                              P.O. BOX 198939                                               ATLANTA         GA      30384-8939
 CRESCENDO RESOURCES LP         CO BP AMERICA INC    501 WESTLAKE PARK BLVD                                        HOUSTON         TX      77079
 CRESCENT CONSULTING LLC                             13212 N. MACARTHUR BLVD                                       OKLAHOMA CITY   OK      73142


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 56 of 315
                                           Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 65 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


             Company                 Notice Name                Address1               Address2           Address3        City       State     Zip     Country
 CRESCENT DIRECTIONAL DRILLING LP                     2040 ALDINE WESTERN ROAD                                       HOUSTON         TX    77038
 CRESCENT SERVICES LLC                                5749 NW 132ND ST                                               OKLAHOMA CITY   OK    73142
 CRIS RODGERS GONDRY                                  ADDRESS REDACTED
 CRISTI J BRANUM                                      ADDRESS REDACTED
 CRISTI RAE HOLMES MOGG                               ADDRESS REDACTED
 CROIX DU SUD ENERGY LLC                              P.O. BOX 1986                                                  CASTLE ROCK     CO   80104
 CROMWELL FAMILY CORPORATION                          P.O. BOX 3172                                                  ENID            OK   73702
 CROMWELLS INC                                        P.O. BOX 1109                                                  ENID            OK   73702-1109
 CROSS REVOCABLE LIVING TRUST                         ADDRESS REDACTED
 CROSS TIMBERS ENERGY LLC                             400 W 7TH ST               SUITE 400                           FORT WORTH      TX   76102
 CROSSBOW PRODUCTION COMPANY                          PO BOX 2484                                                    EDMOND          OK   73083-2484
 CROSSBOW PRODUCTION COMPANY  C/O BRIAN W. FARABOUGH 112 SW 8TH AVE STE 1000                                         AMARILLO        TX   79101
 CROSSING ROCKS ENERGY II LLC                         301 COMMERCE STREET                                            FORT WORTH      TX   76102
 CROSSTIMBERS HOTSHOT SVC LLC                         PO BOX 150830                                                  OGDEN           UT   84415-0830
 CROUSE FAMILY LIMITED PARTNERSHIP DATED OCTOBER 12 1999
                                                      12401 SE 59TH                                                  OKLAHOMA CITY   OK   73150
 CROUSE FAMILY TRUST                                  ADDRESS REDACTED
 CROWN GEOCHEMISTRY INC                               PO BOX 628                                                     BURNS FLAT      OK   73624
 CRS MINERALS LLC                                     4730 W PARK VIEW LANE                                          GLENDALE        AZ   85310
 CRUSADER LAND SERVICES CORP                          PO BOX 110                                                     SAYRE           OK   73662
 CRYSTAL GAYLE PIGG                                   ADDRESS REDACTED
 CRYSTAL L GREGG                                      ADDRESS REDACTED
 CRYSTAL YOLANDA FUCHS                                ADDRESS REDACTED
 CSA EXPLORATION COMPANY INC                          2121 SAGE ROAD SUITE 275                                       HOUSTON         TX   77056
 CSandJ OL LTD                                        PO BOX 6486                                                    BAKERSFIELD     CA   93386
 CSC                                                  PO BOX 13397                                                   PHILADELPHIA    PA   19101-3397
 CSI COMPRESSCO LP                                    24955 INTERSTATE 45 NORTH                                      THE WOODLANDS   TX   77380
 CSI COMPRESSCO LP                                    P.O. BOX 840082                                                DALLAS          TX   75284-0082
 CSI INSPECTION LLC                                   118 KOL DRIVE                                                  BROUSSARD       LA   70518
 CSODA OPERATING COMPANY LLC DBA HandL OPERATING CO PO BOX 7506                                                      AMARILLO        TX   79114-7506
 CSW 2003 EXPLORATION LP                              PO BOX 23087                                                   OKLAHOMA CITY   OK   73123
 CSW CORPORATION              GREG WINNE              P O BOX 23087                                                  OKLAHOMA CITY   OK   73123
 CSW MASTER LP                                        PO BOX 23087                                                   OKLAHOMA CITY   OK   73123-3087
 CT CORPORATION                                       PO BOX 4349                                                    CAROL STREAM    IL   60197-4349
 CTAP LLC                                             2585 TRAILRIDGE DRIVE EAST                                     LAFAYETTE       CO   80026
 CTG DRILLING                                         3300 HEDLEY RD                                                 SPRINGFIELD     IL   62711
 CTG DRILLING                 SHANNON SHOFNER         3300 HEDLEY RD                                                 SPRINGFIELD     IL   62711
 CUDD PRESSURE CONTROL INC                            P.O. BOX 203379                                                DALLAS          TX   75320-3379
 CUDD PUMPING SERVICES INC                            P.O. BOX 203379                                                DALLAS          TX   75320-3379
 CULVER ELECTRIC LLC                                  P O BOX 427                                                    ELK CITY        OK   73648
 CUMMINGS ROYALTY ACQUISITION                         4940 BROADWAY              STE 335                             SAN ANTONIO     TX   78209
 CUMMINS INVESTMENT CORPORATION
                              ATTN KRISTI M ROBERTS P.O. BOX 160                                                     SAND SPRINGS    OK   74063
 CURRIE SMITH I LTD                                   3602 S. WASHINGTON STREEET                                     AMARILLO        TX   79110
 CURTIS CROSLEY AND                                   ADDRESS REDACTED
 CURTIS D TOEWS                                       ADDRESS REDACTED
 CURTIS E FUCHS                                       ADDRESS REDACTED
 CURTIS FAMILY TR DTD 5/27/94                         ADDRESS REDACTED
 CURTIS FAMILY TR DTD 52794                           ADDRESS REDACTED
 CURTIS J MELOY SR AND                                ADDRESS REDACTED
 CURTIS L STEWART                                     ADDRESS REDACTED
 CURTIS PSHIGODA                                      ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 57 of 315
                                             Case 20-11441-BLS             Doc 241         Filed 08/10/20   Page 66 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


              Company                  Notice Name                Address1                Address2          Address3         City      State       Zip      Country
 CURTIS RAY TAYLOR                                     ADDRESS REDACTED
 CURTIS W DICK AND SPARLA J DICK REVOCABLE TRUST DTD 10ADDRESS
                                                        19 12    REDACTED
 CURTISS RUSSELL ECKMAN                                ADDRESS REDACTED
 CURZON MANAGEMENT LLC                                 116 WILTSHIRE AVE                                               SAN ANTONIO     TX      78209
 CUSTOM OILFIELD INC                                   30019 N 150TH ST                                                SCOTTSDALE      AZ      85262-7765
 CUTBIRTH MINERAL MANAGEMENT CO LLCJULIE LAFFERRANDRE JULIE LAFFERRANDRE            700 NW 16TH ST                     OKLAHOMA CITY   OK      73103
 CVC CREDIT PARTNERS            ATTN ANDREW MILANO     712 FIFTH AVENUE 42ND FLOOR                                     NEW YORK        NY      10019
 CVC LP                                                15201 MASON ROAD STE 100 #374                                   CYPRESS         TX      77433
 CVC LP                         YOUNGBLOOD CHARLES VICKI
                                                       15201
                                                          andMASON
                                                              CHRISTI
                                                                    ROAD
                                                                      LP STE 100 #374                                  CYPRESS         TX      77433
 CVL PROPERTIES LLC                                    5918 S BIRMINGHAM AVE                                           TULSA           OK      74105
 CVM MANAGEMENT LLC                                    13212 N MACARTHUR BLVD                                          OKC             OK      73142
 CW FORKLIFT SERVICES                                  PO BOX 349                                                      WOODWARD        OK      73802
 CWM 2000 B LTD                                        PO BOX 7698                                                     TYLER           TX      75711
 CWS WIRELINE LLC                                      P.O. BOX 340                                                    DOVER           OK      73734
 CXA OIL & GAS HOLDINGS LP                             1302 WEST AVENUE                                                AUSTIN          TX      78701
 CXA OIL and GAS HOLDINGS LP    CXA OIL AND GAS        1302 WEST AVENUE                                                AUSTIN          TX      78701
 CYBERREEF SOLUTIONS                                   415 TEXAS STREET, SUITE 300                                     SHREVEPORT      LA      71101
 Cynch Construction             ROSE MCFARLAND         502 AVENUE F                                                    BEAVER          OK      73932
 CYNTHIA A CLEARMAN                                    ADDRESS REDACTED
 CYNTHIA A FENTON                                      ADDRESS REDACTED
 CYNTHIA ANN BARKER NAYLOR                             ADDRESS REDACTED
 CYNTHIA ANN BARKER NAYLOR                             ADDRESS REDACTED
 CYNTHIA ANN BARNARD                                   ADDRESS REDACTED
 CYNTHIA ANN CAMPBELL                                  ADDRESS REDACTED
 CYNTHIA ANN LIVELY                                    ADDRESS REDACTED
 CYNTHIA BETH TURNER                                   ADDRESS REDACTED
 CYNTHIA D GRIFFITH                                    ADDRESS REDACTED
 CYNTHIA D MYERS                                       ADDRESS REDACTED
 CYNTHIA DENISE BOUDWIN                                ADDRESS REDACTED
 CYNTHIA F BUTLER                                      ADDRESS REDACTED
 CYNTHIA HOFACER                                       ADDRESS REDACTED
 CYNTHIA K MERCER                                      ADDRESS REDACTED
 CYNTHIA K OPDYKE                                      ADDRESS REDACTED
 CYNTHIA KAY FOX                                       ADDRESS REDACTED
 CYNTHIA L COWAN REVOCABLE TRUST DTD 04 09 2015        ADDRESS REDACTED
 CYNTHIA L DEAN                                        ADDRESS REDACTED
 CYNTHIA LOUISE MILLER                                 ADDRESS REDACTED
 CYNTHIA LUCILLE HOLLEY                                ADDRESS REDACTED
 CYNTHIA LUISA HENLEY                                  ADDRESS REDACTED
 CYNTHIA LYNN MORRIS                                   ADDRESS REDACTED
 CYNTHIA LYNN WATERFIELD YOUNG                         ADDRESS REDACTED
 CYNTHIA M JOHNSON                                     ADDRESS REDACTED
 CYNTHIA MEEK                                          ADDRESS REDACTED
 CYNTHIA NORET WARE TRUST                              ADDRESS REDACTED
 CYNTHIA PORTER                                        ADDRESS REDACTED
 CYNTHIA RAE FLUITT                                    ADDRESS REDACTED
 CYNTHIA ROSE                                          ADDRESS REDACTED
 CYNTHIA ROXANNE MOORE                                 ADDRESS REDACTED
 CYNTHIA S PETROVICH                                   ADDRESS REDACTED
 CYNTHIA S PETTY                                       ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 58 of 315
                                              Case 20-11441-BLS              Doc 241            Filed 08/10/20      Page 67 of 323
                                                                                        Exhibit C
                                                                                     Creditor Matrix
                                                                                Served via First Class Mail


              Company                  Notice Name                  Address1                     Address2           Address3          City     State       Zip      Country
 CYNTHIA SIMMONS                                         ADDRESS REDACTED
 CYPRESS ENERGY PARTNERS LP                              5727 S LEWIS AVE., SUITE 300                                          TULSA           OK      74105
 CYPRESS INCOME FUND II LLC     RENEE SNELL              OIL & GAS DEPT                   PO BOX 2329                          FRISCO          TX      75034
 CYPRESS POINT ROYALTIES        MARC ZIMMERMANN          201 W. 5TH ST, STE 1350                                               AUSTIN          TX      78701
 D A MAYER ESTATE                                        ADDRESS REDACTED
 D and B FINANCIAL SERVICES INC                          2701 N VAN BUREN                                                      ENID            OK      73703
 D and D EQUIPMENT AND SUPPLY CO                         PO BOX 94537                                                          OKLAHOMA CITY   OK      73143
 D and F FAMILY LIMITED PARTNERSHIP                      8471 COUNTY ROAD 22                                                   WHEELER         TX      79096-7702
 D and F FAMILY LIMITED PARTNERSHIP
                                DandF FAMILY LIMITED PARTNERSHIP
                                                         8471 COUNTY ROAD 22                                                   WHEELER         TX      79096-7702
 D and G PROPERTIES                                      ADDRESS REDACTED
 D and G TRASH HAULING LLC                               18907 HWY 33                                                          CHEYENNE        OK      73628
 D and K OILFIELD SERVICES LLC                           1411 N. CARLTON                                                       LIBERAL         KS      67901
 D AND K PUMPING                                         12760 CR K                                                            PERRYTON        TX      79070
 D and M HILLIARD TRUCKING LLC                           1513 NE 2ND                                                           MOORE           OK      73160
 D C BASS and SONS CONSTRUCTION                          P.O. BOX 1069                                                         ENID            OK      73702
 D CHRISTIAN BOLDING AND                                 ADDRESS REDACTED
 D DRUMBOR BERTHA E DRUMBOR                              ADDRESS REDACTED
 D E CHASE INC                                           P.O. BOX 422                                                          PAMPA           TX      79066-0422
 D E RESOURCES INC                                       P.O. BOX 446                                                          ENID            OK      73702
 D E SHAW and CO                CO D E SHAW and CO LP    ATTN MAUREEN WELBY               1166 AVENUE OF AMERICAS              NEW YORK        NY      10036
 D G WHITAKER OIL and GAS INTERESTS
                                KAY WHITAKER
                                    LTD                  13300 BRANCH VIEW LANE                                                DALLAS          TX      75234
 D H HARTMANN                                            ADDRESS REDACTED
 D H WATERS                                              ADDRESS REDACTED
 D JOYCE MISNER                                          ADDRESS REDACTED
 D L LAMBORN REVOCABLE TRUST                             ADDRESS REDACTED
 D RANDOLPH WAESCHE                                      ADDRESS REDACTED
 D S C M INC                                             PO BOX 35652                                                          TULSA           OK      74153
 D SHAH FAMILY LP                                        2230 HIGH COUNTRY DR                                                  CARROLLTON      TX      75007
 D T INVESTMENTS INC                                     P.O. BOX 22124                                                        OKLAHOMA CITY   OK      73123
 D W CARPENTER                                           ADDRESS REDACTED
 DAGNYS OPERATING LP                                     PO BOX 4346                                                           LONGVIEW        TX      75606
 DAGNYS OPERATING LP            DENECE FORD              PO BOX 4346                                                           LONGVIEW        TX      75606
 DAGNYS PROPERTIES LP           DENECE FORD              PO BOX 4346                                                           LONGVIEW        TX      75606
 DAHLIA ROYALTIES LLC                                    1720 S BELLAIRE ST STE 1209                                           DENVER          CO      80222
 DAISY HASTINGS ESTATE                                   ADDRESS REDACTED
 DAISY M SCHREFFLER                                      ADDRESS REDACTED
 DAISY MAE HARDEN                                        ADDRESS REDACTED
 DAKOTA LAND LLC                TAYLOR MCINTYRE          PO BOX 12973                                                          OKLAHOMA CITY   OK      73157
 DALA JOY WESTMORELAND                                   ADDRESS REDACTED
 DALBY FAMILY LIMITED PARTNERSHIP
                                DALBY FAMILY LIMITED PARTNERSHIT
                                                         PO BOX 340                                                            POST            TX      79356
 DALE ALAN SWIGGETT                                      ADDRESS REDACTED
 DALE ALEXANDER SMITH                                    ADDRESS REDACTED
 DALE ALLEN WILKENS                                      ADDRESS REDACTED
 DALE B GRUBB                                            ADDRESS REDACTED
 DALE BASL                                               ADDRESS REDACTED
 DALE DELOS MANNING                                      ADDRESS REDACTED
 DALE E BAUER                                            ADDRESS REDACTED
 DALE E BUTLER AND                                       ADDRESS REDACTED
 DALE E CORUM                                            ADDRESS REDACTED
 DALE E CRABB AND                                        ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                 Page 59 of 315
                                            Case 20-11441-BLS             Doc 241          Filed 08/10/20   Page 68 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


             Company                  Notice Name            Address1                   Address2            Address3         City   State       Zip   Country
 DALE E FILLINGIM                                   ADDRESS REDACTED
 DALE E WILDRIX AND                                 ADDRESS REDACTED
 DALE EDWARD HESS AND                               ADDRESS REDACTED
 DALE EDWARDS                                       ADDRESS REDACTED
 DALE EUGENE SMITH JR                               ADDRESS REDACTED
 DALE F DORN                                        ADDRESS REDACTED
 DALE F DORN TRUSTEE                                ADDRESS REDACTED
 DALE FORE                                          ADDRESS REDACTED
 DALE H and JEAN F DORN TRUST                       ADDRESS REDACTED
 DALE H and JEAN F DORN TRUST                       ADDRESS REDACTED
 DALE H and JEAN F DORN TRUST                       ADDRESS REDACTED
 DALE HART                                          ADDRESS REDACTED
 DALE HARTMAN                                       ADDRESS REDACTED
 DALE JARVIS                                        ADDRESS REDACTED
 DALE KENT VAN HOOK                                 ADDRESS REDACTED
 DALE KOSTED                                        ADDRESS REDACTED
 DALE MCDOWELL                                      ADDRESS REDACTED
 DALE P PHILLIPS REVOCABLE TRUST                    ADDRESS REDACTED
 DALE PATOCKA                                       ADDRESS REDACTED
 DALE R MILLER                                      ADDRESS REDACTED
 DALE RAY BURROWS                                   ADDRESS REDACTED
 DALE REIM                                          ADDRESS REDACTED
 DALE ROLLER                                        ADDRESS REDACTED
 DALE ROY HELTON                                    ADDRESS REDACTED
 DALE SIMPSON                                       ADDRESS REDACTED
 DALE SIMPSON and BOBBIE SIMPSON JT                 ADDRESS REDACTED
 DALE W CRABB                                       ADDRESS REDACTED
 DALE WALKER                                        ADDRESS REDACTED
 DALE WILLISTON MINERALS 2012 B LP                  2100 ROSS AVE, SUITE 1870,LB-9                                     DALLAS       TX      75201
 DALE WILLISTON MINERALS 2012 B LP
                                STEVE ALONEY        2100 ROSS AVE, SUITE 1870,LB-9                                     DALLAS       TX      75201
 DALE WILLISTON MINERALS 2012 LP                    2100 ROSS AVE, STE 1870                                            DALLAS       TX      75201
 DALE WILLISTON MINERALS 2012 LP                    2100 ROSS AVE, SUITE 1870, LB-9                                    DALLAS       TX      75201
 DALEP MINERALS LP                                  2100 ROSS AVE, SUITE 1870, LB-9                                    DALLAS       TX      75201
 DALEP MINERALS LP              STEVE ABNEY         2100 ROSS AVE, SUITE 1870, LB-9                                    DALLAS       TX      75201
 DALEPEREGRINE MINERALS FUND LP                     2100 ROSS AVE                 SUITE 1870, LB-9                     DALLAS       TX      75201
 DALEPEREGRINE MINERALS FUND LP STEVE ABNEY         2100 ROSS AVE                 SUITE 1870, LB-9                     DALLAS       TX      75201
 DALFORD JACKSON                                    ADDRESS REDACTED
 DALLAM COUNTY APPRAISAL DISTRICT                   PO BOX 579                                                         DALHART      TX      79022
 DALLAS PRYOR                                       ADDRESS REDACTED
 DALLAS STACY PHILLIPS                              ADDRESS REDACTED
 DALTON FAMILY TRUST                                ADDRESS REDACTED
 DAMARIS LYNN WILSON SCHLONG AKA DAMARIS WILSON SCHLONG
                                                    ADDRESS REDACTED
 DAMON SEIGER                                       ADDRESS REDACTED
 DAN A PINE                                         ADDRESS REDACTED
 DAN and DONITA MITCHELL JR                         ADDRESS REDACTED
 DAN and KAY GATLIN                                 ADDRESS REDACTED
 DAN CROMWELL 2015 REV TR 122915                    ADDRESS REDACTED
 DAN E WALSER                                       ADDRESS REDACTED
 DAN FILLINGIM LIVING TRUST                         ADDRESS REDACTED
 DAN HOGAN III                                      ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 60 of 315
                                            Case 20-11441-BLS         Doc 241        Filed 08/10/20   Page 69 of 323
                                                                               Exhibit C
                                                                            Creditor Matrix
                                                                       Served via First Class Mail


             Company                 Notice Name           Address1                   Address2        Address3         City   State   Zip   Country
 DAN HUFF                                          ADDRESS REDACTED
 DAN MITCHELL JR                                   ADDRESS REDACTED
 DAN TRIMBLE                                       ADDRESS REDACTED
 DAN WILLIS FILLINGIM                              ADDRESS REDACTED
 DANA G CLARK                                      ADDRESS REDACTED
 DANA GOLDEN                                       ADDRESS REDACTED
 DANA HARTLEY                                      ADDRESS REDACTED
 DANA JAMES BRANHAM                                ADDRESS REDACTED
 DANA L MORRIS                                     ADDRESS REDACTED
 DANA LOU DAY                                      ADDRESS REDACTED
 DANA LYNN KEITH                                   ADDRESS REDACTED
 DANA M SHEAHEN                                    ADDRESS REDACTED
 DANA MCCULLOUGH                                   ADDRESS REDACTED
 DANA MCCULLOUGH and LYNDELL MCCULLOUGH HWJT       ADDRESS REDACTED
 DANA RAYLENE GOFF                                 ADDRESS REDACTED
 DANA STARR CHAMBERS GREGORY TRUST                 ADDRESS REDACTED
 DANA STARR CHAMBERS GREGORY TRUST                 ADDRESS REDACTED
 DANA WHITLEDGE REVOCABLE TRUST                    ADDRESS REDACTED
 DANA WHITLEDGE REVOCABLE TRUST                    ADDRESS REDACTED
 DANE MADISON HARBOUR                              ADDRESS REDACTED
 DANETTE MCCORT                                    ADDRESS REDACTED
 DANIEL AKIN EMBRY                                 ADDRESS REDACTED
 DANIEL BRIAN PHILLIPS                             ADDRESS REDACTED
 DANIEL C POWERS AND                               ADDRESS REDACTED
 DANIEL CASTRO and EDWARD CASTRO                   ADDRESS REDACTED
 DANIEL CLINTON REYNOLDS                           ADDRESS REDACTED
 DANIEL D MELROSE AND                              ADDRESS REDACTED
 DANIEL E GONZALES                                 ADDRESS REDACTED
 DANIEL EDWIN MCCLURE                              ADDRESS REDACTED
 DANIEL EUGENE SEXTON                              ADDRESS REDACTED
 DANIEL FAMILY TRUST DATED 12302009                ADDRESS REDACTED
 DANIEL FRANCIS MACDONALD                          ADDRESS REDACTED
 DANIEL FRIEDMAN                                   ADDRESS REDACTED
 DANIEL GENE WATKINS and                           ADDRESS REDACTED
 DANIEL GLEN SPITZER                               ADDRESS REDACTED
 DANIEL HAMM                                       ADDRESS REDACTED
 DANIEL J FOWLER                                   ADDRESS REDACTED
 DANIEL J FUNK and AMBER A FUNK JT                 ADDRESS REDACTED
 DANIEL JON UELAND MELDA GAY UELAND                ADDRESS REDACTED
 DANIEL K FURR                                     ADDRESS REDACTED
 DANIEL L and JULIE A ESCALERA JT                  ADDRESS REDACTED
 DANIEL L CARPENTER                                ADDRESS REDACTED
 DANIEL L REIM AND                                 ADDRESS REDACTED
 DANIEL LEE MOORE                                  ADDRESS REDACTED
 DANIEL M CRANFILL JR ESTATE                       ADDRESS REDACTED
 DANIEL M SAWTELLE JR and ETHYL SAWTELLE           ADDRESS REDACTED
 DANIEL MEAD MCCLURE                               ADDRESS REDACTED
 DANIEL MORGAN DILLING                             ADDRESS REDACTED
 DANIEL P SHARP                                    ADDRESS REDACTED
 DANIEL PATRICK STUART                             ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                     Page 61 of 315
                                           Case 20-11441-BLS           Doc 241          Filed 08/10/20   Page 70 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


             Company                  Notice Name             Address1                   Address2        Address3           City   State       Zip   Country
 DANIEL R MILLER FAMILY TRUST OF 2014               ADDRESS REDACTED
 DANIEL RALPH URSCHEL AKA DNU INACTIVE              ADDRESS REDACTED
 DANIEL RALPH URSCHEL AKA DNU INACTIVE              ADDRESS REDACTED
 DANIEL ROBERT HARRIS                               ADDRESS REDACTED
 DANIEL ROGERS                                      ADDRESS REDACTED
 DANIEL S BURNETTE                                  ADDRESS REDACTED
 DANIEL SCOTT MARSALIS                              ADDRESS REDACTED
 DANIEL SHARP AND                                   ADDRESS REDACTED
 DANIEL T PACE                                      ADDRESS REDACTED
 DANIEL W WHITTEN GST EXEMPTION RESIDUARY TRUST     ADDRESS REDACTED
 DANIEL WAYNE HELTON                                ADDRESS REDACTED
 DANIELLE HOOD NKA MARKHAM                          ADDRESS REDACTED
 DANNA GAIL KENT                                    ADDRESS REDACTED
 DANNA KAY ARCHER BRADY                             ADDRESS REDACTED
 DANNY BENSON                                       ADDRESS REDACTED
 DANNY C WOOLS AND                                  ADDRESS REDACTED
 DANNY DILLER                                       ADDRESS REDACTED
 DANNY DOUGLAS BRITTON                              ADDRESS REDACTED
 DANNY E MCFADDEN AND                               ADDRESS REDACTED
 DANNY GUERRA                                       ADDRESS REDACTED
 DANNY JOE CREECH                                   ADDRESS REDACTED
 DANNY K WARE                                       ADDRESS REDACTED
 DANNY L OGLES                                      ADDRESS REDACTED
 DANNY MAXEY                                        ADDRESS REDACTED
 DANNY MCFADDEN                                     ADDRESS REDACTED
 DANNY MILLS AND                                    ADDRESS REDACTED
 DANNY MORRISON                                     ADDRESS REDACTED
 DANNY RAY and JUDY HARMON                          ADDRESS REDACTED
 DANYELLE PATRICIA ALBERTI                          ADDRESS REDACTED
 DAPHNE A JONES                                     ADDRESS REDACTED
 DARA JANUS TAYLOR                                  ADDRESS REDACTED
 DARCEE MADDY                                       ADDRESS REDACTED
 DARCY POWERS                                       ADDRESS REDACTED
 DARDEN RESOURCES INC                               15 EAST 5TH ST, STE 2020                                        TULSA          OK      74103
 DARDEN RESOURCES INC           G RUSSELL MCGHEE    15 EAST 5TH ST, STE 2020                                        TULSA          OK      74103
 DARIN J COMBS                                      ADDRESS REDACTED
 DARIN P PENDLETON AND                              ADDRESS REDACTED
 DARKO MINERALS LTD 36                              PO BOX 1713                                                     JOHNSON CITY   TX      78636
 DARLA F BRANTON                                    ADDRESS REDACTED
 DARLA F BRANTON                                    ADDRESS REDACTED
 DARLA FARMER                                       ADDRESS REDACTED
 DARLA FAYE JOY                                     ADDRESS REDACTED
 DARLA JEAN UPCHURCH 2000 LIVING TR DTD 31000       ADDRESS REDACTED
 DARLA K HOYL                                       ADDRESS REDACTED
 DARLA KAY MCFARLAND                                ADDRESS REDACTED
 DARLA KAY MOORE BROOKS                             ADDRESS REDACTED
 DARLA KETTERING                                    ADDRESS REDACTED
 DARLA L COLOPY                                     ADDRESS REDACTED
 DARLA OLSEN                                        ADDRESS REDACTED
 DARLEEN WHITENER                                   ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 62 of 315
                                          Case 20-11441-BLS            Doc 241           Filed 08/10/20   Page 71 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


             Company                   Notice Name              Address1                  Address2        Address3         City      State       Zip      Country
 DARLENE BECKEL                                      ADDRESS REDACTED
 DARLENE DUNCAN REVOCABLE TRUST                      ADDRESS REDACTED
 DARLENE JOHNSON FAMILY LLC      DARLENE JOHNSON     8661 N 1760 RD                                                  CHEYENNE        OK      73628-5059
 DARLENE JOHNSON TRUST, DARLENE JOHNSON, TRUSTEE     ADDRESS REDACTED
 DARLENE KATHERINE BLAKELY                           ADDRESS REDACTED
 DARLENE STORDAHL                                    ADDRESS REDACTED
 DARLINE CRAWFORD                                    ADDRESS REDACTED
 DARLINE CRAWFORD                                    ADDRESS REDACTED
 DARNELL DRILLING INC                                2250 NW 39TH STREET                                             OKLAHOMA CITY   OK      73112
 DARREL L MALSON                                     ADDRESS REDACTED
 DARRELL D BISHOP                                    ADDRESS REDACTED
 DARRELL DEAN FORBAU                                 ADDRESS REDACTED
 DARRELL DEAN GAYSKI                                 ADDRESS REDACTED
 DARRELL E FRANKLIN and WIFE JENNIFER FRANKLIN       ADDRESS REDACTED
 DARRELL E HAMILTON                                  ADDRESS REDACTED
 DARRELL G GILKS AND                                 ADDRESS REDACTED
 DARRELL HERBER                                      ADDRESS REDACTED
 DARRELL L ELLIOTT                                   ADDRESS REDACTED
 DARRELL L FORD                                      ADDRESS REDACTED
 DARRELL LEE HANKS                                   ADDRESS REDACTED
 DARRELL P SMITH                                     ADDRESS REDACTED
 DARRELL R DEDRICK                                   ADDRESS REDACTED
 DARRELL R LENOX                                     ADDRESS REDACTED
 DARRELL W WALLACE                                   ADDRESS REDACTED
 DARRELL WAYNE and KATHEY JEANNE UNRUH               ADDRESS REDACTED
 DARRELL WAYNE MOORE                                 ADDRESS REDACTED
 DARREN K AND LISA D BATT LIVING TRUST DTD 11 3 07   ADDRESS REDACTED
 DARREN SIEGERSMA                                    ADDRESS REDACTED
 DARREN YORK                                         ADDRESS REDACTED
 DARRYL GLENN ROGERS AND                             ADDRESS REDACTED
 DARRYL LYNN WILSON                                  ADDRESS REDACTED
 DARRYL RAY GRITZ                                    ADDRESS REDACTED
 DARYL E CARR AND                                    ADDRESS REDACTED
 DARYL JANSSEN                                       ADDRESS REDACTED
 DARYLE R COX                                        ADDRESS REDACTED
 DASCO OIL AND GAS LLC                               14 GUNN COURT                                                   AMARILLO        TX      79106
 DASHONN LEONARDO DAVIS                              ADDRESS REDACTED
 DATAWRIGHT CORPORATION                              P.O. BOX 840439                                                 DALLAS          TX      75284-0439
 DAUBE RANCH AND MINERAL LP      SAM DAUBE           PO BOX 38                                                       ARDMORE         OK      73402
 DAVE DEVEROUX JR ESTATE                             ADDRESS REDACTED
 DAVIA F LILLY JR                                    ADDRESS REDACTED
 DAVID A HUGHES                                      ADDRESS REDACTED
 DAVID A JAMES and ELIZABETH A JAMES HWJT            ADDRESS REDACTED
 DAVID A KIMBELL JR                                  ADDRESS REDACTED
 DAVID A MCGINNIS AND                                ADDRESS REDACTED
 DAVID A SPURGIN                                     ADDRESS REDACTED
 DAVID A WHITTEN GST EXEMPTION RESIDUARY TRUST       ADDRESS REDACTED
 DAVID ALAN BRYANT                                   ADDRESS REDACTED
 DAVID ALAN MANROSE                                  ADDRESS REDACTED
 DAVID ALLEN                                         ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 63 of 315
                                           Case 20-11441-BLS               Doc 241        Filed 08/10/20   Page 72 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


               Company               Notice Name                Address1                   Address2        Address3          City   State       Zip   Country
 DAVID ALLEN HARDER DBA                               ADDRESS REDACTED
 DAVID ALLEN MEMORIAL BALLPARK INC                    301 S GRAND                                                     ENID          OK      73701
 DAVID ALLEN MITCHELL                                 ADDRESS REDACTED
 DAVID and CYNTHIA MANNAS LLC                         1717 MYALL ST                                                   ARDMORE       OK      73401
 DAVID and JANICE LOUISE HERMANSKIJT                  ADDRESS REDACTED
 DAVID AND JEAN ANDERSON                              ADDRESS REDACTED
 DAVID AND LAVERNE BARNHART                           ADDRESS REDACTED
 DAVID and SHELIA EGGER                               ADDRESS REDACTED
 DAVID ANDREW HALE                                    ADDRESS REDACTED
 DAVID ANTHONY PROVOST                                ADDRESS REDACTED
 DAVID B BEHRENS                                      ADDRESS REDACTED
 DAVID B BERRY                                        ADDRESS REDACTED
 DAVID B LAMERTON and JACQUELYN                       ADDRESS REDACTED
 DAVID B TRUMBO                                       ADDRESS REDACTED
 DAVID BANKS                                          ADDRESS REDACTED
 DAVID BINGHAM                                        ADDRESS REDACTED
 DAVID BLACKSHER KEY                                  ADDRESS REDACTED
 DAVID BLANCHARD                                      ADDRESS REDACTED
 DAVID BLUMENTHAL                                     ADDRESS REDACTED
 David Bolding                                        ADDRESS REDACTED
 DAVID BRYANT                                         ADDRESS REDACTED
 DAVID BULLWINKLE                                     ADDRESS REDACTED
 DAVID C CROSLIN                                      ADDRESS REDACTED
 DAVID C HENNEKE                                      ADDRESS REDACTED
 DAVID C HENNEKE AND                                  ADDRESS REDACTED
 DAVID C HOFFSTADT and BOICE G HOFFSTADT REVOCABLE LIVING
                                                      ADDRESS
                                                          TRUSTREDACTED
 DAVID C MORGAN LIFE ESTATE ONLY                      ADDRESS REDACTED
 DAVID CARLSON SMITH JR                               ADDRESS REDACTED
 DAVID CARLSON SMITH JR                               ADDRESS REDACTED
 DAVID CARR                                           ADDRESS REDACTED
 DAVID CARREL WHITAKER AND                            ADDRESS REDACTED
 DAVID CURTIS and GINGER J HOWELLJT                   ADDRESS REDACTED
 DAVID D LE NORMAN                                    ADDRESS REDACTED
 DAVID D LE NORMAN                                    ADDRESS REDACTED
 DAVID D LEHMAN                                       ADDRESS REDACTED
 DAVID D ROOT AND                                     ADDRESS REDACTED
 DAVID DIEBALL                                        ADDRESS REDACTED
 DAVID E CLOYD JR                                     ADDRESS REDACTED
 DAVID E KELLER AND                                   ADDRESS REDACTED
 DAVID E KING                                         ADDRESS REDACTED
 DAVID E LEE and DORTHA LEE JOINT TE                  ADDRESS REDACTED
 DAVID E LOHMEIER                                     ADDRESS REDACTED
 DAVID E PALM REVOCABLE TRUST                         ADDRESS REDACTED
 DAVID EDLER SEPARATE PROPERTY TRUST DTD 1292018      ADDRESS REDACTED
 DAVID F BRADLEY                                      ADDRESS REDACTED
 DAVID F BURSHIK AND                                  ADDRESS REDACTED
 DAVID F CARTER AND                                   ADDRESS REDACTED
 DAVID F DORN II TRUST                                ADDRESS REDACTED
 DAVID F MILLER JR                                    ADDRESS REDACTED
 DAVID F SIMS SURVIVORS TRUST A                       ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 64 of 315
                                          Case 20-11441-BLS               Doc 241        Filed 08/10/20   Page 73 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


             Company                  Notice Name              Address1                   Address2        Address3         City   State   Zip   Country
 DAVID F WATKINS                                       ADDRESS REDACTED
 DAVID F. KELLN                                        ADDRESS REDACTED
 DAVID FELTON WILLIAMS                                 ADDRESS REDACTED
 DAVID FRAME III                                       ADDRESS REDACTED
 DAVID FRAME JR ESTATE                                 ADDRESS REDACTED
 DAVID FULLER HOLT                                     ADDRESS REDACTED
 DAVID G BRESKMAN                                      ADDRESS REDACTED
 DAVID G HADDOX                                        ADDRESS REDACTED
 DAVID G HOFFMAN                                       ADDRESS REDACTED
 DAVID GARCIA                                          ADDRESS REDACTED
 DAVID GRALISH                                         ADDRESS REDACTED
 DAVID H DEARIEN                                       ADDRESS REDACTED
 DAVID H ESSEX                                         ADDRESS REDACTED
 DAVID H GIBSON                                        ADDRESS REDACTED
 DAVID HARDER                                          ADDRESS REDACTED
 DAVID HAYS CHILDRENS SEC 53                           ADDRESS REDACTED
 DAVID HAYS CHILDRENS SEC 53                           ADDRESS REDACTED
 DAVID HAYS CHILDRENS SEC 53                           ADDRESS REDACTED
 DAVID HEFLEY                                          ADDRESS REDACTED
 DAVID HENERY YOUNG                                    ADDRESS REDACTED
 DAVID HENRY SHUMAKE                                   ADDRESS REDACTED
 David Hoge                                            ADDRESS REDACTED
 DAVID HUGHES                                          ADDRESS REDACTED
 DAVID I ROSENTHAL                                     ADDRESS REDACTED
 DAVID IMOE                                            ADDRESS REDACTED
 DAVID J FLACKMAN                                      ADDRESS REDACTED
 DAVID J NICHOLAS AND                                  ADDRESS REDACTED
 DAVID J RUSSELL                                       ADDRESS REDACTED
 DAVID J TETTLETON                                     ADDRESS REDACTED
 DAVID JAN HILL                                        ADDRESS REDACTED
 DAVID JENSEN EXEMPT TRUST                             ADDRESS REDACTED
 DAVID JOHN DIEBALL                                    ADDRESS REDACTED
 DAVID JOHNSON AND                                     ADDRESS REDACTED
 DAVID K ADWAN                                         ADDRESS REDACTED
 DAVID K KAISER AND                                    ADDRESS REDACTED
 DAVID L and HAZEL J SPRINGER REV TRUST DTD 8703       ADDRESS REDACTED
 DAVID L BARRY REVOCABLE LIVING TRUST                  ADDRESS REDACTED
 DAVID L BROWN                                         ADDRESS REDACTED
 DAVID L DONALDSON AND                                 ADDRESS REDACTED
 DAVID L GILMER and WINNIE                             ADDRESS REDACTED
 DAVID L HAYES                                         ADDRESS REDACTED
 DAVID L HENNEKE and SHARON L HENNEKE JT REV TR DTD 6222004
                                                       ADDRESS REDACTED
 DAVID L HERBALY REVOCABLE TRUST                       ADDRESS REDACTED
 DAVID L LANEY                                         ADDRESS REDACTED
 DAVID L LINGER                                        ADDRESS REDACTED
 DAVID L ROGERS AND                                    ADDRESS REDACTED
 DAVID L TANDY                                         ADDRESS REDACTED
 DAVID LAMBERT DOUGHERTY EST                           ADDRESS REDACTED
 DAVID LANDON SPEED                                    ADDRESS REDACTED
 DAVID LEE DEWALL AND                                  ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 65 of 315
                                           Case 20-11441-BLS            Doc 241           Filed 08/10/20   Page 74 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


            Company                   Notice Name                  Address1                Address2        Address3         City   State       Zip      Country
 DAVID LEE JACKSON                                       ADDRESS REDACTED
 DAVID LEON BISHOP                                       ADDRESS REDACTED
 DAVID LEON COOPRIDER and PEGGY DELORES COOPRIDER REVOCABLE
                                                         ADDRESS REDACTED
 DAVID LUETKEMEYER                                       ADDRESS REDACTED
 DAVID M BRITT JR GST TR #2009                           ADDRESS REDACTED
 DAVID M EVANS                                           ADDRESS REDACTED
 DAVID M GRAHAM                                          ADDRESS REDACTED
 DAVID M LAWVER AND                                      ADDRESS REDACTED
 DAVID M MARTIN                                          ADDRESS REDACTED
 DAVID M MENARD                                          ADDRESS REDACTED
 DAVID M MUNSON                 DAVE MUNSON COMPANY 12221 MERIT DRIVE SUITE 930                                       DALLAS       TX      75251-2245
 DAVID M MUNSON INC             THREE FOREST PLZ #930 12221 MERIT DR                                                  DALLAS       TX      75251-2245
 DAVID MADISON BRITT JR DECEASED                         ADDRESS REDACTED
 DAVID MATTHEW PITTS                                     ADDRESS REDACTED
 DAVID MAURER                                            ADDRESS REDACTED
 DAVID MELTON                                            ADDRESS REDACTED
 DAVID MICHAEL DAKE                                      ADDRESS REDACTED
 DAVID MICHAEL DAKE                                      ADDRESS REDACTED
 DAVID MILLER                                            ADDRESS REDACTED
 DAVID MORRIS NEWTON                                     ADDRESS REDACTED
 DAVID OROZCO                                            ADDRESS REDACTED
 DAVID OSCAR SPEED                                       ADDRESS REDACTED
 DAVID PADILLA AND                                       ADDRESS REDACTED
 DAVID PATRICK LONG                                      ADDRESS REDACTED
 DAVID PATTON                                            ADDRESS REDACTED
 DAVID POND WELL SERVICE INC                             P.O. BOX 704                                                 PERRYTON     TX      79070
 DAVID PRITCHETT                                         ADDRESS REDACTED
 DAVID PRITCHETT                                         ADDRESS REDACTED
 DAVID PROPECK                                           ADDRESS REDACTED
 DAVID PSHIGODA                                          ADDRESS REDACTED
 DAVID R CARLSON                                         ADDRESS REDACTED
 DAVID R DARTER AND                                      ADDRESS REDACTED
 DAVID R HARGRAVE                                        ADDRESS REDACTED
 DAVID RAY GUNTER                                        ADDRESS REDACTED
 DAVID RAY SESSIONS                                      ADDRESS REDACTED
 DAVID ROMAN                                             ADDRESS REDACTED
 DAVID RUSSELL                                           ADDRESS REDACTED
 DAVID RUSSELL SAHM                                      ADDRESS REDACTED
 DAVID S BUSENITZ AND                                    ADDRESS REDACTED
 DAVID S MARTINO INC                                     703 RUSK DR                                                  EULESS       TX      76039
 DAVID S WRIGHT                                          ADDRESS REDACTED
 DAVID SCOTT EDWARDS                                     ADDRESS REDACTED
 DAVID SCOTT PHILLIPS                                    ADDRESS REDACTED
 DAVID STEVEN and PATRICIA A HANEY REV LIVING TRUST DTD 8ADDRESS
                                                          12 08    REDACTED
 DAVID STEVEN MARSALIS                                   ADDRESS REDACTED
 DAVID T HOGE                                            ADDRESS REDACTED
 DAVID THOMAS CONATSER                                   ADDRESS REDACTED
 DAVID THOMAS PEDIGO                                     ADDRESS REDACTED
 DAVID TODD THOMASON                                     ADDRESS REDACTED
 DAVID TROJAN                                            ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 66 of 315
                                         Case 20-11441-BLS             Doc 241          Filed 08/10/20       Page 75 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


              Company                 Notice Name              Address1                  Address2             Address3         City   State       Zip      Country
 DAVID TUBB                                         ADDRESS REDACTED
 DAVID W and BETTY JEAN MOORE                       ADDRESS REDACTED
 DAVID W BARCLAY LIFE ESTATE                        ADDRESS REDACTED
 DAVID W BEEBE                                      ADDRESS REDACTED
 DAVID W CROSS AND                                  ADDRESS REDACTED
 DAVID W GLASGOW AND                                ADDRESS REDACTED
 DAVID W HUDGEL                                     ADDRESS REDACTED
 DAVID W MUGG JR AND                                ADDRESS REDACTED
 DAVID W PRESTON                                    ADDRESS REDACTED
 DAVID W PUNNEO AND                                 ADDRESS REDACTED
 DAVID W STUART                                     ADDRESS REDACTED
 DAVID WAYNE GILLISPIE                              ADDRESS REDACTED
 DAVID WAYNE MOORE                                  ADDRESS REDACTED
 DAVID WAYNE TROWER                                 ADDRESS REDACTED
 DAVID WEST                                         ADDRESS REDACTED
 DAVID WINSTON HAYS                                 ADDRESS REDACTED
 DAVID WOOD                                         ADDRESS REDACTED
 DAVID WOOD                                         ADDRESS REDACTED
 DAVID WOOD                                         ADDRESS REDACTED
 DAVID WRAY                                         ADDRESS REDACTED
 DAVID WYLIE CUMMINGS                               ADDRESS REDACTED
 DAVIS 2012 INVESTMENT TRUST UTA 122012             ADDRESS REDACTED
 DAVIS CEMETARY TRUST UA DTD                        ADDRESS REDACTED
 DAVIS FAMILY TRUST #1                              ADDRESS REDACTED
 DAVIS FAMILY TRUST #1                              ADDRESS REDACTED
 DAVIS FAMILY TRUST DTD 02 12 2015                  ADDRESS REDACTED
 DAVIS GEOMATICS LLC                                PO BOX 4061                                                          AMARILLO     TX      79116
 Davis Graham & Stubbs LLP                          1550 17th Street, Suite 500                                          Denver       CO      80202
 DAVIS GRAHAM and STUBBS                            1550 17TH STREET SUITE 500                                           DENVER       CO      80202-1500
 Davis Wright Tremaine LLP                          1919 Pennsylvania Avenue NW  Suite 800                               Washington   DC      20006-3401
 DAVY GLEN HANKS                                    ADDRESS REDACTED
 DAWN ALEXANDER                                     ADDRESS REDACTED
 DAWN C AKERS                                       ADDRESS REDACTED
 DAWN DEE JONES AKA DAWN FILLINGIM JONES DECEASED   ADDRESS REDACTED
 DAWN DUDAS                                         ADDRESS REDACTED
 DAWN E WEBB                                        ADDRESS REDACTED
 DAWN FARSON                                        ADDRESS REDACTED
 DAWN KATHLEEN GAYTAN                               ADDRESS REDACTED
 DAWN MCMILLON                                      ADDRESS REDACTED
 DAWN R ALLUMS                                      ADDRESS REDACTED
 DAWN ROEVER ARNOLD                                 ADDRESS REDACTED
 Dawson Geophysical Company                         500 West Wall                Suite 800                               Midland      TX      79701-5010
 DAY COUNTY SERVICES INC                            183922 E CR 60                                                       ARNETT       OK      73832
 DAYLE BRITT LESTER ESTATE                          ADDRESS REDACTED
 DAYLE BRITT LESTER ESTATE                          ADDRESS REDACTED
 DAYLIGHT PETROLEUM LLC                             4265 SAN FELIPE ST, STE 1100 1221 MCKINNEY ST, SUITE 2880            HOUSTON      TX      77027
 DAYNA ANNETTE PARMAN COKER                         ADDRESS REDACTED
 DAYNA IVY GREEN                                    ADDRESS REDACTED
 DAYREE INVESTMENTS LLC                             8900 ELK ALLEY                                                       GUTHRIE      OK      73044
 DAYTON HANCOCK                                     ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 67 of 315
                                             Case 20-11441-BLS              Doc 241          Filed 08/10/20   Page 76 of 323
                                                                                       Exhibit C
                                                                                    Creditor Matrix
                                                                               Served via First Class Mail


               Company                    Notice Name                  Address1             Address2          Address3          City    State       Zip      Country
 DB CO., LLC                                               P.O. BOX 1969                                                 TARPON SPRINGS FL      34688
 DBP EXPLORATION INC                                       P O BOX 1271                                                  PERRYTON       TX      79070
 DBT INC                                                   12451 S 70TH E AVE                                            BIXBY          OK      74008
 DC Office of Finance and Treasury Unclaimed Property Unit 1101 4th St. SW, Ste. 800 W                                   Washington     DC      20024
 DCH PROPERTIES LLC                                        1208 CENTENNIAL DR                                            MONTROSE       CO      81401
 DCP MIDSTREAM LLC                                         P.O. BOX 301189                                               DALLAS         TX      75303-1189
 DCP OPERATING COMPANY LP                                  5718 WESTHIEMER ROAD, SUITE 1900                              HOUSTON        TX      77057
 DCP VALVE and REPAIR SERVICES LLC                         PO BOX 71                                                     DILL CITY      OK      73641
 DCYCBTH LLC                       HAROLD W HILL           PO BOX 613                                                    WHEELER        TX      79096
 DE CHASE INC                                              1445 S. BARNES                                                PAMPA          TX      79066
 DEAN FAMILY LTD PARTNERSHP                                P O BOX 3480                                                  OMAHA          NE      68103-0480
 DEAN FAMILY LTD PARTNERSHP        FARMERS NATIONAL COMPANYP O BOX 3480                                                  OMAHA          NE      68103-0480
 DEAN FAMILY TRUST A REVOCABLE TRUST DATED 1252007         ADDRESS REDACTED
 DEAN HATHAWAY                                             ADDRESS REDACTED
 DEAN L HORSTMAN                                           ADDRESS REDACTED
 DEAN O MORTON TRUSTEE                                     ADDRESS REDACTED
 DEAN R HOLMES                                             ADDRESS REDACTED
 DEAN R SWARTZ                                             ADDRESS REDACTED
 DEANA KNOX PRICE ESTATE                                   ADDRESS REDACTED
 DEANA L ROBINETTE                                         ADDRESS REDACTED
 DEANER and CO                     CHRISTINE HEAD          PO BOX 2136                                                   CENTENNIAL     CO      80161
 DEANIE LEA HINES                                          ADDRESS REDACTED
 DEANN ADERHOLT                                            ADDRESS REDACTED
 DEANNA A WALES                                            ADDRESS REDACTED
 DEANNA BRINEGAR                                           ADDRESS REDACTED
 DEANNA GAYE GREGG                                         ADDRESS REDACTED
 DEANNA R PHILLIPE                                         ADDRESS REDACTED
 DEANNA ROBBINS                                            ADDRESS REDACTED
 DEANNA THRASH                                             ADDRESS REDACTED
 DEANNA WILLIAMS                                           ADDRESS REDACTED
 DEANNA WILLIAMS                                           ADDRESS REDACTED
 DEANNE EVANS ROGERS                                       ADDRESS REDACTED
 DEANNE IMMEL BUSICK TRUST                                 ADDRESS REDACTED
 DEANNE MARIE ROGERS                                       ADDRESS REDACTED
 DEANNE R WOODSON                                          ADDRESS REDACTED
 DEBBIE ANN MAGOUIRK                                       ADDRESS REDACTED
 DEBBIE ANN S WILSON DOMINGUEZ                             ADDRESS REDACTED
 DEBBIE BOATWRIGHT METZINGER                               ADDRESS REDACTED
 DEBBIE CAULK                                              ADDRESS REDACTED
 DEBBIE DOWNEY                                             ADDRESS REDACTED
 DEBBIE FREEMAN                                            ADDRESS REDACTED
 DEBBIE GHEEN BLUE                                         ADDRESS REDACTED
 DEBBIE L GIBSON                                           ADDRESS REDACTED
 DEBBIE L ORRELL                                           ADDRESS REDACTED
 DEBBIE L STINER                                           ADDRESS REDACTED
 DEBBIE LYNN SMELSER                                       ADDRESS REDACTED
 DEBBIE RICKS AND                                          ADDRESS REDACTED
 DEBBIE RUTLEDGE CLARK                                     ADDRESS REDACTED
 DEBBIE SEIGRIST AKA DEBORAH SEIGRIST                      ADDRESS REDACTED
 DEBBIE SUE PURNELL                                        ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                             Page 68 of 315
                                         Case 20-11441-BLS              Doc 241        Filed 08/10/20   Page 77 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


            Company                   Notice Name            Address1                   Address2        Address3         City   State   Zip   Country
 DEBBIE W MARTINDELL TRUSTEE                         ADDRESS REDACTED
 DEBBY A KEY                                         ADDRESS REDACTED
 DEBORAH A BARR LIVING TRUST DTD 08 22 2013          ADDRESS REDACTED
 DEBORAH A DEUTSCH                                   ADDRESS REDACTED
 DEBORAH A SCHMITZ                                   ADDRESS REDACTED
 DEBORAH A THAIN                                     ADDRESS REDACTED
 DEBORAH and MICHAEL CAMPBELL JT                     ADDRESS REDACTED
 DEBORAH ANN FEDDER                                  ADDRESS REDACTED
 DEBORAH ANN LYONS                                   ADDRESS REDACTED
 DEBORAH ANN STRICKLAND GAVULA                       ADDRESS REDACTED
 DEBORAH B BRAZELL                                   ADDRESS REDACTED
 DEBORAH BARR                                        ADDRESS REDACTED
 DEBORAH CARRION                                     ADDRESS REDACTED
 DEBORAH CHERYL SMART                                ADDRESS REDACTED
 DEBORAH D MORAN WYLIE                               ADDRESS REDACTED
 DEBORAH DENISE SMITH BENSON                         ADDRESS REDACTED
 DEBORAH DOWNEY                                      ADDRESS REDACTED
 DEBORAH FAYE FRANCIS MCEVOY                         ADDRESS REDACTED
 DEBORAH FAYE ZARELLA                                ADDRESS REDACTED
 DEBORAH G JUNGWIRTH                                 ADDRESS REDACTED
 DEBORAH GOSWITZ                                     ADDRESS REDACTED
 DEBORAH GRAYSON MARKHAM JONES                       ADDRESS REDACTED
 DEBORAH H WACHSMUTH GST TRUST                       ADDRESS REDACTED
 DEBORAH J BENTLEY                                   ADDRESS REDACTED
 DEBORAH J BROWN SHEARON                             ADDRESS REDACTED
 DEBORAH J MCQUITTY                                  ADDRESS REDACTED
 DEBORAH J WEAKS GRAVLEE                             ADDRESS REDACTED
 DEBORAH JOANN SPEED                                 ADDRESS REDACTED
 DEBORAH JOY MCQUITTY LIFE TENANT                    ADDRESS REDACTED
 DEBORAH K DOBBS                                     ADDRESS REDACTED
 DEBORAH K GREEN                                     ADDRESS REDACTED
 DEBORAH KAYE COOPER                                 ADDRESS REDACTED
 DEBORAH L DE VAY                                    ADDRESS REDACTED
 DEBORAH L FORRESTER and GARY L FORRESTER HWJT       ADDRESS REDACTED
 DEBORAH L KING HENSON                               ADDRESS REDACTED
 DEBORAH L PARTON                                    ADDRESS REDACTED
 DEBORAH L STERLING                                  ADDRESS REDACTED
 DEBORAH LOUISE FRANCIS                              ADDRESS REDACTED
 DEBORAH LOUISE FRANCIS ESTATE TRUST                 ADDRESS REDACTED
 DEBORAH LYNN ELLIOTT EXEMPT GENERATION SKIPPING TRUST
                                                     ADDRESS REDACTED
 DEBORAH LYNN WISE                                   ADDRESS REDACTED
 DEBORAH LYNNE SANTUCCI                              ADDRESS REDACTED
 DEBORAH M CULMER                                    ADDRESS REDACTED
 DEBORAH Q STONE                                     ADDRESS REDACTED
 DEBORAH S WHINERY                                   ADDRESS REDACTED
 DEBORAH STENBACK                                    ADDRESS REDACTED
 DEBORAH SUE YARNOLD LIFE ESTATE                     ADDRESS REDACTED
 DEBORAH THORNTON                                    ADDRESS REDACTED
 DEBORAH WHISENHUNT                                  ADDRESS REDACTED
 DEBORAH WILLIAMS                                    ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 69 of 315
                                                Case 20-11441-BLS                Doc 241          Filed 08/10/20   Page 78 of 323
                                                                                            Exhibit C
                                                                                         Creditor Matrix
                                                                                    Served via First Class Mail


             Company                     Notice Name                    Address1                   Address2        Address3         City    State       Zip      Country
 DEBORRAH LEE MUNCH                                          ADDRESS REDACTED
 DEBRA A SMITH                                               ADDRESS REDACTED
 DEBRA ANN BROWN                                             ADDRESS REDACTED
 DEBRA ANN TYPALDOS                                          ADDRESS REDACTED
 DEBRA D AYNES                                               ADDRESS REDACTED
 DEBRA DALE MORRIS                                           ADDRESS REDACTED
 DEBRA G WILLIAMS                                            ADDRESS REDACTED
 DEBRA HILDABRAND KEEGAN                                     ADDRESS REDACTED
 DEBRA HUNT                                                  ADDRESS REDACTED
 DEBRA J DUGAN AND                                           ADDRESS REDACTED
 DEBRA J MARTIN                                              ADDRESS REDACTED
 DEBRA JEAN MCNEELY                                          ADDRESS REDACTED
 DEBRA KAISER                                                ADDRESS REDACTED
 DEBRA KAY BOYDSTON                                          ADDRESS REDACTED
 DEBRA KAY BOYDSTON AND                                      ADDRESS REDACTED
 DEBRA KAY BOYDSTON AND                                      ADDRESS REDACTED
 DEBRA L HEFLEY LIFE ESTATE                                  ADDRESS REDACTED
 DEBRA L WEBB                                                ADDRESS REDACTED
 DEBRA L ZERMAN                                              ADDRESS REDACTED
 DEBRA LYNN COOK                                             ADDRESS REDACTED
 DEBRA LYNN FINSTERWALD                                      ADDRESS REDACTED
 DEBRA M COLEMAN                                             ADDRESS REDACTED
 DEBRA M FUSTON                                              ADDRESS REDACTED
 DEBRA R KIRKPATRICK TRUST DATED JULY 18 2014                ADDRESS REDACTED
 DEBRA R KIRKPATRICK TRUST DATED JULY 18 2014                ADDRESS REDACTED
 DEBRA SHELDON                                               ADDRESS REDACTED
 DEBRA SUE DOBBINS                                           ADDRESS REDACTED
 DECATUR MINERALS PARTNERS LTD  GARY P NUTTALL               P.O. BOX 12167                                                   DALLAS        TX      75225
 DECK OIL CO                                                 PO BOX 3305                                                      TULSA         OK      74101-3305
 DEE A REPLOGLE GST EXEMPT TRUST                             ADDRESS REDACTED
 DEE AND TAMMY WILHELM                                       ADDRESS REDACTED
 DEE ANNE SINGLETON TOBY                                     ADDRESS REDACTED
 DEEANN M ORR                                                ADDRESS REDACTED
 DEEANNE BROWNING                                            ADDRESS REDACTED
 DEEDS CHERYL A                                              ADDRESS REDACTED
 DEENA GAYLE HART                                            ADDRESS REDACTED
 DEEP BASIN 08 DRILLING PRGM LP                              PO BOX 15205                                                     AMARILLO      TX      79105
 DEEP BASIN 2008 DRILLING PROGRAM LP                         ADDRESS REDACTED
 DEEP BASIN IV DRILLING PROGRAM                              ADDRESS REDACTED
 DEEP FORK PRODUCTION LLC                                    600 N CHEYENNE                                                   HENNESSEY     OK      73742
 DEEP WELL TUBULAR SERVICES                                  7100 TANGLE VINE DRIVE                                           EDMOND        OK      73034
 DEIDRE E VAN NORMAN                                         ADDRESS REDACTED
 DEL FREDERICK GOFF                                          ADDRESS REDACTED
 DELACOSTA ENERGY LP                                         8000 IH-10 WEST, SUITE 705                                       SAN ANTONIO   TX      78230
 DELANO C ARNER                                              ADDRESS REDACTED
 Delaware Department of Finance Office of Unclaimed Property PO Box 8931                                                      Wilmington    DE      19899-8931
 DELAWARE ROYALTY COMPANY INCTHE NORTHERN TRUST COMPANY      P.O. BOX
                                                                    MERID
                                                                       27710
                                                                           ACQ                                                HOUSTON       TX      77227-7710
 DELAWARE SECRETARY OF STATE                                 P.O. BOX 5509                                                    BINGHAMTON    NY      13902-5509
 DELBERT D. MCWHORTER                                        ADDRESS REDACTED
 DELBERT G SMITH AND                                         ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                   Page 70 of 315
                                           Case 20-11441-BLS               Doc 241        Filed 08/10/20   Page 79 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                  Notice Name               Address1                   Address2        Address3          City     State       Zip      Country
 DELBERT L JOHNSON AND                                ADDRESS REDACTED
 DELBERT L ROSS AND                                   ADDRESS REDACTED
 DELBERT MCWHORTER                                    ADDRESS REDACTED
 DELBERT R FRITZLER JUDY L FRITZLER                   ADDRESS REDACTED
 DELBERT ROSS                                         ADDRESS REDACTED
 DELBERT SMITH AND                                    ADDRESS REDACTED
 DELFRED LEROY WHITE CROW                             ADDRESS REDACTED
 DELFRED WHITE CROW                                   ADDRESS REDACTED
 DELIA C KOHNERT                                      ADDRESS REDACTED
 DELL                           BUSINESS CREDIT       DEPT PO BOX 5275                                                CAROL STREAM    IL      60197-5275
 DELL INC                                             ONE DELL WAY                                                    ROUND ROCK      TX      78682
 DELL KREHBIEL and ELISE KREHBIEL                     ADDRESS REDACTED
 DELL TRUST                                           ADDRESS REDACTED
 DELLA FAYE ROBERTS TRUST DTD 1042005                 ADDRESS REDACTED
 DELLA M MORGAN                                       ADDRESS REDACTED
 DELLA MARIE GROGAN and MARY I HOWELL                 ADDRESS REDACTED
 DELLIS LILE MARTIN AND                               ADDRESS REDACTED
 DELMA KEMP                                           ADDRESS REDACTED
 DELMAR HOLDINGS LP             HOLDINGS LP DELMAR    1302 WEST AVENUE                                                AUSTIN          TX      78701
 DELMAS MONTE MAHAN                                   ADDRESS REDACTED
 DELORES J CHAPMAN                                    ADDRESS REDACTED
 DELORES J STAFFORD LIFE ESTATE                       ADDRESS REDACTED
 DELORES TALBOTT                                      ADDRESS REDACTED
 DELORIA CONNELL                                      ADDRESS REDACTED
 DELORIES A LEVERETT                                  ADDRESS REDACTED
 DELORIS J AMMON                                      ADDRESS REDACTED
 DELPHA HORTON                                        ADDRESS REDACTED
 DELTA DENTAL OF OKLAHOMA                             P.O. BOX 960020                                                 OKLAHOMA CITY   OK      73196-0020
 DELTA DENTAL PLAN OF OKLAHOMA  CUSTOMER SERVICE DEPARTMENT
                                                      P.O. BOX 54709                                                  OKLAHOMA CITY   OK      73154
 DELTA FLAG ROYALTY TRUST                             ADDRESS REDACTED
 DELTON SMITH                                         ADDRESS REDACTED
 DENA E PATTERSON                                     ADDRESS REDACTED
 DENA G FAIR                                          ADDRESS REDACTED
 DENA HENSON                                          ADDRESS REDACTED
 DENECIA GRIFFIN                                      ADDRESS REDACTED
 DENETTA CHAPMAN                                      ADDRESS REDACTED
 DENICE BARNARD BAGSHAW                               ADDRESS REDACTED
 DENISE DEBRA JETT                                    ADDRESS REDACTED
 DENISE DIANE CARPENTER                               ADDRESS REDACTED
 DENISE E HODGE                                       ADDRESS REDACTED
 DENISE GIAMMONA                                      ADDRESS REDACTED
 DENISE H GALLIGHER                                   ADDRESS REDACTED
 DENISE HARTSFIELD                                    ADDRESS REDACTED
 DENISE L BARTON                                      ADDRESS REDACTED
 DENISE LINN FORTENBERRY                              ADDRESS REDACTED
 DENISE R AHERN                                       ADDRESS REDACTED
 DENNETTS INC                                         P.O. BOX 746                                                    ENID            OK      73702-0746
 DENNIS and EVELYN L LYNN HWJT                        ADDRESS REDACTED
 DENNIS and EVELYN L LYNN HWJT                        ADDRESS REDACTED
 DENNIS AND GEORGANN BACON                            ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 71 of 315
                                          Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 80 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


              Company                  Notice Name                  Address1            Address2         Address3         City       State       Zip      Country
 DENNIS and LINDY MCGARRAUGH LIFE EST                   ADDRESS REDACTED
 DENNIS BECK                                            ADDRESS REDACTED
 DENNIS BUCK                                            ADDRESS REDACTED
 DENNIS C REHRIG REV LIV TRUST                          ADDRESS REDACTED
 DENNIS D WANZER AND                                    ADDRESS REDACTED
 DENNIS E and ELSIE M SIEGMANN JT                       ADDRESS REDACTED
 DENNIS E MCFADDEN AND                                  ADDRESS REDACTED
 DENNIS E MCQUIGG                                       ADDRESS REDACTED
 DENNIS E NIXON TSTEE                                   ADDRESS REDACTED
 DENNIS EUGENE CROWDIS                                  ADDRESS REDACTED
 DENNIS F MORRIS AND                                    ADDRESS REDACTED
 DENNIS FLETCHER                                        ADDRESS REDACTED
 DENNIS GALE EARLE                                      ADDRESS REDACTED
 DENNIS GERHARD AND                                     ADDRESS REDACTED
 DENNIS HOOPINGARNER AND                                ADDRESS REDACTED
 DENNIS HOOPINGARNER AND                                ADDRESS REDACTED
 DENNIS J YOAKUM JR                                     ADDRESS REDACTED
 DENNIS JOE HEFLEY                                      ADDRESS REDACTED
 DENNIS L and ANNA SUE LUCKINBILL JT                    ADDRESS REDACTED
 DENNIS L BRAWNER AND                                   ADDRESS REDACTED
 DENNIS L HOLT                                          ADDRESS REDACTED
 DENNIS L PORTER AND                                    ADDRESS REDACTED
 DENNIS LEE WARKENTIN                                   ADDRESS REDACTED
 DENNIS LUCKINBILL                                      ADDRESS REDACTED
 DENNIS M LINDSEY                                       ADDRESS REDACTED
 DENNIS MERCER                                          ADDRESS REDACTED
 DENNIS MICHAEL COCKRELL                                ADDRESS REDACTED
 DENNIS MORSE                                           ADDRESS REDACTED
 DENNIS P ELROD                                         ADDRESS REDACTED
 DENNIS P MOREHART AND                                  ADDRESS REDACTED
 DENNIS P RIEMANN AND                                   ADDRESS REDACTED
 DENNIS P SMITH                                         ADDRESS REDACTED
 DENNIS PEALOR                                          ADDRESS REDACTED
 DENNIS PLEMONS and LADONNA PLEMONS JT                  ADDRESS REDACTED
 DENNIS POSEY AND                                       ADDRESS REDACTED
 DENNIS R MOORE                                         ADDRESS REDACTED
 DENNIS REVOCABLE TRUST DTD 6132007                     ADDRESS REDACTED
 DENNIS SCOTT MCGARRAUGH and LINDY MCGARRAUGH FOR LIFE  ADDRESS REDACTED
 DENNIS SWINT AND BILLIE LOWRY JT                       ADDRESS REDACTED
 DENNIS TUCKER                                          ADDRESS REDACTED
 DENNIS W MCDONALD AND                                  ADDRESS REDACTED
 DENNIS WILSON                                          ADDRESS REDACTED
 DENNISE LAWSON                                         ADDRESS REDACTED
 DENNY ENERGY FLORIDA LLC       CO HILLIARD LYONS TR COMPANY
                                                        DENNY ENERGY, FLORIDA LLC 101 ARROWHEAD COURT               WINTER SPRINGS   FL      32708
 DEPARTMENT OF ENVIRONMENTAL QUALITY                    PO BOX 2036                                                 OKLAHOMA CITY    OK      73101-2036
 Department of the Treasury                             Internal Revenue Service                                    Ogden            UT      84201-0042
 DEPARTMENT OF WILDLIFE CONSERVATION
                                STATE OF OKLAHOMA       1801 N. LINCOLN BLVD.                                       OKLAHOMA CITY    OK      73105
 DERRELL NUTLEY                                         ADDRESS REDACTED
 DERRICK CORPORATION                                    15630 EXPORT PLAZA DRIVE                                    HOUSTON          TX      77032
 DERWIN L SR and DERWIN L NORWOOD JR                    ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 72 of 315
                                           Case 20-11441-BLS            Doc 241         Filed 08/10/20   Page 81 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


             Company                Notice Name                Address1                Address2          Address3         City      State       Zip         Country
 DERYL PARKER                                        ADDRESS REDACTED
 DESAUTELS 2000 TRUST                                ADDRESS REDACTED
 DESERT NDT LLC                                      5875 N. SAM HOUSTON PKWY W., SUITE 200                         HOUSTON         TX      77086
 DESERT PARTNERS IV LP                               PO BOX 3579                                                    MIDLAND         TX      79702
 DESIREE A HIGHBERGER AND                            ADDRESS REDACTED
 DETTA BELSHE                                        ADDRESS REDACTED
 DEUTSCHE BANK and NATIONAL TRUST
                              OCWEN
                                  CO FEDERAL BANK FSB1675 PALM BEACH LAKES BLVD, STE 411                            WEST PALM BEACHFL       33401
 DEVERT L MARLATT AND                                ADDRESS REDACTED
 DEVON CARAWAY MCCORKLE                              ADDRESS REDACTED
 DEVON ENERGY                                        333 West Sheridan Avenue                                       Oklahoma City   OK      73102-5015
 DEVON ENERGY CORPNEV                                PO BOX 843559                                                  DALLAS          TX      75284-3559
 DEVON ENERGY CORPORATION                            333 WEST SHERIDAN                                              OKLAHOMA CITY   OK      73102-8260
 DEVON ENERGY PRODUCTION CO LP                       P.O. BOX 842485                                                DALLAS          TX      75284-2485
 DEVON ENERGY PRODUCTION CO LP                       PO BOX 843559                                                  DALLAS          TX      75284-3559
 DEVON ENERGY PRODUCTION CO LPATTNOBO                333 W SHERIDAN AVE                                             OKLAHOMA CITY   OK      73102-5010
 DEVON ENERGY PRODUCTION CO LPATTNOBO                ATTN JOINT INTEREST ACCT   20 N BROADWAY                       OKLAHOMA CITY   OK      73102-8260
 DEVONNA DIANE MARES                                 ADDRESS REDACTED
 DEVRIES ADAM                                        ADDRESS REDACTED
 DEWARD LYLE CALVERT                                 ADDRESS REDACTED
 DEWAYNE BELL                                        ADDRESS REDACTED
 DEWAYNE NIGHTINGALE AND                             ADDRESS REDACTED
 DEWAYNE R COKER                                     ADDRESS REDACTED
 DEWAYNE W BASHAM REV TRUST                          ADDRESS REDACTED
 DEWAYNE W SANDERS                                   ADDRESS REDACTED
 DEWN ROYALTY LLC                                    1300 W LINDSEY                                                 NORMAN          OK      73069
 DEWOODY LIVING TRUST                                ADDRESS REDACTED
 DEXTER H GATLIN                                     ADDRESS REDACTED
 DG and FLORENCE DEMPEWOLF TRUSTEES                  ADDRESS REDACTED
 DI EM HOLDINGS LTD           CO DIANA H EMERY       48 GLEN RD                                                     TORONTO         ON      M4W 2V1      CANADA
 DIADEM ENTERPRISES INC                              PO BOX 244                                                     MEMPHIS         TX      79245
 DIAMOND ENERGY INC                                  PO BOX 47                                                      GREAT BEND      KS      67530-0047
 DIANA A SUBER                                       ADDRESS REDACTED
 DIANA A SUBER                                       ADDRESS REDACTED
 DIANA CRADDOCK                                      ADDRESS REDACTED
 DIANA D HUFFMAN                                     ADDRESS REDACTED
 DIANA DODD                                          ADDRESS REDACTED
 DIANA GRITZ                                         ADDRESS REDACTED
 DIANA HAZLETT                                       ADDRESS REDACTED
 DIANA HOUSTON                                       ADDRESS REDACTED
 DIANA K STANDLEY                                    ADDRESS REDACTED
 DIANA L BROOKS                                      ADDRESS REDACTED
 DIANA L CHEEK                                       ADDRESS REDACTED
 DIANA L KING                                        ADDRESS REDACTED
 DIANA L SINGLETEARY                                 ADDRESS REDACTED
 DIANA M KEYS                                        ADDRESS REDACTED
 DIANA P CABRERA                                     ADDRESS REDACTED
 DIANA PEPMILLER MILLER TRUST                        ADDRESS REDACTED
 DIANA RIDDLE                                        ADDRESS REDACTED
 DIANA ROBINSON PARKER                               ADDRESS REDACTED
 DIANA SEBASTIAN                                     ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 73 of 315
                                            Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 82 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                   Notice Name               Address1               Address2           Address3         City      State       Zip      Country
 DIANA V WETHERELL                                    ADDRESS REDACTED
 DIANE C DOOLITTLE                                    ADDRESS REDACTED
 DIANE DEL CARLO                                      ADDRESS REDACTED
 DIANE JOHNSON                                        ADDRESS REDACTED
 DIANE KAY MAGEE                                      ADDRESS REDACTED
 DIANE KING MYCOSKIE                                  ADDRESS REDACTED
 DIANE LANGE                                          ADDRESS REDACTED
 DIANE LIDDELL                                        ADDRESS REDACTED
 DIANE LOU LOGAN                                      ADDRESS REDACTED
 DIANE M COLEMAN TRUST                                ADDRESS REDACTED
 DIANE MACE MANGANO                                   ADDRESS REDACTED
 DIANE WALKER                                         ADDRESS REDACTED
 DIANE WOODWARD FROST TRUST                           ADDRESS REDACTED
 DIANE YABROF LINDBLOM                                ADDRESS REDACTED
 DIANNA S RATZLAFF                                    ADDRESS REDACTED
 DIANNE BEGBIE                                        ADDRESS REDACTED
 DIANNE BELLONI                                       ADDRESS REDACTED
 DIANNE D RENKES                                      ADDRESS REDACTED
 DIANNE DOUGLASS RENKES                               ADDRESS REDACTED
 DIANNE TAYLOR                                        ADDRESS REDACTED
 DICK R HOLLAND                                       ADDRESS REDACTED
 DICK R WELLS                                         ADDRESS REDACTED
 DICKSIE MIGNON MCMANUS                               ADDRESS REDACTED
 DIEDRE SCHULER BALLOU                                ADDRESS REDACTED
 DIERHPLAR LTD                                        P.O. BOX 5037                                                   ENID            OK      73702
 DIGITAL LAND CONSULTANTS INC INC DIGITAL LAND CONSULTANTS
                                                      2801 COLTRANE PLACE         SUITE 2                             EDMOND          OK      73034
 DIGITAL NETWORKS LLC                                 P.O. BOX 7374                                                   MOORE           OK      73153
 DIGITALGLOBE INC                                     1300 W. 120TH AVENUE                                            WESTMINSTER     CO      80234
 DIGITALGLOBE INC                                     PO BOX 911449                                                   DENVER          CO      80291-1449
 DILLARD BRINER AND                                   ADDRESS REDACTED
 DILLON TAYLOR                                        ADDRESS REDACTED
 DIMENSION ENERGY SERVICES LLC                        ONE FLUOR DANIEL DRIVE, SUITE D1-7-50                           SUGAR LAND      TX      77478
 DIMI JONES AKA DIMITRIUS JONES ESTATE                ADDRESS REDACTED
 DIMITRIEA JONES ESTATE                               ADDRESS REDACTED
 DIMMITT N CHOATE                                     ADDRESS REDACTED
 DINOSAURS REST LLC             KEITH GRAY            PO BOX 368                                                      ARDMORE         OK      73402
 DION DARRELL WILKENS                                 ADDRESS REDACTED
 DIRK T HUTCHINSON                                    ADDRESS REDACTED
 DISA FITZGERALD                                      ADDRESS REDACTED
 DISPOSAL SYSTEMS LLC                                 PO BOX 54444                                                    OKLAHOMA CITY   OK      73154
 DITA ILLENE BROWN PISCIOTTA                          ADDRESS REDACTED
 DIXIE E BAKER                                        ADDRESS REDACTED
 DIXIE ELECTRIC LLC                                   1155 DAIRY ASHFORD ROAD SUITE 450                               HOUSTON         TX      77079
 DIXIE KATHALEEN SNOOK                                ADDRESS REDACTED
 DIXIE L HESTER                                       ADDRESS REDACTED
 DIXIE MAYFIELD HESTER                                ADDRESS REDACTED
 DIXIE OIL AND GAS CO LLC                             113 W 8TH STREET                                                AMARILLO        TX      79101
 DJUNE EMANUEL                                        ADDRESS REDACTED
 DL and OP MCFARLAND                                  12613 NW 7TH CT                                                 YUKON           OK      73099
 DLM PARTNERS                                         3265 WEST FIGARDEN DR.                                          FRESNO          CA      93711


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 74 of 315
                                          Case 20-11441-BLS            Doc 241         Filed 08/10/20   Page 83 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


             Company                 Notice Name                Address1                Address2        Address3         City      State       Zip      Country
 DLM PARTNERS                                         ADDRESS REDACTED
 DLP TRUST DTD 7 25 07                                ADDRESS REDACTED
 DM ALPHA INC                                         PO BOX 711                                                   YANKTON         SD      57078-0711
 DMJ FAMILY LP                 DMJ FAMILY             RR 2 BOX 9001                                                COMANCHE        OK      73529
 DNOW LP                                              P.O. BOX 200822                                              DALLAS          TX      75320-0822
 DNR OIL and GAS INC           CARRIE WITZEL          PO BOX 4507                                                  ENGLEWOOD       CO      80155
 DOBSON TECHNOLOGIES TRANSPORT and TELECOM            PO BOX 268860                                                OKLAHOMA CITY   OK      73126
 DODSON RESOURCES LLC                                 1502 W CUTHBERT AVENUE                                       MIDLAND         TX      79701
 DOLA R SIMMONS                                       ADDRESS REDACTED
 DOLA SIMMONS AND                                     ADDRESS REDACTED
 DOLLY ELAM                                           ADDRESS REDACTED
 DOLORES ANN HARRISON                                 ADDRESS REDACTED
 DOLORES D DAVIDSON                                   ADDRESS REDACTED
 DOLORES DANIELS and DWIGHT DANIELS JT                ADDRESS REDACTED
 DOLORES DELANO                                       ADDRESS REDACTED
 DOLORES J BUTLER                                     ADDRESS REDACTED
 DOLORES M FANN                                       ADDRESS REDACTED
 DOLORES RACHEL CASE                                  ADDRESS REDACTED
 DOLORES SIMMONS                                      ADDRESS REDACTED
 DOLPHIA LEE BLOCKER                                  ADDRESS REDACTED
 DOMESTIC ENERGY PRODUCERS ALLIANCE                   PO BOX 53038                                                 OKLAHOMA CITY   OK      73152
 DOMINGO RAMIREZ II RAMIREZ                           ADDRESS REDACTED
 DOMINGO VARGAS                                       ADDRESS REDACTED
 DOMINION OK TX EXPLOR & PROD ATTN JIB LOCKBOX        P O BOX 95296                                                NEW ORLEANS     LA      70195
 DON A BURGE JR AKA DON A BURGE                       ADDRESS REDACTED
 DON A DAVIS                                          ADDRESS REDACTED
 DON A DUNN                                           ADDRESS REDACTED
 DON A JOHNSON AND                                    ADDRESS REDACTED
 DON and ANITA WELLMAN JT                             ADDRESS REDACTED
 DON and ORA LEE ROBERTS LIVING TRUST DTD 672016      ADDRESS REDACTED
 DON BLACK MUNSON                                     ADDRESS REDACTED
 DON BOYER                                            ADDRESS REDACTED
 DON CHARLES MCCALL                                   ADDRESS REDACTED
 DON E CRANFILL RES TR AC                             ADDRESS REDACTED
 DON G WELLS                                          ADDRESS REDACTED
 DON H DOUGLASS AND                                   ADDRESS REDACTED
 DON HOLMES NIX                                       ADDRESS REDACTED
 DON J W THRALLS                                      ADDRESS REDACTED
 DON KILPATRICK                                       ADDRESS REDACTED
 DON L BEARD                                          ADDRESS REDACTED
 DON L GOSNEY                                         ADDRESS REDACTED
 DON L TAYLOR                                         ADDRESS REDACTED
 DON LEE BARTZ                                        ADDRESS REDACTED
 DON LEE BARTZ                                        ADDRESS REDACTED
 DON M ROBERTS                                        ADDRESS REDACTED
 DON MCGUAR REVOCABLE TRUST                           ADDRESS REDACTED
 DON MCLAIN FAMILY LIMITED PARTNERSHIP
                               MIKE MCLAIN MNG PARTNERMIKE MCLAIN                PO BOX 683                        GRUVER          TX      79040
 DON NIX                                              ADDRESS REDACTED
 DON O STOVALL                                        ADDRESS REDACTED
 DON PARNELL                                          ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 75 of 315
                                           Case 20-11441-BLS           Doc 241          Filed 08/10/20   Page 84 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


            Company                   Notice Name               Address1                 Address2        Address3         City   State     Zip      Country
 DON PETTYJOHN INC              DON PETTYJOHN         PO BOX 6535                                                   NORMAN       OK    73070
 DON RAY GEORGE ASSOC INC                             1604 RIO GRANDE STREET                                        AUSTIN       TX    78701-1194
 DON REESER INC                 DON REESER            P.O. BOX 390                                                  KETCHUM      OK    74349
 DON RENBARGER                                        ADDRESS REDACTED
 DON ROBINSON                                         ADDRESS REDACTED
 DON S MARSALIS III ESTATE                            ADDRESS REDACTED
 DON SCHNIPPER                                        ADDRESS REDACTED
 DON VOLK and DYRRELL A CAPPELLUZZO JT                ADDRESS REDACTED
 DON W THOMASON                                       ADDRESS REDACTED
 DON WELLMAN AND                                      ADDRESS REDACTED
 DONA CELESTE MALOUF                                  ADDRESS REDACTED
 DONA DISARIO                                         ADDRESS REDACTED
 DONA LOU HARTLEY LINDLEY                             ADDRESS REDACTED
 DONAL R HELTON                                       ADDRESS REDACTED
 DONALD A and MURIEL U BLACK JT                       ADDRESS REDACTED
 DONALD A BLOUSTINE FAMILY TRUST                      ADDRESS REDACTED
 DONALD A LETOURNEAU AND                              ADDRESS REDACTED
 DONALD A NEAHRING and                                ADDRESS REDACTED
 DONALD A SMITH AKA DONALD GENE SMITH                 ADDRESS REDACTED
 DONALD and DONNA CARLETON HW                         ADDRESS REDACTED
 DONALD BOWER AND                                     ADDRESS REDACTED
 DONALD BRADFORD HOLT JR                              ADDRESS REDACTED
 DONALD C KARNS                                       ADDRESS REDACTED
 DONALD C SITTA                                       ADDRESS REDACTED
 DONALD COOKE VOTH                                    ADDRESS REDACTED
 DONALD CUE                                           ADDRESS REDACTED
 DONALD D AND NELDA PENNINGTON JT                     ADDRESS REDACTED
 DONALD D MCGUIRE 2017 REVOCABLE TRUST UTA DTD 8312017ADDRESS REDACTED
 DONALD DEAN HUTSON                                   ADDRESS REDACTED
 DONALD E KURTZ AND                                   ADDRESS REDACTED
 DONALD EVANS                                         ADDRESS REDACTED
 DONALD F DUNCAN                                      ADDRESS REDACTED
 DONALD F SIGLE                                       ADDRESS REDACTED
 DONALD FINSTERWALD                                   ADDRESS REDACTED
 DONALD FINSTERWALD                                   ADDRESS REDACTED
 DONALD FRANCIS GOYETTE                               ADDRESS REDACTED
 DONALD G FUSTON                                      ADDRESS REDACTED
 DONALD G HOPPER                                      ADDRESS REDACTED
 DONALD G KIRKLEY                                     ADDRESS REDACTED
 DONALD GORDON PROVOST                                ADDRESS REDACTED
 DONALD GOSNELL                                       ADDRESS REDACTED
 DONALD H MACLAUGHLIN                                 ADDRESS REDACTED
 DONALD J CARPENTER                                   ADDRESS REDACTED
 DONALD J CAUTHEN                                     ADDRESS REDACTED
 DONALD J FISKO                                       ADDRESS REDACTED
 DONALD K RIFFE LIVING TRUST                          ADDRESS REDACTED
 DONALD K THOMPSON                                    ADDRESS REDACTED
 DONALD KLIEWER                                       ADDRESS REDACTED
 DONALD L ASHER REVOCABLE TRUST                       ADDRESS REDACTED
 DONALD L BURRIS                                      ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 76 of 315
                                           Case 20-11441-BLS                Doc 241        Filed 08/10/20   Page 85 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


            Company                    Notice Name               Address1                   Address2        Address3         City    State       Zip      Country
 DONALD L COVINGTON                                    ADDRESS REDACTED
 DONALD L HANSEN SR CO LLC      ATTN DONALD L HANSEN SRPO
                                                        MANAGE
                                                          BOX 140970                                                   BROKEN ARROW OK       74014-0009
 DONALD L KUXHAUSEN                                    ADDRESS REDACTED
 DONALD L LONG AND                                     ADDRESS REDACTED
 DONALD L MARQUARDT AND                                ADDRESS REDACTED
 DONALD L OSWALD AND                                   ADDRESS REDACTED
 DONALD L WELDON                                       ADDRESS REDACTED
 DONALD LEE WISEMAN                                    ADDRESS REDACTED
 DONALD M TRIBBLE                                      ADDRESS REDACTED
 DONALD M WOODFORD                                     ADDRESS REDACTED
 DONALD R AND LAVERNE F PATTERSON LIVING TRUST         ADDRESS REDACTED
 DONALD R and RITA A HERBEL REVOCABLE TRUST            ADDRESS REDACTED
 DONALD R BAIN                                         ADDRESS REDACTED
 DONALD R HORTON and MARTY HORTON                      ADDRESS REDACTED
 DONALD R JAMES and LUCILLE C JAMES JT                 ADDRESS REDACTED
 DONALD R STEELE                                       ADDRESS REDACTED
 DONALD RAY ROBINSON                                   ADDRESS REDACTED
 DONALD RAY STUART                                     ADDRESS REDACTED
 DONALD S GARVIN TRUST DTD 81580                       ADDRESS REDACTED
 DONALD W CLAYTON                                      ADDRESS REDACTED
 DONALD W JACKSON TRUST                                ADDRESS REDACTED
 DONALD W JACKSON TRUST                                ADDRESS REDACTED
 DONALD W MORRISON JR                                  ADDRESS REDACTED
 DONALD W PRUITT and SHARLYNE L PRUITT HWJT            ADDRESS REDACTED
 DONALD WAYNE LENOX                                    ADDRESS REDACTED
 DONALD WAYNE WILLIAMS                                 ADDRESS REDACTED
 DONALDSON LAW PLLC                                    3161 S MULBERRY CT                                              GOLD CANYON   AZ      85118
 DONAVAN BRUCE WRIGHT                                  ADDRESS REDACTED
 DONEVA E COOPER                                       ADDRESS REDACTED
 DONITA LYNN DENTON                                    ADDRESS REDACTED
 DONN T COFFMAN AND                                    ADDRESS REDACTED
 DONNA A TEFFT REVOCABLE TRUST DTD 5                   ADDRESS REDACTED
 DONNA BOYLE                                           ADDRESS REDACTED
 DONNA C HALL                                          ADDRESS REDACTED
 DONNA CASWELL                                         ADDRESS REDACTED
 DONNA CRAWFORD                                        ADDRESS REDACTED
 DONNA D BOYD                                          ADDRESS REDACTED
 DONNA DOMKOS                                          ADDRESS REDACTED
 DONNA FAYE HUNDLEY                                    ADDRESS REDACTED
 DONNA FULTON                                          ADDRESS REDACTED
 DONNA G BOGAN                                         ADDRESS REDACTED
 DONNA GAYLE DAVIS                                     ADDRESS REDACTED
 DONNA GURWELL                                         ADDRESS REDACTED
 DONNA J HICKS LIVING TRUST                            ADDRESS REDACTED
 DONNA J HICKS LIVING TRUST                            ADDRESS REDACTED
 DONNA J ROGERS DOYLE                                  ADDRESS REDACTED
 DONNA JEAN BOX                                        ADDRESS REDACTED
 DONNA JEAN COX                                        ADDRESS REDACTED
 DONNA JEAN GIAUQUE                                    ADDRESS REDACTED
 DONNA JEAN NIMMO                                      ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 77 of 315
                                            Case 20-11441-BLS           Doc 241        Filed 08/10/20   Page 86 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


            Company                  Notice Name             Address1                   Address2        Address3         City   State       Zip      Country
 DONNA JEAN SMITH                                  ADDRESS REDACTED
 DONNA JO LANE                                     ADDRESS REDACTED
 DONNA JOYCE FAUBUS BARKER                         ADDRESS REDACTED
 DONNA K FAUGHT                                    ADDRESS REDACTED
 DONNA K FORBES                                    ADDRESS REDACTED
 DONNA K ROBERTS                                   ADDRESS REDACTED
 DONNA K SCHEPIS                                   ADDRESS REDACTED
 DONNA KATHERYN CARMEN BAIN                        ADDRESS REDACTED
 DONNA KAY MCCANCE                                 ADDRESS REDACTED
 DONNA KAY ORTEGA DECEASED                         ADDRESS REDACTED
 DONNA KAYE HAMILTON                               ADDRESS REDACTED
 DONNA KAYE SANVE                                  ADDRESS REDACTED
 DONNA KENNEDY                                     ADDRESS REDACTED
 DONNA KIM FLOWERS                                 ADDRESS REDACTED
 DONNA L LEE                                       ADDRESS REDACTED
 DONNA L SMITH NOW DUVALL                          ADDRESS REDACTED
 DONNA LEE WILSON TRUST DTD 10 14 04               ADDRESS REDACTED
 DONNA LEE WITZEL                                  ADDRESS REDACTED
 DONNA LESLIE GILL                                 ADDRESS REDACTED
 DONNA LOU DRAKE ESTATE                            ADDRESS REDACTED
 DONNA LOU RAYMOND                                 ADDRESS REDACTED
 DONNA M ELLEDGE                                   ADDRESS REDACTED
 DONNA MAE BUNCH                                   ADDRESS REDACTED
 DONNA MARIA CARROLL                               ADDRESS REDACTED
 DONNA MARIANNE HATLEY                             ADDRESS REDACTED
 DONNA MARIE BISHOP RAGSDALE                       ADDRESS REDACTED
 DONNA MARIE NEAL MESSALL                          ADDRESS REDACTED
 DONNA MAY HOFFMAN STARKEY                         ADDRESS REDACTED
 DONNA MCMAHAN                                     ADDRESS REDACTED
 DONNA MESSALLFRANK NEALALAN NEAL                  ADDRESS REDACTED
 DONNA OBRIEN                                      ADDRESS REDACTED
 DONNA PAT BEAGLE                                  ADDRESS REDACTED
 DONNA R BURCKHALTER TRUST DTD 11194               ADDRESS REDACTED
 DONNA R DIPIETRA                                  ADDRESS REDACTED
 DONNA RAE TRIER                                   ADDRESS REDACTED
 DONNA REED PITTS                                  ADDRESS REDACTED
 DONNA S BASS                                      ADDRESS REDACTED
 DONNA SIMUNEK                                     ADDRESS REDACTED
 DONNA SUE CHEN SMITH                              ADDRESS REDACTED
 DONNA SUE GREEN                                   ADDRESS REDACTED
 DONNA THIEL                                       ADDRESS REDACTED
 DONNA TOMLINSON                                   ADDRESS REDACTED
 DONNELLEY FINANCIAL LLC                           P O BOX 842282                                                  BOSTON       MA      02284-2282
 DONNETTE WILLMS SCHWISOW EXE                      ADDRESS REDACTED
 DONNIE CROW                                       ADDRESS REDACTED
 DONNIE GENE BULLER AND                            ADDRESS REDACTED
 DONNIE GREENFIELD AND                             ADDRESS REDACTED
 DONNIE K YORK and JO NELL YORK                    ADDRESS REDACTED
 DONNIE LEE BISHOP                                 ADDRESS REDACTED
 DONNIE LEE HUGHES                                 ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 78 of 315
                                          Case 20-11441-BLS            Doc 241         Filed 08/10/20   Page 87 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


            Company                  Notice Name             Address1                Address2           Address3         City      State       Zip      Country
 DONNIE LYNETTE OGORMAN                            ADDRESS REDACTED
 DONNITA FIX                                       ADDRESS REDACTED
 DONNY DENSON                                      ADDRESS REDACTED
 DONOVON L JACKSON                                 ADDRESS REDACTED
 DONTAY MEYERS                                     ADDRESS REDACTED
 DORA C ATHERTON                                   ADDRESS REDACTED
 DORA FAY BRYAN                                    ADDRESS REDACTED
 DORA LEA DUPONT CHILDRENS TR 2011                 ADDRESS REDACTED
 DORA YOUNG BAKER                                  ADDRESS REDACTED
 DORAN BURNS                                       ADDRESS REDACTED
 DORCHESTER MINERALS LP                            3838 OAK LAWN AVE, SUITE 300                                    DALLAS          TX      75219-4541
 DORCHESTER MINERALS OKLAHOMA LETICIA
                                LP    LANE         3838 OAK LAWN AVE, SUITE 300                                    DALLAS          TX      75219-4541
 DORCHESTER RESOURCES LP                           PO BOX 18879                                                    OKLAHOMA CITY   OK      73154-8879
 DORCHESTER RESOURCES LP      DORCHESTER RESOURCES ALISON TABARES - VP ACCOUNTING
                                                                                PO BOX 18879                       OKLAHOMA CITY   OK      73154-8879
 DORIS ADCOCK                                      ADDRESS REDACTED
 DORIS DOREEN PAYNE                                ADDRESS REDACTED
 DORIS FAY FINSTERWALD                             ADDRESS REDACTED
 DORIS LYNN DAVIS                                  ADDRESS REDACTED
 DORIS MARIE DENNING                               ADDRESS REDACTED
 DORIS P THRASHER AND                              ADDRESS REDACTED
 DORIS RUENELL KNOX GIVANS                         ADDRESS REDACTED
 DORIS SCHOELING                                   ADDRESS REDACTED
 DORIS TEAS BOURASSA TRUST #1                      ADDRESS REDACTED
 DORIS TEAS BOURASSA TRUST #2                      ADDRESS REDACTED
 DOROTHY A CURRY                                   ADDRESS REDACTED
 DOROTHY A JACOBSON                                ADDRESS REDACTED
 DOROTHY A MOORE                                   ADDRESS REDACTED
 DOROTHY ALEXANDER                                 ADDRESS REDACTED
 DOROTHY ARLENE SHORE B                            ADDRESS REDACTED
 DOROTHY DIANE NASH BROCE                          ADDRESS REDACTED
 DOROTHY F BLANCHARD INSEP EXE                     ADDRESS REDACTED
 DOROTHY FLUMAN                                    ADDRESS REDACTED
 DOROTHY GARDNER TAYLOR                            ADDRESS REDACTED
 DOROTHY HELEN HALL MILLER                         ADDRESS REDACTED
 DOROTHY HOLDEMAN                                  ADDRESS REDACTED
 DOROTHY I LAMBERT                                 ADDRESS REDACTED
 DOROTHY J BIRCHBY                                 ADDRESS REDACTED
 DOROTHY J HAYS ESTATE                             ADDRESS REDACTED
 DOROTHY J ROSS                                    ADDRESS REDACTED
 DOROTHY JANANN BILLINGS                           ADDRESS REDACTED
 DOROTHY JANE GRIPP                                ADDRESS REDACTED
 DOROTHY JANE ROBINSON WHITE TRUST DATED 582006    ADDRESS REDACTED
 DOROTHY JEAN POE                                  ADDRESS REDACTED
 DOROTHY JEAN ROBERTS                              ADDRESS REDACTED
 DOROTHY JEAN V WALKER                             ADDRESS REDACTED
 DOROTHY L SMITH LIFE ESTATE                       ADDRESS REDACTED
 DOROTHY L STEFFEY                                 ADDRESS REDACTED
 DOROTHY L STRATTON                                ADDRESS REDACTED
 DOROTHY LEA SPENCER PERL AKA DOROTHY LEA BISSELL  ADDRESS REDACTED
 DOROTHY LORENE BRIDGES                            ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 79 of 315
                                           Case 20-11441-BLS              Doc 241        Filed 08/10/20   Page 88 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


            Company                    Notice Name             Address1                   Address2        Address3         City   State       Zip      Country
 DOROTHY LOU CONRAD                                  ADDRESS REDACTED
 DOROTHY LOUISE SANDERS ROSS                         ADDRESS REDACTED
 DOROTHY O MOSHER                                    ADDRESS REDACTED
 DOROTHY P JOHNSON AND LUKE A                        ADDRESS REDACTED
 DOROTHY PEARL TULLIS                                ADDRESS REDACTED
 DOROTHY RACKOW ESTATE                               ADDRESS REDACTED
 DOROTHY SCHOENHALS                                  ADDRESS REDACTED
 DOROTHY WAKEN ESTATE                                ADDRESS REDACTED
 DOROTHY WALKER                                      ADDRESS REDACTED
 DORRA D ESTES                                       ADDRESS REDACTED
 DORRA DEE GRIM ESTES                                ADDRESS REDACTED
 DORTHY P JOHNSON                                    ADDRESS REDACTED
 DOSS OIL ROYALTY COMPANY                            PO BOX 54                                                       MCALESTER    OK      74501
 DOUBLE D and J LP AN OKLAHOMA LIMITED PARTNERSHIP   P.O. BOX 246                                                    HAMMON       OK      73650
 DOUBLE D and J LP AN OKLAHOMA LIMITED
                               PARKERPARTNERSHIP
                                        L ADAMS      1400 PARK AVENUE                                                CLINTON      OK      73601
 DOUBLE EAGLE ENTERPRISES                            16 EAST 26TH PLACE                                              TULSA        OK      74114
 DOUBLE J RESOURCES LLC                              PO BOX 64239                                                    LUBBOCK      TX      79464
 DOUBLE L LLC                                        5970 W SUMAC AVE                                                LITTLETON    CO      80123-0884
 DOUBLE S TANK TRUCKS SERVICE INC                    PO BOX 262                                                      GARBER       OK      73738
 DOUG and JOYCE BEVONI                               ADDRESS REDACTED
 DOUG E FOWLER                                       ADDRESS REDACTED
 DOUG HAFFNER                                        ADDRESS REDACTED
 DOUG MAXWELL                                        ADDRESS REDACTED
 DOUG STEWARD                                        ADDRESS REDACTED
 DOUGLAS A BRALY                                     ADDRESS REDACTED
 DOUGLAS B WILCOX                                    ADDRESS REDACTED
 DOUGLAS BREITENKAMP                                 ADDRESS REDACTED
 DOUGLAS C HELTERBRAND AND                           ADDRESS REDACTED
 DOUGLAS C PORTER                                    ADDRESS REDACTED
 DOUGLAS C ROPER                                     ADDRESS REDACTED
 DOUGLAS C SMITH                                     ADDRESS REDACTED
 DOUGLAS CONTRACT PUMPING                            PO BOX 933                                                      PERRYTON     TX      79070
 DOUGLAS DWIGHT ADAMS                                ADDRESS REDACTED
 DOUGLAS G GUNDY and ELLEN Y                         ADDRESS REDACTED
 DOUGLAS G RINGER REV TR DTD 1 14 2000               ADDRESS REDACTED
 DOUGLAS HATHOOT                                     ADDRESS REDACTED
 DOUGLAS HELTERBRAND                                 ADDRESS REDACTED
 DOUGLAS L JACKSON                                   ADDRESS REDACTED
 DOUGLAS LANE SCHOPPA                                ADDRESS REDACTED
 DOUGLAS M ESTES                                     ADDRESS REDACTED
 DOUGLAS M VANDERPLOEG                               ADDRESS REDACTED
 DOUGLAS MATTHEW MILLS                               ADDRESS REDACTED
 DOUGLAS MICHAEL PROVOST ESTATE                      ADDRESS REDACTED
 DOUGLAS N TOEPPERWEIN                               ADDRESS REDACTED
 DOUGLAS R FINNEGAN                                  ADDRESS REDACTED
 DOUGLAS R WITMER                                    ADDRESS REDACTED
 DOUGLAS S WAMBLE JR                                 ADDRESS REDACTED
 DOUGLAS S WAMBLE JR                                 ADDRESS REDACTED
 DOUGLAS W WHITMORE                                  ADDRESS REDACTED
 DOVIE A BORTH                                       ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 80 of 315
                                              Case 20-11441-BLS              Doc 241          Filed 08/10/20   Page 89 of 323
                                                                                        Exhibit C
                                                                                     Creditor Matrix
                                                                                Served via First Class Mail


             Company                  Notice Name                    Address1                Address2          Address3         City    State       Zip      Country
 DOWARD J LONG JR                                         ADDRESS REDACTED
 DOWNCHEZ ENERGY INC                                      419 MAIN ST #357                                                HUNTINGTON BEACH
                                                                                                                                        CA      92648
 DOWNEY MARJORIE A                                        ADDRESS REDACTED
 DOWNHOLE CHEMICAL SOLUTIONS LLC                          1 COWBOYS WAY, SUITE 572                                        FRISCO       TX       75034
 DOWNHOLE TECHNOLOGY LLC                                  7123 BREEN DRIVE                                                HOUSTON      TX       77086
 DOWNHOLE VIDEO and INTERVENTION USA INC                  PO BOX 1863                                                     LONE GROVE   OK       73443
 DOYLE COKER                                              ADDRESS REDACTED
 DOYLE D NEWSOM and                                       ADDRESS REDACTED
 DOYLE G WHITAKER                                         ADDRESS REDACTED
 DOYLE GREENHOUSE                                         ADDRESS REDACTED
 DOYLE HORSTKOETTER                                       ADDRESS REDACTED
 DOYLE L BURROWS                                          ADDRESS REDACTED
 DOYLE L BURROWS AND                                      ADDRESS REDACTED
 DOYLE NICHOLS                                            ADDRESS REDACTED
 DOYT E DUNCAN                                            ADDRESS REDACTED
 DR BRUCE D BABCOCK DECD                                  ADDRESS REDACTED
 DR GREGORY HARRISON                                      ADDRESS REDACTED
 DR JOHN F GUNION                                         ADDRESS REDACTED
 DR LAMAR B ROEMER                                        ADDRESS REDACTED
 DR MADA J HAPWORTH                                       ADDRESS REDACTED
 DR ROBERT N CHILDRESS                                    ADDRESS REDACTED
 DR RUSSELL M PORTER SR                                   ADDRESS REDACTED
 DR SWAB SERVICE LLC                                      PO BOX 2286                                                     ELK CITY     OK       73648
 DR WELL SITE RENTALS LLC                                 5002 WILLIAMS AVE                                               WOODWARD     OK       73801
 DRAG T MINERALS LLC           JASON CALDWELL             6717 ALDERFER AVENUE                                            ODESSA       TX       79762
 DRAGON ROYALTIES LLC                                     5773 WOODWAY DRIVE #106                                         HOUSTON      TX       77057-1501
 DRAGONFLY PROPERTY LLC                                   1203 W CHEROKEE AVE                                             ENID         OK       73703
 DRAKE RAILSBACK                                          ADDRESS REDACTED
 DRC PETROLEUM LTD                                        PO BOX 19997                                                    SUGAR LAND   TX       77496
 DRC PETROLEUM LTD             TOM A LITTLE               PO BOX 19997                                                    SUGAR LAND   TX       77496
 DREW SCOTT                                               ADDRESS REDACTED
 DRIFTWOOD LLC                 DRIFTWOOD LLC BETSY HINSON P O BOX 1765                                                    ENID         OK       73702
 DRILFORMANCE LLC                                         15815 WAVERLY DRIVE                                             HOUSTON      TX       77032
 DRILLCHEM DRILLING SOLUTIONS                             PO BOX 132107                                                   SPRING       TX       77393
 DRILLING FLUIDS TECHNOLOGY INC                           P.O. BOX 284                                                    BOOKER       TX       79005-0284
 DRILLING INFO INC                                        2901 VIA FORTUNABUILDING 6, SUITE 200                           AUSTIN       TX       78746
 DRILLING INFO INC                                        PO BOX 678128                                                   DALLAS       TX       75267-8128
 DRIVER DIRECTIONAL INC                                   PO BOX 51346                                                    AMARILLO     TX       79159
 DT JT LLC                     DAVID B TRUMBO             12451 S 70TH E AVE                                              BIXBY        OK       74008
 DUAINE E HUBBART AND                                     ADDRESS REDACTED
 DUANE A LABELLE                                          ADDRESS REDACTED
 DUANE AND KAREN KNIGHT PSHIGODA LIVING TRUST DTD 7 2 13  ADDRESS REDACTED
 DUANE SMITH                                              ADDRESS REDACTED
 DUANNE SHREVE and LEONA RUTH HAWORTH                     ADDRESS REDACTED
 DUDLEY and ASSOCIATES LLC                                PO BOX 6407                                                     DENVER       CO       80206
 DUDLEY FAMILY TRUST 2018 DTD 4518                        ADDRESS REDACTED
 DUDLEY H BLAYLOCK REV TR                                 ADDRESS REDACTED
 DUDLEY INVESTMENTS                                       P O BOX 2001                                                    AMARILLO     TX       79105-0000
 DUDLEY INVESTMENTS A TEXAS GENERAL
                               JOHN BENTON
                                      PARTNERSHIP
                                              DUDLEY III MANAGING
                                                          PO BOX 2001
                                                                    PARTNER                                               AMARILLO     TX       79105
 DUDLEY R STANLEY                                         ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                              Page 81 of 315
                                            Case 20-11441-BLS               Doc 241          Filed 08/10/20   Page 90 of 323
                                                                                       Exhibit C
                                                                                    Creditor Matrix
                                                                               Served via First Class Mail


            Company                    Notice Name                    Address1              Address2          Address3         City      State     Zip      Country
 DUESON56 INC                                             PO BOX 222                                                     CANADIAN        TX    79014
 DUKE DESCENDANTS GS EXEMPT TR                            PO BOX 226270                                                  DALLAS          TX    75222-6270
 DUKE DESCENDANTS GS EXEMPT TR                            ADDRESS REDACTED
 DUKE DESCENDANTS GS EXEMPT TRST                          PO BOX 226270                                                  DALLAS          TX   75222-6270
 DUKE DESCENDANTS GS EXEMPT TRST                          ADDRESS REDACTED
 DUKE DESCENDANTS GS EXEMPT TRUST                         PO BOX 226270                                                  DALLAS          TX   75222-6270
 DUKE DESCENDANTS GS EXEMPT TRUST                         ADDRESS REDACTED
 DUNCAN FAMILY LIVING TRUST DATED 5121993                 ADDRESS REDACTED
 DUNCAN OIL PROPERTIES                                    PO BOX 467                                                     OKLAHOMA CITY   OK   73101-0467
 DUNCAN SCOTT JOHNSON                                     ADDRESS REDACTED
 DUNN RIESEN LLC                 CO CYNTHIA DUNN RIESEN   DUNN RIESEN LLC             1715 W WILSHIRE BLVD               NICHOLS HILLS   OK   73116
 DURANGO PRODUCTION CO                                    PO BOX 4848                                                    WICHITA FALLS   TX   76308-0848
 DURANGO SERVICES INC                                     P.O. BOX 1749                                                  WOODWARD        OK   73802-1749
 DURENDA L. PILCHER, MERRILL FAMILY PARTNERSHIP, LLLP     ADDRESS REDACTED
 DURENDA PILCHER                                          ADDRESS REDACTED
 DURWOOD E ROBBINS                                        ADDRESS REDACTED
 DUSTI DAWN KIRK                                          ADDRESS REDACTED
 DUSTI LEDFORD AND                                        ADDRESS REDACTED
 DUSTIN DEAL LLC                 DUSTIN DEAL              11182 N 2030 RD                                                ELK CITY        OK   73644
 DUSTIN EUGENE ECKHARDT                                   ADDRESS REDACTED
 DUSTIN JAMES WOOD                                        ADDRESS REDACTED
 DUSTIN KYLE SWARTWOOD                                    ADDRESS REDACTED
 DUSTIN MUSICK AND                                        ADDRESS REDACTED
 DUSTIN SWEAT AND                                         ADDRESS REDACTED
 DUSTY DAWN CARNEY                                        ADDRESS REDACTED
 DUSTY GRANTHAM                                           ADDRESS REDACTED
 DUSTY PRUITT                                             ADDRESS REDACTED
 DUTTON TRUST DTD 7 24 14                                 ADDRESS REDACTED
 DUXFORD LLC                                              PO BOX 53010                                                   MIDLAND         TX   79710
 DWAINE ALLEN                                             ADDRESS REDACTED
 DWALLIN A MAPLES                                         ADDRESS REDACTED
 DWAYNE H CULMER                                          ADDRESS REDACTED
 DWAYNE L POSEY                                           ADDRESS REDACTED
 DWAYNE ROY HORNER                                        ADDRESS REDACTED
 DWIGHT A OLSON                                           ADDRESS REDACTED
 DWIGHT C JANTZEN                                         ADDRESS REDACTED
 DWIGHT J WILLIAMS                                        ADDRESS REDACTED
 DWIGHT JACKSON                                           ADDRESS REDACTED
 DWIGHT MOULTON                                           ADDRESS REDACTED
 DWIGHT TIPPS                                             ADDRESS REDACTED
 DWINNA KAY TREADWELL                                     ADDRESS REDACTED
 DWL SALES AND SUPPLY                                     4305 WESTERN AVE.                                              WOODWARD        OK   73801
 DWYER FAMILY TRUST                                       ADDRESS REDACTED
 DXP ENTERPRISES INC                                      PO BOX 1697                                                    HOUSTON         TX   77251
 DYCO PETROLEUM CO SUCCESSOR IN INTEREST                  Galleria Tower I, Suite 300 7130 South Lewis                   Tulsa           OK   74136
 DYNASTY OIL AND GAS LLC                                  5025 GAILLARDIA CORPORATE PLACE
                                                                                      SUITE D                            OKLAHOMA CITY   OK   73142
 DYNETT GROFF                                             ADDRESS REDACTED
 E A KARPER JR                                            ADDRESS REDACTED
 E ANNLEE HOPKINS                                         ADDRESS REDACTED
 E BAY MITCHELL III FAMILY TRUST                          ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                             Page 82 of 315
                                           Case 20-11441-BLS           Doc 241          Filed 08/10/20   Page 91 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


             Company                   Notice Name             Address1                  Address2        Address3         City      State       Zip      Country
 E BRYAN RIGGS CHILDRENS TRUST                      ADDRESS REDACTED
 E C ENERGY PARTNERSHIP LP      TAMARA MURCHISON    PO BOX 191446                                                   DALLAS          TX      75219-8446
 E EVANS CHAMBERS III                               ADDRESS REDACTED
 E G COLTON JR 1981 REVOCABLE TRUST                 ADDRESS REDACTED
 E G ENERGY LLC                                     PO BOX 6244                                                     LEAWOOD         KS      66206-6244
 E G ENERGY LLC                 JOE WILLIAMS        PO BOX 6244                                                     LEAWOOD         KS      66206-6244
 E G STEPHENS                                       ADDRESS REDACTED
 E GAYLE ALBRECHT                                   ADDRESS REDACTED
 E IMOGENE DEARIEN WALTERS                          ADDRESS REDACTED
 E J KUNKEL ROYALTY LLC                             PO BOX 660279                                                   DALLAS          TX      75266
 E J WEBSTER LIVING TRUST                           ADDRESS REDACTED
 E JOANNE and ANTHONY NICHOLAS                      ADDRESS REDACTED
 E LOUISE WHITLOW LIVING TRUST 0625                 ADDRESS REDACTED
 E M GOSSETT JR                                     ADDRESS REDACTED
 E OWEN TYLER                                       ADDRESS REDACTED
 E PEARL VAN LANINGHAM and LD BUELL JT              ADDRESS REDACTED
 E R ANDREW JR REVOCABLE TRUST                      ADDRESS REDACTED
 E SCOTT FAMILY LIMITED PARTNERSHIP
                                EDWARD SCOTT        7629 HILLSIDE RD STE 100                                        AMARILLO        TX      79119-8384
 E TEX PRODUCTION COMPANY                           PO BOX 1768                                                     PORT LAVACA     TX      77979
 E TEX PRODUCTION COMPANY       KEVIN PRUETT        PO BOX 1768                                                     PORT LAVACA     TX      77979
 E TEX PRODUCTION COMPANY       KEVIN W PRUETT      PO BOX 1768                                                     PORT LAVACA     TX      77979
 E W SHAW                                           ADDRESS REDACTED
 E3 LAND and MINERALS LLC                           327 N ROBERTS ST                                                GILMER          TX      75644
 EAGLE OIL and GAS CO                               2525 KELL BLVD, SUITE 510                                       WICHITA FALLS   TX      76308-1061
 EAGLE WIND O and G LLC                             1300 E 9TH ST STE 3                                             EDMOND          OK      73034-5760
 EARL F SLICK                                       ADDRESS REDACTED
 EARL FOSTER SMITH JR                               ADDRESS REDACTED
 EARL G RANDOLPH and DOROTHY M                      ADDRESS REDACTED
 EARL JOE HAMPTON LIVING TRUST                      ADDRESS REDACTED
 EARL L SHARON L SHUTT JT                           ADDRESS REDACTED
 EARL L WHITLEY                                     ADDRESS REDACTED
 EARL LYNN and LOU ANN SMITH JT                     ADDRESS REDACTED
 EARL M BEARD                                       ADDRESS REDACTED
 EARL PREGLER REVOCABLE TRUST                       ADDRESS REDACTED
 EARL SCHOENALS LIVING TRUST DTD 111610             ADDRESS REDACTED
 EARLENE A PETTIBONE                                ADDRESS REDACTED
 EARLINE CARPENTER STROM                            ADDRESS REDACTED
 EARNEST C DAVIS                                    ADDRESS REDACTED
 EARNEST CRAWFORD and CHRISTINA CRAWFORD HWJT       ADDRESS REDACTED
 EARNEST EDGAR LITTLE DECEASED AN HEIR EDGAR THURMANADDRESS
                                                     LITTLE REDACTED
 EARNEST RAY WHITTENBERG JR                         ADDRESS REDACTED
 EARNEST S and VERLA M FORSHEE JT                   ADDRESS REDACTED
 EASLEY FAMILY REVOCABLE TRUST DATED 592013         ADDRESS REDACTED
 EAST SHORE INVESTMENTS LLC                         2001 TIMBERLOCH PLACE                                           THE WOODLANDS   TX      77380
 EASTERN REDBUD LLC                                 5201 N. SOONER RD.                                              EDMOND          OK      73034
 EASTLAND EXPLORATION INC                           P O BOX 5279                                                    AUSTIN          TX      78763-5279
 EASY LAY LINERS INC                                PO BOX M                                                        PRAGUE          OK      74864
 EAW ENERGY PARTNERS FUND I LPJOSEPH WORSHMANN II   PO BOX 25469                                                    DALLAS          TX      75225
 EB ARCHBALD and ASSOCIATES INC                     205 NW 63RD STREET, SUITE 360                                   OKLAHOMA CITY   OK      73116
 EBLAN HERNANDEZ                                    ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 83 of 315
                                         Case 20-11441-BLS           Doc 241          Filed 08/10/20   Page 92 of 323
                                                                               Exhibit C
                                                                            Creditor Matrix
                                                                       Served via First Class Mail


             Company                  Notice Name              Address1                Address2        Address3         City      State       Zip      Country
 EC COPPOLA FAMILY LP          DEBBIE HOLT          PO BOX 191446                                                 DALLAS          TX      75219-8446
 ECC LLC                                            PO BOX 18735                                                  OKLAHOMA CITY   OK      73154
 ECHOMETER COMPANY                                  5001 DITTO LANE                                               WICHITA FALLS   TX      76302
 ECM RESOURCES INC             EMILY MCCULLISS      PO BOX 3668                                                   LITTLETON       CO      80161
 ECOTEST ENERGY SERVICES LLC                        434 OAK STREET                                                GRAHAM          TX      76450
 ECS PRODUCTION LLC                                 P.O. BOX 5250                                                 EDMOND          OK      73083
 ED A and CLARA J NORET PARTNRSHP                   ADDRESS REDACTED
 EDDA JOANNE HARRISON                               ADDRESS REDACTED
 EDDEY NEELEY                                       ADDRESS REDACTED
 EDDIE D HEITFELD                                   ADDRESS REDACTED
 EDDIE DEAN MITTELSTET                              ADDRESS REDACTED
 EDDIE FRAZIER                                      ADDRESS REDACTED
 EDDIE J FRAZIER                                    ADDRESS REDACTED
 EDDIE JOHN PANNELL JR                              ADDRESS REDACTED
 EDDIE L and DASIE B LEWIS                          ADDRESS REDACTED
 EDDIE L MOORE                                      ADDRESS REDACTED
 EDDIE MEADOWS FAMILY LP                            17401 VALLEY LAKE DR                                          CANYON          TX      79015
 EDDIE MEADOWS FAMILY LP       LETA MEADOWS AGENT   FAMILY LP EDDIE MEADOWS     17401 VALLEY LAKE DR              CANYON          TX      79015
 EDDIE MOORE and JACQUELINE MOORE HWJT              ADDRESS REDACTED
 EDDIE MOORE and JACQUELINE MOORE HWJT              ADDRESS REDACTED
 EDDIE TOM LAKEY                                    ADDRESS REDACTED
 EDDIE WAYNE GIBSON                                 ADDRESS REDACTED
 EDDLEMAN ROBERT                                    ADDRESS REDACTED
 EDDY L EMERSON AND                                 ADDRESS REDACTED
 EDDYE DREYER KINCHELOE                             ADDRESS REDACTED
 EDEN GOLDRING                                      ADDRESS REDACTED
 EDGAR C FOGG                                       ADDRESS REDACTED
 EDGAR EUGENE BUMGARDENER III                       ADDRESS REDACTED
 EDGAR EUGENE BUMGARDENER III                       ADDRESS REDACTED
 EDGENIA BELLAH                                     ADDRESS REDACTED
 EDGEWATER ROYALTY LP                               2201 CIVIC CIR STE 216                                        AMARILLO        TX      79109-1840
 EDINGER ENGINEERING INC                            105 N HUDSON, SUITE 600                                       OKLAHOMA CITY   OK      73102
 EDITH INGRAM                                       ADDRESS REDACTED
 EDITH LOUISE JONES                                 ADDRESS REDACTED
 EDITH MARGARET BRADY                               ADDRESS REDACTED
 EDITH MARIE KIRK                                   ADDRESS REDACTED
 EDITH WOODS                                        ADDRESS REDACTED
 EDLER TRUST DTD 53196                              ADDRESS REDACTED
 EDMOND ROYALTIES LLC                               P.O. BOX 31446                                                EDMOND          OK      73003-0025
 EDMUND KEY BURTON                                  ADDRESS REDACTED
 EDMUND KEY III ESTATE                              ADDRESS REDACTED
 EDMUND KEY LORD                                    ADDRESS REDACTED
 EDMUND R RICKETTS                                  ADDRESS REDACTED
 EDMUND RICHARD WOOD                                ADDRESS REDACTED
 EDMUNDO PANDO ARAGON                               ADDRESS REDACTED
 EDNA ALICE DOUGHTY                                 ADDRESS REDACTED
 EDNA AXTON                                         ADDRESS REDACTED
 EDNA B OBERST TRUST                                ADDRESS REDACTED
 EDNA BLOOMQUIST and FRANK EUGENE BLOOMQUIST HWJT   ADDRESS REDACTED
 EDNA F KLINGENBERG CAMPBELL                        ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 84 of 315
                                              Case 20-11441-BLS              Doc 241         Filed 08/10/20   Page 93 of 323
                                                                                       Exhibit C
                                                                                    Creditor Matrix
                                                                               Served via First Class Mail


              Company                       Notice Name               Address1              Address2          Address3         City   State       Zip   Country
 EDNA GAYLE EDWARDS CHERRY SMITH                            ADDRESS REDACTED
 EDNA HILL                                                  ADDRESS REDACTED
 EDNA J CALDWELL                                            ADDRESS REDACTED
 EDNA JACKSON                                               ADDRESS REDACTED
 EDNA L GRIMMER                                             ADDRESS REDACTED
 EDNA LORETA MADSEN DECEASED AN HEIR OF EDGAR THURMAN       ADDRESS
                                                               LITTLE REDACTED
 EDNA W LOVELL KERN                                         ADDRESS REDACTED
 EDWADINE KAY FORBAU                                        ADDRESS REDACTED
 EDWARD A WOLF                                              ADDRESS REDACTED
 EDWARD ABRAHAM MEMORIAL HOME         A TEXAS
                                         INC NON PROFIT ORG 803 BIRCH STREET                                             CANADIAN     TX      79014
 EDWARD C ABRAHAM                                           ADDRESS REDACTED
 EDWARD C REIMANN FAMILY PARTNERSHIP  CO ANNE S BONESTROO   THE EDWARD C REIMANN FAMILY
                                                                                      3607
                                                                                        PARTNERSHIP
                                                                                           FAIRFIELD ST                  OKOBOJI      IA      51355
 EDWARD C SINGLETON TRUST UA AKA                            ADDRESS REDACTED
 EDWARD C SINGLETON TRUST UA AKA                            ADDRESS REDACTED
 EDWARD C WESNER                                            ADDRESS REDACTED
 EDWARD E COCKERELL                                         ADDRESS REDACTED
 EDWARD E SEEMAN                                            ADDRESS REDACTED
 EDWARD EVERETT HILDEBRAND                                  ADDRESS REDACTED
 EDWARD F MANUEL AND                                        ADDRESS REDACTED
 EDWARD J ARENS                                             ADDRESS REDACTED
 EDWARD J GORRE                                             ADDRESS REDACTED
 EDWARD JACKSON                                             ADDRESS REDACTED
 EDWARD JOE STEPHENS AND                                    ADDRESS REDACTED
 EDWARD JOE STEPHENS AND                                    ADDRESS REDACTED
 EDWARD K and ELLON F MATTHEWS                              ADDRESS REDACTED
 EDWARD L and JUDY D COPE                                   ADDRESS REDACTED
 EDWARD L FOWLER JR REV TR DTD 92498                        ADDRESS REDACTED
 EDWARD L STEVENS AND                                       ADDRESS REDACTED
 EDWARD LANE HODGE                                          ADDRESS REDACTED
 EDWARD M WALSH                                             ADDRESS REDACTED
 EDWARD M WALSH                                             ADDRESS REDACTED
 EDWARD MCINTYRE                                            ADDRESS REDACTED
 EDWARD P CONROY                                            ADDRESS REDACTED
 EDWARD POOLE and CARLEYS SUE POOLE HWJT                    ADDRESS REDACTED
 EDWARD SCHNEIDER REV LIV TRUST                             ADDRESS REDACTED
 Edward Stanton Key and Christine Key                       ADDRESS REDACTED
 EDWARD STANTON KEY AND CHRISTINE KEY                       ADDRESS REDACTED
 Edward Stanton Key and Christine Key                       ADDRESS REDACTED
 Edward Stanton Key and Christine Key                       ADDRESS REDACTED
 EDWARD STOKELY DAUGHERTY                                   ADDRESS REDACTED
 EDWARD T MERYDITH                                          ADDRESS REDACTED
 EDWARD TURNER DAVIS IV                                     ADDRESS REDACTED
 EDWARD W BRADLEY                                           ADDRESS REDACTED
 EDWARD W FELTON                                            ADDRESS REDACTED
 EDWARD WILEY                                               ADDRESS REDACTED
 EDWARDS FAMILY TRUST DTD 11272006                          ADDRESS REDACTED
 EDWARDS FAMILY TRUST DTD 11272006                          ADDRESS REDACTED
 EDWARDS LIVING TRUST DTD                                   ADDRESS REDACTED
 EDWIN A WILLIAMS                                           ADDRESS REDACTED
 EDWIN A WILLIAMS                                           ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                             Page 85 of 315
                                             Case 20-11441-BLS              Doc 241          Filed 08/10/20   Page 94 of 323
                                                                                      Exhibit C
                                                                                   Creditor Matrix
                                                                              Served via First Class Mail


             Company                   Notice Name                Address1                    Address2        Address3         City      State       Zip      Country
 EDWIN BAIRES                                           ADDRESS REDACTED
 EDWIN C HERSHMAN                                       ADDRESS REDACTED
 EDWIN C LOOKABAUGH                                     ADDRESS REDACTED
 EDWIN CARL BEGERT                                      ADDRESS REDACTED
 EDWIN J R SKALLA SR AND                                ADDRESS REDACTED
 EDWIN K SANVE and DONNA K SANVE REV LIV TRUST DTD 72114ADDRESS REDACTED
 EDWIN KARL SANVE                                       ADDRESS REDACTED
 EDWIN LUTHER                                           ADDRESS REDACTED
 EDWIN M REEVES                                         ADDRESS REDACTED
 EDWIN TOEWS                                            ADDRESS REDACTED
 EDWINA WOODS PROWITT                                   ADDRESS REDACTED
 EFFIE ELIZABETH BOURN                                  ADDRESS REDACTED
 EFFIE FERGUSON AND                                     ADDRESS REDACTED
 EFFIE G OUTHIER REVOCABLE LIVING TR                    ADDRESS REDACTED
 EFFIE I MURRAY EST                                     ADDRESS REDACTED
 EG ENERGY LLC                  HARRY LEAR              9204 CHEROKEE LANE                                               LEAWOOD         KS      66206
 EGER CORP                      PAUL DECLEVA            500 N AKARD ST, SUITE 3540                                       DALLAS          TX      75201
 EGMJ1 LLC                      SHARI MEEK              635 MARQUISE                                                     BOERNE          TX      78006
 EGMJ2 LLC                      SHARI MEEKS             635 MARQUISE                                                     BOERNE          TX      78006
 EGMJ3 LLC                      SHARI MEEK              635 MARQUISE                                                     BOERNE          TX      78006
 EGRET OPERATING COMPANY                                PO BOX 1871                                                      MUSKOGEE        OK      74402
 EGRET OPERATING COMPANY        KURT ROBINSON           PO BOX 1871                                                      MUSKOGEE        OK      74402
 EH BRAINARD II EXEMPT FAMILY TRUST                     ADDRESS REDACTED
 EH BRAINARD II NON EXEMPT FAM TRUST                    ADDRESS REDACTED
 EIGHTY MILE RESOURCES LLC      CHRISTOPHER JENKINS PRESIDENT
                                                        CHRISTOPHER JENKINS            7430 FOUNDERS WAY                 PONTE VEDRA     FL      32082
 EILEEN BENTZ                                           ADDRESS REDACTED
 EILEEN WATTS ARRIAGA                                   ADDRESS REDACTED
 EKN HOLDINGS LLC                                       PO BOX 30175                                                     EDMOND          OK      73003
 EL DORADO CORPORATION                                  PO BOX 21332                                                     OKLAHOMA CITY   OK      73156
 EL TERCIO LLC                                          PO BOX 2606                                                      AMARILLO        TX      79105
 EL TERCIO LLC                  ATTN BILL AIKMAN        PO BOX 2606                                                      AMARILLO        TX      79105
 EL TOLLES and MARTHA G TOLLES                          ADDRESS REDACTED
 ELAINE BRYANT BARRON                                   ADDRESS REDACTED
 ELAINE BUCK HONNOLD REV TR UID 6 9 89                  ADDRESS REDACTED
 ELAINE J PARK                                          ADDRESS REDACTED
 ELAND ENERGY INC                                       P.O. BOX 671701                                                  DALLAS          TX      75267-1701
 ELBERT L SHUMAKER                                      ADDRESS REDACTED
 ELC LIMITED                                            3525 PRINCETON AVE                                               DALLAS          TX      75205
 ELDON D WAHL JR                                        ADDRESS REDACTED
 ELDON E TANNER AND VELTA JO TANNER TRUST               ADDRESS REDACTED
 ELDON E TENNANT TRUST                                  ADDRESS REDACTED
 ELDON L KEMPH AND                                      ADDRESS REDACTED
 ELDON MCVICKER                                         ADDRESS REDACTED
 ELDON OSBURN                                           ADDRESS REDACTED
 ELDON YATES BOSWELL FAMILY TRUST                       ADDRESS REDACTED
 ELEANOR INEZ ADDY                                      ADDRESS REDACTED
 ELEANOR MORRISON REV TR DTD 10608                      ADDRESS REDACTED
 ELEANOR RUTH HAMBY                                     ADDRESS REDACTED
 ELEANORE MURLENE BARRETT                               ADDRESS REDACTED
 ELEANORE WHEELER                                       ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                              Page 86 of 315
                                          Case 20-11441-BLS                Doc 241          Filed 08/10/20         Page 95 of 323
                                                                                      Exhibit C
                                                                                   Creditor Matrix
                                                                              Served via First Class Mail


                Company               Notice Name                Address1                Address2                  Address3         City      State     Zip     Country
 ELECTRIC DRILLING TECHNOLOGIES LLC                    PO BOX 702376                                                          DALLAS          TX    75370
 ELFREDA ELLIOTT                                       ADDRESS REDACTED
 ELGER P and JUANITA E STAUBER FAM TR                  ADDRESS REDACTED
 ELGIA ELVIN POPE ESTATE                               ADDRESS REDACTED
 ELIAS BOOKS BROWN and NELSON                          211 NORTH ROBINSON, SUITE 1300                                         OKLAHOMA CITY   OK   73102-7114
 Elias, Brooks, Brown & Nelson P.C.                    Two Leadership Square      211 North Robinson, Suite 1300              Oklahoma City   OK   73102
 ELIGIO NAVARRO AND                                    ADDRESS REDACTED
 ELIJAH SLATER                                         ADDRESS REDACTED
 ELINOR ANN MCKEE                                      ADDRESS REDACTED
 ELINOR DRAKE DONNELL                                  ADDRESS REDACTED
 ELITE CASING SERVICES INC                             PO BOX 555                                                             WOODWARD        OK   73802
 ELIZABETH A CHANCELLOR                                ADDRESS REDACTED
 ELIZABETH A HENDERSON                                 ADDRESS REDACTED
 ELIZABETH AFASANO                                     ADDRESS REDACTED
 ELIZABETH ANN ADAMS                                   ADDRESS REDACTED
 ELIZABETH ANN BRYCE                                   ADDRESS REDACTED
 ELIZABETH ANN BUNN                                    ADDRESS REDACTED
 ELIZABETH ANN BUNN TRUST                              ADDRESS REDACTED
 ELIZABETH ANN BUNN TRUST                              ADDRESS REDACTED
 ELIZABETH ANN EARLY                                   ADDRESS REDACTED
 ELIZABETH ANN LUNDY BLACK                             ADDRESS REDACTED
 ELIZABETH ANN STERQUELL BUNN AKA ELIZABETH ANN BUNN   ADDRESS REDACTED
 ELIZABETH ANNE BUCKTHAL CHILTON                       ADDRESS REDACTED
 ELIZABETH ANNE BUCKTHAL TRUST                         ADDRESS REDACTED
 ELIZABETH ANNE PALMER                                 ADDRESS REDACTED
 ELIZABETH BIE MILLER                                  ADDRESS REDACTED
 ELIZABETH BONEBRAKE                                   ADDRESS REDACTED
 ELIZABETH BORING                                      ADDRESS REDACTED
 ELIZABETH C FICKEL IND EXC OF                         ADDRESS REDACTED
 ELIZABETH C HOWELL TRUST                              ADDRESS REDACTED
 ELIZABETH C LAMOTTE                                   ADDRESS REDACTED
 ELIZABETH C THOMPSON                                  ADDRESS REDACTED
 ELIZABETH CALDWELL STEPHENSON                         ADDRESS REDACTED
 ELIZABETH CAROL WILLIAMS                              ADDRESS REDACTED
 ELIZABETH CAROLINE BROWNLEE                           ADDRESS REDACTED
 ELIZABETH D HOFFMAN                                   ADDRESS REDACTED
 ELIZABETH D MURRAY TRUST                              ADDRESS REDACTED
 ELIZABETH D MURRAY TRUST                              ADDRESS REDACTED
 ELIZABETH F NEWMAN                                    ADDRESS REDACTED
 ELIZABETH FELL OVEN DECEASED                          ADDRESS REDACTED
 ELIZABETH FELL OVEN ESTATE                            ADDRESS REDACTED
 ELIZABETH GAYLENE OWEN                                ADDRESS REDACTED
 ELIZABETH GRACE CRENSHAW                              ADDRESS REDACTED
 ELIZABETH HUDSON RANSOM ESTATE                        ADDRESS REDACTED
 ELIZABETH J BISHOP                                    ADDRESS REDACTED
 ELIZABETH J ESSIG                                     ADDRESS REDACTED
 ELIZABETH J LIPPMANN ESSIG                            ADDRESS REDACTED
 ELIZABETH J WILSON                                    ADDRESS REDACTED
 ELIZABETH JANE MEERS                                  ADDRESS REDACTED
 ELIZABETH JEAN WHITE                                  ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                            Page 87 of 315
                                            Case 20-11441-BLS             Doc 241         Filed 08/10/20   Page 96 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                 Notice Name                 Address1                  Address2        Address3         City   State       Zip      Country
 ELIZABETH KAY CRABTREE                                ADDRESS REDACTED
 ELIZABETH KEY ANDERTON                                ADDRESS REDACTED
 ELIZABETH KEY SMITH                                   ADDRESS REDACTED
 ELIZABETH L PALMER                                    ADDRESS REDACTED
 ELIZABETH LEE BARTHELD                                ADDRESS REDACTED
 ELIZABETH M BULLER PORTER AND                         ADDRESS REDACTED
 ELIZABETH M GILTHVEDT                                 ADDRESS REDACTED
 ELIZABETH MARGARET MOUDY                              ADDRESS REDACTED
 ELIZABETH MEADOWS                                     ADDRESS REDACTED
 ELIZABETH MERRITT                                     ADDRESS REDACTED
 ELIZABETH MURRAY KEY TR                               ADDRESS REDACTED
 ELIZABETH SMITH BOSTON                                ADDRESS REDACTED
 ELIZABETH SNYDER                                      ADDRESS REDACTED
 ELIZABETH T SMITH AND                                 ADDRESS REDACTED
 ELIZABETH U ZADROVICZ                                 ADDRESS REDACTED
 ELIZABETH WEEDN                                       ADDRESS REDACTED
 ELIZABETH WEISHAUPT                                   ADDRESS REDACTED
 ELIZABETH WRIGHT BONDURANT                            ADDRESS REDACTED
 ELK CITY TRUCKING SERVICES INC                        P.O. BOX 1497                                                  ELK CITY     OK      73648
 ELKMONT HOLDINGS LLC           ELKMONT HOLDINS LLC    3621 SHENANDOAH                                                DALLAS       TX      75205
 ELLA A PIERCE                                         ADDRESS REDACTED
 ELLA MAE WOOD                                         ADDRESS REDACTED
 ELLA MAY FEARNOW                                      ADDRESS REDACTED
 ELLA P TAYLOR                                         ADDRESS REDACTED
 ELLA R MEAD                                           ADDRESS REDACTED
 ELLEN BREWER KERBS                                    ADDRESS REDACTED
 ELLEN DORSEY SMITH A TRUST                            ADDRESS REDACTED
 ELLEN JANE CATES                                      ADDRESS REDACTED
 ELLEN JANE MOXLEY                                     ADDRESS REDACTED
 ELLEN KNOPF                                           ADDRESS REDACTED
 ELLEN L CURTIS REVOCABLE TRUST DATE                   ADDRESS REDACTED
 ELLEN MONTGOMERY and JOHN R MONTGOMERY JT             ADDRESS REDACTED
 ELLEN PEARLMAN                                        ADDRESS REDACTED
 ELLEN PERL                                            ADDRESS REDACTED
 ELLIS BRESKMAN                                        ADDRESS REDACTED
 ELLIS COUNTY CLERK                                    P.O. BOX 197                                                   ARNETT       OK      73832
 ELLIS COUNTY TREASURER                                P O BOX 176                                                    ARNETT       OK      73832
 ELLIS L FONDREN JR                                    ADDRESS REDACTED
 ELLIS RUDY LTD                 GEORGE S WEBB VICE PRES22499 IMPERIAL VALLEY DR                                       HOUSTON      TX      77073-1173
 ELLOINE M CLARK                                       ADDRESS REDACTED
 ELLOINE M SINCLAIR CALDER                             ADDRESS REDACTED
 ELLWOOD A BURDSALL                                    ADDRESS REDACTED
 ELLY B BEARD 2007 TRUST                               ADDRESS REDACTED
 ELMA BLANCHE and CHARLES NEAL BIXLER                  ADDRESS REDACTED
 ELMER C and DOROTHY H HONATH                          ADDRESS REDACTED
 ELMER CHANDLER                                        ADDRESS REDACTED
 ELMER D REVELL AND                                    ADDRESS REDACTED
 ELMER E STARNES ESTATE                                ADDRESS REDACTED
 ELMER L RUSSELL REV TR DTD 73097                      ADDRESS REDACTED
 ELOISE FRAME ROWAN                                    ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 88 of 315
                                             Case 20-11441-BLS             Doc 241         Filed 08/10/20   Page 97 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


             Company                    Notice Name              Address1                 Address2          Address3          City     State       Zip      Country
 ELOISE LOMAS FRAME TESTAMENTARY TRUST                 ADDRESS REDACTED
 ELSIE L JOHN                                          ADDRESS REDACTED
 ELSIE LEE KAESMEYER                                   ADDRESS REDACTED
 ELSIE P SCOTT                                         ADDRESS REDACTED
 ELULINE C WILLIAMSON                                  ADDRESS REDACTED
 ELVIN & BARBARA MEADOWS                               ADDRESS REDACTED
 ELVIN GENE HOLUB                                      ADDRESS REDACTED
 ELVIN MEADOWS AND                                     ADDRESS REDACTED
 ELVIN MEADOWS AND                                     ADDRESS REDACTED
 ELVIN WAYNE WEEKS                                     ADDRESS REDACTED
 ELWANDA SIMMONS GILLE TRUST                           ADDRESS REDACTED
 ELY AND ASSOCIATES CORP                               DEPT 730035                                                     DALLAS          TX      75266-0919
 ELYNX TECHNOLOGIES LLC                                2431 E 61ST ST               SUITE 700                          TULSA           OK      74105
 ELYNX TECHNOLOGIES LLC                                P.O. BOX 21228               DEPT 243                           TULSA           OK      74121-1228
 EMBER RIDGE LLC                 MIKE RIDGWAY          PO BOX 787                                                      STILLWATER      OK      74076
 EMERALD SURF SCIENCES LLC                             425 ASHLEY RIDGE BOULEVARD, SUITE 300                           SHREVEPORT      LA      71106
 EMERGENCY MEDICAL SERVICES INC                        P.O. BOX 1467                                                   ENID            OK      73702
 EMERY WALTER DILLING                                  ADDRESS REDACTED
 EMILLO PINEYRO AND                                    ADDRESS REDACTED
 EMILY K VOLLMEIER                                     ADDRESS REDACTED
 EMILY KAREN RIEDEL                                    ADDRESS REDACTED
 EMILY LINN TARR                                       ADDRESS REDACTED
 EMILY RECORD                                          ADDRESS REDACTED
 EMILY RHODES PRYOR                                    ADDRESS REDACTED
 EMILY S ELLIS REVOCABLE LIVING TRUST                  ADDRESS REDACTED
 EMILY TRUST                                           ADDRESS REDACTED
 EMILY TRUST                                           ADDRESS REDACTED
 EMILY WARE FKA EMILY CHALFANT                         ADDRESS REDACTED
 EMMA DIANE WOODS                                      ADDRESS REDACTED
 EMMA M GRIGGS ESTATE                                  ADDRESS REDACTED
 EMMA M SCHULER                                        ADDRESS REDACTED
 EMMANUEL BAPTIST CHURCH                               2505 W. OWEN K GARRIOTT RD.                                     ENID            OK      73703
 EMMETT A EATON JR                                     ADDRESS REDACTED
 EMPIRE OPERATING INC                                  P O BOX 9973                                                    AMARILLO        TX      79105-9973
 EMPIRE OPERATING INC            EMPIRE OPERATING      P O BOX 9973                                                    AMARILLO        TX      79105-9973
 EMRH PROPERTIES LP                                    204 NW 44TH STREET                                              KANSAS CITY     MO      64116
 EMT LLC                         CO ELIZABETH MCMAHAN TOLBERT
                                                       PO BOX 1025                                                     OKLAHOMA CITY   OK      73101-1025
 EN GEO INC                                            1316 RUSK DR                                                    RICHARDSON      TX      75081
 ENABLE GATHERING AND PROCESSING LLC                   499 W. SHERIDAN AVENUE, SUITE 1500                              OKLAHOMA CITY   OK      73102
 ENABLE GATHERING and PROCESSING LLC                   PO BOX DEPT 96-0387                                             OKLAHOMA CITY   OK      73196-0387
 ENABLE MIDSTREAM PARTNERS LPONE LEADERSHIP SQUARE 499 W SHERIDAN AVE STE 1500                                         OKLAHOMA CITY   OK      73102-5038
 ENCINO ANADARKO ACQUISITION, LLC, A                   675 BERING DRIVE, SUITE 360                                     HOUSTON         TX      77057
 ENCINO MINERALS LLC                                   675 BERING DRIVE, SUITE 360                                     HOUSTON         TX      77057
 ENCORE ENERGY PARTNERS OP LLC                         5847 SAN FELIPE, SUITE 3000                                     HOUSTON         TX      77057
 ENCORE ENERGY PARTNERS OP LLC                         PO BOX 4869 DEPT 397                                            HOUSTON         TX      77210-4869
 ENDEAVOR ENERGY RESOURCES L.P.                        110 N MARIENFELD ST, STE 200                                    MIDLAND         TX      79701-4412
 ENDEAVOR ENERGY RESOURCES LP    ENERGY RESOURCES LP ENDEAVOR
                                                       110 N MARIENFELD ST, STE 200                                    MIDLAND         TX      79701-4412
 ENDRESS and HAUSER INC                                DEPT 78795 PO BOX 78000                                         DETROIT         MI      48278-0795
 ENDURANCE LIFT SOLUTIONS LLC                          PO BOX 843175                                                   DALLAS          TX      75284-3175
 ENEDINA ENCARNACION                                   ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 89 of 315
                                                Case 20-11441-BLS                Doc 241          Filed 08/10/20   Page 98 of 323
                                                                                            Exhibit C
                                                                                         Creditor Matrix
                                                                                    Served via First Class Mail


              Company                         Notice Name                   Address1                Address2       Address3          City      State       Zip      Country
 ENEDINO GARCIA                                                 ADDRESS REDACTED
 ENERFLEX ENERGY SYSTEMS INC                                    10815 TELGE ROAD                                              HOUSTON          TX      77095
 ENERGY and ENVIRONMENTAL SERVICES INC                          2601 NW EXPRESSWAY, STE 605W                                  OKLAHOMA CITY    OK      73112
 ENERGY CAPITAL SOLUTIONS                                       2651 NORTH HARWOOD, SUITE 410                                 DALLAS           TX      75201
 ENERGY EXCHANGE III LP                                         P.O. BOX 61097                                                CORPUS CHRISTI   TX      78466
 ENERGY METER SYSTEMS LLC                                       1161 S. MAIN STREET                                           HENNESSEY        OK      73742
 ENERGY PRECISION TESTING and LAB LLC                           615 N PRINCE RD                                               PAMPA            TX      79065
 ENERGY RESOURCE PARTNERS LLC                                   PO BOX 30204                                                  EDMOND           OK      73003
 ENERGY TRANSFER PARTNERS LP                                    PO BOX 204317                                                 DALLAS           TX      75320-4317
 ENERGYLINK HOLDINGS LLC                                        2901 VIA FORTUNA, BUILDING 6, STE 200                         AUSTIN           TX      78746
 ENERLEX INC                          JULIA LEES                18452 E 111TH ST                                              BROKEN ARROW     OK      74011-9408
 ENEROX EXPLORATION LLC               A TEXAS LIMITED LIABILITY CO
                                                                PO BOX 1                                                      AMARILLO         TX      79105
 ENERQUEST OIL and GAS LLC                                      12368 MARKET DRIVE                                            OKLAHOMA CITY    OK      73114
 ENERVEST ENERGY INSTITUTIONAL FUND                             1001 FANNIN ST STE 800                                        HOUSTON          TX      77002-6707
 ENERVEST ENERGY INSTITUTIONALCO       FUND
                                         ENERVEST
                                             XIII A LPOPERATING LLC
                                                                DEPT 962                     PO BOX 4346                      HOUSTON          TX      77210-4346
 ENERVEST ENERGY INSTITUTIONALCO       FUND
                                         ENERVEST
                                             XIII WIB OPERATING
                                                      LP        LLC
                                                                DEPT 962                     PO BOX 4346                      HOUSTON          TX      77210-4346
 ENERVEST ENERGY INSTITUTIONALCO       FUND
                                         ENERVEST
                                             XIII WIC OPERATING
                                                      LP        LLC
                                                                DEPT 962                     PO BOX 4346                      HOUSTON          TX      77210-4346
 ENERVEST OPERATING LLC                                         1001 FANNIN STREET, SUITE 800                                 HOUSTON          TX      77002-6707
 ENERVEST OPERATING LLC               DEPT 962                  PO BOX 4346                                                   HOUSTON          TX      77210-4346
 ENERVEST OPERATING LLC               WESTERN DIVISION          DEPT 857-2                   PO BOX 4346                      HOUSTON          TX      77210-4346
 ENERVEST OPERATING LLC               WESTERN DIVISION          DEPT 962                     PO BOX 4346                      HOUSTON          TX      77210-4346
 ENID ARTS and SCIENCE FOUNDATION     CO LEONARDOS DISCOVERY200   WAREHOUSE
                                                                    E MAPLE                                                   ENID             OK      73701
 ENID COMPANY OF JEHOVAHS             WITNESS A CORPORATION ENID CO OF JEHOVAS WITNESS829 WEST MOORE                          ENID             OK      73701
 ENID ELECTRIC MOTOR SERVICE INC                                P.O. BOX 5303                                                 ENID             OK      73702-5303
 ENID HABITAT FOR HUMANITY INC ENID HABITAT FOR HUMANITY        P.O.
                                                                   INC
                                                                     BOX
                                                                       INC3924                                                ENID             OK      73702
 ENID INDEPENDENCE SQUARE LLC                                   P.O. BOX 1211                                                 ENID             OK      73702
 ENID INVESTORS INC                                             P.O. BOX 3245                                                 ENID             OK      73702
 ENID KOREAN UNITED METHODIST CHURCH                            1724 W BROADWAY                                               ENID             OK      73703
 ENID L RITTER                                                  ADDRESS REDACTED
 ENID MASONIC LODGE #80 AFandAM                                 815 N. INDEPENDENCE                                           ENID             OK      73701
 ENID MEM HOSP DBA NW OK OSTEOPATHIC  ANITA LUETKEMEYER         114 S INDEPENDENCE                                            ENID             OK      73701
 ENID MUNICIPAL AUTHORITY             A PUBLIC TRUST            P.O. BOX 1768                                                 ENID             OK      73702
 ENID POST NO 2270 VETERANS OF FOREIGN WARS CORPORATION         621 N. INDEPENDENCE                                           ENID             OK      73701
 ENID ROXANNE GEDDES                                            ADDRESS REDACTED
 ENMARK GAS GATHERING LP                                        17430 CAMPBELL ROAD, SUITE 230                                DALLAS           TX      75252
 ENOGEX GAS GATHERING LLC                                       17430 CAMPBELL ROAD, SUITE 230                                DALLAS           TX      75252
 ENOS TRENN WATSON AND                                          ADDRESS REDACTED
 ENRG I INC                                                     P O BOX 696                                                   NORMAN           OK      73070-0000
 ENRG II INC                                                    340 WINDBROOK DR                                              NORMAN           OK      73072-4726
 ENTERPRISE ENERGY COMPANY LLC                                  1021 NW GRAND BLVD                                            OKLAHOMA CITY    OK      73118
 ENVIRO CLEAN SERVICES LLC                                      PO BOX 721090                                                 OKLAHOMA CITY    OK      73172-1090
 Environmental Federation of Oklahoma                           4 N.E. 10th Street #443                                       Oklahoma City    OK      73104
 Environmental Protection Agency      Region 6                  1201 Elm Street Suite 500                                     Dallas           TX      75270
 ENVIRONMENTAL SYSTEMS RESEARCH INSTITUTE                       FILE 54630                                                    LOS ANGELES      CA      90074-4630
 EOG RESOURCES                                                  PO BOX 840319                                                 DALLAS           TX      75284-0319
 EOG RESOURCES INC                                              P O BOX 840319                                                DALLAS           TX      75284-0319
 EOG RESOURCES INC                                              PO BOX 840321                                                 DALLAS           TX      75284-0321
 EOG RESOURCES INC                    MICHELLE SELENSKY         PO BOX 840319                                                 DALLAS           TX      75284-0319
 EOLA OIL CO                                                    P O BOX 18816                                                 OKLAHOMA CITY    OK      73154
 EON OFFICE PRODUCTS                                            60 TEJON STREET                                               DENVER           CO      80223


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                  Page 90 of 315
                                          Case 20-11441-BLS           Doc 241          Filed 08/10/20   Page 99 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


             Company                  Notice Name               Address1                Address2        Address3         City      State       Zip      Country
 EPIC LIFT SYSTEMS LLC                                14485 HWY 377 SOUTH                                          FORT WORTH      TX      76126
 EPISCOPAL DIOCESE OF DALLAS ATTN TIMOTHY A MACK CHANCELLOR
                                                      1630 NORTH GARRETT AVENUE                                    DALLAS          TX      75206
 EQUITABLE ROYALTY CORPORATION                        PO BOX 2356                                                  OKLAHOMA CITY   OK      73101-2356
 EQUITY TRUST COMPANY CUSTODIAN FOR                   PO BOX 451159                                                WESTLAKE        OH      44145
 EQUITY TRUST COMPANY CUSTODIANGEORGE
                                  FOR HAHN SEP IRA ACCOUNT
                                                      PO BOX101062
                                                             451159                                                WESTLAKE        OH      44145
 ERGOTECH CONTROLS INC DBA INDUSTRIAL NETWORKING SOLUTIONS
                                                      PO BOX 540                                                   ADDISON         TX      75001-0540
 ERIC and PAULINE ZYBACH                              ADDRESS REDACTED
 ERIC B CHOITZ AND                                    ADDRESS REDACTED
 ERIC C LOWE and BRENDA LOWE                          ADDRESS REDACTED
 ERIC D BERGQUIST                                     ADDRESS REDACTED
 ERIC D BOYT                                          ADDRESS REDACTED
 ERIC H CARROLL                                       ADDRESS REDACTED
 ERIC M EMERSON AND                                   ADDRESS REDACTED
 ERIC N EDWARDS PC                                    ADDRESS REDACTED
 ERIC PROVOST                                         ADDRESS REDACTED
 ERIC S and KATHERINE L NORDMAN TR DTD 52298          ADDRESS REDACTED
 ERIC STEVEN EMBRY                                    ADDRESS REDACTED
 ERIC UNRUH                                           ADDRESS REDACTED
 ERICA E MILLER                                       ADDRESS REDACTED
 ERICA LAUGHLIN TRUSTEE                               ADDRESS REDACTED
 ERICKA L QUINICHETTE                                 ADDRESS REDACTED
 ERIK LEE SPARKS                                      ADDRESS REDACTED
 ERIN CHRISTINE GIVIDEN                               ADDRESS REDACTED
 ERIN LYNN SPITZER KIKER                              ADDRESS REDACTED
 ERIN MICHELLE CRAWFORD                               ADDRESS REDACTED
 ERLENA LOU VALDEZ                                    ADDRESS REDACTED
 ERMA CLEETON                                         ADDRESS REDACTED
 ERNA WRIGHT AND                                      ADDRESS REDACTED
 ERNEST BENTON                                        ADDRESS REDACTED
 ERNEST DUNN                                          ADDRESS REDACTED
 ERNEST G OR EDNA L HOTSON                            ADDRESS REDACTED
 ERNEST HAROLD ROLLER SR and DOROTHY                  ADDRESS REDACTED
 ERNEST HERTZ                                         ADDRESS REDACTED
 ERNEST L ALLEN                                       ADDRESS REDACTED
 ERNEST L JAMES AND                                   ADDRESS REDACTED
 ERNEST P BLANTON AND                                 ADDRESS REDACTED
 ERNEST P VAN METER                                   ADDRESS REDACTED
 ERNEST PAUL BLANTON                                  ADDRESS REDACTED
 ERNEST WAYNE & ROBERTS RAE KING                      ADDRESS REDACTED
 ERROL J SHIRE                                        ADDRESS REDACTED
 ERROL WOFFORD                                        ADDRESS REDACTED
 ERVIL BALLARD                                        ADDRESS REDACTED
 ERYN LEMING                                          ADDRESS REDACTED
 ESDRAS HARTLEY                                       ADDRESS REDACTED
 ESIRDO ORTEGA JR                                     ADDRESS REDACTED
 ESKEW ENERGY RI LLC           KEITH R GRAY           PO BOX 368                                                   ARDMORE         OK      73402
 ESLEY KOEHN                                          ADDRESS REDACTED
 ESRI                                                 380 NEW YORK STREET                                          REDLANDS        CA      92373-8100
 ESSIE MAE TUCKER                                     ADDRESS REDACTED
 ESSMAN FAMILY PARTNERSHIP LP JAMES H ESSMAN          PO BOX 302                                                   MIDLAND         TX      79702


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 91 of 315
                                           Case 20-11441-BLS             Doc 241         Filed 08/10/20   Page 100 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                    Notice Name                Address1                Address2       Address3          City     State       Zip   Country
 EST OF JOHN WOODLEY PHILLIPS                            ADDRESS REDACTED
 ESTATE OF CJ MOFFAT                                     ADDRESS REDACTED
 ESTATE OF DR JOHN W SHAFFER                             ADDRESS REDACTED
 ESTATE OF EVELYN RANSOM                                 ADDRESS REDACTED
 ESTATE OF FRANK KELL CAHOON                             ADDRESS REDACTED
 ESTATE OF FRANK KELL CAHOON                             ADDRESS REDACTED
 ESTATE OF GARY D LAFLIN                                 ADDRESS REDACTED
 ESTATE OF GENEVIEVE G WALTERS                           ADDRESS REDACTED
 ESTATE OF GORDON D WILLIAMS JR                          ADDRESS REDACTED
 ESTATE OF HAROLD DOUG BALDING                           ADDRESS REDACTED
 ESTATE OF J DUDLEY CLARK                                ADDRESS REDACTED
 ESTATE OF KATIE MORGAN WAMBLE DECEASED                  ADDRESS REDACTED
 ESTATE OF LAURIE ANN SMITH                              ADDRESS REDACTED
 ESTATE OF MARY LEOTA WILEY                              ADDRESS REDACTED
 ESTATE OF NELLIE ELLEN BOGGS                            ADDRESS REDACTED
 ESTATE OF ROBERT L HADWIGER                             ADDRESS REDACTED
 ESTATE OF RUTH R UNGER LAURA TREADWAY                   ADDRESS REDACTED
 ESTATE OF THEODORE PSHIGODA                             ADDRESS REDACTED
 ESTELL LASTER                                           ADDRESS REDACTED
 ESTELLE FILLINGIM MCADAMS                               ADDRESS REDACTED
 ESTELLE M TIMBES                                        ADDRESS REDACTED
 ESTELLENE C MORROW                                      ADDRESS REDACTED
 ESTERLENE FUSTON                                        ADDRESS REDACTED
 ESTEVAN CHAVEZ                                          ADDRESS REDACTED
 ESTHER FROST                                            ADDRESS REDACTED
 ESTHER H COOLEY                                         ADDRESS REDACTED
 ESTHER HELTON LIEBE                                     ADDRESS REDACTED
 ESTHER LYNNE WILLIAMS                                   ADDRESS REDACTED
 ESTHER MITTELSTET                                       ADDRESS REDACTED
 ESTHER RICHARDSON                                       ADDRESS REDACTED
 ESTHER RUTH MARTIN                                      ADDRESS REDACTED
 ESTILL FAMILY TRUST DTD 5212004                         ADDRESS REDACTED
 ETA FLAG ROYALTY TRUST                                  ADDRESS REDACTED
 ETandC DAVIS FAMILY LP          LIMITED PARTNERSHIP ET4CROBERT
                                                          DAVIS FAMILY
                                                                 WEGENER - MANAGER6903 TRENTON RD                    NICHOLS HILLS   OK      73116
 ETC FIELD SERVICES LLC                                  8111 WESTCHESTER DRIVE, SUITE 600                           DALLAS          TX      75225
 ETC TEXAS PIPELINE, LTD.                                8111 Westchester Drive, Suite 600                           Dallas          TX      75225
 ETHEL KROUT                                             ADDRESS REDACTED
 ETHEL M HENLEY                                          ADDRESS REDACTED
 ETHYL CHRISTINE ELIAS                                   ADDRESS REDACTED
 EUBANK TRUST                                            ADDRESS REDACTED
 EUGENE AARON DILLER                                     ADDRESS REDACTED
 EUGENE B DARNELL AND                                    ADDRESS REDACTED
 EUGENE DARREL VOTH                                      ADDRESS REDACTED
 EUGENE E HERBEL REVOCABLE TRU                           ADDRESS REDACTED
 EUGENE L PITTS                                          ADDRESS REDACTED
 EUGENE M KAY                                            ADDRESS REDACTED
 EUGENE MCENTIRE                                         ADDRESS REDACTED
 EUGENE MEYERS                                           ADDRESS REDACTED
 EUGENIA FAYE GRIMM LIVING TRUST DTD 5 24 17             ADDRESS REDACTED
 EULA KATE KEPHART                                       ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 92 of 315
                                           Case 20-11441-BLS            Doc 241         Filed 08/10/20   Page 101 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


            Company                  Notice Name                Address1                Address2         Address3           City   State       Zip      Country
 EULA MAE BELL                                       ADDRESS REDACTED
 EULA MAE STOVALL                                    ADDRESS REDACTED
 EUNA MAE HEENAN TRUST                               ADDRESS REDACTED
 EUROVEST OIL and GAS                                ADDRESS REDACTED
 EUVONNA S RYAN PECHA                                ADDRESS REDACTED
 EV PROPERTIES LP              DEPARTMENT 8572       PO BOX 4346                                                    HOUSTON        TX      77210-4346
 EV PROPERTIES LP              DEPT 8572             PO BOX 4346                                                    HOUSTON        TX      77002
 EV PROPERTIES LP              DEPT 962              PO BOX 4346                                                    HOUSTON        TX      77210-4346
 EVA MAE BELL                                        ADDRESS REDACTED
 EVA ROYALTY CO INC            COMPANY EVA ROYALTY 6501 MAPLEFIELD DRIVE                                            FT. SMITH      AR      72916
 EVALYN FILLINGIM FREE                               ADDRESS REDACTED
 EVAN COTGAGEORGE                                    ADDRESS REDACTED
 EVANGELINE CUMMINGS TRUST                           ADDRESS REDACTED
 EVANGELINE OIL LTD                                  PO BOX 546                                                     TYLER          TX      75710
 EVANGELINE OLMSTEAD                                 ADDRESS REDACTED
 EVANS ROYALTY PARTNERS LTD DOUGLAS R EVANS          3333 LEE PARKWAY, SUITE 750                                    DALLAS         TX      75219
 EVE INVESTMENTS INC           RUTH V ADAMSON        2624 OLD MALLARD RD                                            ENID           OK      73703
 EVELYN ACKERMAN                                     ADDRESS REDACTED
 EVELYN AUGUSTA BROWN                                ADDRESS REDACTED
 EVELYN DAVIS                                        ADDRESS REDACTED
 EVELYN DIXON                                        ADDRESS REDACTED
 EVELYN HEARE                                        ADDRESS REDACTED
 EVELYN KAY LOZIER                                   ADDRESS REDACTED
 EVELYN L LOUNSBURY ESTATE                           ADDRESS REDACTED
 EVELYN MEEK TRUST                                   ADDRESS REDACTED
 EVELYN MEEK TRUST                                   ADDRESS REDACTED
 EVELYN N THOMPSON                                   ADDRESS REDACTED
 EVELYN TIMS KEY                                     ADDRESS REDACTED
 EVENINGSIDE COMPANY LC                              6322 E ENGLISH                                                 WICHITA        KS      67218
 EVERCORE GROUP LLC                                  2 HOUSTON CENTER AT 909 FANNIN                                 HOUSTON        TX      77010
 EVERETT A GLAZEBROOK AND                            ADDRESS REDACTED
 EVERETT and ERMA JUNE CHOAT                         ADDRESS REDACTED
 EVERETT CHILDRESS                                   ADDRESS REDACTED
 EVERETT L TAYLOR AND                                ADDRESS REDACTED
 EVERETT LAJOIE                                      ADDRESS REDACTED
 EVERETT PETTAY                                      ADDRESS REDACTED
 EVERETT R LAJOIE REVOCABLE LIVING TRUST             ADDRESS REDACTED
 EVERETT V andOR RUBY V HENRY                        ADDRESS REDACTED
 EVERETTE WARREN andEVERETTE WARREN                  ADDRESS REDACTED
 EVERGREEN ADVISORS            EVERGREEN PARTNERS LP 777 S FLAGLER DR            STE 801-E                          WEST PALM BCH FL       33401
 EVERT and JUANITA GONSER JT                         ADDRESS REDACTED
 EVERT W THOMAS                                      ADDRESS REDACTED
 EVIE REIM                                           ADDRESS REDACTED
 EWING PROPERTIES LLC                                5404 N VAN BUREN                                               ENID           OK      73703
 EXPLORER RESOURCES CORPORATION                      P O BOX 389                                                    BOOKER         TX      79005
 EXPRO AMERICAS LP             DEPT 2080             P.O. BOX 122080                                                DALLAS         TX      75312-2080
 EXTREME DRILLING SOLUTIONS LLC                      PO BOX 604                                                     WOODWARD       OK      73802
 EXTREME PLASTICS PLUS LLC                           360 EPIC CIRCLE DR.                                            FAIRMONT       WV      26554
 EXXON COMPANY USA             ATTN ACCOUNTS RECEIVABLE
                                                     EXXON
                                                        GASCO USA                P.O. BOX 840780                    DALLAS         TX      75284-0780
 EXXONMOBIL OIL CORPORATION                          PO BOX 730586                                                  DALLAS         TX      75373


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 93 of 315
                                          Case 20-11441-BLS            Doc 241         Filed 08/10/20     Page 102 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


              Company                  Notice Name                 Address1                Address2       Address3          City     State       Zip      Country
 EZEKIEL JOSIAH FRAZEE                                 ADDRESS REDACTED
 EZELL EMILY                                           ADDRESS REDACTED
 EZLEY DYLAN FREEMAN                                   ADDRESS REDACTED
 EZRA LEON RANDLE                                      ADDRESS REDACTED
 F and F EXPLORATION LLC                               6333 E. MOCKINGBIRD LN., SUITE 147-863                        DALLAS          TX      75214
 F BRUDER STAPLETON MD                                 ADDRESS REDACTED
 F M TIDWELL TRUSTEE                                   ADDRESS REDACTED
 F W DYE INC                    STRANGE AND ASSOCIATESP.O. BOX 293898                                                LEWISVILLE      TX      75029-3898
 F WILLIAM MCKOOL                                      ADDRESS REDACTED
 FAE ROGERS HALLEY                                     ADDRESS REDACTED
 FAIRFAX N DORN                                        ADDRESS REDACTED
 Fairway Resources                                     538 Silicon Dr., Suite 101                                    Southlake       TX      76092
 FAIRWAY RESOURCES III LLC                             538 SILICON DRIVE #101                                        SOUTHLAKE       TX      76092
 FAIRWAY RESOURCES III LLC                             PO BOX 671349                                                 DALLAS          TX      75267-1349
 FAIRWAY RESOURCES III LLC      M BRAYDEN HUDSON       PO BOX 671349                                                 DALLAS          TX      75267-1349
 FAITH CHRISTIAN FELLOWSHIP OF ENID                    RR #3 - BOX 218D                                              ENID            OK      73703-9440
 FAITH CITY INC                 FAITH CITY             401 S.E. 2ND STREET                                           AMARILLO        TX      79101
 FAITH CITY, INC                                       401 S.E. 2ND STREET                                           AMARILLO        TX      79101
 FAITH GARVER PINKERTON                                ADDRESS REDACTED
 FALL RIVER RESOURCES INC                              P.O. BOX 13456                                                DENVER          CO      80201
 FAMILY TR C/U THE LOGAN T JOHNSTON JR                 KING BRUWAERT HOUSE, 110 6101 S COUNTY LINE ROAD              BURR RIDGE      IL      60527-5050
 FAMILY TR CU THE LOGAN T JOHNSTON JR                  ADDRESS REDACTED
 FAMILY TREE CORPORATION                               P. O. BOX 280235                                              LAKEWOOD        CO      80228
 FAMILY TRUST EST IN THE RUE AND ANN SANDERS FAMILY TRUST
                                                       ADDRESS REDACTED
 FANDANGO LLC                                          PO BOX 2606                                                   AMARILLO        TX      79105
 FANNIE M MOSELEY 1991 REV LIV TR DTD 11241991         ADDRESS REDACTED
 FANNIE MAE MORGAN                                     ADDRESS REDACTED
 FARM CREDIT BANK OF TEXAS                             PO BOX 202590                                                 AUSTIN          TX      78720-2590
 FARMERS ROYALTY COMPANY                               3829 N. CLASSEN BLVD STE 101                                  OKLAHOMA CITY   OK      73118-2854
 FARMERS ROYALTY POOL                                  3535 N W 58TH ST SUITE 720                                    OKLAHOMA CITY   OK      73112-0000
 FARMERS UNION COOPERATIVE GIN                         720 S MAIN STREET            PO BOX 688                       ELK CITY        OK      73648
 FARMERS UNITED COOPERATIVE POOL                       P.O. BOX 1304                                                 WOODWARD        OK      73802
 FARRAR HOLMES GROUP PARTNERSHIPJULIE FARRAR           PO BOX 50307                                                  AMARILLO        TX      79109
 FARREL LYNN COOTS                                     ADDRESS REDACTED
 FASTSIGNS                                             1401 S MERIDIAN                                               OKLAHOMA CITY   OK      73108
 FATEMEH ZAKIKHANI                                     ADDRESS REDACTED
 FAWZI S MAHMUD                                        ADDRESS REDACTED
 FAY E BLOM FAMILY TRUST DTD 7 1 13                    ADDRESS REDACTED
 FAY S PFEIFER REVOCABLE TRUST                         ADDRESS REDACTED
 FAY VONADA                                            ADDRESS REDACTED
 FAYE GENELL VERNON                                    ADDRESS REDACTED
 FAYE GROSS                                            ADDRESS REDACTED
 FAYE LUTHER LIFE TENANT                               ADDRESS REDACTED
 FC CRAWFORD AKA FELIX CRAWFORD ESTATE                 ADDRESS REDACTED
 FCI CORPORATION                                       8180 E. KAISER BLVD                                           ANAHEIM HILLS   CA      92808
 FDIC FOR VICTOR SAVINGSandLOANTACFAOLEASING CO #7579  P.O. BOX 25400                                                OKLAHOMA CITY   OK      73125
 FECHNER FAMILY TRUST                                  ADDRESS REDACTED
 FEDERAL HOME LOAN MORTGAGE COMPANY
                                WELLS FARGO BANK       3476 STATEVIEW BLVD          MAC # X7801-013                  FORT MILL       SC      29715
 FEDERAL LAND BANK ASSOCIATION                         P.O. BOX 168                                                  ENID            OK      73702
 Federal Trade Commission                              600 Pennsylvania Avenue, NW                                   Washington      DC      20580


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 94 of 315
                                            Case 20-11441-BLS              Doc 241         Filed 08/10/20      Page 103 of 323
                                                                                      Exhibit C
                                                                                   Creditor Matrix
                                                                              Served via First Class Mail


              Company                   Notice Name                 Address1                Address2           Address3          City     State       Zip      Country
 FEDERICO MARTINEZ NINO DE RIVERA                        ADDRESS REDACTED
 FELICIA GALE HOOPINGARNER                               ADDRESS REDACTED
 FENERGY LLC                                             301 NW 151ST STREET                                              EDMOND          OK      73013
 FERN GRAHAM                                             ADDRESS REDACTED
 FERN J SIMMONS TRUST                                    ADDRESS REDACTED
 FERN LOUISE BRAY VOLLMERT TRST                          ADDRESS REDACTED
 FERNANDO DELGADILLO                                     ADDRESS REDACTED
 FERRELL OIL COMPANY LLC                                 PO BOX 1177                                                      OKLAHOMA CITY   OK      73101
 FFM III MINERAL PARTNERS LP                             PO BOX 67                                                        LUBBOCK         TX      79408
 FH HAMMOND AND DV HAMMOND                               ADDRESS REDACTED
 FIELD DA ACQUISITIONS INC      JOSEPH BRANT STUBBLEFIELDPO BOX 487                                                       LINDSAY         OK      73052
 FIELDS LIVING TRUST DATED 11112004                      ADDRESS REDACTED
 FIELDS MINERAL TRUST                                    ADDRESS REDACTED
 FIFTY-SIX PROPERTIES LP                                 PO BOX 50391                                                     MIDLAND         TX      79710
 FILIPI INVESTMENTS LTD                                  1223 NO. 98TH COURT                                              OMAHA           NE      68114
 FILLINGIM FAMILY TRUST DTD 03162001                     ADDRESS REDACTED
 FINAL CHAPTER LLC              CO STEVE SHEDD           2 VIA AMBRA                                                      NEWPORT COAST CA        92657
 FINLEY FAMILY TRUST                                     ADDRESS REDACTED
 FIONA KATRINA HORN FLORES                               ADDRESS REDACTED
 FIRST AID SERVICES AND SUPPLY COMPANY                   13 N.W. 132ND ST                                                 OKLAHOMA CITY   OK      73114
 FIRST BAPTIST CHURCH COLORED FELIX
                                 OF ELK
                                      CRAWFORD
                                        CITY      SAM WRIGHT
                                                         UNKNOWN
                                                              and ALICE JACKSON TTEE                                      UNKNOWN                 99999
 FIRST BAPTIST CHURCH OF AMARILLO
                                TOM FORAN                1208 SOUTH TYLER                                                 AMARILLO        TX      79101
 FIRST BAPTIST CHURCH OF SPARTANBURG
                                ATTN DAVID DENNIS MINISTER
                                                         250OF
                                                             EAST
                                                                BUSINESS
                                                                   MAIN STAFFAIRS                                         SPARTANBURG     SC      29306-5158
 FIRST CHRISTIAN CHURCH OF AMARILLO TEXAS                3001 WOLFLIN AVE                                                 AMARILLO        TX      79109
 FIRST GENESIS CORP             JOHN STUART PRES         P.O. BOX 5005                                                    ENID            OK      73702
 FIRST MADISON BANK FSB FORMERL FIRST GIBRALTOR BANK FSB13401 N FREEWAY - SUITE 640                                       HOUSTON         TX      77060-1009
 FIRST NATIONAL BANK OF OTTAWAIL TRUSTEE UWO HAROLD R701  KEEN
                                                             LASALLE ST                                                   OTTAWA          IL      61350-5011
 FIRST RESERVE CORPORATION      ONE LAFAYETTE PLACE      2ND FLOOR                                                        GREENWICH       CT      06830
 FIRST SIDNEY CORPORATION                                PO BOX 12584                                                     DALLAS          TX      75225
 FISHER STREET TRUST UTA DTD 61013                       ADDRESS REDACTED
 FISHEYE LLC                    STEPHEN SINCLAIR         2932 KERRY LANE                                                  OKLAHOMA CITY   OK      73120
 FIVE THREE BARKER LLC                                   1520 S LAMAR STREET                                              AMARILLO        TX      79102-2318
 FLATWOODS CEMETERY             WELDON DUNCAN            C/O WELDON DUNCAN           802 HWY 5                            MOUNTAIN VIEW   AR      72560
 FLEISCHAKER MINERAL CO LLC     FLEISCHAKER MINERAL CO DEPT 96-0580                                                       OKLAHOMA CITY   OK      73196-0580
 FLEISCHER FLEISCHER PAINTER and CANTRELL PLLC           11032 QUAIL CREEK ROAD, SUITE 209                                OKLAHOMA CITY   OK      73120
 FLEMING GROUP LLC              LLC FLEMING GROUP        JOAN F BURKERT - MGR        11799 SE 176TH PLACE RD              SUMMERFIELD     FL      34491
 FLESHMAN AGENCY INC                                     1355 TUCKAWAY COURT                                              MENASHA         WI      54952
 FLETCHER HOLMAN                                         ADDRESS REDACTED
 FLETCHER T COOK JR                                      ADDRESS REDACTED
 FLEX CHEM CORPORATION                                   700 N WILSON ROAD                                                WEATHERFORD     OK      73096
 FLINT ENERGY INSPECTION LLC                             PO BOX 20728                                                     OKLAHOMA CITY   OK      73156
 FLO A DENNIS                                            ADDRESS REDACTED
 FLO ELLA ARDREY                                         ADDRESS REDACTED
 FLOGISTIX                                               P.O. BOX 731389                                                  DALLAS          TX      75373-1389
 FLORA ANN SMITH                                         ADDRESS REDACTED
 FLORA W WILLS                                           ADDRESS REDACTED
 FLORA W. WILLS                                          ADDRESS REDACTED
 FLOREINE M BLANKENSHIP                                  ADDRESS REDACTED
 FLORELEE DAY REVOCABLE TRUST 0207                       ADDRESS REDACTED
 FLORENCE C SHEA EST                                     ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                            Page 95 of 315
                                           Case 20-11441-BLS             Doc 241         Filed 08/10/20    Page 104 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                  Notice Name               Address1                 Address2          Address3          City     State       Zip      Country
 FLORENCE C WISE                                     ADDRESS REDACTED
 FLORENCE EDNA DUPUS                                 ADDRESS REDACTED
 FLORENCE ELIZABETH GILLESPIE                        ADDRESS REDACTED
 FLORENCE ELIZABETH HENSLEY                          ADDRESS REDACTED
 FLORENCE ELLEN MILLER                               ADDRESS REDACTED
 FLORENCE HOLLOWAY AND                               ADDRESS REDACTED
 FLORENCE M FRANK REV TRUST UA 4221997               ADDRESS REDACTED
 FLORENCE O SCHWEBACH                                ADDRESS REDACTED
 FLORENCE W SMITH                                    ADDRESS REDACTED
 FLORENCE WHITLEDGE ESTATE                           ADDRESS REDACTED
 FLORENCIA EXPLORATION INC                           PO BOX 1817                                                      SAN ANTONIO     TX      78296-1817
 FLORIO ACQUISITIONS LLC                             PO BOX 470101                                                    FORT WORTH      TX      76107
 FLORIO ACQUISITIONS LLC      CHASE FLORIA           PO BOX 470101                                                    FORT WORTH      TX      76107
 FLOSSIE E MORTON and                                ADDRESS REDACTED
 FLOSSIE E SMITH LIFE ESTATE                         ADDRESS REDACTED
 FLOTEK CHEMISTRY LLC                                P.O. BOX 677496                                                  DALLAS          TX      75267-7496
 FLOWCO PRODUCTION SOLUTIONS                         20405 STATE HWY 249, SUITE 600                                   HOUSTON         TX      77070
 FLOYD A AND REBECCA L WHITE HW                      ADDRESS REDACTED
 FLOYD A WHITTENBERG                                 ADDRESS REDACTED
 FLOYD and IDELMA DUNNIHOO HW JT                     ADDRESS REDACTED
 FLOYD C HUEY AND                                    ADDRESS REDACTED
 FLOYD D WANZER and                                  ADDRESS REDACTED
 FLOYD E DUGAN                                       ADDRESS REDACTED
 FLOYD E GUERNSEY                                    ADDRESS REDACTED
 FLOYD E KEPFORD JR                                  ADDRESS REDACTED
 FLOYD HUGH DAVIS                                    ADDRESS REDACTED
 FLOYD L and FLORENCE E SWABB                        ADDRESS REDACTED
 FLOYD LEON PARK                                     ADDRESS REDACTED
 FLOYD M DALTON                                      ADDRESS REDACTED
 FLOYD OIL COMPANY            BK OF AMERICA NA AGENT and
                                                     P.O.AIF
                                                          BOX 840738                                                  DALLAS          TX      75284-0738
 FLOYD POLLET                                        ADDRESS REDACTED
 FLOYD REYNOLDS                                      ADDRESS REDACTED
 FLOYD W OBANION                                     ADDRESS REDACTED
 FLUID LEVELS and DYNAMOMETERS INC                   4832 PARK VISTA DR                                               DEL CITY        OK      73115
 FLYING Y PROPERTIES LLC                             10952 N 1760 RD                                                  SWEETWATER      OK      73666
 FMPORTERLLC MANAGERIAL       AGENCYBK OF AMERICA NAP.O. BOX 840738                                                   DALLAS          TX      75284-0738
 FOAMTECH INC                                        PO BOX 925                                                       WOODWARD        OK      73802
 FOG LLC                                             P O BOX 18188                                                    OKLAHOMA CITY   OK      73154
 FOLKS FAMILY MINERALS LLC                           PO BOX 3430                                                      EDMOND          OK      73083-3430
 FONTAINE L CROUCH                                   ADDRESS REDACTED
 FOOD FOR THE POOR            VINCENT GREEN          ATTN VINCE GREEN, ESTATE SETTLEMENT
                                                                                  6401 LYONSMANAGER
                                                                                              RD                      COCONUT CREEK FL        33073
 FORBUS J MESTAYER JR                                ADDRESS REDACTED
 FORD and DEVAUGHN INVESTMENTSJOHN
                                 INC FORD            ONE GRAND CENTER             201 N GRAND, SUITE 400              ENID            OK      73701-4143
 FOREMAN ENTERPRISES INC      INC FOREMAN ENTERPRISESPO BOX 30610                                                     EDMOND          OK      73003
 FORESIGHT DIRECTIONAL LLC                           1300 S. MERIDIAN, SUITE 110                                      OKLAHOMA CITY   OK      73108
 FOREST D DORN                                       ADDRESS REDACTED
 FOREST OIL CORPORATION                              DEPARTMENT 1023              10035 EAST 40TH AVE                 DENVER          CO      80238
 FOREST OIL CORPORATION       EEORRI PROGRAM US BANKDEPARTMENT
                                                      LOCKBOX      1023           10035 EAST 40TH AVE                 DENVER          CO      80238
 FOREST OIL CORPORATION       EEORRI PROGRAM US BANKROBIN
                                                      LOCKBOXSCHRUMAN             PO BOX 847581                       DALLAS          TX      75284-7581
 FORGOTTEN CHURCH                                    1714 S 4TH                                                       ENID            OK      73701


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 96 of 315
                                           Case 20-11441-BLS            Doc 241         Filed 08/10/20   Page 105 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


             Company                 Notice Name                Address1                  Address2       Address3        City       State     Zip     Country
 FORKED S BAR RANCH LLC       CO EDWARD ERNEST STEPHENSON
                                                     462 MCNALLY FLATS RD                                           EUFAULA         OK    74432
 FORREST J DORSEY                                    ADDRESS REDACTED
 FORREST V MILLIKAN                                  ADDRESS REDACTED
 FORRESTER A CLARK JR                                ADDRESS REDACTED
 FORT ELLIOTT CISD                                   PO BOX 138                                                     BRISCOE         TX   79011
 FORT ELLIOTT CONSOLIDATED    INDEPENDENT SCHOOL DISTRICT
                                                     PO BOX 138                                                     BRISCOE         TX   79011-0138
 FORTAY HOLDINGS INC                                 PO BOX 670                                                     SUNRAY          TX   79086-0670
 FORTAY HOLDINGS INC          HOLDINGS INC FORTAY    PO BOX 670                                                     SUNRAY          TX   79086-0670
 FORWARD LAND LLC                                    723 N. HUDSON AVENUE                                           OKLAHOMA CITY   OK   73102
 FOSS LAKE ASSOCIATION        NEVA PYATT             PO BOX 945                                                     ELK CITY        OK   73648
 FOSTER TESTING CO INC                               P O BOX 865769                                                 ORLANDO         FL   32886-5769
 FOUR PARMANS INVESTMENTS LLCAN OREGON LTD LIABILITY CO
                                                     2435 NE 154TH PL                                               PORTLAND        OR   97230-8213
 FOUR WINDS CONSTRUCTION CO INC                      11730 HWY 152                                                  PAMPA           TX   79065
 FOURPOINT ENERGY LLC                                100 ST. PAUL STREET, SUITE 400                                 DENVER          CO   80206
 FOURPOINT ENERGY LLC                                P. O. BOX 912762                                               DENVER          CO   80291-2762
 FOURPOINT ENERGY LLC         KEVIN HEHN             PO BOX 912762                                                  DENVER          CO   80291-2762
 FOWLER FAMILY IRREVOCABLE TRUST                     ADDRESS REDACTED
 FOWLER FAMILY TRUST                                 ADDRESS REDACTED
 FOY J DAVIS                                         ADDRESS REDACTED
 FP MAILING SOLUTIONS                                140 N. MITCHELL COURT, SUITE 200                               ADDISON         IL   60101-5629
 FPC-STB PROGRAM, INC.                               1105 SOVEREIGN ROW                                             OKLAHOMA CITY   OK   73108
 FRANCES A KLASSEN                                   ADDRESS REDACTED
 FRANCES A SHRYOCK                                   ADDRESS REDACTED
 FRANCES ADAMS                                       ADDRESS REDACTED
 FRANCES ALDEEN MURRAY                               ADDRESS REDACTED
 FRANCES BROWN                                       ADDRESS REDACTED
 FRANCES ELAINE NOTESTINE                            ADDRESS REDACTED
 FRANCES ELAINE NOTESTINE                            ADDRESS REDACTED
 FRANCES EVELYN BAUER ELY CO                         ADDRESS REDACTED
 FRANCES FELL MALONE                                 ADDRESS REDACTED
 FRANCES GROSSMAN TRUST                              ADDRESS REDACTED
 FRANCES H CARPENTER                                 ADDRESS REDACTED
 FRANCES K KOVACIC                                   ADDRESS REDACTED
 FRANCES L NULPH                                     ADDRESS REDACTED
 FRANCES LAVICKY                                     ADDRESS REDACTED
 FRANCES LOU CROSBY                                  ADDRESS REDACTED
 FRANCES M MILLER                                    ADDRESS REDACTED
 FRANCES NEWELL                                      ADDRESS REDACTED
 FRANCES R ALEXANDER TRUST DTD 11202002              ADDRESS REDACTED
 FRANCES ROYALL ALEXANDER FKA FRANCES ROYALL SIDMAN ADDRESS REDACTED
 FRANCES SHALLER HALEY                               ADDRESS REDACTED
 FRANCES VICKERS JOHNSON AND                         ADDRESS REDACTED
 FRANCES VICKERS JOHNSON ANDOR                       ADDRESS REDACTED
 FRANCESCA GARNER                                    ADDRESS REDACTED
 FRANCHISE TAX BOARD                                 ADDRESS REDACTED
 FRANCHISE TAX BOARD OF CALIFORNIA                   ADDRESS REDACTED
 FRANCINE ALLEE LIBEL                                ADDRESS REDACTED
 FRANCIS C HELTON                                    ADDRESS REDACTED
 FRANCIS DRAKE BEAUCHAMP                             ADDRESS REDACTED
 FRANCIS GARRETT ESTATE                              ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 97 of 315
                                           Case 20-11441-BLS         Doc 241          Filed 08/10/20   Page 106 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


             Company                 Notice Name              Address1                  Address2       Address3          City   State       Zip   Country
 FRANCIS I DAMON AND                               ADDRESS REDACTED
 FRANCIS J CUNEO JR EXEMPTION                      ADDRESS REDACTED
 FRANCIS TOEWS                                     ADDRESS REDACTED
 FRANCIS W ROUSH AND                               ADDRESS REDACTED
 FRANCISCA TREJO                                   ADDRESS REDACTED
 FRANCISCO HERNANDEZ AND                           ADDRESS REDACTED
 FRANCISCO RAMIREZ and SOFIA RAMIREZ HWJT          ADDRESS REDACTED
 FRANCOTYP POSTALIA                                140 N. MITCHELL               SUITE 200                        ADDISON       IL      60101
 FRANK A CARROLL                                   ADDRESS REDACTED
 FRANK ANTON SKUFCA                                ADDRESS REDACTED
 FRANK AYERS                                       ADDRESS REDACTED
 FRANK B MCDOWELL                                  ADDRESS REDACTED
 FRANK BENNETT HOWELL                              ADDRESS REDACTED
 FRANK BROOKS                                      ADDRESS REDACTED
 FRANK C DAVIS III                                 ADDRESS REDACTED
 FRANK C ENDER                                     ADDRESS REDACTED
 FRANK CLAYTON WAMBLE                              ADDRESS REDACTED
 FRANK D WALKER JR                                 ADDRESS REDACTED
 FRANK DALE                                        ADDRESS REDACTED
 FRANK E PITTMAN AND WIFE LUCY PITTMAN             ADDRESS REDACTED
 FRANK EUGENE SCHULTZ                              ADDRESS REDACTED
 FRANK F MCMORDIE JR FAMILY TR                     ADDRESS REDACTED
 FRANK F MCMORDIE JR FAMILY TR                     ADDRESS REDACTED
 FRANK F MCMORDIE JR FAMILY TR                     ADDRESS REDACTED
 FRANK HARREL and LATRICIA HARREL HWJT             ADDRESS REDACTED
 FRANK HENRY DOLF JR                               ADDRESS REDACTED
 FRANK INGRAHAM TRUST                              ADDRESS REDACTED
 FRANK J MOBLEY III and MARY                       ADDRESS REDACTED
 FRANK J SEVERIN                                   ADDRESS REDACTED
 FRANK JOHNSON                                     ADDRESS REDACTED
 FRANK KISS                                        ADDRESS REDACTED
 FRANK L BROOKS                                    ADDRESS REDACTED
 FRANK L ELLIOTT                                   ADDRESS REDACTED
 FRANK M ARNOLD                                    ADDRESS REDACTED
 FRANK MOLER                                       ADDRESS REDACTED
 FRANK R RAPSTINE                                  ADDRESS REDACTED
 FRANK RUZEK                                       ADDRESS REDACTED
 FRANK S POTESTIO FAMILY TRUST                     ADDRESS REDACTED
 FRANK THOMAS KING                                 ADDRESS REDACTED
 FRANK THOMPSON                                    ADDRESS REDACTED
 FRANK W FRERICKS                                  ADDRESS REDACTED
 FRANKIE ANN STUDER                                ADDRESS REDACTED
 FRANKIE ANN STUDER TRUST                          ADDRESS REDACTED
 FRANKIE E BUSH                                    ADDRESS REDACTED
 FRANKIE E MILLIS AND                              ADDRESS REDACTED
 FRANKIE L HUNTER                                  ADDRESS REDACTED
 FRANKIE LEE ADAIR                                 ADDRESS REDACTED
 FRANKIE SUE UNRUH                                 ADDRESS REDACTED
 FRANKIE WHEELER                                   ADDRESS REDACTED
 FRANKLIN D SANDERS                                ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 98 of 315
                                          Case 20-11441-BLS           Doc 241          Filed 08/10/20   Page 107 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


             Company                   Notice Name            Address1                   Address2       Address3          City   State       Zip      Country
 FRANKLIN EARLE                                     ADDRESS REDACTED
 FRANKLIN EUGENE CALVERT                            ADDRESS REDACTED
 FRANKLIN L and JENEICE L SNOW                      ADDRESS REDACTED
 FRANKYE ESTES BURTON AKA BABE ESTES BURTON         ADDRESS REDACTED
 FRANTZ C CONRAD JR                                 ADDRESS REDACTED
 FRANTZ C CONRAD JR ESTATE                          ADDRESS REDACTED
 FRAZIER FAMILY TR TRUST A DTD 4111979              ADDRESS REDACTED
 FRED A STANDIFORD JR TEST TR DTD 9890              ADDRESS REDACTED
 FRED ALEXANDER                                     ADDRESS REDACTED
 FRED and KAREN HOSS INTER VIVOS TRUST DTD 62191    ADDRESS REDACTED
 FRED and RITA L FROEMMING                          ADDRESS REDACTED
 FRED BOWMAN INC                                    8235 DOUGLAS AVE STE 300 LB 60                                 DALLAS        TX      75225
 FRED D TUCKER FAMILY PARTNERSHIP                   4809 COLE AVE, SUITE 105                                       DALLAS        TX      75205
 FRED E THOMPSON AKA GENE THOMPSON                  ADDRESS REDACTED
 FRED E. THOMPSON AKA GENE THOMPSON                 ADDRESS REDACTED
 FRED G PECK and                                    ADDRESS REDACTED
 FRED HEFLEY                                        ADDRESS REDACTED
 FRED L GREEN AND                                   ADDRESS REDACTED
 FRED L MITCHELL                                    ADDRESS REDACTED
 FRED L SLOUP                                       ADDRESS REDACTED
 FRED M LONG                                        ADDRESS REDACTED
 FRED MARTIN GOAD                                   ADDRESS REDACTED
 FRED OLIVER                                        ADDRESS REDACTED
 FRED TENNILLE                                      ADDRESS REDACTED
 FRED W HANSEN                                      ADDRESS REDACTED
 FRED W STANDEFER                                   ADDRESS REDACTED
 FRED W STANDEFER 1982 REV TR DTD 9 13 82           ADDRESS REDACTED
 FREDA KEEL ESTATE                                  ADDRESS REDACTED
 FREDA L DAVIS COFFEY TRUST                         ADDRESS REDACTED
 FREDA MAE PEFLEY                                   ADDRESS REDACTED
 FREDDA S CONN                                      ADDRESS REDACTED
 FREDDIE ALVIS HEFLEY                               ADDRESS REDACTED
 FREDDIE HODGES                                     ADDRESS REDACTED
 FREDDIE J HODGES LIVING TRUST DTD 5 25 18          ADDRESS REDACTED
 FREDDIE L EMERSON AND                              ADDRESS REDACTED
 FREDDIE MAE CRAWFORD                               ADDRESS REDACTED
 FREDDIE MAE MELVIN AND                             ADDRESS REDACTED
 FREDERICK E URBEN                                  ADDRESS REDACTED
 FREDERICK GERBER                                   ADDRESS REDACTED
 FREDERICK M BONEBRAKE                              ADDRESS REDACTED
 FREDERICKSBURG ROYALTY LTD ATTN BRUCE H C HILL MANAGER
                                                    PO BOX 1481                                                    SAN ANTONIO   TX      78295-1481
 FREDRICK D GETER                                   ADDRESS REDACTED
 FREEDOM PACIFIC TRUST                              ADDRESS REDACTED
 FREEMAN FAMILY RANCH                               P.O. BOX 589                                                   TEXHOMA       OK      73949
 FREIDA F GROVES FKA FRIEDA LUNDY                   ADDRESS REDACTED
 FREIDA FELBINGER TRUST DTD 12892                   ADDRESS REDACTED
 FREIDA HOMERATHA                                   ADDRESS REDACTED
 FREIDA M MEYER                                     ADDRESS REDACTED
 FRIEDA CRAWFORD AND                                ADDRESS REDACTED
 FRONA M WALLACE REV TR DTD 3301992                 ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 99 of 315
                                            Case 20-11441-BLS             Doc 241         Filed 08/10/20      Page 108 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


             Company                   Notice Name                Address1                Address2             Address3        City       State       Zip      Country
 FRONTIER EXPLORATION CORPORATION
                                FKA RATEX RESOUCES INC 1701 HERMANN DRIVE, UNIT G24                                       HOUSTON         TX      77004
 FRONTIER FLUID SERVICES INC                            P.O. BOX 887                                                      CANADIAN        TX      79014
 FRONTIER TUBULAR SOLUTIONS LLC                         DEPT 151                                                          HOUSTON         TX      77210
 FRONTIER TUBULAR SOLUTIONS LLC DEPT 151                P.O BOX 4346                                                      HOUSTON         TX      77210
 FRYE RANCH PARTNERSHIP LTD TOM FRYE                    10731 SUMMER GLADE LANE                                           CYPRESS         TX      77433
 FRYER FAMILY TRUST DTD 92512                           ADDRESS REDACTED
 FS INVESTMENTS                 CO EIG MANAGEMENT COMPANY
                                                        ATTN LLC
                                                              KEITH MELIONES        1700 PENNSYLVANIA AVENUE
                                                                                                        SUITE NW
                                                                                                              800         WASHINGTON      DC      20006
 FT WORTH ROYALTY COMPANY       ANDREW C RECTOR GENERAL 1315
                                                           PARTNER
                                                             W 10TH ST                                                    FORT WORTH      TX      76102-3437
 FT YUKON ROYALTY INC                                   639 CROSS TIMBERS BLVD                                            SAPULPA         OK      74066
 FTC LLC                        DBA FAMILY TREE OIL AND GAS
                                                        R P DYKES
                                                            LLC                     PO BOX 260498                         LAKEWOOD        CO      80226
 FTI CONSULTING PLATT SPARKS LLC                        925-A CAPITAL OF TEXAS HIGHWAY                                    AUSTIN          TX      78746
 FTS INTERNATIONAL SERVICES LLC                         PO BOX 205065                                                     DALLAS          TX      75320
 FURNITURE MARKETING GROUP INC                          6100 PLANO PARKWAY SUITE 1400                                     PLANO           TX      75093
 FURSETH FAMILY LLC                                     827 NW 63RD ST SUITE 201                                          OKLAHOMA CITY   OK      73116
 FUSE3 SOLUTIONS LLC                                    2501 LIBERTY PARKWAY, SUITE 700-A                                 OKLAHOMA CITY   OK      73110
 FUZZELLS BUSINESS EQUIPMENT                            P.O. BOX 22837                                                    OKLAHOMA CITY   OK      73123-1837
 FX ANADARKO HOLDINGS LLC                               4747 RESEARCH FOREST DR     SUITE 180-274                         THE WOODLANDS   TX      77381
 G and G OPERATORS LTD                                  907 LIBERAL                                                       DALHART         TX      79022
 G and W WALSER FAMILY LIMITED PARTNERSHIP              6010 OPEN WATER WAY                                               STREETMAN       TX      75859
 G BRYAN BRANNAN                                        ADDRESS REDACTED
 G CARLENE CHILDS                                       ADDRESS REDACTED
 G LEE BRADY                                            ADDRESS REDACTED
 G MERWYN EILAND                                        ADDRESS REDACTED
 G MICHAEL ALLEN RESIDUARY TRUST                        ADDRESS REDACTED
 G STEED LP                     GELASIA STEED           4512 PERSHING AVENUE                                              FORT WORTH      TX      76107
 G W GLADDERS                                           ADDRESS REDACTED
 GABRIEL GONZALEZ                                       ADDRESS REDACTED
 GABRIEL PROPERTIES LLC                                 ADDRESS REDACTED
 GABRIEL TAPIA MARQUEZ and                              ADDRESS REDACTED
 GABRIELA E ORR                                         ADDRESS REDACTED
 GABRIELLE CASTANDEA PRUITT                             ADDRESS REDACTED
 GABY BETTS LIBRARY                                     ADDRESS REDACTED
 GAGE LEASE SERVICE                                     612 ALLEN                                                         STINNETT        TX      79083
 GAGEBY CREEK LLC                                       PO BOX 364                                                        CANYON          TX      79015-0364
 GAGEBY LP                                              PO BOX 59                                                         WHEELER         TX      79096
 GAIL A MEYER                                           ADDRESS REDACTED
 GAIL ANN HENDRYX                                       ADDRESS REDACTED
 GAIL ANN HENDRYX ESTATE TRUST                          ADDRESS REDACTED
 GAIL ANN MCGARRAUGH                                    ADDRESS REDACTED
 GAIL CASSIN                                            ADDRESS REDACTED
 GAIL DONNELLAN                                         ADDRESS REDACTED
 GAIL G YOWELL                                          ADDRESS REDACTED
 GAIL GREEN 1992 TRUST                                  ADDRESS REDACTED
 GAIL JUNE VALTR ANDOR                                  ADDRESS REDACTED
 GAIL LONG WHEELER                                      ADDRESS REDACTED
 GAIL SCOTT                                             ADDRESS REDACTED
 GAIL WATSON SCOTT LIFE ESTATE                          ADDRESS REDACTED
 GAIL WEST MOORE                                        ADDRESS REDACTED
 GAINES TRENTON G                                       ADDRESS REDACTED
 GALA PATRICE GOODWIN                                   ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 100 of 315
                                                Case 20-11441-BLS                Doc 241         Filed 08/10/20   Page 109 of 323
                                                                                            Exhibit C
                                                                                         Creditor Matrix
                                                                                    Served via First Class Mail


              Company                         Notice Name                       Address1           Address2       Address3         City      State     Zip     Country
 GALATYN MINERALS LP                   GALATYN MINERALS            PO BOX 41779                                              AUSTIN          TX    78704
 GALE HOWARD EARLE                                                 ADDRESS REDACTED
 GALE MASSEY                                                       ADDRESS REDACTED
 GALE SADDY                                                        ADDRESS REDACTED
 GALE W GOODWIN and CYNTHIA SHERGALIS GOODWIN LIFE ESTATE          ADDRESS REDACTED
 Galena Park Independent School District                           PO Box 2805                                               Baytown         TX   77522-2805
 Galena Park Independent School District
                                       Galena Park Independent School District               PO Box 2805                     Baytown         TX   77522-2805
 GALLASPY OIL PROPERTIES LLC           GALLASPY OIL PROPERTIESPO BOX 471586                                                  TULSA           OK   74147
 GALMORS / G&G STEAM SERVICE INC.                                  PO BOX 349                                                SHAMROCK        TX   79079
 GALMORS GandG STEAM SERVICE INC                                   PO BOX 349                                                SHAMROCK        TX   79079
 GALMORS ROUSTABOUT SERVICE LLC                                    112 PANEL ROAD                                            ELK CITY        OK   73644
 GAME FISH AND OYSTER COMMISSION OF THE STATE OF TEXAS             4200 SMITH SCHOOL ROAD                                    AUSTIN          TX   78744
 GAMMA OIL and GAS LLC                 EFSTATHIOS GIANNAKOPOULOS   P.O. BOX 7731                                             EDMOND          OK   73083
 GandA DORNEY FAMILY LP                LTD PARTNERSHIP GandA DORNEY1206 SYCAMORE
                                                                             FAMILY                                          WEATHERFORD     OK   73096
 GARETH GALEN LLC                     AMARILLO NATIOINAL BANK PO   OILBOX
                                                                       and GAS1  DEPT                                        AMARILLO        TX   79105
 GARETT RHINE                                                      ADDRESS REDACTED
 GARFIELD COUNTY CLERK                                             114 W. BROADWAY AVE.                                      ENID            OK   73701
 GARFIELD DEVELOPMENT LLC              SUE ELLEN SINGER            101 E. ILLINOIS                                           ENID            OK   73701
 GARG OIL                                                          909 WIRT ROAD                                             HOUSTON         TX   77024
 GARLAN L FLANAGAN                                                 ADDRESS REDACTED
 GARLAND DUKES                                                     ADDRESS REDACTED
 GARLON & PATRICIA ROGERS                                          417 SOUTH 6TH STREET                                      CANADIAN        TX   79014-3114
 GARNARD LEE SPAULDING JR                                          ADDRESS REDACTED
 GARNER REVOCABLE LIVING TRUST DTD 82792                           ADDRESS REDACTED
 GAROLD EUGENE WILLIAMS                                            ADDRESS REDACTED
 GARRET THOMAS MCCORKLE                                            ADDRESS REDACTED
 GARRETT AND COMPANY RE SOURCES INC                                9701 N BROADWAY EXTENSION                                 OKLAHOMA CITY   OK   73114
 GARRETT HELTON                                                    ADDRESS REDACTED
 GARRIOTT REALTY TRUST DTD 42003                                   ADDRESS REDACTED
 GARRISON BROTHERS PIPE and USED EQUIPMENT INC                     PO BOX 1026                                               EL RENO         OK   73036
 GARRY E BROWN                                                     ADDRESS REDACTED
 GARRY GENE PARMAN                                                 ADDRESS REDACTED
 GARRY OLAN BROWN                                                  ADDRESS REDACTED
 GARRY PIERCE AND                                                  ADDRESS REDACTED
 GARRY WAYNE HOLCOMB AND                                           ADDRESS REDACTED
 GARRY WILKENS                                                     ADDRESS REDACTED
 GARVENIA D JAMES                                                  ADDRESS REDACTED
 GARVENIA D JAMES                                                  ADDRESS REDACTED
 GARVER MINERALS LTD                                               PO BOX 19832                                              HOUSTON         TX   77224-9832
 GARVER SEXTON LLC                     THOMAS A WRIGHT             PO BOX 559                                                KATY            TX   77492
 GARY A and DONNA L KLINE                                          ADDRESS REDACTED
 GARY A JAHNEL                                                     ADDRESS REDACTED
 GARY A LEWIS                                                      ADDRESS REDACTED
 GARY A SLOUP                                                      ADDRESS REDACTED
 GARY ALLEN ARP                                                    ADDRESS REDACTED
 GARY and CINDY VIGNAL LIVING TRUST DTD 9202018                    ADDRESS REDACTED
 GARY B LAUGHLIN                                                   ADDRESS REDACTED
 GARY B SMITH 1992 REVOCABLE                                       ADDRESS REDACTED
 GARY BARCLAY                                                      ADDRESS REDACTED
 GARY BRADFORD                                                     ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                  Page 101 of 315
                                            Case 20-11441-BLS            Doc 241           Filed 08/10/20   Page 110 of 323
                                                                                      Exhibit C
                                                                                   Creditor Matrix
                                                                              Served via First Class Mail


             Company                   Notice Name                Address1                   Address2       Address3          City   State       Zip      Country
 GARY C RHODES                                          ADDRESS REDACTED
 GARY CARRANZA                                          ADDRESS REDACTED
 GARY COBB AND CATHY COBB REVOCABLE
                                GARY COBB
                                        TRUST
                                            AND CATHY COBB
                                                        18388
                                                           TRUSTEES
                                                              EAST 850 ROAD                                            CRAWFORD      OK      73638
 GARY COFFIN                                            PO BOX 473                                                     CHEYENNE      OK      73628
 GARY CURTIS PIGG II                                    ADDRESS REDACTED
 GARY CURTIS PIGG II FAMILY TRUST DTD 21100             ADDRESS REDACTED
 GARY CURTIS PIGG III                                   ADDRESS REDACTED
 GARY D BAUGH and IRENE BAUGH JT                        ADDRESS REDACTED
 GARY D BUNN AND                                        ADDRESS REDACTED
 GARY D CORUM                                           ADDRESS REDACTED
 GARY D RIEGER                                          ADDRESS REDACTED
 GARY D SMITH AND                                       ADDRESS REDACTED
 GARY D SQUYRES                                         ADDRESS REDACTED
 GARY DALE DEAN                                         ADDRESS REDACTED
 GARY DEWAYNE NIX and TONYA RANAE NIX HW                ADDRESS REDACTED
 GARY DON BOURN                                         ADDRESS REDACTED
 GARY DRAKE                                             ADDRESS REDACTED
 GARY FAMILY LLC                                        PO BOX 1182                                                    ARDMORE       OK      73402-1182
 GARY G and CYNTHIS SUE DUPY                            ADDRESS REDACTED
 GARY G DUNSWORTH                                       ADDRESS REDACTED
 GARY G STEINERT                                        ADDRESS REDACTED
 GARY GENE SMITH                                        ADDRESS REDACTED
 GARY GOODHEART                                         ADDRESS REDACTED
 GARY H GARRISON                                        ADDRESS REDACTED
 GARY HELTON                                            ADDRESS REDACTED
 GARY I WILLIAMS                                        ADDRESS REDACTED
 GARY KENT BENTON                                       ADDRESS REDACTED
 GARY L and MARCINE CLIFT SR                            ADDRESS REDACTED
 GARY L BOWLING AND                                     ADDRESS REDACTED
 GARY L CARNAGHI                                        ADDRESS REDACTED
 GARY L PETERS                                          ADDRESS REDACTED
 GARY L REED                                            ADDRESS REDACTED
 GARY L REED                                            ADDRESS REDACTED
 GARY L SKEETERS                                        ADDRESS REDACTED
 GARY L VASSAR                                          ADDRESS REDACTED
 GARY L WELLS                                           ADDRESS REDACTED
 GARY LEE MISNER                                        ADDRESS REDACTED
 GARY LEE PRELESNICK                                    ADDRESS REDACTED
 GARY LENDERMAN                                         ADDRESS REDACTED
 GARY LEON WAMBLE                                       ADDRESS REDACTED
 GARY LYNN PETERS TR DTD 05021991                       ADDRESS REDACTED
 GARY LYNN SANDERS                                      ADDRESS REDACTED
 GARY LYNN SEITZ                                        ADDRESS REDACTED
 GARY M PEDLAR                                          ADDRESS REDACTED
 GARY MANFORD                                           ADDRESS REDACTED
 GARY MARTIN NAGLE                                      ADDRESS REDACTED
 GARY MINCHEW                                           ADDRESS REDACTED
 GARY MONTGOMERY                                        ADDRESS REDACTED
 GARY MORRISON                                          ADDRESS REDACTED
 GARY P NUTTALL                                         ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                            Page 102 of 315
                                           Case 20-11441-BLS             Doc 241         Filed 08/10/20      Page 111 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                  Notice Name                Address1               Address2              Address3          City     State       Zip      Country
 GARY PALECEK                                          ADDRESS REDACTED
 GARY PRICE NUTTALL TRUSTEE                            ADDRESS REDACTED
 GARY PUCKETT AND                                      ADDRESS REDACTED
 GARY R and SHARON E KOWALSKI JT                       ADDRESS REDACTED
 GARY RICHARDSON AND                                   ADDRESS REDACTED
 GARY S GRAY                                           ADDRESS REDACTED
 GARY S MARX                                           ADDRESS REDACTED
 GARY SHANKLE                                          ADDRESS REDACTED
 GARY SMYERS                                           ADDRESS REDACTED
 GARY SNELL                                            ADDRESS REDACTED
 GARY W MILLER                                         ADDRESS REDACTED
 GARY W ORINGDERFF                                     ADDRESS REDACTED
 GARY W SULLINS                                        ADDRESS REDACTED
 GARY W WOLF 2007 REVOCABLE TRUST                      ADDRESS REDACTED
 GARY WALTERS                                          ADDRESS REDACTED
 GARY WAYNE BOYDSTON                                   ADDRESS REDACTED
 GARY WAYNE BREWER                                     ADDRESS REDACTED
 GARY WAYNE VIGNAL and CINDY LOU VIGNAL JT WROS        ADDRESS REDACTED
 GARY WESTERFIELD                                      ADDRESS REDACTED
 GARY WHITESIDE AND                                    ADDRESS REDACTED
 GASEOUS LLC CO                                        PO BOX 487                                                        LOUISVILLE      CO      80027
 GAVIN LEE HAWKINS                                     ADDRESS REDACTED
 GAVON MOSHER                                          ADDRESS REDACTED
 GAY CHALFANT ELZA                                     ADDRESS REDACTED
 GAY LYN SPENCER                                       ADDRESS REDACTED
 GAYLA GILLIE                                          ADDRESS REDACTED
 GAYLA JEAN MENDEZ                                     ADDRESS REDACTED
 GAYLA JEAN MENDEZ                                     ADDRESS REDACTED
 GAYLE ANN HELTON LEWALLEN                             ADDRESS REDACTED
 GAYLE ANN SMITH YOWELL                                ADDRESS REDACTED
 GAYLE KONKEL CALLAHAN                                 ADDRESS REDACTED
 GAYLE L SINGLETON                                     ADDRESS REDACTED
 GAYLE LAMB                                            ADDRESS REDACTED
 GAYLE MURRAY AS AN HEIR OF DON CARLOS BURGE           ADDRESS REDACTED
 GAYLE TAPP andOR BRENDA SPYKER                        ADDRESS REDACTED
 GAYLEN STEGEMAN AND                                   ADDRESS REDACTED
 GAYLORD L THOMPSON LIFE ESTATE                        ADDRESS REDACTED
 GAYNELLE CROWNOVER                                    ADDRESS REDACTED
 GB OIL CO LLC                 GB ENERGY INC DBA       DBA GB ENERGY INC GB OIL CO BERTHA
                                                                                   LLC    THOMAS - VICEPPRESIDENT
                                                                                                         O BOX 1673      CHICKASHA       OK      73023
 GBK CORPORATION                                       DEPT 637                                                          TULSA           OK      74182
 GBK CORPORATION               GBK CORP                DEPT 637                                                          TULSA           OK      74182
 GC and DM COLLARD LLC         GC and DM COLLARD       212 RAINBOW DR #11294                                             LIVINGSTON      TX      77399
 GCC LENDER LLC                                        5300 GAILLARDIA BOULEVARD                                         OKLAHOMA CITY   OK      73142
 GCH MINERALS LLC                                      7401 N KELLY AVE                                                  OKLAHOMA CITY   OK      73111
 GCT INC                                               3208 ALPINE DR                                                    EDMOND          OK      73012-1253
 GEARY RAY and LAVONNA JOHNSON JT                      ADDRESS REDACTED
 GEMINI LAND COLONY LLC        AN OKLAHOMA LIMITED LIABILITY
                                                       3606 WHIPPOORWILL
                                                             CO           LANE                                           ENID            OK      73703
 GEMMA WALLIS                                          ADDRESS REDACTED
 GEN ALEX LLC                  KELLY CALLAHAN          509 TERRACE PLACE                                                 NORMAN          OK      73069
 GENA W MOORE                                          ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 103 of 315
                                         Case 20-11441-BLS           Doc 241          Filed 08/10/20   Page 112 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


             Company                 Notice Name                Address1             Address2          Address3          City     State       Zip         Country
 GENE ALICE SHERMAN                                  ADDRESS REDACTED
 GENE B CAPERTON TRUST                               ADDRESS REDACTED
 GENE CLOWERS                                        ADDRESS REDACTED
 GENE EDWARD MILLER JR AND                           ADDRESS REDACTED
 GENE EDWARDS                                        ADDRESS REDACTED
 GENE GOODWIN                                        ADDRESS REDACTED
 GENE HAVENHILL                                      ADDRESS REDACTED
 GENE INGRAM                                         ADDRESS REDACTED
 GENE KENNETH FENTER                                 ADDRESS REDACTED
 GENE LAMBERT                                        ADDRESS REDACTED
 GENE LYNN WOODS                                     ADDRESS REDACTED
 GENE MILLER                                         ADDRESS REDACTED
 GENE PITTSER AKA HAROLD E PITTSER and               ADDRESS REDACTED
 GENE R HEITFELD TRUST                               ADDRESS REDACTED
 GENE R PELTO AND                                    ADDRESS REDACTED
 GENEANN RICH                                        ADDRESS REDACTED
 GENELL HARTMAN MCCLENDON                            ADDRESS REDACTED
 GENERAL COUNSEL ASSEMBLIES OF ASSEMBLIES
                                GOD INC OF GOD INC 3900 S OVERLAND AVE                                            SPRINGFIELD     MO      65807
 GENERAL MAILING EQUIPMENT INC                       P.O. BOX 22191                                               OKLAHOMA CITY   OK      73123
 GENEVA BARTLETT                                     ADDRESS REDACTED
 GENEVA BURLAND                                      ADDRESS REDACTED
 GENEVA E CEARLEY                                    ADDRESS REDACTED
 GENEVA E MARTENS                                    ADDRESS REDACTED
 GENEVA GARDNER ADAMS                                ADDRESS REDACTED
 GENEVA JO FARRIS TRUSTEE                            ADDRESS REDACTED
 GENEVA L WATKINS                                    ADDRESS REDACTED
 GENEVA M PHILLIPS                                   ADDRESS REDACTED
 GENEVA MCCAUGHAN LIFE ESTATE                        ADDRESS REDACTED
 GENEVE L MCLANE                                     ADDRESS REDACTED
 GENEVIA KITCHEN                                     ADDRESS REDACTED
 GENEVIEVE NICHOLAS LAST WILL AND                    ADDRESS REDACTED
 GENEVIEVE RESOURCES LP        DR TURNER M CALDWELL GENEVIEVE RESOURCES LP    7708 BENT TREE DRIVE                AMARILLO        TX      79121
 GENTRY MINERALS LLC           WILLIAM HOEHN         4216 NORTH PORTLAND AVENUE, SUITE #104                       OKLAHOMA CITY   OK      73112
 GEO 720                                             PO BOX 848                                                   SHATTUCK        OK      73858
 GEO LIN INC                                         8100 BAY HARBOR DR                                           LAS VEGAS       NV      89128
 GEO STEERING SOLUTIONS USA INC                      1850-250 2ND STREET S.W.                                     CALGARY         AB      T2P 0C1      CANADA
 GEOCHEMICALS LLC                                    101 S BROADWAY                                               STERLING        KS      67579
 GEODYNAMINCS INC                                    10500 WEST INTERSTATE 20                                     MILLSAP         TX      76066
 GEODYNE RESOURCES INC         CO SAMSON PRODUCTION SERVICES
                                                     P.O. BOX 972290                                              DALLAS          TX      75397-2290
 GEODYNE RESOURCES INC         NW 8045 CO SAMSON PRODUCTION
                                                     P.O. BOXSERVICES
                                                               972290                                             DALLAS          TX      75397-2290
 GEOEDGES INC                                        1440, 510-5TH STREET SW                                      CALGARY         AB      T2P3S2       CANADA
 GEOENERGY WEST LLC            GEOENERGY WEST        JOHN DECKER - MGR        PO BOX 700988                       TULSA           OK      74170-0961
 GEOFFREY CASSEL                                     ADDRESS REDACTED
 GEOFFREY E BRUEGGEMANN                              ADDRESS REDACTED
 GEOFFREY R ALDERMAN                                 ADDRESS REDACTED
 GEORGANN TEITZEL CRANE                              ADDRESS REDACTED
 GEORGE & MARY RACKLEFF JOINT REVOCABLE TRUST        ADDRESS REDACTED
 GEORGE A ROBINSON IV FOUNDATION                     ADDRESS REDACTED
 GEORGE and LILLIAN DOBROVOLNY                       ADDRESS REDACTED
 GEORGE and MARY RACKLEFF JOINT REVOCABLE TRUST      ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 104 of 315
                                        Case 20-11441-BLS           Doc 241          Filed 08/10/20   Page 113 of 323
                                                                                Exhibit C
                                                                             Creditor Matrix
                                                                        Served via First Class Mail


            Company                 Notice Name              Address1                  Address2       Address3          City   State       Zip   Country
 GEORGE B BROWING                                   ADDRESS REDACTED
 GEORGE B DUKE                                      ADDRESS REDACTED
 GEORGE B MATHERS JR                                ADDRESS REDACTED
 GEORGE B MATHERS JR                                ADDRESS REDACTED
 GEORGE BRYAN ATKINSON                              ADDRESS REDACTED
 GEORGE C LAFLIN                                    ADDRESS REDACTED
 GEORGE C QUINN JR                                  ADDRESS REDACTED
 GEORGE C SCROGGINS III                             ADDRESS REDACTED
 GEORGE C SCROGGINS III                             ADDRESS REDACTED
 GEORGE C WALKER ESTATE                             ADDRESS REDACTED
 GEORGE CROSSLAND                                   ADDRESS REDACTED
 GEORGE DAVID STURTZ                                ADDRESS REDACTED
 GEORGE DORAN BURNS                                 ADDRESS REDACTED
 GEORGE E CROUSER ESTATE                            ADDRESS REDACTED
 GEORGE E INNES JR                                  ADDRESS REDACTED
 GEORGE E SULLINS JR                                ADDRESS REDACTED
 GEORGE ERWIN DILLMAN JR                            ADDRESS REDACTED
 GEORGE F MADDOX and CO A PARTNERSHIP
                               GEORGE F MADDOX DECEASED
                                                    UNKNOWN                                                      UNKNOWN               99999
 GEORGE FRANKLIN STANSBERRY                         ADDRESS REDACTED
 GEORGE FRANKLIN STANSBERRY                         ADDRESS REDACTED
 GEORGE G VAUGHT JR                                 ADDRESS REDACTED
 GEORGE H HAHN                                      ADDRESS REDACTED
 GEORGE H HAHN                                      ADDRESS REDACTED
 GEORGE H HOOLEY AND                                ADDRESS REDACTED
 GEORGE H SMITH                                     ADDRESS REDACTED
 GEORGE H WILSON II                                 ADDRESS REDACTED
 GEORGE HAROLD PRESTIDGE                            ADDRESS REDACTED
 GEORGE HERBERT GLINES                              ADDRESS REDACTED
 GEORGE J ROEBER                                    ADDRESS REDACTED
 GEORGE JOHNSON                                     ADDRESS REDACTED
 GEORGE KADANE MINERAL TRUST                        ADDRESS REDACTED
 GEORGE KADANE MINERAL TRUST                        ADDRESS REDACTED
 GEORGE L CHAMBERLAIN JR LLC GEORGE L CHAMBERLAIN JRPO BOX 720055                                                NORMAN        OK      73070
 GEORGE M ALLISON AKA MIKE ALLISON                  ADDRESS REDACTED
 GEORGE M ARRINGTON                                 ADDRESS REDACTED
 GEORGE MABE ESTATE                                 ADDRESS REDACTED
 GEORGE MCMANUS                                     ADDRESS REDACTED
 GEORGE PENDERGRASS                                 ADDRESS REDACTED
 GEORGE PERRY HELTON                                ADDRESS REDACTED
 GEORGE R ECKLES JR                                 ADDRESS REDACTED
 GEORGE R WEBBER JR                                 ADDRESS REDACTED
 GEORGE RAY                                         ADDRESS REDACTED
 GEORGE RAY REIMER                                  ADDRESS REDACTED
 GEORGE ROBERT HENRICKSON                           ADDRESS REDACTED
 GEORGE ROGERS                                      ADDRESS REDACTED
 GEORGE S JOHNSON                                   ADDRESS REDACTED
 GEORGE S JOHNSON                                   ADDRESS REDACTED
 GEORGE T KIMBELL                                   ADDRESS REDACTED
 GEORGE T PATTON REV LIV TRUST                      ADDRESS REDACTED
 GEORGE TRUST NO 2                                  ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                      Page 105 of 315
                                             Case 20-11441-BLS              Doc 241          Filed 08/10/20   Page 114 of 323
                                                                                        Exhibit C
                                                                                     Creditor Matrix
                                                                                Served via First Class Mail


              Company                   Notice Name                 Address1                   Address2       Address3             City   State       Zip         Country
 GEORGE V BLAIR                                          ADDRESS REDACTED
 GEORGE V BLAIR AND PAMELA G BLAIR                       ADDRESS REDACTED
 GEORGE W ERMA P BORBACH                                 ADDRESS REDACTED
 GEORGE W PERRY MINERALS TRUST                           ADDRESS REDACTED
 GEORGI DAVIS DUWE                                       ADDRESS REDACTED
 GEORGIA ALBERTA HARTLEY HELTON                          ADDRESS REDACTED
 GEORGIA C SHELTON                                       ADDRESS REDACTED
 GEORGIA DEPARTMENT OF REVENUE                           ADDRESS REDACTED
 GEORGIA M JACKSON AND                                   ADDRESS REDACTED
 GEORGIA MAE HIGGINS                                     ADDRESS REDACTED
 GEORGIA V SPREIER                                       ADDRESS REDACTED
 Geo-Steering Solutions USA, Inc.                        1850-250 2nd Street S.W.                                        Calgary          AB      T2P 0C1      CANADA
 GEOTECH PRODUCTION                                      ADDRESS REDACTED
 GERALD and ARBA JO POPE                                 ADDRESS REDACTED
 GERALD and SHARON BISGARD JOINT REVOCABLE TRUST         ADDRESS REDACTED
 GERALD and SHARON BISGARD JOINT REVOCABLE TRUST         ADDRESS REDACTED
 GERALD D JOHNSON                                        ADDRESS REDACTED
 GERALD D SR and MARY F NEFF LIVING TRUST DTD 6117       ADDRESS REDACTED
 GERALD DAVID WATERS AKA GERALD WATERS                   ADDRESS REDACTED
 GERALD DON HAWKINS TRUST                                ADDRESS REDACTED
 GERALD E GOODE TRUST                                    ADDRESS REDACTED
 GERALD E REDIN                                          ADDRESS REDACTED
 GERALD FITZGERALD JR                                    ADDRESS REDACTED
 GERALD HERBEL                                           ADDRESS REDACTED
 GERALD L DAVIS AND                                      ADDRESS REDACTED
 GERALD L GOOD JR                                        ADDRESS REDACTED
 GERALD L STONE                                          ADDRESS REDACTED
 GERALD LOUIS ALEXANDER LIFE ESTATE                      ADDRESS REDACTED
 GERALD LYNN BROWN                                       ADDRESS REDACTED
 GERALD N FURSETH REV TRUST DTD 04291998                 ADDRESS REDACTED
 GERALD PAUL REGIER AND                                  ADDRESS REDACTED
 GERALD R PRATT AND                                      ADDRESS REDACTED
 GERALD REAMES                                           ADDRESS REDACTED
 GERALD T TRESNER LIFE INS TR DTD 51877                  ADDRESS REDACTED
 GERALD W GAMMON andOR MICHELLE MYERS                    ADDRESS REDACTED
 GERALDINE BEEBE                                         ADDRESS REDACTED
 GERALDINE K HOLMES                                      ADDRESS REDACTED
 GERALDINE OPAL JAMES                                    ADDRESS REDACTED
 GERALDINE VOLK ESTATE                                   ADDRESS REDACTED
 GERHARD and DIANE HILL CHARITABLE FOUNDATION            ADDRESS REDACTED
 GERHARD WILLIAM HILL III                                ADDRESS REDACTED
 GERHARDT PLATT AND                                      ADDRESS REDACTED
 GERI AYERS                                              ADDRESS REDACTED
 GERI AYRES and DONNA EGGERS JT                          ADDRESS REDACTED
 GERONIMO FUNDING LLC             CO WILIMINGTON TRUST CORODNEY SQUARE NORTH            1100 MARKET ST                   WILMINGTON       DE      19890-0001
 GERONIMO HOLDING CORPORATION                            PO BOX 804                                                      MIDLAND          TX      79702-0804
 GERRY DALE BARKER                                       ADDRESS REDACTED
 GERRY R LEE AND                                         ADDRESS REDACTED
 GERVAIS TRUST                                           ADDRESS REDACTED
 GETGO INC                                               P. O. BOX 50264                                                 LOS ANGELES      CA      90074-0264


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                              Page 106 of 315
                                           Case 20-11441-BLS            Doc 241          Filed 08/10/20      Page 115 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


              Company                  Notice Name                Address1              Address2             Address3         City      State     Zip     Country
 GETGO INC A SUBSIDIARY OF LOGMEIN INC                 PO BOX 50264                                                     LOS ANGELES     CA    90074
 GETGO INC A SUBSIDIARY OF LOGMEIN
                                LEGAL
                                    INCDEPARTMENT      320 SUMMER STREET                                                BOSTON          MA    02210
 GF RAY SR TRUST                                       ADDRESS REDACTED
 GFT INVESTMENT COMPANY                                430 HANOVER LANE                                                 IRVING          TX   75062
 GH RAY TRUST                                          ADDRESS REDACTED
 GHK COMPANY LLC                                       6305 WATERFORD BLVD STE 470                                      OKLAHOMA CITY   OK   73118-1116
 GIBSON GIBSON REV TR DTD 12 19 92                     ADDRESS REDACTED
 GIFFORD OPERATING COMPANY GIFFORD OPERATING CO ATTN LISA DAVID                   4925 GREENVILLE AVE #900              DALLAS          TX   75206
 GIL L MESSERSMITH                                     ADDRESS REDACTED
 GILBERT D BROWN                                       ADDRESS REDACTED
 GILBERT FAMILY TRUST DTD 300                          ADDRESS REDACTED
 GILBERT G MORRIS                                      ADDRESS REDACTED
 GILBERT GONZALEZ JR AKA GILBERT GONZALES JR and       ADDRESS REDACTED
 GILBERT GREER WRIGHT IV                               ADDRESS REDACTED
 GILBERT GRUBBS TRUSTEE                                ADDRESS REDACTED
 GILBERT L POINDEXTER AND                              ADDRESS REDACTED
 GILES ENERGY INC               GARY GILES             5902 CORINTHIAN PARK DRIVE                                       SPRING          TX   77379
 GILL GRAIN COMPANY             JOHN GILL              PO BOX 198                                                       HENRIETTA       MO   64036
 GILL INVESTMENT COMPANY                               4908 STONY FORD DRIVE                                            DALLAS          TX   75287
 GILL OIL & GAS INC                                    1415 WINDSOR DRIVE                                               ARDMORE         OK   73401
 GILL OIL and GAS INC           INC GILL OIL and GAS   1415 WINDSOR DRIVE                                               ARDMORE         OK   73401
 GILL ROYALTY COMPANY           GILL ROYALTY           PO BOX 697                                                       OKMULGEE        OK   74447
 GILLILAND OIL and GAS INC                             PO BOX 305                                                       HENNESSEY       OK   73742
 GINA BOURN GOLDEN FKA GINA LYNN BOURN                 ADDRESS REDACTED
 GINA GAY EMANUEL                                      ADDRESS REDACTED
 GINA HARTIG WILLIAMS                                  ADDRESS REDACTED
 GINGER C PITTMAN                                      ADDRESS REDACTED
 GINGER K. CHENNAULT                                   ADDRESS REDACTED
 GINGER YVONNE QUYE                                    ADDRESS REDACTED
 GINGERS OILFIELD SERVICES                             P O BOX 656                                                      CANADIAN        TX   79014
 GINNY D SHIPLEY                                       ADDRESS REDACTED
 GINNY G GIAMBRONE                                     ADDRESS REDACTED
 GLADYS BOECKMAN TRUST                                 ADDRESS REDACTED
 GLADYS E STRECK REVOCABLE TRUST                       ADDRESS REDACTED
 GLADYS FERN ZUNDEL                                    ADDRESS REDACTED
 GLADYS H NEWTON                                       ADDRESS REDACTED
 GLADYS HENSLEY                                        ADDRESS REDACTED
 GLADYS KEIPER FAMILY TRUST                            ADDRESS REDACTED
 GLADYS L PAULK                                        ADDRESS REDACTED
 GLADYS RYAN ESTATE                                    ADDRESS REDACTED
 GLADYS SALINAS ESTATE                                 ADDRESS REDACTED
 GLAIDA M FUNK                                         ADDRESS REDACTED
 GLEBE ROYALTY LLC                                     6305 WATERFORD BLVD. STE 470                                     OKLAHOMA CITY   OK   73118
 GLEN and FRANKIE L COCKRELL HWJT
                                GLEN AND FRANKIE L COCKRELL
                                                       8436 N. 1750 RD.                                                 DURHAM          OK   73642
 GLEN BILL WALKER                                      ADDRESS REDACTED
 GLEN C LONG JR                                        ADDRESS REDACTED
 GLEN COCKRELL                                         ADDRESS REDACTED
 GLEN COUNTS                                           ADDRESS REDACTED
 GLEN F DALTON ESTATE                                  ADDRESS REDACTED
 GLEN M MAVITY                                         ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 107 of 315
                                          Case 20-11441-BLS       Doc 241           Filed 08/10/20   Page 116 of 323
                                                                               Exhibit C
                                                                            Creditor Matrix
                                                                       Served via First Class Mail


            Company                 Notice Name             Address1                  Address2       Address3          City     State       Zip      Country
 GLEN R HEMING                                    ADDRESS REDACTED
 GLEN RAY JOHN                                    ADDRESS REDACTED
 GLEN RAY SELIX                                   ADDRESS REDACTED
 GLEN S AND GAYLE S TAYLOR HW JTROS               ADDRESS REDACTED
 GLEN WILLIAM TULLIS ESTATE                       ADDRESS REDACTED
 GLENDA D WEATHERLY                               ADDRESS REDACTED
 GLENDA FARRELL GOFF                              ADDRESS REDACTED
 GLENDA FAY TRISSELL                              ADDRESS REDACTED
 GLENDA G JORDAN                                  ADDRESS REDACTED
 GLENDA GUTHRIE                                   ADDRESS REDACTED
 GLENDA JEAN ADAMS ESTATE                         ADDRESS REDACTED
 GLENDA KAY HAM                                   ADDRESS REDACTED
 GLENDA LOU WRIGHT                                ADDRESS REDACTED
 GLENDA M BABB                                    ADDRESS REDACTED
 GLENDA PITTS                                     ADDRESS REDACTED
 GLENDA S KIRK                                    ADDRESS REDACTED
 GLENDA S SIMMONS                                 ADDRESS REDACTED
 GLENDA SHERWOOD                                  ADDRESS REDACTED
 GLENDA SUE SAVAGE                                ADDRESS REDACTED
 GLENDA VERRETT                                   ADDRESS REDACTED
 GLENDALE ENERGY CAPITAL LLC                      7670 WOODWAY DRIVE                                            HOUSTON         TX      77063
 GLENN BLUMSTEIN                                  ADDRESS REDACTED
 GLENN E and WANDA D GREEN                        ADDRESS REDACTED
 GLENN E ASTLEY AND                               ADDRESS REDACTED
 GLENN E GREEN                                    ADDRESS REDACTED
 GLENN FLUMAN                                     ADDRESS REDACTED
 GLENN FRANKLIN JR                                ADDRESS REDACTED
 GLENN FRANKLIN JR                                ADDRESS REDACTED
 GLENN HERBERT HARTMAN                            ADDRESS REDACTED
 GLENN L SEITZ                                    ADDRESS REDACTED
 GLENN LATTIMORE FAMILY LP                        PO BOX 731986                                                 DALLAS          TX      75373-1986
 GLENN R FEILNER                                  ADDRESS REDACTED
 GLENN SPORREN LTD                                PO BOX 53127                                                  AMARILLO        TX      79159-3127
 GLENN T DILLARD AND                              ADDRESS REDACTED
 GLENN THOMAS DILLARD                             ADDRESS REDACTED
 GLENNA BETH METZLER                              ADDRESS REDACTED
 GLENNA F KIRK                                    ADDRESS REDACTED
 GLENNA JUNE WILLIAMS                             ADDRESS REDACTED
 GLENNA MM STARK ESTATE                           ADDRESS REDACTED
 GLENNA P REEVES ESTATE                           ADDRESS REDACTED
 GLENNADINE MAYNARD                               ADDRESS REDACTED
 GLESSNEL SUE STALEY                              ADDRESS REDACTED
 GLG VECSES RENTALS LLC                           2801 NW 57TH ST                                               OKLAHOMA CITY   OK      73112
 GLM ENTERPRISES LLC           GREGORY L MILLER   3437 COUNTY RD 959                                            LOUDONVILLE     OH      44842-9308
 GLOBE ENERGY SERVICES LLC                        PO BOX 255                                                    SNYDER          TX      79550
 GLORA DAWN HOWELL                                ADDRESS REDACTED
 GLORAINE BATSELL                                 ADDRESS REDACTED
 GLORIA A HETHERINGTON TR                         ADDRESS REDACTED
 GLORIA BABLES                                    ADDRESS REDACTED
 GLORIA BETH HEZMALL ALVEY                        ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                     Page 108 of 315
                                            Case 20-11441-BLS             Doc 241         Filed 08/10/20      Page 117 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


            Company                   Notice Name                 Address1                Address2             Address3         City      State       Zip      Country
 GLORIA GREEN                                          ADDRESS REDACTED
 GLORIA HAUSER                                         ADDRESS REDACTED
 GLORIA HIXON                                          ADDRESS REDACTED
 GLORIA J GOLOB                                        ADDRESS REDACTED
 GLORIA J GREEN                                        ADDRESS REDACTED
 GLORIA J WILKINS                                      ADDRESS REDACTED
 GLORIA WILLSON                                        ADDRESS REDACTED
 GLORIANN BYRUM AND                                    ADDRESS REDACTED
 GLYNDA BOCKLER                                        ADDRESS REDACTED
 GLYNN DAVID BURRELL ESTATE                            ADDRESS REDACTED
 GLYNNE MILDREN                                        ADDRESS REDACTED
 GMS ENERGY LLC                 GERALD SNYDER          PO BOX 720823                                                      OKLAHOMA CITY   OK      73172-0823
 GNK INC                                               P O BOX 2016                                                       OKLAHOMA CITY   OK      73101-2016
 GOLD BUCKLE SERVICES LLC                              PO BOX 2255                                                        ELK CITY        OK      73648
 GOLD CITY MINERAL PARTNERS LP GOLD CITY MINERAL PARTNERS
                                                        72 DEER PATH                                                      DAHLONEGA       GA      30533
 GOLD COAST RESOURCES INC                               516 SEA RANCH DR                                                  SANTA BARBARA   CA      93109
 GOLD KEY SERVICE CENTER LLC                            PO BOX 1158                                                       CHICKASHA       OK      73023
 GOLDA B SLIEF TRUST                                   ADDRESS REDACTED
 GOLDEN OAKS VILLAGE INC                                6822 N OAKWOOD RD                                                 ENID            OK      73703-9311
 GOLDEN OIL and GAS LLC                                 2801 REDBUD LANE                                                  EDMOND          OK      73025
 GOLDEN SMOTHERMAN                                     ADDRESS REDACTED
 GOLDEN SPREAD SALES CO                                 P.O. BOX 277                                                      SPEARMAN        TX      79081
 GOLDIE LEA LEE REVOCABLE LIV T                        ADDRESS REDACTED
 GOLDIE PHELPS                                         ADDRESS REDACTED
 GOLDMAN SACHS BANK USA         ATTN BRUCE SCHWARTZ 200 WEST ST                                                           NEW YORK        NY      10282-2102
 GOLDMAN SACHS CAPITAL MARKET                           200 WEST STREET                                                   NEW YORK        NY      10282
 GOMEZ CARLA M                                         ADDRESS REDACTED
 GONZALEZ and SONS RENTAL                              ADDRESS REDACTED
 GONZALO GUERRERO                                      ADDRESS REDACTED
 GOODRICH PETROLEUM COMPANY LLC                         801 LOUISIANA STE 700                                             HOUSTON         TX      77002
 GOODRICH PETROLEUM COMPANY MARKLLC LEISEROWITZ         801 LOUISIANA STE 700                                             HOUSTON         TX      77002
 GOODWIN FAMILY TRUST                                  ADDRESS REDACTED
 GOOLSBY FAMILY TRUST 9191999 AMENDED and RESTATED 1252007
                                                       ADDRESS REDACTED
 GOOSE CREEK CISD                                      PO BOX 2805                                                        BAYTON          TX      77521
 GORDA REEVES                                          ADDRESS REDACTED
 GORDON CAROL A                                        ADDRESS REDACTED
 GORDON CLOWERS                                        ADDRESS REDACTED
 GORDON FORBAU UNDER SPECIAL NEEDS TRUST               ADDRESS REDACTED
 GORDON J ANDERSON                                     ADDRESS REDACTED
 GORDON L LLEWELLYN                                    ADDRESS REDACTED
 GORDON LEE TOLLIVER                                   ADDRESS REDACTED
 GORDON MCMINN                                         ADDRESS REDACTED
 GORDON R and LINDA M STEIER                           ADDRESS REDACTED
 GORDON RAY BLYTHE                                     ADDRESS REDACTED
 GORDON RAY JETER                                      ADDRESS REDACTED
 GORDON THOMAS                                         ADDRESS REDACTED
 GORDONS OILCO LLC              C/O TOM WILLIAMS SOLE MEMBER
                                                        8111 PRESTON ROAD SUITE 850                                       DALLAS          TX      75225
 GORDONS OILCO LLC              TOM WILLIAMS            C/O TOM WILLIAMS SOLE MEMBER8111 PRESTON ROAD SUITE 850           DALLAS          TX      75225
 GORE EXPLORATION LLC                                   PO BOX 6                                                          SEILING         OK      73663
 GORE NITROGEN PUMPING SERVICE LLC                      PO BOX 65                                                         SEILING         OK      73663


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 109 of 315
                                           Case 20-11441-BLS            Doc 241         Filed 08/10/20     Page 118 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


            Company                   Notice Name               Address1                 Address2          Address3              City     State       Zip      Country
 GORMAN COURTNEY M                                    ADDRESS REDACTED
 GOSPEL PRODUCTION LLC         JOHN G ARTHUR          15 W 6TH ST STE 2350                                                TULSA           OK      74119-5417
 GOSSETT BROTHERS A TEXAS PARTNERSHIP
                               BRUCE N GOSSETT AND BYRON
                                                      PO BOX
                                                           N GOSSETT
                                                              101113                                                      FORT WORTH      TX      76185
 GOSSETTS INC                                         PO BOX 101113                                                       FORT WORTH      TX      76185
 GOULD PROPERTIES LLC                                 PO BOX 9082                                                         WICHITA         KS      67277
 GR WIRELINE LP                                       2150 TOWN SQUARE PLACE, CUITE 410                                   SUGAR LAND      TX      77479
 GRACE ANNE MELLINGER                                 ADDRESS REDACTED
 GRACE B MORTON                                       ADDRESS REDACTED
 GRACE CORDELL BILLINGSLEY                            ADDRESS REDACTED
 GRACE G DAVIS                                        ADDRESS REDACTED
 GRACE G DAVIS ESTATE                                 ADDRESS REDACTED
 GRACE GARRATT                                        ADDRESS REDACTED
 GRACE GERALDINE NAVE                                 ADDRESS REDACTED
 GRACE LOUISE GALLASPY                                ADDRESS REDACTED
 GRACE M PUCKETT                                      ADDRESS REDACTED
 GRACE MENNONITE CHURCH        DON FROESE CHAIRMAN    4006 N OAKWOOD ROAD                                                 ENID            OK      73703
 GRACE SHOEMAKER ESTATE                               ADDRESS REDACTED
 GRACELAND COLLEGE CENTER FOR PROFESSIONAL DEVELOPMENTPO BOX 804441                                                       KANSAS CITY     MO      64180-4441
 GRADY E HARLAN                                       ADDRESS REDACTED
 GRADY ROBERTS                                        ADDRESS REDACTED
 GRAF REALTY CORP INC                                 P O BOX 241                                                         DUNKIRK         NY      14048-0241
 GRAHAM DON TOWNSEND                                  ADDRESS REDACTED
 GRAHAM F COOK                                        ADDRESS REDACTED
 GRAND AVE PROPERTIES LLC                             719 W MAINE                                                         ENID            OK      73701
 GRAND AVENUE RENTALS LLC      LAWRENCE L LUETKEMEYER 14509 N OAKWOOD RD                                                  KREMLIN         OK      73753
 GRAND ROYAL ARCH CHAPTER                             ADDRESS REDACTED
 GRANDCHILDRENS TRUSTS                                ADDRESS REDACTED
 GRANDMA PEGGY REV LIVING TRUST                       ADDRESS REDACTED
 GRANDMA PEGGY REV LIVING TRUST                       ADDRESS REDACTED
 GRANT THORNTON LLP                                   33911 TREASURY CENTER                                               CHICAGO         IL      60694-3900
 GRANT W BRYANT                                       ADDRESS REDACTED
 GRAVITY OILFIELD SERVICES LLC                        3204 W HWY 180                                                      SNYDER          TX      79549
 GRAY FAMILY LLC                                      1916 DEEP CREEK RD                                                  OKLAHOMA CITY   OK      73131
 GRAYROCK CORPORATION                                 12201 MERIT DRIVE           SUITE 620                               DALLAS          TX      75251
 GRAYSON MISSIONARY BAPTIST CHURCH
                               OF ENID AN OKLAHOMA CORP
                                                      334 E. OWEN K. GARRIOTT                                             ENID            OK      73701
 GRAYTON ENERGY LLC                                   PO BOX 720565                                                       NORMAN          OK      73070
 GREAT AMERICAN OIL COMPANY COMPANY GREAT AMERICAN    RUSSELL
                                                        OIL    A STEPHENS - PRESIDENT
                                                                                  PO BOX 797866                           DALLAS          TX      75379-7866
 GREAT PLAINS FEDERAL SAVINGS AND
                               LOAN ASSOCIATION       P.O. BOX 271                                                        WEATHERFORD     OK      73096
 GREAT PLAINS GAS COMPRESSION INC                     PO BOX 20408                                                        WICHITA         KS      67208-1408
 GREATER OKLAHOMA CITY CHAMBER                        123 PARK AVENUE                                                     OKLAHOMA CITY   OK      73102
 GREEN OAK ENERGY LLC                                 PO BOX 1641                                                         STILLWATER      OK      74076
 GREEN TREE SERVICING LLC                             7360 SOUTH KYRENE RD                                                TEMPE           AZ      85283
 GREENBELT ELECTRIC COOPERATIVE                       706 10TH ST                                                         WELLINGTON      TX      79095
 GREENBELT ELECTRIC COOPERATIVE                       P.O. BOX 948                                                        WELLINGTON      TX      79095-0948
 GREENSTAR RESOURCES OPERATING GREENSTAR
                                  LLC       RESOURCES P.O. BOX 721930                                                     NORMAN          OK      73070
 GREENWOOD ENERGY INC                                 13853 QUAIL POINTE DRIVE                                            OKLAHOMA CITY   OK      73134
 GREG AND KATY JENSEN 1999 FAMILY TRUST               ADDRESS REDACTED
 GREG and NANCY VANCE FAM LTD PARTNERSHIP
                               GREG and NANCY VANCE FAM
                                                      C/OLTD
                                                          PRODUCTION
                                                             VANCE     GATHERING CO
                                                                                  8150
                                                                                     LPN CENTRAL EXPRESSWAY, SUITE 1475   DALLAS          TX      75206
 GREG and NANCY VANCE FAMILY LIMITED
                               GREG VANCE
                                     PARTNERSHIP      8150 N CENTRAL EXPRESSWAY SUITE 1475                                DALLAS          TX      75206
 GREG BOYDSTON                                        ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 110 of 315
                                         Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 119 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


            Company                   Notice Name              Address1                  Address2       Address3          City   State   Zip   Country
 GREG CARR                                             ADDRESS REDACTED
 GREG COX                                              ADDRESS REDACTED
 GREG DEARIEN                                          ADDRESS REDACTED
 GREG GOLLADAY                                         ADDRESS REDACTED
 GREG K COX AND                                        ADDRESS REDACTED
 GREG K HARLESS ESTATE                                 ADDRESS REDACTED
 GREG MAURER                                           ADDRESS REDACTED
 GREG SANDFORD                                         ADDRESS REDACTED
 GREG STONG AND                                        ADDRESS REDACTED
 GREG STONG AND                                        ADDRESS REDACTED
 GREGG B COLTON TRUST DTD 10102011                     ADDRESS REDACTED
 GREGG M and CHELIN H SATHERLIE 1989 REVOCABLE TR DTD 92789
                                                       ADDRESS REDACTED
 GREGG NEAHRING AND                                    ADDRESS REDACTED
 GREGORY A ESTES                                       ADDRESS REDACTED
 GREGORY A RUBIOLA                                     ADDRESS REDACTED
 GREGORY A. WILSON                                     ADDRESS REDACTED
 GREGORY Aand ROSE MARIE LEROY JT                      ADDRESS REDACTED
 GREGORY ALAN PHILLIPS                                 ADDRESS REDACTED
 GREGORY ALAN WISE                                     ADDRESS REDACTED
 GREGORY ALLEN KOERING                                 ADDRESS REDACTED
 GREGORY BANKS                                         ADDRESS REDACTED
 GREGORY BRIAN GHAN                                    ADDRESS REDACTED
 GREGORY CARTER HARLESS                                ADDRESS REDACTED
 GREGORY EDWARD MCGEE ESTATE                           ADDRESS REDACTED
 GREGORY GENE PETERS                                   ADDRESS REDACTED
 GREGORY HUGH WILLIAMS                                 ADDRESS REDACTED
 GREGORY J PREISSER                                    ADDRESS REDACTED
 GREGORY J WINNEKE                                     ADDRESS REDACTED
 GREGORY L JENSEN AND                                  ADDRESS REDACTED
 GREGORY L PERRY                                       ADDRESS REDACTED
 GREGORY L UNDERWOOD                                   ADDRESS REDACTED
 GREGORY LAIR                                          ADDRESS REDACTED
 GREGORY LUTHER HARTMAN                                ADDRESS REDACTED
 GREGORY LYNN SANDFORD                                 ADDRESS REDACTED
 GREGORY ODELL FAUBUS                                  ADDRESS REDACTED
 GREGORY P ASHBY AND                                   ADDRESS REDACTED
 GREGORY P BEHRENS                                     ADDRESS REDACTED
 GREGORY R DAVIDSON                                    ADDRESS REDACTED
 GREGORY RAY TURNER                                    ADDRESS REDACTED
 GREGORY S BAILEY and DEBRA S BAILEY LIV TR DTD 382019 ADDRESS REDACTED
 GREGORY S PERKINS AND                                 ADDRESS REDACTED
 GREGORY S SOCHIA AND                                  ADDRESS REDACTED
 GREGORY TURNER FOSTER                                 ADDRESS REDACTED
 GREGORY YOXSIMER                                      ADDRESS REDACTED
 GRETA G LINDSTROM                                     ADDRESS REDACTED
 GRETA J RILEY                                         ADDRESS REDACTED
 GRETA RAPSTINE CROFFORD                               ADDRESS REDACTED
 GRETCHEN M MACK REV TR AGMT                           ADDRESS REDACTED
 GRETCHEN M MACK REV TR AGMT                           ADDRESS REDACTED
 GRETCHEN TRIPLETT CREAMER                             ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 111 of 315
                                           Case 20-11441-BLS             Doc 241         Filed 08/10/20   Page 120 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


            Company                    Notice Name                Address1               Address2         Address3         City    State     Zip      Country
 GREY WOLF RESOURCES LLLP       MOODY BUILDING SECOND and
                                                       GREYMAIN
                                                              WOLF RESOURCES       PO BOX 7                          CANADIAN      TX    79014
 GREYSTONE ENERGY and MINERALS  LIZ
                                  LLC
                                    MOBLEY             1401 DOUG BAKER BLVD, SUITE 107-182                           BIRMINGHAM    AL    35242
 GRIMES CREEK MINERALS LLC      JENNY HEUCK            145 E WORKS ST, UNIT ONE                                      SHERIDAN      WY 82801
 GRINTER SCOTT G                                       ADDRESS REDACTED
 GRIZZLY HOLDINGS LLC                                  505 W MAIN                                                    YUKON         OK    73099
 GRIZZLY OPERATING LLC                                 PO BOX 46094                                                  HOUSTON       TX    77210-6094
 GROENDYKE OIL AND GAS PROPERTIES L                    P.O. BOX 648                                                  ENID          OK    73702-0648
 GROGAN REVOCABLE TRUST                                ADDRESS REDACTED
 GROVER M and BESSIE L CRAIG JT                        ADDRESS REDACTED
 GROVER M DUFFIELD JR AND                              ADDRESS REDACTED
 GROVER V HEMMER HELEN                                 ADDRESS REDACTED
 GRP FINANCIAL SERVICES CORP                           360 HAMILTON AVE, 5TH FLOOR                                   WHITE PLAINS   NY   10601
 GRUVER GIRLS GAS and OIL                              2314 CACTUS BLUFF AVE.                                        HIGHLANDS RANCHCO   80129
 GRUVER GIRLS GAS and OIL       SHER KERSCHEN          2314 CACTUS BLUFF AVE.                                        HIGHLANDS RANCHCO   80129
 GSOBLACKSTONE                  ATTN SEAN CORT         345 PARK AVE                                                  NEW YORK       NY   10154
 GTO SERVICES LLC                                      PO BOX 670                                                    SUNRAY         TX   79086
 GUADALUPE R SANCHEZ TRUST UTA 42911                   ADDRESS REDACTED
 GUARD EXPLORATION LP                                  502 S. FILLMORE                                               ENID          OK    73702
 GUARDIAN NETWORK SOLUTIONS LLC                        4524 BOAT CLUB ROAD, SUITE 174                                FORT WORTH    TX    76135
 GUEST PETROLEUM INC                                   PO BOX 805                                                    EDMOND        OK    73083-0805
 GUGLIELMINA M STEWART                                 ADDRESS REDACTED
 GULFPORT MIDCON LLC                                   PO BOX 1945                                                   MEMPHIS       TN    38101
 GULLISON CHRISTINE TRUST                              ADDRESS REDACTED
 GULLISON LLC                                          PO BOX 3129                                                   NEWPORT       RI    02840
 GUNGOLL JACKSON BOX and DEVOLL PC                     PO BOX 1549                                                   ENID          OK    73702-1549
 GUNSMOKE PRODUCTION CO                                1720 WAZEE STREET #2E                                         DENVER        CO    80202
 GUSTAVO REYES and                                     ADDRESS REDACTED
 GUY HAZLETT II                                        ADDRESS REDACTED
 GUY MICHAEL TURNER & DULCIE COOPER 2015 LIVING TR DTD 5/4/15
                                                       ADDRESS REDACTED
 GUY MICHAEL TURNER and DULCIE COOPER 2015 LIVING TR DTD
                                                       ADDRESS
                                                         5415     REDACTED
 GUY MYRPH FOOTE                                       ADDRESS REDACTED
 GUY MYRTH FOOTE JR TRUST                              ADDRESS REDACTED
 GUY R and RUBIE L TURNER FAMILY TRUST DTD 7 15 91     ADDRESS REDACTED
 GUY STEPHEN DAVIS                                     ADDRESS REDACTED
 GUY STERNBERG                                         ADDRESS REDACTED
 GUYLE E CAVIN JR                                      ADDRESS REDACTED
 GWENDA LEE PHIEL                                      ADDRESS REDACTED
 GWENDOLIN RUTH WILSON                                 ADDRESS REDACTED
 GWENDOLYN E STRICKLAND                                ADDRESS REDACTED
 GWENDOLYN GILBERT TRUST FBO ALLAN M GILBERT           ADDRESS REDACTED
 GWENDOLYN GILBERT TRUST FBO DEBORA GILBERT            ADDRESS REDACTED
 GWENDOLYN GILBERT TRUST FBO ELIZABETH GILBERT         ADDRESS REDACTED
 GWENDOLYN JEAN WOODS                                  ADDRESS REDACTED
 GWENDOLYN LEE WALSER SAPPENFIELD                      ADDRESS REDACTED
 GWENDOLYN M GILBERT INDENTURE TRUST DATED 061267      ADDRESS REDACTED
 GWENDOLYN M GILBERT REV TR                            ADDRESS REDACTED
 GWENDOLYN M GILBERT UNIFID CREDIT TRUST               ADDRESS REDACTED
 GWINN A WILSON                                        ADDRESS REDACTED
 GWYNNA POUND                                          ADDRESS REDACTED
 GYRODATA SERVICES INC                                 P.O. BOX 650823             DEPT 41240                        DALLAS        TX    75265


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 112 of 315
                                           Case 20-11441-BLS             Doc 241         Filed 08/10/20      Page 121 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


              Company                   Notice Name                  Address1              Address2             Address3               City    State       Zip      Country
 H A HITCHCOCK AND                                        ADDRESS REDACTED
 H ALAN HERSHMAN                                          ADDRESS REDACTED
 H and W HOLDINGS LLC            SHARON WINTER            PO BOX 1905                                                          ARDMORE         OK      73402-1905
 H CLIFTON and PAMELA R KYSER JT                          ADDRESS REDACTED
 H DANIEL STONEKING                                       ADDRESS REDACTED
 H G PINION REVOCABLE TRUST                               ADDRESS REDACTED
 H GEORGE PITT AND                                        ADDRESS REDACTED
 H HUFFMAN and CO LP             PHA BAXTER               301 NW 63RD STE 510                                                  OKLAHOMA CITY   OK      73116
 H J RAMSAY JR FAMILY TR                                  ADDRESS REDACTED
 H JOE FRANKLIN                                           ADDRESS REDACTED
 H K RESOURCES                   ANDREW HAWKINS           1632 SAN MARINA BLVD                                                 MIRAMAR BEACH   FL      32550
 H L and P K MOORE LLC AN OK LLC                          1450 N BITTER CREEK TER                                              MUSTANG         OK      73064-9430
 H L BLOMQUIST III                                        ADDRESS REDACTED
 H MAXEY DODSON AND                                       ADDRESS REDACTED
 H MAXEY DODSON AND                                       ADDRESS REDACTED
 H R SMITH                                                ADDRESS REDACTED
 H STEWART BENNETT                                        ADDRESS REDACTED
 H T and DESSIE LEE WHITFIELD                             ADDRESS REDACTED
 H TOM KIGHT III TRUST OIL and                            ADDRESS REDACTED
 H W ALLEN CO LLC                                         4835 SOUTH PEORIA, STE 20                                            TULSA           OK      74105
 H&L Exploration Company                                  PO Box 7506                                                          Amarillo        TX      79114
 H2O TRANSPORTS LLC                                       PO BOX 96                                                            REYDON          OK      73660
 HAASS FAMILY SECURITIES LTD                              P O BOX 2379                                                         WYLIE           TX      75098
 HADDAD FAMILY PARTNERSHIP       JIMEEL M HADDAD MANAGING 3358
                                                            PARTNER
                                                               W MARDON                                                        LAS VEGAS       NV      89139
 HADEN R HOLCOMB AND KAREN L HOLCOMB JT                   ADDRESS REDACTED
 HADSON 1981 OIL and GAS PROGRAM                          ADDRESS REDACTED
 HAL EVANS                                                ADDRESS REDACTED
 HAL FRENCH LLC                  LYNN COPELAND            209 FRENCH PARK PLACE, SUITE 101                                     EDMOND          OK      73034
 HAL KUNTZ ESTATE                                         ADDRESS REDACTED
 HAL W YEAGER JR                                          ADDRESS REDACTED
 HALBERT H SAYERS ANDOR                                   ADDRESS REDACTED
 HALCYON EQUIPMENT LLC                                    PO BOX 351                                                           RATLIFF CITY    OK      73481
 HALE EXEMPT MARITAL TRUST                                ADDRESS REDACTED
 HALEY LYNN BARTON                                        ADDRESS REDACTED
 HALL ESTILL ATTORNEYS AT LAW                             320 SOUTH BOSTON AVENUE SUITE 200                                    TULSA           OK      74103-3706
 HALL FAMILY LMTD PARTNERSHIP                             16851 BEXLEY ST.                                                     CANYON          TX      79015
 HALL FAMILY TRUST                                        ADDRESS REDACTED
 HALL TRUCKING LLC                                        PO BOX 848                                                           ELK CITY        OK      73648
 HALL WILLIAMSON and HART PC                              ADDRESS REDACTED
 HALLEY 2003 IRREV TR                                     ADDRESS REDACTED
 HALLIBURTON ENERGY SERVICES                              P.O. BOX 301341                                                      DALLAS          TX      75303-1341
 HALSELL PETROLEUM LLC                                    PO BOX 20724                                                         OKLAHOMA CITY   OK      73156-0724
 HAMID HABIBI AND                                         ADDRESS REDACTED
 HAMIL PROPERTY MANAGEMENT LLC   DENNIS L HAMIL MANAGER 1806 INDIAN DR                                                         ENID            OK      73703-6817
 HAMILL OIL PROPERTIES LLC       CATHY HAMILL             3833 SOUTHWESTERN STREET                                             HOUSTON         TX      77005
 HAMILL OIL PROPERTIES LLC       MARSHALL HAMILL          3833 SOUTHWESTERN STREET                                             HOUSTON         TX      77005
 HAMMER CONSTRUCTION INC                                  PO BOX 721078                                                        NORMAN          OK      73070
 HAMPTON FAMILY INVESTMENTS LLC                           13413 COCO PALM COURT                                                BAKERSFIELD     CA      93314
 HAMPTON FAMILY INVESTMENTS LLC                           ETHAN MCMILLAN - AGENT     FARMERS NATIONAL COMPANY,
                                                                                                        5147 S HARVARD
                                                                                                                 AGENT AVE, SUITE
                                                                                                                               TULSA
                                                                                                                                   110         OK      74135-3587
 HAMPTON FAMILY INVESTMENTS LLC  VIRGINIA I SLATON CO MGR ETHAN MCMILLAN             FARMERS NATIONAL COMPANY
                                                                                                        5147 S HARVARD
                                                                                                                - AGENT AVE, SUITE
                                                                                                                               TULSA
                                                                                                                                   110         OK      74135-3587


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 113 of 315
                                        Case 20-11441-BLS          Doc 241             Filed 08/10/20    Page 122 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


            Company                    Notice Name            Address1                   Address2        Address3        City       State     Zip      Country
 HANCOCK FAMILY LLC             LLC HANCOCK FAMILY KIT GREENE - MANAGER           6 NE 63RD ST STE 425              OKLAHOMA CITY   OK    73105-1404
 HANG THI CHARBONEAU                               ADDRESS REDACTED
 HANI TABALLY                                      ADDRESS REDACTED
 HANLEY B COX                                      ADDRESS REDACTED
 HANNAH CALLAWAY                                   ADDRESS REDACTED
 HANNAH COOP                                       ADDRESS REDACTED
 HANS W JENSEN                                     ADDRESS REDACTED
 HANSEN OIL PROPERTIES LP                          P0 BOX 291275                                                    KERRVILLE       TX   78029
 HANSEN REVOCABLE TRUST                            ADDRESS REDACTED
 HANSFORD COUNTY CLERK                             15 NORTHWEST COURT                                               SPEARMAN        TX   79081
 HANSFORD COUNTY TAX OFFICE LINDA CUMMINGS TAX ASSESSOR
                                                   P. O. BOX 367                                                    SPEARMAN        TX   79081
 HARDCASTLE FAMILY TRUST DATED 12 15 1999          ADDRESS REDACTED
 HARDIN ANTONE FARMER TRUST                        ADDRESS REDACTED
 HARDINALLIE FARMS                                 ADDRESS REDACTED
 HARIVADAN V SHAH                                  ADDRESS REDACTED
 HARLAN E HUBBARD                                  ADDRESS REDACTED
 HARLAN THOMAS HAWKS                               ADDRESS REDACTED
 HARLAN ZOCH                                       ADDRESS REDACTED
 HARLEN C HOOD                                     ADDRESS REDACTED
 HARLENA LOWENSTEIN                                ADDRESS REDACTED
 HARLES F GRABOW                                   ADDRESS REDACTED
 HARLEY D PHARISS                                  ADDRESS REDACTED
 HARLEY L NEWMAN                                   ADDRESS REDACTED
 HARLEY W MADDOX                                   ADDRESS REDACTED
 HARLIN W LARR                                     ADDRESS REDACTED
 HARLTON EXPLORATION COMPANY                       4537 SOUTH LAKEWOOD                                              TULSA           OK   74135
 HAROLD A DIGBY                                    ADDRESS REDACTED
 HAROLD BECK ATCHLEY                               ADDRESS REDACTED
 HAROLD C SMITH                                    ADDRESS REDACTED
 HAROLD DEAN WILKINS JR                            ADDRESS REDACTED
 HAROLD DEWAYNE MOORE                              ADDRESS REDACTED
 HAROLD E and SUSAN H DIEKMAN JT                   ADDRESS REDACTED
 HAROLD E EARLE                                    ADDRESS REDACTED
 HAROLD EZRA JOHNSON AND                           ADDRESS REDACTED
 HAROLD F MCGRATH JR                               ADDRESS REDACTED
 HAROLD G HAMM REVOCABLE INTERVIVOS                ADDRESS REDACTED
 HAROLD G HAMM REVOCABLE INTERVIVOS                ADDRESS REDACTED
 HAROLD H BRUEGGEMANN                              ADDRESS REDACTED
 HAROLD INGRAM AND                                 ADDRESS REDACTED
 HAROLD J GOINS and                                ADDRESS REDACTED
 HAROLD JOHNSON JR                                 ADDRESS REDACTED
 HAROLD L POWERS                                   ADDRESS REDACTED
 HAROLD LANE                                       ADDRESS REDACTED
 HAROLD LEE DAVIS and RITA A DAVIS AS TRUSTEES     ADDRESS REDACTED
 HAROLD MALONE                                     ADDRESS REDACTED
 HAROLD R CLARK                                    ADDRESS REDACTED
 HAROLD R HART                                     ADDRESS REDACTED
 HAROLD R WEHRENBERG TRUST                         ADDRESS REDACTED
 HAROLD RAY THOMSON                                ADDRESS REDACTED
 HAROLD SCHRAM                                     ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 114 of 315
                                         Case 20-11441-BLS            Doc 241           Filed 08/10/20   Page 123 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


            Company                    Notice Name              Address1                  Address2       Address3          City     State       Zip      Country
 HAROLD V and MARILYN C COOPER JT                    ADDRESS REDACTED
 HAROLD V PEDERSEN                                   ADDRESS REDACTED
 HAROLD WAYNE HILL                                   ADDRESS REDACTED
 HAROLD WOODS                                        ADDRESS REDACTED
 HARPER FAMILY TRUST                                 ADDRESS REDACTED
 HARRIANNE JOY KING                                  ADDRESS REDACTED
 HARRIET T COLLARD GRANDCHILDREN MINERAL PARTNERS LTD7815 TARRYTOWN AVE                                             AMARILLO        TX      79121
 HARRIETT A STONEMAN ESTATE                          ADDRESS REDACTED
 HARRIETT ANN WEBER                                  ADDRESS REDACTED
 HARRIS BENJAMIN H                                   ADDRESS REDACTED
 HARRIS D HIMES                                      ADDRESS REDACTED
 HARRIS F UNDERWOOD III                              ADDRESS REDACTED
 HARRIS FAMILY MINERALS LLC                          P.O. BOX 185                                                   KREMLIN         OK      73753
 HARRIS FAMILY TRUST DTD 1202003                     ADDRESS REDACTED
 HARRISON FAMILY LLC            JERRY HARRISON       11096 N 2030 RD                                                ELK CITY        OK      73644
 HARRISON GYPSUM HOLDINGS LLC                        PO BOX 268947                                                  OKLAHOMA CITY   OK      73126
 HARRISON MCMICHAEL KUTZ                             ADDRESS REDACTED
 HARRY and NOLA PTASYNSKI JT LIV TR DTD 8 21 08      ADDRESS REDACTED
 HARRY BARTON                                        ADDRESS REDACTED
 HARRY BOB WHITEHURST                                ADDRESS REDACTED
 HARRY C WALKER JR                                   ADDRESS REDACTED
 HARRY E TAPP AND                                    ADDRESS REDACTED
 HARRY F FAULKNER                                    ADDRESS REDACTED
 HARRY H DIAMOND INC                                 PO BOX 20868                                                   OKLAHOMA CITY   OK      73156-0868
 HARRY H DIAMOND INC            HARRY H DIAMOND      PO BOX 20868                                                   OKLAHOMA CITY   OK      73156-0868
 HARRY HASTINGS                                      ADDRESS REDACTED
 HARRY HELMUT LADE AND                               ADDRESS REDACTED
 HARRY J GRAFF                                       ADDRESS REDACTED
 HARRY J GRAFF TRUSTEE FOR                           ADDRESS REDACTED
 HARRY L MORGARIDGE AND                              ADDRESS REDACTED
 HARRY M BROWN                                       ADDRESS REDACTED
 HART ENERGY PUBLISHING LLP                          P O BOX 301405                                                 DALLAS          TX      75303-1405
 HART MICHAEL R                                      ADDRESS REDACTED
 HARTLEY COUNTY APPRAISAL DISTRICT                   PO BOX 405                                                     HARTLEY         TX      79044-0405
 HARTLEY FARMS, LLC                                  5601 FM 281                                                    Dumas           TX      79029
 HARTLEY H COLE AND                                  ADDRESS REDACTED
 HARTMAN FAMILY INVESTMENTS LTD                      PO BOX 1042                                                    GAINESVILLE     TX      76241-1042
 HARTMAN FAMILY TRUST DTD 8222006                    ADDRESS REDACTED
 HARTSELL CHERYL A                                   ADDRESS REDACTED
 HARTZ ENERGY CAPITAL LLC       ENERGY CAPITAL HARTZ PO BOX 28526                                                   NEW YORK        NY      10087-8526
 HARVEY A OLSON REVOCABLE TRUST                      ADDRESS REDACTED
 HARVEY B CREECH JR                                  ADDRESS REDACTED
 HARVEY E RANDLE                                     ADDRESS REDACTED
 HARVEY E RANDLE                                     ADDRESS REDACTED
 HARVEY H MUELLER II                                 ADDRESS REDACTED
 HARVEY JOE DRAKE                                    ADDRESS REDACTED
 HARVEY L BOTTOMS AND                                ADDRESS REDACTED
 HARVEY NOEL LAVICKY                                 ADDRESS REDACTED
 HARVEY RANDOLF DEAL AKA RANDY DEAL and              ADDRESS REDACTED
 HARVEY RANDOLPH LENARD                              ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 115 of 315
                                           Case 20-11441-BLS            Doc 241         Filed 08/10/20     Page 124 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


            Company                   Notice Name                Address1               Address2            Address3           City    State       Zip      Country
 HARVEY STUART HUTCHINS IV                            ADDRESS REDACTED
 HASKEL IRVIN LENTZ REVOCABLE LIVING TRUST            ADDRESS REDACTED
 HASKELL HORN FAMILY LTD PTNSHPCO GUARDIAN MM LLC AGENT
                                                      DIANA SMITH FRAZIER         PO BOX 34598                         FORT WORTH      TX      76162
 HASKELL L THOMSON and M KAY THOMSON REVOCABLE TR UAD ADDRESS
                                                        832000 REDACTED
 HAT CREEK OIL and GAS INC                            PO BOX 2512                                                      LYONS           CO      80540
 HATFIELD TRAVIS P                                    ADDRESS REDACTED
 HATHAWAY DEAN                                        ADDRESS REDACTED
 HATHAWAY JUSTIN W                                    ADDRESS REDACTED
 HATHOOT LLLP                                         PO BOX 2802                                                      MIDLAND         TX      79702
 HATHOOT LP                                           P O BOX 2802                                                     MIDLAND         TX      79702
 HATTIE M HOUSER                                      ADDRESS REDACTED
 HAWAII BAPTIST ACADEMY        RONALD SHIIRA PRESIDENTRONALD SHIIRA               420 WYLLIE ST                        HONOLULU      HI        96817
 HAWKEYE ASSOCIATES                                   P O BOX 132855                                                   THE WOODLANDS TX        77393-2855
 HAWKINS WEED CONTROL                                 P.O. BOX 592                                                     WEATHERFORD OK          73096
 HAWTHORNE JEREMY V                                   ADDRESS REDACTED
 HAYDEN OIL LP                                        PO BOX 99281                                                     FT WORTH        TX      76199-0281
 HAYDEN R HOLCOMB                                     ADDRESS REDACTED
 HAYHOOK LTD DBA CAMPBELL RANCH                       923 W HARVESTER                                                  PAMPA           TX      79065-4117
 HAYHOOK LTD DBA CAMPBELL RANCHDONALD CAMPBELL        923 W HARVESTER                                                  PAMPA           TX      79065-4117
 HAYLEY LYNN MARKHAM BASHAW                           ADDRESS REDACTED
 HAYMAKER HOLDING COMPANY LLCHAYMAKER HOLDING CO      PO BOX 205415                                                    DALLAS          TX      75320-5415
 HAYMAKER PROPERTIES LP                               PO BOX 206200                                                    DALLAS          TX      75320-6200
 HAYS CONSTRUCTION LLC         JAMES E HAYS           522 W PHILLIPS AVE                                               ENID            OK      73701
 HAZEL and DENNIS J YOAKUM                            ADDRESS REDACTED
 HAZEL D KIRK TRUST                                   ADDRESS REDACTED
 HAZEL LEE WASHINGTON                                 ADDRESS REDACTED
 HAZEL M BROWN RONALD J BROWN and TONY L BROWN JT     337429 E 860 RD                                                  CHANDLER        OK      74834
 HAZEL M BROWN RONALD J BROWN and TONY L BROWN JT     ADDRESS REDACTED
 HAZEL PITTS                                          ADDRESS REDACTED
 HAZEL SCHUTKESTING                                   ADDRESS REDACTED
 HAZELTINE HOLDINGS CORP       KC BROYLES             PO BOX 20726                                                     OKLAHOMA CITY   OK      73156
 HC ROYALTY PARTNERSHIP        CO MR JOE HOLLIMAN     8118 E 63RD ST                                                   TULSA           OK      74133
 HEAD JAMES P                                         ADDRESS REDACTED
 HEADINGTON OIL COMPANY LLC                           1700 N REDBUD BLVD SUITE 400                                     MCKINNEY        TX      75069
 HEADINGTON OIL COMPANY LLC KATIE SHERER              1700 N REDBUD BLVD SUITE 400                                     MCKINNEY        TX      75069
 HEADINGTON OIL COMPANY LLC REVENUE PAYMENT           LLC HEADINGTON OIL COMPANY1700 N REDBUD BLVD SUITE 400           MCKINNEY        TX      75069
 HEADINGTON ROYALTY INC        INC HEADINGTON ROYALTY 1700
                                                      INC N REDBUD BLVD SUITE 400                                      MCKINNEY        TX      75069
 HEALY CO LLC                                         11712 SIERRA RD                                                  OKLAHOMA CITY   OK      73162
 HEALY CO LLC                  HEALY CO               11712 SIERRA RD                                                  OKLAHOMA CITY   OK      73162
 HEATHER DAWN MITCHELL                                ADDRESS REDACTED
 HEATHER DAWN SIMON                                   ADDRESS REDACTED
 HEATHER HUME WRIGHT                                  ADDRESS REDACTED
 HEATHER JEAN ECKMAN LABELLE                          ADDRESS REDACTED
 HEATHER L CLODFELTER                                 ADDRESS REDACTED
 HEATHER R LASH                                       ADDRESS REDACTED
 HEATHER R SPRINKLE                                   ADDRESS REDACTED
 HEATHER RIFFE                                        ADDRESS REDACTED
 HECKART REGAN G                                      ADDRESS REDACTED
 HEFNER COMPANY INC                                   PO BOX 2177                                                      OKLAHOMA CITY   OK      73101
 HEFNER COMPANY INC                                   PO BOX 2177                                                      OKLAHOMA CITY   OK      73101-2177


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 116 of 315
                                         Case 20-11441-BLS           Doc 241         Filed 08/10/20   Page 125 of 323
                                                                                Exhibit C
                                                                             Creditor Matrix
                                                                        Served via First Class Mail


             Company                   Notice Name           Address1                  Address2       Address3          City   State       Zip      Country
 HEIDI ANN SMITH                                   ADDRESS REDACTED
 HEIDI MARIA SWAN                                  ADDRESS REDACTED
 HEIR AND DAUGHTER OF FM LAMBERT                   ADDRESS REDACTED
 HEIRS OF JAMES M MOORE                            ADDRESS REDACTED
 HEIRS OF WENDELL R MOORE                          ADDRESS REDACTED
 HEISENBERG HOLDINGS LLC                           P.O. BOX 2982                                                 EDMOND        OK      73083
 HEISENBERG HOLDINGS LLC       LAURIE ASHFORD      P.O. BOX 2982                                                 EDMOND        OK      73083
 HELEN ANN RILEY WALKER                            ADDRESS REDACTED
 HELEN BARNES TRUST                                ADDRESS REDACTED
 HELEN DANCY DECEASED                              ADDRESS REDACTED
 HELEN DILLION                                     ADDRESS REDACTED
 HELEN DIXON                                       ADDRESS REDACTED
 HELEN E PREWITT TRUST                             ADDRESS REDACTED
 HELEN G BROOKS                                    ADDRESS REDACTED
 HELEN GAY WELCH                                   ADDRESS REDACTED
 HELEN GOWDY MEST                                  ADDRESS REDACTED
 HELEN H HEMMER                                    ADDRESS REDACTED
 HELEN IRENE GALES                                 ADDRESS REDACTED
 HELEN J MARKHAM                                   ADDRESS REDACTED
 HELEN J MARKHAM                                   ADDRESS REDACTED
 HELEN K WOODWARD OLSON                            ADDRESS REDACTED
 HELEN KLEIN                                       ADDRESS REDACTED
 HELEN L CHISUM                                    ADDRESS REDACTED
 HELEN LANNEN                                      ADDRESS REDACTED
 HELEN LORENE SCHROEDER                            ADDRESS REDACTED
 HELEN LOUISE DAHLSTROM                            ADDRESS REDACTED
 HELEN MARIE BURROWS                               ADDRESS REDACTED
 HELEN MARIE BURROWS and                           ADDRESS REDACTED
 HELEN MARIE JORDON                                ADDRESS REDACTED
 HELEN OVEN FAMILY PARTNERSHIPHAROLD TOVENMANGPTRNER
                                                   P.O. BOX 1466                                                 ENID          OK      73702-1466
 HELEN PERRY                                       ADDRESS REDACTED
 HELEN PHELPS                                      ADDRESS REDACTED
 HELEN SAXON ESTATE                                ADDRESS REDACTED
 HELEN STELLA                                      ADDRESS REDACTED
 HELEN THARP                                       ADDRESS REDACTED
 HELEN WHITTENBURG MCCARTT FAMILY TRUSTS           ADDRESS REDACTED
 HELEN WHITTENBURG MCCARTT FAMILY TRUSTS           ADDRESS REDACTED
 HELENA MOLER                                      ADDRESS REDACTED
 HELENA R HUSKEY                                   ADDRESS REDACTED
 HELFENBEIN LANCE D                                ADDRESS REDACTED
 HELMER A JOHNSON AND                              ADDRESS REDACTED
 HELMS and UNDERWOOD                               ADDRESS REDACTED
 HELTON FAMILY IRREV TRUST DTD 10 5 17             ADDRESS REDACTED
 HELTON FAMILY LIVING TRUST DTD 05 20 2015         ADDRESS REDACTED
 HELTON REVOCABLE TRUST B                          5585 W 73RD AVE                                               WESTMINSTER   CO      80003
 HELTON REVOCABLE TRUST B                          ADDRESS REDACTED
 HEMISPHERE PROPERTIES CORPORATION
                               MICHAEL SEITH       PO BOX 19529                                                  HOUSTON       TX      77224
 HEMPHILL COUNTY and DISTRICT CLERK RECEIVER       P.O. BOX 867                                                  CANADIAN      TX      79014
 HEMPHILL COUNTY CLERK                             PO BOX 867                                                    CANADIAN      TX      79014
 HEMPHILL COUNTY EXTENSION                         10865 EXHIBITION CENTER ROAD                                  CANADIAN      TX      79014


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                      Page 117 of 315
                                          Case 20-11441-BLS        Doc 241         Filed 08/10/20   Page 126 of 323
                                                                              Exhibit C
                                                                           Creditor Matrix
                                                                      Served via First Class Mail


            Company                  Notice Name              Address1            Address2          Address3        City       State     Zip      Country
 HEMPHILL COUNTY TAX OFFICE                        PO BOX 959               400 MAIN STREET ANNEX              CANADIAN        TX    79014-0959
 HENKE PETROLEUM CORPORATION                       1421 E 45TH ST                                              SHAWNEE         OK    74804
 HENRY A and P C ALKER                             ADDRESS REDACTED
 HENRY A DREW CAMPO JR                             ADDRESS REDACTED
 HENRY A FELT JR                                   ADDRESS REDACTED
 HENRY A SCHEEL                                    ADDRESS REDACTED
 HENRY and FLORENCE ASHLOCK JT                     ADDRESS REDACTED
 HENRY ANDREW FELPS                                ADDRESS REDACTED
 HENRY B BAKER                                     ADDRESS REDACTED
 HENRY B HOLDEN                                    ADDRESS REDACTED
 HENRY B HOLDEN                                    ADDRESS REDACTED
 HENRY G KLEEMEIER TRUST DATED 08 01 1996          ADDRESS REDACTED
 HENRY GROTHE JR AND                               ADDRESS REDACTED
 HENRY J FREEDE LLC                                430 NW 13TH ST                                              OKLAHOMA CITY   OK   73103-0000
 HENRY J GROTHE ALEJANDRINA K GROTH                ADDRESS REDACTED
 HENRY J OTTO BURCHARDT SR                         ADDRESS REDACTED
 HENRY JOE GROTHE JR AND                           ADDRESS REDACTED
 HENRY L and DOROTHY M KING JT                     ADDRESS REDACTED
 HENRY L FREEMAN AND                               ADDRESS REDACTED
 HENRY LEWIS                                       ADDRESS REDACTED
 HENRY MALLON LIVING TRUST DATED JUNE 27 2016      ADDRESS REDACTED
 HENRY O CALDWELL AND                              ADDRESS REDACTED
 HENRY R WILLIAMS ESTATE                           ADDRESS REDACTED
 HENRY SOLON MALLON                                ADDRESS REDACTED
 HENRY YABROF JR                                   ADDRESS REDACTED
 HENSON CASH CARGILL                               ADDRESS REDACTED
 HERBERLINE PRINCE                                 ADDRESS REDACTED
 HERBERT ATKINS ESTATE                             ADDRESS REDACTED
 HERBERT C DODSON AND                              ADDRESS REDACTED
 HERBERT DALE HARTMAN REV TR DTD 11401             ADDRESS REDACTED
 HERBERT FULSON                                    ADDRESS REDACTED
 HERBERT HAROLD HOGUE                              ADDRESS REDACTED
 HERBERT HILDABRAND                                ADDRESS REDACTED
 HERBERT HIRAM CHAMPLIN REVOCABLE TR               ADDRESS REDACTED
 HERBERT L LANKFORD AND                            ADDRESS REDACTED
 HERBERT L SPEIGHT                                 ADDRESS REDACTED
 HERBERT SCOTT GALLOWAY                            ADDRESS REDACTED
 HERCULES FINLEY AND                               ADDRESS REDACTED
 HERITAGE REAL ESTATE LLC                          RR1, BOX 73                                                 WAUKOMIS        OK   75773
 HERITAGE RESOURCES NONOP LLC                      PO BOX 13580                                                OKLAHOMA CITY   OK   73113
 HERITAGE ROYALTIES INC                            8163 E 131 RD                                               WETUMKA         OK   74883-6227
 HERMA KAY KAHLE                                   ADDRESS REDACTED
 HERMAN and ESTELLE TOPPER                         ADDRESS REDACTED
 HERMAN DESHON JOHNSON                             ADDRESS REDACTED
 HERMAN LEROY DAVIS                                ADDRESS REDACTED
 HERMAN MARK VANHORN                               ADDRESS REDACTED
 HERMINE K DODD                                    ADDRESS REDACTED
 HERRING HOOVER ROWSEY LLC                         PO BOX 386                                                  MUSKOGEE        OK   74402-0386
 HERRING HOOVER ROWSEY LLC JEFFREY C ROWSEY        HERRING HOOVER ROWSEY LLCPO BOX 386                         MUSKOGEE        OK   74402-0386
 HERRING HOOVER ROWSEY ROYALTY JEFFREY
                                  LLC C ROWSEY     PO BOX 386                                                  MUSKOGEE        OK   74401


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                    Page 118 of 315
                                          Case 20-11441-BLS            Doc 241         Filed 08/10/20   Page 127 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


             Company                   Notice Name              Address1              Address2          Address3        City       State     Zip     Country
 HERRING ROWSEY PROPERTIES LLC  HERRING ROWSEY PROPERTIES
                                                     PO BOX 386                                                    MUSKOGEE        OK    74402
 HERSCHEL PHILLIPS SR                                ADDRESS REDACTED
 HERSHEL CARVER and FAMILY LTD PARTNERSHIP
                                ATTN BRAD L CARVER
                                              LLLP   PO BOX 117207                                                 CARROLLTON      TX   75011-7207
 HERSHEL KENNETH CONLEY                              ADDRESS REDACTED
 HERZFELD FABRICATORS INC                            P O BOX 2325                                                  WICHITA FALLS   TX   76307
 HEXAGON INTERIM PARTNERSHIP                         4200 SMITH SCHOOL ROAD                                        MIDLAND         TX   79702
 HFLP                           HAIR FAMILY LP       PO BOX 8122                                                   MIDLAND         TX   79708-8122
 HGO INVESTMENTS LLC                                 PO BOX 477                                                    HENNESSEY       OK   73742
 HHH MINERAL INTEREST LLC       PATRICK BOAZ         360 S BLUE MOUND RD                                           SAGINAW         TX   76131
 HHRL LLC                                            PO BOX 386                                                    MUSKOGEE        OK   74402-0386
 HHRL LLC                       JEFFREY C ROWSEY     HHRL LLC                    PO BOX 386                        MUSKOGEE        OK   74402-0386
 HHRL ROYALTIES LLC             JEFFREY C ROWSEY     PO BOX 386                                                    MUSKOGEE        OK   74401
 HI PLAINS TRADING COMPANY                           PO BOX 750                                                    PERRYTON        TX   79070
 HIBDON TIRE CENTER INC                              3900 GRANT DR                                                 NEWCASTLE       OK   73065
 HIBLER HAULIN LLC                                   P.O. BOX 566                                                  WHEELER         TX   79096
 HIGER OIL INC                                       6422 S. GREENWOOD ST.                                         LITTLETON       CO   80120
 HIGGENBOTHAM FAM TR DTD 51601                       ADDRESS REDACTED
 HIGGENBOTHAM FAMILY TRUST DTD 5162001               ADDRESS REDACTED
 HIGH BETA MINERALS LLC         KEITH R GRAY         PO BOX 368                                                    ARDMORE         OK   73402
 HIGH PLAINS WIRELINE SERVICES INC                   PO BOX 1091                                                   ELK CITY        OK   73648
 HIGH RIVER RESOURCES LLC                            3838 OAK LAWN AVENUE, SUITE 710                               DALLAS          TX   75219
 HIGHLAND (TEXAS) ENERGY COMPANY                     11886 GREENVILLE AVE, STE 106                                 DALLAS          TX   75243
 HIGHLAND TEXAS ENERGY COMPANY  TRUITT MATTHEWS      11886 GREENVILLE AVE, STE 106                                 DALLAS          TX   75243
 HIJET BIT LLC                                       2601 VENTURE DRIVE                                            NORMAN          OK   73069
 HILA FAE PEPMILLER                                  ADDRESS REDACTED
 HILARY D TISSEUR                                    ADDRESS REDACTED
 HILARY FRAME CRADY                                  ADDRESS REDACTED
 HILARY STATON MCBROOM                               ADDRESS REDACTED
 HILBURN LLLP                                        PO BOX 702398                                                 TULSA           OK   74170
 HILBURN LLLP                   HILBURN LP           PO BOX 702398                                                 TULSA           OK   74170
 HILDA ANN JEFFRIES                                  ADDRESS REDACTED
 HILDA MAE PRIBIL                                    ADDRESS REDACTED
 HILL FAMILY MINERALS LP                             35 HARBOR COVE DR                                             THE WOODLANDS   TX   77381
 HILL STAR LLC                                       PO BOX 722783                                                 NORMAN          OK   73070
 HILLIARD OFFICE SOLUTIONS                           PO BOX 52510                                                  MIDLAND         TX   79710-2510
 HINTON DOWNHOLE SERVICES LLC                        24174 E 998 RD                                                WEATHERFORD     OK   73096
 HIRAM and DARENDA BEGERT LIV TR DTD 172000          ADDRESS REDACTED
 HKCHOU LLC                     ERIN BABER           2726 BISSONNET ST STE 240                                     HOUSTON         TX   77005-1352
 HKO MINERALS LLC               HKO MINERALS         3201 NORTHWEST 63RD STREET                                    OKLAHOMA CITY   OK   73116
 HLS VENTURES LLC                                    911 S MAIN ST                                                 ELK CITY        OK   73644
 HM MCMILLAN ROYALTY TRUST                           ADDRESS REDACTED
 HNL ROYALTY COMPANY                                 PO BOX 6025                                                   MIDLAND         TX   79704
 HOBART KEY BURTON                                   ADDRESS REDACTED
 HOBART REID KEY                                     ADDRESS REDACTED
 HOBART REID KEY TR                                  ADDRESS REDACTED
 HOBART RUTHERFOD KEY                                ADDRESS REDACTED
 HOBBS FAMILY REVOCABLE TRUST                        ADDRESS REDACTED
 HODGE NATURAL GAS GATHERING LLC                     PO BOX 1677                                                   PHARR           TX   78577
 HOFACKET WARD FAMILY TRUST                          ADDRESS REDACTED
 HOG PARTNERSHIP LP                                  5950 CEDAR SPRINGS RD STE 242                                 DALLAS          TX   75235-6803


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 119 of 315
                                             Case 20-11441-BLS             Doc 241          Filed 08/10/20      Page 128 of 323
                                                                                       Exhibit C
                                                                                    Creditor Matrix
                                                                               Served via First Class Mail


              Company                   Notice Name                  Address1                Address2             Address3         City     State     Zip      Country
 HOG PARTNERSHIP LP             LP HOG PARTNERSHIP        PATTI MONTAGUE - ACCOUNTANT  5950 CEDAR SPRINGS RD STE 242         DALLAS         TX    75235-6803
 HOLARUD OIL PARTNERS #6                                  ADDRESS REDACTED
 HOLBROOK F DORN                                          ADDRESS REDACTED
 HOLDING FAMILY LIMITED PARTNER OK                        205 N OAKWOOD                                                      ENID          OK    73703
 HOLGATE BAPTIST CHURCH                                   PO BOX 66146                                                       PORTLAND      OR    97266
 HOLIDAY ISLES CONDOMINIUMS                               2041 CHAMPIONS WAY                                                 NORTH LAUDERDALE
                                                                                                                                           FL    33068
 HOLLAND SERVICES                                         9185 PAYSPHERE CIRCLE                                              CHICAGO       IL    60674
 HOLLIS BRADFORD HART                                     ADDRESS REDACTED
 HOLLIS H WEEKS                                           ADDRESS REDACTED
 HOLLY B TAYLOR TRUST                                     ADDRESS REDACTED
 HOLLY LANDERS GUTIERREZ                                  ADDRESS REDACTED
 HOLLY NAN BENSON                                         ADDRESS REDACTED
 HOLLY T WAMBLE TENNEY                                    ADDRESS REDACTED
 HOLMAN WELL SERVICE                                      PO BOX 2742                                                        PAMPA          TX   79065
 Holman Well Service, LLC                                 PO Box 2742                                                        PAMPA          TX   79065
 Holman Well Service, LLC       Dennis Lee Holman         PO Box 2742                                                        Pampa          TX   79065
 HOLT HICKMAN DBA HICKMAN OIL CO                          131 E. EXCHANGE AVE, STE 207                                       FORT WORTH     TX   76164
 HOLTEN G CAMPBELL                                        ADDRESS REDACTED
 HOLTON RESOURCES LTD                                     P.O. BOX 667                                                       PERRYTON       TX   79070
 HOMECOMING FINANCIAL NETWORK   KARLYN
                                  INC    KENT             2711 N HASKELL AVE STE 900                                         DALLAS         TX   75204-2915
 HOMER CHARLES SNOWDEN ESTATE                             ADDRESS REDACTED
 HOMER LEE PRESTIDGE                                      ADDRESS REDACTED
 HOMESELLERS REAL ESTATE LLC                              2523 N VAN BUREN ST                                                ENID           OK   73703-1711
 HOMESTEAD INVESTMENTS LLC      PHIL L EDWARDS            P.O. BOX 5348                                                      ENID           OK   73702-5348
 HOPE ELIZABETH TEPLY                                     ADDRESS REDACTED
 HOPE FAMILY TRUST DTD 9683                               ADDRESS REDACTED
 HOPE LEAH NIENHUSER                                      ADDRESS REDACTED
 HOPPES CONSTRUCTION LLC                                  P.O. BOX 654                                                       ADA            OK   74820
 HOPPS OIL AND GAS                                        ADDRESS REDACTED
 HORACE GRIFFIN                                           ADDRESS REDACTED
 HORACIO TREJO CANO                                       ADDRESS REDACTED
 HORNE OIL COMPANY              ATTN ROBERT W SUMNER P.O. BOX 2336                                                           ENID           OK   73702
 HORRACE LEE DAUGHTRY TR                                  ADDRESS REDACTED
 HORSE CREEK OIL COMPANY                                  P.O. BOX 7                                                         CANADIAN       TX   79014
 HOSE and WIRELINE SPECIALTY LLC                          PO BOX 351                                                         RATLIFF CITY   OK   73481
 HOSEA V PRICE                                            ADDRESS REDACTED
 HOSKINS WIRELINE LLC                                     P O BOX 2407                                                       ELK CITY       OK   73648
 HOSSEIN A DEHDEZI                                        ADDRESS REDACTED
 HOT OIL UNITS INC                                        P.O. BOX 781                                                       WOODWARD       OK   73802
 HOT SHOT SERVICES LLC                                    PO BOX 971                                                         WOODWARD       OK   73802
 HOUDAH BERNICE ABUALTIN                                  ADDRESS REDACTED
 HOUSTON & EMMA HILL TRUST      VIRGINIA HILL LATTIMORE & PO
                                                          JOHN
                                                             BOX A 731986
                                                                   STYRSKY SUC TTEE                                          DALLAS         TX   75373-1986
 HOUSTON and EMMA HILL TRUST                              ADDRESS REDACTED
 HOWARD A SPAULDING JR                                    ADDRESS REDACTED
 HOWARD CLARK FEDERER III TRUST #1992                     ADDRESS REDACTED
 HOWARD CLARK NASH JR                                     ADDRESS REDACTED
 HOWARD CRAIG KOBLITZ                                     ADDRESS REDACTED
 HOWARD DEVIN L                                           ADDRESS REDACTED
 HOWARD E JACKSON AND                                     ADDRESS REDACTED
 HOWARD F HOUK AND MERLE HOUK                             ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                             Page 120 of 315
                                           Case 20-11441-BLS            Doc 241          Filed 08/10/20       Page 129 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


            Company                  Notice Name                Address1                Address2              Address3          City   State       Zip      Country
 HOWARD GLENN BAILEY                                 ADDRESS REDACTED
 HOWARD H CLICK AND                                  ADDRESS REDACTED
 HOWARD HAGEMAN                                      ADDRESS REDACTED
 HOWARD J SHIPLEY                                    ADDRESS REDACTED
 HOWARD JOE D                                        ADDRESS REDACTED
 HOWARD L ESTENSON                                   ADDRESS REDACTED
 HOWARD L JOHNDROW                                   ADDRESS REDACTED
 HOWARD MILLS LLC             CO KATHY MEEK          PO BOX 364                                                          CANYON        TX      79015-0364
 HOWARD NEWCOMB                                      ADDRESS REDACTED
 HOWARD P BONEBRAKE JR                               ADDRESS REDACTED
 HOWARD P BRADFORD                                   ADDRESS REDACTED
 HOWARD R LERMAN                                     ADDRESS REDACTED
 HOWARD SMITH ESTATE                                 ADDRESS REDACTED
 HOWARD W WAMBLE FAMILY TR FOR THE BENEFIT OF        ADDRESS REDACTED
 HOWARD W WAMBLE FAMILY TR FOR THE BENEFIT OF        ADDRESS REDACTED
 HOWELL SAND CO INC                                  2300 E. HASTINGS AVE.                                               AMARILLO      TX      79108-5410
 HRH PROPERTIES INC           SUE WILSON             PO BOX 9432                                                         MIDLAND       TX      79708
 HSIU TZU BARNHART                                   ADDRESS REDACTED
 HSS PARTNERS                                        ADDRESS REDACTED
 HUBER FAMILY TRUST DTD 8701                         ADDRESS REDACTED
 HUBERT D SANDERS ESTATE                             ADDRESS REDACTED
 HUBERT DEAN KROBER                                  ADDRESS REDACTED
 HUBERT R PIPKIN                                     ADDRESS REDACTED
 HUBERT VERNON                                       ADDRESS REDACTED
 HUDGEONS GAS and OIL LLC                            PO BOX 50470                                                        MIDLAND       TX      79710
 HUDSON FUNDS LLC                                    7201 TRIANON CT                                                     COLLEYVILLE   TX      76034
 HUFF LAND LP                                        PO BOX 42                                                           ALLISON       TX      79003
 HUFF RESOURCES LP            CLINT HUFF             PO BOX 42                                                           ALLISON       TX      79003
 HUGH DENNIS BARTON                                  ADDRESS REDACTED
 HUGH HARRELL ATKINS                                 ADDRESS REDACTED
 HUGH JORDAN ALLSPAUGH                               ADDRESS REDACTED
 HUGH KEVIN JORDAN                                   ADDRESS REDACTED
 HUGH L RICH SR                                      ADDRESS REDACTED
 HUGH M PUTMAN                                       ADDRESS REDACTED
 HUGH M PUTMAN                                       ADDRESS REDACTED
 HUGH W GIFFORD II                                   ADDRESS REDACTED
 HULME GAS and OIL CO                                BOX 692                                                             CHICKASHA     OK      73023
 HUMPHREY LEGACY LLC                                 6800 SOUTH GRANITE AVE #539                                         TULSA         OK      74136
 HUMPHREY OIL INTERESTS LP    HUMPHREY OIL           SHEILA IRONS - VP           400 S RECORD ST, SUITE 875              DALLAS        TX      75202
 HUMPHREY RAGENIA G                                  ADDRESS REDACTED
 HUNT OIL COMPANY                                    PO BOX 840722                                                       DALLAS        TX      75284-0722
 HUNTER E HAWKINS MINOR CHILD                        ADDRESS REDACTED
 HUNTINGTON EXPLORATION LLC                          7630 E JORDAN COVE                                                  HOUSTON       TX      77055-5053
 HUNTINGTON EXPLORATION LLC ROBERT KIRKLAND          7630 E JORDAN COVE                                                  HOUSTON       TX      77055-5053
 HUNTINGTON NATIONAL BANK 044000024                  7 EASTON OVAL (EA2E88)                                              COLUMBUS      OH      43219
 HUNTRESS LEVI M                                     ADDRESS REDACTED
 HURLENE PORTER                                      ADDRESS REDACTED
 HURLEY OIL PROPERTIES ASSET MGMT FAMILY LTD PARTNERSHIP
                                                     1738 S POPLAR ST                                                    CASPER        WY      82601
 HURLEY OIL PROPERTIES INC                           1738 S POPLAR ST                                                    CASPER        WY      82601
 HURLEY OIL PROPERTIES PARTNERSHIP                   1738 SOUTH POPLAR ST                                                CASPER        WY      82601


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 121 of 315
                                           Case 20-11441-BLS             Doc 241          Filed 08/10/20   Page 130 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


             Company                  Notice Name                 Address1                Address2         Address3          City     State       Zip         Country
 HURN TRUST AGREEMENT DTD 12 14 2000                   ADDRESS REDACTED
 HURRICANE RESOURCES COMPANY LLC                       1021 NW GRAND BLVD                                             OKLAHOMA CITY   OK      73118
 HUT INC                                               P O BOX 6666                                                   LUBBOCK         TX      79493-6666
 HUTSON ELECTRIC                                       P.O. BOX 294                702 S. HWY 15                      SHATTUCK        OK      73858
 HYLAND C WEAVER                                       ADDRESS REDACTED
 HYUNGSOO DO AND                                       ADDRESS REDACTED
 I 40 WESTERN DEVELOPMENT CO                           3602 S WASHINGTON                                              AMARILLO        TX      79110
 I and B WELL SERVICE                                  P. O. BOX 1510                                                 WOODWARD        OK      73802
 I NEIL HARTMAN                                        ADDRESS REDACTED
 I WAYNE WOOLSEY                                       ADDRESS REDACTED
 I WAYNE WOOLSEY REVOCABLE TRUST DTD 10232012          ADDRESS REDACTED
 IBAH MINERALS LLC                                     PO BOX 557                                                     ALTUS           OK      73522
 IBEX RESOURCES COMPANY LLC                            1021 NW GRAND BOULEVARD                                        OKLAHOMA CITY   OK      73118
 IBEX RESOURCES COMPANY LLC JEFFREY MCDOUGALL          1021 NW GRAND BOULEVARD                                        OKLAHOMA CITY   OK      73118
 IBM CORPORATION                                       PO BOX 676673                                                  DALLAS          TX      75267-6673
 IBR MEDIA                                             875 N MICHIGAN AVENUE SUITE 3100                               CHICAGO         IL      60611
 ICA ENERGY INC                LINDA S JONES           P.O. BOX 233                                                   ODESSA          TX      79760-0233
 ICIE PURYEAR and                                      ADDRESS REDACTED
 ICON PETROLEUM INC                                    1411 W ILLINOIS AVE                                            MIDLAND         TX      79701
 IDA EULENE HEARNE AND                                 ADDRESS REDACTED
 IDA FLORENE PENN                                      ADDRESS REDACTED
 IDA LEE MCNEAL REVOCABLE LIVING TRU                   ADDRESS REDACTED
 IDA LOU HELTON HACKBIRTH                              ADDRESS REDACTED
 IDA MARIE KOHNKE                                      ADDRESS REDACTED
 IDA NELL DOWNING                                      ADDRESS REDACTED
 IDA SPITZ NEEDLE                                      ADDRESS REDACTED
 IDAHO UNCLAIMED PROPERTY                              ADDRESS REDACTED
 IDLEWILD RESOURCES INC                                PO BOX 280235                                                  LAKEWOOD        CO      80228-0235
 IHS GLOBAL                                            5333 WESTHEIMER, SUITE 100                                     HOUSTON         TX      77056
 IHS GLOBAL                                            15 INVERNESS WAY EAST                                          ENGLEWOOD       CO      80112
 IHS GLOBAL CANADA LTD         C/O LOCKBOX 915281      PO BOX 4090 STN A                                              TORONTO         ON      M5W 0E9      CANADA
 IHS GLOBAL INC                                        PO BOX 9407                                                    GAITHERSBURG    MD      20898-9407
 IHS GLOBAL INC                                        P.O. BOX 847193                                                DALLAS          TX      75284-7193
 IHS MARKIT                                            15 INVERNESS WAY EAST                                          ENGLEWOOD       CO      80112
 IITFWI LLC                    DANIEL CASTRO           292 PINTAIL PLACE                                              GILMER          TX      75645
 IKE ABRAHAM FINSTERWALD                               ADDRESS REDACTED
 IKE DARTY and EDNA MAE DARTY HWJT                     ADDRESS REDACTED
 ILA DEVEROUX ESTATE                                   ADDRESS REDACTED
 ILA JEAN DOBYNS                                       ADDRESS REDACTED
 ILA JEAN NICHOLAS LIFE ESTATE                         ADDRESS REDACTED
 ILENE LENORA AYERS                                    ADDRESS REDACTED
 ILIOS EXPLORATION LLC         EXPLORATION LLC ILIOS   9467 ELLERBE RD                                                SHREVEPORT      LA      71106
 IMA DARLENE LINDLEY                                   ADDRESS REDACTED
 IMELDA CAMARENA                                       ADDRESS REDACTED
 IMINERALS LLC                 CHAD ISAACS             5 INVERNESS DRIVE EAST                                         ENGLEWOOD       CO      80112
 IMOGENE MOORE                                         ADDRESS REDACTED
 IMPAC EXPLORATION SERVICES INC                        1501 LERA DRIVE, SUITE 3                                       WEATHERFORD     OK      73096
 IMPACT FLUID SOLUTIONS LP                             2800 POST OAK BLVD                                             HOUSTON         TX      77056
 IMPERIAL CAPITAL LCC                                  10100 SANTA MONICA BOULEVARD, SUITE 2400                       LOS ANGELES     CA      90067
 IMPERIAL OIL CO               CO IMPERIAL OIL         22499 IMPERIAL VALLEY DR                                       HOUSTON         TX      77073-1173


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 122 of 315
                                            Case 20-11441-BLS             Doc 241          Filed 08/10/20      Page 131 of 323
                                                                                      Exhibit C
                                                                                   Creditor Matrix
                                                                              Served via First Class Mail


             Company                      Notice Name              Address1                  Address2           Address3        City       State     Zip      Country
 IMPERIAL OIL COMPANY                                    22499 IMPERIAL VALLEY DR                                          HOUSTON         TX    77073-1173
 INA M HAMER DECEASED                                    ADDRESS REDACTED
 INDEPENDENT INSPECTION SERVICE LLC                      7735 MILLER ROAD NO. 3                                            HOUSTON         TX   77049
 INDEPENDENT ORDER OF ODDFELLOWS  TRUSTEES OF ENID LODGE C/O
                                                         N 31R OSWALD                 P.O. BOX 55                          ENID            OK   73702
 INDEPENDENT PUMP SERVICES LLC                           363 E STANFORD                                                    ENID            OK   73701
 INDEPENDENT SCHOOL DIST #57 OF GARFIELD COUNTY OKLAHOMA ATTN KARL A WHITE            500 S INDEPENDENCE                   ENID            OK   73701
 INDUSTRIAL CONTROLS SOLUTIONS LLC                       1005 METROPOLITAN AVE                                             OKLAHOMA CITY   OK   73108
 INDUSTRIAL IGNITION and ENGINE CORP                     P.O. BOX 36                                                       HENNESSEY       OK   73742
 INDUSTRIAL OILS UNLIMITED LLC                           P.O. BOX 21050               DEPT NO. 101                         TULSA           OK   74121-1050
 INEZ M VAUGHN                                           ADDRESS REDACTED
 INEZ PHILLIPS                                           ADDRESS REDACTED
 INEZ SMITH PAYNE                                        ADDRESS REDACTED
 INFINITY HYDROCARBONS                                   11700 KATY FREEWAY, SUITE 1000                                    HOUSTON         TX   77079
 INGE RAPSTINE OBRIEN BRADY                              ADDRESS REDACTED
 INGRID BAKKE                                            ADDRESS REDACTED
 INIECE N KING                                           ADDRESS REDACTED
 INNER CITY MINISTRIES INC                               216 W OAK                                                         ENID            OK   73701
 INNOVATIVE FLUID SOLUTIONS LLCLLC INNOVATIVE FLUID SOLUTIONS
                                                         12213 KIMBERLYN RD                                                OKLAHOMA CITY   OK   73162
 INNOVEX DOWNHOLE SOLUTIONS                              4310 NORTH SAM HOUSTON PARKWAY                                    HOUSTON         TX   77032
 INSTITUTE FOR THE ACHIEVEMENTOF HUMAN POTENTIAL         8801 STENTON AVE                                                  WYNDMOOR        PA   19038-8319
 INTEGRIS RURAL HEALTH FOUNDATION ATTNINLEGAL SERVICES   3030 NW EXPRESSWAY, SUITE 1600                                    OKLAHOMA CITY   OK   73112
 INTEGRIS RURAL HEALTH INC        ATTN CASHIER           P.O. BOX 3168                                                     ENID            OK   73702
 INTEGRITY FINANCIAL SOLUTIONS SOLUTIONS INTEGRITY FINANCIAL
                                                         BOX 1353                                                          ARVADA          CO   80031
 INTEGRITY OIL AND GAS LLC        SHAWNNA CASAZZA        PO BOX 23404                                                      OKLAHOMA CITY   OK   73123
 INTEGRITY TRUCKING AND CONSTRUCTION SERVICES INC        12785 NE LOOP 143                                                 PERRYTON        TX   79070
 INTERNAL REVENUE SERVICE         DEPARTMENT OF TREASURY INTERNAL REVENUE SERVICE                                          OGDEN           UT   84409
 INTERNATIONAL BANK OF COMMERCE                          3817 NW EXPRESSWAY, SUITE 100                                     OKLAHOMA CITY   OK   73112
 INTERNATIONAL BANK OF COMMERCE                          1200 SAN BERNARDO AVENUE                                          LAREDO          TX   78040
 INTERNATIONAL MINING CO          DAVID H MURDOCK HOLDING10000
                                                           COMPANY
                                                               STOCKDALE HIGHWAY SUITE 300                                 BAKERSFIELD     CA   93311
 INTERNATIONAL MINING CO.                                10000 STOCKDALE HIGHWAY SUITE 300                                 BAKERSFIELD     CA   93311
 INTRALINKS INC                                          150 EAST 42ND STREET                                              NEW YORK        NY   10017
 INTRALINKS INC                                          PO BOX 392134                                                     PITTSBURGH      PA   15251-9134
 INTREPID PARTNERS LLC                                   540 MADISON AVENUE                                                NEW YORK        NY   10022
 INTREPID PARTNERS LLC                                   1201 LOUISIANA STREET, SUITE 600                                  HOUSTON         TX   77002
 INTREPID PARTNERS LLC                                   600 TRAVIS STREET, SUITE 3250                                     HOUSTON         TX   77002
 INVESCO ENERGY FUND II LLC                              PO BOX 3127                                                       BEVERLY HILLS   CA   90212
 INVESCO ENERGY FUND II LLC       INVESCO ENERGY         PO BOX 3127                                                       BEVERLY HILLS   CA   90212
 IONA D MORISSE                                          ADDRESS REDACTED
 IOS PCI LLC                                             652 NORTH SAM HOUSTON PARKWAY, SUITE 250                          HOUSTON        TX    77060
 IOS PCI LLC                                             PO BOX 679343                                                     DALLAS         TX    75267-9343
 IRA ADMINSTRATORS INC FBO GORDON ROTHJ IRA
                                         ANDERSON        GORDON J ANDERSON            3835 E THOUSAND OAKS BLVD #R-136     WESTLAKE VILLAGE
                                                                                                                                          CA    91362
 IRA DARTY                                               ADDRESS REDACTED
 IRA J MOORE and CAROLYN I MOORE HWJT                    ADDRESS REDACTED
 IRA JOE DELL SPEED TRUST UA DTD 21100                   ADDRESS REDACTED
 IRA STANLEY LETHCO JR                                   ADDRESS REDACTED
 IRA V SMITH SR ALLIE JUANITA SMITH                      ADDRESS REDACTED
 IRA W PYRON JR                                          ADDRESS REDACTED
 IRENE G MCDONALD                                        ADDRESS REDACTED
 IRENE HELTON SNIDER                                     ADDRESS REDACTED
 IRENE S WISCHER EDUCATION FOUNDATION
                                  FROST NATIONAL BANK TRUSTEE
                                                         PO BOX ACCOUNT
                                                                 1600    #FA945                                            SAN ANTONIO     TX   78296


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                            Page 123 of 315
                                          Case 20-11441-BLS              Doc 241         Filed 08/10/20   Page 132 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


              Company                    Notice Name              Address1                 Address2       Address3          City     State       Zip      Country
 IRENE S WISCHER EDUCATION FOUNDATION                  ADDRESS REDACTED
 IRENE SILLOX                                          ADDRESS REDACTED
 IRIS GERBER DAMSON                                    ADDRESS REDACTED
 IRIS L BRADLEY                                        ADDRESS REDACTED
 IRISH LEE STOGNER                                     ADDRESS REDACTED
 IRMA COLLISON                                         ADDRESS REDACTED
 IRMA S READING and SUSAN K BENNETT JT                 ADDRESS REDACTED
 IRON HORSE RENTALS LLC                                325 SONDRA DRIVE                                              ELK CITY        OK      73644
 IRONGATE TUBULAR SERVICES LLC                         P O BOX 204423                                                DALLAS          TX      75320-4423
 IRONSHORE INSURANCE SERVICES LLC                      7900 WINDROSE AVENUE                                          PLANO           TX      75024
 IRS LEVY PROCEEDS FAO                                 ADDRESS REDACTED
 ISA MAY SMITH                                         ADDRESS REDACTED
 ISAACS FAMILY LIMITED LIABILITY PARTNERSHIP
                                  CO XTO ENERGY INC    PO BOX 840780                                                 DALLAS          TX      75284-0780
 ISAACS RED DEER CREEK RANCH LLC                       P O BOX 1389                                                  CANADIAN        TX      79014
 ISIS RODRIQUEZ                                        ADDRESS REDACTED
 ISMAEL ORTIZ AND                                      ADDRESS REDACTED
 ISR EXPLORATION INC                                   4334 NW EXPRESSWAY                                            OKLAHOMA CITY   OK      73116-0000
 ISRAEL A MAX                                          ADDRESS REDACTED
 ISRAEL MOLINA                                         ADDRESS REDACTED
 IVA ANN HODSON                                        ADDRESS REDACTED
 IVA DEL GALUSHA                                       ADDRESS REDACTED
 IVA REED FAMILY TRUST B                               ADDRESS REDACTED
 IVALOU GLINES                                         ADDRESS REDACTED
 IVAN and CHRISTINA CARRILLO JT                        ADDRESS REDACTED
 IVAN CARRILLO and CARLOS CARRILLO JT                  ADDRESS REDACTED
 IVAN CROUCH                                           ADDRESS REDACTED
 IVAN V MONTCASTLE TRUST OF 011089                     ADDRESS REDACTED
 IVES FAMILY TRUST DATED FEBRUARY 2 2004               ADDRESS REDACTED
 IVY CREEK INVESTMENTS LTD                             PO BOX 25313                                                  DALLAS          TX      75225
 IZETTA GRATNER ESTATE                                 ADDRESS REDACTED
 J A INTERESTS INC                                     PO BOX 1472                                                   VERSAILLES      KY      40383
 J ADELINE LUDWIG IRREVOCABLE TRUST                    ADDRESS REDACTED
 J and F BRADY FAMILY LLLC                             1040 PLANTATION POINT DR                                      GREENSBORO      GA      30642-4986
 J and J CAPITAL INVESTMENT LLC JOSEPH P DESCH III     PO BOX 4108                                                   TOPEKA          KS      66604
 J and J ROYALTIES LP             JandJ ROYALTIES      209 WEST 2ND STREET, SUITE 170                                FORT WORTH      TX      76102
 J and J SOLUTIONS LLC                                 6990 INDEPENDENCE                                             PERRY           OK      73077
 J and L EXPLORATION LLC                               P.O. BOX 1308                                                 EDMOND          OK      73083-1308
 J and L MINERALS LLC                                  447597 E 130 RD.                                              BLUEJACKET      OK      74333
 J and R TRANSPORT LLC                                 PO BOX 781                                                    WOODWARD        OK      73142
 J B FRANKLIN CORPORATION                              PO BOX 9613                                                   AMARILLO        TX      79105
 J B RED                                               ADDRESS REDACTED
 J BREX COMPANY                                        619 S TYLER, STE 100                                          AMARILLO        TX      79101
 J BRYCE WYNNE LIV TR DTD 10291975                     ADDRESS REDACTED
 J C GALVIN and MARY E GALVIN                          ADDRESS REDACTED
 J CHRISTOPHER DYKES REVOCABLE TRUST DATED 10102012    ADDRESS REDACTED
 J COOPER WEST LLC                                     P O BOX 789                                                   ELK CITY        OK      73648
 J CRAIG VICKERS                                       ADDRESS REDACTED
 J CRAIG VICKERS AND                                   ADDRESS REDACTED
 J D RAY INC                                           PO BOX 2668                                                   MUSKOGEE        OK      74402
 J DAVID ZYBACH                                        ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 124 of 315
                                           Case 20-11441-BLS             Doc 241         Filed 08/10/20   Page 133 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


              Company                  Notice Name                Address1               Address2         Address3           City    State       Zip      Country
 J DERRELL GILMAN                                       ADDRESS REDACTED
 J DERRELL GILMAN UNDER THE                             ADDRESS REDACTED
 J DOUGLAS and DIANNE K FRANTZ                          ADDRESS REDACTED
 J DUDLEY CLARK JR                                      ADDRESS REDACTED
 J E and L E MABEE FOUNDATION INC                       401 S BOSTON AVE           SUITE 3001                        TULSA           OK      74103
 J ELMER ANGLIN REVOCABLE TRUST                         ADDRESS REDACTED
 J F ADAIR                                              ADDRESS REDACTED
 J F MCILWAIN                                           ADDRESS REDACTED
 J G DOWLER AND BARBARA DOWLER JTWROS                   ADDRESS REDACTED
 J G WILLENBECKER ESTATE                                ADDRESS REDACTED
 J H BURPO AND                                          ADDRESS REDACTED
 J H FAMILY LLC                                         PO BOX 3503                                                  LAFAYETTE       LA      70502
 J H FAMILY LLC                  JH FAMILY LLC          PO BOX 3503                                                  LAFAYETTE       LA      70502
 J HIRAM MOORE LTD                                      16400 N DALLAS PARKWAY STE 400                               DALLAS          TX      75248
 J J ONEILL ADM EST A GILLIS                            ADDRESS REDACTED
 J KENT SNIDER                                          ADDRESS REDACTED
 J L BRYAN EQUIPMENT and LEASING                        P O DRAWER 669                                               PERRYTON        TX      79070
 J L HAIGHT DECD                                        ADDRESS REDACTED
 J LEE CROMWELL                                         ADDRESS REDACTED
 J LEO DAVIS                                            ADDRESS REDACTED
 J Leo Davis                                            ADDRESS REDACTED
 J Leo Davis Estate                                     ADDRESS REDACTED
 J Leo Davis Estate                                     ADDRESS REDACTED
 J LESLIE and JACQUELINE E HARRINGTON REV TRUST DTD 772014
                                                        ADDRESS REDACTED
 J M BARRETT                                            ADDRESS REDACTED
 J MARC COTTRELL TR DTD 8 24 94 J MARC COTTRELL TRUSTEEJ MARC COTTREL              PO BOX 679                        GARDEN CITY     KS      67846-0679
 J MICHAEL BOYLES AND                                   ADDRESS REDACTED
 J O MCCOY                                              ADDRESS REDACTED
 J O WOOD LIVING TRUST                                  ADDRESS REDACTED
 J P ABBOTT THOMASON                                    ADDRESS REDACTED
 J P GWINN                                              ADDRESS REDACTED
 J P MORGAN CHASE BANK NA SUCCESSBY MERGER W BANK ONE 100 E BROAD ST                                                 COLUMBUS        OH      43271
 J PATRICK LAFLIN                                       ADDRESS REDACTED
 J R AUSTIN JR                                          ADDRESS REDACTED
 J R BRIDGEFORD CO               COMMONWEALTH BANK and4350
                                                         TRUST
                                                             BROWNSBORO RD STE 210                                   LOUISVILLE      KY      40207
 J R WRIGHT                                             ADDRESS REDACTED
 J ROGER ALLSPAUGH                                      ADDRESS REDACTED
 J S H COMPANY LLC                                      PO BOX 2569                                                  WICHITA FALLS   TX      76307-2569
 J S PUNNEO AND                                         ADDRESS REDACTED
 J STANLEY MILLERROBERT P SHAVER                        ADDRESS REDACTED
 J T HOOD                                               ADDRESS REDACTED
 J TAYLOR WHARTON                                       ADDRESS REDACTED
 J TIMOTHY LAFLIN                                       ADDRESS REDACTED
 J TOM KIRK                                             ADDRESS REDACTED
 J TOM KIRK REV TRUST                                   ADDRESS REDACTED
 J W POWER COMPANY                                      15201 NORTHEAST 34TH STREET                                  YUKON           OK      73099
 J W POWER COMPANY                                      PO BOX 205856                                                DALLAS          TX      75320-5856
 J W WALKER JR                                          ADDRESS REDACTED
 J&L OILFIELD SERVICES LLC                              P.O. BOX 1085                                                SHATTUCK        OK      73858
 J&L OILFIELD SERVICES LLC                              P.O. BOX 848                                                 SHATTUCK        OK      73858


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 125 of 315
                                             Case 20-11441-BLS        Doc 241          Filed 08/10/20   Page 134 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


              Company                  Notice Name             Address1                  Address2       Address3        City       State     Zip     Country
 J&M INVESTMENT COMPANY                              P.O. BOX 14801                                                OKLAHOMA CITY   OK    73113
 J&R TRANSPORT INC.                                  P.O. BOX 781                                                  WOODWARD        OK    73802
 J. W. BALENTINE                                     ADDRESS REDACTED
 JACAM CHEMICALS 2013 LLC                            P.O. BOX 96                                                   STERLING        KS   67579
 JACK A MOORE                                        ADDRESS REDACTED
 JACK and ROBIN RHEUDE                               ADDRESS REDACTED
 JACK andOR MARY NINNESS                             ADDRESS REDACTED
 JACK B BRANSTETTER AND                              ADDRESS REDACTED
 JACK B BRYAN                                        ADDRESS REDACTED
 JACK B CLENDENIN                                    ADDRESS REDACTED
 JACK B SEARLE                                       ADDRESS REDACTED
 JACK BALDWIN                                        ADDRESS REDACTED
 JACK BUCKLES II                                     ADDRESS REDACTED
 JACK C FIKES                                        ADDRESS REDACTED
 JACK C MAGEE                                        ADDRESS REDACTED
 JACK CODY                                           ADDRESS REDACTED
 JACK CUTBIRTH RESIDUARY TR                          ADDRESS REDACTED
 JACK D COLDIRON                                     ADDRESS REDACTED
 JACK D DAVIS                                        ADDRESS REDACTED
 JACK D HELTON                                       ADDRESS REDACTED
 JACK D HIGHTOWER                                    ADDRESS REDACTED
 JACK D TABER                                        ADDRESS REDACTED
 JACK D THORNTON INC            JACK D THORNTON      PO BOX 53296                                                  LUBBOCK         TX   79453-3296
 JACK DALE SHAFFER                                   ADDRESS REDACTED
 JACK DARST AND                                      ADDRESS REDACTED
 JACK E BRADFORD AND                                 ADDRESS REDACTED
 JACK E TRIGG ESTATE                                 ADDRESS REDACTED
 JACK F ORR                                          ADDRESS REDACTED
 JACK FR CURTIS                                      ADDRESS REDACTED
 JACK HOOPER                                         ADDRESS REDACTED
 JACK HYMAN                                          ADDRESS REDACTED
 JACK I LAUGHLIN AND                                 ADDRESS REDACTED
 Jack J Sanders                                      ADDRESS REDACTED
 JACK JOHNSON                                        ADDRESS REDACTED
 JACK KUHN AND RUTH KUHN                             ADDRESS REDACTED
 JACK L and RUTH A NORMAN                            ADDRESS REDACTED
 JACK L BARTON                                       ADDRESS REDACTED
 JACK L CHATTAM                                      ADDRESS REDACTED
 JACK L POWERS AND JULIA P BLOOMER                   ADDRESS REDACTED
 JACK L POWERS and JULIA P BLOOMER                   ADDRESS REDACTED
 JACK L ROBERTS                                      ADDRESS REDACTED
 JACK LAJOIE DECEASED                                ADDRESS REDACTED
 JACK M HENRY AND                                    ADDRESS REDACTED
 JACK P HOOPER GST TRUST                             ADDRESS REDACTED
 JACK R and ROBYN L MARTIN JR HandW JT               ADDRESS REDACTED
 JACK R CRISSUP                                      ADDRESS REDACTED
 JACK R MARTIN JR                                    ADDRESS REDACTED
 JACK R TAYLOR                                       ADDRESS REDACTED
 JACK RICH                                           ADDRESS REDACTED
 JACK S QUIGGLE AND                                  ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 126 of 315
                                             Case 20-11441-BLS        Doc 241          Filed 08/10/20   Page 135 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


             Company                   Notice Name             Address1                  Address2       Address3          City     State       Zip   Country
 JACK SIMS                                           ADDRESS REDACTED
 JACK SKAGGS DECEASED                                ADDRESS REDACTED
 JACK SPAULDING                                      ADDRESS REDACTED
 JACK STAPLETON                                      ADDRESS REDACTED
 JACK W ARNOLD                                       ADDRESS REDACTED
 JACK W CODY                                         ADDRESS REDACTED
 JACK W DORF                                         ADDRESS REDACTED
 JACK W HELTON                                       ADDRESS REDACTED
 JACK W LARUE JR                                     ADDRESS REDACTED
 JACK WITT                                           ADDRESS REDACTED
 JACKIE A ALLEN 2013 REV TRUST DTD 1172013           ADDRESS REDACTED
 JACKIE A ALLEN MARITAL TRUST DTD 1172013            ADDRESS REDACTED
 JACKIE C LUNSFORD                                   ADDRESS REDACTED
 JACKIE D and DOROTHY L EASTERLY JT                  ADDRESS REDACTED
 JACKIE D WILLIS                                     ADDRESS REDACTED
 JACKIE DEWAYNE MOGG                                 ADDRESS REDACTED
 JACKIE E BUHLER                                     ADDRESS REDACTED
 JACKIE G MCPHERSON                                  ADDRESS REDACTED
 JACKIE LASHLEY LIFE ESTATE                          ADDRESS REDACTED
 JACKIE LEE HUDSON                                   ADDRESS REDACTED
 JACKIE LEE HUDSON                                   ADDRESS REDACTED
 JACKIE LEE WRIGHT                                   ADDRESS REDACTED
 JACKIE RUTH WERNER                                  ADDRESS REDACTED
 JACKIE W MAHONEY EXEMPT FAMILY TR                   ADDRESS REDACTED
 JACKLYN J STALLINGS                                 ADDRESS REDACTED
 JACKPOT ENTERPRISES LLC                             ADDRESS REDACTED
 JACKSON F ORR JR LIFE ESTATE                        ADDRESS REDACTED
 JACKSON FREDERICK ORR III                           ADDRESS REDACTED
 JACKSON FREDERICK ORR III                           ADDRESS REDACTED
 JACKSON HAULING SERVICES                            1787 KEY LANE                                                 ABILENE         TX      79602
 JACKSON HENRY FRYE TRUST                            ADDRESS REDACTED
 JACKSON HOLDINGS LLC                                922 NW 70TH                                                   OKLAHOMA CITY   OK      73116
 JACO PRODUCTION COMPANY                             PO BOX 82515                                                  BAKERSFIELD     CA      93380
 JACOB BECKER                                        ADDRESS REDACTED
 JACOB MINDEN BRITT 2012 GST TRUST                   ADDRESS REDACTED
 JACOB MINDEN BRITT TRUST UTA 10 2 09                ADDRESS REDACTED
 JACOB P MARTIN                                      ADDRESS REDACTED
 JACOB R DAVIS                                       ADDRESS REDACTED
 JACOB WEAVER                                        ADDRESS REDACTED
 JACOB Z MOLER                                       ADDRESS REDACTED
 JACQUELINE CRISP                                    ADDRESS REDACTED
 JACQUELINE FAULK                                    ADDRESS REDACTED
 JACQUELINE KAY KERLIN                               ADDRESS REDACTED
 JACQUELINE LEE REYNOLDS                             ADDRESS REDACTED
 JACQUELINE MARIE HEINE                              ADDRESS REDACTED
 JACQUELINE P APPLEGATE                              ADDRESS REDACTED
 JACQUELINE PRALLE NISHI                             ADDRESS REDACTED
 JACQUELINE RUTH CHALFANT LIFE ESTATE                ADDRESS REDACTED
 JACQUELINE SUE COATES                               ADDRESS REDACTED
 JACQUELINE TUCKER                                   ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 127 of 315
                                            Case 20-11441-BLS        Doc 241          Filed 08/10/20   Page 136 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


            Company                   Notice Name             Address1                  Address2       Address3          City     State       Zip   Country
 JACQUELYN DODD FOREMAN                             ADDRESS REDACTED
 JACQUELYN EMMA FOREMAN                             ADDRESS REDACTED
 JACQUELYN L EISCHEN                                ADDRESS REDACTED
 JACQUELYN P ROGERS                                 ADDRESS REDACTED
 JACQUITA TURNER                                    ADDRESS REDACTED
 JAG WELL SERVICE LLC                               P.O. BOX 611                                                  PERRYTON        TX      79070
 JAIME PONCE ESTRADA AND                            ADDRESS REDACTED
 JAKE STRICKLAND MINOR                              ADDRESS REDACTED
 JAMAC VENTURES LLC            SHANNON MCABEE       PO BOX 2436                                                   ELK CITY        OK      73648
 JAMAR LLC                     JAMES R DESTICHE     PO BOX 26185                                                  ST LOUIS PARK   MN      55426
 JAMCO ENERGY LLC                                   950 COMMERCE ST                                               FORT WORTH      TX      76102
 JAMES A BLANSCET                                   ADDRESS REDACTED
 JAMES A CLAUGHTON                                  ADDRESS REDACTED
 JAMES A CONNELLY, JR, TRUSTEE                      ADDRESS REDACTED
 JAMES A HERMAN LIVING TRUST DTD 7204               ADDRESS REDACTED
 JAMES A HOPPER AND                                 ADDRESS REDACTED
 JAMES A MADDUX LIVING TRUST                        ADDRESS REDACTED
 JAMES A MCBRIDE                                    ADDRESS REDACTED
 JAMES A NOBLES JR                                  ADDRESS REDACTED
 JAMES A OLMSTEAD                                   ADDRESS REDACTED
 JAMES A RIZER                                      ADDRESS REDACTED
 JAMES A TREADWELL                                  ADDRESS REDACTED
 JAMES A WALTON OIL and GAS LP                      PO BOX 2514                                                   MIDLAND         TX      79702
 JAMES ALAN STONE                                   ADDRESS REDACTED
 JAMES ALAN UPCHURCH                                ADDRESS REDACTED
 JAMES ALLEN HASKIN                                 ADDRESS REDACTED
 JAMES ANDREW JOHNSON                               ADDRESS REDACTED
 JAMES ANDREW JOHNSON                               ADDRESS REDACTED
 JAMES ANDREW SCOTT                                 ADDRESS REDACTED
 JAMES ARTHUR CRABTREE AND                          ADDRESS REDACTED
 JAMES B CRAIN AND                                  ADDRESS REDACTED
 JAMES B DOUGLASS                                   ADDRESS REDACTED
 JAMES B DOUGLASS                                   ADDRESS REDACTED
 JAMES B ROBINSON                                   ADDRESS REDACTED
 JAMES B SNYDER                                     ADDRESS REDACTED
 JAMES BENJAMIN WISE III                            ADDRESS REDACTED
 JAMES BITER AND TERESA BITER                       ADDRESS REDACTED
 JAMES BITER AND TERESA BITER                       ADDRESS REDACTED
 JAMES BITER LIFE ESTATE                            ADDRESS REDACTED
 JAMES BITER LIFE ESTATE                            ADDRESS REDACTED
 JAMES BRYAN RICE                                   ADDRESS REDACTED
 JAMES C BARBER                                     ADDRESS REDACTED
 JAMES C SOREY JR                                   ADDRESS REDACTED
 JAMES CALLAHAN PEARCE JR AND                       ADDRESS REDACTED
 JAMES CARSON SMITH                                 ADDRESS REDACTED
 JAMES CHRISTOPHER ALEXANDER                        ADDRESS REDACTED
 JAMES CHRISTOPHER MYRICK                           ADDRESS REDACTED
 JAMES COLEMAN BATJER                               ADDRESS REDACTED
 JAMES COLTER VISE                                  ADDRESS REDACTED
 JAMES COLTER VISE                                  ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 128 of 315
                                          Case 20-11441-BLS        Doc 241          Filed 08/10/20   Page 137 of 323
                                                                               Exhibit C
                                                                            Creditor Matrix
                                                                       Served via First Class Mail


            Company                 Notice Name             Address1                  Address2       Address3          City     State       Zip   Country
 JAMES CRADDOCK                                   ADDRESS REDACTED
 JAMES CREEKMORE WALLACE                          ADDRESS REDACTED
 JAMES D CHESNEY                                  ADDRESS REDACTED
 JAMES D EDMONDS                                  ADDRESS REDACTED
 JAMES D FOX                                      ADDRESS REDACTED
 JAMES D GREENE AND BROOKE A GREENE               ADDRESS REDACTED
 JAMES D HAMBRICK                                 ADDRESS REDACTED
 JAMES D HART III                                 ADDRESS REDACTED
 JAMES D INGERLY                                  ADDRESS REDACTED
 JAMES D LEHMAN                                   ADDRESS REDACTED
 JAMES D MONROE                                   ADDRESS REDACTED
 JAMES D ROCKWELL AND                             ADDRESS REDACTED
 JAMES D WERNER                                   ADDRESS REDACTED
 JAMES DALE THEUBET AND                           ADDRESS REDACTED
 JAMES DANIEL CLOYD                               ADDRESS REDACTED
 JAMES DANIEL HUFF                                ADDRESS REDACTED
 JAMES DAVID BROOKS                               ADDRESS REDACTED
 JAMES DAVID HILL                                 ADDRESS REDACTED
 JAMES DAVID MAYFIELD                             ADDRESS REDACTED
 JAMES DAVID YOUNG                                ADDRESS REDACTED
 JAMES DOUGLAS CAVIN JR                           ADDRESS REDACTED
 JAMES DRAWBRIDGE AND                             ADDRESS REDACTED
 JAMES E BURKE PROPERTIES LLC JAMES BURKE JR      2109 NW 18TH                                                  OKLAHOMA CITY   OK      73107
 JAMES E CRADDOCK                                 ADDRESS REDACTED
 JAMES E EISCHEN                                  ADDRESS REDACTED
 JAMES E GOODNESS AND                             ADDRESS REDACTED
 JAMES E GRAY AND                                 ADDRESS REDACTED
 JAMES E HALBROOK DONALD E HALBROOK               ADDRESS REDACTED
 JAMES E HOVORKA                                  ADDRESS REDACTED
 JAMES E JENKINS DECEASED                         ADDRESS REDACTED
 JAMES E JENKINS ESTATE                           ADDRESS REDACTED
 JAMES E JOHNSTON                                 ADDRESS REDACTED
 JAMES E LOVELL                                   ADDRESS REDACTED
 JAMES E MAHER JR                                 ADDRESS REDACTED
 JAMES E MITCHELL AND                             ADDRESS REDACTED
 JAMES E ORGAIN                                   ADDRESS REDACTED
 JAMES E PAYNE                                    ADDRESS REDACTED
 JAMES E ROSS AND                                 ADDRESS REDACTED
 JAMES E SMITH III                                ADDRESS REDACTED
 JAMES E SNELSON JR                               ADDRESS REDACTED
 JAMES E SPEED                                    ADDRESS REDACTED
 JAMES E STEINBERG                                ADDRESS REDACTED
 JAMES E TARANTOLA                                ADDRESS REDACTED
 JAMES E VANA                                     ADDRESS REDACTED
 JAMES E YOUNG LIV TR DTD 3/1/07                  ADDRESS REDACTED
 JAMES E YOUNG LIV TR DTD 3107                    ADDRESS REDACTED
 JAMES EDWARD HICKS JR                            ADDRESS REDACTED
 JAMES EDWARD TUCKER                              ADDRESS REDACTED
 JAMES EDWIN MCCARN                               ADDRESS REDACTED
 JAMES ELDON MOORE                                ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                     Page 129 of 315
                                            Case 20-11441-BLS             Doc 241          Filed 08/10/20   Page 138 of 323
                                                                                      Exhibit C
                                                                                   Creditor Matrix
                                                                              Served via First Class Mail


            Company                    Notice Name                 Address1                Address2         Address3          City   State       Zip   Country
 JAMES ERIC IVESTER                                      ADDRESS REDACTED
 JAMES EVERETT JONES                                     ADDRESS REDACTED
 JAMES F LANGLEY ESTATE                                  ADDRESS REDACTED
 JAMES F LONG                                            ADDRESS REDACTED
 JAMES F MCMULLIN                                        ADDRESS REDACTED
 JAMES F MENEHAN                                         ADDRESS REDACTED
 JAMES F OCONNELL                                        ADDRESS REDACTED
 JAMES G BROOKS and LOIS ANN BROOKS REV LIV TR DTD 41316ADDRESS REDACTED
 JAMES G BROOKS LIVING TRUST                             ADDRESS REDACTED
 JAMES G FULMER                                          ADDRESS REDACTED
 JAMES G HAMBROOK                                        ADDRESS REDACTED
 JAMES G HOHENSTEIN                                      ADDRESS REDACTED
 JAMES G SPIEKER                                         ADDRESS REDACTED
 JAMES GLENN COX REV LIVING TR                           ADDRESS REDACTED
 JAMES GREGG GOODWIN                                     ADDRESS REDACTED
 JAMES GREGORY MEEKS                                     ADDRESS REDACTED
 JAMES GRIMMETT                                          ADDRESS REDACTED
 JAMES H and ADA D CLOSE JR JOINT REV LIVING TR DTD 7705 ADDRESS REDACTED
 JAMES H BARKSDALE III                                   ADDRESS REDACTED
 JAMES H BARKSDALE JR                                    ADDRESS REDACTED
 JAMES H HARROD                                          ADDRESS REDACTED
 JAMES H HOLDEN                                          ADDRESS REDACTED
 JAMES H LEE and COMPANY        JAMES H LEE              4545 POST OAK PLACE DRIVE, SUITE 205                          HOUSTON       TX      77027
 JAMES H MELOY                                           ADDRESS REDACTED
 JAMES H MILLIGAN 1974 IRREVOCABLE TRUST                 ADDRESS REDACTED
 JAMES H MILLIGAN 1987 TR                                ADDRESS REDACTED
 JAMES H MOORE JR REV TRUST DTD 111                      ADDRESS REDACTED
 JAMES H MOORES JR                                       ADDRESS REDACTED
 JAMES H MURPHREE                                        ADDRESS REDACTED
 JAMES H RAMP                                            ADDRESS REDACTED
 JAMES H RAMP                                            ADDRESS REDACTED
 JAMES H REDIN                                           ADDRESS REDACTED
 JAMES H ROBERTS                                         ADDRESS REDACTED
 JAMES H SEARS                                           ADDRESS REDACTED
 JAMES H SPLANE                                          ADDRESS REDACTED
 JAMES H WRIGHT                                          ADDRESS REDACTED
 JAMES HALL TRUST                                        ADDRESS REDACTED
 JAMES I LAWRENCE                                        ADDRESS REDACTED
 JAMES J MORRIS                                          ADDRESS REDACTED
 JAMES J SYKORA REV TRUST DTD 111301                     ADDRESS REDACTED
 JAMES JOSEPH PFIFFNER JR                                ADDRESS REDACTED
 JAMES K LAFLIN                                          ADDRESS REDACTED
 JAMES K VANARSDEL                                       ADDRESS REDACTED
 JAMES KELLY DEMPSEY                                     ADDRESS REDACTED
 JAMES KENT BINGMAN                                      ADDRESS REDACTED
 JAMES KIMBRELL AND                                      ADDRESS REDACTED
 JAMES KING                                              ADDRESS REDACTED
 JAMES KNOX AND                                          ADDRESS REDACTED
 JAMES L CARPENTER                                       ADDRESS REDACTED
 JAMES L CHURCH                                          ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                            Page 130 of 315
                                          Case 20-11441-BLS       Doc 241          Filed 08/10/20   Page 139 of 323
                                                                              Exhibit C
                                                                           Creditor Matrix
                                                                      Served via First Class Mail


            Company                 Notice Name            Address1                  Address2       Address3          City     State       Zip   Country
 JAMES L CHURCH AND                               ADDRESS REDACTED
 JAMES L FISK JR                                  ADDRESS REDACTED
 JAMES L GLOVER                                   ADDRESS REDACTED
 JAMES L LAUBHAN                                  ADDRESS REDACTED
 JAMES L MALES TRUST                              ADDRESS REDACTED
 JAMES L MOONEY JR                                ADDRESS REDACTED
 JAMES L SCHUELKE                                 ADDRESS REDACTED
 JAMES L SIDES                                    ADDRESS REDACTED
 JAMES L TROUTMAN                                 ADDRESS REDACTED
 JAMES L TURNER AND                               ADDRESS REDACTED
 JAMES LARRY MARTIN                               ADDRESS REDACTED
 JAMES LEE WIGHT                                  ADDRESS REDACTED
 JAMES LICHTENBERG                                ADDRESS REDACTED
 JAMES LINDSEY RANDALL MONTGOMERY                 ADDRESS REDACTED
 JAMES LOLLER AND                                 ADDRESS REDACTED
 JAMES LOYD HEFLEY                                ADDRESS REDACTED
 JAMES LOYD HEFLEY JR                             ADDRESS REDACTED
 JAMES M FITZPATRICK III                          ADDRESS REDACTED
 JAMES M HUGHES AND                               ADDRESS REDACTED
 JAMES M JORDAN                                   ADDRESS REDACTED
 JAMES M KERRIGAN                                 ADDRESS REDACTED
 JAMES M KERRIGAN AND ASSOCIATES PLLC             1109 TEDFORD WAY                                             NICHOLS HILLS   OK      73116
 JAMES M LONGPINE AND                             ADDRESS REDACTED
 JAMES M MCDOWELL                                 ADDRESS REDACTED
 JAMES M ODOR 1993 REVOCABLE TRUST DTD 31693      ADDRESS REDACTED
 JAMES M PATTERSON JR                             ADDRESS REDACTED
 JAMES M PATTERSON TRUSTEE                        ADDRESS REDACTED
 JAMES M ROBERTSON                                ADDRESS REDACTED
 JAMES MANEY                                      ADDRESS REDACTED
 JAMES MARLAND                                    ADDRESS REDACTED
 JAMES MATTHEW WHITLEDGE                          ADDRESS REDACTED
 JAMES MCELFRESH AND                              ADDRESS REDACTED
 JAMES MEL PHILLIPS                               ADDRESS REDACTED
 JAMES MELVIN AND                                 ADDRESS REDACTED
 JAMES MICHAEL CLAYPOOL                           ADDRESS REDACTED
 JAMES MICHAEL CLAYPOOL                           ADDRESS REDACTED
 JAMES MICHAEL JONES                              ADDRESS REDACTED
 JAMES MICHAEL KIMMINS                            ADDRESS REDACTED
 JAMES MICHAEL RUTLEDGE                           ADDRESS REDACTED
 JAMES MICHAEL VISE                               ADDRESS REDACTED
 JAMES MILTON BASS                                ADDRESS REDACTED
 JAMES MITCHELL                                   ADDRESS REDACTED
 JAMES MOLLE                                      ADDRESS REDACTED
 JAMES N CAIN AND                                 ADDRESS REDACTED
 JAMES N CUMMINGS                                 ADDRESS REDACTED
 JAMES N DAVIS                                    ADDRESS REDACTED
 JAMES N HURD                                     ADDRESS REDACTED
 JAMES N MOSS                                     ADDRESS REDACTED
 JAMES NOEL JONES                                 ADDRESS REDACTED
 JAMES O PRESTON AND                              ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                    Page 131 of 315
                                          Case 20-11441-BLS             Doc 241          Filed 08/10/20   Page 140 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


            Company                   Notice Name                Address1                  Address2       Address3          City   State       Zip      Country
 JAMES ODUS STARK AND                                   ADDRESS REDACTED
 JAMES P GRAHAM                                         ADDRESS REDACTED
 JAMES P HEAD                                           ADDRESS REDACTED
 JAMES P MCGEHEE                                        ADDRESS REDACTED
 JAMES PHILLIP SMITH JR                                 ADDRESS REDACTED
 JAMES PIERCE                                           ADDRESS REDACTED
 JAMES R ADAMS                                          ADDRESS REDACTED
 JAMES R and DEBBIE R NECAISE                           ADDRESS REDACTED
 JAMES R and FRANCES L BISHOP JT                        ADDRESS REDACTED
 JAMES R BROWNING                                       ADDRESS REDACTED
 JAMES R BYRNE                                          ADDRESS REDACTED
 JAMES R CONKLING                                       ADDRESS REDACTED
 JAMES R CULP TR                                        ADDRESS REDACTED
 JAMES R FRAZEE JR                                      ADDRESS REDACTED
 JAMES R GROTHE                                         ADDRESS REDACTED
 JAMES R GROVES REVOCABLE TR DTD 2 27 04                ADDRESS REDACTED
 JAMES R HILL FAM LTD PRTNRSHP                          PO BOX 731986                                                DALLAS        TX      75373-1986
 JAMES R HILL FAM LTD PRTNRSHP CO HOUSTON HILL ESTATE   PO BOX 429                                                   FORT WORTH    TX      76101-0429
 JAMES R HILL FAMILY LTD PSHIP                          PO BOX 731986                                                DALLAS        TX      75373-1986
 JAMES R JORDEN                                         ADDRESS REDACTED
 JAMES R KOKOJAN II                                     ADDRESS REDACTED
 JAMES R KOKOJAN REV TRUST                              ADDRESS REDACTED
 JAMES R MADDOX                                         ADDRESS REDACTED
 JAMES R MAYWOOD                                        ADDRESS REDACTED
 JAMES R MCCLURE                                        ADDRESS REDACTED
 JAMES R SIMS AND                                       ADDRESS REDACTED
 JAMES RALPH IVY                                        ADDRESS REDACTED
 JAMES RAMP AND ALLOUISE RAMP                           ADDRESS REDACTED
 JAMES RAY MCPHERSON JR                                 ADDRESS REDACTED
 JAMES RAYMOND DARST AND                                ADDRESS REDACTED
 JAMES REYNOLDS ACKLEY                                  ADDRESS REDACTED
 JAMES RICHARD ACKLEY                                   ADDRESS REDACTED
 JAMES RICHARD BROWN                                    ADDRESS REDACTED
 JAMES RICHARD DUNCAN                                   ADDRESS REDACTED
 JAMES RICHARD MCPHERSON                                ADDRESS REDACTED
 JAMES ROBERT BURRELL                                   ADDRESS REDACTED
 JAMES ROBERT HALL                                      ADDRESS REDACTED
 JAMES ROBERT KING                                      ADDRESS REDACTED
 JAMES ROBERT ROSEWALL                                  ADDRESS REDACTED
 JAMES ROGERS                                           ADDRESS REDACTED
 JAMES ROY FLOWERS                                      ADDRESS REDACTED
 JAMES ROYCE                                            ADDRESS REDACTED
 JAMES RUZEK                                            ADDRESS REDACTED
 JAMES S AIKMAN TRUST                                   ADDRESS REDACTED
 JAMES S and MARISELA VANWAY HWJT                       ADDRESS REDACTED
 JAMES S BALENTINE                                      ADDRESS REDACTED
 JAMES S GALES and HELEN I GALES HWJT                   ADDRESS REDACTED
 JAMES S MORRISON                                       ADDRESS REDACTED
 JAMES S SNYDER AND                                     ADDRESS REDACTED
 JAMES STARKS                                           ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 132 of 315
                                            Case 20-11441-BLS             Doc 241          Filed 08/10/20       Page 141 of 323
                                                                                      Exhibit C
                                                                                   Creditor Matrix
                                                                              Served via First Class Mail


            Company                   Notice Name                  Address1               Address2              Address3          City     State       Zip   Country
 JAMES STEPHEN HOFFMAN                                   ADDRESS REDACTED
 JAMES T CLARKE                                          ADDRESS REDACTED
 JAMES T MACE                                            ADDRESS REDACTED
 JAMES T PEARSON                                         ADDRESS REDACTED
 JAMES TERRELL SWANN                                     ADDRESS REDACTED
 JAMES TIP FARRIS                                        ADDRESS REDACTED
 JAMES TIP FARRIS AND LANA FARRIS REV LIV TRUST DTD 081216
                                                         ADDRESS REDACTED
 JAMES V HOOD AND CONNIE J HOOD JT                       ADDRESS REDACTED
 JAMES V PFREHM                                          ADDRESS REDACTED
 JAMES V PFREHM AND                                      ADDRESS REDACTED
 JAMES V TEEGERSTROM                                     ADDRESS REDACTED
 JAMES W and CINDEE T WHITAKER HWJT                      ADDRESS REDACTED
 JAMES W and NANCY R KING JT                             ADDRESS REDACTED
 JAMES W CARLTON JR                                      ADDRESS REDACTED
 JAMES W CHALFANT JR                                     ADDRESS REDACTED
 JAMES W FOUG TRUST                                      ADDRESS REDACTED
 JAMES W JONES                                           ADDRESS REDACTED
 JAMES W LINGENFELTER                                    ADDRESS REDACTED
 JAMES W PARKER JR                                       ADDRESS REDACTED
 JAMES W ROGERS and JO BRENDA ROGERS HWJT                ADDRESS REDACTED
 JAMES W STRATE AND                                      ADDRESS REDACTED
 JAMES WALKER CAIN II                                    ADDRESS REDACTED
 JAMES WALTER HARDAGE and CAROL GENE HARDAGE REV TRUST   ADDRESS REDACTED
 JAMES WAMBLE DECEASED                                   ADDRESS REDACTED
 JAMES WARREN                                            ADDRESS REDACTED
 JAMES WASHMON AND                                       ADDRESS REDACTED
 JAMES WILL WOOLLARD                                     ADDRESS REDACTED
 JAMES WILLIAM ELDRIDGE and                              ADDRESS REDACTED
 JAMES WILLIAM ROBINSON                                  ADDRESS REDACTED
 JAMESTOWN RESOURCES LLC       TIMOTHY HERRMAN           C/O BLACK FALCON ENERGY, LLC
                                                                                    717 TEXAS AVE, SUITE 3100              HOUSTON         TX      77002
 JAMESTOWN RESOURCES, L.L.C. C/O BLACK FALCON ENERGY,    717
                                                           LLC
                                                             TEXAS AVE, SUITE 3100                                         HOUSTON         TX      77002
 JAMIE ANNE DUNHAM CORBIN                                ADDRESS REDACTED
 JAMIE BENDA                                             ADDRESS REDACTED
 JAMIE L GRANADOS                                        ADDRESS REDACTED
 JAMIE M HROMAS AND                                      ADDRESS REDACTED
 JAMIE MAXEY AND                                         ADDRESS REDACTED
 JAMSIE ROBERTS BRAUD                                    ADDRESS REDACTED
 JAN A SCHROFF TRUST DTD 4898                            ADDRESS REDACTED
 JAN CASSIN                                              ADDRESS REDACTED
 JAN IDEN EVRY ESTATE                                    ADDRESS REDACTED
 JAN L ROSS                                              ADDRESS REDACTED
 JAN LUSTER PARKS WOODS                                  ADDRESS REDACTED
 JAN MARIE HORN                                          ADDRESS REDACTED
 JAN OIL COMPANY               ONE LEADERSHIP SQUARE 211 N ROBINSON SUITE 200                                              OKLAHOMA CITY   OK      73102
 JAN RIGSBY TRUST #1                                     ADDRESS REDACTED
 JAN RIGSBY TRUST #1                                     ADDRESS REDACTED
 JAN ROSS TURNER                                         ADDRESS REDACTED
 JAN WARD                                                ADDRESS REDACTED
 JANA BETH STRANGE                                       ADDRESS REDACTED
 JANA HELSTAD                                            ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                            Page 133 of 315
                                         Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 142 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


             Company                  Notice Name              Address1                  Address2       Address3          City     State       Zip   Country
 JANA KRISTINE MONK                                  ADDRESS REDACTED
 JANA PRECISE HESTER TRUST                           ADDRESS REDACTED
 JANA SPARGO                                         ADDRESS REDACTED
 JandL OILFIELD SERVICES LLC                         P.O. BOX 1085                                                 SHATTUCK        OK      73858
 JandL OILFIELD SERVICES LLC                         P.O. BOX 848                                                  SHATTUCK        OK      73858
 JandM INVESTMENT CO                                 PO BOX 14801                                                  OKLAHOMA CITY   OK      73113
 JandM INVESTMENT COMPANY       AN OKLAHOMA GEN PARTNERSHIP
                                                     P.O. BOX 14801                                                OKLAHOMA CITY   OK      73113
 JandR TRANSPORT INC                                 P.O. BOX 781                                                  WOODWARD        OK      73802
 JandR WAYLAND REVOCABLE LIVING TRUST DTD 1032018    ADDRESS REDACTED
 JANE ANN WORKMAN LIVING TRUST                       ADDRESS REDACTED
 JANE ANN ZYBACH HALL                                ADDRESS REDACTED
 JANE ANNE CONWAY                                    ADDRESS REDACTED
 JANE B DILKS                                        ADDRESS REDACTED
 JANE CARTWRIGHT                                     ADDRESS REDACTED
 JANE COLEMAN                                        ADDRESS REDACTED
 JANE D MILLER TRUST                                 ADDRESS REDACTED
 JANE E BATZELL                                      ADDRESS REDACTED
 JANE E KENDRICK                                     ADDRESS REDACTED
 JANE ELIZABETH POWER                                ADDRESS REDACTED
 JANE FEDORICH                                       ADDRESS REDACTED
 JANE HAGER PUCKETT                                  ADDRESS REDACTED
 JANE LEE HENDERSON                                  ADDRESS REDACTED
 JANE LIVERMORE TRUST                                ADDRESS REDACTED
 JANE M DAVIDSON                                     ADDRESS REDACTED
 JANE MACIAS                                         ADDRESS REDACTED
 JANE PYRON                                          ADDRESS REDACTED
 JANE PYRON                                          ADDRESS REDACTED
 JANE REX JONES                                      ADDRESS REDACTED
 JANE SMITH                                          ADDRESS REDACTED
 JANE TANNER                                         ADDRESS REDACTED
 JANE WEBB SCOTT                                     ADDRESS REDACTED
 JANELLE J SEIBERLICH                                ADDRESS REDACTED
 JANELLE KOKOJAN SHARP                               ADDRESS REDACTED
 JANELLE STEFFAN                                     ADDRESS REDACTED
 JANELLE SUE SUTTON                                  ADDRESS REDACTED
 JANET A BLAYLOCK REV TR                             ADDRESS REDACTED
 JANET A PERRY 1993 TRUST                            ADDRESS REDACTED
 JANET B IMMEKUS LIFE EST                            ADDRESS REDACTED
 JANET C BONEBRAKE                                   ADDRESS REDACTED
 JANET CANADA FRITSCH                                ADDRESS REDACTED
 JANET CHERYL MCCABE                                 ADDRESS REDACTED
 JANET COURTNEY WINNIFORD                            ADDRESS REDACTED
 JANET COURTNEY WINNIFORD                            ADDRESS REDACTED
 JANET E IACOBELLI AND RONALD L IACOBELLI JTWRS      ADDRESS REDACTED
 JANET HOLT                                          ADDRESS REDACTED
 JANET KAY BROWN                                     ADDRESS REDACTED
 JANET KAY GOLKA                                     ADDRESS REDACTED
 JANET KNIGHT MUSSELMAN                              ADDRESS REDACTED
 JANET L STOGSDILL AND                               ADDRESS REDACTED
 JANET L WALTERS                                     ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 134 of 315
                                           Case 20-11441-BLS      Doc 241          Filed 08/10/20   Page 143 of 323
                                                                              Exhibit C
                                                                           Creditor Matrix
                                                                      Served via First Class Mail


             Company                 Notice Name           Address1                  Address2       Address3          City   State   Zip   Country
 JANET M NICHOLS                                   ADDRESS REDACTED
 JANET N STUART                                    ADDRESS REDACTED
 JANET NITSCHKE                                    ADDRESS REDACTED
 JANET PERL                                        ADDRESS REDACTED
 JANET R STURGIS                                   ADDRESS REDACTED
 JANET RAMSEY                                      ADDRESS REDACTED
 JANET RUTH HASELROTH                              ADDRESS REDACTED
 JANET SUE MICK                                    ADDRESS REDACTED
 JANET VOTH TRUST UWO                              ADDRESS REDACTED
 JANETTE DOUGLASS HAWKINS                          ADDRESS REDACTED
 JANEY L POINDEXTER                                ADDRESS REDACTED
 JANEY SPELLMAN                                    ADDRESS REDACTED
 JANICE and TOM H GOINS                            ADDRESS REDACTED
 JANICE BYRON                                      ADDRESS REDACTED
 JANICE CONRAD LAMASTER NEELLEY                    ADDRESS REDACTED
 JANICE GAYLE JOHNSON                              ADDRESS REDACTED
 JANICE GEIER                                      ADDRESS REDACTED
 JANICE GREER                                      ADDRESS REDACTED
 JANICE JOANN TOWNSEND                             ADDRESS REDACTED
 JANICE KATHRYN NEW MCWILLIAMS                     ADDRESS REDACTED
 JANICE KENT AND                                   ADDRESS REDACTED
 JANICE L CLARK                                    ADDRESS REDACTED
 JANICE LOPEZ                                      ADDRESS REDACTED
 JANICE LYNN TAYLOR                                ADDRESS REDACTED
 JANICE MARIE LASTER                               ADDRESS REDACTED
 JANICE MARIE MCCLOY                               ADDRESS REDACTED
 JANICE MARIE PENDERGRAFT                          ADDRESS REDACTED
 JANICE MATTHEWS                                   ADDRESS REDACTED
 JANICE MCDONALD OMOHUNDRO                         ADDRESS REDACTED
 JANICE N VINCENT                                  ADDRESS REDACTED
 JANICE NORMAN                                     ADDRESS REDACTED
 JANICE SUE BAERST                                 ADDRESS REDACTED
 JANICE SUE JIMESON                                ADDRESS REDACTED
 JANIE ESLICK JOHNSON TRUST DATED 03251983         ADDRESS REDACTED
 JANIE ESLICK JOHNSON TRUST DATED 03251983         ADDRESS REDACTED
 JANIE GORTON                                      ADDRESS REDACTED
 JANIE TALMAGE SMITH                               ADDRESS REDACTED
 JANIS COOPER                                      ADDRESS REDACTED
 JANIS ELAINE GARRISON                             ADDRESS REDACTED
 JANITA SU COLE                                    ADDRESS REDACTED
 JANKE FAMILY TRUST                                ADDRESS REDACTED
 JANNA BARNES                                      ADDRESS REDACTED
 JANYTH LEE LACKEY BOWERS                          ADDRESS REDACTED
 JARED BOOKER                                      ADDRESS REDACTED
 JARED DOUGLAS PYLE                                ADDRESS REDACTED
 JARED N DIRICKSON                                 ADDRESS REDACTED
 JARI ASKINS                                       ADDRESS REDACTED
 JARRED M PICKENS                                  ADDRESS REDACTED
 JARROD BRADLEY                                    ADDRESS REDACTED
 JARROD BROWN                                      ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                    Page 135 of 315
                                           Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 144 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                  Notice Name               Address1                   Address2       Address3          City     State       Zip      Country
 JARROLD D HILLMAN AND                                ADDRESS REDACTED
 JASMINE ROYALTIES LLC                                1720 S BELLAIRE ST STE 1209                                    DENVER          CO      80222
 JASON CLAY MOORE                                     ADDRESS REDACTED
 JASON DANIEL CARR                                    ADDRESS REDACTED
 JASON DEAN                                           ADDRESS REDACTED
 JASON HELTON                                         ADDRESS REDACTED
 JASON HILL                                           ADDRESS REDACTED
 JASON HINK                                           ADDRESS REDACTED
 JASON L CASHMAN AND                                  ADDRESS REDACTED
 JASON LEWIS                                          ADDRESS REDACTED
 JASON LYNN SPITZER                                   ADDRESS REDACTED
 JASON M MCQUIGG                                      ADDRESS REDACTED
 JASON ROSS                                           ADDRESS REDACTED
 JASON STUART and LYNAE DONN CRAIG JT                 ADDRESS REDACTED
 JASON T and SHEILA WATKINS                           ADDRESS REDACTED
 JASON W A CARRIS AND                                 ADDRESS REDACTED
 JASON WAYNE GERHARD                                  ADDRESS REDACTED
 JASPER RIDGE PARTNERS         PVE INVESTORS I A LP   201 MAIN ST                   STE 1000                         FORT WORTH      TX      76102
 JAUNITA WEST                                         ADDRESS REDACTED
 JAVIER CHAVEZ GONZALEZ AND                           ADDRESS REDACTED
 JAVIER LOPEZ AND                                     ADDRESS REDACTED
 JAY BIRD LAWSON INTER VIVOS TRUST                    ADDRESS REDACTED
 JAY C NICHOLAS                                       ADDRESS REDACTED
 JAY DON SINGLETON                                    ADDRESS REDACTED
 JAY LEA HOBBS                                        ADDRESS REDACTED
 JAY LEE IRREVOCABLE TRUST DATE                       ADDRESS REDACTED
 JAY M BOYER                                          ADDRESS REDACTED
 JAY MELTON                                           ADDRESS REDACTED
 JAY PHILIP JACOBI                                    ADDRESS REDACTED
 JAY POFF ESTATE                                      ADDRESS REDACTED
 JAY R BROWN                                          ADDRESS REDACTED
 JAY S BALLARD AND                                    ADDRESS REDACTED
 JAY THOMAS                                           ADDRESS REDACTED
 JAY VANDENBOS                                        ADDRESS REDACTED
 JAYHAWK OIL AND GAS CORP                             4319 VALLEY DRIVE                                              MIDLAND         TX      79707
 JAYMIE MORRIS                                        ADDRESS REDACTED
 JAYNE M LENZ                                         ADDRESS REDACTED
 JAYNE R MUNCY HACKWORTH                              ADDRESS REDACTED
 JAYNEL STEWART                                       ADDRESS REDACTED
 JB EAKINS LOVING TRUST                               ADDRESS REDACTED
 JB WHITTENBURG TRUSTS                                ADDRESS REDACTED
 JBC ENERGY LLC                JAMIE COULTER          PO BOX 12248                                                   WICHITA         KS      67277
 JC HUMPHREY TRUST 1367 TRUSTEE and                   ADDRESS REDACTED
 JC JONES                                             ADDRESS REDACTED
 JC PETROLEUM INC                                     PO BOX 1433                                                    CHICKASHA       OK      73023
 JCR EXPLORATION INC                                  PO BOX 386                                                     MUSKOGEE        OK      74402-0386
 JCR EXPLORATION INC           JEFFREY C ROWSEY       JCR EXPLORATION INC           PO BOX 386                       MUSKOGEE        OK      74402-0386
 JCS TRUST                                            ADDRESS REDACTED
 JCS TRUST                                            ADDRESS REDACTED
 JCW INC                                              P.O. BOX 54783                                                 OKLAHOMA CITY   OK      73154


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 136 of 315
                                           Case 20-11441-BLS            Doc 241          Filed 08/10/20    Page 145 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                   Notice Name               Address1                  Address2        Address3          City    State       Zip   Country
 JD MINERALS                                           ADDRESS REDACTED
 JDL PARTNERSHIP                DAVID R DUNCAN GENERAL DAVID
                                                       PARTNER
                                                             R DUNCAN               6010 DEVONSHIRE LANE              SAN ANGELO     TX      76901
 JDMI LLC                       JAMES DAVIS            PO BOX 271120                                                  CORPUS CHRISTI TX      78427
 JE MURPHY LLC                  MEREDITH DICKINSON     12131 TALMAY DR                                                DALLAS         TX      75230
 JEAN ANN BANG                                         ADDRESS REDACTED
 JEAN BUZZITTA                                         ADDRESS REDACTED
 JEAN COOK                                             ADDRESS REDACTED
 JEAN CROUCH                                           ADDRESS REDACTED
 JEAN ELOISE GORDINEER                                 ADDRESS REDACTED
 JEAN ENGLE HOFFMAN                                    ADDRESS REDACTED
 JEAN FRENCH                                           ADDRESS REDACTED
 JEAN HUDSON HARRIS                                    ADDRESS REDACTED
 JEAN HUDSON HARRIS                                    ADDRESS REDACTED
 JEAN J BLEAKLEY TRUST                                 ADDRESS REDACTED
 JEAN JOSEPH DAVIGNON                                  ADDRESS REDACTED
 JEAN K FULLGRABE REVOCABLE TRUST                      ADDRESS REDACTED
 JEAN M BOEHM TRUST 5195                               ADDRESS REDACTED
 JEAN MARY BOEHM TRUST                                 ADDRESS REDACTED
 JEAN MICHAEL                                          ADDRESS REDACTED
 JEAN MICHELLE ADAMS                                   ADDRESS REDACTED
 JEAN P WILLIAMS                                       ADDRESS REDACTED
 JEAN PICKENS MARCOVITZ                                ADDRESS REDACTED
 JEAN REEVES                                           ADDRESS REDACTED
 JEAN REEVES                                           ADDRESS REDACTED
 JEAN ROBINSON                                         ADDRESS REDACTED
 JEAN SITTLER                                          ADDRESS REDACTED
 JEAN STEVENS PALMATEER                                ADDRESS REDACTED
 JEANA LANTIERE                                        ADDRESS REDACTED
 JEANA LANTIERE                                        ADDRESS REDACTED
 JEANANNE MARTIN                                       ADDRESS REDACTED
 JEANE ANN HUITT                                       ADDRESS REDACTED
 JEANEEN SUSAN CARLETON                                ADDRESS REDACTED
 JEANETTA K WHITE                                      ADDRESS REDACTED
 JEANETTE A HOLLEY                                     ADDRESS REDACTED
 JEANETTE A. HOLLEY                                    ADDRESS REDACTED
 JEANETTE K HEITFIELD REV LIVING TRU                   ADDRESS REDACTED
 JEANETTE M HILTON                                     ADDRESS REDACTED
 JEANETTE M HILTON                                     ADDRESS REDACTED
 JEANETTE WATTS HAWLEY                                 ADDRESS REDACTED
 JEANIE HUMPHREY                                       ADDRESS REDACTED
 JEANIE VONTUNGEIN                                     ADDRESS REDACTED
 JEANNA GRAY PRICE                                     ADDRESS REDACTED
 JEANNE B CURTIS                                       ADDRESS REDACTED
 JEANNE FRANCIS DARNELL 1998 FA                        ADDRESS REDACTED
 JEANNE LUTHER REVOC TRUST DTD 227                     ADDRESS REDACTED
 JEANNE M BICAK                                        ADDRESS REDACTED
 JEANNE M COWAN                                        ADDRESS REDACTED
 JEANNE R OLTMAN                                       ADDRESS REDACTED
 JEANNENE EDWARDS                                      ADDRESS REDACTED
 JEANNENE LONGTIN                                      ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 137 of 315
                                           Case 20-11441-BLS        Doc 241          Filed 08/10/20   Page 146 of 323
                                                                                Exhibit C
                                                                             Creditor Matrix
                                                                        Served via First Class Mail


            Company                  Notice Name             Address1                  Address2       Address3          City   State       Zip   Country
 JEANNETTE GAYLE DAVIS LOUPE                       ADDRESS REDACTED
 JEANNETTE HOWARD                                  ADDRESS REDACTED
 JEANNIE B SPITZER                                 ADDRESS REDACTED
 JEANNIE DIAMOND                                   ADDRESS REDACTED
 JEANNIE DRAKE                                     ADDRESS REDACTED
 JEANNIE RICHARDSON                                ADDRESS REDACTED
 JEANNIE SYLVESTER                                 ADDRESS REDACTED
 JEDADIAH R BOLDING                                ADDRESS REDACTED
 JEFF A SMITH AND                                  ADDRESS REDACTED
 JEFF ALLMAN                                       ADDRESS REDACTED
 JEFF CONLEY and TABATHA CONLEY HWJT               ADDRESS REDACTED
 JEFF R WORTH                                      ADDRESS REDACTED
 JEFF RUST                                         ADDRESS REDACTED
 JEFF SPENCER ROGERS                               ADDRESS REDACTED
 JEFFEREY A FREEMAN                                ADDRESS REDACTED
 JEFFERY A WATKINS                                 1329 OAKBLUFF DR                                              LANCASTER     TX      75146
 JEFFERY A WATKINS                                 ADDRESS REDACTED
 JEFFERY AARON NICHOLAS                            ADDRESS REDACTED
 JEFFERY AUSTIN                                    ADDRESS REDACTED
 JEFFERY CORTER AND                                ADDRESS REDACTED
 JEFFERY GROSS                                     HC 63 BOX 46A                                                 ARNETT        OK      73832
 JEFFERY T JONES                                   ADDRESS REDACTED
 JEFFREY A and KRIN BARKER TASSONE                 ADDRESS REDACTED
 JEFFREY AND LINDA JACKSON JT                      ADDRESS REDACTED
 JEFFREY B CHRISTNER                               ADDRESS REDACTED
 JEFFREY B DARNELL                                 ADDRESS REDACTED
 JEFFREY B SMITH                                   ADDRESS REDACTED
 JEFFREY BAYNE                                     ADDRESS REDACTED
 JEFFREY BOGGS                                     ADDRESS REDACTED
 JEFFREY C CHAPMAN AND                             ADDRESS REDACTED
 JEFFREY D SANDERS                                 ADDRESS REDACTED
 JEFFREY DALE BASLER                               ADDRESS REDACTED
 JEFFREY DON SIMS                                  ADDRESS REDACTED
 JEFFREY FRANK YOUNG                               ADDRESS REDACTED
 JEFFREY G MOLNAR AND                              ADDRESS REDACTED
 JEFFREY I WILLIAMS AND                            ADDRESS REDACTED
 JEFFREY J MURRAY AIF FOR                          ADDRESS REDACTED
 JEFFREY JOE MOGG                                  ADDRESS REDACTED
 JEFFREY L PINO                                    ADDRESS REDACTED
 JEFFREY L WALKER                                  ADDRESS REDACTED
 JEFFREY LANCASTER                                 ADDRESS REDACTED
 JEFFREY M NELSON                                  ADDRESS REDACTED
 JEFFREY M WARD AND                                ADDRESS REDACTED
 JEFFREY N NEWMAN AND                              ADDRESS REDACTED
 JEFFREY PETERS                                    ADDRESS REDACTED
 JEFFREY R MCCARY AND                              ADDRESS REDACTED
 JEFFREY R PHILLIPS AND                            ADDRESS REDACTED
 JEFFREY RINGO and DARLA RINGO HWJT                ADDRESS REDACTED
 JEFFREY S MEANS                                   ADDRESS REDACTED
 JEFFREY SCOTT EDWARDS                             ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                      Page 138 of 315
                                          Case 20-11441-BLS         Doc 241             Filed 08/10/20   Page 147 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


             Company                Notice Name              Address1                     Address2       Address3          City     State       Zip   Country
 JEFFREY T MANGASARIAN                            ADDRESS REDACTED
 JEFFREY W BURFORD                                ADDRESS REDACTED
 JEFFREY W HELTON                                 ADDRESS REDACTED
 JEFFREY W LARSON                                 ADDRESS REDACTED
 JEFFREY WAYNE KOBLITZ                            ADDRESS REDACTED
 JEFFREY WAYNE WILLIAMS SR                        ADDRESS REDACTED
 JEFFRIES CYNTHIA E                               ADDRESS REDACTED
 JENEICE SNOW                                     ADDRESS REDACTED
 JENELLE NETTLES                                  ADDRESS REDACTED
 JENNEFER LYNN BRANCH TRUST UDO 6 27 2019         ADDRESS REDACTED
 JENNETTE BURR MCHALE TRUST                       ADDRESS REDACTED
 JENNI LYNN NEW                                   ADDRESS REDACTED
 JENNIE E KENT                                    ADDRESS REDACTED
 JENNIE ELIZABETH DIXON ESTATE                    ADDRESS REDACTED
 JENNIE MATHERS LINK                              ADDRESS REDACTED
 JENNIE MATHERS LINK                              ADDRESS REDACTED
 JENNIE RODRIGUEZ                                 ADDRESS REDACTED
 JENNIE ZEARLENE CANADA WELCH                     ADDRESS REDACTED
 JENNIFER ANN CARGILL                             ADDRESS REDACTED
 JENNIFER ANN CAVIN                               ADDRESS REDACTED
 JENNIFER ANN WITHERBY                            ADDRESS REDACTED
 JENNIFER CHANDLER                                ADDRESS REDACTED
 JENNIFER D MIZE                                  ADDRESS REDACTED
 JENNIFER DARNELL GIDEON                          ADDRESS REDACTED
 JENNIFER DOLORES PROVOST                         ADDRESS REDACTED
 JENNIFER E WEDEL AND                             ADDRESS REDACTED
 JENNIFER HARLESS DAVID                           ADDRESS REDACTED
 JENNIFER K THOMPSON                              ADDRESS REDACTED
 JENNIFER KAY BADGER BOGLE                        ADDRESS REDACTED
 JENNIFER L KEENEY                                ADDRESS REDACTED
 JENNIFER L PLANK                                 ADDRESS REDACTED
 JENNIFER LENDERMAN                               ADDRESS REDACTED
 JENNIFER LYNN HAYDON                             ADDRESS REDACTED
 JENNIFER M PROCTOR                               ADDRESS REDACTED
 JENNIFER MARIE MCCORKLE                          ADDRESS REDACTED
 JENNIFER N GINN                                  ADDRESS REDACTED
 JENNIFER PARKER                                  ADDRESS REDACTED
 JENNIFER PEARSALL                                ADDRESS REDACTED
 JENNIFER PINE                                    ADDRESS REDACTED
 JENNIFER RIDER                                   ADDRESS REDACTED
 JENNIFER TREADWELL BOECKER                       ADDRESS REDACTED
 JENNY CERVANTES                                  ADDRESS REDACTED
 JENNY E LINDBERG                                 ADDRESS REDACTED
 JENNY L WREN                                     ADDRESS REDACTED
 JENNY LANE REV TRST DTD 4 24 90                  ADDRESS REDACTED
 JER 2911 LP                                      13919-B N MAY AVE #114                                            OKLAHOMA CITY   OK      73134
 JERALD DON KREPLIN                               ADDRESS REDACTED
 JERALD L ALBUM                                   ADDRESS REDACTED
 JERALD L HUGHES AND                              ADDRESS REDACTED
 JERALDINE PRIDE                                  ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 139 of 315
                                          Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 148 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


             Company                Notice Name                Address1                   Address2       Address3           City   State       Zip   Country
 JERAULD L HART AND                                   ADDRESS REDACTED
 JEREMIAH ALCORN OR                                   ADDRESS REDACTED
 JEREMY BOOKER                                        ADDRESS REDACTED
 JEREMY C GREEN AND                                   ADDRESS REDACTED
 JEREMY D LOGSDON AND                                 ADDRESS REDACTED
 JEREMY LICHTMAN                                      ADDRESS REDACTED
 JEREMY M THOMPSON                                    ADDRESS REDACTED
 JEREMY V HILDEBRAND AND                              ADDRESS REDACTED
 JEREMY WAYNE SMITH                                   ADDRESS REDACTED
 JERI S STRANGE TRUST DTD 11 21 11                    ADDRESS REDACTED
 JERI SUE STRANGE                                     ADDRESS REDACTED
 JERICO OIL OKLAHOMA                                  321 SOUTH BOSTON, SUITE 700                                   TULSA          OK      74103
 JERILYN SUE FORD                                     ADDRESS REDACTED
 JERILYN SUE FORD ESTATE                              ADDRESS REDACTED
 JEROD L CLARK                                        ADDRESS REDACTED
 JEROLD L WILSON                                      ADDRESS REDACTED
 JEROME EVANS                                         ADDRESS REDACTED
 JEROME JAY CRUMPTON                                  ADDRESS REDACTED
 JEROME JAY CRUMPTON                                  ADDRESS REDACTED
 JEROME JOHNSON                                       ADDRESS REDACTED
 JEROME M JENKINS                                     ADDRESS REDACTED
 JEROME MARTIN DILLING JR                             ADDRESS REDACTED
 JEROME MERILYN THOMAS MINERAL TRUST                  ADDRESS REDACTED
 JEROMY WALLS                                         ADDRESS REDACTED
 JERREL L WILKENS                                     ADDRESS REDACTED
 JERRELDINE PARKS TIDWELL REVOCABLE TRUST DTD 1232003 ADDRESS REDACTED
 JERRI SPEARS                                         ADDRESS REDACTED
 JERRIN WAYNE BEEBE AND                               ADDRESS REDACTED
 JERROD DEAN                                          ADDRESS REDACTED
 JERRY and BEN HOLDING                                ADDRESS REDACTED
 JERRY ANDREW WEBB                                    ADDRESS REDACTED
 JERRY BRANCH                                         ADDRESS REDACTED
 JERRY CHARLES BURCH                                  ADDRESS REDACTED
 JERRY COCKRELL & TIMMY COCKRELL                      ADDRESS REDACTED
 JERRY D and BARBARA L WILLEY JT                      ADDRESS REDACTED
 JERRY D and CLAUDEAN WILSON                          ADDRESS REDACTED
 JERRY D and SHARON K HOLSTEN JT                      ADDRESS REDACTED
 JERRY D BEAN                                         ADDRESS REDACTED
 JERRY D GRIMMETT                                     ADDRESS REDACTED
 JERRY D GUFFEY                                       ADDRESS REDACTED
 JERRY D SCHULTZ                                      ADDRESS REDACTED
 JERRY DALEY                                          ADDRESS REDACTED
 JERRY DON ALLEN TRUST                                ADDRESS REDACTED
 JERRY DON FINSTERWALD                                ADDRESS REDACTED
 JERRY DON PEERY and HOLLENE PEERY                    ADDRESS REDACTED
 JERRY E HADDOX                                       ADDRESS REDACTED
 JERRY E MOELLER                                      ADDRESS REDACTED
 JERRY E WHITE AND                                    ADDRESS REDACTED
 JERRY F CHRISTOPHERSON                               ADDRESS REDACTED
 JERRY F GENTRY                                       ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 140 of 315
                                        Case 20-11441-BLS       Doc 241          Filed 08/10/20   Page 149 of 323
                                                                            Exhibit C
                                                                         Creditor Matrix
                                                                    Served via First Class Mail


             Company               Notice Name           Address1                  Address2       Address3          City   State   Zip   Country
 JERRY FOSTER PRECISE                            ADDRESS REDACTED
 JERRY J and MARSHA D HAGER                      ADDRESS REDACTED
 JERRY J GUSTAFSON AND                           ADDRESS REDACTED
 JERRY JAMES BROWN                               ADDRESS REDACTED
 JERRY JEAN BELLAR                               ADDRESS REDACTED
 JERRY JOE HENRY                                 ADDRESS REDACTED
 JERRY KEMPH AND                                 ADDRESS REDACTED
 JERRY L and SHIRLEY H HOLDING                   ADDRESS REDACTED
 JERRY L BROWN AND                               ADDRESS REDACTED
 JERRY L GALLEMORE                               ADDRESS REDACTED
 JERRY L HUDGEONS                                ADDRESS REDACTED
 JERRY L LEAGUE AND                              ADDRESS REDACTED
 JERRY L NILES JR                                ADDRESS REDACTED
 JERRY L OLDHAM                                  ADDRESS REDACTED
 JERRY L SILVERS AND/OR                          ADDRESS REDACTED
 JERRY LANCE MAY TRUST                           ADDRESS REDACTED
 JERRY LANCE MAY TRUST                           ADDRESS REDACTED
 JERRY LANCE MAY TRUSTEE OF THE                  ADDRESS REDACTED
 JERRY LAWRENCE RANKIN                           ADDRESS REDACTED
 JERRY LEE GUNNING                               ADDRESS REDACTED
 JERRY LEE MCVICKER                              ADDRESS REDACTED
 JERRY LEE PHILLIPS                              ADDRESS REDACTED
 JERRY LICHTENBERG                               ADDRESS REDACTED
 JERRY LYNN BREWER                               ADDRESS REDACTED
 JERRY LYNN DEAN                                 ADDRESS REDACTED
 JERRY LYNN DEAN                                 ADDRESS REDACTED
 JERRY LYNN DEAN                                 ADDRESS REDACTED
 JERRY MACK and NANCY A SWAFFORD                 ADDRESS REDACTED
 JERRY MCVICKER ESTATE CLARA                     ADDRESS REDACTED
 JERRY N BRYANT                                  ADDRESS REDACTED
 JERRY N HART                                    ADDRESS REDACTED
 JERRY N LAQUEY A SINGLE MAN                     ADDRESS REDACTED
 JERRY OLIVER TUCKER                             ADDRESS REDACTED
 JERRY P WILLIAMS                                ADDRESS REDACTED
 JERRY PEERY & HOLLENE PEERY                     ADDRESS REDACTED
 JERRY PSHIGODA                                  ADDRESS REDACTED
 JERRY R SHIPLEY and                             ADDRESS REDACTED
 JERRY R SUTTON                                  ADDRESS REDACTED
 JERRY RALPH RICH                                ADDRESS REDACTED
 JERRY RAPPUHN                                   ADDRESS REDACTED
 JERRY RAY                                       ADDRESS REDACTED
 JERRY STEVENSON AND                             ADDRESS REDACTED
 JERRY TREADWELL                                 ADDRESS REDACTED
 JERRY VATER                                     ADDRESS REDACTED
 JERRY W MOSLEY                                  ADDRESS REDACTED
 JERRY WANZA SUTTON                              ADDRESS REDACTED
 JERRY WAYNE FENTER                              ADDRESS REDACTED
 JERRY WAYNE HILL IRRV TR                        ADDRESS REDACTED
 JERRY WAYNE WEIDNER                             ADDRESS REDACTED
 JERRY WHITLEDGE                                 ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                  Page 141 of 315
                                       Case 20-11441-BLS          Doc 241         Filed 08/10/20      Page 150 of 323
                                                                             Exhibit C
                                                                          Creditor Matrix
                                                                     Served via First Class Mail


             Company               Notice Name                Address1              Address2           Address3            City       State     Zip      Country
 JERRYCO LTD                                        1024 NW 71ST ST                                                   OKLAHOMA CITY   OK    73116-7148
 JERRYS CONTRACT PUMPING INC                        PO BOX 41                                                         CANADIAN        TX    79014-0041
 JESS L BREWER                                      ADDRESS REDACTED
 JESS M GOODMAN AND                                 ADDRESS REDACTED
 JESS THOMAS PRESTIDGE                              ADDRESS REDACTED
 JESS WALES CHEVROLET CORP                          PO BOX 279                                                        SHATTUCK        OK   73858
 JESSALYNN AVANTS                                   ADDRESS REDACTED
 JESSE ADCOCK                                       ADDRESS REDACTED
 JESSE ADCOCK DORIS ADCOCK                          ADDRESS REDACTED
 JESSE BRANCH JR                                    ADDRESS REDACTED
 JESSE DALE BUCKLEY                                 ADDRESS REDACTED
 JESSE E BROWNLEE III                               ADDRESS REDACTED
 JESSE HELTON                                       ADDRESS REDACTED
 JESSE K WIENERS                                    ADDRESS REDACTED
 JESSE LEES                                         ADDRESS REDACTED
 JESSE NEWELL                                       ADDRESS REDACTED
 JESSE R LEES                                       ADDRESS REDACTED
 JESSE S HELTON                                     ADDRESS REDACTED
 JESSE TAPP                                         ADDRESS REDACTED
 JESSE TAPP AND                                     ADDRESS REDACTED
 JESSE W and WILMA J WYCKOFF                        ADDRESS REDACTED
 JESSE WILLIAM FUCHS                                ADDRESS REDACTED
 JESSECA B ANDORN                                   ADDRESS REDACTED
 JESSICA BICE BREEDING                              ADDRESS REDACTED
 JESSICA CLONE                                      ADDRESS REDACTED
 JESSICA FRIED                                      ADDRESS REDACTED
 JESSICA L MCREYNOLDS                               ADDRESS REDACTED
 JESSICA L ZWEIACKER                                ADDRESS REDACTED
 JESSICA SCHWINGENDORF ROBACK and                   ADDRESS REDACTED
 JESSICA VEGA AND                                   ADDRESS REDACTED
 JESSIE and CHOICIE BOYD                            ADDRESS REDACTED
 JESSIE BARKER JOHNSTON                             ADDRESS REDACTED
 JESSIE D KINLEY TEST TRST                          ADDRESS REDACTED
 JESSIE LACEY                                       ADDRESS REDACTED
 JESSIE LEE BROWN                                   ADDRESS REDACTED
 JESUS D RUIZ MARIN                                 ADDRESS REDACTED
 JESUS DANIEL RUIZ SR                               ADDRESS REDACTED
 JESUS SOLIS AND                                    ADDRESS REDACTED
 JET SPECIALTY INC                                  PO BOX 678286                                                      DALLAS         TX   75267-8286
 JETTA PRODUCTION COMPANY INCROY C FITTS            FROST TOWER FORT WORTH   640 TAYLOR STREET, SUITE 2400             FORT WORTH     TX   76102
 JETTA X2 LP                 REVENUE                LP JETTA-X2              FROST TOWER FORT WORTH
                                                                                                 640 TAYLOR STREET, SUITE
                                                                                                                       FORT
                                                                                                                          2400
                                                                                                                             WORTH    TX   76102
 JETTEX RESOURCES            JAMES P SWENSON DBA    P O BOX 570773                                                     HOUSTON        TX   77257-0773
 JEWEL P LAUDERBAUGH                                ADDRESS REDACTED
 JEWEL SMOTHERMAN ESTATE                            ADDRESS REDACTED
 JEWELL ANITA JONES                                 ADDRESS REDACTED
 JEWELL J WHITLEY AND                               ADDRESS REDACTED
 JEWELL JOHNSON                                     ADDRESS REDACTED
 JF ROUSTABOUT SERVICES LLC                         1011 AVENUE A                                                     BEAVER          OK   73932
 JFC MINERALS LLC                                   PO BOX 18735                                                      OKLAHOMA CITY   OK   73154
 JGB MANAGEMENT LLC          CO AMARILLO NATL BK AGENT
                                                    PO OIL
                                                       BOXand
                                                           1 GAS DEPT                                                 AMARILLO        TX   79105


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                   Page 142 of 315
                                            Case 20-11441-BLS               Doc 241          Filed 08/10/20   Page 151 of 323
                                                                                        Exhibit C
                                                                                     Creditor Matrix
                                                                                Served via First Class Mail


             Company                    Notice Name                  Address1               Address2          Address3        City     State     Zip     Country
 JGR OILFIELD SERVICES LLC                                 1724 E MOHR LANE                                              MUSTANG       OK    73064
 JH HENKE ESTATE                                           ADDRESS REDACTED
 JHS INTEREST LLC                                          7408 CARUTH BLVD                                              DALLAS        TX   75225
 JHS INTEREST LLC                LLC JHS INTEREST          7408 CARUTH BLVD                                              DALLAS        TX   75225
 JIL OIL CORP                                              PO BOX 791910                                                 SAN ANTONIO   TX   78279-1910
 JIL OIL CORP                    CORP JIL OIL              THOMAS H YATES JR - CONTACTPO BOX 791910                      SAN ANTONIO   TX   78279-1910
 JILL A HOLT                                               ADDRESS REDACTED
 JILL BULLINGTON                                           ADDRESS REDACTED
 JILL LEDEBUR MILLS TRUSTEE                                ADDRESS REDACTED
 JILL M TRISTAN                                            ADDRESS REDACTED
 JILL RUPERT ALLSHOUSE                                     ADDRESS REDACTED
 JILL RUPERT ALLSHOUSE                                     ADDRESS REDACTED
 JILLENE FAYE DRAKE                                        ADDRESS REDACTED
 JILLIAN CURTIS                                            ADDRESS REDACTED
 JIM A ROBINSON FOUNDATION INC                             201 S BISCAYNE BLVD        MIAMI CENTER STE 1920              MIAMI         FL   33131
 JIM A THOMPSON AKA JAMES THOMPSON                         ADDRESS REDACTED
 JIM AND ROSALIND WHITIS LIVING TRUST                      ADDRESS REDACTED
 JIM and SANDRA WATERFIELD LIVING TRUST DATED 12 01 2004   ADDRESS REDACTED
 JIM AND SHARON WADEL LIVING TRUST                         ADDRESS REDACTED
 JIM BILL ANDERSON EXEMPT TRUST                            ADDRESS REDACTED
 JIM C ARNOLD                                              ADDRESS REDACTED
 JIM CHURCH AND TAMMY CHURCH                               ADDRESS REDACTED
 JIM DAVID COOK                                            ADDRESS REDACTED
 JIM E SADLER                                              ADDRESS REDACTED
 JIM EASTEP                                                ADDRESS REDACTED
 JIM G HENDERSON                                           ADDRESS REDACTED
 JIM G HENDERSON AND                                       ADDRESS REDACTED
 JIM G WILEY                                               ADDRESS REDACTED
 JIM HALL AKA JAMES HALL                                   ADDRESS REDACTED
 JIM HOLT                                                  ADDRESS REDACTED
 JIM J BREWER                                              ADDRESS REDACTED
 JIM L PHARISS                                             ADDRESS REDACTED
 JIM L PIERCY                                              ADDRESS REDACTED
 JIM LOWDER                                                ADDRESS REDACTED
 JIM R BARTON                                              ADDRESS REDACTED
 JIM R CADWELL                                             ADDRESS REDACTED
 JIM SASSER                                                ADDRESS REDACTED
 JIMEEL MICHAEL HADDAD                                     ADDRESS REDACTED
 JIMMIE AND CAROL ROGERS REVOCABLE T                       ADDRESS REDACTED
 JIMMIE CHARLETT THOMPSON                                  ADDRESS REDACTED
 JIMMIE E and DARLENE S DAWSON                             ADDRESS REDACTED
 JIMMIE E STRICKLAND                                       ADDRESS REDACTED
 JIMMIE H EHARDT                                           ADDRESS REDACTED
 JIMMIE LEE FOWLER                                         ADDRESS REDACTED
 JIMMY A COMER                                             ADDRESS REDACTED
 JIMMY BLUNT JR                                            ADDRESS REDACTED
 JIMMY C and JO ANN HELTON                                 ADDRESS REDACTED
 JIMMY CAIN                                                ADDRESS REDACTED
 JIMMY D COFFEY                                            ADDRESS REDACTED
 JIMMY D ROGERS                                            ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                              Page 143 of 315
                                           Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 152 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                   Notice Name               Address1               Address2          Address3          City     State       Zip      Country
 JIMMY D SPARKS                                       ADDRESS REDACTED
 JIMMY DEAN POFF                                      ADDRESS REDACTED
 JIMMY DON BLAIR                                      ADDRESS REDACTED
 JIMMY DOYLE BURROWS                                  ADDRESS REDACTED
 JIMMY EARL HAWKINS                                   ADDRESS REDACTED
 JIMMY JOE & SENEA YOUNG LIVING TRUST                 ADDRESS REDACTED
 JIMMY JOE and SENEA YOUNG LIVING TRUST               ADDRESS REDACTED
 JIMMY KNOX AND                                       ADDRESS REDACTED
 JIMMY L ALLEN                                        ADDRESS REDACTED
 JIMMY L and BONNIE S ANDERSON                        ADDRESS REDACTED
 JIMMY L COLLINS                                      ADDRESS REDACTED
 JIMMY L DIXON                                        ADDRESS REDACTED
 JIMMY L SR and SANDRA BUTLER JT                      ADDRESS REDACTED
 JIMMY LEE TAYLOR                                     ADDRESS REDACTED
 JIMMY PHIL BEVILL                                    ADDRESS REDACTED
 JIMMY RAY MARTIN                                     ADDRESS REDACTED
 JIMMY WATSON AND                                     ADDRESS REDACTED
 JIMMY WAYNE COPENHAVER                               ADDRESS REDACTED
 JIMMY ZACK GOAD                                      ADDRESS REDACTED
 JIMMYE M BOWLES                                      ADDRESS REDACTED
 JJS WORKING INTERESTS LLC      JUSTIN SIMONS         2001 KIRBY DR               SUITE 1110                         HOUSTON         TX      77019
 JJTK LLC                                             112 WEST 8TH AVENUE, STE 1000                                  AMARILLO        TX      79101-2314
 JK ROYALTY LP                  JOHN WEBB             PO BOX 904                                                     MIDLAND         TX      79702
 JKC3H8 A NEVADA LP                                   1915 MOFFAT BLVD                                               MANTECA         CA      95336
 JKV CORPORATION                                      8601 W CROSS DR #F5-208                                        LITTLETON       CO      80123
 JLLS LLC                                             1523 N 90TH                                                    ENID            OK      73701
 JMA Energy                                           1021 NW Grand Blvd                                             Oklahoma City   OK      73118
 JMA ENERGY CO LLC                                    1021 NW GRAND BOULEVARD                                        OKLAHOMA CITY   OK      73118
 JMA ENERGY COMPANY LLC         JMA ENERGY JEFFREY MCDOUGALL
                                                      1021 N.W. GRAND BOULEVARD                                      OKLAHOMA CITY   OK      73118
 JMA ENERGY COMPANY, LLC                              1021 N.W. GRAND BOULEVARD                                      OKLAHOMA CITY   OK      73118
 JMC WORKING INTEREST OF OKLAHOMA
                                A LIMITED PARTNERSHIP P.O. BOX 31450                                                 MESA            AZ      85275
 JMD PROPERTIES LLC                                   PO BOX 14426                                                   OKLAHOMA CITY   OK      73113
 JMD PROPERTIES LLC             JOE DAN TRIGG         PO BOX 14426                                                   OKLAHOMA CITY   OK      73113
 JMO and G LLC                  JOE E MARX III        2602 POINT DRIVE                                               MONROE          LA      71201
 JMT MINERAL TRUST 12876                              ADDRESS REDACTED
 JO ANN ADAMS                                         ADDRESS REDACTED
 JO ANN HADEN                                         ADDRESS REDACTED
 JO ANN NELSON WHITE                                  ADDRESS REDACTED
 JO ANN NICHOLAS LIFE ESTATE                          ADDRESS REDACTED
 JO ANN NIXON                                         ADDRESS REDACTED
 JO ANN SHAW BARBER TRUST                             ADDRESS REDACTED
 JO ANN SPICER                                        ADDRESS REDACTED
 JO ANN THOMAS                                        ADDRESS REDACTED
 JO ANN WEBBER                                        ADDRESS REDACTED
 JO ANN WHITE                                         ADDRESS REDACTED
 JO ANN WYLIE                                         ADDRESS REDACTED
 JO ANNA WILSON CORWIN                                ADDRESS REDACTED
 JO ANNE MACKEY                                       ADDRESS REDACTED
 JO BARTON BLAU                                       ADDRESS REDACTED
 JO BETH MOAD                                         ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 144 of 315
                                            Case 20-11441-BLS      Doc 241          Filed 08/10/20   Page 153 of 323
                                                                               Exhibit C
                                                                            Creditor Matrix
                                                                       Served via First Class Mail


             Company                  Notice Name           Address1                  Address2       Address3          City   State   Zip   Country
 JO CASSIN                                          ADDRESS REDACTED
 JO ELIZABETH MOAD LIVING TRUST DTD 2282017         ADDRESS REDACTED
 JO GUS TURNER                                      ADDRESS REDACTED
 JO LYNN FLOWERS ROWLAND                            ADDRESS REDACTED
 JO LYNN MANAR                                      ADDRESS REDACTED
 JO MARILYN ANDERSON                                ADDRESS REDACTED
 JO NELL YORK                                       ADDRESS REDACTED
 JO ROGERS                                          ADDRESS REDACTED
 JOAN BRUCE MAGEE                                   ADDRESS REDACTED
 JOAN BUSHEY                                        ADDRESS REDACTED
 JOAN BUSHNELL                                      ADDRESS REDACTED
 JOAN CHAIN                                         ADDRESS REDACTED
 JOAN D YOUNG                                       ADDRESS REDACTED
 JOAN DENTON                                        ADDRESS REDACTED
 JOAN DURHAM                                        ADDRESS REDACTED
 JOAN GAYE LUNSFORD KUHNE                           ADDRESS REDACTED
 JOAN GAYE LUNSFORD KUHNE, ET AL                    ADDRESS REDACTED
 JOAN GAYNE LUNSFORD KUHNE, ET AL                   ADDRESS REDACTED
 JOAN GREEN REV TRUST                               ADDRESS REDACTED
 JOAN KERSHAW PUTNAM TR                             ADDRESS REDACTED
 JOAN M BUERSCHINGER                                ADDRESS REDACTED
 JOAN MILLER                                        ADDRESS REDACTED
 JOAN STAUFFER                                      ADDRESS REDACTED
 JOANN B SIMMONS                                    ADDRESS REDACTED
 JOANN B SIMMONS LIFE ESTATE                        ADDRESS REDACTED
 JOANN BOYD                                         ADDRESS REDACTED
 JOANN EASDEN                                       ADDRESS REDACTED
 JOANN L PHILLIPS                                   ADDRESS REDACTED
 JOANN M PETERMAN                                   ADDRESS REDACTED
 JOANN S RUPPERT TRUSTEE OF THE                     ADDRESS REDACTED
 JOANN SLOUP                                        ADDRESS REDACTED
 JOANN WICHERT WALENCIAK                            ADDRESS REDACTED
 JOANN YABROF                                       ADDRESS REDACTED
 JOANNA MCGEHEE BEARDEN                             ADDRESS REDACTED
 JOANNE BERRY HARRISON                              ADDRESS REDACTED
 JOANNE BLEVINS                                     ADDRESS REDACTED
 JOANNE DOROTHEA CRAIN                              ADDRESS REDACTED
 JOANNE E BREWER                                    ADDRESS REDACTED
 JOANNE R SPILLMAN                                  ADDRESS REDACTED
 JOANNE SUSAN HANSEN                                ADDRESS REDACTED
 JOAQUIN S MERCADO AND BEATRIS MERCA                ADDRESS REDACTED
 JOB ROMO                                           ADDRESS REDACTED
 JOCELYN GRAY                                       ADDRESS REDACTED
 JODI BRYANT HERRLING                               ADDRESS REDACTED
 JODI CLINE                                         ADDRESS REDACTED
 JODI RAE PATTON                                    ADDRESS REDACTED
 JODIE F ALLEN                                      ADDRESS REDACTED
 JODIE PRUITT                                       ADDRESS REDACTED
 JODY D LANEY AKA JOEL LANEY                        ADDRESS REDACTED
 JODY ELLEN HENDERSON                               ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                     Page 145 of 315
                                            Case 20-11441-BLS      Doc 241          Filed 08/10/20   Page 154 of 323
                                                                               Exhibit C
                                                                            Creditor Matrix
                                                                       Served via First Class Mail


             Company                  Notice Name           Address1                  Address2       Address3          City   State   Zip   Country
 JODY ELLEN HENDERSON                               ADDRESS REDACTED
 JODY PARMER REVOCABLE LIVING TRUST DTD 2102020     ADDRESS REDACTED
 JODY WOODS                                         ADDRESS REDACTED
 JOE A and THELMA L ZELNICEK JT                     ADDRESS REDACTED
 JOE A HARTER SUCCESSOR TRUSTEE                     ADDRESS REDACTED
 JOE A MURPHREE                                     ADDRESS REDACTED
 JOE A. MURPHREE                                    ADDRESS REDACTED
 JOE ALAN ROBINSON                                  ADDRESS REDACTED
 JOE and VICKI MILLER REVOCABLE TRUST DTD 1222010   ADDRESS REDACTED
 JOE B THORNTON JR                                  ADDRESS REDACTED
 JOE B THORNTON JR                                  ADDRESS REDACTED
 JOE BENTON KECK                                    ADDRESS REDACTED
 JOE BILL MOAD                                      ADDRESS REDACTED
 JOE BOB KINNAMAN                                   ADDRESS REDACTED
 JOE BOB NELSON                                     ADDRESS REDACTED
 JOE BRADFORD                                       ADDRESS REDACTED
 JOE C ATCHLEY                                      ADDRESS REDACTED
 JOE C MEADE                                        ADDRESS REDACTED
 JOE C PYATT and NEVA J PYATT JT                    ADDRESS REDACTED
 JOE D BLOODWORTH                                   ADDRESS REDACTED
 JOE D SMITH ESTATE                                 ADDRESS REDACTED
 JOE D WOOD AND                                     ADDRESS REDACTED
 JOE DAN HOLT AKA DAN HOLT                          ADDRESS REDACTED
 JOE DAVID JOHNSON                                  ADDRESS REDACTED
 JOE DAYNE HOWARD                                   ADDRESS REDACTED
 JOE DAYNE HOWARD                                   ADDRESS REDACTED
 JOE DEAN HELTON                                    ADDRESS REDACTED
 JOE DEVENAS JR                                     ADDRESS REDACTED
 JOE DON ROBINSON JR                                ADDRESS REDACTED
 JOE E GRANTZ                                       ADDRESS REDACTED
 JOE E MARX III                                     ADDRESS REDACTED
 JOE E ROGERS AND                                   ADDRESS REDACTED
 JOE E WEIS                                         ADDRESS REDACTED
 JOE E. CURTIS PRODUCTION CO LTD                    ADDRESS REDACTED
 JOE FRED BOSTON JR                                 ADDRESS REDACTED
 JOE GALLIGHER AND                                  ADDRESS REDACTED
 JOE H MADDOX AND                                   ADDRESS REDACTED
 JOE H WATKINS                                      ADDRESS REDACTED
 JOE HELTON and ALMA HELTON                         ADDRESS REDACTED
 JOE I STONE                                        ADDRESS REDACTED
 JOE K LESTER                                       ADDRESS REDACTED
 JOE K LESTER FAMILY TRUST DATED 10 08 1995         ADDRESS REDACTED
 JOE K LESTER FAMILY TRUST DATED 10-08-1995         ADDRESS REDACTED
 JOE KENMORE                                        ADDRESS REDACTED
 JOE LYNN BURCH                                     ADDRESS REDACTED
 JOE M ANDERSON                                     ADDRESS REDACTED
 JOE M ANDERSON EXEMPT TRUST                        ADDRESS REDACTED
 JOE P LANDERS                                      ADDRESS REDACTED
 JOE P MAXEY                                        ADDRESS REDACTED
 JOE P PRITCHETT ESTATE                             ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                     Page 146 of 315
                                           Case 20-11441-BLS       Doc 241           Filed 08/10/20   Page 155 of 323
                                                                                Exhibit C
                                                                             Creditor Matrix
                                                                        Served via First Class Mail


             Company                 Notice Name             Address1                  Address2       Address3          City   State       Zip      Country
 JOE PAUL SMITH                                    ADDRESS REDACTED
 JOE R LUTHER IRREVOCABLE TRUST DTD 09 13 2013     ADDRESS REDACTED
 JOE S AND LINDA WERNER HUSBAND and WIFE           ADDRESS REDACTED
 JOE SADLER                                        ADDRESS REDACTED
 JOE W HAYES TRUST                                 ADDRESS REDACTED
 JOED DENDY                                        ADDRESS REDACTED
 JOEL A DODSON SR AND                              ADDRESS REDACTED
 JOEL BOOKER                                       ADDRESS REDACTED
 JOEL D CARPENTER                                  ADDRESS REDACTED
 JOEL DIXON                                        ADDRESS REDACTED
 JOEL EDWARD FINSTERWALD LIFE EST                  ADDRESS REDACTED
 JOEL FINSTERWALD                                  ADDRESS REDACTED
 JOEL G SANDERS                                    ADDRESS REDACTED
 JOEL G TOEWS                                      ADDRESS REDACTED
 JOEL GREG PETERSON                                ADDRESS REDACTED
 JOEL HAMM III                                     ADDRESS REDACTED
 JOEL L ZELIGSON                                   ADDRESS REDACTED
 JOEL LENZ                                         ADDRESS REDACTED
 JOEL PAT CHESNEY                                  ADDRESS REDACTED
 JOEL RAY MCCOY                                    ADDRESS REDACTED
 JOEL THOMAS MCPHERSON                             ADDRESS REDACTED
 JOETTA L BOTTS                                    ADDRESS REDACTED
 JOETTA M BUCK                                     ADDRESS REDACTED
 JOEY A GARRARD AND                                ADDRESS REDACTED
 JOEY DON SPEED TRUST                              ADDRESS REDACTED
 JOEY NUTLEY                                       ADDRESS REDACTED
 JOHANNA FAUST                                     ADDRESS REDACTED
 JOHANNA K LITTLE and ROBERT W                     ADDRESS REDACTED
 JOHANNA TRUST #2 UWO OF HANNAH                    ADDRESS REDACTED
 JOHANNA WAMBLE BERRY ESTATE                       ADDRESS REDACTED
 JOHANNA WAMBLE BERRY ESTATE                       ADDRESS REDACTED
 JOHANNE S BLODGETT                                ADDRESS REDACTED
 JOHANNE S BLODGETT ESTATE                         ADDRESS REDACTED
 JOHN A BRISCOE                                    ADDRESS REDACTED
 JOHN A CAVIN III                                  ADDRESS REDACTED
 JOHN A FERGUSON                                   ADDRESS REDACTED
 JOHN A KAMPS                                      ADDRESS REDACTED
 JOHN A KIENZLE                                    ADDRESS REDACTED
 JOHN A MARSHALL                                   ADDRESS REDACTED
 JOHN A MARSHALL CO                                10930 LACKMAN ROAD                                            LENEXA        KS      66219-1232
 JOHN A MOLLET TR DTD 12181995                     ADDRESS REDACTED
 JOHN A MULLINS JR ESTATE                          ADDRESS REDACTED
 JOHN A SHALLER                                    ADDRESS REDACTED
 JOHN A STRANGE                                    ADDRESS REDACTED
 JOHN A THORSON                                    ADDRESS REDACTED
 JOHN A WAGNER                                     ADDRESS REDACTED
 JOHN ABEYTA                                       ADDRESS REDACTED
 JOHN ALBERT DUNCAN AND                            ADDRESS REDACTED
 JOHN ALEXANDER SPEARS REV TR DTD 112008           ADDRESS REDACTED
 JOHN ALLAN REX                                    ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                      Page 147 of 315
                                          Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 156 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


             Company                 Notice Name                Address1                  Address2       Address3           City   State       Zip      Country
 JOHN ALLEN MOORE                                     ADDRESS REDACTED
 JOHN and DONNA BRYANT                                ADDRESS REDACTED
 JOHN and JUDY MCCARVILLE REV TR                      ADDRESS REDACTED
 JOHN and PATRICIA WEIGEN TRUST                       ADDRESS REDACTED
 JOHN ANDREW BURRELL                                  ADDRESS REDACTED
 JOHN ANDREW FRISK                                    ADDRESS REDACTED
 JOHN ANDREW STANSBERRY                               ADDRESS REDACTED
 JOHN ANDREW STANSBERRY                               ADDRESS REDACTED
 JOHN B KIRKPATRICK LLC                               ADDRESS REDACTED
 JOHN B WATTS                                         ADDRESS REDACTED
 JOHN B WHITE JR                                      ADDRESS REDACTED
 JOHN B WILLIAMS                                      ADDRESS REDACTED
 JOHN B WOOTTEN JR LLC         AN OKLAHOMA LLC        PO BOX 1056                                                   CHICKASHA      OK      73023-1056
 JOHN BRUCE EAKINS                                    ADDRESS REDACTED
 JOHN BRUCE EAKINS                                    ADDRESS REDACTED
 JOHN BRUCE EAKINS LIFE TENANT                        ADDRESS REDACTED
 JOHN C and DIANE R WYNNE TRUST                       ADDRESS REDACTED
 JOHN C DORN TRUSTEE                                  ADDRESS REDACTED
 JOHN C FUCILLO AND                                   ADDRESS REDACTED
 JOHN C GRAVLEE                                       ADDRESS REDACTED
 JOHN C LYONS AND                                     ADDRESS REDACTED
 JOHN C MARBLE                                        ADDRESS REDACTED
 JOHN C MITCHELL JR                                   ADDRESS REDACTED
 JOHN C PIERCE II AND                                 ADDRESS REDACTED
 JOHN C SHAWVER                                       ADDRESS REDACTED
 JOHN C STERQUELL                                     ADDRESS REDACTED
 JOHN CATES CURTIS                                    ADDRESS REDACTED
 JOHN CATON AND                                       ADDRESS REDACTED
 JOHN CHARLES SANSING                                 ADDRESS REDACTED
 JOHN CHARLES WAGNER and                              ADDRESS REDACTED
 JOHN CHARLES WALSER                                  ADDRESS REDACTED
 JOHN CHILDS                                          ADDRESS REDACTED
 JOHN CLAY HERNING                                    ADDRESS REDACTED
 JOHN CLIFFORD WOMACK                                 ADDRESS REDACTED
 JOHN CLYDE HELTON                                    ADDRESS REDACTED
 JOHN COOPER WEST JR                                  ADDRESS REDACTED
 JOHN CRANE                                           ADDRESS REDACTED
 JOHN CRINER JR FAMILY TRUST UDO 62                   ADDRESS REDACTED
 JOHN D COLEMAN MINERAL TRUST                         ADDRESS REDACTED
 JOHN D COOPER RESIDUARY TRUST                        ADDRESS REDACTED
 JOHN D DENNIS                                        ADDRESS REDACTED
 JOHN D GIDEL                                         ADDRESS REDACTED
 JOHN D GROENDYKE                                     ADDRESS REDACTED
 JOHN D JONES                                         ADDRESS REDACTED
 JOHN D JONES                                         ADDRESS REDACTED
 JOHN D LAFLIN                                        ADDRESS REDACTED
 JOHN D LOVELL                                        ADDRESS REDACTED
 JOHN D MACKEY                                        ADDRESS REDACTED
 JOHN D MCFADDEN and GERALDINE E                      ADDRESS REDACTED
 JOHN D MCLEAN LLC             CO BOKF NA DB BANK OF OKLAHOMA
                                                      PO BOX 1588
                                                               AGENT                                                TULSA          OK      74101


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 148 of 315
                                          Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 157 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


             Company                 Notice Name                Address1                  Address2       Address3          City   State       Zip   Country
 JOHN D PARKS                                         ADDRESS REDACTED
 JOHN D PERRYMAN                                      ADDRESS REDACTED
 JOHN D PUTMAN                                        ADDRESS REDACTED
 JOHN D PUTMAN                                        ADDRESS REDACTED
 JOHN D RAMP                                          ADDRESS REDACTED
 JOHN D RAMP ESTATE                                   ADDRESS REDACTED
 JOHN D RAMP ESTATE                                   ADDRESS REDACTED
 JOHN D RIESEN                                        ADDRESS REDACTED
 JOHN D RUTLEDGE                                      ADDRESS REDACTED
 JOHN D STOCKER                                       ADDRESS REDACTED
 JOHN D WARNER                                        ADDRESS REDACTED
 JOHN D WILLIAMS                                      ADDRESS REDACTED
 JOHN DALE CARPENTER                                  ADDRESS REDACTED
 JOHN DANIEL BUCKINGHAM                               ADDRESS REDACTED
 JOHN DAVID LANDERS                                   ADDRESS REDACTED
 JOHN DAVID WRIGHT                                    ADDRESS REDACTED
 JOHN DAVID WRIGHT TRUST                              ADDRESS REDACTED
 JOHN DEA MILLER                                      ADDRESS REDACTED
 JOHN DIXON AND                                       ADDRESS REDACTED
 JOHN DOUGLAS CREECH                                  ADDRESS REDACTED
 JOHN DOUGLAS HACKER                                  ADDRESS REDACTED
 JOHN DRAKE                                           ADDRESS REDACTED
 JOHN E BROYLES                                       ADDRESS REDACTED
 JOHN E CARPENTER                                     ADDRESS REDACTED
 JOHN E DONNELLAN                                     ADDRESS REDACTED
 JOHN E DONNELLAN and GAIL DONNELLAN TIC              ADDRESS REDACTED
 JOHN E EMICK AND                                     ADDRESS REDACTED
 JOHN E GLAZE                                         ADDRESS REDACTED
 JOHN E HALL JR                                       ADDRESS REDACTED
 JOHN E HOELTZEL                                      ADDRESS REDACTED
 JOHN E JOHNSON                                       ADDRESS REDACTED
 JOHN E MILLER                                        ADDRESS REDACTED
 JOHN E WERNER                                        ADDRESS REDACTED
 JOHN EDGAR PENICK                                    ADDRESS REDACTED
 JOHN EDWARD BONEBRAKE                                ADDRESS REDACTED
 JOHN ELDON RITCHEY                                   ADDRESS REDACTED
 JOHN ERIC MCMULLEN AND                               ADDRESS REDACTED
 JOHN F and PATRICE R VISIC                           2749 S LOS ALTOS                                              MESA          AZ      85202
 JOHN F and PATRICE R VISIC    CHICKASHA COTTON OIL CO2749 S LOS ALTOS                                              MESA          AZ      85202
 JOHN F DECKER AND                                    ADDRESS REDACTED
 JOHN F DECKER JR RONALD DECKER and                   ADDRESS REDACTED
 JOHN F DORN                                          ADDRESS REDACTED
 JOHN F LACY                                          ADDRESS REDACTED
 JOHN F ORI                                           ADDRESS REDACTED
 JOHN F. SHERIDAN                                     ADDRESS REDACTED
 JOHN FLOYD EARTH MOVING LLC                          P.O. BOX 381                                                  BOOKER        TX      79005
 JOHN FRANCES WHALEN JR                               ADDRESS REDACTED
 JOHN FRANCES WHALEN JR                               ADDRESS REDACTED
 JOHN FRANCIS MENARD                                  ADDRESS REDACTED
 JOHN FRANK NEWTON                                    ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 149 of 315
                                           Case 20-11441-BLS              Doc 241          Filed 08/10/20   Page 158 of 323
                                                                                      Exhibit C
                                                                                   Creditor Matrix
                                                                              Served via First Class Mail


             Company                 Notice Name                    Address1                 Address2       Address3          City   State       Zip      Country
 JOHN FRANKLIN KING                                      ADDRESS REDACTED
 JOHN G AND GRACE H WILLIAS REVOC TR                     ADDRESS REDACTED
 JOHN G AUGUST J and CHARLOTTE                           ADDRESS REDACTED
 JOHN G HRONOPULOS                                       ADDRESS REDACTED
 JOHN G INNES and DOROTHY V INNES TRUST DATED 10291992   ADDRESS REDACTED
 JOHN G WESNER                                           ADDRESS REDACTED
 JOHN G WILT                                             ADDRESS REDACTED
 JOHN GALT LLC                                           PO BOX 432                                                    PIEDMONT      OK      73078
 JOHN GARLAND SWANSON                                    ADDRESS REDACTED
 JOHN GEORGE HRONOPULOS                                  ADDRESS REDACTED
 JOHN GILBERT CONSULTING LLC                             4798 WEST MINERAL AVE APT 103                                 LITTLETON     CO      80128
 JOHN GOODMAN                                            ADDRESS REDACTED
 JOHN GRAVLEE AND                                        ADDRESS REDACTED
 JOHN GRIPP                                              ADDRESS REDACTED
 JOHN H BOOTH JR and LINDA BOOTH                         ADDRESS REDACTED
 JOHN H GRACEY JR                                        ADDRESS REDACTED
 JOHN H MANNING                                          ADDRESS REDACTED
 JOHN H MEADOWS                                          ADDRESS REDACTED
 JOHN H TOMPKINS AND                                     ADDRESS REDACTED
 JOHN HANCOCK LIFE INSURANCE COMPANY USA                 200 BERKELEY ST                                               BOSTON        MA      02116-5023
 JOHN HAYDEN GROENDYKE                                   ADDRESS REDACTED
 JOHN HENRY BROGDON                                      ADDRESS REDACTED
 JOHN HERTH                                              ADDRESS REDACTED
 JOHN HUDDLESTON and CHARLOTTE HUDDLESTON HWJT           ADDRESS REDACTED
 JOHN HUFF                                               ADDRESS REDACTED
 JOHN HUSSEY                                             ADDRESS REDACTED
 JOHN J and AMY R HAGER JT                               ADDRESS REDACTED
 JOHN J GLAZE AND                                        ADDRESS REDACTED
 JOHN J HARTIG                                           ADDRESS REDACTED
 JOHN J KELLET TRUST                                     ADDRESS REDACTED
 JOHN J SMITH                                            ADDRESS REDACTED
 JOHN J SMITH                                            ADDRESS REDACTED
 JOHN J STUART AND                                       ADDRESS REDACTED
 JOHN JAMES GODDEN                                       ADDRESS REDACTED
 JOHN JOSEPH KEITH SR                                    ADDRESS REDACTED
 JOHN JOSEPH STASNEY                                     ADDRESS REDACTED
 JOHN K MARTIN AND                                       ADDRESS REDACTED
 JOHN K MARTIN REVOCABLE TRUST                           ADDRESS REDACTED
 John Keith                                              6341 Sunlake Dr                                               Amarillo      TX      79124
 JOHN KELLEHER                                           ADDRESS REDACTED
 JOHN L and BETTY G MCMAHAN                              ADDRESS REDACTED
 JOHN L CANTRELL                                         ADDRESS REDACTED
 JOHN L PURVIS                                           ADDRESS REDACTED
 JOHN L WIECZOREK                                        ADDRESS REDACTED
 JOHN L WORDEN JR AND                                    ADDRESS REDACTED
 JOHN L WRIGHT JR                                        ADDRESS REDACTED
 JOHN LEE WAMBLE JR                                      ADDRESS REDACTED
 JOHN LELAND WRIGHT TR IN ADMINISTRATION                 ADDRESS REDACTED
 JOHN LEROY PRESTRIDGE JR ESTATE                         ADDRESS REDACTED
 JOHN LYNN BURGE                                         ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                            Page 150 of 315
                                           Case 20-11441-BLS             Doc 241         Filed 08/10/20   Page 159 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                   Notice Name                 Address1                Address2       Address3          City   State       Zip   Country
 JOHN M BONDS                                             ADDRESS REDACTED
 JOHN M COLLAR                                            ADDRESS REDACTED
 JOHN M DICKSON                                           ADDRESS REDACTED
 JOHN M DICKSON IRREVOCABLE TRUST UA                      ADDRESS REDACTED
 JOHN M GILLESPIE ALMA M GILLESPIE                        ADDRESS REDACTED
 JOHN M JAMESON                                           ADDRESS REDACTED
 JOHN M LSPOIR AND                                        ADDRESS REDACTED
 JOHN M MYERS AND                                         ADDRESS REDACTED
 JOHN M SHELTON III                                       ADDRESS REDACTED
 JOHN M SHELTON III COMPANY                               3412 AIRWAY BLVD                                           AMARILLO      TX      79118
 JOHN MARK WAUGH TRUST                                    ADDRESS REDACTED
 JOHN MCCOWN                                              ADDRESS REDACTED
 JOHN MICHAEL HOLT                                        ADDRESS REDACTED
 JOHN MIRICK HATLEY                                       ADDRESS REDACTED
 JOHN NEECE                                               ADDRESS REDACTED
 JOHN NICHOLAS                                            ADDRESS REDACTED
 JOHN O JONES LIFE ESTATE                                 ADDRESS REDACTED
 JOHN OREN COLTHARP                                       ADDRESS REDACTED
 JOHN ORVILLE BULLINGTON                                  ADDRESS REDACTED
 JOHN P and JUSTINE B BOOTS JT                            ADDRESS REDACTED
 JOHN P KJELMYR                                           ADDRESS REDACTED
 JOHN P MCLEMORE AND                                      ADDRESS REDACTED
 JOHN P UZZO AND                                          ADDRESS REDACTED
 JOHN P UZZO AND                                          ADDRESS REDACTED
 JOHN P WANDEL JR                                         ADDRESS REDACTED
 JOHN PATRICK FELIX                                       ADDRESS REDACTED
 JOHN PATRICK WATSON JR                                   ADDRESS REDACTED
 JOHN PATRICK WILLIAMS                                    ADDRESS REDACTED
 JOHN PAUL BRANIFF AND                                    ADDRESS REDACTED
 JOHN PAUL BURTON                                         ADDRESS REDACTED
 JOHN PENDLETON                                           ADDRESS REDACTED
 JOHN PHILIP KARPER                                       ADDRESS REDACTED
 JOHN PHILIP WANDEL                                       ADDRESS REDACTED
 JOHN PHILIP WANDEL JR ESTATE TRUST                       ADDRESS REDACTED
 JOHN PHILIP WANDEL JR EXEMPT                             ADDRESS REDACTED
 JOHN POWERS                                              ADDRESS REDACTED
 JOHN R and LOIS C CLAUSING                               ADDRESS REDACTED
 JOHN R BLACK III                                         ADDRESS REDACTED
 JOHN R BUCKTHAL                                          ADDRESS REDACTED
 JOHN R CATES                                             ADDRESS REDACTED
 JOHN R COLLARD JR FAMILY PARTNERSHIP
                                JOHN R COLLARD
                                        LTD               7815 TARRYTOWN AVENUE                                      AMARILLO      TX      79121
 JOHN R FIERS JR AND KIMBERLY W FIERS JT REV TR DTD 3 19 18
                                                          ADDRESS REDACTED
 JOHN R FIERS JR INDIV                                    ADDRESS REDACTED
 JOHN R GULLISON                                          ADDRESS REDACTED
 JOHN R HOGE                                              ADDRESS REDACTED
 JOHN R KEITH                                             ADDRESS REDACTED
 JOHN R KOHNKE                                            ADDRESS REDACTED
 JOHN R LAFLIN                                            ADDRESS REDACTED
 JOHN R LIPPMANN                                          ADDRESS REDACTED
 JOHN R MCGINLEY JR FAMILY REV TR                         ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 151 of 315
                                           Case 20-11441-BLS        Doc 241          Filed 08/10/20   Page 160 of 323
                                                                                Exhibit C
                                                                             Creditor Matrix
                                                                        Served via First Class Mail


            Company                  Notice Name             Address1                  Address2       Address3          City     State       Zip   Country
 JOHN R MURRELL                                    ADDRESS REDACTED
 JOHN R POWER JR                                   ADDRESS REDACTED
 JOHN R PRINGLE                                    ADDRESS REDACTED
 JOHN R ROOK                                       ADDRESS REDACTED
 JOHN R ROOK and SHARON ROOK LIVING TRUST          ADDRESS REDACTED
 JOHN R THAYER AND                                 ADDRESS REDACTED
 JOHN ROBERT MCMAHAN                               ADDRESS REDACTED
 JOHN ROBERT WATKINS                               ADDRESS REDACTED
 JOHN ROMINE TRUCKING INC                          P.O. BOX 95368                                                OKLAHOMA CITY   OK      73143
 JOHN RONALD KEITH                                 ADDRESS REDACTED
 JOHN RONALD WAMBLE                                ADDRESS REDACTED
 JOHN ROSS CARMEN                                  ADDRESS REDACTED
 JOHN RUSSEL CHILDRESS                             ADDRESS REDACTED
 JOHN RUSSELL CARGILL                              ADDRESS REDACTED
 JOHN RUSSELL HEINE                                ADDRESS REDACTED
 JOHN S AGEE                                       ADDRESS REDACTED
 JOHN S BROWNLEE                                   ADDRESS REDACTED
 JOHN S THOMAS                                     ADDRESS REDACTED
 JOHN SEBASTIAN LEE                                ADDRESS REDACTED
 JOHN SMITHEE                                      ADDRESS REDACTED
 JOHN SPARKMAN TYNER                               ADDRESS REDACTED
 JOHN STEPHEN VOLLMERT TRUST                       ADDRESS REDACTED
 JOHN STURGEON                                     ADDRESS REDACTED
 JOHN T CORCORAN                                   ADDRESS REDACTED
 JOHN T FRENCH                                     ADDRESS REDACTED
 JOHN T KERRIGAN                                   ADDRESS REDACTED
 JOHN T MCCORMICK                                  ADDRESS REDACTED
 JOHN T ODONNELL AND                               ADDRESS REDACTED
 JOHN T REED AND                                   ADDRESS REDACTED
 JOHN T TARKINGTON                                 ADDRESS REDACTED
 JOHN T WRIGHT                                     ADDRESS REDACTED
 JOHN T WRIGHT                                     ADDRESS REDACTED
 JOHN THOMAS BOSWELL                               ADDRESS REDACTED
 JOHN THOMAS WILEY                                 ADDRESS REDACTED
 JOHN TIDHOLM                                      ADDRESS REDACTED
 JOHN TIDHOLM                                      ADDRESS REDACTED
 JOHN TULLY CARNES                                 ADDRESS REDACTED
 JOHN V MOUNTS                                     ADDRESS REDACTED
 JOHN W BOOKOUT III                                ADDRESS REDACTED
 JOHN W CLOW AND ERLENE CLOW JT                    ADDRESS REDACTED
 JOHN W GAINES                                     ADDRESS REDACTED
 JOHN W HOBSON                                     ADDRESS REDACTED
 JOHN W RIBBLE                                     ADDRESS REDACTED
 JOHN W RONCK                                      ADDRESS REDACTED
 JOHN W THOMPSON                                   ADDRESS REDACTED
 JOHN WALKER                                       ADDRESS REDACTED
 JOHN WANDEL THOMPSON EXEMPT LIFETIME TR           ADDRESS REDACTED
 JOHN WANDEL THOMPSON FAM TR                       ADDRESS REDACTED
 JOHN WAYNE MORRISON REV TR DTD 10608              ADDRESS REDACTED
 JOHN WESLEY FARRIS                                ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                      Page 152 of 315
                                          Case 20-11441-BLS           Doc 241          Filed 08/10/20    Page 161 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


             Company                  Notice Name               Address1             Address2             Address3          City   State       Zip      Country
 JOHN WILEY                                           ADDRESS REDACTED
 JOHN WILLIAM BENNETT ESTATE                          ADDRESS REDACTED
 JOHN WILLIAM HAFFNER TRUST                           ADDRESS REDACTED
 JOHN WILLIAM HOFFMAN                                 ADDRESS REDACTED
 JOHN WILLIAM SCOTT AKA JOHN W SCOTT                  ADDRESS REDACTED
 JOHN WINDELL FOWLER                                  ADDRESS REDACTED
 JOHNEL NEWTON                                        ADDRESS REDACTED
 JOHNNA SMITH                                         ADDRESS REDACTED
 JOHNNIE CRAIG YOUNG                                  ADDRESS REDACTED
 JOHNNIE F FISHER TRUST                               ADDRESS REDACTED
 JOHNNIE J FISHER                                     ADDRESS REDACTED
 JOHNNIE K JONES                                      ADDRESS REDACTED
 JOHNNIE L WILLS                                      ADDRESS REDACTED
 JOHNNIE LEE YOUNG                                    ADDRESS REDACTED
 JOHNNIE MAE DREW                                     511 E 3RD ST                                                   OKMULGEE      OK      74447
 JOHNNIE MAE DREW                                     ADDRESS REDACTED
 JOHNNIE MATT YOUNG                                   ADDRESS REDACTED
 JOHNNIE RANDALL NOBLE                                ADDRESS REDACTED
 JOHNNIE W ALLEN REV LIV TRUST                        ADDRESS REDACTED
 JOHNNIE WAMBLE HALTOM                                ADDRESS REDACTED
 JOHNNIE WAMBLE HALTOM                                ADDRESS REDACTED
 JOHNNY BURRELL                                       ADDRESS REDACTED
 JOHNNY FOWLER DBA                                    P.O. BOX 61066                                                 SAN ANGELO    TX      76906
 JOHNNY GOODWIN                                       ADDRESS REDACTED
 JOHNNY LEE ELLIS                                     ADDRESS REDACTED
 JOHNNY LEE MILLER                                    ADDRESS REDACTED
 JOHNNY LINDEL SMITH                                  ADDRESS REDACTED
 JOHNNY LYNN SPITZER                                  ADDRESS REDACTED
 JOHNNY MARK STOVALL                                  ADDRESS REDACTED
 JOHNNY MCDANIEL                                      ADDRESS REDACTED
 JOHNNY NANCE                                         ADDRESS REDACTED
 JOHNNY R BROOKS                                      ADDRESS REDACTED
 JOHNNY SHAW                                          ADDRESS REDACTED
 JOHNNY SHAW & MERLENE SHAW                           ADDRESS REDACTED
 JOHNNY VELASQUEZ                                     ADDRESS REDACTED
 JOHNNY W MANER                                       ADDRESS REDACTED
 JOHNNY W WATKINS                                     ADDRESS REDACTED
 JOHNNY WILSON and JOAN WILSON HWJT                   ADDRESS REDACTED
 JOHNSON AMANDA L                                     ADDRESS REDACTED
 JOHNSON BOUNDS LLC                                   PO BOX 769                                                     ELK CITY      OK      73648
 JOHNSON BRAYDN R                                     ADDRESS REDACTED
 JOHNSON DAVIS NATURAL RESOURCES
                               ATTNLLC
                                     DR ROBERT R JOHNSON
                                                      JOHNSON DAVIS NATURAL RESOURCES
                                                                               4080 NORTH FERNHILL CIRCLE            TUCSON        AZ      85750
 JOHNSON FAMILY TRUST DTD 04/11/2016                  ADDRESS REDACTED
 JOHNSON FAMILY TRUST DTD 04112016                    ADDRESS REDACTED
 JOHNSON MATTHEY INC                                  4106 NEW WEST DRIVE                                            PASADENA      TX      77507
 JOHNSON PROPERTIES LLC                               ADDRESS REDACTED
 JOHNSTON SEED COMPANY                                P.O. BOX 1307                                                  ENID          OK      73702-1307
 JOHNWANETTE MESHAE GRAYSON ROGERS                    ADDRESS REDACTED
 JOLENE and RAYMOND C NEU HWJT                        ADDRESS REDACTED
 JOLENE ESTES KELLER                                  ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 153 of 315
                                           Case 20-11441-BLS             Doc 241         Filed 08/10/20   Page 162 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


              Company               Notice Name                Address1                    Address2       Address3          City   State       Zip      Country
 JOLENE LAMBERT                                     ADDRESS REDACTED
 JOLENE URSCHEL                                     ADDRESS REDACTED
 JON C CLABORN AND                                  ADDRESS REDACTED
 JON D and DEBBIE A GUMERSON JR                     ADDRESS REDACTED
 JON PATRICK KENNEDY                                ADDRESS REDACTED
 JON RONALD ESTES                                   ADDRESS REDACTED
 JON RONALD FORD                                    ADDRESS REDACTED
 JON STEFFEY                                        ADDRESS REDACTED
 JON STUART LAMOREAUX and ELLEN KAYE LAMOREAUX JTWROS
                                                    ADDRESS REDACTED
 JON T ODEN                                         ADDRESS REDACTED
 JON WILKERSON                                      ADDRESS REDACTED
 JONA BEVILL PLUMMER                                ADDRESS REDACTED
 JONATHAN BLAIR                                     ADDRESS REDACTED
 JONATHAN BLAKE MAJORS TRUST                        ADDRESS REDACTED
 JONATHAN DAVIS                                     ADDRESS REDACTED
 JONATHAN E JENSEN                                  ADDRESS REDACTED
 JONATHAN EDDY WALKER                               ADDRESS REDACTED
 JONATHAN LAIR                                      ADDRESS REDACTED
 JONATHAN LAIR                                      ADDRESS REDACTED
 JONATHAN LANCASTER                                 ADDRESS REDACTED
 JONATHAN W CHAMBERS                                ADDRESS REDACTED
 JONES 2008 REV TR DTD 10/1/08                      4004 NE 138TH ST                                                 EDMOND        OK      73013-7284
 JONES AARON                                        ADDRESS REDACTED
 JONES ADAM B                                       ADDRESS REDACTED
 JONES AMBER D                                      ADDRESS REDACTED
 JONES COUNTY MINERALS INC                          1924 S. UTICA AVE., #1010                                        TULSA         OK      74104
 JONES DAUBE MINERAL COMPANY                        P O BOX 1169                                                     DUNCAN        OK      73534-1169
 JONES DAUBE MINERAL COMPANY LANCE JONES            PO BOX 1169                                                      DUNCAN        OK      73534
 JONES ENERGY                                       807 LAS CIMAS PARKWAY           SUITE 350                        AUSTIN        TX      78746
 Jones Energy LLC,                                  807 Las Cimas Pkwy, Ste 370                                      Austin        TX      78746
 JONES FONDREN HOLDINGS LLC                         PO BOX 131315                                                    HOUSTON       TX      77219
 JONES JORDAN L                                     ADDRESS REDACTED
 JONES RONALD L                                     ADDRESS REDACTED
 JONI M DARNELL                                     ADDRESS REDACTED
 JONI MCMORDIE                                      ADDRESS REDACTED
 JONNELL JACOBSON                                   ADDRESS REDACTED
 JONNELL JACOBSON                                   ADDRESS REDACTED
 JOQUETTA D BURROW                                  ADDRESS REDACTED
 JOQUETTA MC ENTIRE THOMPSON                        ADDRESS REDACTED
 JORDAN C BRAUN                                     ADDRESS REDACTED
 JORDAN C BRAUN, TRUSTEE                            ADDRESS REDACTED
 JORDIN ANDERSON                                    ADDRESS REDACTED
 JOREE WALKER HILL                                  ADDRESS REDACTED
 JORGE H and LEE LYNN MONA                          ADDRESS REDACTED
 JORIE B LAMB REVOCABLE TRUST                       ADDRESS REDACTED
 JOSE A REYES AND DOLORES E REYES                   ADDRESS REDACTED
 JOSE FEDERICO FLORES AND                           ADDRESS REDACTED
 JOSE GARZA                                         ADDRESS REDACTED
 JOSE GUTIERREZ GOMEZ                               ADDRESS REDACTED
 JOSE R BOLANOS AND                                 ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 154 of 315
                                           Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 163 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


            Company                   Notice Name                Address1                  Address2       Address3          City   State       Zip   Country
 JOSE T HERNANDEZ                                      ADDRESS REDACTED
 JOSE VILLALPANDO                                      ADDRESS REDACTED
 JOSEFINA CRUZ MUNOZ AND                               ADDRESS REDACTED
 JOSEPH A BAIN                                         ADDRESS REDACTED
 JOSEPH A DOMINGUEZ                                    ADDRESS REDACTED
 JOSEPH A SCHAEFER                                     ADDRESS REDACTED
 JOSEPH AUGUST SHEPARD                                 ADDRESS REDACTED
 JOSEPH B BOWERS JR                                    ADDRESS REDACTED
 JOSEPH C RUBIOLA                                      ADDRESS REDACTED
 JOSEPH DEAN WALKER                                    ADDRESS REDACTED
 JOSEPH DEVENAS                                        ADDRESS REDACTED
 JOSEPH DEVENAS TRUST DTD 9774                         ADDRESS REDACTED
 JOSEPH E ROSS                                         ADDRESS REDACTED
 JOSEPH EARL BRITTON                                   ADDRESS REDACTED
 JOSEPH F CAMPBELL                                     ADDRESS REDACTED
 JOSEPH HERTH                                          ADDRESS REDACTED
 JOSEPH J MORELLI                                      ADDRESS REDACTED
 JOSEPH JONES                                          ADDRESS REDACTED
 JOSEPH JS DEVENAS                                     ADDRESS REDACTED
 JOSEPH L CRESSMAN                                     ADDRESS REDACTED
 JOSEPH LILLIE MICHAEL SEELY REVOCABLE TRUST DATED 1 29ADDRESS
                                                        2014     REDACTED
 JOSEPH LYLE BARTHELD SPECIAL NEEDS TRUST DTD 682015 ADDRESS REDACTED
 JOSEPH M BAIN                                         ADDRESS REDACTED
 JOSEPH M FISKO IV                                     ADDRESS REDACTED
 JOSEPH MATTHEW KOKOJAN                                ADDRESS REDACTED
 JOSEPH NEAL                                           ADDRESS REDACTED
 JOSEPH O KENNEDY III                                  ADDRESS REDACTED
 JOSEPH P CROWE JR AND KEVIN M CROWE JTWROS            ADDRESS REDACTED
 JOSEPH R and CATHERINE M SCALING JT                   ADDRESS REDACTED
 JOSEPH R MATTINGLY ESTATE                             ADDRESS REDACTED
 JOSEPH ROBERT LAMASTER                                ADDRESS REDACTED
 JOSEPH STEVEN BERTLING                                ADDRESS REDACTED
 JOSEPH T and MARGARET MCQUIGG HWJT                    ADDRESS REDACTED
 JOSEPH WIEZER                                         ADDRESS REDACTED
 JOSEPHINE B CHRISTOPHER                               ADDRESS REDACTED
 JOSEPHINE MYERS BATCHELDER                            ADDRESS REDACTED
 JOSEPHINE SHERWIN                                     ADDRESS REDACTED
 JOSEPHINE THREE LLC            JOSEPHINE THREEE LLC   1820 MAIN ST.                                                 MILES CITY    MT      59301
 JOSEPHINE WILLIAMS                                    ADDRESS REDACTED
 JOSH MAYHEW and SHAUNA MAYHEW HW JT                   ADDRESS REDACTED
 JOSH MAYHEW and SHAUNA MAYHEW HW JT                   ADDRESS REDACTED
 JOSH MCGARRAUGH TRUST                                 ADDRESS REDACTED
 JOSH WHITE AND SHELBY WHITE                           ADDRESS REDACTED
 JOSHUA A PITTS                                        ADDRESS REDACTED
 JOSHUA AVANTS AND                                     ADDRESS REDACTED
 JOSHUA BULL                                           ADDRESS REDACTED
 JOSHUA DAVID BRITT 2012 GST TRUST                     ADDRESS REDACTED
 JOSHUA DAVID BRITT TRUST UTA 10 2 09                  ADDRESS REDACTED
 JOSHUA E SMITH                                        ADDRESS REDACTED
 JOSHUA HUSKEY                                         ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 155 of 315
                                          Case 20-11441-BLS                Doc 241         Filed 08/10/20   Page 164 of 323
                                                                                      Exhibit C
                                                                                   Creditor Matrix
                                                                              Served via First Class Mail


             Company                  Notice Name                  Address1                Address2         Address3          City     State       Zip   Country
 JOSHUA RUSSELL WILSON                                   ADDRESS REDACTED
 JOSHUA RUSSELL WILSON                                   ADDRESS REDACTED
 JOSHUA SCHMIDT                                          ADDRESS REDACTED
 JOSHUA WHISENHUNT                                       ADDRESS REDACTED
 JOSIE LEE PINKSTON                                      ADDRESS REDACTED
 JOSPEH C PUKAITE                                        ADDRESS REDACTED
 JOURNEY ENERGY LLC                                      P O BOX 2647                                                  EDMOND          OK      73083
 JOURNEY OIL & GAS, INC.                                 P.O. BOX 2647                                                 EDMOND          OK      73083
 JOURNEY OIL and GAS INC       INC JOURNEY OIL AND GAS   P.O. BOX 2647                                                 EDMOND          OK      73083
 JOURNEY OILFIELD EQUIPMENT LLC                          P.O. BOX 1540                                                 WOODWARD        OK      73801
 JOY A HENRY REVOCABLE TRUST DTD 51204                   ADDRESS REDACTED
 JOY BETH PARKS MCQUEEN AND                              ADDRESS REDACTED
 JOY DELL SCHELLER                                       ADDRESS REDACTED
 JOY MARLER                                              ADDRESS REDACTED
 JOY PARTNERS LLC              JOY PARTNERS              BRANDON MARTIN - MANAGER PO BOX 576                           ARDMORE         OK      73402
 JOY W MEADOWS                                           ADDRESS REDACTED
 JOYCE ANN GAUT                                          ADDRESS REDACTED
 JOYCE B HAWKINS                                         ADDRESS REDACTED
 JOYCE C MATHEWS DECEASED                                ADDRESS REDACTED
 JOYCE E MATTHEWS                                        ADDRESS REDACTED
 JOYCE ETTA RICH ELLIOTT                                 ADDRESS REDACTED
 JOYCE FORD PERKINS                                      ADDRESS REDACTED
 JOYCE GAUT and EZRA RANDLE JT                           ADDRESS REDACTED
 JOYCE HAWKINS FIELDS                                    ADDRESS REDACTED
 JOYCE LEE EDWARDS                                       ADDRESS REDACTED
 JOYCE M BEVONI                                          ADDRESS REDACTED
 JOYCE M KURTZ ADMINISTRATRIX OF                         ADDRESS REDACTED
 JOYCE MERYDITH HODGES                                   ADDRESS REDACTED
 JOYCE RACHEL RUNYAN                                     ADDRESS REDACTED
 JOYCE WELLS                                             ADDRESS REDACTED
 JOYCE Y MEEK LIFE ESTATE                                ADDRESS REDACTED
 JOYE LYON                                               ADDRESS REDACTED
 JP MCGINLEY                                             4700 GAILLARDIA PARKWAY, SUITE 200                            OKLAHOMA CITY   OK      73142
 JPB CONSULTING SERVICES LLC                             P.O. BOX 1022                                                 MUSTANG         OK      73064
 JR MYERS                                                ADDRESS REDACTED
 JRS OIL INC                   JOHN STEPHENS             PO BOX 797866                                                 DALLAS          TX      75379
 JS INVESTMENTS LLC            LARRY JANTZEN             115 S GRAND                                                   ENID            OK      73701
 JSC LAND COMPANY LLC                                    1715 N HUDSON AVE                                             OKLAHOMA CITY   OK      73103
 JSH RY LLC                    KEITH R GRAY              PO BOX 368                                                    ARDMORE         OK      73402
 JUAN C GONZALEZ AND                                     ADDRESS REDACTED
 JUAN HOLGUIN                                            ADDRESS REDACTED
 JUAN RAMOS AND                                          ADDRESS REDACTED
 JUANITA BILLINGS                                        ADDRESS REDACTED
 JUANITA BIXLER                                          ADDRESS REDACTED
 JUANITA E STAUBER                                       ADDRESS REDACTED
 JUANITA ERVENE STAUBER                                  ADDRESS REDACTED
 JUANITA J CAMP                                          ADDRESS REDACTED
 JUANITA JACKSON LLOYD                                   ADDRESS REDACTED
 JUANITA JENCKS                                          ADDRESS REDACTED
 JUANITA KEELING                                         ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                            Page 156 of 315
                                          Case 20-11441-BLS              Doc 241          Filed 08/10/20   Page 165 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


             Company                 Notice Name                  Address1                  Address2       Address3          City     State       Zip   Country
 JUANITA M ADAMS                                        ADDRESS REDACTED
 JUANITA M MARKHAM                                      ADDRESS REDACTED
 JUANITA M RAY LIVING TRUST                             ADDRESS REDACTED
 JUANITA M WOLFF                                        ADDRESS REDACTED
 JUANITA MAY SCHAEFER VALKEITH                          ADDRESS REDACTED
 JUANITA ONEIL AS CONSERVATOR FOR CLIFFORD G MUSIC JR   ADDRESS REDACTED
 JUANITA P NORDYKE TRUSTEE                              ADDRESS REDACTED
 JUANITA R CAMPBELL                                     ADDRESS REDACTED
 JUANITA RIBBLE                                         ADDRESS REDACTED
 JUANITA WAMBLE                                         ADDRESS REDACTED
 JUDGES 3 31 CO LLC                                     7300 N COMANCHE                                               OKLAHOMA CITY   OK      73132
 JUDI SHELTON                                           ADDRESS REDACTED
 JUDITH A BRINER                                        ADDRESS REDACTED
 JUDITH A HEALD                                         ADDRESS REDACTED
 JUDITH A WILLCOX                                       ADDRESS REDACTED
 JUDITH and JEAN PAPE ADAMS CHARITABLE FOUNDATION       ADDRESS REDACTED
 JUDITH ANN COLBORN WILLMON                             ADDRESS REDACTED
 JUDITH ANN STUBBLEFIELD                                ADDRESS REDACTED
 JUDITH ANN WOOD                                        ADDRESS REDACTED
 JUDITH ANN WOOD AND                                    ADDRESS REDACTED
 JUDITH ASFELD                                          ADDRESS REDACTED
 JUDITH D SINN                                          ADDRESS REDACTED
 JUDITH DEVAUGHN                                        ADDRESS REDACTED
 JUDITH G MACE LIVING TRUST                             ADDRESS REDACTED
 JUDITH GAY TUCKER WESSON                               ADDRESS REDACTED
 JUDITH J NATHAN                                        ADDRESS REDACTED
 JUDITH JOLLEY SORELLE                                  ADDRESS REDACTED
 JUDITH L VICKERS CONNIE CRAIN AND                      ADDRESS REDACTED
 JUDITH LEE SYMPSON STEVENS                             ADDRESS REDACTED
 JUDITH M CURRIE                                        ADDRESS REDACTED
 JUDITH M SNELL                                         ADDRESS REDACTED
 JUDITH M TURNER                                        ADDRESS REDACTED
 JUDITH MARIE KREPLIN GREIDER                           ADDRESS REDACTED
 JUDITH MARIE THOMPSON                                  ADDRESS REDACTED
 JUDITH P CUNNINGHAM AND                                ADDRESS REDACTED
 JUDITH R CRUZ TRUST                                    ADDRESS REDACTED
 JUDITH R TODT                                          ADDRESS REDACTED
 JUDITH SILVERS                                         ADDRESS REDACTED
 JUDITH WILLIAMSON                                      ADDRESS REDACTED
 JUDKINS T WALTON ESTATE                                ADDRESS REDACTED
 JUDY A MCNERNEY                                        ADDRESS REDACTED
 JUDY ANGLIN REVOCABLE TRUST                            ADDRESS REDACTED
 JUDY ANN GULDEMAN                                      ADDRESS REDACTED
 JUDY ANN NEW ROWE                                      ADDRESS REDACTED
 JUDY ANN POTTER                                        PO BOX 395                                                    ELK CITY        OK      73648
 JUDY ANN POTTER                                        ADDRESS REDACTED
 JUDY ANN SCHROEDER                                     ADDRESS REDACTED
 JUDY ANNETTE STOCK                                     ADDRESS REDACTED
 JUDY BURRELL MCKOWN                                    ADDRESS REDACTED
 JUDY CARTWRIGHT RATZLAFF                               ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 157 of 315
                                            Case 20-11441-BLS      Doc 241          Filed 08/10/20   Page 166 of 323
                                                                               Exhibit C
                                                                            Creditor Matrix
                                                                       Served via First Class Mail


             Company                  Notice Name           Address1                  Address2       Address3          City   State   Zip   Country
 JUDY CHASTEEN                                      ADDRESS REDACTED
 JUDY CUNNINGHAM                                    ADDRESS REDACTED
 JUDY DIANE MCCUTCHEON                              ADDRESS REDACTED
 JUDY FAE KIVLEHEN HARRIS                           ADDRESS REDACTED
 JUDY FORD                                          ADDRESS REDACTED
 JUDY FOX                                           ADDRESS REDACTED
 JUDY FRANKS                                        ADDRESS REDACTED
 JUDY G VENCL and WENDELL R VENCL HWJT              ADDRESS REDACTED
 JUDY GROSS JOHNSON                                 ADDRESS REDACTED
 JUDY HUDSON BUCHANAN                               ADDRESS REDACTED
 JUDY J MILLER                                      ADDRESS REDACTED
 JUDY JONES AND WAYNE JONES                         ADDRESS REDACTED
 JUDY K GLANTZ                                      ADDRESS REDACTED
 JUDY K SMITH                                       ADDRESS REDACTED
 JUDY K WEGMILLER                                   ADDRESS REDACTED
 JUDY KASHOU                                        ADDRESS REDACTED
 JUDY KINDSFATHER                                   ADDRESS REDACTED
 JUDY L HERSTAD                                     ADDRESS REDACTED
 JUDY LOU SHORT                                     ADDRESS REDACTED
 JUDY LYNETTE WOOLLARD                              ADDRESS REDACTED
 JUDY LYNN KIDD                                     ADDRESS REDACTED
 JUDY M DAVIS                                       ADDRESS REDACTED
 JUDY M GARBER AND0R                                ADDRESS REDACTED
 JUDY M GRINAGER                                    ADDRESS REDACTED
 JUDY MCMONAGLE                                     ADDRESS REDACTED
 JUDY MELTON                                        ADDRESS REDACTED
 JUDY REYNOLDS WEST                                 ADDRESS REDACTED
 JUDY ROSS                                          ADDRESS REDACTED
 JUDY S TILL                                        ADDRESS REDACTED
 JUDY SHOWALTER                                     ADDRESS REDACTED
 JUDY SMYERS LANKTON                                ADDRESS REDACTED
 JUDY SUE MCGEHEE                                   ADDRESS REDACTED
 JUDY VICKERS                                       ADDRESS REDACTED
 JUDY WHITE                                         ADDRESS REDACTED
 JUHREE CALVERT LIVING TRUST DTD 11 16 95           ADDRESS REDACTED
 JULIA A PHILLIPS TRUST DATED 0706                  ADDRESS REDACTED
 JULIA ANN BERNARD                                  ADDRESS REDACTED
 JULIA ARRINGTON CULVER                             ADDRESS REDACTED
 JULIA B PERSON                                     ADDRESS REDACTED
 JULIA BACHMANN AS HER SEPARATE PROPERTY            ADDRESS REDACTED
 JULIA E BROWNING                                   ADDRESS REDACTED
 JULIA JANE BAKER                                   ADDRESS REDACTED
 JULIA KOERING CARDOZA                              ADDRESS REDACTED
 JULIA L HOSIER                                     ADDRESS REDACTED
 JULIA MAE THOMAS                                   ADDRESS REDACTED
 JULIA O HAWK LIVING TRUST                          ADDRESS REDACTED
 JULIA SCALES CARLE                                 ADDRESS REDACTED
 JULIA T WHITE                                      ADDRESS REDACTED
 JULIAN LYNN DUTTON AND                             ADDRESS REDACTED
 JULIANN SUE CORNELL                                ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                     Page 158 of 315
                                            Case 20-11441-BLS        Doc 241          Filed 08/10/20   Page 167 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


             Company                  Notice Name             Address1                  Address2       Address3          City   State       Zip   Country
 JULIE A LEFFINGWELL                                ADDRESS REDACTED
 JULIE A VERRETTE                                   ADDRESS REDACTED
 JULIE ALLEN                                        ADDRESS REDACTED
 JULIE ALTMAN MORSE                                 ADDRESS REDACTED
 JULIE ANN CAVIN                                    ADDRESS REDACTED
 JULIE ANN WILLIAMS                                 ADDRESS REDACTED
 JULIE B HUFFMAN                                    ADDRESS REDACTED
 JULIE BETH HAWKINS HUNTLEY                         ADDRESS REDACTED
 JULIE CHASE AND                                    ADDRESS REDACTED
 JULIE DARNELL WEBB                                 ADDRESS REDACTED
 JULIE EMANUEL HARDY                                ADDRESS REDACTED
 JULIE J GALUSHA                                    ADDRESS REDACTED
 JULIE K MONTGOMERY                                 ADDRESS REDACTED
 JULIE KAREN BYERLEIN REV TRUST                     ADDRESS REDACTED
 JULIE KAREN BYERLEIN REVOCABLE TRUST               ADDRESS REDACTED
 JULIE LEA RANKIN                                   ADDRESS REDACTED
 JULIE MOORE BROOKE                                 ADDRESS REDACTED
 JULIE REEVES HARRIS TRUST                          ADDRESS REDACTED
 JULIE REEVES HARRIS TRUST                          ADDRESS REDACTED
 JULIE ROSS                                         ADDRESS REDACTED
 JULIE SHELTON SMITH                                ADDRESS REDACTED
 JULIES J LANG JR                                   ADDRESS REDACTED
 JUMP TRANSPORT LLC                                 PO BOX 1456                                                   NEWCASTLE     OK      73065
 JUNE HOLDER MINERAL TR DTD 652012                  ADDRESS REDACTED
 JUNE HOPPER                                        ADDRESS REDACTED
 JUNE PETTYJOHN                                     ADDRESS REDACTED
 JUNE R DORF                                        ADDRESS REDACTED
 JUNIOR LUSBY CATS INC                              10479 HWY 15                                                  SPEARMAN      TX      79081
 JUNIOR V LEVERETT                                  ADDRESS REDACTED
 JUNIOR WELFARE LEAGUE OF ENID                      ADDRESS REDACTED
 JUNIUS D HAYNES                                    ADDRESS REDACTED
 JUSILENE ALVES STASNEY                             ADDRESS REDACTED
 JUSTIN BARRETT LITTERELL                           ADDRESS REDACTED
 JUSTIN BRUCE EAKINS AND KATIE EAKINS               ADDRESS REDACTED
 JUSTIN CARLO DAUGHERTY                             ADDRESS REDACTED
 JUSTIN EAKINS                                      ADDRESS REDACTED
 JUSTIN H DUNLAP                                    ADDRESS REDACTED
 JUSTIN HELTON                                      ADDRESS REDACTED
 JUSTIN HOELTZEL                                    ADDRESS REDACTED
 JUSTIN LEVI BLACKKETTER                            ADDRESS REDACTED
 JUSTIN W ROBINSON AND                              ADDRESS REDACTED
 JUSTIN WADE WALKER                                 ADDRESS REDACTED
 JUSTIN WALKER PUMPING                              PO BOX 65                                                     MOBEETIE      TX      79061
 JUSTIN WAYNE HANNICK                               ADDRESS REDACTED
 JUSTINE PRICE                                      ADDRESS REDACTED
 JUSTO MACIAS                                       ADDRESS REDACTED
 JYLL LYNETTE MORRIS                                ADDRESS REDACTED
 K A SMALL                                          ADDRESS REDACTED
 K and K INC                                        P.O. BOX 53                                                   WHITE DEER    TX      79097
 K and N LAND TRUST                                 ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 159 of 315
                                           Case 20-11441-BLS             Doc 241         Filed 08/10/20   Page 168 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                    Notice Name               Address1                 Address2       Address3          City     State       Zip      Country
 K JAMES NICHOLAS II                                    ADDRESS REDACTED
 K JANE SCOTT DO                                        ADDRESS REDACTED
 K M DOEHRING                                           ADDRESS REDACTED
 K N K OUTDOORS LLC              STEVEN LEE WRIGHT      4808 PACER WAY                                               FLOWER MOUND TX         75028
 K O COOPER                                             ADDRESS REDACTED
 K PHIL FLEETWOOD                                       ADDRESS REDACTED
 KAB ACQUISITION L P III                                410 17TH STREET SUITE 1150                                   DENVER          CO      80202-0000
 KAB ACQUISITION LLLP VIII                              410 17TH ST STE 1151                                         DENVER          CO      80202
 KAE LEE WHITE                                          ADDRESS REDACTED
 KAHOA FAMILY LIV TR DTD 2202001                        ADDRESS REDACTED
 KAISER FRANCIS MANAGEMENT COMPANY LLC                  DEPT 637                                                     TULSA           OK      74182
 KAISER FRANCIS OIL                                     6733 SOUTH YALE AVENUE                                       TULSA           OK      74136
 KAISER FRANCIS OIL                                     P.O. BOX 21468                                               TULSA           OK      74121-1468
 KAISER FRANCIS OIL COMPANY                             6733 SOUTH YALE AVENUE                                       TULSA           OK      74136
 KAISER FRANCIS OIL COMPANY                             DEPT 637                                                     TULSA           OK      74182
 KAISER FRANCIS OIL COMPANY      KAISER FRANCIS OIL CO  DEPT 637                                                     TULSA           OK      74182
 KAISER-FRANCIS OIL CO                                  PO BOX 21468                                                 TULSA           OK      74121-1468
 KALAMAR INC                                            1405 E WILLOW RD                                             ENID            OK      73701
 KALKMAN HABECK COMPANY          MARK F HABECK          PO BOX 2518                                                  ARDMORE         OK      73402
 KAMERI JORDAN TURNER HOFFMAN                           ADDRESS REDACTED
 KAMERI JORDAN TURNER HOFFMAN                           ADDRESS REDACTED
 KANDACE S YOUNG                                        ADDRESS REDACTED
 KandD FRANCIS ROYALTY COMPANY   TED
                                  LLCand MARY FRANCIS   326 ANGUS RD                                                 WAXAHACHIE      TX      75167
 KANDICE HAZLETT BALLMAN                                ADDRESS REDACTED
 KANDICE J OHERN                                        ADDRESS REDACTED
 KANSAS CITY ROYALTY CO LLC                             6520 N WESTERN AVE STE 300                                   OKLAHOMA CITY   OK      73116-7334
 KANSAS STATE TREASURER                                 ADDRESS REDACTED
 KANSAS UNIVERSITY ENDOWMENT CO  ASSOCIATION
                                    UNIVERSITY OF KANSASP O BOX 928                                                  LAWRENCE        KS      66044-0928
 KANTEX TRUST                                           ADDRESS REDACTED
 KAPP                                                   PO BOX 1283                                                  CANADIAN        TX      79014
 KAREN A DUFFY                                          ADDRESS REDACTED
 KAREN ADAMS COX                                        ADDRESS REDACTED
 KAREN and TOMMY L RAMOS TRUST DTD12                    ADDRESS REDACTED
 KAREN AYLING                                           ADDRESS REDACTED
 KAREN B CARROLL                                        ADDRESS REDACTED
 KAREN B CHRISMAN TRUST DTD 11711                       ADDRESS REDACTED
 KAREN BETH MIKULIN TRUST UW OF CHARLOTTE BONITA KELLN  ADDRESS REDACTED
 KAREN BROWNFIELD                                       ADDRESS REDACTED
 KAREN C SCHULZ CONLEY                                  ADDRESS REDACTED
 KAREN CHULOCK BEREBITSKY                               ADDRESS REDACTED
 KAREN COCKERELL LIVING TRUST DTD 12132017              ADDRESS REDACTED
 KAREN COLE                                             ADDRESS REDACTED
 KAREN CROSTHWAIT SEILER                                ADDRESS REDACTED
 KAREN DIANE GREGORY                                    ADDRESS REDACTED
 KAREN DIX BROWN SIDERS ESTATE                          ADDRESS REDACTED
 KAREN EISENHART                                        ADDRESS REDACTED
 KAREN FORE                                             ADDRESS REDACTED
 KAREN GRAVES                                           ADDRESS REDACTED
 KAREN GROSS BARTON                                     ADDRESS REDACTED
 KAREN J BENNETT                                        ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 160 of 315
                                        Case 20-11441-BLS           Doc 241         Filed 08/10/20   Page 169 of 323
                                                                               Exhibit C
                                                                            Creditor Matrix
                                                                       Served via First Class Mail


             Company                Notice Name            Address1                   Address2       Address3          City   State       Zip   Country
 KAREN J PFAFF                                    ADDRESS REDACTED
 KAREN JACKSON                                    ADDRESS REDACTED
 KAREN KATHLEEN RUSK                              ADDRESS REDACTED
 KAREN L ANDERSON AND                             ADDRESS REDACTED
 KAREN L HANSEN                                   ADDRESS REDACTED
 KAREN L HOWARD                                   ADDRESS REDACTED
 KAREN L LITTLE                                   ADDRESS REDACTED
 KAREN L LITTLE                                   ADDRESS REDACTED
 KAREN L STAPLES                                  ADDRESS REDACTED
 KAREN LEE COOPER GALLASPY                        ADDRESS REDACTED
 KAREN LYNN BOHN                                  ADDRESS REDACTED
 KAREN LYNN RILEY CAMPBELL                        ADDRESS REDACTED
 KAREN PALERMO                                    ADDRESS REDACTED
 KAREN PETSCHAUER                                 ADDRESS REDACTED
 KAREN R PAUL                                     ADDRESS REDACTED
 KAREN RALSTON SLADE REV TRUST                    ADDRESS REDACTED
 KAREN RAYBURNE                                   ADDRESS REDACTED
 KAREN REED BARDWELL                              ADDRESS REDACTED
 KAREN ROSENWALD                                  ADDRESS REDACTED
 KAREN SKAGGS                                     ADDRESS REDACTED
 KAREN STOCKWELL                                  ADDRESS REDACTED
 KAREN SUE BURT                                   ADDRESS REDACTED
 KAREN SUE SCHLOTTERBACK                          ADDRESS REDACTED
 KAREN SUZANNE PORTER                             ADDRESS REDACTED
 KAREN WILKENS OLSON                              ADDRESS REDACTED
 KAREN ZINN                                       ADDRESS REDACTED
 KARI LOUISE STEWART                              ADDRESS REDACTED
 KARIN PITCOCK                                    ADDRESS REDACTED
 KARL R BAUDER                                    ADDRESS REDACTED
 KARL T BRIM                                      ADDRESS REDACTED
 KARL W YOUNGERS AND                              ADDRESS REDACTED
 KARLA SUE MILLER BURLIN                          ADDRESS REDACTED
 KARLA SUE MILLER BURLIN                          ADDRESS REDACTED
 KARMA SUE COOK BROWN AS HER SEPARATE PROPERTY    ADDRESS REDACTED
 KARMON J AUSTIN                                  ADDRESS REDACTED
 KAROL K LEHMAN                                   ADDRESS REDACTED
 KARRA ANN MILLER CROWLEY                         ADDRESS REDACTED
 KASEY LEIGH BARTON                               ADDRESS REDACTED
 KATCH KAN USA LLC                                9391 GROGANS MILL RD, STE A-2                                 THE WOODLANDS TX      77380
 KATE ANN WOOLLARD                                ADDRESS REDACTED
 KATHARINE C SACHS                                ADDRESS REDACTED
 KATHARINE CHAMBERS OLSEN                         ADDRESS REDACTED
 KATHERINE A GRELLA CHILDRENS TRUST               ADDRESS REDACTED
 KATHERINE A MCCOY ADMINISTRATOR                  ADDRESS REDACTED
 KATHERINE BELINDA DICKERSON NORMAN               ADDRESS REDACTED
 KATHERINE CLOYD SESSIONS                         ADDRESS REDACTED
 KATHERINE CRENSHAW                               ADDRESS REDACTED
 KATHERINE ELIZABETH BROEKHUYSEN                  ADDRESS REDACTED
 KATHERINE FROST PETERSON                         ADDRESS REDACTED
 KATHERINE JEWELL STEVENS                         ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                     Page 161 of 315
                                          Case 20-11441-BLS      Doc 241          Filed 08/10/20   Page 170 of 323
                                                                             Exhibit C
                                                                          Creditor Matrix
                                                                     Served via First Class Mail


            Company                 Notice Name           Address1                  Address2       Address3          City   State   Zip   Country
 KATHERINE L EBY ROOF                             ADDRESS REDACTED
 KATHERINE L MARNEY                               ADDRESS REDACTED
 KATHERINE LEE TREADWELL                          ADDRESS REDACTED
 KATHERINE M MARTIN                               ADDRESS REDACTED
 KATHERINE PAULS                                  ADDRESS REDACTED
 KATHERINE PLUNK                                  ADDRESS REDACTED
 KATHERINE R CLINE                                ADDRESS REDACTED
 KATHERINE R WIMMER                               ADDRESS REDACTED
 KATHERINE REAVES ESTATE                          ADDRESS REDACTED
 KATHERINE SZCZEPANIAK                            ADDRESS REDACTED
 KATHI CAMPO POWELL                               ADDRESS REDACTED
 KATHLEEN ANN DAGGETT                             ADDRESS REDACTED
 KATHLEEN ANN MCGRATH                             ADDRESS REDACTED
 KATHLEEN ANN WALLACE                             ADDRESS REDACTED
 KATHLEEN C CLEMENS                               ADDRESS REDACTED
 KATHLEEN D SMITH                                 ADDRESS REDACTED
 KATHLEEN G STOCKER                               ADDRESS REDACTED
 KATHLEEN J GENTRY                                ADDRESS REDACTED
 KATHLEEN KELLEY VOGT                             ADDRESS REDACTED
 KATHLEEN M GRAY REVCABLE TRUST 724               ADDRESS REDACTED
 KATHLEEN MELISSA WISE                            ADDRESS REDACTED
 KATHLEEN P HENDERSON                             ADDRESS REDACTED
 KATHLEEN REIM                                    ADDRESS REDACTED
 KATHLEEN S ESTILL                                ADDRESS REDACTED
 KATHLEEN SANSING ARBUCKLE                        ADDRESS REDACTED
 KATHLEEN SANSING ARBUCKLE                        ADDRESS REDACTED
 KATHLEEN VOLLMERT ADAMS                          ADDRESS REDACTED
 KATHRYN A V MANNING TRUST                        ADDRESS REDACTED
 KATHRYN ANN PERRON                               ADDRESS REDACTED
 KATHRYN ANN SPRING                               ADDRESS REDACTED
 KATHRYN B BLOUNT                                 ADDRESS REDACTED
 KATHRYN BENTLEY                                  ADDRESS REDACTED
 KATHRYN DANIELS                                  ADDRESS REDACTED
 KATHRYN E CHOATE                                 ADDRESS REDACTED
 KATHRYN E DAVENPORT                              ADDRESS REDACTED
 KATHRYN E HUNT TRUSTEE                           ADDRESS REDACTED
 KATHRYN KENNEDY BORDERS                          ADDRESS REDACTED
 KATHRYN L KEISER AND                             ADDRESS REDACTED
 KATHRYN L MILLER                                 ADDRESS REDACTED
 KATHRYN LAWRENCE                                 ADDRESS REDACTED
 KATHRYN THOMAS                                   ADDRESS REDACTED
 KATHRYN THORNE                                   ADDRESS REDACTED
 KATHY A REED                                     ADDRESS REDACTED
 KATHY ANN HOUSTON                                ADDRESS REDACTED
 KATHY BETH PARMAN TIDWELL                        ADDRESS REDACTED
 KATHY COLE                                       ADDRESS REDACTED
 KATHY EVELYN MEEK                                ADDRESS REDACTED
 KATHY F HELTON                                   ADDRESS REDACTED
 KATHY HEINSOHN                                   ADDRESS REDACTED
 KATHY HELTON LEMONS                              ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                   Page 162 of 315
                                         Case 20-11441-BLS         Doc 241         Filed 08/10/20     Page 171 of 323
                                                                              Exhibit C
                                                                           Creditor Matrix
                                                                      Served via First Class Mail


             Company                Notice Name             Address1               Address2            Address3         City      State       Zip   Country
 KATHY INGRAHAM AND                               ADDRESS REDACTED
 KATHY J GREENFIELD DYER                          ADDRESS REDACTED
 KATHY J WALSH                                    ADDRESS REDACTED
 KATHY KOPF                                       ADDRESS REDACTED
 KATHY LENDERMAN ZINN                             ADDRESS REDACTED
 KATHY LENDERMAN ZINN                             ADDRESS REDACTED
 KATHY MARIE CHAPMAN                              ADDRESS REDACTED
 KATHY MARIE JANES AND                            ADDRESS REDACTED
 KATHY MCINTIRE TOPPER                            ADDRESS REDACTED
 KATHY MEADE                                      ADDRESS REDACTED
 KATHY MEADE AND                                  ADDRESS REDACTED
 KATHY WHITE RHINEHART                            ADDRESS REDACTED
 KATIE SHIRLEY                                    ADDRESS REDACTED
 KATMAT LLC                   JON AVENT           2901 INTERSTATE 27                                              LUBBOCK         TX      79404
 KATRINA A PENDERGRASS                            ADDRESS REDACTED
 KATRINA A WATSON                                 ADDRESS REDACTED
 KATRINA E DEFREESE BOLDING                       ADDRESS REDACTED
 KATRINA HUGHES                                   ADDRESS REDACTED
 KATRINA KAYE PHILLIPS                            ADDRESS REDACTED
 KATRINA LANAE GRAYSON                            ADDRESS REDACTED
 KATZ & JAMMERS LLC                               6 BLANKET FLOWER CIR                                            SANTA FE        MM      87506
 KATZ and JAMMERS LLC                             6 BLANKET FLOWER CIR                                            SANTA FE        NM      87506
 KAUK CONSTRUCTION LLC                            RT 2 BOX 74                                                     LEEDEY          OK      73654
 KAUPKE FAMILY TRUST DATED 92000                  ADDRESS REDACTED
 KAY B WARD                                       ADDRESS REDACTED
 KAY BAKER LLC                KAY BAKER           14901 N PENN, #317                                              OKLAHOMA CITY   OK      73134
 KAY KING                                         ADDRESS REDACTED
 KAY L DONALDSON                                  ADDRESS REDACTED
 KAY L FANCHER                                    ADDRESS REDACTED
 KAY LOUISE WESTON STEVENS                        ADDRESS REDACTED
 KAY LYNN ROGERS                                  ADDRESS REDACTED
 KAY M WILLIAMS                                   ADDRESS REDACTED
 KAY RUTH BROWN                                   ADDRESS REDACTED
 KAY SANDERS                                      ADDRESS REDACTED
 KAY STICE                                        ADDRESS REDACTED
 KAYE HUDDLESTON AND                              ADDRESS REDACTED
 KAYE PETSICK                                     ADDRESS REDACTED
 KAYE PHILLIPS                                    ADDRESS REDACTED
 KAYLENE MARIE GOLETTO                            ADDRESS REDACTED
 KAZTEX JOINT VENTURE                             N28 W23000 ROUNDY DR STE 203                                    PEWAUKEE        WI      53072
 KAZTEX JOINT VENTURE         ATTN MIKE KASDORF   JOINT VENTURE KAZTEX       N28 W23000 ROUNDY DR STE 203         PEWAUKEE        WI      53072
 KB ENID INVESTMENTS LLC      LARRY P BRUMFIELD   213 W LOCUST AVE                                                ENID            OK      73701
 KBL MINERAL COMPANY                              410 17TH STREET STE 1150                                        DENVER          CO      80202
 KC ELECTRIC INC                                  4300 S VAN BUREN                                                ENID            OK      73703
 KC PREMIUM ROYALTY CORPORATION                   P.O. BOX 950                                                    MIDLAND         TX      79702
 KC PRODUCTION LLC                                6 NE 63RD ST SUITE 425                                          OKLAHOMA CITY   OK      73105
 KCTC LLC                                         2433 E 22ND ST                                                  TULSA           OK      74114
 KCTC LLC                                         PO BOX 52035                                                    TULSA           OK      74114
 KE ANDREWS                                       1900 DALROCK ROAD                                               ROWLETT         TX      75088
 KEELIE R MCDONALD                                ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                    Page 163 of 315
                                             Case 20-11441-BLS        Doc 241          Filed 08/10/20   Page 172 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


             Company                   Notice Name             Address1                  Address2       Address3          City   State       Zip      Country
 KEELY M MCCOY                                       ADDRESS REDACTED
 KEENEY JENNIFER L                                   ADDRESS REDACTED
 KEITH A SMITH                                       ADDRESS REDACTED
 KEITH ALLEN DOBBS                                   ADDRESS REDACTED
 KEITH AND SHARON RIZLEY                             ADDRESS REDACTED
 KEITH BALLANTYNE AND                                ADDRESS REDACTED
 KEITH BOLENBAUGH                                    ADDRESS REDACTED
 KEITH D & JANET JOHNSON JTS                         ADDRESS REDACTED
 KEITH D and JANET JOHNSON JTS                       ADDRESS REDACTED
 KEITH D and JEANIE K BURGESS JT                     ADDRESS REDACTED
 KEITH ELLIOTT MCCARN                                ADDRESS REDACTED
 KEITH HIGHT                                         ADDRESS REDACTED
 KEITH HOEFAR                                        ADDRESS REDACTED
 KEITH HOEFAR DNU INACTIVE                           ADDRESS REDACTED
 KEITH LEE HORN                                      ADDRESS REDACTED
 KEITH LYNN                                          ADDRESS REDACTED
 KEITH M POTTER                                      ADDRESS REDACTED
 KEITH MORRIS AND                                    ADDRESS REDACTED
 KEITH O PHILLIPS AND CATHY S PHILLI                 ADDRESS REDACTED
 KEITH R GRAY TRUST UTA DTD 10071994                 ADDRESS REDACTED
 KEITH RANDALL and KANDI RENEE POWELL JT             ADDRESS REDACTED
 KEITH UNRUH                                         ADDRESS REDACTED
 KEITH W FINLEY                                      ADDRESS REDACTED
 KEITH W WESNER                                      ADDRESS REDACTED
 KEL TECH INC                                        DEPT. 3426                                                    DALLAS        TX      75312-3426
 KEL TECH INC                    DEPT 3426           PO BOX 123426                                                 DALLAS        TX      75312-3426
 KELBY LLOYD MCCORKLE                                ADDRESS REDACTED
 KELCIE BRIGGS GEE AND DERRICK GEE                   ADDRESS REDACTED
 KELLEY DEAN WILLIAMS                                ADDRESS REDACTED
 KELLEY SHANNON NETHERTON                            ADDRESS REDACTED
 KELLI LYNN OSBURN                                   ADDRESS REDACTED
 KELLIE DENISE HAM                                   ADDRESS REDACTED
 KELLN FAMILY ESTATE TRUST                           ADDRESS REDACTED
 KELLY ADERHOLT                                      ADDRESS REDACTED
 KELLY B WARD                                        ADDRESS REDACTED
 KELLY BREWER                                        ADDRESS REDACTED
 KELLY D RIZLEY 401K PLAN                            ADDRESS REDACTED
 KELLY E METCALFE JR                                 ADDRESS REDACTED
 KELLY ERWIN FELPS                                   ADDRESS REDACTED
 KELLY H BAXTER ESTATE                               ADDRESS REDACTED
 KELLY H BAXTER ESTATE                               ADDRESS REDACTED
 KELLY HALL                                          ADDRESS REDACTED
 KELLY HELTON                                        ADDRESS REDACTED
 KELLY HILL                                          ADDRESS REDACTED
 KELLY JOSEPH MARTIN                                 ADDRESS REDACTED
 KELLY LACY                                          ADDRESS REDACTED
 KELLY MCCLURE CALLANT                               ADDRESS REDACTED
 KELLY PUTMAN                                        ADDRESS REDACTED
 KELLY RAY PRESTON                                   ADDRESS REDACTED
 KELLY SMITH                                         ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 164 of 315
                                        Case 20-11441-BLS            Doc 241         Filed 08/10/20   Page 173 of 323
                                                                                Exhibit C
                                                                             Creditor Matrix
                                                                        Served via First Class Mail


            Company                   Notice Name             Address1              Address2          Address3          City     State       Zip   Country
 KELSEY E CHAPMAN                                   ADDRESS REDACTED
 KELSIE WAGNER TRUST                                ADDRESS REDACTED
 KELTON OIL and GAS CO                              PO BOX 426                                                   WHEELER         TX      79096
 KELVIN CLASSEN                                     ADDRESS REDACTED
 KELVIN INC                                         3130 ALPINE ROAD, #288-231                                   PORTOLA VALLEY CA       94028
 KEM K CARR                                         ADDRESS REDACTED
 KEMA SCHRAM                                        ADDRESS REDACTED
 KEN AND ROBBI BUTLER JT                            ADDRESS REDACTED
 KEN ASFELD                                         ADDRESS REDACTED
 KEN FISCHER AND                                    ADDRESS REDACTED
 KEN MCCARTY FAMILY LTD        KEN MCCARTY          3510 EDGEWOOD DRIVE                                          AMARILLO        TX      79109
 KEN PERKINS OIL and GAS INC                        50 SUGARCREEK CENTER BLVD-STE 275                            SUGAR LAND      TX      77478
 KEN R DEVEREAUX ANDOR                              ADDRESS REDACTED
 KENDRA K TEACHMAN ANDOR                            ADDRESS REDACTED
 KENNA RAE MILLER MABE                              ADDRESS REDACTED
 KENNEDY PARTNERS                                   ADDRESS REDACTED
 KENNEDY RESOURCES LLC                              1000 W WILSHIRE SUITE 305                                    OKLAHOMA CITY   OK      73116
 KENNETH and HELEN E ADAMS AKA EUFONDA ADAMS HWJT   ADDRESS REDACTED
 KENNETH and LILLIE MAE PSHIGODA HWJT               ADDRESS REDACTED
 KENNETH B FINCH                                    ADDRESS REDACTED
 KENNETH B FINCH TRUST                              ADDRESS REDACTED
 KENNETH BARKER LIVING TRUST                        ADDRESS REDACTED
 KENNETH BRATTON                                    ADDRESS REDACTED
 KENNETH BROWN                                      ADDRESS REDACTED
 KENNETH BURCHARDT                                  ADDRESS REDACTED
 KENNETH BURCHARDT AND                              ADDRESS REDACTED
 KENNETH BUTLER                                     ADDRESS REDACTED
 KENNETH C TOLK                                     ADDRESS REDACTED
 KENNETH CLAIR CRIBLEY III AND                      ADDRESS REDACTED
 KENNETH COREY VINES                                ADDRESS REDACTED
 KENNETH CRAWFORD                                   ADDRESS REDACTED
 KENNETH D MCNUTT                                   ADDRESS REDACTED
 KENNETH D ROGERS                                   ADDRESS REDACTED
 KENNETH D. WAGNER                                  ADDRESS REDACTED
 KENNETH DENNETT AND                                ADDRESS REDACTED
 KENNETH DONALD JENKINS                             ADDRESS REDACTED
 KENNETH E FISCHER AND                              ADDRESS REDACTED
 KENNETH E GUTHRIE                                  ADDRESS REDACTED
 KENNETH E MARKWELL                                 ADDRESS REDACTED
 KENNETH E MCFARLAND                                ADDRESS REDACTED
 KENNETH E SMITH                                    ADDRESS REDACTED
 KENNETH F and MAURINE DOWNING                      ADDRESS REDACTED
 KENNETH G KLEMKE                                   ADDRESS REDACTED
 KENNETH H MILLS JR                                 ADDRESS REDACTED
 KENNETH H MILLS JR                                 ADDRESS REDACTED
 KENNETH HAROLD AUSTIN                              ADDRESS REDACTED
 KENNETH J TEDERS AND                               ADDRESS REDACTED
 KENNETH JAMES MILES and                            ADDRESS REDACTED
 KENNETH L BARNES AND                               ADDRESS REDACTED
 KENNETH L KING REVOCABLE TRUST DTD 1211997         ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                      Page 165 of 315
                                         Case 20-11441-BLS           Doc 241         Filed 08/10/20   Page 174 of 323
                                                                                Exhibit C
                                                                             Creditor Matrix
                                                                        Served via First Class Mail


            Company                  Notice Name               Address1                Address2       Address3          City     State       Zip      Country
 KENNETH L PETERS                                    ADDRESS REDACTED
 KENNETH LAMBERT                                     ADDRESS REDACTED
 KENNETH LEE AYERS                                   ADDRESS REDACTED
 KENNETH LEE AYERS                                   ADDRESS REDACTED
 KENNETH LEE CHILDRESS                               ADDRESS REDACTED
 KENNETH LOUIS PETERS                                ADDRESS REDACTED
 KENNETH MCPHERSON AND JACKIE MCPHERSON              ADDRESS REDACTED
 KENNETH MCPHERSON AND JACKIE MCPHERSON              ADDRESS REDACTED
 KENNETH N KYSAR                                     ADDRESS REDACTED
 KENNETH N WILBANKS                                  ADDRESS REDACTED
 KENNETH P and JUANITA A THOMPSON REVOCABLE TRUST 52187
                                                     ADDRESS REDACTED
 KENNETH PATTON                                      ADDRESS REDACTED
 KENNETH PAUL DAVIS AKA                              ADDRESS REDACTED
 KENNETH R BARTON                                    ADDRESS REDACTED
 KENNETH R BUTLER AND                                ADDRESS REDACTED
 KENNETH R KOEHN                                     ADDRESS REDACTED
 KENNETH R SMITH AND                                 ADDRESS REDACTED
 KENNETH RAY GUNTER JR                               ADDRESS REDACTED
 KENNETH S ISAACS                                    ADDRESS REDACTED
 KENNETH SHULMAN 1980 PROGRAM                        ADDRESS REDACTED
 KENNETH T SCHNIPPER                                 ADDRESS REDACTED
 KENNETH T SCHNIPPER                                 ADDRESS REDACTED
 KENNETH TAYLOR FOOTE TRUST                          ADDRESS REDACTED
 KENNETH W CARPENTER                                 ADDRESS REDACTED
 KENNETH W CORY LTD                                  6750 WEST LOOP SOUTH       SUITE 1050                       BELLAIRE        TX      77401-4198
 KENNETH W RAY                                       ADDRESS REDACTED
 KENNETH W SMITH                                     ADDRESS REDACTED
 KENNETH W WHITTENBERG                               ADDRESS REDACTED
 KENNETH W WHITTENBERG                               ADDRESS REDACTED
 KENNETH WAYNE BUCKLEY                               ADDRESS REDACTED
 KENNETH WAYNE MARTIN                                ADDRESS REDACTED
 KENNETH WILLIAM WAMBLE JR                           ADDRESS REDACTED
 KENNETH WILLIAM WAMBLE JR.                          ADDRESS REDACTED
 KENNETH WISCHKAEMPER                                ADDRESS REDACTED
 KENNY A CHANCE AND                                  ADDRESS REDACTED
 KENNY RAY HOLMES                                    ADDRESS REDACTED
 KENS OILFIELD SERVICE INC                           P.O. BOX 263                                                MUSTANG         OK      73064
 KENT and BARBARA REIM                               ADDRESS REDACTED
 KENT L MCMULLEN                                     ADDRESS REDACTED
 KENT L MCMULLEN KENT B MCMULLEN J                   ADDRESS REDACTED
 KENT MCCORKLE                                       ADDRESS REDACTED
 KENT PLASTER                                        ADDRESS REDACTED
 KENT SMITH                                          ADDRESS REDACTED
 KEO ENTERPRISES                                     P.O. BOX 12884                                              OKLAHOMA CITY   OK      73157-2884
 KEONNE MUHAMMAD                                     ADDRESS REDACTED
 KERI DAIGLE TUCKER TRUST                            ADDRESS REDACTED
 KERMIT M LAQUEY DECEASEDAND DARLENE LAQUEY DECEASED ADDRESS
                                                        HW JT REDACTED
 KERMIT TAYLOR                                       ADDRESS REDACTED
 KERRI CLUEN                                         ADDRESS REDACTED
 KERRY B RICE                                        ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                      Page 166 of 315
                                             Case 20-11441-BLS         Doc 241         Filed 08/10/20   Page 175 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


             Company                   Notice Name             Address1                  Address2       Address3         City      State     Zip      Country
 KERRY B RICE INC                                    900 S LINCOLN                                                 AMARILLO        TX    79101-3638
 KERRY L BARGER                                      ADDRESS REDACTED
 KERRY MCNABB                                        ADDRESS REDACTED
 KERSHAW PUTNAM LLC                                  PO BOX 20588                                                  OKLAHOMA CITY   OK   73156
 KERSHAW PUTNAM LLC                                  PO BOX 20588                                                  OKLAHOMA CITY   OK   73156-0588
 KERVIN ORGAIN AND MARY ORGAIN HWJT                  ADDRESS REDACTED
 KEVIN and JULENE MAINORD                            ADDRESS REDACTED
 KEVIN AND MARY LOU BALZER                           ADDRESS REDACTED
 KEVIN ASFELD                                        ADDRESS REDACTED
 KEVIN C MOORE                                       ADDRESS REDACTED
 KEVIN CLARK DAVIS                                   ADDRESS REDACTED
 KEVIN D BOYD                                        ADDRESS REDACTED
 KEVIN D CATES                                       ADDRESS REDACTED
 KEVIN DOUGHTY                                       ADDRESS REDACTED
 KEVIN E and KAREN L MILLER JT                       ADDRESS REDACTED
 KEVIN E and KAREN L MILLER JT                       ADDRESS REDACTED
 KEVIN ECK                                           ADDRESS REDACTED
 KEVIN HALBERT                                       ADDRESS REDACTED
 KEVIN J FUKSA                                       ADDRESS REDACTED
 KEVIN J MASON                                       ADDRESS REDACTED
 KEVIN J NEATHERY AND                                ADDRESS REDACTED
 KEVIN K LEONARD                                     ADDRESS REDACTED
 KEVIN KIM TATE                                      ADDRESS REDACTED
 KEVIN L and BROOKE E POTTER                         ADDRESS REDACTED
 KEVIN L SMITH                                       ADDRESS REDACTED
 KEVIN L SMITH and VALORIE J SMITH JTWROS            ADDRESS REDACTED
 KEVIN MCGARRAUGH TRUST                              ADDRESS REDACTED
 KEVIN MEADOWS                                       ADDRESS REDACTED
 KEVIN R STROPE AND                                  ADDRESS REDACTED
 KEVIN RANDLES                                       ADDRESS REDACTED
 KEVIN RAY JENKINS                                   ADDRESS REDACTED
 KEVIN S MOSHER                                      ADDRESS REDACTED
 KEVIN W PATTERSON AND                               ADDRESS REDACTED
 KEVIN WARNER JOHNSON TRUST                          ADDRESS REDACTED
 KEVIN WAYNE MCQUIGG                                 ADDRESS REDACTED
 KEVIN WEBBER                                        ADDRESS REDACTED
 KEY ENERGY SERVICES INC                             P.O. BOX 4649                                                 HOUSTON         TX   77210-4649
 KEY FAMILY MARTIAL DEDUCTION TRUST                  ADDRESS REDACTED
 KEY PRODUCTION CO INC                               202 S CHEYENNE AVE. STE. 1000                                 TULSA           OK   60677-4000
 KEY PRODUCTION CO INC                               DEPT 1103                                                     DENVER          CO   80263-1103
 KEY TRUST                                           ADDRESS REDACTED
 KEY WELDING INC                                     P.O. BOX 453                                                  VICI            OK   73859
 KEYS DIANA M                                        ADDRESS REDACTED
 KEYS JARED D                                        ADDRESS REDACTED
 KEYSTONE ENERGY LLC                                 6608 N WESTERN AVE #348                                       OKLAHOMA CITY   OK   73116
 KHAMSAY SIHARAT AND                                 ADDRESS REDACTED
 KHN INVESTMENTS                                     ADDRESS REDACTED
 KID CATTLE COMPANY                                  3412 AIRWAY BLVD.                                             AMARILLO        TX   79118
 KIERL OIL & GAS LLC                                 P O BOX 12884                                                 OKLAHOMA CITY   OK   73157-2884
 KIERSTEN E TODT COON                                ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 167 of 315
                                            Case 20-11441-BLS             Doc 241         Filed 08/10/20   Page 176 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


             Company                  Notice Name                Address1                   Address2       Address3         City      State     Zip      Country
 KIKER PROPERTY COMPANY LTD CAROL ANN KIKER            PO BOX 75                                                      ALLISON         TX    79003
 KILHOFFER PROPANE INC                                 PO BOX 159                                                     CANUTE          OK    73626-0159
 KILROY ENERGY SERVICES LLC                            401 CROWN COLONY DRIVE                                         LUFKIN          TX    75901
 KIM BARRETT                                           ADDRESS REDACTED
 KIM BECKEL                                            ADDRESS REDACTED
 KIM COWHERD                                           ADDRESS REDACTED
 KIM MARIE HURT                                        ADDRESS REDACTED
 KIM TURNER                                            ADDRESS REDACTED
 KIMA LEIGH CARGILL                                    ADDRESS REDACTED
 KIMBELL ART FOUNDATION                                ADDRESS REDACTED
 KIMBELL ROYALTY HOLDINGS LLC CHRISTAL MILLER          777 TAYLOR STREET, SUITE 810                                   FORT WORTH      TX   76102
 KIMBELL ROYALTY HOLDINGS LLC DUNCAN MANAGEMENT LLCPO   AGENT
                                                          BOX 671099                                                  DALLAS          TX   75367-1099
 KIMBER L WAMBLE                                       ADDRESS REDACTED
 KIMBER L WAMBLE                                       ADDRESS REDACTED
 KIMBERLY A SIEGERSMA                                  ADDRESS REDACTED
 KIMBERLY ANN HADDEN                                   ADDRESS REDACTED
 KIMBERLY ANN JOHNSON LOFTUS                           ADDRESS REDACTED
 KIMBERLY ANN LOFTUS                                   ADDRESS REDACTED
 KIMBERLY BANKS                                        ADDRESS REDACTED
 KIMBERLY BOWERSOCK MILLER                             ADDRESS REDACTED
 KIMBERLY BRITT                                        ADDRESS REDACTED
 KIMBERLY CHAMBERS                                     ADDRESS REDACTED
 KIMBERLY IDAHLIA DECK                                 ADDRESS REDACTED
 KIMBERLY L and DAVID M CRAWSHAW WHJT                  ADDRESS REDACTED
 KIMBERLY RILEY ARMSTRONG                              ADDRESS REDACTED
 KIMBERLY SWIGGETT                                     ADDRESS REDACTED
 KIMBERLY U SOHR                                       ADDRESS REDACTED
 KIMLEY J MOORE                                        ADDRESS REDACTED
 KINDER ARIC D                                         ADDRESS REDACTED
 KINDER MORGAN OPERATING LP                            1001 LOUISIANA ST., SUITE 100                                  HOUSTON         TX   77002
 KING EXPLORATION LLC                                  6813 STINCHCOMB DR                                             OKLAHOMA CITY   OK   73132
 KING PROPERTIES INC                                   PO BOX 10                                                      BIXBY           OK   74008
 KING WELL SERVICE INC                                 10925 US HWY 60                                                CANADIAN        TX   79014
 KIP A MILES AND                                       ADDRESS REDACTED
 KIRA J HOLT                                           ADDRESS REDACTED
 KIRBIE WHEELER                                        ADDRESS REDACTED
 KIRBY MINERALS LC                                     ADDRESS REDACTED
 KIRK D TAYLOR                                         ADDRESS REDACTED
 KIRK DEIN MCQUIGG                                     ADDRESS REDACTED
 KIRK E REED                                           ADDRESS REDACTED
 KIRK EVON MILLS                                       ADDRESS REDACTED
 KIRK FAMILY REVOCABLE TRUST                           ADDRESS REDACTED
 KIRK V PITTMAN                                        ADDRESS REDACTED
 KIRK V PITTMAN AND CHARLOTTE L PITTMAN                ADDRESS REDACTED
 KIRKPATRICK FAMILY LTD PTNR                           3009 BERKSHIRE WAY                                             OKLAHOMA CITY   OK   73120
 KIRKPATRICK FAMILY REVOCABLE LIVING TRUST DTD 08122015ADDRESS REDACTED
 KIRKPATRICK OIL and GAS LLC                           1001 W WILSHIRE BLVD #202                                      OKLAHOMA CITY   OK   73116-0000
 KIRVIN KNOX                                           ADDRESS REDACTED
 KISMET PROPERTIES INC                                 P O BOX 146                                                    AMARILLO        TX   79105
 KIT CARSON FARWELL III MINERAL                        ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 168 of 315
                                            Case 20-11441-BLS             Doc 241         Filed 08/10/20      Page 177 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


             Company                   Notice Name                Address1                 Address2            Address3         City      State       Zip      Country
 KJK RENTAL PROPERTIES LLC                              P.O. BOX 528                                                      CANADIAN        TX      79014
 KLABZUBA EXPLORATION LLC                               PO BOX 5815                                                       EDMOND          OK      73083-5815
 KLABZUBA OIL and GAS FAMILY    LIMITED PARTNERSHIP     OIL & GAS FAMILY KLABZUBA 100 LEXINGTON ST, SUITE #050            FORT WORTH      TX      76102
 KLASSEN DUNCAN PROPERTIES LLC                          PO BOX 14749                                                      OKLAHOMA CITY   OK      73113-0749
 KLASSEN DUNCAN PROPERTIES LLC  EDGE ENERGY MANAGEMENT  POLLC
                                                           BOXAGENT
                                                                57147                                                     OKLAHOMA CITY   OK      73157
 KLETA J REDWINE WALLIS                                 ADDRESS REDACTED
 KLINGENSMITH FAMILY            PARTNERSHIP LLC         PO BOX 15527                                                      AMARILLO        TX      79105
 KLINGENSMITH FAMILY                                    ADDRESS REDACTED
 KLX ENERGY SERVICES LLC                                28099 EXPEDITE WAY                                                CHICAGO         IL      60695-0001
 KNIGHT LEGACY I LLC FKA TEMPLAR ENERGY HOLDINGS LLC 4700 GAILLARDIA PKWY           STE. 200                              OKLAHOMA CITY   OK      73142
 KNIGHT LEGACY II LLC FKA TEMPLAR ENERGY HOLDINGS II LLC4700 GAILLARDIA PKWY        STE. 200                              OKLAHOMA CITY   OK      73142
 KNOWBE4                                                33 N. GARDEN AVENURE, SUITE 1200                                  CLEARWATER      FL      33755
 KNOWCANDO LTD                                          NINE EAST FOURTH STREET, SUITE 900                                TULSA           OK      74103
 KNOX JOINT REVTR DTD 8 20 93                           ADDRESS REDACTED
 KOEHNS ENGINE REPAIR                                   46082 S COUNTY ROAD 262                                           RINGWOOD        OK      73768
 KOELZER GREGORY B                                      ADDRESS REDACTED
 KOERING TRUST                                          ADDRESS REDACTED
 KOLBE LAQUEY LIVING TRUST                              ADDRESS REDACTED
 KOLDING OIL AND GAS LLC                                PO BOX 472006                                                     TULSA           OK      74147
 KOLDING OIL AND GAS LLC        ROBIN LITTLEBEAR        PO BOX 472006                                                     TULSA           OK      74147
 KONA ENERGY INVESTMENTS                                ADDRESS REDACTED
 KONNIE K COFFEY                                        ADDRESS REDACTED
 KOONCE FAM TR AGMT DTD 21010                           ADDRESS REDACTED
 KORN FERRY                                             PO BOX 1450                                                       MINNEAPOLIS     MN      55485-5854
 KORN FERRY INTERNATIONAL DNU INACTIVE                  P O BOX 1450                                                      MINNEAPOLIS     MN      55485-5064
 KORY W RUPP                                            ADDRESS REDACTED
 KR IMAGING LLC                                         13881 N GREGORY RD                                                YUKON           OK      73099
 KREMLIN HILLSDALE RURAL WATER                          ADDRESS REDACTED
 KRIDLER REVOCABLE TRUST                                ADDRESS REDACTED
 KRISITNE PROVOST ZUBER                                 ADDRESS REDACTED
 KRISTA LYNN MARTIN                                     ADDRESS REDACTED
 KRISTEN KEITH BEYER                                    ADDRESS REDACTED
 KRISTEN PAIGE SHERROD DAVIS                            ADDRESS REDACTED
 KRISTEN PETRIK                                         ADDRESS REDACTED
 KRISTI A BURFORD VAUGHT 1965 A TRUST                   ADDRESS REDACTED
 KRISTI ANN BURFORD 1965 A TR                           ADDRESS REDACTED
 KRISTI ANN BURFORD 1965 B TR                           ADDRESS REDACTED
 KRISTI COBB                                            ADDRESS REDACTED
 KRISTI KAYE FINSTERWALD                                ADDRESS REDACTED
 KRISTI NICOLE HUNTER LIFE ES                           ADDRESS REDACTED
 KRISTI SAMS                                            ADDRESS REDACTED
 KRISTIAN BAKKE                                         ADDRESS REDACTED
 KRISTIE JANCZYK                                        ADDRESS REDACTED
 KRISTIE S MATHESON                                     ADDRESS REDACTED
 KRISTIE SMITH                                          ADDRESS REDACTED
 KRISTIN CAROLYN MCCARTOR                               ADDRESS REDACTED
 KRISTIN CAROLYN MCCARTOR                               ADDRESS REDACTED
 KRISTIN D CASH                                         ADDRESS REDACTED
 KRISTIN KARPER                                         ADDRESS REDACTED
 KRISTINA LACKEY HENDERSON                              ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 169 of 315
                                          Case 20-11441-BLS            Doc 241         Filed 08/10/20   Page 178 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


              Company                Notice Name                Address1              Address2          Address3          City     State       Zip      Country
 KRISTINA M KNIGHT                                    ADDRESS REDACTED
 KRISTINA TEEGERSTROM                                 ADDRESS REDACTED
 KRISTINE CONWAY                                      ADDRESS REDACTED
 KRISTINE D HEATH AND                                 ADDRESS REDACTED
 KRISTOPHER LEE HARRISON                              ADDRESS REDACTED
 KRITSER RANCH NORTH                                  3601 SW 28TH AVE.                                            AMARILLO        TX      79109
 KRITSER RANCH PARTNERSHIP                            3601 SW 28TH AVE                                             AMARILLO        TX      79109
 KS MCAULIFFE CO LLC                                  703 E COMMERCE                                               ALTUS           OK      73521
 KSA MINERALS LLC                                     PO BOX 1208                                                  WOODWARD        OK      73802
 KSW OILFIELD RENTAL LLC                              PO BOX 731972                                                DALLAS          TX      75373-1972
 KT GRAHAM LLC                 BOKF NA DBA BANK OF OKLAHOMA
                                                      JESSICAAGENT
                                                              ROGERS            PO BOX 1588                        TULSA           OK      74101
 KULA YORK                                            ADDRESS REDACTED
 KURT D and MARILYN S HOBBS JT                        ADDRESS REDACTED
 KURT S FRANTZ                                        ADDRESS REDACTED
 KVT PARTNERSHIP                                      P O BOX 12884                                                OKLAHOMA CITY   OK      73157-2884
 KWICK RENTALS LLC                                    P.O. BOX 2111                                                WOODWARD        OK      73802
 KWICK TRUCKING LLC                                   1120 40TH ST                                                 WOODWARD        OK      73801
 KYLE ALLEN OLSON                                     ADDRESS REDACTED
 KYLE ANDREW BURGESS                                  ADDRESS REDACTED
 KYLE COOPER                                          ADDRESS REDACTED
 KYLE J SIMS DNU INACTIVE                             ADDRESS REDACTED
 KYLE L TAYLOR                                        ADDRESS REDACTED
 KYLE L WHITTAKER AND                                 ADDRESS REDACTED
 KYLE SMITH                                           ADDRESS REDACTED
 L A PERSICKE                                         ADDRESS REDACTED
 L and O PUMP and SUPPLY INC                          PO BOX 94933                                                 OKLAHOMA CITY   OK      73143
 L and R TIRE                                         PO BOX 1127                                                  ELK CITY        OK      73644
 L D and WANDA CHILDRESS                              ADDRESS REDACTED
 L D CHILDRESS                                        ADDRESS REDACTED
 L E HURLBUTT                                         ADDRESS REDACTED
 L E JONES MINERAL COMPANY                            P.O. BOX 1169                                                DUNCAN          OK      73534-1169
 L E JONES MINERAL COMPANY     OK GP LAWAYNE E JONES KALKMAN
                                                      COMPANY  HABECK
                                                                AND MARY LUANN WALKER
                                                                                PO BOX 1169                        DUNCAN          OK      73534-1169
 L E JONES MINERAL COMPANY     OK GP LAWAYNE E JONES KALKMAN
                                                      P.O. BOX HABECK
                                                               1169                                                DUNCAN          OK      73534-1169
 L E THURMAN                                          ADDRESS REDACTED
 L EUGENE SHATTUCK                                    ADDRESS REDACTED
 L F BURSON                                           ADDRESS REDACTED
 L G REED AKA LOUIS GENE REED                         ADDRESS REDACTED
 L G SEMKE                                            ADDRESS REDACTED
 L J WEBB and RUTH L WEBB                             ADDRESS REDACTED
 L JANE EVANS                                         ADDRESS REDACTED
 L K FULKS DECEASED                                   ADDRESS REDACTED
 L K JONES                                            ADDRESS REDACTED
 L K JONES                                            ADDRESS REDACTED
 L KEITH and MARY J JOHNSON JT                        ADDRESS REDACTED
 L LOUISE BOX                                         ADDRESS REDACTED
 L M B PARTNERSHIP LTD                                PO BOX 593                                                   MISSION         TX      78572
 L MARK EDWARDS                                       ADDRESS REDACTED
 L MICHELE GRAY                                       ADDRESS REDACTED
 L O WARREN REVOC TRUST                               ADDRESS REDACTED
 L PHIL BULLER AND                                    ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 170 of 315
                                           Case 20-11441-BLS             Doc 241         Filed 08/10/20   Page 179 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                Notice Name                   Address1                 Address2       Address3        City       State     Zip     Country
 L R MCBRIDE INC                                      1700 SE 22ND ST.                                               OKLAHOMA CITY   OK    73129
 L WAYNE WILSON                                       ADDRESS REDACTED
 L&S SERVICES LLP                                     9506 N 1820 RD                                                 CHEYENNE        OK   73628
 LA KIRK MITTELSTET                                   ADDRESS REDACTED
 LA SANDERS ESTATE                                    ADDRESS REDACTED
 LABON O HUENERGARDT AND                              ADDRESS REDACTED
 LABOUFF JENNIFER K                                   ADDRESS REDACTED
 LACESIR LEE FORBAU                                   ADDRESS REDACTED
 LACEY AMBER KLAUSE                                   ADDRESS REDACTED
 LACI LEANN BENNETT AND                               ADDRESS REDACTED
 LACORP INC                                           P O BOX 337                                                    SAYRE           OK   73662-0000
 LACRETA WYNELL MCLANAHAN                             ADDRESS REDACTED
 LACY CECILIA MERRIMAN                                ADDRESS REDACTED
 LADAWN PHILLIPS                                      ADDRESS REDACTED
 LADD PETROLEUM CORPORATION Laddex Ltd                817 S Polk Ave                                                 Amarillo        TX   79101
 LADDEX LTD                                           817 S. POLK STREET, SUITE 203                                  AMARILLO        TX   79101
 LADDEX LTD                   CO LADD ALIANZA INC GENERAL
                                                      817 S.PARTNER
                                                             POLK STREET, SUITE 203                                  AMARILLO        TX   79101
 LADEANA SPRINGER and MELISSA                         ADDRESS REDACTED
 LADONNA CRUZE                                        ADDRESS REDACTED
 LADONNA JUNE FORBAU MORROW AKA LADONNA JUNE MORROW   ADDRESS REDACTED
 LaDONNA K WARE                                       ADDRESS REDACTED
 LADONNA L LONG RANSOM                                ADDRESS REDACTED
 LADONNA LYNN PLEMONS                                 ADDRESS REDACTED
 LADONNA MORROW                                       ADDRESS REDACTED
 LADONNA OLIVER                                       ADDRESS REDACTED
 LADWANA CAROL WHITTENBERG                            ADDRESS REDACTED
 LADYBUG OIL AND GAS LLC      FREDERICK TENNILLE      327 DAWSON                                                     PHILADELPHIA    PA   19128
 LAETITIA M LAWLER                                    ADDRESS REDACTED
 LAG ROYALTY LLC              LAG ROYALTY             P O BOX 1700                                                   EDMOND          OK   73083
 LAGNIAPPE HYDROCARBONS LLC                           PO BOX 10668                                                   MIDLAND         TX   79702
 LAGRONE TRUST                                        ADDRESS REDACTED
 LAIRMORE ENERGY CORP                                 PO BOX 579                                                     SAND SPRINGS    OK   74063
 LAIRMORE ENERGY CORP         LAIRMORE ENERGY CORPROATION
                                                      PO BOX 579                                                     SAND SPRINGS    OK   74063
 LAJEANNA NEELEY PILANT                               ADDRESS REDACTED
 LAJUANA JUNE PFEILER                                 ADDRESS REDACTED
 LAKE WOBEGONE LLC                                    P O BOX 510                                                    CANADIAN        TX   79014
 LAKESHORE OPERATING LLC                              23 1/2 E. MADISON AVE, STE A                                   IOLA            KS   66749
 LAKEWIND LLC                                         P O BOX 1765                                                   ENID            OK   73702
 LAKEWOOD PETROLEUM INC       AUSTEN LOVELL           PO BOX 180                                                     FAIRVIEW        OK   73737
 LAKEWOOD TRANSPORTATION LLC                          6655 S. LEWIS AVE., STE. 200                                   TULSA           OK   74136
 LAMBERT LAND COMPANY LLC     LAMBERT LAND COMPANY LLC5109
                                                         COMPANY
                                                           82ND ST, LLC
                                                                     SUITE 7-105                                     LUBBOCK         TX   79424
 LAMOINE M TALBOTT                                    ADDRESS REDACTED
 LAMUNYON DRILLING LLC                                P.O. BOX 1112                                                  ENID            OK   73702-1112
 LANA E JONES ELLIOT                                  ADDRESS REDACTED
 LANA GAIL TURNER YEARY                               ADDRESS REDACTED
 LANA JEAN BULLARD                                    ADDRESS REDACTED
 LANA WILCOXSON                                       ADDRESS REDACTED
 LANCE E JONES                                        ADDRESS REDACTED
 LANCE HELFENBEIN                                     ADDRESS REDACTED
 LANCE L TIDWELL                                      ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 171 of 315
                                           Case 20-11441-BLS             Doc 241         Filed 08/10/20      Page 180 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


            Company                   Notice Name                Address1               Address2              Address3           City    State       Zip      Country
 LANCE MONROE MCMILLON                                ADDRESS REDACTED
 LANCE TRICKEL AND                                    ADDRESS REDACTED
 LAND INFORMATION SERVICES                            7304 NORTH CLASSEN BLVD.                                           OKLAHOMA CITY   OK      73116
 LAND INFORMATION SERVICES LLC                        7304 NORTH CLASSEN BLVD                                            OKLAHOMA CITY   OK      73116
 LAND LEASING SERVICES LLC                            PO BOX 54499                                                       OKLAHOMA CITY   OK      73154
 LANDI DENICE ROARK                                   ADDRESS REDACTED
 LANDMARK GRAPHICS CORP                               P.O. BOX 301341                                                    DALLAS          TX      75303-1341
 LandS SERVICES LLP                                   9506 N 1820 RD                                                     CHEYENNE        OK      73628
 LANE FINANCIAL INC            GARY OLSON             12501 DUTCH FOREST PL                                              EDMOND          OK      73013
 LANE FINANCIAL INC            GARY OLSON             2952 VIA ESPERANZA                                                 EDMOND          OK      73013
 LANES MOTOR FREIGHT LINES INC                        P.O. BOX 621                                                       WOODWARD        OK      73802
 LANETTE J JENIKE                                     ADDRESS REDACTED
 LANGENBAHN LIVING TRUST                              ADDRESS REDACTED
 LANGHOLZ ENERGY LLC                                  P.O. BOX 701530                                                    TULSA           OK      74170-1530
 LANGHOLZ ENERGY LLC           ROBERT W LANGHOLZ      P.O. BOX 701530                                                    TULSA           OK      74170-1530
 LANITHA RANDLE                                       ADDRESS REDACTED
 LANROY INC                                           PO BOX 3405                                                        TULSA           OK      74101-3405
 LAQUETA HYMAN LINDSEY                                ADDRESS REDACTED
 LAQUINTA JANE HULSE                                  ADDRESS REDACTED
 LAQUITA J EDWARDS                                    ADDRESS REDACTED
 LARA FERGUSON                                        ADDRESS REDACTED
 LARAMIE MILLER                                       ADDRESS REDACTED
 LARCHMONT RESOURCES LLC       C/O BLACK FALCON ENERGY717
                                                       LLCTEXAS AVE, SUTE 3100                                           HOUSTON         TX      77002
 LARCHMONT RESOURCES LLC       LARCHMONT RESOURCES LLCC/ODONNA
                                                          BLACK MCCULLOCH
                                                                 FALCON ENERGY LLC717 TEXAS AVE, SUTE 3100               HOUSTON         TX      77002
 LAREE T SCOTT REVOCABLE TRUST                        ADDRESS REDACTED
 LARENA DUNN SCHRECK                                  ADDRESS REDACTED
 LARIAT PETROLEUM INC          EEX OPERATING LP       C/O LARIAT PETROLEUM COMPANYDEPT. 374            P.O. BOX 4346     HOUSTON         TX      77210-4346
 LARKSPUR ROYALTIES LLC                               1720 S BELLAIRE ST STE 1209                                        DENVER          CO      80222
 LARRY A BUKACEK AND                                  ADDRESS REDACTED
 LARRY A JACOBSEN                                     ADDRESS REDACTED
 LARRY and JANET GATLIN                               ADDRESS REDACTED
 LARRY and MATT INC                                   P.O. BOX 759                                                       PAMPA           TX      79066
 LARRY AND PAULINE PENNINGTON JT                      ADDRESS REDACTED
 LARRY B ROGERS                                       ADDRESS REDACTED
 LARRY BAKER ROGERS                                   ADDRESS REDACTED
 LARRY BO ALBIN                                       ADDRESS REDACTED
 LARRY BRAD TOWNSEND                                  ADDRESS REDACTED
 LARRY BREARLEY                                       ADDRESS REDACTED
 LARRY BRUMMAL                                        ADDRESS REDACTED
 LARRY BUCKLEY                                        ADDRESS REDACTED
 LARRY BULLARD TRUST UAD 782015                       ADDRESS REDACTED
 LARRY C BYRUM AND                                    ADDRESS REDACTED
 LARRY C LEDEBUR                                      ADDRESS REDACTED
 LARRY C SUTTON                                       ADDRESS REDACTED
 LARRY COFFEY                                         ADDRESS REDACTED
 LARRY CREEVAN AND                                    ADDRESS REDACTED
 LARRY D and PAT S TIMM JT                            ADDRESS REDACTED
 LARRY D BLOOMER                                      ADDRESS REDACTED
 LARRY D EDWARDS LIVING TRUST DTD 522001              ADDRESS REDACTED
 LARRY D HENNEKE AND                                  ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 172 of 315
                                            Case 20-11441-BLS        Doc 241          Filed 08/10/20   Page 181 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


             Company                  Notice Name             Address1                  Address2       Address3          City   State       Zip      Country
 LARRY D HUNTER                                     ADDRESS REDACTED
 LARRY D JOHNS AND                                  ADDRESS REDACTED
 LARRY D LAHMAN                                     ADDRESS REDACTED
 LARRY D STEPHENS                                   ADDRESS REDACTED
 LARRY D WOOD AND                                   ADDRESS REDACTED
 LARRY DEAN VAUGHT                                  ADDRESS REDACTED
 LARRY DEAN WEHLING                                 ADDRESS REDACTED
 LARRY DEE MOORMAN                                  ADDRESS REDACTED
 LARRY DENE PARMAN                                  ADDRESS REDACTED
 LARRY DILLON                                       ADDRESS REDACTED
 LARRY DON EVANS                                    ADDRESS REDACTED
 LARRY DUANE HAWKINS                                ADDRESS REDACTED
 LARRY DWAYNE SPROWLS                               ADDRESS REDACTED
 LARRY E ANHORN and GLENN T DILLARDJT               ADDRESS REDACTED
 LARRY E MUTSCHLER                                  ADDRESS REDACTED
 LARRY E SHORES                                     ADDRESS REDACTED
 LARRY ELMORE and LADONNA ELMORE                    ADDRESS REDACTED
 LARRY F LITTLE and SHARON K LITTLE                 ADDRESS REDACTED
 LARRY FARMER                                       ADDRESS REDACTED
 LARRY G BISHOP AND                                 ADDRESS REDACTED
 LARRY G RAGAN 1992 REVOCABLE                       ADDRESS REDACTED
 LARRY GENE HORSTMEYER                              ADDRESS REDACTED
 LARRY H ALLISON AND                                ADDRESS REDACTED
 LARRY HEALD AND                                    ADDRESS REDACTED
 LARRY HECKMAN JR                                   ADDRESS REDACTED
 LARRY J and DELENIA HAYES JT                       ADDRESS REDACTED
 LARRY JAMES FINSTERWALD                            ADDRESS REDACTED
 LARRY KLIEWER                                      ADDRESS REDACTED
 LARRY L SNIDER                                     ADDRESS REDACTED
 LARRY L STEGEMAN                                   ADDRESS REDACTED
 LARRY L YOUNGER AND                                ADDRESS REDACTED
 LARRY L YOUNGER and MONNA YOUNGER and              ADDRESS REDACTED
 LARRY LEE EVANS AND                                ADDRESS REDACTED
 LARRY LEE GUFFEY SR AND                            ADDRESS REDACTED
 LARRY LENDERMAN                                    ADDRESS REDACTED
 LARRY MARK PETERSON                                ADDRESS REDACTED
 LARRY MAURER                                       ADDRESS REDACTED
 LARRY MCELDERRY                                    ADDRESS REDACTED
 LARRY MICHAEL HIGGINS AND                          ADDRESS REDACTED
 LARRY MOORMAN AND                                  ADDRESS REDACTED
 LARRY NEAL TRIMBLE                                 ADDRESS REDACTED
 LARRY O HULSEY and CO                              220 OAK STREET                                                GRAHAM        TX      76450
 LARRY O HULSEY and CO                              220 OAK ST                                                    GRAHAM        TX      76450-2007
 LARRY P HARDY                                      ADDRESS REDACTED
 LARRY PAINTER                                      ADDRESS REDACTED
 LARRY PORTER                                       ADDRESS REDACTED
 LARRY R GARRISON                                   ADDRESS REDACTED
 LARRY R MEADOWS                                    ADDRESS REDACTED
 LARRY R RICE                                       ADDRESS REDACTED
 LARRY S LYDICK                                     ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 173 of 315
                                          Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 182 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


             Company                  Notice Name               Address1                  Address2       Address3          City     State       Zip      Country
 LARRY SAUNDERS                                       ADDRESS REDACTED
 LARRY SCOTT ZERGER                                   ADDRESS REDACTED
 LARRY SEIGRIST and DEBORAH SEIGRIST JT               ADDRESS REDACTED
 LARRY STEVE GREEN TRUSTEE                            ADDRESS REDACTED
 LARRY VAN CLEARMAN                                   ADDRESS REDACTED
 LARRY W MCCRAY                                       ADDRESS REDACTED
 LARRY W WILLIS SR AND                                ADDRESS REDACTED
 LARRY WAYNE SMITH LIFE ESTATE                        ADDRESS REDACTED
 LARRY WILLIAM COPELAND                               ADDRESS REDACTED
 LARRY WOODS AND                                      ADDRESS REDACTED
 LARSON L BROWN AND                                   ADDRESS REDACTED
 LARUE ALLEE SWITZER FAMILY TRUST DTD 7/1/1997        1824 DEVONSHIRE ST                                            OKLAHOMA CITY   OK      73116
 LARUE ALLEE SWITZER FAMILY TRUST DTD 711997          ADDRESS REDACTED
 LARUE SWITZER                                        ADDRESS REDACTED
 LAS COLINAS MINERALS LP                              PO BOX 14230                                                  ODESSA          TX      79768
 LASH FAMILY TRUST DTD 82697                          ADDRESS REDACTED
 LASHELL E HALL                                       ADDRESS REDACTED
 LATIGO HOLDINGS LLC           LATIGO HOLDINGS HOLDINGS
                                                      PO BOX 670529                                                 DALLAS          TX      75367
 LATIGO OIL and GAS INC        OIL AND GAS INC LATIGO P.O. BOX 1208                                                 WOODWARD        OK      73802
 LATIGO OIL and GAS INC        OIL AND GAS INC LATIGO PO BOX 1208                                                   WOODWARD        OK      73802-1208
 LATONYA LYNN DAVIS                                   ADDRESS REDACTED
 LATTIMORE INVESTMENTS                                ADDRESS REDACTED
 LAUNA G REEVES                                       ADDRESS REDACTED
 LAURA A BEEBE                                        ADDRESS REDACTED
 LAURA ANN HARTMAN MCRAY                              ADDRESS REDACTED
 LAURA ANN NETTLETON                                  ADDRESS REDACTED
 LAURA BETH STURTEVANT REVC                           ADDRESS REDACTED
 LAURA BROOKS                                         ADDRESS REDACTED
 LAURA C NELSON                                       ADDRESS REDACTED
 LAURA C STEELE LIVING TRUST                          ADDRESS REDACTED
 LAURA CROSS                                          ADDRESS REDACTED
 LAURA DAVIS SMITH TRUST DTD 122966                   ADDRESS REDACTED
 LAURA E CARTER                                       ADDRESS REDACTED
 LAURA JAMES                                          ADDRESS REDACTED
 LAURA JEAN KERSHAW TRUST DTD 71296                   ADDRESS REDACTED
 LAURA JEAN KROL                                      ADDRESS REDACTED
 LAURA KAY SOPER                                      ADDRESS REDACTED
 LAURA L HELTON                                       ADDRESS REDACTED
 LAURA L RENSHAW                                      ADDRESS REDACTED
 LAURA LEE STEED PEERY                                ADDRESS REDACTED
 LAURA LYNN SIMPSON                                   ADDRESS REDACTED
 LAURA M WILLIAMS                                     ADDRESS REDACTED
 LAURA MEANS TYSOR                                    ADDRESS REDACTED
 LAURA NEWMAN HUDLER                                  ADDRESS REDACTED
 LAURA P BOLINGER SPECIAL NEEDS TRUST                 105 GALLANT FOX CT                                            BUSH            LA      70431
 LAURA P BOLINGER SPECIAL NEEDS TRUST                 ADDRESS REDACTED
 LAURA R BREWER                                       ADDRESS REDACTED
 LAURA RENE BAIR                                      ADDRESS REDACTED
 LAURA W MESSER ESTATE                                ADDRESS REDACTED
 LAURA WILLIS                                         ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 174 of 315
                                            Case 20-11441-BLS       Doc 241         Filed 08/10/20   Page 183 of 323
                                                                               Exhibit C
                                                                            Creditor Matrix
                                                                       Served via First Class Mail


             Company                  Notice Name              Address1               Address2       Address3          City   State       Zip   Country
 LAUREL LEE HERSHMAN                                ADDRESS REDACTED
 LAUREN SHIRK                                       ADDRESS REDACTED
 LAUREN STANLEY 2010 TRUST                          ADDRESS REDACTED
 LAUREN STANLEY 2010 TRUST                          ADDRESS REDACTED
 LAURENCE E BUCKLEY AND                             ADDRESS REDACTED
 LAURI A SANDERS                                    ADDRESS REDACTED
 LAURIE FOREMAN COX                                 ADDRESS REDACTED
 LAURIE JO DUNKIN                                   ADDRESS REDACTED
 LAURIE KIM THOMPSON                                ADDRESS REDACTED
 LAURIE L BRAY                                      ADDRESS REDACTED
 LAURIE SPRAGUE                                     ADDRESS REDACTED
 LAVADA J HELTON                                    ADDRESS REDACTED
 LAVADA JUNE BENNETT                                ADDRESS REDACTED
 LAVEDA M CANNON REV LIV TR DTD 82896               ADDRESS REDACTED
 LAVERDA BIGGERSTAFF DESMA O ROBINSON               ADDRESS REDACTED
 LAVERNA LAKEY STUERMER                             ADDRESS REDACTED
 LAVERNE F PATTERSON LIVING TRUST                   ADDRESS REDACTED
 LAVERNE ILLEEN BARNHART                            ADDRESS REDACTED
 LAVETA FORD                                        ADDRESS REDACTED
 LAVETTA KAY BESHEARS                               ADDRESS REDACTED
 LAVINA JUNE JANZEN REV LIV TR                      ADDRESS REDACTED
 LAVITA WHITSON                                     ADDRESS REDACTED
 LAVONA E SCHNAITHMAN                               ADDRESS REDACTED
 LAVONDA DELONG                                     ADDRESS REDACTED
 LAVONNE DAVIS HILLEY AKA                           ADDRESS REDACTED
 LAVONNE NEWELL MCPHEETERS                          ADDRESS REDACTED
 LAVONNE WAUGH HEBERT                               ADDRESS REDACTED
 LAWANDA CATES                                      ADDRESS REDACTED
 LAWANDA F THETFORD                                 ADDRESS REDACTED
 LAWRENCE A BENSON AND                              ADDRESS REDACTED
 LAWRENCE A FILLINGIM                               ADDRESS REDACTED
 LAWRENCE BRUCE MARTIN                              ADDRESS REDACTED
 LAWRENCE E CLARK AND                               ADDRESS REDACTED
 LAWRENCE F FERGUSON                                ADDRESS REDACTED
 LAWRENCE FARIA                                     ADDRESS REDACTED
 LAWRENCE LYNN LUETKEMEYER AND                      ADDRESS REDACTED
 LAWRENCE MARVIN GAINES                             ADDRESS REDACTED
 LAWRENCE O CASAZZA                                 ADDRESS REDACTED
 LAWRENCE RAY SELLARS SR                            ADDRESS REDACTED
 LAWRENCE SMITH                                     ADDRESS REDACTED
 LAWRENCE W SIMPSON KENNETH SIMPSON                 ADDRESS REDACTED
 LAWRENCE Z WILLIAMS and MARTHA E                   ADDRESS REDACTED
 LAYMA V JENKINS ESTATE                             ADDRESS REDACTED
 LAYTON ARCH BARTON                                 ADDRESS REDACTED
 LAYTON WILSON                                      ADDRESS REDACTED
 LAZY J CATTLE COMPANY                              3412 AIRWAY BLVD.                                           AMARILLO      TX      79118
 LAZY J RESOURCES LP           JOHN H CONNALLY      4431 CHAPEL ROAD                                            GRAHAM        TX      76450
 LAZY K SERVICES                                    712 S. MAIN                                                 SHAMROCK      TX      79079
 LAZY S MINERALS                                    PO BOX 100493                                               FORT WORTH    TX      76185
 LCM PRODUCTS LLC DBA LandL MUD SERVICE             525 EVERGREEN STREET                                        EDMOND        OK      73003


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                     Page 175 of 315
                                            Case 20-11441-BLS             Doc 241          Filed 08/10/20   Page 184 of 323
                                                                                      Exhibit C
                                                                                   Creditor Matrix
                                                                              Served via First Class Mail


              Company                   Notice Name                Address1                Address2         Address3        City       State     Zip     Country
 LCM PRODUCTS LLC, DBA L&L MUD SERVICE                   525 EVERGREEN STREET                                          EDMOND          OK    73003
 LCM SOLUTIONS LLC                                       4045 NW 64TH ST                                               OKLAHOMA CITY   OK    73116
 LD WOODS ESTATE                                         ADDRESS REDACTED
 LDI LLC                                                 PO BOX 812                                                    SPEARMAN        TX   79081
 LE NORMAN DAVID D                                       ADDRESS REDACTED
 Le Norman Fund I                                        4727 GAILLARDIA PARKWAY    STE 200                            OKLAHOMA CITY   OK   73142
 LE NORMAN FUND I CARLYLE         ATTN DAVE D LE NORMAN 4727 GAILLARDIA PKWY STE 200                                   OKLAHOMA CITY   OK   73142-1923
 LE NORMAN FUND I LLC                                    4727 GAILLARDIA PARKWAY    STE 200                            OKLAHOMA CITY   OK   73142
 LE NORMAN GROUP A                ATTN DAVE D LE NORMAN 4727 GAILLARDIA PKWY STE 200                                   OKLAHOMA CITY   OK   73142-1923
 LE NORMAN GROUP B                ATTN DAVE D LE NORMAN 4700 GAILLARDIA PARKWAY SUITE 200                              OKLAHOMA CITY   OK   73142
 LE NORMAN PROPERTIES LLC                                4727 GAILLARDIA PARKWAY, SUITE 200                            OKLAHOMA CITY   OK   73142
 LE NORMAN PROPERTIES LLC                                4700 GAILLARDIA PARKWAY    SUITE 200                          OKLAHOMA CITY   OK   73142
 LE NORMAN TITAN INVESTMENT       LE NORMAN TITAN INVESTMENT
                                                         4727 LLC
                                                              GAILLARDIA PKWY       STE 200                            OKLAHOMA CITY   OK   73142
 LEA BRUEGGEMANN                                         ADDRESS REDACTED
 LEA LANETTE LOGUE                                       ADDRESS REDACTED
 LEA LANNETTE LONGE                                      ADDRESS REDACTED
 LEADELL D GRAUBERGER                                    ADDRESS REDACTED
 LEADERS MEDIA GROUP LLC                                 ONE WORLD TRADE CENTER, 85TH FLOOR                            NEW YORK        NY   10007
 LEAH ACOSTA                                             ADDRESS REDACTED
 LEAH ACOSTA                                             ADDRESS REDACTED
 LEAH M. BATTY                                           ADDRESS REDACTED
 LEAH T M BATTY                                          ADDRESS REDACTED
 LEAH W KEYES                                            ADDRESS REDACTED
 LEANA DARLENE WALKER                                    ADDRESS REDACTED
 LEATRICE J STAPLES                                      ADDRESS REDACTED
 LEATRICE WOOLEN                                         ADDRESS REDACTED
 LEDA V SNELL                                            ADDRESS REDACTED
 LEE A KEOWN                                             ADDRESS REDACTED
 LEE A PENDLETON                                         ADDRESS REDACTED
 LEE ANN CONNER                                          ADDRESS REDACTED
 LEE ANN LACKEY                                          ADDRESS REDACTED
 LEE C BORING                                            ADDRESS REDACTED
 LEE CAMPBELL III AND                                    ADDRESS REDACTED
 LEE CASSIN                                              ADDRESS REDACTED
 LEE E BRIIX and MARVA L BRIIX JTWROS                    ADDRESS REDACTED
 LEE EDWARD HASKIN                                       ADDRESS REDACTED
 LEE J RICHARD                                           ADDRESS REDACTED
 LEE JEFFERSON TYNER                                     ADDRESS REDACTED
 LEE LEIGH 2012 REVOCABLE TRUST                          ADDRESS REDACTED
 LEE MITCHENER TOLBERT 2018 IRR TRUST                    ADDRESS REDACTED
 LEE NOAH KENT                                           ADDRESS REDACTED
 LEE SCOTT STURGEON                                      ADDRESS REDACTED
 LEE WAYNE HAYGOOD                                       ADDRESS REDACTED
 LEELAH BETH ATKINS                                      ADDRESS REDACTED
 LEEMAN MINERALS LLC                                     PO BOX 54555                                                  OKLAHOMA CITY   OK   73154
 LEES JESSE R                                            ADDRESS REDACTED
 LEFLORE COUNTY YOUTH SER INC                            404 DEWEY AVE              P O BOX 711                        POTEAU          OK   74953-4214
 LEGACY FAMILY FARMS LLC                                 202 WEST BROADWAY                                             ENID            OK   73701
 LEGACY LAND MANAGEMENT LLC JIM COATES                   6808 NEW AUTHON ROAD                                          WEATHERFORD     TX   76088-1819
 LEGACY MEASUREMENT SOLUTIONS                            PO BOX 206187                                                 DALLAS          TX   75320-6187


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                            Page 176 of 315
                                            Case 20-11441-BLS       Doc 241          Filed 08/10/20   Page 185 of 323
                                                                                Exhibit C
                                                                             Creditor Matrix
                                                                        Served via First Class Mail


             Company                  Notice Name             Address1                 Address2       Address3         City   State     Zip      Country
 LEGACY RESOURCES LLC                               15625 BALD CYPRESS COVE                                      EDMOND       OK    73013
 LEGACY ROYALTIES LTD                               PO BOX 1360                                                  TYLER        TX    75710-1360
 LEIGH ANNE ORCUTT                                  ADDRESS REDACTED
 LEKESHA PATRICE MORGAN                             ADDRESS REDACTED
 LELA COOPRIDER                                     ADDRESS REDACTED
 LELA FAYE WALKER TRUSTEE OF THE                    ADDRESS REDACTED
 LELA KIRKHART ESTATE                               ADDRESS REDACTED
 LELA M FOWLER                                      ADDRESS REDACTED
 LELAND D WHITTENBERG                               ADDRESS REDACTED
 LELAND W KENNEDY AND                               ADDRESS REDACTED
 LELAND W WATERS                                    ADDRESS REDACTED
 LEMON CREEK OIL and GAS LTD                        P O BOX 192199                                               DALLAS       TX   75219
 LENA IONE HALL AND                                 ADDRESS REDACTED
 LENA YAUCK                                         ADDRESS REDACTED
 LENORA NEIL ATKINS                                 ADDRESS REDACTED
 LEO ADAMS                                          ADDRESS REDACTED
 LEO CARL FKA LEO HUNTER                            ADDRESS REDACTED
 LEO D and FRANCES MCKEE                            ADDRESS REDACTED
 LEO E ADAMS and JUANITA M ADAMS HWJT               ADDRESS REDACTED
 LEO F MAXFIELD AND                                 ADDRESS REDACTED
 LEO H MOORE ESTATE                                 ADDRESS REDACTED
 LEO JACK DAVIS ESTATE                              ADDRESS REDACTED
 LEO M KANTOWSKI and LAURA M                        ADDRESS REDACTED
 LEO P CONRADY REVOCABLE TRUST ET                   ADDRESS REDACTED
 LEO RESOURCES CORP                                 PO BOX 31196                                                 EDMOND       OK   73003-0020
 LEO SCOT JOHNSTON AND                              ADDRESS REDACTED
 LEO SWOPE JR                                       ADDRESS REDACTED
 LEOLA COOPER ESTATE             UNKNOWN                                                                         UNKNOWN           99999
 LEOLA HUTCHISON INTERV TRUST DTD 3                 ADDRESS REDACTED
 LEOLA MAE LYNCH                                    ADDRESS REDACTED
 LEOLA MARIE HILL BLANTON                           ADDRESS REDACTED
 LEON A WAMBLE DECEASED                             ADDRESS REDACTED
 LEON and NORMA J RED REV LIV TR                    ADDRESS REDACTED
 LEON COOPER ESTATE              UNKNOWN                                                                         UNKNOWN           99999
 LEON COOPRIDER                                     ADDRESS REDACTED
 LEON COOPRIDER                                     ADDRESS REDACTED
 LEON E REEB AND LYNDA REEB                         ADDRESS REDACTED
 LEON H ELLIS                                       ADDRESS REDACTED
 LEON J and ROBIN DAVIS REV FAM TR                  ADDRESS REDACTED
 LEON KODESH                                        ADDRESS REDACTED
 LEONA I DEGRANDE                                   ADDRESS REDACTED
 LEONA RODMAN                                       ADDRESS REDACTED
 LEONARD A SPITZ JR                                 ADDRESS REDACTED
 LEONARD B CARPENTER FAMILY TR                      ADDRESS REDACTED
 LEONARD D andOR SERITA R BRYAN                     ADDRESS REDACTED
 LEONARD D LEE                                      ADDRESS REDACTED
 LEONARD DIXSON AND                                 ADDRESS REDACTED
 LEONARD HAYES FULLER                               ADDRESS REDACTED
 LEONARD I LEHMAN                                   ADDRESS REDACTED
 LEONARD JACKSON                                    ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 177 of 315
                                           Case 20-11441-BLS             Doc 241          Filed 08/10/20   Page 186 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


             Company                  Notice Name                 Address1                  Address2       Address3          City   State       Zip      Country
 LEONARD KIKER                                          ADDRESS REDACTED
 LEONARD W AND STEPHANIE RAMSEY                         ADDRESS REDACTED
 LEONARD WOLGAMOTT                                      ADDRESS REDACTED
 LEONEL LARA AND                                        ADDRESS REDACTED
 LEONENE GRIBBLE                                        ADDRESS REDACTED
 LEOTA BLACK                                            ADDRESS REDACTED
 LEOTA BLACK                                            ADDRESS REDACTED
 LEOTA L BLACK GRANDCHILDRENS TRUST FBO NATHANIEL DEAN  ADDRESS
                                                           BLACK REDACTED
 LEOTA L BLACK GRANDCHILDRENS TRUST FBO ROBERT LEWISADDRESS
                                                         BLACK    REDACTED
 LEOTA L BLACK GRANDCHILDRENS TRUST FBO SAVANNA KALI THOMAS
                                                        ADDRESS REDACTED
 LEOTA L BLACK GRANDCHILDRENS TRUST FBO SAWYER ELISHA   ADDRESS
                                                          THOMASREDACTED
 LEOTA L BLACK GRANDCHILDRENS TRUSTS FBO JACEE LAVAE ADDRESS
                                                        BLACK     REDACTED
 LEROY 2000 LLC                                         ADDRESS REDACTED
 LEROY AND MARTHA TOLLES LIVING TRUST DTD 1221999       ADDRESS REDACTED
 LEROY B BUTLER                                         ADDRESS REDACTED
 LEROY C BUD ARNOLD                                     ADDRESS REDACTED
 LEROY E MCDONALD                                       ADDRESS REDACTED
 LEROY K ARNOLD                                         ADDRESS REDACTED
 LEROY MITCHELL                                         ADDRESS REDACTED
 LEROY MOSELEY                                          ADDRESS REDACTED
 LESLE WESTERFIELD HUSKA                                1633 SAINTSBURY DR                                            LAS VEGAS     NV      89144
 LESLE WESTERFIELD HUSKA                                ADDRESS REDACTED
 LESLEY GRAY LINK                                       ADDRESS REDACTED
 LESLEY GRAY LINK                                       ADDRESS REDACTED
 LESLIE A LEE                                           ADDRESS REDACTED
 LESLIE A MALLETT 2014 SEPARATE PROPERTY TRUST          ADDRESS REDACTED
 LESLIE B SHUMAKE                                       ADDRESS REDACTED
 LESLIE C BUSBEE AND                                    ADDRESS REDACTED
 LESLIE C WHITE                                         ADDRESS REDACTED
 LESLIE CHANCE                                          ADDRESS REDACTED
 LESLIE D YOUNG                                         ADDRESS REDACTED
 LESLIE F PARK                                          ADDRESS REDACTED
 LESLIE FINEGAN REVOCABLE TRUST                         ADDRESS REDACTED
 LESLIE G SIMUNEK                                       ADDRESS REDACTED
 LESLIE GRIMM AND                                       ADDRESS REDACTED
 LESLIE KATHRYN HAYGOOD OSBORN                          ADDRESS REDACTED
 LESLIE KINCAID REVOCABLE TRUST                         ADDRESS REDACTED
 LESLIE OIL AND GAS LLC                                 P.O. BOX 871                                                  ALVA          OK      73717
 LESLIE R COUSINEAU                                     ADDRESS REDACTED
 LESLIE SHOWN                                           ADDRESS REDACTED
 LESS DEANE CALEB                                       ADDRESS REDACTED
 LESTA TROYER HOOD                                      ADDRESS REDACTED
 LESTER DEVEREAUX ESTATE                                ADDRESS REDACTED
 LESTER FAMILY PARTNERSHIP      CO MARK A LESTER ATTY IN12815
                                                         FACTCEDAR ST                                                 LEAWOOD       KS      66209-1870
 LESTER FRANK VAUGHAN SR and                            ADDRESS REDACTED
 LESTER H ZEIGER                                        ADDRESS REDACTED
 LESTER REED JR                                         ADDRESS REDACTED
 LETA MAY WALLACE                                       ADDRESS REDACTED
 LETHA SCOGGIN                                          ADDRESS REDACTED
 LETICIA V RINGWALD AND                                 ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 178 of 315
                                           Case 20-11441-BLS            Doc 241         Filed 08/10/20   Page 187 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


              Company                 Notice Name                Address1                Address2        Address3          City     State       Zip      Country
 LETITIA SUE DUTTON AND                              ADDRESS REDACTED
 LEVA E PIERCE REVOCABLE TRUST                       ADDRESS REDACTED
 LEVINA M LEHRLING                                   ADDRESS REDACTED
 LEWIS AND BILLIE BEACH TRUST DATED 01042007         ADDRESS REDACTED
 LEWIS BLAKE TURNER                                  ADDRESS REDACTED
 LEWIS BLAKE TURNER                                  ADDRESS REDACTED
 LEWIS BRANCH                                        ADDRESS REDACTED
 LEWIS DOUGLAS TURNER                                ADDRESS REDACTED
 LEWIS E STOOKEY                                     ADDRESS REDACTED
 LEWIS EWALD OTTO BURCHARDT                          ADDRESS REDACTED
 LEWIS H HUMPHREYS CHARITABLE TRUST                  ADDRESS REDACTED
 LEWIS J BERNSTEIN                                   ADDRESS REDACTED
 LEWIS T BRITT GST TRUST #2009                       ADDRESS REDACTED
 LEWIS W and SHIRLEY FORBES JT                       ADDRESS REDACTED
 LEXINGTON INSURANCE COMPANY MIKR C. WILSON, MUNCK WILSON
                                                     600 BANNER
                                                           MANDALA PLACE
                                                                      LLP TOWER   12770 COIT ROAD                   DALLAS          TX      75251
 LEXISNEXIS                                          5000 T-REX AVENUE, SUITE 300                                   BOCA RATON      FL      33431
 LEXISNEXIS RISK DATA MANAGEMENT INC                 28330 NETWORK PLACE                                            CHICAGO         IL      60673-7283
 LF REDBUD LLC                                       1301 MCKINNEY, SUITE 3150                                      HOUSTON         TX      77010
 LIBERTY FEDERAL SAVINGS BANK                        ADDRESS REDACTED
 LIBERTY LIFT SOLUTIONS LLC                          1250 WOOD BRANCH PARK DR., SUITE 250                           HOUSTON         TX      77079
 LIBERTY TRANSPORTATION LLC                          522 N VAN BUREN                                                ELK CITY        OK      73644
 LICHTENBERG FAMILY TRUST AGREEMENT                  ADDRESS REDACTED
 LIDDELL INVESTMENTS LLC                             14201 CALIBER DRIVE, SUITE 300                                 OKLAHOMA CITY   OK      73134
 LIDIA FOWLKS                                        ADDRESS REDACTED
 LIGHT TOWER RENTALS INC                             2330 E I-20 S SERVICE ROAD                                     ODESSA          TX      79766
 LIGHTNING PRODUCTION SERCICES LLC                   1250 INDIANA ST                                                HUMBLE          TX      77396
 LILIA C DE JESUS                                    ADDRESS REDACTED
 LILITH BRAINARD MARITAL TRUST                       ADDRESS REDACTED
 LILLIAN BELL JACKSON                                ADDRESS REDACTED
 LILLIAN F HOBBS                                     ADDRESS REDACTED
 LILLIAN P COLLINS                                   ADDRESS REDACTED
 LILLIAN P THOMAS and HJ THOMAS JR HWJT              ADDRESS REDACTED
 LILLIAN R MILLER HALL LIFE ESTATE                   ADDRESS REDACTED
 LILLIE ANN WAGNER                                   ADDRESS REDACTED
 LILLY KEE                                           ADDRESS REDACTED
 LILLY RASCO                                         ADDRESS REDACTED
 LILY HOMERATHA RICE                                 ADDRESS REDACTED
 LILY RAE PRESTRIDGE BURTON                          ADDRESS REDACTED
 LIME ROCK RESOURCES II A LP                         ADDRESS REDACTED
 LIME ROCK RESOURCES II A LP                         ADDRESS REDACTED
 LINCOLN TEEN CENTER INC                             PO BOX 425                                                     ELK CITY        OK      73648
 LINDA A HOLT                                        ADDRESS REDACTED
 LINDA A PRATT                                       ADDRESS REDACTED
 LINDA ANN KIVLEHEN ATES                             ADDRESS REDACTED
 LINDA ANN TURNER JACOBI                             ADDRESS REDACTED
 LINDA BETH SEARS                                    ADDRESS REDACTED
 LINDA BOYDSTON                                      ADDRESS REDACTED
 LINDA C BROWNING                                    ADDRESS REDACTED
 LINDA CAROL RAY                                     ADDRESS REDACTED
 LINDA CLARK                                         ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 179 of 315
                                          Case 20-11441-BLS         Doc 241         Filed 08/10/20   Page 188 of 323
                                                                               Exhibit C
                                                                            Creditor Matrix
                                                                       Served via First Class Mail


             Company                 Notice Name            Address1                  Address2       Address3          City   State       Zip   Country
 LINDA D COX                                       ADDRESS REDACTED
 LINDA D COX                                       ADDRESS REDACTED
 LINDA D JENKINS                                   ADDRESS REDACTED
 LINDA DIANE MANDEL                                ADDRESS REDACTED
 LINDA DOYAL                                       ADDRESS REDACTED
 LINDA DOYLE                                       ADDRESS REDACTED
 LINDA E CALCOTE                                   ADDRESS REDACTED
 LINDA E DALEY LIV TR DTD 8202001                  ADDRESS REDACTED
 LINDA E WHEATLEY ZEITERS                          ADDRESS REDACTED
 LINDA EAST                                        ADDRESS REDACTED
 LINDA G MADDUX LIVING TRUST                       ADDRESS REDACTED
 LINDA G MUSIC                                     ADDRESS REDACTED
 LINDA G REED                                      ADDRESS REDACTED
 LINDA GAIL LITTON                                 ADDRESS REDACTED
 LINDA GAIL NEW GRISHAM                            ADDRESS REDACTED
 LINDA GAIL NEW GRISHAM                            ADDRESS REDACTED
 LINDA GAYLE EYRICH                                ADDRESS REDACTED
 LINDA GAYLE MADDUX                                ADDRESS REDACTED
 LINDA GAYLE WOOD                                  ADDRESS REDACTED
 LINDA GIBBS                                       ADDRESS REDACTED
 LINDA GRAY TODD AKA LYNDA GRAY TODD               ADDRESS REDACTED
 LINDA GRIMES                                      ADDRESS REDACTED
 LINDA J BROOM                                     ADDRESS REDACTED
 LINDA J FRANK AND                                 ADDRESS REDACTED
 LINDA J MILLER                                    ADDRESS REDACTED
 LINDA J PITTS                                     ADDRESS REDACTED
 LINDA JACKSON                                     ADDRESS REDACTED
 LINDA JANE WILSON                                 ADDRESS REDACTED
 LINDA JENKINS WARRICK                             ADDRESS REDACTED
 LINDA JOHNSON CONNE GENERATION SKIPPING TRUST     ADDRESS REDACTED
 LINDA JOYCE SHREVE                                ADDRESS REDACTED
 LINDA K CARTER                                    ADDRESS REDACTED
 LINDA K GRANTZ                                    ADDRESS REDACTED
 LINDA K MCKEAN                                    ADDRESS REDACTED
 LINDA K RIECKE                                    1733 HUDSON RIVER RD NE                                      RIO RANCHO    NM      87144
 LINDA KAY ADKINS                                  ADDRESS REDACTED
 LINDA KAY BANKS LIFE ESTATE                       ADDRESS REDACTED
 LINDA KAY DAVIS                                   ADDRESS REDACTED
 LINDA L CASSENS TR UTA DTD 12172002               ADDRESS REDACTED
 LINDA L FORD                                      ADDRESS REDACTED
 LINDA L MOOTER TRUSTEE OF THE                     ADDRESS REDACTED
 LINDA L NASH                                      ADDRESS REDACTED
 LINDA L NICHOLS                                   ADDRESS REDACTED
 LINDA LEE FRASER                                  ADDRESS REDACTED
 LINDA LUE HAZALEUS                                ADDRESS REDACTED
 LINDA LUNN                                        ADDRESS REDACTED
 LINDA LYNETTE STEED HASSE                         ADDRESS REDACTED
 LINDA M CAMPBELL                                  ADDRESS REDACTED
 LINDA M EAKINS LIFE TENANT                        ADDRESS REDACTED
 LINDA M ELLIS                                     ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                      Page 180 of 315
                                            Case 20-11441-BLS            Doc 241         Filed 08/10/20        Page 189 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                  Notice Name                Address1                 Address2              Address3              City   State       Zip      Country
 LINDA M PATTERSON                                     ADDRESS REDACTED
 LINDA MAE COOK                                        ADDRESS REDACTED
 LINDA MARIE CLARK                                     ADDRESS REDACTED
 LINDA MARIE CUNYUS                                    ADDRESS REDACTED
 LINDA MAY KING SCHNARSKY                              ADDRESS REDACTED
 LINDA MERIWETHER                                      ADDRESS REDACTED
 LINDA MILLER HULL                                     ADDRESS REDACTED
 LINDA NEECE NIX AKA LINDA JANE NIX                    ADDRESS REDACTED
 LINDA NORET SMITH TRUST                               ADDRESS REDACTED
 LINDA ORR PHIFER                                      ADDRESS REDACTED
 LINDA P DENSON                                        ADDRESS REDACTED
 LINDA PIRUANUNTA                                      ADDRESS REDACTED
 LINDA PRESA                                           ADDRESS REDACTED
 LINDA QUARLES                                         ADDRESS REDACTED
 LINDA R GUETZ                                         ADDRESS REDACTED
 LINDA S BOWMAN                                        ADDRESS REDACTED
 LINDA S BROWN                                         ADDRESS REDACTED
 LINDA S DOW                                           ADDRESS REDACTED
 LINDA S JOHNSTONE                                     ADDRESS REDACTED
 LINDA S LIEB                                          ADDRESS REDACTED
 LINDA S MOORE BRUTON                                  ADDRESS REDACTED
 LINDA SUE SMITH                                       ADDRESS REDACTED
 LINDA SUE TYLER                                       ADDRESS REDACTED
 LINDA SUSAN NASH HENSLEY                              ADDRESS REDACTED
 LINDA TILLMAN                                         ADDRESS REDACTED
 LINDA TOPPINS                                         ADDRESS REDACTED
 LINDA TRIMBLE                                         ADDRESS REDACTED
 LINDA VICK                                            ADDRESS REDACTED
 LINDA WHALEN HERBST                                   ADDRESS REDACTED
 LINDA WILLIAMS                                        ADDRESS REDACTED
 LINDELL R NEWMAN                                      ADDRESS REDACTED
 LINDENMUTH and ASSOCIATES INC                         510 HEARN ST STE 200                                                     AUSTIN       TX      78703
 LINDLE D PAYDEN AND                                   ADDRESS REDACTED
 LINDLEY FAMILY TRUST AKA LINDLEY REV TR DTD 7201992   ADDRESS REDACTED
 LINDRAEA LARE DUVALL                                  ADDRESS REDACTED
 LINDSAY L SWIHART                                     ADDRESS REDACTED
 LINDSAY PRODUCTION and                                ADDRESS REDACTED
 LINDSEY CUPP                                          ADDRESS REDACTED
 LINDSEY D SWART                                       ADDRESS REDACTED
 LINDSEY G COLEY                                       ADDRESS REDACTED
 LINDSEY G COLEY                                       ADDRESS REDACTED
 LINDSEY L POOLE                                       ADDRESS REDACTED
 LINDSEY LEANN COFFEY                                  ADDRESS REDACTED
 LINDSEY R PERRY                                       ADDRESS REDACTED
 LINETTE WHITTEN                                       ADDRESS REDACTED
 LINK CAN CORPORATION           ATTN TOM LINK          CORPORATION LINK-CAN         TOM LINK - OWNER      807 BRAZOS ST SUITE 605AUSTIN      TX      78701
 LINK OIL COMPANY                                      427 S. BOSTON AVE., SUITE 1000                                            TULSA       OK      74103-8343
 LINK-CAN CORPORATION                                  807 BRAZOS ST SUITE 605                                                   AUSTIN      TX      78701
 LINN ENERGY HOLDINGS LLC       TRANSITION             P O BOX 671587                                                            DALLAS      TX      75267-1587
 LINN OPERATING INC                                    PO BOX 671631                JIB                                          DALLAS      TX      75267


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 181 of 315
                                             Case 20-11441-BLS              Doc 241         Filed 08/10/20      Page 190 of 323
                                                                                       Exhibit C
                                                                                    Creditor Matrix
                                                                               Served via First Class Mail


             Company                     Notice Name                Address1                 Address2           Address3         City   State       Zip      Country
 LINN OPERATING INC DBA          LINN ENERGY HOLDINGS LLCATTN JIB                      600 TRAVIS ST STE 5100              HOUSTON      TX      77002
 LINN OPERATING INC DBA          LINN ENERGY HOLDINGS LLCPO BOX 671587                                                     DALLAS       TX      75267-1518
 LINN OPERATING, INC.                                    PO BOX 671518                                                     DALLAS       TX      75267-1518
 LINN OPERATING, INC.                                    P.O. BOX 671631                                                   DALLAS       TX      75267-1631
 LINN OPERATING, INC., AS AGENT FOR
                                 ATTN
                                    LINN
                                       JIB ENERGY HOLDINGS,
                                                         600LLC
                                                              TRAVIS ST STE 5100                                           HOUSTON      TX      77002
 LINN ROBINSON RILEY                                     ADDRESS REDACTED
 LINNEA VESLEY TRST DTD 10104                            ADDRESS REDACTED
 LINZE CHAPMAN                                           ADDRESS REDACTED
 LIPSCOMB COUNTY CLERK                                   PO BOX 70                                                         LIPSCOMB     TX      79056
 LIPSCOMB COUNTY TAX AC                                  PO BOX 129                                                        LIPSCOMB     TX      79056
 LIPSCOMB JR LIVESTOCK ASSOCIATION
                                 ATTN DORI ARTIS         PO BOX 442                                                        FOLLETT      TX      79034
 LIQUID HOLDINGS LLC                                     PO BOX 610785                                                     SAN JOSE     CA      95161
 LIQUID MUD CO LLC                                       3525 NW 174TH STREET                                              EDMOND       OK      73012
 LISA A TAYLOR SUPPLEMENTAL NEEDS TRUST                  ADDRESS REDACTED
 LISA ANN BERTLING COFFIN                                ADDRESS REDACTED
 LISA ANN THOMPSON                                       ADDRESS REDACTED
 LISA COPENHAVER SEIFRIED                                ADDRESS REDACTED
 LISA D SINGLETON                                        ADDRESS REDACTED
 LISA D SINGLETON                                        ADDRESS REDACTED
 LISA FOWLER                                             ADDRESS REDACTED
 LISA FROUG HIRANO                                       ADDRESS REDACTED
 LISA GAY WHITLEDGE                                      ADDRESS REDACTED
 LISA GAYE SCHWINGENDORF and                             ADDRESS REDACTED
 LISA GAYLE SCHOONOVER                                   ADDRESS REDACTED
 LISA KENNEDY HICKS                                      ADDRESS REDACTED
 LISA KENNER                                             ADDRESS REDACTED
 LISA LAURA and LANNA HUMPHREY TRUSTS                    ADDRESS REDACTED
 LISA LYN BURFORD 1965 A TR                              ADDRESS REDACTED
 LISA LYN BURFORD 1965 B TR                              ADDRESS REDACTED
 LISA LYN BURFORD BRADLEY 1965 A TRUST                   ADDRESS REDACTED
 LISA MICHELE SLOUP                                      ADDRESS REDACTED
 LISA PHILLIPS                                           ADDRESS REDACTED
 LISA PICKENS TEST TR B                                  ADDRESS REDACTED
 LISA PICKENS TESTAMENTARY TR B                          ADDRESS REDACTED
 LISA RENEE WELLS                                        ADDRESS REDACTED
 LISA RICHARDSON CAMPBELL                                ADDRESS REDACTED
 LISA ROGERS                                             ADDRESS REDACTED
 LISA ROSE SMITH                                         ADDRESS REDACTED
 LISA SMITH                                              ADDRESS REDACTED
 LISA SMITH                                              ADDRESS REDACTED
 LISBALL CAVAN LLC               LLC LISBALL CAVAN       CARL GIBSON - MANAGER         PO BOX 2765                         LAWTON       OK      73502
 LISHA BURRELL                                           ADDRESS REDACTED
 LITTLE CHIEF ROYALTY CO INC                             PO BOX 25163                                                      DALLAS       TX      75225-1163
 LITTLE MAGIC LLC                                        1720 S BELLAIRE ST STE 1209                                       DENVER       CO      80222
 LIVERMORE 1971 TRUST                                    ADDRESS REDACTED
 LIVERPOOL PRODUCTION COMPANY                            PO BOX 52590                                                      TULSA        OK      74152-0590
 LIZABETH GARDNER                                        ADDRESS REDACTED
 LL JOHNSON                                              ADDRESS REDACTED
 LLOYD B OATIS JR                                        ADDRESS REDACTED
 LLOYD EARLE                                             ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                             Page 182 of 315
                                           Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 191 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                    Notice Name             Address1                 Address2         Address3          City     State       Zip      Country
 LLOYD J WANER JR                                     ADDRESS REDACTED
 LLOYD JOE AND WANDA LOU PATTON REV TR                ADDRESS REDACTED
 LLOYD LEE EVANS 2001 IRREV TRUST NON GST             ADDRESS REDACTED
 LLOYD N SIMMONS                                      ADDRESS REDACTED
 LLOYD VERNON SMITH                                   ADDRESS REDACTED
 LMK RESOURCES INC                                    6051 NORTH COURSE DRIVE                                        HOUSTON         TX      77072
 LMK RESOURCES INC                                    6051 NORTH COURSE DRIVE      SUITE 300                         HOUSTON         TX      77072
 LN SIMMONS TRUST                                     ADDRESS REDACTED
 LO YARE LP                                           PO BOX 426                                                     NORMAN          OK      73070
 LOCHBUIE LLC                                         6801 NORTH BROADWAY, SUITE 300                                 OKLAHOMA CITY   OK      73116
 LOCKTON COMPANIES               ATTN RACHEL WALKER   3657 BRIARPARK DR.           SUITE700                          HOUSTON         TX      77042
 LOCKTON COMPANIES LLC                                PO BOX 123036                                                  DALLAS          TX      75312-3036
 LOCUS BIO ENERGY SOLUTIONS LLC                       30600 AURORA ROAD SUITE 180                                    SOLON           OH      44139
 LODESTONE OPERATING INC                              PMB 169                      1605 HWY 181                      PORTLAND        TX      78374
 LOGAN CIRCLE PARTNERS LP        ATTN HUME NAJDAWI    1717 ARCH STREET SUITE 1500                                    PHILADELPHIA    PA      19103
 LOGAN DANIEL GATLIN                                  ADDRESS REDACTED
 LOGAN LENTZ                                          ADDRESS REDACTED
 LOGMEIN USA INC                                      320 SUMMER STREET                                              BOSTON          MA      02210
 LOIS A TRACE ESTATE                                  ADDRESS REDACTED
 LOIS ANN BROOKS LIVING TRUST                         ADDRESS REDACTED
 LOIS ANN WILLIAMS                                    ADDRESS REDACTED
 LOIS ANNETTE SANDERS ESTATE                          ADDRESS REDACTED
 LOIS BRYAN                                           ADDRESS REDACTED
 LOIS C MILLER MARITAL TR UTA 53                      ADDRESS REDACTED
 LOIS DRAKE                                           ADDRESS REDACTED
 LOIS ELAINE WAHL                                     ADDRESS REDACTED
 LOIS ELAINIE ROGERS BRUNNERT                         ADDRESS REDACTED
 LOIS G WILLIAMS                                      ADDRESS REDACTED
 LOIS IRENE CESARE                                    ADDRESS REDACTED
 LOIS JEAN GRIMSHAW                                   ADDRESS REDACTED
 LOIS L MOLLET TR DTD 12181995                        ADDRESS REDACTED
 LOIS MARIE CLARK                                     ADDRESS REDACTED
 LOIS MCMAHAN PHILLIPS                                ADDRESS REDACTED
 LOIS PATZKOWSKI MOORE                                ADDRESS REDACTED
 LOIS R SMITH                                         ADDRESS REDACTED
 LOIS RHOADS and DOROTHY RHOADS HWJT                  ADDRESS REDACTED
 LOIS ROSS ETAL                                       ADDRESS REDACTED
 LOIS SEARS STEWART                                   ADDRESS REDACTED
 LOLA O MORRISSEY                                     ADDRESS REDACTED
 LOLLIE ALLMON ESTATE                                 ADDRESS REDACTED
 LON and BETTY WILKENS                                ADDRESS REDACTED
 LONDON MONTIN HARBERT INC                            1425 NW 37TH ST                                                OKLAHOMA CITY   OK      73118
 LONE RANGER WELL SERVICE LLC                         PO BOX 282                                                     PERRYTON        TX      79070
 LONESTAR TECHNOBOOST LLC                             24275 KATY FREEWAY                                             KATY            TX      77497
 LONESTAR TECHNOBOOST LLC                             24275 KATY FREEWAY           SUITE 400                         KATY            TX      77497
 LONG FAMILY OIL TRUST                                ADDRESS REDACTED
 LONG MICHAEL T                                       ADDRESS REDACTED
 LONG VAN HUYNH AND                                   ADDRESS REDACTED
 LONGFELLOW RANCH PARTNERS LP    HEATHER LOTHES       16803 N DALLAS PKWY                                            ADDISON         TX      75001-5212
 LONGPOINT MINERALS LLC          KEVIN HEHN           100 ST. PAUL STREET, STE 400                                   DENVER          CO      80206


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 183 of 315
                                           Case 20-11441-BLS         Doc 241          Filed 08/10/20   Page 192 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


             Company                   Notice Name            Address1                  Address2       Address3          City   State       Zip   Country
 LONNIE COLBY                                        ADDRESS REDACTED
 LONNIE DWAYNE BULLER AND                            ADDRESS REDACTED
 LONNIE JOE HILL IRRV TR                             ADDRESS REDACTED
 LONNIE L SINGLETEARY                                ADDRESS REDACTED
 LONNIE L SINGLETEARY AND                            ADDRESS REDACTED
 LONNIE WHITLEDGE                                    ADDRESS REDACTED
 LORA KAY KIKER JACKSON                              ADDRESS REDACTED
 LORA LIN FLOWERS GOMEZ                              ADDRESS REDACTED
 LORAN MERRIFIELD                                    ADDRESS REDACTED
 LORD ABBETT                   ATTN ART REZENDES     90 HUDSON STREET                                             JERSEY CITY   NJ      07302
 LOREN CRONISTER II                                  ADDRESS REDACTED
 LOREN D AVERY AND                                   ADDRESS REDACTED
 LORENZO STARKS JR                                   ADDRESS REDACTED
 LORETTA BIVINS                                      ADDRESS REDACTED
 LORETTA CHISMAN                                     ADDRESS REDACTED
 LORETTA HELTON SCHWARTZ                             ADDRESS REDACTED
 LORETTA JEAN RODGERS                                ADDRESS REDACTED
 LORETTA JUNE ANDREWS                                ADDRESS REDACTED
 LORETTA K MCDANIEL AND                              ADDRESS REDACTED
 LORETTA KAY DUPUS                                   ADDRESS REDACTED
 LORETTA M CABANISS                                  ADDRESS REDACTED
 LORETTA MUSICK                                      ADDRESS REDACTED
 LORETTA W SHANE                                     ADDRESS REDACTED
 LORI ANN GOODWIN BRUHNER                            ADDRESS REDACTED
 LORI ANN KOKOJAN DAY                                ADDRESS REDACTED
 LORI E WOMACK                                       ADDRESS REDACTED
 LORI EBY HARRIS                                     ADDRESS REDACTED
 LORI KIM YOCOM                                      ADDRESS REDACTED
 LORI MCCRAY SPICER                                  ADDRESS REDACTED
 LORI NICOLE VALLES                                  ADDRESS REDACTED
 LORI SMITH                                          ADDRESS REDACTED
 LORNA D HAYMAKER and                                ADDRESS REDACTED
 LORRAINE E IRVIN AND                                ADDRESS REDACTED
 LORRAINE POWERS LIV TR                              ADDRESS REDACTED
 LORRAINE R DOUGLASS                                 ADDRESS REDACTED
 LORRAINE R DOUGLASS                                 ADDRESS REDACTED
 LORRAINE S WATSON AND                               ADDRESS REDACTED
 LORRI ANN FRAZEE RILEY                              ADDRESS REDACTED
 LOST RIVER TRADING COMPANY LLC                      PO BOX 260498                                                LAKEWOOD      CO      80226
 LOTSEE F PATTERSON 1997 REVOCABLE                   ADDRESS REDACTED
 LOTTIE FISCH SHEVELL                                ADDRESS REDACTED
 LOU ANN HARGRAVE                                    ADDRESS REDACTED
 LOU ANN MELTON LIFE ESTATE                          ADDRESS REDACTED
 LOU BOLLMAN                                         ADDRESS REDACTED
 LOU ELLEN ANDREW REVOCABLE TRUST                    ADDRESS REDACTED
 LOU HUBBARD                                         ADDRESS REDACTED
 LOUIS DEWAYNE BRITTAIN                              ADDRESS REDACTED
 LOUIS E WILLHOIT JR                                 ADDRESS REDACTED
 LOUIS F HERMANN LIVING TRUST DTD 6 3 09             ADDRESS REDACTED
 LOUIS G HARRISON                                    ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 184 of 315
                                              Case 20-11441-BLS               Doc 241          Filed 08/10/20        Page 193 of 323
                                                                                          Exhibit C
                                                                                       Creditor Matrix
                                                                                  Served via First Class Mail


                 Company                       Notice Name                Address1               Address2               Address3          City     State       Zip      Country
 LOUIS GENE REED                                               ADDRESS REDACTED
 LOUIS H WITWER III TTE                                        ADDRESS REDACTED
 LOUIS HOLLOWAY                                                ADDRESS REDACTED
 LOUIS J HEITFELD                                              ADDRESS REDACTED
 LOUIS M. FORD, LLC                                            P.O. BOX 2557                                                       EDMOND          OK      73083-2557
 LOUIS ROBERT SCHWARTZ AND                                     ADDRESS REDACTED
 LOUIS VOLINO                                                  ADDRESS REDACTED
 LOUIS W HILL                                                  ADDRESS REDACTED
 LOUIS W LESEBERG AND                                          ADDRESS REDACTED
 LOUIS YOUNG and IVY YOUNG JT                                  ADDRESS REDACTED
 LOUISA M SAMPSON                                              ADDRESS REDACTED
 LOUISE A SMOTHERMAN                                           ADDRESS REDACTED
 LOUISE COE REEVES TRUST                                       3707 CAMP BOWIE, STE 220                                            FORT WORTH      TX      76107
 LOUISE COE REEVES TRUST                                       P.O. BOX 271                                                        LUBBOCK         TX      79408
 LOUISE COE REEVES TRUST                                       ADDRESS REDACTED
 LOUISE M SCOTT ESTATE                                         ADDRESS REDACTED
 LOUISE MARIE FROESE                                           ADDRESS REDACTED
 LOUISE MONTGOMERY                                             ADDRESS REDACTED
 LOUISE NORMA MONTGOMERY                                       ADDRESS REDACTED
 LOUISE R EDWARDS TRUST                                        ADDRESS REDACTED
 LOUISE R EDWARDS TRUST                                        ADDRESS REDACTED
 LOUISE SCARBOROUGH                                            ADDRESS REDACTED
 LOUISE SHEETS                                                 ADDRESS REDACTED
 LOUISIANA MACHINERY COMPANY LLC                               P O BOX 54942                                                       NEW ORLEANS     LA      70164
 LOUMARV LLC                                                   2727 KIRBY DR #19F                                                  HOUSTON         TX      77098
 LOVEALL LAND and PRODUCTION LLC                               1103 HOWARD RD                                                      NOCONA          TX      76255
 LOVELL LOVELL ISERN AND FARABOUGH LLP                         112 W 8TH AVENUE, SUITE 1000                                        AMARILLO        TX      79101
 Lovell, Lovell, Isern and Farabough, LLP                      112 SW 8th Ave, Suite 1000                                          Amarillo        TX      79101
 LOVETT MINERAL RIGHT FAMILY                                   ADDRESS REDACTED
 LOVIS JANE KENDALL                                            ADDRESS REDACTED
 LOWRANCE FAMILY TRUST                                         725 LOCUST DRIVE                                                    OAK LEAF        TX      75154
 LOWRY LAND CO INC                                             6801 N BROADWAY, SUITE 204                                          OKLAHOMA CITY   OK      73116
 LOY LEE KERNS JR AND                                          ADDRESS REDACTED
 LOYAL O HUNTER ESTATE                                         ADDRESS REDACTED
 LOYD ANDREW POWERS                                            ADDRESS REDACTED
 LOYD DON POWERS                                               ADDRESS REDACTED
 LPGC LP                                                       2555 GROVE PARK                                                     SCHERTZ         TX      78154
 LPGC LP                                ATTN SHERRYL LYNNE AYLLON
                                                               LP LPGC                      SHERYL L AYLLON - CEO2555 GROVE PARK   SCHERTZ         TX      78154
 LRBM OIL LIMITED LLC                   JACK SHORT WLRBM       PO BOX 700458                                                       TULSA           OK      74170-0458
 LRG ENERGY LLC                                                745 5TH AVE, STE 537                                                NEW YORK        NY      10151
 LRG ENERGY LLC                         RICHARD SANDS          745 5TH AVE, STE 537                                                NEW YORK        NY      10151
 LROY and EULALA F JOHNSON JT                                  ADDRESS REDACTED
 LTP ENTERPRISES LLC                                           17211 S 4170 RD                                                     CLAREMORE       OK      74017
 LTR BRACKEN                            Bracken Operating      911 NW 57th St.                                                     Oklahoma City   OK      73118
 LU ANNE WEIS                                                  ADDRESS REDACTED
 LU RAY PETROLEUM LLC                                          5300 NORTH BRYANT AVE                                               OKLAHOMA CITY   OK      73121
 LUAN YARNOLD                                                  ADDRESS REDACTED
 LUBERTHA JOHNSON                                              ADDRESS REDACTED
 LUBRIFLANGE LLC                                               PO BOX 781                                                          ELK CITY        OK      73648
 LUCAS CHAVEZ MARTINEZ AND                                     ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                Page 185 of 315
                                             Case 20-11441-BLS         Doc 241            Filed 08/10/20   Page 194 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


             Company                   Notice Name             Address1                     Address2       Address3          City     State     Zip     Country
 LUCAS OIL and GAS SERVICE INC                       1303 SOUTH MAIN                                                  ELK CITY        OK    73644
 LUCIA G FENIMORE                                    ADDRESS REDACTED
 LUCILE PRESTON                                      ADDRESS REDACTED
 LUCILLE D ROGERS DEEDS                              ADDRESS REDACTED
 LUCILLE M GRAHAM                                    ADDRESS REDACTED
 LUCILLE MOYER                                       ADDRESS REDACTED
 LUCILLE N SHIPLEY BYPASS TRUST                      1340 MISSOURI FLAT RD                                            GRANTS PASS     OR   97527-9409
 LUCILLE N SHIPLEY BYPASS TRUST                      ADDRESS REDACTED
 LUCILLE PARRISH ESTATE                              ADDRESS REDACTED
 LUCINDA G COVALT                                    ADDRESS REDACTED
 LUCINDA LYNN STANFORD                               ADDRESS REDACTED
 LUCINDA S REYNA                                     ADDRESS REDACTED
 LUCKEY ENTERPRISES INC                              802 E BROADWAY                                                   ENID            OK   73701
 LUCRETIA L GEER                                     ADDRESS REDACTED
 LUCY BURTON JOHNSON                                 ADDRESS REDACTED
 LUCY D LUCAS                                        ADDRESS REDACTED
 LUCY K SCHMITT                                      ADDRESS REDACTED
 LUCY KENNY POPE                                     ADDRESS REDACTED
 LUCY MARIE CHRISTINE MACIAS                         ADDRESS REDACTED
 LUCY OWENS                                          ADDRESS REDACTED
 LUCY ROGERS                                         ADDRESS REDACTED
 LUELLA A BROWER                                     ADDRESS REDACTED
 LUELLA BAKER                                        ADDRESS REDACTED
 LUELLA F LANE FAMILY TRUST                          ADDRESS REDACTED
 LUGAR OIL COMPANY INC                               3410 ROCKWOOD RD                                                 ENID            OK   73703
 LUGREG TRUCKING LLC                                 PO BOX 1289                                                      KINGFISHER      OK   73750
 LUIS A JAQUEZ and BETTY J GALES JT                  ADDRESS REDACTED
 LUIS AND CONNIE TREJO JT                            ADDRESS REDACTED
 LUIS ANTONIO SALAZAR                                ADDRESS REDACTED
 LUIS L MENDIOLA                                     ADDRESS REDACTED
 LUIS M and MAYTE D CUADRA JT                        ADDRESS REDACTED
 LUIS TREJO                                          ADDRESS REDACTED
 LUKE ARTHUR HAGER JR                                ADDRESS REDACTED
 LUKE MCKAIG GARIS                                   ADDRESS REDACTED
 LUKE PITTMAN AND WIFE JULIE PITTMAN                 ADDRESS REDACTED
 LUKKEN IRREVOCABLE TRUST                            ADDRESS REDACTED
 LULA BRAWNER                                        ADDRESS REDACTED
 LURA JEAN HENLEY                                    ADDRESS REDACTED
 LUTHER A and BARBARA A BENNETT JT                   ADDRESS REDACTED
 LUTHER EUGENE NITSCHKE BUD                          ADDRESS REDACTED
 LUTHER REVOCABLE TRUST                              ADDRESS REDACTED
 LV EVANS ESTATE                                     ADDRESS REDACTED
 LWEW FAMILY PARTNERS NO 1                           ADDRESS REDACTED
 LX CATTLE COMPANY INC                               414 S. POLK ST                                                   AMARILLO        TX   79101
 LYDA LONG LLC                   LYDA LONG           2829 GUILFORD LN                                                 OKLAHOMA CITY   OK   73120-4404
 LYDIA ANN WAMBLE MCMILLIN                           ADDRESS REDACTED
 LYDIA ANN WAMBLE MCMILLIN                           ADDRESS REDACTED
 LYLE CHESTER BOARDMAN                               ADDRESS REDACTED
 LYLE Gand RAMONA A PHILLIPS JT                      ADDRESS REDACTED
 LYLE L ROGGOW AND                                   ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 186 of 315
                                          Case 20-11441-BLS           Doc 241           Filed 08/10/20   Page 195 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


             Company                 Notice Name                Address1                  Address2       Address3           City    State       Zip      Country
 LYLE T IBELING                                       ADDRESS REDACTED
 LYN C LONG                                           ADDRESS REDACTED
 LYNARD G SCHAFER                                     ADDRESS REDACTED
 LYNDA JO FERGESON                                    ADDRESS REDACTED
 LYNDA KAY FARMER                                     ADDRESS REDACTED
 LYNDA MAE CLOYD RANKIN                               ADDRESS REDACTED
 LYNDA SMITH JEWELL                                   ADDRESS REDACTED
 LYNDA TODD FAMILY TRUST                              ADDRESS REDACTED
 LYNDELL DEAN SEXTON                                  ADDRESS REDACTED
 LYNDELL VAUGHT JR                                    ADDRESS REDACTED
 LYNDI L ANDERSON                                     ADDRESS REDACTED
 LYNETTE CROW                                         ADDRESS REDACTED
 LYNETTE GAY GOODMAN                                  ADDRESS REDACTED
 LYNETTE JORDAN                                       ADDRESS REDACTED
 LYNETTE SPENCER MIKESH                               ADDRESS REDACTED
 LYNLEY KATHLEEN STINSON                              ADDRESS REDACTED
 LYNN A WISZO WATY                                    ADDRESS REDACTED
 LYNN CRAIG WHITEMAN                                  ADDRESS REDACTED
 LYNN DALE DUNCAN LIVING TR                           ADDRESS REDACTED
 LYNN FRANKLIN COWDEN                                 ADDRESS REDACTED
 LYNN GALLASPY MILLER                                 ADDRESS REDACTED
 LYNN MARX COHEN TRUST                                ADDRESS REDACTED
 LYNN MARX COHEN TRUST                                ADDRESS REDACTED
 LYNN MCCOY                                           ADDRESS REDACTED
 LYNN MEDOFF                                          ADDRESS REDACTED
 LYNN RAY                                             ADDRESS REDACTED
 LYNN ROLEN                                           ADDRESS REDACTED
 LYNNE W PHILLIPS TRUST                               ADDRESS REDACTED
 LYNNWOOD PROPERTIES                                  ADDRESS REDACTED
 LYON SECURITYCOM                                     PO BOX 6886                                                   MOORE           OK      73153
 M and M SUPPLY CO                                    P.O. BOX 258890                                               OKLAHOMA CITY   OK      73125-8890
 M and M TRENCHING                                    ADDRESS REDACTED
 M AND V RESOURCES INC                                PO BOX 772                                                    CRESCENT        OK      73028
 M DIANE GORDON REV TR DTD 31                         ADDRESS REDACTED
 M E KRIEGEL TRUST                                    ADDRESS REDACTED
 M EARLE WEBB                                         ADDRESS REDACTED
 M G COHEN PROPERTIES LLC                             3933 E 58TH PL                                                TULSA           OK      74135
 M G WHITMIRE REV TRUST                               ADDRESS REDACTED
 M H W RITCHIE INVESTMENTS LTD                        418 S POLK ST                                                 AMARILLO        TX      79101
 M H W RITCHIE INVESTMENTS LTD LTD MHW RITCHIE INVESTMENTS
                                                      JENNIFER FAGAN - CONTACT     418 S POLK ST                    AMARILLO        TX      79101
 M I LLC                                              P.O. BOX 732135                                               DALLAS          TX      75373-2135
 M ISABEL CAMARENA AND                                ADDRESS REDACTED
 M K HARRIS                                           ADDRESS REDACTED
 M K OPERATING CO                                     11282 US HWY 60                                               PAMPA           TX      79065
 M LAVERNE MCINTOSH TRUST                             ADDRESS REDACTED
 M M ENERGY INC                                       13927 QUAIL POINTE DR.                                        OKLAHOMA CITY   OK      73134
 M M LANGSTON JR                                      ADDRESS REDACTED
 M MARGARET BIERIG                                    ADDRESS REDACTED
 M R BROWN FAMILY LIMITED PARTNERSHIP                 15513 PARKLANE ROAD                                           EDMOND          OK      73013
 M STUART KIRK TRUST DTD 3161985                      ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 187 of 315
                                             Case 20-11441-BLS                Doc 241          Filed 08/10/20          Page 196 of 323
                                                                                          Exhibit C
                                                                                       Creditor Matrix
                                                                                  Served via First Class Mail


               Company                      Notice Name               Address1                Address2                    Address3          City      State       Zip      Country
 M SUSAN MILLER                                           ADDRESS REDACTED
 M.K. ROSS MCDONIEL                                       ADDRESS REDACTED
 MA VIERSEN REVOCABLE TRUST DATED 5 16 07                 ADDRESS REDACTED
 MA VIERSEN REVOCABLE TRUST DATED 5 16 07                 ADDRESS REDACTED
 MABLE A CARPENTER                                        ADDRESS REDACTED
 MABLE KAY SIMS                                           ADDRESS REDACTED
 MAC WILLIAM BEEBE JR AND                                 ADDRESS REDACTED
 MACDONALD 1996 REVOCABLE TRUST                           ADDRESS REDACTED
 MACDONALD OIL and GAS LLC                                PO BOX 5870                                                                KETCHUM          ID      83340
 MACEDONIA MISSIONS NETWORK INC                           2502 W ELM                                                                 ENID             OK      73703
 MACHILLE MITCHELL HENSON                                 ADDRESS REDACTED
 MACK ENERGY CO                                           4700 GAILLARDIA PARKWAY, SUITE 100                                         OKLAHOMA CITY    OK      73142
 MACK ENERGY COMPANY                                      PO BOX 400                                                                 DUNCAN           OK      73534
 MACK PRUITT ESTATE                                       ADDRESS REDACTED
 MACK R PRUITT and MAXINE PRUITT HWJT                     ADDRESS REDACTED
 MACKIE DEAN HAWKINS                                      ADDRESS REDACTED
 MACKIE DEAN HAWKINS                                      ADDRESS REDACTED
 MACY CHRISTINE HARBOUR BEEDY                             ADDRESS REDACTED
 MADALEN C ROBINSON                                       ADDRESS REDACTED
 MADALYN JOHNSON DAVIS                                    ADDRESS REDACTED
 MADELENE CAROL GRABOW MCCAUL                             ADDRESS REDACTED
 MADELINE DALLAS BUCKTHAL TRUST                           ADDRESS REDACTED
 MADELINE K JONES                                         ADDRESS REDACTED
 MADELINE TOLLEFSON TRUST #9259AB DTD 1011972             ADDRESS REDACTED
 MADINE D HILL                                            ADDRESS REDACTED
 MADRONA ENERGY INC                  DANIEL SCHELSE       P O BOX 1417                                                               BELLAIRE         TX      77402-1417
 MAE K DIESTERWEG                                         ADDRESS REDACTED
 MAGAN DOWNS                                              ADDRESS REDACTED
 MAGDALENA CARMONA                                        ADDRESS REDACTED
 MAGGIE D KNIGHT                                          ADDRESS REDACTED
 MAGGIE MURPHY                                            ADDRESS REDACTED
 MAGGIE WALSH                                             ADDRESS REDACTED
 MAGIC MandR LLC                                          ADDRESS REDACTED
 MAGMA TRUST                                              ADDRESS REDACTED
 MAGNET TRUCKING LLC                                      P.O. BOX 1121                                                              WOODWARD         OK      73802
 MAGNET TRUCKING LLC                                      PO BOX 2743                                                                WOODWARD         OK      73802
 MAGNUM OIL TOOLS INTERNATIONAL LTD                       5655 BEAR LANE, SUITE 100                                                  CORPUS CHRISTI   TX      78405
 MAGNUM TOOLS INTERNATIONAL LTD                           5655 BEAR LANE                                                             CORPUS CHRSITI   TX      78405
 MAGUIRE ENERGY CO                                        4200 InterFirst One Building                                               Dallas           TX      75202
 MAHLER MINERAL TRUST 1015                                ADDRESS REDACTED
 MAID 2 PERFECTION                                        203 MOHAWK TRAIL                                                           FOSS             OK      73647
 MAIDA M CROSS                                            ADDRESS REDACTED
 MAIN STREET CAPITAL                 ATTN NICK MESERVE    1300 POST OAK BOULEVARD 8TH FLOOR                                          HOUSTON          TX      77056
 Maine Office of the State Treasurer Unclaimed Property   39 State House Station       Burton M Cross Office Building,
                                                                                                                111 Sewall
                                                                                                                       3rd Floor
                                                                                                                             St      Augusta          ME      04333-0039
 MAISIE M IVY                                             ADDRESS REDACTED
 MAJ MINERAL PARTNERS LTD            CO NORMAN BRINTS     5002 WILBARGER                                                             VERNON           TX      76384
 MAJESTIC PROPERTIES LLC             MARTY FRANZOY        PO BOX 217                                                                 HATCH            NM      87937
 MAJOR BRIAN J                                            ADDRESS REDACTED
 MAJOR R SARGENT AND                                      ADDRESS REDACTED
 MAKE NO SMALL PLANS LP              NOEL ANNE NEWHOUSE   8726 SILVER QUAIL                                                          SAN ANTONIO      TX      78250


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                Page 188 of 315
                                              Case 20-11441-BLS               Doc 241         Filed 08/10/20        Page 197 of 323
                                                                                         Exhibit C
                                                                                      Creditor Matrix
                                                                                 Served via First Class Mail


             Company                       Notice Name                 Address1                    Address2           Address3        City       State       Zip      Country
 MAKIKO OSAWA                                               ADDRESS REDACTED
 MALCOLM G CHESNEY                                          ADDRESS REDACTED
 MALEIA D WELLS                                             ADDRESS REDACTED
 MALLARD ROYALTY PARTNERS                                   ADDRESS REDACTED
 MALOUF ABRAHAM CHILDREN                                    ADDRESS REDACTED
 MALOUF ABRAHAM CHILDREN LP                                 PO BOX 36                                                            CANADIAN        TX      79014-0036
 MALOUF ABRAHAM GRANDCHILDREN                               ADDRESS REDACTED
 MALY MICHAEL J                                             ADDRESS REDACTED
 MANNING MINERALS LLC                                       5701 TIME SQUARE BLVD, SUITE 300                                     AMARILLO        TX      79119
 MANOJ MOHAN                                                ADDRESS REDACTED
 MANOOCH H KAHKESH AND                                      ADDRESS REDACTED
 MANUFACTURERS GUILD INC            CO RUTH ADAMSON PRES 2624 OLD MALLARD RD.                                                    ENID            OK      73703
 MANZANILLO CR LLC                  LLC MANZANILLO CR       PO BOX 2525                                                          EDMOND          OK      73083
 MAP 97A OK AN OKLAHOMA GENERAL     COPARTNERSHIP
                                       MAP ROYALTY INC      MAP97A -OK                      PO BOX 268946                        OKLAHOMA CITY   OK      73126-8946
 MAP 98A OK                                                 PO BOX 268988                                                        OKLAHOMA CITY   OK      73126
 MAP 98A OK                                                 P O BOX 268988                                                       OKLAHOMA CITY   OK      73126-8988
 MAP HOLDINGS AN OKLAHOMA GENERAL PARTNERSHIP               101 N. ROBINSON AVE., SUITE 1000                                     OKLAHOMA CITY   OK      73102-5514
 MAP RESOURCES INC                                          P.O. BOX 2836                                                        MIDLAND         TX      79702
 MAP00 NET                          A TEXAS GENERAL PARTNERSHIP
                                                            PO BOX 268946                                                        OKLAHOMA CITY   OK      73126-8946
 MAP0304 AN OK GP                   JAMES R SHARP AIF       PO BOX 269031                                                        OKLAHOMA CITY   OK      73126-9031
 MAP0406 AN OK GENERAL PRTNRSHP     CO MAP ROYALTY INC      PO BOX 268946                                                        OKLAHOMA CITY   OK      73126-8946
 MAP0406, An OK General Partnership                         101 N Robinson Ave., Suite 1000                                      Oklahoma City   OK      72102
 MAP2001 NET                        CO MINERAL ACQUISITION PTNRS
                                                            PO BOX 268988                                                        OKLAHOMA CITY   OK      73126-8988
 MAP2003 NET                                                P O BOX 268947                                                       OKLAHOMA CITY   OK      73126-8947
 MAP2004 OK                                                 PO BOX 269031                                                        OKLAHOMA CITY   OK      73126-9031
 MAP2004 OK AN OKLAHOMA             GENERAL PARTNERSHIP     PO BOX 269031                                                        OKLAHOMA CITY   OK      73126-9031
 MAP2004-OK, an OK general partnership                      101 N. ROBINSON AVE., SUITE 1000                                     OKLAHOMA CITY   OK      73102
 MAP2006 OK                                                 PO BOX 268988                                                        OKLAHOMA CITY   OK      73126-8988
 MAP2009 OK                                                 PO BOX 248833                                                        OKLAHOMA CITY   OK      73124-8833
 MAP2009 OK- an OK general partnership                      PO BOX 248833                                                        OKLAHOMA CITY   OK      73124-8833
 MAP2009 OK, An OK General Partnership                      ADDRESS REDACTED
 MAP92 96 MGD AN OKLAHOMA GENERAL PARTNERSHIP               PO BOX 268984                                                        OKLAHOMA CITY   OK      73126-8984
 MAP98B NET                                                 101 N. ROBINSON AVE., SUITE 1000                                     OKLAHOMA CITY   OK      73012
 MAP98B NET                         CAROLYN FARNS ATTORNEY  PO
                                                             INBOX
                                                                FACT268984                                                       OKLAHOMA CITY   OK      73125
 MAP98B NET                         CAROLYN FARNS ATTORNEY  PO
                                                             INBOX
                                                                FACT268984                                                       OKLAHOMA CITY   OK      73126
 MAP99A                             A TX NOMINEE PARTNERSHIPC/O MAP99A-NET                  PO BOX 268947                        OKLAHOMA CITY   OK      73126-8947
 MARATHON OIL COMPANY                                       DEPT 0764                       P.O. BOX 120001                      DALLAS          TX      75312-0764
 MARATHON OIL COMPANY                                       PO BOX 732309                                                        DALLAS          TX      75373-2309
 MARATHON OIL COMPANY                                       PO BOX 732312                                                        DALLAS          TX      75373-2312
 MARATHON OIL COMPANY               BEHALF OF LOVE LAND and CATTLE
                                                            P.O. BOX 732312                                                      DALLAS          TX      75373-2312
 MARATHON OIL CORPORATION           ATTN OUTSIDE OPERATED JOINT
                                                            SHERAEVENTURE
                                                                     CARICO-BUTTLER
                                                                            ACCT            ATTN OUTSIDE OPERATED
                                                                                                               PO BOX
                                                                                                                  JT INT
                                                                                                                       22234     TULSA           OK      74121-2232
 MARATHON OIL CORPORATION           ATTN OUTSIDE OPERATED JOINT
                                                            P.O. BOX
                                                                  VENTURE
                                                                     732312ACCT                                                  DALLAS          TX      75373-2312
 MARC PRINCE                                                ADDRESS REDACTED
 MARC SHOWN                                                 ADDRESS REDACTED
 MARC WEBER                                                 ADDRESS REDACTED
 MARCELLA LILLY                                             ADDRESS REDACTED
 MARCELLA M HATFIELD                                        ADDRESS REDACTED
 MARCELLOUS PHILLIPS and                                    ADDRESS REDACTED
 MARCELYN F MCGUAR REVOCABLE TRUST                          ADDRESS REDACTED
 MARCIA FULLER FRENCH                                       ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                               Page 189 of 315
                                          Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 198 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


            Company                Notice Name                 Address1                   Address2       Address3           City   State       Zip      Country
 MARCIA K GROGAN                                     ADDRESS REDACTED
 MARCIA LARSON WOOD                                  ADDRESS REDACTED
 MARCIA N ANDERSON REVOCABLE TRUST UTA DATED 9182009 ADDRESS REDACTED
 MARCIA T BREHMER                                    ADDRESS REDACTED
 MARCUS HERNANDEZ AND                                ADDRESS REDACTED
 MARCUS KENT EBY                                     ADDRESS REDACTED
 MARCUS L LLOYD                                      ADDRESS REDACTED
 MARCUS WISEMAN and ANGELIQUE WISEMAN JT             ADDRESS REDACTED
 MARCY L HURD TRUST                                  ADDRESS REDACTED
 MARE OIL COMPANY                                    4825 S PEORIA STE 3                                            TULSA          OK      74105-0000
 MARGARET A DOBBS                                    ADDRESS REDACTED
 MARGARET A HOOPER FAMILY ESTATE TRUST               ADDRESS REDACTED
 MARGARET A LITTLE                                   ADDRESS REDACTED
 MARGARET A MOORE                                    ADDRESS REDACTED
 MARGARET ANN BRANCH FKA GUY and                     ADDRESS REDACTED
 MARGARET ANN CHAVIS WOLF                            ADDRESS REDACTED
 MARGARET ANN RICE                                   ADDRESS REDACTED
 MARGARET ANN RICE                                   ADDRESS REDACTED
 MARGARET ANN SCHOENHALS                             ADDRESS REDACTED
 MARGARET DEAN                                       ADDRESS REDACTED
 MARGARET DENTON EXEMPT TRUST                        ADDRESS REDACTED
 MARGARET DOREMUS                                    ADDRESS REDACTED
 MARGARET E MARTIN                                   ADDRESS REDACTED
 MARGARET H PERNAU                                   ADDRESS REDACTED
 MARGARET H PERNAU                                   ADDRESS REDACTED
 MARGARET H PERNAU REVOCABLE TRUST                   ADDRESS REDACTED
 MARGARET J GLASBY                                   ADDRESS REDACTED
 MARGARET J LINDSTROM                                ADDRESS REDACTED
 MARGARET J SMITH                                    ADDRESS REDACTED
 MARGARET K REPLOGLE MINERAL TR                      ADDRESS REDACTED
 MARGARET KIRK                                       ADDRESS REDACTED
 MARGARET L CONRADY                                  ADDRESS REDACTED
 MARGARET L DOUGLASS 85 REV TR                       ADDRESS REDACTED
 MARGARET L HENDERSON                                ADDRESS REDACTED
 MARGARET L LOOFBOURROW                              ADDRESS REDACTED
 MARGARET LOUISE DOUGLASS TRUST                      ADDRESS REDACTED
 MARGARET M BRADLEY                                  ADDRESS REDACTED
 MARGARET MORGENSTERN ESTATE                         ADDRESS REDACTED
 MARGARET NORENE GARDNER TOW                         ADDRESS REDACTED
 MARGARET NOVAK                                      ADDRESS REDACTED
 MARGARET P MEISSNER                                 ADDRESS REDACTED
 MARGARET S SHOCKLEY TRUST                           ADDRESS REDACTED
 MARGARET S UNRUH                                    ADDRESS REDACTED
 MARGARET SHARON MCCLURE                             ADDRESS REDACTED
 MARGARET SHARON MCCLURE and                         ADDRESS REDACTED
 MARGARET W KAUFMANN                                 ADDRESS REDACTED
 MARGARETTA WEAVER                                   ADDRESS REDACTED
 MARGERY SUE TAYLOR                                  ADDRESS REDACTED
 MARGIE ANN KIRK ANDERSON                            ADDRESS REDACTED
 MARGIE JO SCHRECK                                   ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 190 of 315
                                          Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 199 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


            Company                  Notice Name                Address1                  Address2       Address3          City    State       Zip   Country
 MARGIE K HAZLETT LIVING TRUST                        ADDRESS REDACTED
 MARGIE KAY BARTON                                    ADDRESS REDACTED
 MARGO L BLUMENTHAL LLC        MARGO L BLUMENTHAL     951 S 35TH ST.                                                WEST DES MOINESIA      50265
 MARGO MABERRY                                        ADDRESS REDACTED
 MARGOT G LEVATINO TRUSTEE                            ADDRESS REDACTED
 MARGUERITE BAKER                                     ADDRESS REDACTED
 MARGUERITE E. BAKER                                  ADDRESS REDACTED
 MARGUERITE HORSTMAN 257788005                        ADDRESS REDACTED
 MARGUERITE ROSE FOSTER                               ADDRESS REDACTED
 MARI ROSE NEAL                                       ADDRESS REDACTED
 MARIA A BARTON TRUST AGREEMENT DTD 6910              ADDRESS REDACTED
 MARIA JEAN MORRIS REEVES                             ADDRESS REDACTED
 MARIA LUISA ALVARADO                                 ADDRESS REDACTED
 MARIA WOODFORD REVOCABLE TRUST                       ADDRESS REDACTED
 MARIA WOODFORD REVOCABLE TRUST                       ADDRESS REDACTED
 MARIAN D WARREN                                      ADDRESS REDACTED
 MARIAN MCMULLEN REVOCABLE LIVING TRUST DTD 3202003   ADDRESS REDACTED
 MARIAN REYNOLDS SINGER                               ADDRESS REDACTED
 MARIBEL BAKER MOORE                                  ADDRESS REDACTED
 MARICELA MUSAVVIR                                    ADDRESS REDACTED
 MARIE A DEAL LIFE ESTATE                             ADDRESS REDACTED
 MARIE GERGENI                                        ADDRESS REDACTED
 MARIE JACKSON                                        ADDRESS REDACTED
 MARIE K CONAUGHTON                                   ADDRESS REDACTED
 MARIE M LEINBACH                                     ADDRESS REDACTED
 MARIE PATTERSON                                      ADDRESS REDACTED
 MARIE PENNOCK                                        ADDRESS REDACTED
 MARIE S ETTLINGER                                    ADDRESS REDACTED
 MARIETTA HENSON RESIDUARY TRUST                      ADDRESS REDACTED
 MARIETTA ROYALTY COMPANY                             PO BOX 1958                                                   STILLWATER     OK      74076
 MARILEE B TREADWELL                                  ADDRESS REDACTED
 MARILYN ANN LETHCO DEHAY                             ADDRESS REDACTED
 MARILYN BELL GUDE                                    ADDRESS REDACTED
 MARILYN BRESCIA                                      ADDRESS REDACTED
 MARILYN BRYAN                                        ADDRESS REDACTED
 MARILYN F YANKE                                      ADDRESS REDACTED
 MARILYN G HARTMANN                                   ADDRESS REDACTED
 MARILYN JEAN SCHOENALS LIVING TRUST DTD 111610       ADDRESS REDACTED
 MARILYN JEANETTE VAUGHN                              ADDRESS REDACTED
 MARILYN K BREHMER                                    ADDRESS REDACTED
 MARILYN K OGDEN                                      ADDRESS REDACTED
 MARILYN KAY EULISS                                   ADDRESS REDACTED
 MARILYN KAY GATLIN                                   ADDRESS REDACTED
 MARILYN KAY STEINBERGER                              ADDRESS REDACTED
 MARILYN KAY SULLIVAN                                 ADDRESS REDACTED
 MARILYN KONANTZ MILLER                               ADDRESS REDACTED
 MARILYN L BROYLES                                    ADDRESS REDACTED
 MARILYN M PAULING LIFE ESTATE                        ADDRESS REDACTED
 MARILYN MCCOY                                        ADDRESS REDACTED
 MARILYN MOORE HERD                                   ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 191 of 315
                                        Case 20-11441-BLS           Doc 241          Filed 08/10/20   Page 200 of 323
                                                                                Exhibit C
                                                                             Creditor Matrix
                                                                        Served via First Class Mail


            Company                  Notice Name             Address1                  Address2       Address3          City   State   Zip   Country
 MARILYN N HENSLEE                                   ADDRESS REDACTED
 MARILYN N HENSLEE                                   ADDRESS REDACTED
 MARILYN P MOSELEY                                   ADDRESS REDACTED
 MARILYN P PREWITT                                   ADDRESS REDACTED
 MARILYN R LEWIS                                     ADDRESS REDACTED
 MARILYN R TAILLON TRUST DTD 2904                    ADDRESS REDACTED
 MARILYN ROOK                                        ADDRESS REDACTED
 MARILYN ROOK                                        ADDRESS REDACTED
 MARILYN STAFFORD                                    ADDRESS REDACTED
 MARILYN SUE RATLIFF 2001 REVOCABLE TRUST DTD 11101  ADDRESS REDACTED
 MARILYN VAN PETTEN TRUSTEE                          ADDRESS REDACTED
 MARILYN W SIMS GST EXEMPT FAM TR                    ADDRESS REDACTED
 MARILYN WATTS                                       ADDRESS REDACTED
 MARION J and PATSY J SANDS                          ADDRESS REDACTED
 MARION J OWEN LIVING TRUST                          ADDRESS REDACTED
 MARION J OWEN TRUSTEE UTAD 121175                   ADDRESS REDACTED
 MARION JACK OWENS LIFE ESTATE                       ADDRESS REDACTED
 MARION REYNOLDS                                     ADDRESS REDACTED
 MARION S BERNSTEIN                                  ADDRESS REDACTED
 MARISOL ANAMARIA PINEYRO                            ADDRESS REDACTED
 MARJORIE A DOWNEY                                   ADDRESS REDACTED
 MARJORIE A HYLTON                                   ADDRESS REDACTED
 MARJORIE A LLOYD                                    ADDRESS REDACTED
 MARJORIE COMER and RUSSELL J COMER WHJT             ADDRESS REDACTED
 MARJORIE ELLSWORTH TRUST                            ADDRESS REDACTED
 MARJORIE KRIGEL TRUST                               ADDRESS REDACTED
 MARJORIE L ANDERSON TRUST AGREE                     ADDRESS REDACTED
 MARJORIE LAVERNE MCINTOSH TRUST                     ADDRESS REDACTED
 MARJORIE LOU MITTELSTET GREEN                       ADDRESS REDACTED
 MARJORIE MOSIMANN                                   ADDRESS REDACTED
 MARJORIE STENSTROM AKA MARJORIE CORBETT STENSTROMADDRESS REDACTED
 MARJORIE STENSTROM REV TRUST DTD 8 12 94            ADDRESS REDACTED
 MARJORIE W CRAWFORD EXEMPT LIFETIME TR              ADDRESS REDACTED
 MARJORIE WANDEL CRAWFORD                            ADDRESS REDACTED
 MARJORIE WANDEL CRAWFORD ESTATE TRUST               ADDRESS REDACTED
 MARJORYE M MANNERING                                ADDRESS REDACTED
 MARK A DODD                                         ADDRESS REDACTED
 MARK A HARTNESS III                                 ADDRESS REDACTED
 MARK A JONES AND                                    ADDRESS REDACTED
 MARK A KUNDYSEK                                     ADDRESS REDACTED
 MARK A PICKETT                                      ADDRESS REDACTED
 MARK A SELIX and                                    ADDRESS REDACTED
 MARK A TAYLOR III                                   ADDRESS REDACTED
 MARK A TAYLOR LIFE ESTATE                           ADDRESS REDACTED
 MARK A TAYLOR, LIFE ESTATE                          ADDRESS REDACTED
 MARK ALLEN DEVERS                                   ADDRESS REDACTED
 MARK ALLEN SIMS                                     ADDRESS REDACTED
 MARK AND CHERYL JOPLING REVOC TRUST DATED 7 20 2000 ADDRESS REDACTED
 MARK ANTHONY SILVA II                               ADDRESS REDACTED
 MARK ASHLEY DAIGLE TRUST                            ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                      Page 192 of 315
                                           Case 20-11441-BLS        Doc 241          Filed 08/10/20   Page 201 of 323
                                                                                Exhibit C
                                                                             Creditor Matrix
                                                                        Served via First Class Mail


             Company                 Notice Name            Address1                Address2          Address3          City   State       Zip   Country
 MARK BURROW                                       ADDRESS REDACTED
 MARK CHANDLER                                     ADDRESS REDACTED
 MARK CHASE EMERSON                                ADDRESS REDACTED
 MARK CLARK                                        ADDRESS REDACTED
 MARK CLODFELTER                                   ADDRESS REDACTED
 MARK D CHAMBERS                                   ADDRESS REDACTED
 MARK E ANDREWS AND                                ADDRESS REDACTED
 MARK E MEADOWS                                    ADDRESS REDACTED
 MARK E MITCHELL                                   ADDRESS REDACTED
 MARK E WILLIAMS AND                               ADDRESS REDACTED
 MARK E ZIELNY                                     ADDRESS REDACTED
 MARK ELDON BOSWELL                                ADDRESS REDACTED
 MARK FITZGERALD                                   ADDRESS REDACTED
 MARK G JOHNDROW                                   ADDRESS REDACTED
 MARK G KALPAKIS IRREVOCABLE TRUST                 ADDRESS REDACTED
 MARK GUTHRIE                                      ADDRESS REDACTED
 MARK HART                                         ADDRESS REDACTED
 MARK J FUCHS                                      ADDRESS REDACTED
 MARK JOSEPH WHITLEDGE                             ADDRESS REDACTED
 MARK KENDLE AND NANCY KENDLE JTWROS               ADDRESS REDACTED
 MARK L BRANUM                                     ADDRESS REDACTED
 MARK L CHAMBERLAIN AND ROCKY D CHAMBERLAIN JT     ADDRESS REDACTED
 MARK L SHIDLER                                    ADDRESS REDACTED
 MARK L. SHIDLER INC.                              ADDRESS REDACTED
 MARK LAIR                                         ADDRESS REDACTED
 MARK MEISTER                                      ADDRESS REDACTED
 MARK N BUZZARD                                    ADDRESS REDACTED
 MARK P REED and FRANCES ELIZABETH REED JT         ADDRESS REDACTED
 MARK PINE                                         ADDRESS REDACTED
 MARK R BOWERS AND                                 ADDRESS REDACTED
 MARK R LYNN                                       ADDRESS REDACTED
 MARK R ROSS                                       ADDRESS REDACTED
 MARK R STEWART                                    ADDRESS REDACTED
 MARK ROBERT JAFFE                                 ADDRESS REDACTED
 MARK SPAULDING                                    ADDRESS REDACTED
 MARK STEARMAN AND                                 ADDRESS REDACTED
 MARK STEVE MEEK                                   ADDRESS REDACTED
 MARK W EWALD AND                                  ADDRESS REDACTED
 MARK WEST                                         ADDRESS REDACTED
 MARK WILLIAM THOMAS                               ADDRESS REDACTED
 MARKLAND ENERGY LLC                               8581 WEST GULF BOULEVARD                                      TREASURE ISLANDFL     33706
 MARKS OIL INC                                     1775 SHERMAN ST           SUITE 2015                          DENVER         CO     80203
 MARKUS DENOGEAN                                   ADDRESS REDACTED
 MARKWEST OKLAHOMA GAS COMPANY LLC                 1515 ARAPAHOE STREET, TOWER 1, SUITE 1600                     DENVER        CO      80202
 MARLA GAE SMITH                                   ADDRESS REDACTED
 MARLA GAYE CALCOTE LAX                            ADDRESS REDACTED
 MARLA RUTH JACKSON HACKETT                        ADDRESS REDACTED
 MARLENE BENNETT                                   ADDRESS REDACTED
 MARLENE BURDICK                                   ADDRESS REDACTED
 MARLENE C KOKOJAN REV TRUST                       ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                      Page 193 of 315
                                          Case 20-11441-BLS            Doc 241         Filed 08/10/20   Page 202 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


           Company                    Notice Name               Address1                 Address2       Address3          City     State       Zip      Country
 MARLENE DOUGHTY                                      ADDRESS REDACTED
 MARLENE HIZER                                        ADDRESS REDACTED
 MARLENE J WOFFORD                                    ADDRESS REDACTED
 MARLENE K LECLAIRE                                   ADDRESS REDACTED
 MARLENE K LECLAIRE                                   ADDRESS REDACTED
 MARLENE M WICHERT                                    ADDRESS REDACTED
 MARLENE MARIE ASBJORNSON                             ADDRESS REDACTED
 MARLENE MEACHAM SMITH LIFE EST                       ADDRESS REDACTED
 MARLENE MOORE MILLER                                 ADDRESS REDACTED
 MARLENE YARBRO                                       ADDRESS REDACTED
 MARLOE ALLISON BARKER                                ADDRESS REDACTED
 MARNEY ALEX J                                        ADDRESS REDACTED
 MARNIE KATHLEEN WOODARD                              ADDRESS REDACTED
 MARQUITA BERLENE ELISALDE and JUSTIN ELISALDE JT     ADDRESS REDACTED
 MARSHA JO MONTGOMERY                                 ADDRESS REDACTED
 MARSHA KIRK                                          ADDRESS REDACTED
 MARSHA L COOK                                        ADDRESS REDACTED
 MARSHA L MITCHELL                                    ADDRESS REDACTED
 MARSHALL and WINSTON INC      INC MARSHALL and WINSTON
                                                      PO BOX 50880                                                 MIDLAND         TX      79710-0880
 MARSHALL AND WINSTON INC      TOM M BRANDT PRESIDENTPO BOX 50880                                                  MIDLAND         TX      79710-0880
 MARSHALL DISCOUNT AUTO                               PO BOX 451                                                   WHEELER         TX      79096
 MARSHALL E BENTON                                    ADDRESS REDACTED
 MARSHALL KENT HARTMAN                                ADDRESS REDACTED
 MARSHALL M FRAZIER                                   ADDRESS REDACTED
 MARSHALL MINERALS LLC                                2825 NW GRAND BLVD #23                                       OKLAHOMA CITY   OK      73116
 MARSHALL SCOTT VANIERLAND                            ADDRESS REDACTED
 MARSHALL TODD SUTTON                                 ADDRESS REDACTED
 MARSHALLESE UNITED CHURCH     OF CHRIST INC          805 E CHEROKEE AVE                                           ENID            OK      73701
 MARSHANE ELIZABETH KEMP                              ADDRESS REDACTED
 MARTA BAKKE BENSON                                   ADDRESS REDACTED
 MARTA DAVIS                                          ADDRESS REDACTED
 MARTENA JOHNSON                                      ADDRESS REDACTED
 MARTHA A COATS                                       ADDRESS REDACTED
 MARTHA ALICE BONEY                                   ADDRESS REDACTED
 MARTHA ANN DEVENAS                                   ADDRESS REDACTED
 MARTHA ANN SLAUGHTER MILLER                          ADDRESS REDACTED
 MARTHA CAROLINE BURCHARDT                            ADDRESS REDACTED
 MARTHA COOPER                                        ADDRESS REDACTED
 MARTHA ELLEN GOSS                                    ADDRESS REDACTED
 MARTHA G JOHNSON                                     ADDRESS REDACTED
 MARTHA JEAN G TOLLES                                 ADDRESS REDACTED
 MARTHA L BROWN                                       ADDRESS REDACTED
 MARTHA LONG REVOCABLE LIVING TRUST                   ADDRESS REDACTED
 MARTHA LOUISE BLACK TRUSTEE BLACK FAMILY TRUST       ADDRESS REDACTED
 MARTHA M WILSON                                      ADDRESS REDACTED
 MARTHA MIHLFELD                                      ADDRESS REDACTED
 MARTHA MOLESKI                                       ADDRESS REDACTED
 MARTHA POTTER GOLDSTEIN                              ADDRESS REDACTED
 MARTHA SALCEDO                                       ADDRESS REDACTED
 MARTHA SHELTON BIVINS TRIPLETT                       ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 194 of 315
                                          Case 20-11441-BLS      Doc 241          Filed 08/10/20   Page 203 of 323
                                                                             Exhibit C
                                                                          Creditor Matrix
                                                                     Served via First Class Mail


            Company                 Notice Name           Address1                  Address2       Address3          City   State   Zip   Country
 MARTHA SUE PARKER                                ADDRESS REDACTED
 MARTHA SUE TEPERA                                ADDRESS REDACTED
 MARTHA SUSAN H KREHBIEL                          ADDRESS REDACTED
 MARTHA SUTTON AKA MARTHA NEAL SUTTON             ADDRESS REDACTED
 MARTHA THOMAS                                    ADDRESS REDACTED
 MARTIN AND GERRIE BOWLES JT                      ADDRESS REDACTED
 MARTIN ANDREW SINGLETON                          ADDRESS REDACTED
 MARTIN D GARBER JR                               ADDRESS REDACTED
 MARTIN EDWARD WILSON                             ADDRESS REDACTED
 MARTIN G HENRY                                   ADDRESS REDACTED
 MARTIN HERNANDEZ                                 ADDRESS REDACTED
 MARTIN HERNANDEZ AND                             ADDRESS REDACTED
 MARTIN I MORELAN                                 ADDRESS REDACTED
 MARTIN J SWART                                   ADDRESS REDACTED
 MARTIN T LEONARD                                 ADDRESS REDACTED
 MARTY BAKER                                      ADDRESS REDACTED
 MARTY H WILSON AND                               ADDRESS REDACTED
 MARTY KALOW                                      ADDRESS REDACTED
 MARTY L CARR                                     ADDRESS REDACTED
 MARTY LEE HILL                                   ADDRESS REDACTED
 MARTY TODD MEEK                                  ADDRESS REDACTED
 MARVA JO EVANS                                   ADDRESS REDACTED
 MARVEDA DENIECE PARMAN                           ADDRESS REDACTED
 MARVIN C PSHIGODA                                ADDRESS REDACTED
 MARVIN CREECH                                    ADDRESS REDACTED
 MARVIN D PALMER AND                              ADDRESS REDACTED
 MARVIN E HENRICKS                                ADDRESS REDACTED
 MARVIN J GROGAN                                  ADDRESS REDACTED
 MARVIN L MCCARTNEY AND                           ADDRESS REDACTED
 MARVIN LEON STOUT                                ADDRESS REDACTED
 MARVIN R BALLEW                                  ADDRESS REDACTED
 MARVIN RATHKE                                    ADDRESS REDACTED
 MARVINA COX BIRDSONG                             ADDRESS REDACTED
 MARY A CREECH                                    ADDRESS REDACTED
 MARY A HAMILTON                                  ADDRESS REDACTED
 MARY A MALTER EDWARD H LAWRENCE                  ADDRESS REDACTED
 MARY ALICE LAFLIN MEHAFFEY                       ADDRESS REDACTED
 MARY and DONALD HERROLD REV TR                   ADDRESS REDACTED
 MARY ANDERSON                                    ADDRESS REDACTED
 MARY ANN BENSON                                  ADDRESS REDACTED
 MARY ANN BROWN TRUST                             ADDRESS REDACTED
 MARY ANN CHARLES                                 ADDRESS REDACTED
 MARY ANN COCHRANE LIFE ESTATE                    ADDRESS REDACTED
 MARY ANN DYKES                                   ADDRESS REDACTED
 MARY ANN LINDSAY                                 ADDRESS REDACTED
 MARY ANN POTTER REVOC TRUST DTD 17               ADDRESS REDACTED
 MARY ANN STORMS                                  ADDRESS REDACTED
 MARY ANN THOMASON                                ADDRESS REDACTED
 MARY ANN WEST ESTATE MARY CARR                   ADDRESS REDACTED
 MARY ANN WILLIAMSON 1988 TRUST                   ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                   Page 195 of 315
                                        Case 20-11441-BLS      Doc 241          Filed 08/10/20   Page 204 of 323
                                                                           Exhibit C
                                                                        Creditor Matrix
                                                                   Served via First Class Mail


            Company               Notice Name           Address1                  Address2       Address3          City   State   Zip   Country
 MARY ANNE BARKER                               ADDRESS REDACTED
 MARY ANNE HAWLEY                               ADDRESS REDACTED
 MARY ARCHER DIXON                              ADDRESS REDACTED
 MARY B MCANDREW ADMX EST                       ADDRESS REDACTED
 MARY B SPURLOCK                                ADDRESS REDACTED
 MARY BETH COOK                                 ADDRESS REDACTED
 MARY BETH DAVIS                                ADDRESS REDACTED
 MARY BETH HARRAH                               ADDRESS REDACTED
 MARY C BUTLER                                  ADDRESS REDACTED
 MARY C ELLIS                                   ADDRESS REDACTED
 MARY C GUNNING                                 ADDRESS REDACTED
 MARY C MORRILL                                 ADDRESS REDACTED
 MARY CARLISLE                                  ADDRESS REDACTED
 MARY CARNATION STILLWELL                       ADDRESS REDACTED
 MARY CAROL MORELAN                             ADDRESS REDACTED
 MARY CAROLINE PAYNE YOUNG                      ADDRESS REDACTED
 MARY CATHERINE SUGHRU and                      ADDRESS REDACTED
 MARY CHARLINE OWNBEY WILKINS                   ADDRESS REDACTED
 MARY CHARLOTTE MEREDITH                        ADDRESS REDACTED
 MARY CHRYSTINE CHAMBERS ESTATE                 ADDRESS REDACTED
 MARY COLSON                                    ADDRESS REDACTED
 MARY CONSTANCE WOOD                            ADDRESS REDACTED
 MARY CRAWFORD                                  ADDRESS REDACTED
 MARY DELL TUCKER DONELSON                      ADDRESS REDACTED
 MARY DIANE D CODY                              ADDRESS REDACTED
 MARY DIANE DUKES                               ADDRESS REDACTED
 MARY DONNIS GALGAN                             ADDRESS REDACTED
 MARY E DUENKEL TRUST                           ADDRESS REDACTED
 MARY E ENLOW                                   ADDRESS REDACTED
 MARY E GREENSHIELDS TRUST                      ADDRESS REDACTED
 MARY E GROGG                                   ADDRESS REDACTED
 MARY E HASELWANDER                             ADDRESS REDACTED
 MARY E KERN                                    ADDRESS REDACTED
 MARY E ONEIL                                   ADDRESS REDACTED
 MARY E SCHAUB                                  ADDRESS REDACTED
 MARY E SLOAN                                   ADDRESS REDACTED
 MARY E STURGEON                                ADDRESS REDACTED
 MARY EDWARDS CROMWELL TRST UDO 11              ADDRESS REDACTED
 MARY ELIZABETH KEPLER                          ADDRESS REDACTED
 MARY ELLA SMITH AGREN                          ADDRESS REDACTED
 MARY ELLEN CUMMINGS DECEASED                   ADDRESS REDACTED
 MARY ELLEN ESTILL CHILDRESS                    ADDRESS REDACTED
 MARY ESTELLA STURGEON ESTATE                   ADDRESS REDACTED
 MARY F PARKHURST                               ADDRESS REDACTED
 MARY F PATTERSON                               ADDRESS REDACTED
 MARY F WARE ANDOR                              ADDRESS REDACTED
 MARY FARRIS                                    ADDRESS REDACTED
 MARY FELTS                                     ADDRESS REDACTED
 MARY FLOYE FEDERER                             ADDRESS REDACTED
 MARY FRANCES GOERKE                            ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                 Page 196 of 315
                                           Case 20-11441-BLS             Doc 241         Filed 08/10/20   Page 205 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


            Company                  Notice Name                Address1                   Address2       Address3          City   State       Zip   Country
 MARY FRANCES LAUBHAN                                  ADDRESS REDACTED
 MARY FRANCES LEMING REV LIVING                        ADDRESS REDACTED
 MARY FRANCIS DAVIS DEWITT AKA                         ADDRESS REDACTED
 MARY G FRASER                                         ADDRESS REDACTED
 MARY G HAVEL TRUST                                    ADDRESS REDACTED
 MARY GRACE OLMSTEAD AVALA                             ADDRESS REDACTED
 MARY HAMBLIN                                          ADDRESS REDACTED
 MARY HELEN KELLY                                      ADDRESS REDACTED
 MARY HERTH                                            ADDRESS REDACTED
 MARY HYDEN MANN HUNTER                                ADDRESS REDACTED
 MARY I HOWELL                                         ADDRESS REDACTED
 MARY J CUE                                            ADDRESS REDACTED
 MARY JANE CLARK                                       ADDRESS REDACTED
 MARY JANE GROSS                                       ADDRESS REDACTED
 MARY JANE STANDERFER                                  ADDRESS REDACTED
 MARY JANE WORK                                        ADDRESS REDACTED
 MARY JEAN BURRELL                                     ADDRESS REDACTED
 MARY JO FISHER                                        ADDRESS REDACTED
 MARY JO HUDGEL                                        ADDRESS REDACTED
 MARY JOHAN JONES                                      ADDRESS REDACTED
 MARY JON BRYAN                                        ADDRESS REDACTED
 MARY JON BRYAN                                        ADDRESS REDACTED
 MARY JOSEPHINE BROWN                                  ADDRESS REDACTED
 MARY JOSEPHINE NOKES                                  ADDRESS REDACTED
 MARY K BRAINARD CHRISTNER ESTATE                      ADDRESS REDACTED
 MARY K HOUGHTON REVOCABLE TRUST                       ADDRESS REDACTED
 MARY K LASTER                                         ADDRESS REDACTED
 MARY K LISTON IRREVOCABLE TRUST #2 DATED 07 05 2007   ADDRESS REDACTED
 MARY K LISTON REV TR DTD 1221992                      ADDRESS REDACTED
 MARY K THOMAS                                         ADDRESS REDACTED
 MARY KATE PATTERSON                                   ADDRESS REDACTED
 MARY KATE PATTERSON TRUSTEE                           ADDRESS REDACTED
 MARY KATHERINE FISHERMKFISHER LLC                     511 ALSTON STREET, APT 1304                                   HOUSTON       TX      77007
 MARY KATHERINE HARRIS                                 ADDRESS REDACTED
 MARY KATHLEEN CROSS                                   ADDRESS REDACTED
 MARY KATHLEEN MCCLURE                                 ADDRESS REDACTED
 MARY KATHRYN CONGDON                                  ADDRESS REDACTED
 MARY KEY HENLEY JR                                    ADDRESS REDACTED
 MARY L FRYE BARNES OF THE                             ADDRESS REDACTED
 MARY L GOOD                                           ADDRESS REDACTED
 MARY L GOOD and GERALD L GOOD JR                      ADDRESS REDACTED
 MARY L GREEN                                          ADDRESS REDACTED
 MARY L JANTZEN                                        ADDRESS REDACTED
 MARY L KNIGHT                                         ADDRESS REDACTED
 MARY L LOGAN                                          ADDRESS REDACTED
 MARY L WALSH                                          ADDRESS REDACTED
 MARY L WHITSITT                                       ADDRESS REDACTED
 MARY LAUREN HUMPHREYS TRUST                           ADDRESS REDACTED
 MARY LEE ALBERT ESTATE                                ADDRESS REDACTED
 MARY LEE DAVIS                                        ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 197 of 315
                                         Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 206 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


            Company                 Notice Name                Address1                  Address2       Address3          City   State   Zip   Country
 MARY LEE GIBSON                                       ADDRESS REDACTED
 MARY LEE MOSELEY TURNER                               ADDRESS REDACTED
 MARY LEE PORTER                                       ADDRESS REDACTED
 MARY LEE POTTER COLIN                                 ADDRESS REDACTED
 MARY LOU ALDERSON                                     ADDRESS REDACTED
 MARY LOU CAMPBELL                                     ADDRESS REDACTED
 MARY LOU HABEKOTT                                     ADDRESS REDACTED
 MARY LOU JAMISON                                      ADDRESS REDACTED
 MARY LOU JONES                                        ADDRESS REDACTED
 MARY LOU MILLS SHEPARD                                ADDRESS REDACTED
 MARY LOU PEPPERS ESTATE                               ADDRESS REDACTED
 MARY LOU SHAMEL                                       ADDRESS REDACTED
 MARY LOUISE DULANEY DUKE                              ADDRESS REDACTED
 MARY LOUISE RUSK                                      ADDRESS REDACTED
 MARY LUCILLE MARYLU KING LAYTON                       ADDRESS REDACTED
 MARY LUCILLE MCKENZIE                                 ADDRESS REDACTED
 MARY LUELLA MARTIN                                    ADDRESS REDACTED
 MARY LUTZ GRANTHAM TESTAMENTARY TRUSTEE               ADDRESS REDACTED
 MARY LYNN FLOWERS                                     ADDRESS REDACTED
 MARY LYNN FLOWERS LIFE ESTATE                         ADDRESS REDACTED
 MARY LYNN MYERS TRUST                                 ADDRESS REDACTED
 MARY LYNN TRIMMER                                     ADDRESS REDACTED
 MARY M LIPPMANN                                       ADDRESS REDACTED
 MARY MARGARET DODD                                    ADDRESS REDACTED
 MARY MARGARET MANAR FAMILY TRUST                      ADDRESS REDACTED
 MARY MARGARET MCMILLEN                                ADDRESS REDACTED
 MARY MARGUERITE HAMRA REV TRUST                       ADDRESS REDACTED
 MARY MARTIN MINCHEW REV TR                            ADDRESS REDACTED
 MARY MCINTYRE LADD                                    ADDRESS REDACTED
 MARY MCLAIN BROCK                                     ADDRESS REDACTED
 MARY MEGAN QUINLAN 2006 REVOCABLE TRUST DTD 4202006   ADDRESS REDACTED
 MARY MIDGE LIPPMAN                                    ADDRESS REDACTED
 MARY MOZELLE HOWARD                                   ADDRESS REDACTED
 MARY NAN COOK                                         ADDRESS REDACTED
 MARY NELL GOODALL                                     ADDRESS REDACTED
 MARY NELL REEVES                                      ADDRESS REDACTED
 MARY PETERSDORF                                       ADDRESS REDACTED
 MARY PRECISE LYNN                                     ADDRESS REDACTED
 MARY R JOSS FINCH                                     ADDRESS REDACTED
 MARY R NORWOOD                                        ADDRESS REDACTED
 MARY RAPSTINE HAYNES                                  ADDRESS REDACTED
 MARY ROSE WAKEN                                       ADDRESS REDACTED
 MARY RYERSON CLARK                                    ADDRESS REDACTED
 MARY S MADDUX HAUCK                                   ADDRESS REDACTED
 MARY SPENCER                                          ADDRESS REDACTED
 MARY STAPLETON LAUBER                                 ADDRESS REDACTED
 MARY STAUDINGER                                       ADDRESS REDACTED
 MARY SUE WILLYARD LIFE TENANT                         ADDRESS REDACTED
 MARY SUSAN WAMBLE TURNER                              ADDRESS REDACTED
 MARY SUSAN WAMBLE TURNER                              ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 198 of 315
                                           Case 20-11441-BLS             Doc 241         Filed 08/10/20   Page 207 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


            Company                   Notice Name               Address1                   Address2       Address3           City   State       Zip      Country
 MARY T LAFLIN                                        ADDRESS REDACTED
 MARY TRAMMELL                                        ADDRESS REDACTED
 MARY V PEARCE                                        ADDRESS REDACTED
 MARY V RODGERS                                       ADDRESS REDACTED
 MARY ZAFFRIN BROWNLEE JORDAN                         ADDRESS REDACTED
 MARYANNE CREECH                                      ADDRESS REDACTED
 MARYELLEN NEWLON                                     ADDRESS REDACTED
 MARYLE KELLN LIFE TENANT                             ADDRESS REDACTED
 MASONIC CHARITY FOUNDATION                           ADDRESS REDACTED
 MASOUD SAFFARIAN AND                                 ADDRESS REDACTED
 MASSEY REVOCABLE LIVING TRUST                        ADDRESS REDACTED
 MASTON C COURTNEY                                    ADDRESS REDACTED
 MATAGORDA B1 LP                                      1001 FANNIN, STE 2020                                          HOUSTON        TX      77002
 MATAGORDA B1 LP               CO PandP LAND SERVICES 2441 HIGH TIMBERS DR, SUITE 300                                WOODLANDS      TX      77380
 MATHENA INC                                          PO BOX 732152                                                  DALLAS         TX      75373-2152
 MATHERS FAMILY MINERAL TRUST #2007 UTS DTD 9 20 07   ADDRESS REDACTED
 MATILDA H RUMMAGE ESTATE                             ADDRESS REDACTED
 MATILDA SUNNYGARD                                    ADDRESS REDACTED
 MATSON ROYALTY COMPANY                               427 S. BOSTON AVE, STE 802                                     TULSA          OK      74103
 MATT HINSON                                          ADDRESS REDACTED
 MATT L MCGARRAUGH TRUST                              ADDRESS REDACTED
 MATTHEW D MOORE                                      ADDRESS REDACTED
 MATTHEW I REGIER TRUST UTD 12010                     ADDRESS REDACTED
 MATTHEW ROSE                                         ADDRESS REDACTED
 MATTHEW THOMAS CLODFELTER                            ADDRESS REDACTED
 MATTHEW THOMAS SCOTT                                 ADDRESS REDACTED
 MATTHIAS FOUNDATION INC                              700 WEST MORSE BLVD STE 201                                    WINTER PARK    FL      32789-3768
 MATTHIAS FOUNDATION INC       INC THE MATTHIAS FOUNDATION
                                                      700 WEST MORSE BLVD STE 201                                    WINTER PARK    FL      32789-3768
 MAUDE CARTER                                         ADDRESS REDACTED
 MAUREEN E LAFLIN                                     ADDRESS REDACTED
 MAURETA CROSLIN                                      ADDRESS REDACTED
 MAURICE E STUART FAMILY TR                           ADDRESS REDACTED
 MAURICE GENE WEEKS                                   ADDRESS REDACTED
 MAURICE M LANGSTON JR TRUST                          ADDRESS REDACTED
 MAURICE P WEATHERBEE                                 ADDRESS REDACTED
 MAURICE SMITH                                        ADDRESS REDACTED
 MAURICE WILLIAM REX JR                               ADDRESS REDACTED
 MAURINE FORRESTER REV LIV TR DTD 12282005            ADDRESS REDACTED
 MAURINE I GILL                                       ADDRESS REDACTED
 MAX & KATHERINE EMMERT                               ADDRESS REDACTED
 MAX G COPE REVOCABLE TRUST                           ADDRESS REDACTED
 MAX G YERIAN AND                                     ADDRESS REDACTED
 MAX HOLT BRITT                                       ADDRESS REDACTED
 MAX HOLT BRITT                                       ADDRESS REDACTED
 MAX L PRESNALL AND                                   ADDRESS REDACTED
 MAX LUTZ CHARITIES                                   ADDRESS REDACTED
 MAX MONTGOMERY                                       ADDRESS REDACTED
 MAX R SHERMAN                                        ADDRESS REDACTED
 MAXIENE NEWMAN OLDHAM                                ADDRESS REDACTED
 MAXINE BRIDWELL LIVING TRUST                         ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 199 of 315
                                             Case 20-11441-BLS              Doc 241          Filed 08/10/20      Page 208 of 323
                                                                                        Exhibit C
                                                                                     Creditor Matrix
                                                                                Served via First Class Mail


                Company                        Notice Name               Address1               Address2            Address3                 City    State       Zip      Country
 MAXINE E SMITH                                               ADDRESS REDACTED
 MAXINE JACKSON                                               ADDRESS REDACTED
 MAXINE KEITH                                                 ADDRESS REDACTED
 MAXINE M DUNCAN                                              ADDRESS REDACTED
 MAXINE MOORE andALBERTandBEVERLY HUNTER                      ADDRESS REDACTED
 MAXINE NOLAN                                                 ADDRESS REDACTED
 MAXINE PRUITT ESTATE                                         ADDRESS REDACTED
 MAXINE ROWDEN                                                ADDRESS REDACTED
 MAXINE SCHUELEIN LIVING TRUST                                ADDRESS REDACTED
 MAXINE SLONECKI ESTATE                                       ADDRESS REDACTED
 MAXINE STREICH                                               ADDRESS REDACTED
 MAXINE T HAMPTON                                             ADDRESS REDACTED
 MAXINE W DREW                                                ADDRESS REDACTED
 MAXMONTE LLC                                                 PO BOX 3358                                                            ENGLEWOOD       CO      80155
 MAXUS ENERGY CORPORATION                                     ATTN CORT CACICIO          10333 RICHMOND AVENUE SUITE 1050            HOUSTON         TX      77042
 MAXWELL RESOURCES CORP                                       4334 NW EXPRESSWAY, SUITE 201                                          OKLAHOMA CITY   OK      73116
 MAXWELL RESOURCES CORP                 CO NRG ASSET MANAGEMENT
                                                              4334
                                                                 LLC
                                                                   NW EXPRESSWAY, SUITE 201                                          OKLAHOMA CITY   OK      73116
 MAY LYNN WRIGHT                                              ADDRESS REDACTED
 MAYAN I KHAN                                                 ADDRESS REDACTED
 MAYFIELD PAPER COMPANY                                       BOX 3889                                                               SAN ANGELO      TX      76902
 MAYME ELIZABETH OATES                                        ADDRESS REDACTED
 MAYNARD FAMILY LTD PRTNRSHP                                  2416 HAYDEN ST                                                         AMARILLO        TX      79109
 MAYO T ROOT JR                                               ADDRESS REDACTED
 MAYOMOORE LLC                          THE TRUST COMPANY OF OKLAHOMA
                                                              LLC MAYO/MOORE             RHONDA KERR - ASST VP
                                                                                                             PO BOX 3627             TULSA           OK      74101
 MAZE ANTHONY R                                               ADDRESS REDACTED
 MB WHITE INC                           MILLAR B WHITE        PO BOX 54707                                                           OKLAHOMA CITY   OK      73154-1707
 MBI RESOURCES LTD                                            PO BOX 578                                                             CANADIAN        TX      79014
 MBI RESOURCES LTD                      LTD MBI RESOURCES     PO BOX 578                                                             CANADIAN        TX      79014
 MBIF GROUP LLLP                        CO MABIF GROUP HOLDINGS
                                                              MELISSA
                                                                LLC GENHAYAKAWA
                                                                         PART            ATTN MELISSA M HAYAKAWA
                                                                                                             4301 N OCEAN BLVD APT   A304
                                                                                                                                     BOCA RATON      FL      33431-5397
 MBJW LIMITED PARTNERSHIP                                     PO BOX 187                                                             MIDLAND         TX      79702
 MBR OIL and GAS #1 LTD                                       PO BOX 513                                                             MIDLAND         TX      79702
 MCAFEE and TAFT                        TWO LEADERSHIP SQUARE 211 NORTH ROBINSON                                                     OKLAHOMA CITY   OK      73102-7103
 MCAFEE LAND MANAGEMENT LLC                                   521 SW 8TH AVENUE                                                      AMARILLO        TX      79101
 MCCAMEY PRODUCTION COMPANY                                   6309 W PURDUE AVE                                                      ENID            OK      73703-2773
 MCCLELLAN ABRAHAM E                                          ADDRESS REDACTED
 MCCLURG FAMILY LIMITED PARTNERSHIP     MICHAEL
                                              LLLP
                                                 R MCCLURG    2516 TOURNAMENT DRIVE                                                  CASTLE ROCK     CO      80108
 MCCORMICK CHRISTOPHER                                        ADDRESS REDACTED
 MCCULLISS RESOURCES CO INC MCCULLISS RESOURCES PO BOX 3248                                                                          LITTLETON       CO      80161
 MCCULLY CHAPMAN EXPLORATION                                  ADDRESS REDACTED
 MCDANIEL OIL CORPORATION                                     8100 LOMO ALTO SUITE 212                                               DALLAS          TX      75225-6545
 MCDILL FAMILY TRUST                                          ADDRESS REDACTED
 McDONALDS CORPORATION                  ATTN 212 LC 35 0017   ONE MCDONALDS PLAZA                                                    OAK BROOK       IL      60523
 MCELROY SULLIVAN MILLER WEBER and OLMSTEAD LLP               PO BOX 12127                                                           AUSTIN          TX      78711
 McElroy, Sullivan, Miller & Weber, LLP                       1201 Spyglass Drive, #200                                              Austin          TX      78746
 MCELVANY JASON L                                             ADDRESS REDACTED
 MCFARLAND EXPLORATION COMPANY                                724 N SANTA FE AVENUE                                                  EDMOND          OK      73003
 MCGARRAUGH FAMILY TRUST                                      ADDRESS REDACTED
 MCGINLEY JOHN P                                              ADDRESS REDACTED
 MCGOO LTD                                                    801 S FILLMORE ST STE 630                                              AMARILLO        TX      79101-3545
 MCHARGUE MINERAL TRUST                                       ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                              Page 200 of 315
                                           Case 20-11441-BLS             Doc 241          Filed 08/10/20   Page 209 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                    Notice Name              Address1                   Address2       Address3         City      State     Zip     Country
 MCINTYRE TRANSPORTS LLC                               PO BOX 51                                                      ERICK           OK    73645
 MCKAY INVESTMENTS LP            REX MCKAY III         7805 FM 2300                                                   GROOM           TX    79039
 MCKINNEY REVOCABLE TRUST A                            ADDRESS REDACTED
 MCKNIGHT REALTY CO INC                                11 E CARL ALBERT PKWY                                          MCALESTER       OK   74501
 MCMAHAN FAM IRREV TR DTD 102611                       ADDRESS REDACTED
 MCMILLAN FAMILY TRUST DATE 5/7/2008                   ADDRESS REDACTED
 MCMILLAN FAMILY TRUST DATE 572008                     ADDRESS REDACTED
 MCMULLEN INVESTMENTS INC                              2200 W. OKLAHOMA AVE                                           ENID            OK   73703-5419
 MCMULLEN MINERALS LLC           TYLER LEON            2821 WEST 7TH ST, STE 515                                      FORT WORTH      TX   76107
 MCRAE MANAGEMENT TRUST                                ADDRESS REDACTED
 MCT REINGLASS TRUST AGREEMENT #36 6696091             ADDRESS REDACTED
 MDP PROPERTIES LP                                     519 17TH ST                                                    WELLINGTON      TX   79095
 MEADE ENERGY CORPORATION                              5605 N CLASSEN BLVD                                            OKLAHOMA CITY   OK   73118
 MEADE ENERGY CORPORATION        CORPORATION MEADE ENERGY
                                                       5605 N CLASSEN BLVD                                            OKLAHOMA CITY   OK   73118
 MEADE OIL and GAS LLC           VIRGINIA MEADE        5605 NORTH CLASSEN BLVD                                        OKLAHOMA CITY   OK   73118
 MEADOWRIDGE LLC                 CO MARY SUE MCCLAIN   LLC MEADOWRIDGE               PO BOX 2890                      SUN VALLEY      ID   83353
 MEANS LAND SERVICES LLC         MEANS LAND SERVICES   1300 KERRY LAYNE                                               EDMOND          OK   73034
 MECHELLE RAYNE COATE                                  ADDRESS REDACTED
 MECO Field Services             MCFARLAND EXPLORATION 724
                                                       COMPANY
                                                           N SANTA FE AVENUE                                          EDMOND          OK   73003
 MEGALODON ENERGY SERVICES LLC                         904 DENMARK                                                    YUKON           OK   73099
 MEGAN M WALSH                                         ADDRESS REDACTED
 MEGAN S TORRES                                        ADDRESS REDACTED
 MEGAN S TORRES                                        ADDRESS REDACTED
 MEHTA LIVING TRUST DTD 5/8/2019                       ADDRESS REDACTED
 MEHTA LIVING TRUST DTD 582019                         ADDRESS REDACTED
 MEKEEL TRUST FOR ISSUE                                ADDRESS REDACTED
 MEKUSUKEY OIL COMPANY LLC                             PO BOX 816                                                     WEWOKA          OK   74884-0816
 MEL C GRAY                                            ADDRESS REDACTED
 MELANIE LESLIE MILLS BELL                             ADDRESS REDACTED
 MELANIE LONG                                          ADDRESS REDACTED
 MELANIE MELTON COOPER                                 ADDRESS REDACTED
 MELANIE R WALKER                                      ADDRESS REDACTED
 MELANIE SANDERSON                                     ADDRESS REDACTED
 MELBA J HIGGINS                                       ADDRESS REDACTED
 MELBA J THOMAS                                        ADDRESS REDACTED
 MELBA JOYCE SANDERS                                   ADDRESS REDACTED
 MELBA L BLALOCK                                       ADDRESS REDACTED
 MELDA D WRIGHT                                        ADDRESS REDACTED
 MELINDA BARBEE                                        ADDRESS REDACTED
 MELINDA D ALLSPAUGH and JOHN H ALLSPAUGH HWJT         ADDRESS REDACTED
 MELINDA D ALLSPAUGH and JOHN H ALLSPAUGH HWJT         ADDRESS REDACTED
 MELINDA DAVIS                                         ADDRESS REDACTED
 MELINDA HAGY REVOC TR 1999                            ADDRESS REDACTED
 MELINDA HAGY REVOCABLE TR 1999                        700 SOUTH FILLMORE #460                                        AMARILLO        TX   79101
 MELINDA HAGY REVOCABLE TR 1999                        ADDRESS REDACTED
 MELINDA HOOPER DORR                                   ADDRESS REDACTED
 MELINDA M FLETCHALL                                   ADDRESS REDACTED
 MELISSA A KITCHEN                                     ADDRESS REDACTED
 MELISSA A SHANNON                                     ADDRESS REDACTED
 MELISSA A SHANNON                                     ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                            Page 201 of 315
                                            Case 20-11441-BLS        Doc 241           Filed 08/10/20   Page 210 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


             Company                  Notice Name             Address1                   Address2       Address3          City   State       Zip      Country
 MELISSA A TIMM                                     ADDRESS REDACTED
 MELISSA ANN WHITING                                ADDRESS REDACTED
 MELISSA CAROL SCHOOLER                             ADDRESS REDACTED
 MELISSA F POPE                                     ADDRESS REDACTED
 MELISSA KAY EDWARDS BOWERS                         ADDRESS REDACTED
 MELISSA LOUISE BROWN                               ADDRESS REDACTED
 MELISSA LUANNE FLEMING                             ADDRESS REDACTED
 MELISSA M BURGAN FAMILY TRUST                      ADDRESS REDACTED
 MELISSA MARIE WATSON                               ADDRESS REDACTED
 MELISSA MARTARONA                                  ADDRESS REDACTED
 MELISSA PARKER SCHROEDER                           ADDRESS REDACTED
 MELISSA PARKER SCHROEDER                           ADDRESS REDACTED
 MELISSA POAG URQUHART                              ADDRESS REDACTED
 MELISSA RAMIREZ                                    ADDRESS REDACTED
 MELISSA VILLARREAL KENNEY                          ADDRESS REDACTED
 MELISSA WEBER AND                                  ADDRESS REDACTED
 MELODI POLVADORE TRUST                             ADDRESS REDACTED
 MELODY BOOTH PRICHARD                              ADDRESS REDACTED
 MELODY DENISE BENTON HARBOUR                       ADDRESS REDACTED
 MELODY DIANNE DRAPER                               ADDRESS REDACTED
 MELODY NABORS                                      ADDRESS REDACTED
 MELODY SUE ZIMMER                                  ADDRESS REDACTED
 MELONY LOU BAIN                                    ADDRESS REDACTED
 MELRAY LLC                     MELISSA URBAN       1714 PALOMINO DRIVE                                            ROWLETT       TX      75088
 MELROSE L MINTON III                               ADDRESS REDACTED
 MELROY B COX JR                                    ADDRESS REDACTED
 MELTON FAMILY TRUST                                ADDRESS REDACTED
 MELTON J and ELIZABETH MOONEY JT                   ADDRESS REDACTED
 MELVEN RAMAGE                                      ADDRESS REDACTED
 MELVIN D BLOSS                                     ADDRESS REDACTED
 MELVIN D TAYLOR                                    ADDRESS REDACTED
 MELVIN GALE PIPPERT                                ADDRESS REDACTED
 MELVIN H LITSON AND NORMA P LITSON                 ADDRESS REDACTED
 MELVIN HUNT and CATHY HUNT HW                      ADDRESS REDACTED
 MELVIN KENT SIMS                                   ADDRESS REDACTED
 MELVIN L. WALSER                                   ADDRESS REDACTED
 MELVIN LEE WALSER                                  ADDRESS REDACTED
 MELVIN RAY COATE LIFE ESTATE                       ADDRESS REDACTED
 MELVIN WALSER                                      ADDRESS REDACTED
 MELVONNA WALSER COLLIER                            ADDRESS REDACTED
 MENASCO CLINTON                                    ADDRESS REDACTED
 MENDALL FRANK HUNTER                               ADDRESS REDACTED
 MENDALL FRANK HUNTER                               ADDRESS REDACTED
 MERC 6 L P                                         ADDRESS REDACTED
 MERCO OF OKLAHOMA INC                              PO BOX 18607                                                   OKLAHOMA CITY OK      73154-0607
 MERCURY COUNTY MUTUAL INSURANCE CO                 PO BOX 5600                                                    RANCHO CUCAMONGA
                                                                                                                                 CA      91729-5600
 MERCURY COUNTY MUTUAL INSURANCE COMPANY            P.O. BOX 203010                                                AUSTIN        TX      78720-3010
 MEREDITH CUMMINGS BUHROW                           ADDRESS REDACTED
 MEREDITH KEY SULLIVAN                              ADDRESS REDACTED
 MEREDITH KEY THOMPSON EXEMPT LIFETIME TR           ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 202 of 315
                                              Case 20-11441-BLS              Doc 241         Filed 08/10/20   Page 211 of 323
                                                                                        Exhibit C
                                                                                     Creditor Matrix
                                                                                Served via First Class Mail


              Company                   Notice Name                 Address1                  Address2        Address3          City     State       Zip      Country
 MEREDITH KEY THOMPSON SULLIVAN FAMILY TRUST             ADDRESS REDACTED
 MEREDITH M BENTLEY                                      ADDRESS REDACTED
 MEREDYTH BOYD                                           ADDRESS REDACTED
 MERI JILL FITE                                          ADDRESS REDACTED
 MERI JILL FITE and MARSHALL FITE                        ADDRESS REDACTED
 MERIDITH BAKE SCHMITTOU                                 ADDRESS REDACTED
 MERIKAY WILHELM TAYLOR                                  ADDRESS REDACTED
 MERIT ADVISORS LLC                                      PO BOX 330                                                      GAINESVILLE     TX      76241
 MERIT ENERGY COMPANY                                    13727 NOEL ROAD, SUITE 1200, TOWER TWO                          DALLAS          TX      75240
 MERIT HUGOTON LP CO              MERIT ENERGY COMPANY LLC
                                                         MERIT HUGOTON                 PO BOX 843755                     DALLAS          TX      75284-3727
 MERIT MANAGEMENT PARTNERS IV LP                         13727 NOEL ROAD, SUITE 500                                      DALLAS          TX      75240
 MERIT MANAGEMENT PARTNERS IVBY   LP MERIT MANAGEMENT PARTNERS
                                                         MGMT PARTNERS
                                                                  G P LLC GENERAL
                                                                           IV MERIT PARTNER
                                                                                       PO BOX 843727                     DALLAS          TX      75284
 MERIT MANAGEMENT PARTNERS IV, LP                        PO BOX 843727                                                   DALLAS          TX      75284
 MERITOR RETIREMENT PLAN          MERITOR INC RETIREMENT PLAN
                                                         2135 WEST MAPLE RD                                              TROY            MI      48084
 MERLA J RITCHIE                                         ADDRESS REDACTED
 MERLE ALLEN PHILLIPS AND                                ADDRESS REDACTED
 MERLE G POTTER AND                                      ADDRESS REDACTED
 MERLE WHISENHUNT AND                                    ADDRESS REDACTED
 MERLENE SHAW                                            ADDRESS REDACTED
 MERLIN FECHNER LIVING TRUST DTD 3 29 18                 ADDRESS REDACTED
 MERRELL FAMILY LLP                                      6100 AIRPORT ROAD                                               SEDALIA         CO      80135
 MERRICK SYSTEMS                                         55 WAUGH DRIVE, SUITE 400                                       HOUSTON         TX      77007
 MERRIFIELD OFFICE PLUS                                  202 E. BROADWAY                                                 ENID            OK      73701
 MERRIFIELD OFFICE SUPPLY                                224 S. MAIN                                                     ELK CITY        OK      73644
 MERRILL D SCHWARTZ                                      ADDRESS REDACTED
 MERRILL E and ROBERTA D JOSS LIVING TRUST DATED 05161989ADDRESS REDACTED
 MERRILL LYNCH                                           211 N. ROBINSON               SUITE 1800                        OKLAHOMA CITY   OK      73102-7134
 MERRILL LYNCH COMMODITIES INC                           20 GREENWAY PLZ, SUITE 700                                      HOUSTON         TX      73112
 MERRILL LYNCH COMMODITIES INC ADDRESS UNKNOWN                                                                           OKLAHOMA CITY   OK      77777
 MERRILL LYNCH ML2                MERRILL LYNCH RETIREMENT
                                                         P.O.
                                                            and
                                                              BOX
                                                                BENEFIT
                                                                  1501 MAIL
                                                                        SERVICES
                                                                             CODE NJ2-140-03-50                          PENNINGTON      NJ      08534-9809
 MES CAPITAL LLC                  MADISON SCOTT          PO BOX 51462                                                    AMARILLO        TX      79159
 MESA COMPRESSION LLC NOW ENERFLEC LTD                   PO BOX 13800                                                    OKLAHOMA CITY   OK      73116
 MESA PETROLEUM PARTNERS LP                              8117 PRESTON ROAD, SUITE 260W                                   DALLAS          TX      75255
 MESCALERO LAND COMPANY LLC                              PO BOX 216                                                      ALEDO           TX      76008-0216
 MESQUITE DEVELOPMENT CORP                               210 SPRINGWOOD                                                  SAN ANTONIO     TX      78206
 MESQUITE MINERALS INC                                   6801 N BROADWAY               SUITE 300                         OKLAHOMA CITY   OK      73116
 MESQUITE MINERALS INC                                   6801 N. BROADWAY, SUITE 300                                     OKLAHOMA CITY   OK      73116-9092
 MESSER BOWERS REALTY COMPANY     AN OKLAHOMA CORPORATIONP.O. BOX 1349                                                   ENID            OK      73702
 MESSERSMITH GIL L                                       ADDRESS REDACTED
 METCALFE MINERALS LP                                    PO BOX 8049                                                     RANCHO SANTA FECA       92067
 METCALFE MINERALS LP             METCALFE MINERALS      PO BOX 8049                                                     RANCHO SANTA FECA       92067
 METROPOLITAN INDUSTRIES INC UNKNOWN                                                                                     UNKNOWN                 99999
 MEWBOURNE DEVELOPMENT CORPORATION                       PO BOX 7698                                                     TYLER          TX       75711
 MEWBOURNE ENERGY PARTNERS O 1 A                         PO BOX 7698                                                     TYLER          TX       75711
 MEWBOURNE OIL CO                                        PO BOX 7698                                                     TYLER          TX       75711-7698
 MEWBOURNE OIL COMPANY                                   P.O. BOX 7698                                                   TYLER          TX       75711
 MEWBOURNE OIL COMPANY                                   PO BOX 7698                                                     TYLER          TX       75711-7698
 MF3M ROYALTIES LLC                                      PO BOX 400                                                      DUNCAN         OK       73534-0400
 MGAJA PROPERTIES                                        PO BOX 1622                                                     ABILENE        TX       79604-1622
 MGW PROPERTIES LLC               MGW PROPERTIES         PO BOX 471586                                                   TULSA          OK       74147


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                              Page 203 of 315
                                           Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 212 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


            Company                    Notice Name               Address1                  Address2       Address3         City   State     Zip      Country
 MHM RESOURCES LP                                      PO BOX 202656                                                 DALLAS       TX    75320-2656
 MHR LLC                                               3806 E HARRIS RD                                              MUSKOGEE     OK    74403
 MICAH A STONE AND                                     ADDRESS REDACTED
 MICAH J GRAVES BARNETT                                ADDRESS REDACTED
 MICHAEL A KELLN                                       ADDRESS REDACTED
 MICHAEL A OAKES                                       ADDRESS REDACTED
 MICHAEL and DONNA LEONHART                            ADDRESS REDACTED
 MICHAEL ANDREW GOAD                                   ADDRESS REDACTED
 MICHAEL ANTHONY FARRIS                                ADDRESS REDACTED
 MICHAEL B DOBRY                                       ADDRESS REDACTED
 MICHAEL B HELTERBRAND AND                             ADDRESS REDACTED
 MICHAEL BENNETT AND                                   ADDRESS REDACTED
 MICHAEL C BAILEY TRUST                                ADDRESS REDACTED
 MICHAEL C. GROSS AND BRENDA GROSS                     ADDRESS REDACTED
 MICHAEL CANTELLAY AND                                 ADDRESS REDACTED
 MICHAEL CARSWELL                                      ADDRESS REDACTED
 MICHAEL CLODFELTER                                    ADDRESS REDACTED
 MICHAEL COOPER                                        ADDRESS REDACTED
 MICHAEL COX                                           ADDRESS REDACTED
 MICHAEL CURTIS                                        ADDRESS REDACTED
 MICHAEL D CAFFEY                                      ADDRESS REDACTED
 MICHAEL D GOLLOB OIL CO         MARY LAVERNE GOLLOB   PO BOX 6653                                                   TYLER        TX   75711
 MICHAEL D HELTON                                      ADDRESS REDACTED
 MICHAEL D MACKEY                                      ADDRESS REDACTED
 MICHAEL D RADER                                       ADDRESS REDACTED
 MICHAEL D THERRIEN AND                                ADDRESS REDACTED
 MICHAEL D THERRIEN JR                                 ADDRESS REDACTED
 MICHAEL D WILLIAMS                                    ADDRESS REDACTED
 MICHAEL DALE TREADWELL                                ADDRESS REDACTED
 MICHAEL DAVID MOUNSEY                                 ADDRESS REDACTED
 MICHAEL DENNIS BROWN                                  ADDRESS REDACTED
 MICHAEL DOUGLAS WADE                                  ADDRESS REDACTED
 MICHAEL E and JENNIE L ONEAL JT                       ADDRESS REDACTED
 MICHAEL E and JULIE BRADEN                            ADDRESS REDACTED
 MICHAEL E ARDEEL                                      ADDRESS REDACTED
 MICHAEL E CHOAT                                       ADDRESS REDACTED
 MICHAEL EARL RODGERS                                  ADDRESS REDACTED
 MICHAEL EUGENE GRADY                                  ADDRESS REDACTED
 MICHAEL EUGENE JACKSON                                ADDRESS REDACTED
 MICHAEL FURR                                          ADDRESS REDACTED
 MICHAEL G CANADAY                                     ADDRESS REDACTED
 MICHAEL G HICKS                                       ADDRESS REDACTED
 MICHAEL G MCCARTY                                     ADDRESS REDACTED
 MICHAEL GEORGE GLINES                                 ADDRESS REDACTED
 MICHAEL GORDON FRANCE                                 ADDRESS REDACTED
 MICHAEL GROSS and BRENDA GROSS JT                     ADDRESS REDACTED
 MICHAEL H MARTIN AND                                  ADDRESS REDACTED
 MICHAEL HARLAN                                        ADDRESS REDACTED
 MICHAEL HART                                          ADDRESS REDACTED
 MICHAEL HATHOOT                                       ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 204 of 315
                                            Case 20-11441-BLS       Doc 241          Filed 08/10/20   Page 213 of 323
                                                                                Exhibit C
                                                                             Creditor Matrix
                                                                        Served via First Class Mail


             Company                   Notice Name           Address1                  Address2       Address3          City   State   Zip   Country
 MICHAEL HENRY HOOPER                                ADDRESS REDACTED
 MICHAEL HOLT                                        ADDRESS REDACTED
 MICHAEL HOWARD HAZLETT                              ADDRESS REDACTED
 MICHAEL J BENNETT                                   ADDRESS REDACTED
 MICHAEL J BLASDEL                                   ADDRESS REDACTED
 MICHAEL J FINNEGAN                                  ADDRESS REDACTED
 MICHAEL J HARTLING AND                              ADDRESS REDACTED
 MICHAEL J LAFLIN                                    ADDRESS REDACTED
 MICHAEL J MATEER TRUST DATED 07/19/                 ADDRESS REDACTED
 MICHAEL J MATEER TRUST DATED 0719                   ADDRESS REDACTED
 MICHAEL J OBRIEN                                    ADDRESS REDACTED
 MICHAEL J SCHOLTEN AND                              ADDRESS REDACTED
 MICHAEL J SCOTT                                     ADDRESS REDACTED
 MICHAEL J STUBER AND                                ADDRESS REDACTED
 MICHAEL K BARBER                                    ADDRESS REDACTED
 MICHAEL K HOGAN                                     ADDRESS REDACTED
 MICHAEL KEVIN HOLT                                  ADDRESS REDACTED
 MICHAEL KOEHN                                       ADDRESS REDACTED
 MICHAEL L BAIN GST TR                               ADDRESS REDACTED
 MICHAEL L BOWMAN                                    ADDRESS REDACTED
 MICHAEL L DYKES REVOCABLE TRUST DATED 10102012      ADDRESS REDACTED
 MICHAEL L MARTENS                                   ADDRESS REDACTED
 MICHAEL L RIDGWAY                                   ADDRESS REDACTED
 MICHAEL L TOONE AND                                 ADDRESS REDACTED
 MICHAEL L.V. LADD                                   ADDRESS REDACTED
 MICHAEL LANCE and REBECCA SCANNELL                  ADDRESS REDACTED
 MICHAEL LEE                                         ADDRESS REDACTED
 MICHAEL LEE BAIN                                    ADDRESS REDACTED
 MICHAEL LEE CASTLEBERRY                             ADDRESS REDACTED
 MICHAEL LEE IVERSON                                 ADDRESS REDACTED
 MICHAEL LEE LARSON                                  ADDRESS REDACTED
 MICHAEL LEWIS                                       ADDRESS REDACTED
 MICHAEL LIPSICH                                     ADDRESS REDACTED
 MICHAEL LOYD GORDON                                 ADDRESS REDACTED
 MICHAEL LV LADD                                     ADDRESS REDACTED
 MICHAEL LYNN JENKINS                                ADDRESS REDACTED
 MICHAEL M GRAY                                      ADDRESS REDACTED
 MICHAEL M TUOHY AND                                 ADDRESS REDACTED
 MICHAEL MARTENS AND                                 ADDRESS REDACTED
 MICHAEL MILLER                                      ADDRESS REDACTED
 MICHAEL MOOSE WATSON                                ADDRESS REDACTED
 MICHAEL P KNAPP and ALICIA F KNAPP HW JTROS         ADDRESS REDACTED
 MICHAEL PAUL FELTON                                 ADDRESS REDACTED
 MICHAEL R and SALLY A SITES FAMILY TRUST            ADDRESS REDACTED
 MICHAEL R DIXON                                     ADDRESS REDACTED
 MICHAEL R HART                                      ADDRESS REDACTED
 MICHAEL R LASH                                      ADDRESS REDACTED
 MICHAEL R MCFEELY                                   ADDRESS REDACTED
 MICHAEL R ROGERS                                    ADDRESS REDACTED
 MICHAEL RATICAR                                     ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                      Page 205 of 315
                                                Case 20-11441-BLS               Doc 241         Filed 08/10/20    Page 214 of 323
                                                                                           Exhibit C
                                                                                        Creditor Matrix
                                                                                   Served via First Class Mail


              Company                  Notice Name                       Address1              Address2           Address3          City     State       Zip      Country
 MICHAEL RAY NINNESS                                          ADDRESS REDACTED
 MICHAEL RAY SWEET AND                                        ADDRESS REDACTED
 MICHAEL RAY WILLIAMS                                         ADDRESS REDACTED
 MICHAEL REED                                                 ADDRESS REDACTED
 MICHAEL ROBERT MANEY                                         ADDRESS REDACTED
 MICHAEL ROY PARSELL                                          ADDRESS REDACTED
 MICHAEL S BRAUN                                              ADDRESS REDACTED
 MICHAEL S J MCBRIDE                                          ADDRESS REDACTED
 MICHAEL SCOTT                                                ADDRESS REDACTED
 MICHAEL SCOTT MCKEAN                                         ADDRESS REDACTED
 MICHAEL SEGLER                                               ADDRESS REDACTED
 MICHAEL SHANE GOAD                                           ADDRESS REDACTED
 MICHAEL SHANE POPE                                           ADDRESS REDACTED
 MICHAEL SINCLAIR WEBB                                        ADDRESS REDACTED
 MICHAEL STUART PHILLIPS                                      ADDRESS REDACTED
 MICHAEL T HIGGINS DBA                                        ADDRESS REDACTED
 MICHAEL T HOOPER GST TRUST                                   ADDRESS REDACTED
 MICHAEL T MEADOWS                                            ADDRESS REDACTED
 MICHAEL THOMAS HALE                                          ADDRESS REDACTED
 MICHAEL THOMAS KING                                          ADDRESS REDACTED
 MICHAEL V MITCHELL AND                                       ADDRESS REDACTED
 MICHAEL V SMITH and ANGELA R SMITH HWJT                      ADDRESS REDACTED
 MICHAEL W JANTZ AND                                          ADDRESS REDACTED
 MICHAEL W MUNCY 2001 REV TR                                  ADDRESS REDACTED
 MICHAEL W SMITH                                              ADDRESS REDACTED
 MICHAEL W STRICKLER                                          ADDRESS REDACTED
 MICHAEL WAYNE FLUITT                                         ADDRESS REDACTED
 MICHAL L LINDBLOM                                            ADDRESS REDACTED
 MICHE LONDOT TRUST                                           ADDRESS REDACTED
 MICHELLE CARGILL JONES                                       ADDRESS REDACTED
 MICHELLE L ROYSE                                             ADDRESS REDACTED
 MICHELLE LEIGH WILLIAMS DICKEY                               ADDRESS REDACTED
 MICHELLE Q DICK TRUST UTD 12099                              ADDRESS REDACTED
 MICHELLE R WINTERS                                           ADDRESS REDACTED
 MICHELLE SCHOU FRYAR                                         ADDRESS REDACTED
 MICHELLE TREADWELL GRAY                                      ADDRESS REDACTED
 MICHELLE VON BENIGHT                                         ADDRESS REDACTED
 MICHIEL M COLIJN                                             ADDRESS REDACTED
 Michigan Dept of Treasury      Unclaimed Property Division   7285 Parsons Dr                                                Dimondale       MI      48821
 MICKEY RAY MITTELSTET                                        ADDRESS REDACTED
 MICKEY SHARON THOMAS LACKEY                                  ADDRESS REDACTED
 MICRO MOTION INC                                             7070 WINCHESTER CIRCLE                                         BOULDER         CO      80301
 MICROSOFT CORPORATION                                        ONE MICROSOFT WAY                                              REDMOND         WA      98052
 MID CON LAND and LEGAL PLLC                                  PO BOX 32393                                                   EDMOND          OK      73003
 MID CONTINENT ENERGY INC                                     PO BOX 8909                                                    TUCSON          AZ      85738-0909
 MID CONTINENT II LLC           LINN OPERATING INC            ATTN BRAD D. WAINWRIGHT    600 TRAVIS, SUITE 1400              HOUSTON         TX      77002
 MID CONTINENT RESOURCES LLC SCOTT GRAHAM                     PO BOX 720207                                                  NORMAN          OK      73070
 MID WEST OIL LTD               ATTN BILL STEHR               P.O. BOX 3247                                                  ENID            OK      73702-3247
 MIDCENTRAL ENERGY SERVICES LLC                               P O BOX 258889                                                 OKLAHOMA CITY   OK      73125-8889
 MIDCO MINERALS LLC             MINERALS MINCO                1720 WAZEE STREET SUITE 5E                                     DENVER          CO      80202


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                 Page 206 of 315
                                                Case 20-11441-BLS                Doc 241          Filed 08/10/20   Page 215 of 323
                                                                                             Exhibit C
                                                                                          Creditor Matrix
                                                                                     Served via First Class Mail


                Company                      Notice Name                   Address1                 Address2       Address3         City       State       Zip      Country
 MIDCOAST G & P (OKLAHOMA) L.P.                                1100 LOUISIANA STREET, SUITE 300                               HOUSTON         TX       77002
 MIDCOAST GAS AND PIPELINE FKA ENBRIDGE PIPELINES TEXAS1100     GATHERING
                                                                    LOUISIANA LP STREET, SUITE 300                            HOUSTON         TX       77002
 MIDCOAST OPERATING LP                                         4773 PAYSPHERE CIRCLE                                          CHICAGO         IL       60674
 MIDCOAST PIPELINE TEXAS GATHERING LP                          4773 PAYSPHERE CIRCLE                                          CHICAGO         IL       60674
 MIDCOAST PIPELINES (TEXAS GATHERING) L.P.                     4773 PAYSPHERE CIRCLE                                          CHICAGO         IL       60674
 MIDLAND TRUST                                                 ADDRESS REDACTED
 MIDSTATES PETROLEUM CO LLC                                    321 SOUTH BOSTON, SUITE 1000                                   TULSA           OK       74103
 MIDSTATES PETROLEUM COMPANY LLC                               321 SOUTH BOSTON               SUITE 1000                      TULSA           OK       74103
 Midstates Petroleum Company, c/o Amplify Energy Corp,         500 Dallas St, Ste 1700,                                       Houston         TX       77002
 MIDTEX ROYALTY                                                ADDRESS REDACTED
 MIDWEST FARM SUPPLY INC            JAMES E SPIEKER            PO BOX 603                                                     ELK CITY        OK       73648
 MIDWEST RESOURCES 2008 1                                      ADDRESS REDACTED
 MIDWEST RESOURCES 2008-1                                      PO BOX 76                                                      ELM GROVE       WI       53122
 MIGUEL ANGEL RODRIQUEZ JR                                     ADDRESS REDACTED
 MIKA PETROLEUM LLC                                            P O BOX 600490                                                 DALLAS          TX       75360-0490
 MIKE BURNETT                                                  ADDRESS REDACTED
 MIKE DICKERSON                                                ADDRESS REDACTED
 MIKE EVANS                                                    ADDRESS REDACTED
 MIKE HAMMOND                                                  ADDRESS REDACTED
 MIKE HEATWOLE                                                 ADDRESS REDACTED
 MIKE HILL                                                     ADDRESS REDACTED
 MIKE LEVERETT AKA MICKIE LEVERETT                             ADDRESS REDACTED
 MIKE LINDSEY                                                  ADDRESS REDACTED
 MIKE MALY                                                     ADDRESS REDACTED
 MIKE MCDONALD                                                 ADDRESS REDACTED
 MIKE R RICHARDS                                               ADDRESS REDACTED
 MIKE SETTLES                                                  ADDRESS REDACTED
 MIKE SPINKS                                                   ADDRESS REDACTED
 MILBURN FRANK BARTON                                          ADDRESS REDACTED
 MILBURN G BARTON                                              ADDRESS REDACTED
 MILDRED E KRIEGEL ESTATE                                      ADDRESS REDACTED
 MILDRED JEAN PORTER                                           ADDRESS REDACTED
 MILDRED JEAN PURTILL                                          ADDRESS REDACTED
 MILDRED L WOODY                                               ADDRESS REDACTED
 MILDRED MAY HUDSON STEWART                                    ADDRESS REDACTED
 MILDRED REYNOLDS                                              ADDRESS REDACTED
 MILDRED WEST SPAULDING                                        ADDRESS REDACTED
 MILES CLINE                                                   ADDRESS REDACTED
 MILES L MIXON                                                 ADDRESS REDACTED
 MILES LONDOT TRUST                                            ADDRESS REDACTED
 MILES ROSS ADCOCK                                             ADDRESS REDACTED
 MILFORD PIPE and SUPPLY                                       7607 W INDUSTRIAL AVE                                          MIDLAND         TX       79706
 MILLARD CUMMINGS AND                                          ADDRESS REDACTED
 MILLENNIUM ROYALITES LP            MARC ZIMMERMAN             201 W. 5TH STREET, SUITE 1350                                  AUSTIN          TX       78701
 MILLER ADVERTISING AGENCY INC                                 220 W 42ND ST, 12TH FLOOR                                      NEW YORK        NY       10036-7200
 MILLER C LOVETT                                               ADDRESS REDACTED
 MILLER C LOVETT and VIRGINIA LOVETT 2017 EDUCATIONAL TRUST    ADDRESS REDACTED
 MILLER EQUIPMENT and REPAIR INC                               P.O. BOX 714                                                   WOODWARD        OK       73802
 MILLER FLOORS INC                                             4713 NW 10TH ST                                                OKLAHOMA CITY   OK       73127
 Miller Insurance Services LLP      Mendes & Mount (Attorneys) 750 Seventh Avenue                                             New York        NY       10019


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                   Page 207 of 315
                                                     Case 20-11441-BLS                   Doc 241          Filed 08/10/20   Page 216 of 323
                                                                                                     Exhibit C
                                                                                                  Creditor Matrix
                                                                                             Served via First Class Mail


               Company                           Notice Name                     Address1                     Address2     Address3        City     State     Zip     Country
 MILLER INSURANCE SERVICES LLP MENDES and MOUNT ATTORNEYS750 SEVENTH AVENUE                                                           NEW YORK      NY    10019
 MILLER REVOCABLE TRUST                                               ADDRESS REDACTED
 MILLER WEST LTD                          CO JAMES W MILLER LLC GENERAL
                                                                      PO BOX PARTNER
                                                                               400                                                    BENAVIDES     TX   78341
 MILLIE L ALLEN                                                       ADDRESS REDACTED
 MILLS RANCH and CO LTD                                               215 HICKORY DR                                                  PAMPA         TX   79065
 MILLSPAUGH FAMILY HOLDINGS LLC                                       3031 S TROOST AVE                                               TULSA         OK   74114-5315
 MILO R WITT                                                          ADDRESS REDACTED
 MILO WITT AND                                                        ADDRESS REDACTED
 MILROC DISTRIBUTION LLC                                              PO BOX 714                                                      WOODWARD      OK   73802
 MILT FAMILY TRUST DATED 02272017                                     ADDRESS REDACTED
 MILTON COLEMAN                                                       ADDRESS REDACTED
 MILTON D and LINDA R LUCKINBILL                                      ADDRESS REDACTED
 MILTON E MORRIS REVOCABLE TR                                         ADDRESS REDACTED
 MILTON LEROY MITCHELL                                                ADDRESS REDACTED
 MILTON R HERSHEY AND                                                 ADDRESS REDACTED
 MILTON R SEIM                                                        ADDRESS REDACTED
 MILTON WOLFF DIANE WOLFF CYNTHIA                                     ADDRESS REDACTED
 MIMI T LLC                                                           766 VALDERRAMA COURT                                            CASTLE ROCK   CO   80108
 MINALEE WILSON SMITH                                                 ADDRESS REDACTED
 MINCO OIL AND GAS CO.                                                PO BOX 2317                                                     PAMPA         TX   79066-2317
 MINCO OIL and GAS COMPANY                                            PO BOX 2317                                                     PAMPA         TX   79065
 MINCO OIL AND GAS COMPANY                                            PO BOX 2317                                                     PAMPA         TX   79066-2317
 MINDEE LEIGH FLOWERS THWEATT                                         ADDRESS REDACTED
 MINERAL ACQUISITION COMPANY I LP         MINERAL ACQUISITION         600 TRAVIS STREET SUITE 7200                                    HOUSTON       TX   77002
 MINERALMEN LAND CO LLC                   LAND CO LLC MINERALMEN CAYNON EXPLORATION - MAIN COMPANY     P.O. BOX 9372                  AMARILLO      TX   79105
 MINERALMEN LAND CO. LLC                                              P.O. BOX 9372                                                   AMARILLO      TX   79105
 MINERVA S COLLINS                                                    ADDRESS REDACTED
 MINNIE K PATTON SCHOLARSHIP FOUNDATION TRUST                         ADDRESS REDACTED
 MINNIE K PATTON SECOND SHARE UNITRUST                                ADDRESS REDACTED
 MINNIE L HORNER                                                      ADDRESS REDACTED
 MINNIE MILLER INVESTMENTS LLC TERESA MILLER                          4401 ROCK CANYON RD                                             EDMOND        OK   73025
 MIRANDA COOOPER                                                      ADDRESS REDACTED
 MIRIAM ANN MUSIC                                                     ADDRESS REDACTED
 MIRIAM K FREEDMAN TRUST DATED                                        ADDRESS REDACTED
 MIRIAM R LOVETT TRUST 2007                                           ADDRESS REDACTED
 MIRYL MORRIS                                                         ADDRESS REDACTED
 MIS PROPERTIES LP                                                    2805 W 15TH STREET                                              AMARILLO      TX   79102
 MISSION RESOURCES CORPORATION                                        P O BOX 201421                                                  DALLAS        TX   75320-1421
 Mississipi Treasury Office of the State Treasurer
                                          Unclaimed Property Division 501 North West Street Suite 1101                                Jackson       MS   39201
 MISSISSIPPI COLLEGE                                                  PO BOX 4085                                                     CLINTON       MS   39058
 MISTI RENE MCCOY REL                                                 ADDRESS REDACTED
 MISTY D LONG                                                         ADDRESS REDACTED
 MISTY DAWN HAWKINS FRIEND                                            ADDRESS REDACTED
 MISTY MARIE TAYLOR                                                   ADDRESS REDACTED
 MISTY MEADOWS                                                        ADDRESS REDACTED
 MISTY SNELGROOES                                                     ADDRESS REDACTED
 MITCH BAKER                                                          ADDRESS REDACTED
 MITCHELL BRADY MEADOWS                                               ADDRESS REDACTED
 MITCHELL BRADY MEADOWS                                               ADDRESS REDACTED
 MITCHELL FAMILY TRUST DTD MARCH 11 2014                              ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                           Page 208 of 315
                                          Case 20-11441-BLS          Doc 241          Filed 08/10/20     Page 217 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


             Company                 Notice Name               Address1               Address2            Address3           City    State       Zip      Country
 MITCHELL G EHRLICH                                 ADDRESS REDACTED
 MITCHELL KIRK FLOWERS                              ADDRESS REDACTED
 MITCHELL MINERALS LLC         MITCHELL MINERALS    PO BOX 8                                                         HASKELL         OK      74436
 MITCHELL P GROSSMAN                                ADDRESS REDACTED
 MITCHELL ROYALTY LP           AMY JO LOVE          RANCHWOOD RESOURCES, INC17878
                                                                                - AGENT
                                                                                      WEST 77TH STREET NORTH         HASKELL         OK      74436
 MITCHELL S RICHARDSON                              ADDRESS REDACTED
 MITZI BREWER                                       ADDRESS REDACTED
 MITZI LEI MCCOY DEVOLL                             ADDRESS REDACTED
 MITZI SHIDLER                                      ADDRESS REDACTED
 MITZIE LEE MCCOY DEVOLL                            ADDRESS REDACTED
 MITZIE LEE MCCOY DEVOLL                            ADDRESS REDACTED
 MJAC INVESTMENT CO LLC                             PO BOX 54469                                                     OKLAHOMA CITY   OK      73154-1469
 MJandE LLC                                         PO BOX 1397                                                      ELK CITY        OK      73648
 MJX ASSET MANAGEMENT          ATTN JOHN P CALABA   12 E 49TH STREET 29TH FLOOR                                      NEW YORK        NY      10017
 MK OIL and GAS CO             OILMAN INC AGENT     BAD ADDRESS                 2925 BRIARPARK, STE 1000             HOUSTON         TX      77042
 MK ROSS MCDONIEL                                   ADDRESS REDACTED
 MKFISHER LLC                                       511 ALLISON ST, APT 1304                                         HOUSTON         TX      77007
 ML WILHELM                                         ADDRESS REDACTED
 MLC LLC                                            1244 HILL CIRCLE                                                 COLORADO SPRINGS
                                                                                                                                   CO        80904-1026
 MLYNN EMANUEL                                      ADDRESS REDACTED
 MMJ PUMPS LLC                                      5623 TUSKEGEE                                                    HOUSTON         TX      77091
 MN CHILD SUPP PYT CTR ERNEST JAME                  ADDRESS REDACTED
 MOBIL OIL CORPORATION                              P.O. BOX 951027                                                  DALLAS          TX      75395-1027
 MOBIL PRODUCING TX and NM INC                      PO BOX 951027                                                    DALLAS          TX      75395-1027
 MOBIL PRODUCING TX and NM INC CO XTO ENERGY INC    MOBIL PRODUCING TX & NM INCPO BOX 840780                         DALLAS          TX      75284-0780
 MODESTO FUENTES CRUZ                               ADDRESS REDACTED
 MOELIS and COMPANY LLC                             TWO ALLEN CENTER, 1200 SMITH STREET                              HOUSTON         TX      77002
 MOHAN ENTERPRISES INC                              701 S VAN BUREN                                                  ENID            OK      73703
 MOLER FRANK                                        ADDRESS REDACTED
 MOLER JACOB Z                                      ADDRESS REDACTED
 MOLLY ANN SALE WARD                                ADDRESS REDACTED
 MOLLY VB HOWARD                                    ADDRESS REDACTED
 MOMENTUM TRANSPORTS LLC                            12284 HWY 30                                                     ERICK           OK      73645
 MONA F REYNOLDS                                    ADDRESS REDACTED
 MONA FRANCES HALE                                  ADDRESS REDACTED
 MONA HEIN                                          ADDRESS REDACTED
 MONA JEAN WEBB                                     ADDRESS REDACTED
 MONA K CARLTON                                     ADDRESS REDACTED
 MONA K CARLTON                                     ADDRESS REDACTED
 MONA MARIA HALE                                    ADDRESS REDACTED
 MONA MCLAIN MAY                                    ADDRESS REDACTED
 MONARCH MINERALS LLC                               P.O. BOX 54528                                                   OKLAHOMA CITY   OK      73154
 MONICA A LAFLIN SMITH                              ADDRESS REDACTED
 MONICA FAITH BULL                                  ADDRESS REDACTED
 MONNA L HARRISON                                   ADDRESS REDACTED
 MONSEES ENTERPRISES LLC                            ADDRESS REDACTED
 MONSTER ENERGY SERVICES                            P.O. BOX 1594                                                    ELK CITY        OK      73648
 MONTANA HISTORY FOUNDATION INC                     1750 N WASHINGTON ST                                             HELENA          MT      59601
 MONTANA TECH FOUNDATION                            ADDRESS REDACTED
 MONTE CARLO FRANKLIN                               ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 209 of 315
                                           Case 20-11441-BLS             Doc 241         Filed 08/10/20   Page 218 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


               Company                Notice Name               Address1                 Address2         Address3          City     State       Zip      Country
 MONTE J HUMPHREY TRUST OF 122976                    ADDRESS REDACTED
 MONTE TUCKER                                        ADDRESS REDACTED
 MONTFORD T JOHNSON III                              ADDRESS REDACTED
 MONTGOMERY FAMILY PARTNERSHIP GREG CARTER INDEPENDENT
                                                     GREG
                                                        CONTRACTOR
                                                           CARTER                 5 OWEN LANE                        AMHERST         NH      03031
 MONTGOMERY PETROLEUM INC                            4925 GREENVILLE AVE., SUITE 915                                 DALLAS          TX      75206
 MONTICELLO INVESTMENTS LLC AMBER VAWTER             6608 N WESTERN AVE, #438                                        OKLAHOMA CITY   OK      73116
 MONTIE RUTH MCCOMAS ESTATE                          ADDRESS REDACTED
 MONTY CLUCK                                         ADDRESS REDACTED
 MONTY GIST                                          ADDRESS REDACTED
 MONTY JAY MARKHAM                                   ADDRESS REDACTED
 MONTY VAN MORROW                                    ADDRESS REDACTED
 MOODY BIBLE INSTITUTE OF CHICAGO                    ADDRESS REDACTED
 MOODY OIL COMPANY INC                               155 W MAIN ST APT 806                                           COLOMBUS        OH      43215-5062
 MOON ROYALTY L L C                                  ADDRESS REDACTED
 MOONLIGHT INVESTMENTS LTD                           PO BOX 9598                                                     AMARILLO        TX      79105-9598
 MOONLIGHT INVESTMENTS LTD     INVESTMENTS LTD MOONLIGHT
                                                     PO BOX 9598                                                     AMARILLO        TX      79105-9598
 MOONSHADOW MINERALS LLC       ALISON MARTIN         821S MORGAN AVE                                                 BLANCHARD       OK      73010
 MOORE FAMILY FARMS                                  16399 HWY 33                                                    CANADIAN        TX      79014
 MOORE FAMILY FARMS, INC.      SHERI HENSLEY         16399 HWY 33                                                    CANADIAN        TX      79014
 MOORE FAMILY TRUST                                  ADDRESS REDACTED
 MOORE FARMS                                         PO BOX 436                                                      FOLLETT         TX      79034
 MOORE FIVE LP                                       6971 FM 592                                                     SHAMROCK        TX      79079
 MORDELL ENERGY LLC                                  3926 WESTFIELD COURT                                            FORT COLLINS    CO      80526
 MOREEN RAE FANTZ                                    ADDRESS REDACTED
 MORENERGY EXPLORATION COMPANY                       410 17TH ST SUITE 1150                                          DENVER          CO      80202
 MORGAN L HUNT                                       ADDRESS REDACTED
 MORGAN LEWIS and BOCKIUS LLP                        P O BOX 8500 S-6050                                             PHILADELPHIA   PA       19178-6050
 MORGAN STANLEY SENIOR FUNDING ATTN
                                 INC CHRIS MIZE      1585 BROADWAY                                                   NEW YORK       NY       10036-8200
 MORNING STAR COMMUNITY CHURCH                       23628 RED FEATHER LAKES RD BOX 530                              RED FEATHER LAKES
                                                                                                                                    CO       80545
 MORROW MONTY V                                      ADDRESS REDACTED
 MORSE C DIXON JR                                    ADDRESS REDACTED
 MORTEZA REZAI AND                                   ADDRESS REDACTED
 MORTGAGE ELECTRONIC REGISTRATION SY                 ADDRESS REDACTED
 MORTON WOODS SR DECEASED                            ADDRESS REDACTED
 MOSELEY RESOURCES LLC                               59 SWEDE SPGS                                                   BOERNE          TX      78006-6170
 MOUNT CARMEL BAPTIST CHURCH OF ELK CITY OK          1801 W A AVENUE                                                 ELK CITY        OK      73644
 MOUNTAIN CAPTIAL MANAGEMENT LLC                     811 LOUISIANA STREET, SUITE 2550                                HOUSTON         TX      77002
 MOUNTAIN FRONT RESOURCES                            PO BOX 120                                                      CARNEGIE        OK      73015
 MOVITA S THOMAS                                     ADDRESS REDACTED
 MOZELLE FILLINGIM THOMAS                            ADDRESS REDACTED
 MPS ENTERPRISES INC                                 7607 W. INDUSTRIAL AVENUE                                       MIDLAND         TX      79706
 Mr. William A. Gruy                                 ADDRESS REDACTED
 MRC GLOBAL                                          PO BOX 204392                                                   DALLAS          TX      75320-4392
 MRP INVESTMENTS INC           JEFFERSON C MITCHELL  JEFFERSON MITCHELL           P.O. BOX 5253                      ENID            OK      73702
 MRS ETHEL M HUNGERFORD                              ADDRESS REDACTED
 MSM ENVIRONMENTAL LLC                               PO BOX 13178                                                    OKLAHOMA CITY   OK      73113
 MTMJ TRUST DTD 123187                               ADDRESS REDACTED
 MTMJ TRUST UTAD 12 31 87                            ADDRESS REDACTED
 MUD MOVERS EXPRESS DNU INACTIVE                     11700 KATY FREEWAY           SUITE 200                          HOUSTON         TX      77079
 MUKESH SHETH                                        ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 210 of 315
                                          Case 20-11441-BLS            Doc 241         Filed 08/10/20   Page 219 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


             Company                 Notice Name                Address1              Address2          Address3        City       State     Zip     Country
 MULBERRY CEMETERY ASSOCIATION GAY FOWLER SEC AND TRES
                                                     16801 E 1070 RD                                               SWEETWATER      OK    73666
 MULLENS JR CHARLES L                                ADDRESS REDACTED
 MULLIKEN FAMILY TRUST                               ADDRESS REDACTED
 MULTI CHEM GROUP LLC                                PO BOX 301341                                                 DALLAS          TX   75303-1341
 MULTI INVESTMENT CORP INC                           PO BOX 351                                                    MCKINNEY        TX   75070
 MUNSON and MCMILLIN PC                              247 NORTH BROADWAY                                            EDMOND          OK   73034
 MURDO PROPERTIES LLC                                PO BOX 9312                                                   AMARILLO        TX   79105
 MURIEL BLACK                                        ADDRESS REDACTED
 MURIEL MCHARGUE EVANS                               ADDRESS REDACTED
 MURIEL WILSON                                       ADDRESS REDACTED
 MURL DEWAYNE GREEN                                  ADDRESS REDACTED
 MURLIN B TALBOTT                                    ADDRESS REDACTED
 MURLYN D POOL                                       ADDRESS REDACTED
 MURPHY H PARKS                                      ADDRESS REDACTED
 MURRAY L JOHNSTON SR FAM LIV T                      ADDRESS REDACTED
 MURRAY LELAND D                                     ADDRESS REDACTED
 MURRAY SERVICES INCORPORATED                        PO BOX 1019                                                   HINTON          OK   73047
 MUSGRAVE FAMILY LLC PARTNERSHIP                     629 WEST NORTH                                                ASPEN           CO   81611
 MUSTANG EXTREME ENVIROMENTAL SERVICES LLC           5049 EDWARDS RANCH RD, SUITE 200                              FORT WORTH      TX   76109
 MUSTANG FUEL CORPORATION                            9800 NORTH OKLAHOMA AVE                                       OKLAHOMA CITY   OK   73114-7406
 MUSTANG GAS PRODUCTS LLC                            9800 NORTH MAY AVENUE                                         OKLAHOMA CITY   OK   73114-7406
 MW OIL INVESTMENT COMPANY INCFRANCES HANNIFIN       P.O. BOX 350010                                               WESTMINSTER     CO   80035-0010
 MW OIL INVESTMENT COMPANY, INC                      P.O. BOX 350010                                               WESTMINSTER     CO   80035-0010
 MYRA B WARD HOLDINGS LLC                            ADDRESS REDACTED
 MYRA B WARD REVOCABLE TRUST                         ADDRESS REDACTED
 MYRA B WARD REVOCABLE TRUST DTD 01 23 1990          ADDRESS REDACTED
 MYRA F WILSON                                       ADDRESS REDACTED
 MYRA GOLDFARB                                       ADDRESS REDACTED
 MYRA JEAN JOHNSON                                   ADDRESS REDACTED
 MYRETA MAE WALKER                                   ADDRESS REDACTED
 MYRNA L GRAY                                        ADDRESS REDACTED
 MYRTLE DULAVEY                                      ADDRESS REDACTED
 MYRTLE JEAN HORSTMEYER ESTATE                       ADDRESS REDACTED
 N H NICHOLAS IV                                     ADDRESS REDACTED
 N VINSON BAREFOOT                                   ADDRESS REDACTED
 N5 WIRELINE SERVICE                                 1322 S MAIN                                                   PERRYTON        TX   79070
 NABOB LTD                                           P.O. BOX 9598                                                 AMARILLO        TX   79105
 NABOB LTD                     LTD NABOB             PO BOX 9598                                                   AMARILLO        TX   79105
 NADEL AND GUSSMAN ANADARKO                          ADDRESS REDACTED
 NADEL AND GUSSMAN ANADARKO                          ADDRESS REDACTED
 NADEL AND GUSSMAN OPERATING                         15 E 5TH ST STE 3300                                          TULSA           OK   74103-4313
 NADEL AND GUSSMAN OPERATING                         ADDRESS REDACTED
 NADIA BABIKER                                       ADDRESS REDACTED
 NADINE WARD                                         ADDRESS REDACTED
 NADINE WARD LIFE ESTATE                             ADDRESS REDACTED
 NAIDA L SHEPHERD                                    ADDRESS REDACTED
 NAIFCO REALTY CO LLC          NAIFCO REALTY         PO BOX 75467                                                  OKLAHOMA CITY   OK   73147
 NAIL FAMILY PARTNERSHIP LP                          PO BOX 8594                                                   AMARILLO        TX   79114
 NALCO COMPANY                                       PO BOX 730005                                                 DALLAS          TX   75373-0005
 NALTA                                               PO BOX 2605                                                   HOUSTON         TX   77252


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 211 of 315
                                           Case 20-11441-BLS         Doc 241         Filed 08/10/20   Page 220 of 323
                                                                                Exhibit C
                                                                             Creditor Matrix
                                                                        Served via First Class Mail


            Company                  Notice Name            Address1                   Address2       Address3        City       State     Zip   Country
 NAM CORPORATION                                   BA900 NW 63RD ST STE 101                                      OKLAHOMA CITY   OK    73116
 NAME AND ADDRESS REDACTED
 NAME AND ADDRESS REDACTED
 NAME AND ADDRESS REDACTED
 NAME AND ADDRESS REDACTED
 NAME AND ADDRESS REDACTED
 NAN BROWNLEE PRESSON                              ADDRESS REDACTED
 NAN EVANS TRUST DATED JANUARY 24 2006             ADDRESS REDACTED
 NAN WILMA BENSON                                  ADDRESS REDACTED
 NANA BROWN                                        ADDRESS REDACTED
 NANCE CONTRACT PUMPING LLC                        17031 E 900 RD                                                REYDON          OK   73660
 NANCE CRYSTAL D                                   ADDRESS REDACTED
 NANCE JOHNNY L                                    ADDRESS REDACTED
 NANCY A DAVIS                                     ADDRESS REDACTED
 NANCY A DAVIS                                     ADDRESS REDACTED
 NANCY ALICE VANDEUSEN                             ADDRESS REDACTED
 NANCY ANN ROBINSON                                ADDRESS REDACTED
 NANCY B FISHER                                    ADDRESS REDACTED
 NANCY BARRIENTOS                                  ADDRESS REDACTED
 NANCY BONEBRAKE HILL                              ADDRESS REDACTED
 NANCY BORING                                      ADDRESS REDACTED
 NANCY BRADLEY REV TR                              ADDRESS REDACTED
 NANCY C CHODRICK                                  ADDRESS REDACTED
 NANCY CAROL TILLERY                               ADDRESS REDACTED
 NANCY DENICE GRIFFIN                              ADDRESS REDACTED
 NANCY DULANEY GOLDRING                            ADDRESS REDACTED
 NANCY E RAHM                                      ADDRESS REDACTED
 NANCY EDWARDS                                     ADDRESS REDACTED
 NANCY ELIZABETH ALFORD                            ADDRESS REDACTED
 NANCY ELIZABETH ALFORD                            ADDRESS REDACTED
 NANCY FORSYTHE                                    ADDRESS REDACTED
 NANCY G MONFORD LIVING TRUST                      ADDRESS REDACTED
 NANCY G MONFORD LIVING TRUST                      ADDRESS REDACTED
 NANCY GAY COOK and DANNY P COOK                   ADDRESS REDACTED
 NANCY GAYLE COOK CORD                             ADDRESS REDACTED
 NANCY GILLEM                                      ADDRESS REDACTED
 NANCY H SAMBAIEW                                  ADDRESS REDACTED
 NANCY HAMPTON                                     ADDRESS REDACTED
 NANCY HUDSON SAMBAIEW                             ADDRESS REDACTED
 NANCY J CATES                                     ADDRESS REDACTED
 NANCY J YOUNG LIVING TRUST                        ADDRESS REDACTED
 NANCY JANE NASH MEYER                             ADDRESS REDACTED
 NANCY JEAN WILSON                                 ADDRESS REDACTED
 NANCY KATE CARLSON                                ADDRESS REDACTED
 NANCY KAYE VOLLMERT TREEBY TR                     ADDRESS REDACTED
 NANCY KEY BURTON EST                              ADDRESS REDACTED
 NANCY L TRAVERS                                   ADDRESS REDACTED
 NANCY LEA ABER                                    ADDRESS REDACTED
 NANCY M DEES 2000 REVOCABLE TRUST                 ADDRESS REDACTED
 NANCY MARIE STRONG BRADY                          ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 212 of 315
                                          Case 20-11441-BLS            Doc 241         Filed 08/10/20   Page 221 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


            Company                  Notice Name                Address1                 Address2       Address3          City    State       Zip      Country
 NANCY MELISSA KEY                                    ADDRESS REDACTED
 NANCY MITCHELL WILLIAMS                              ADDRESS REDACTED
 NANCY MYERS                                          ADDRESS REDACTED
 NANCY N DORN                                         ADDRESS REDACTED
 NANCY NORET MOORE TRUST                              ADDRESS REDACTED
 NANCY P ROBBINS                                      ADDRESS REDACTED
 NANCY PACE LITSCH TRUST                              ADDRESS REDACTED
 NANCY PELAEZ                                         ADDRESS REDACTED
 NANCY R DARNELL                                      ADDRESS REDACTED
 NANCY REBECCA ALTMEYER                               ADDRESS REDACTED
 NANCY S MCCOY                                        ADDRESS REDACTED
 NANCY S YOUNG RICHARDSON                             ADDRESS REDACTED
 NANCY SUSAN MITCHELL                                 ADDRESS REDACTED
 NANCY TANAKA TRUST DATED 8 27 91                     ADDRESS REDACTED
 NANCY TRICHE ROBICHAUX                               ADDRESS REDACTED
 NANCY W MARTIN REVOCABLE TRUST                       ADDRESS REDACTED
 NANCY WAMBLE SCHWARZ                                 ADDRESS REDACTED
 NANCY WAMBLE SCHWARZ                                 ADDRESS REDACTED
 NANCY WEST MENEES                                    ADDRESS REDACTED
 NANELY M GROVES                                      ADDRESS REDACTED
 NANETTE MCINTYRE                                     ADDRESS REDACTED
 NANNETTA M ROWE HUGHES                               ADDRESS REDACTED
 NANNETTE ASHLEY                                      ADDRESS REDACTED
 NAOMI CAIN                                           ADDRESS REDACTED
 NAOMI J RAND                                         ADDRESS REDACTED
 NAOMI L JOHNSON                                      ADDRESS REDACTED
 NAOMI L JOHNSON LIFE ESTATE                          ADDRESS REDACTED
 NAPAH CORPORATION                                    900 S LINCOLN ST                                             AMARILLO       TX      79101-3638
 NAPE EXPO CHARITIES FUND                             800 FOURNIER STREET                                          FORT WORTH     TX      76102
 NAPIER PARK GLOBL CAP                                280 PARK AVE 3RD FLOOR                                       NEW YORK       NY      10017
 NAPOLEON CARMEN R                                    ADDRESS REDACTED
 NATALIE EXPINOSA                                     ADDRESS REDACTED
 NATALIE HART                                         ADDRESS REDACTED
 NATALIE LOUISE HEBERLING                             ADDRESS REDACTED
 NATALIE WILEY                                        ADDRESS REDACTED
 NATHALIE B DORF                                      ADDRESS REDACTED
 NATHAN A FRENCH                                      ADDRESS REDACTED
 NATHAN A. FRENCH                                     ADDRESS REDACTED
 NATHAN HELTON                                        ADDRESS REDACTED
 NATHAN LEE GRAY II                                   ADDRESS REDACTED
 NATHAN SULZBERGER EST                                ADDRESS REDACTED
 NATHAN SULZBERGER EST                                ADDRESS REDACTED
 NATHANIAL HAGERMANN                                  ADDRESS REDACTED
 NATHANIEL DAVID TATE                                 ADDRESS REDACTED
 NATIONAL AMERICAN INSURANCE COMPANY                  1010 MANVEL AVENUE                                           CHANDLER       OK      74834
 NATIONAL ASSOCIATION OF DIVISION ORDER ANALYST NADOA PO BOX 1656                                                  PALM HARBOR    FL      34682
 NATIONAL OILWELL                                     P.O. BOX 203793                                              DALLAS         TX      75320-3793
 NATIONAL OILWELL DHT LP                              PO BOX 201153                                                DALLAS         TX      75320-1153
 NATIONAL OILWELL DHT LP                              PO BOX 201224                                                DALLAS         TX      75320-1224
 NATIONAL REGISTERED AGENTS INC                       P.O. BOX 4349                                                CAROL STREAM   IL      60197-4349


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 213 of 315
                                            Case 20-11441-BLS             Doc 241          Filed 08/10/20   Page 222 of 323
                                                                                      Exhibit C
                                                                                   Creditor Matrix
                                                                              Served via First Class Mail


             Company                  Notice Name                     Address1              Address2        Address3         City       State       Zip         Country
 NATIONAL ROYALTY COMPANY LTD                             PO BOX 25409                                                 DALLAS          TX       75225-1409
 NATIONAL SPIRITUAL ASSEMBLY OFOF
                                THE
                                  THE
                                    BAHAIS
                                      UNITED STATES       GOEFFREY WILSON             1233 CENTRAL STREET              EVANSTON        IL       60201
 NATIONAL SURFACE and MINERALS RENEE
                               LLC    DAVIS               PO BOX 170                                                   GAINESVILLE     TX       76241
 NATIVE EXPLORATION OPERATING LLC                         909 NW 63RD STREET                                           OKLAHOMA CITY   OK       73116
 NATIXIS                       ADDRESS UNKNOWN                                                                         OKLAHOMA CITY   OK       77777
 NATIXIS NEW YORK BRANCH NA    ATTN TIM POLVADO           30, AVENUE PIERRE MENDES                                     PARIS                    75013        FRANCE
 NATL GUARD ARMORYSTATE OF OKLAATTN
                                  TROKSRM                 3515 MILITARY CIRCLE                                         OKLAHOMA CITY   OK       73111-4398
 NATURAL ENERGY INVESTORS LTDJG HENDERSON PRESIDENT2200 W OKLAHOMA AVE                                                 ENID            OK       73703-5419
 NATURAL GAS ANADARKO CO                                  P.O. BOX 809                                                 PERRYTON        TX       79070
 NAVIGATORS INSURANCE COMPANY                             ONE PENN PLAZA, 32ND FLOOR                                   NEW YORK        NY       10119
 NAVIGATORS INSURANCE COMPANY  NAVIGATORS PRO             ONE PENN PLAZA, 32ND FLOOR                                   NEW YORK        NY       10119
 NEAL DESPAIN                                             ADDRESS REDACTED
 NEAL FRANKLIN RICE                                       ADDRESS REDACTED
 NEAL M STRAIN AND                                        ADDRESS REDACTED
 NEAL WEBER JR                                            ADDRESS REDACTED
 NEIL WILLIAM HARRIS AND                                  ADDRESS REDACTED
 NELDA DUKES                                              ADDRESS REDACTED
 NELDA MAGGIE PENNINGTON                                  ADDRESS REDACTED
 NELDA PENNINGTON                                         ADDRESS REDACTED
 NELL BETH SANSING STEELE                                 ADDRESS REDACTED
 NELLE ELAINE WILHELM                                     ADDRESS REDACTED
 NELLIE DOBESH                                            ADDRESS REDACTED
 NELLIE M TREJO AND                                       ADDRESS REDACTED
 NELSON JEFFREY M                                         ADDRESS REDACTED
 NEOINSULATION LLC                                        202 N 6TH STREET SUITE #4                                    KINGFISHER      OK       73750
 NEOMORPH INVESTMENTS LLC                                 3901 MORRISON CIRCLE                                         NORMAN          OK       73072
 NEOSHO RIVER RANCH BOLLC                                 33245 E 732ND ROAD                                           WAGONER         OK       74467
 NEQUITA BROWN                                            ADDRESS REDACTED
 NETHERLAND SEWELL and ASSOCIATES INC                     2100 ROSS AVENUE            SUITE 2200                       DALLAS          TX       75201
 NETTIE ELLEN BOGGS TEST TRUST                            ADDRESS REDACTED
 NETTIE HORNER AND                                        ADDRESS REDACTED
 NETTIE R WHITE                                           ADDRESS REDACTED
 NEUMEIER DRILLING FLUIDS LLC                             PO BOX 753                                                   CANADIAN        TX       79014
 NEURALOG LP                                              4800 SUGAR GROVE BLVD       SUITE 200                        STAFFORD        TX       77477
 NEVA JAMES                                               ADDRESS REDACTED
 NEVA JEAN PYATT                                          ADDRESS REDACTED
 NEVA L OLDEFEST                                          ADDRESS REDACTED
 NEVA PARMAN                                              ADDRESS REDACTED
 NEVAEH GRACE KINSEY TRUST                                ADDRESS REDACTED
 New Hampshire State Treasury  Abandoned and Unclaimed Property
                                                          25 Capitol St, Room 121                                      Concord         NH       03301
 NEW HOPE UNITED METHODIST CHURCH
                               OF ENID OKLAHOMA INC       614 N GARLAND RD                                             ENID            OK       73703-3483
 NEW MEXICO NATURAL GAS LLC LARRY KELLY                   3314 ROOSEVELT DRIVE                                         ARLINGTON       TX       76016
 NEW PROSPECT COMPANY                                     600 S. 16TH STREET                                           FORT SMITH      AR       72901
 NEW WILLIE BELLE SANDERS TRUST                           ADDRESS REDACTED
 NEW WILLIE BELLE SANDERS TRUST                           ADDRESS REDACTED
 NEW YORK LIFE INSURANCE       ATTN ALEX BAUMBERGER 51 MADISON AVE                                                     NEW YORK        NY       10010
 NEWBY BROTHERS INTERESTS LLCBYRON E NEWBY                PO BOX 94870                                                 LUBBOCK         TX       79493
 NEWBY FORESEE TRUST                                      ADDRESS REDACTED
 NEWFIELD EXPL MID CONTINENT                              PO BOX 6603367              DEPT #5242                       DALLAS          TX       75266-0367
 NEWFIELD EXPLORATION CO                                  P.O. BOX 660367, DEPT #5242                                  DALLAS          TX       75266-0367


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                            Page 214 of 315
                                         Case 20-11441-BLS              Doc 241          Filed 08/10/20   Page 223 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


              Company                Notice Name                 Address1                Address2         Address3         City      State       Zip      Country
 NEWFIELD EXPLORATION CO                              PO BOX 204370                                                  DALLAS          TX      75320-4370
 NEWFIELD EXPLORATION CO       ATTN TRAVIS NEMEC      4 WATERWAY SQUARE PLACE, SUITE 100                             THE WOODLANDS   TX      77380
 NEWFIELD EXPLORATION MID CONT                        PO BOX 660367                DEPT #5242                        DALLAS          TX      75266-0367
 NEWFIELD EXPLORATION MID CONT                        PO BOX 204374                                                  DALLAS          TX      75320-4374
 NEWFIELD EXPLORATION MID CONTMAIL CODE H22701R       PO BOX 660367                DEPT #5242                        DALLAS          TX      75266-0367
 NEWFIELD EXPLORATION MID-CONTINENT INC               PO BOX 660367                DEPT #5242                        DALLAS          TX      75266-0367
 NEWPORT GARRIOTT LLC          EQUITY HOLDING CO      1000 W WILSHIRE BLVD STE 206                                   OKLAHOMA CITY   OK      73116-7030
 NEWSPAPER HOLDINGS INC                               3500 COLONNADE PARKWAY SUITE 600                               BIRMINGHAM      AL      35243-8301
 NEWTON FINANCIAL CORPORATIONFROST BANK TOWER         100 WEST HOUSTON ST STE 1500                                   SAN ANTONIO     TX      78205-1424
 NEWTON L SEWELL and ESTELA YOLANDA                   ADDRESS REDACTED
 NEWTON R and MABLE L CHASE                           ADDRESS REDACTED
 NEXT ENERGY PARTNERS LLC                             100 N. BROADWAY, SUITE 2460                                    OKLAHOMA CITY   OK      73102-8868
 NEXT ENERGY PARTNERS LLC      NEXT ENERGY PARTNERS   100 N. BROADWAY, SUITE 2460                                    OKLAHOMA CITY   OK      73102-8868
 NEXTGEN SOFTWARE INC                                 11756 E. EVANS AVENUE, SUITE 202                               AURORA          CO      80014
 NEXUS BSP LLC                                        1512 LARIMER ST., SUITE 150                                    DENVER          CO      80202
 NG DISCOVERY LLC                                     5121 GAILLARDIA CORPORATE PL                                   OKLAHOMA CITY   OK      73142
 NICHOLAS FORREST BOLDING                             ADDRESS REDACTED
 NICHOLAS HEATON AND                                  ADDRESS REDACTED
 NICHOLAS INVESTMENT COMPANY                          P.O. BOX 3868                                                  ENID            OK      73702-3868
 NICHOLAS J FELIX                                     ADDRESS REDACTED
 NICHOLAS J FELIX                                     ADDRESS REDACTED
 NICHOLAS J FRANK                                     ADDRESS REDACTED
 NICHOLAS JORDAN D                                    ADDRESS REDACTED
 NICHOLAS KERR HEINE                                  ADDRESS REDACTED
 NICHOLS SELMER R                                     ADDRESS REDACTED
 NICK and SHELLI THOMAS                               ADDRESS REDACTED
 NICK CARL BUTLER                                     ADDRESS REDACTED
 NICK CARL BUTLER                                     ADDRESS REDACTED
 NICK S BALLARD AND                                   ADDRESS REDACTED
 NICK THOMAS INC                                      10612 U S HWY 60                                               CANADIAN        TX      79014
 NICKI NEWELL DOWDLE                                  ADDRESS REDACTED
 NICKY FRANCIS DARNELL                                ADDRESS REDACTED
 NICKY RAY HOLDEMAN                                   ADDRESS REDACTED
 NICOLAS A B RODRIGUEZ AKA NICHOLAS RODRIGUEZ         ADDRESS REDACTED
 NICOLAS RAMIREZ                                      ADDRESS REDACTED
 NICOLAS RAMIREZ AND                                  ADDRESS REDACTED
 NICOLE ANN HERBOLD                                   ADDRESS REDACTED
 NICOLE D LEILA CRUZE                                 ADDRESS REDACTED
 NICOLE DURAN WOOD                                    ADDRESS REDACTED
 NICOLE JANE BARTON MAYO                              ADDRESS REDACTED
 NIKKI J FEILNER                                      ADDRESS REDACTED
 NIKKI JO SMITH                                       ADDRESS REDACTED
 NIKKI RODRIQUEZ                                      ADDRESS REDACTED
 NIKKI SMITH ROBESON                                  ADDRESS REDACTED
 NILA CAROL HUCKLEBERRY                               ADDRESS REDACTED
 NILA I KIRKPATRICK                                   ADDRESS REDACTED
 NILA S AND ROBERT F LAND JT                          ADDRESS REDACTED
 NINA BETH RUTLEDGE MORGAN                            ADDRESS REDACTED
 NINA BORING PARKER                                   ADDRESS REDACTED
 NINA CHARLENE BUTLER                                 ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 215 of 315
                                         Case 20-11441-BLS           Doc 241         Filed 08/10/20   Page 224 of 323
                                                                                Exhibit C
                                                                             Creditor Matrix
                                                                        Served via First Class Mail


             Company                   Notice Name             Address1             Address2          Address3           City   State       Zip      Country
 NINA CONATSER PATTERSON                            ADDRESS REDACTED
 NINA JEAN TOLLE                                    ADDRESS REDACTED
 NINA L VANDIVER                                    ADDRESS REDACTED
 NINA NICKEL and JERRY D NICKEL JT                  ADDRESS REDACTED
 NITA STOVER                                        ADDRESS REDACTED
 NITA SUE MARTIN                                    ADDRESS REDACTED
 NITIN PATEL AND TRUSHNA PATEL                      ADDRESS REDACTED
 NIVA LANCASTER REMAINDER TO                        ADDRESS REDACTED
 NIX RANCH LTD                                      11355 NIX RANCH RD                                           CANADIAN       TX      79014
 NOBLE ENERGY INC                                   PO BOX 910083                                                DALLAS         TX      75391-0083
 NOBLE ENERGY INC                ATTN CATHEY CHANEY PO BOX 909                                                   ARDMORE        OK      73402
 NOBLE ENERGY INC                ATTN CATHEY CHANEY PO BOX 910083                                                DALLAS         TX      75391-0083
 NOBLE HEART SERVICES LLC                           6655 EAST ETOWAH RD                                          NOBLE          OK      73068
 NOBLE P PRITCHETT and SHARON M PRITCHETT JTWROS    ADDRESS REDACTED
 NOBLE RESOURCES INC                                P O BOX 570                                                  MANNFORD       OK      74044-0000
 NOBLE ROYALTIES INC             ATTN CARDINAL      PO BOX 3480                                                  OMAHA          NE      68103-0480
 NOBLE ROYALTY ACCESS FUND VII                      PO BOX 660082                                                DALLAS         TX      75266-0082
 NOBLE ROYALTY ACCESS FUND VII LP                   A SCOTT NOBLE              PO BOX 660082                     DALLAS         TX      75266-0082
 NOBLE ROYALTY ACCESS FUND VIII                     PO BOX 660082                                                DALLAS         TX      75266-0082
 NOBLE ROYALTY ACCESS FUND VIIILP                   A SCOTT NOBLE              PO BOX 660082                     DALLAS         TX      75266-0082
 NOBLE TOBY PRITCHETT                               ADDRESS REDACTED
 NOBLES FAMILY LTD PS BOLLC                         8666 EAST 102ND STREET SOUTH                                 TULSA          OK      74133-6988
 NOBLES JR JAMES A                                  ADDRESS REDACTED
 NOEL BRENT PARMER                                  ADDRESS REDACTED
 NOHEMI MATA                                        ADDRESS REDACTED
 NOLA M WALKER                                      ADDRESS REDACTED
 NOLAND D HUEY                                      ADDRESS REDACTED
 NOLEN HARSH                                        ADDRESS REDACTED
 NOLL FAMILY REV TR DTD 12402                       ADDRESS REDACTED
 NOONCASTER INVESTMENTS LLC INVESTMENTS LLC NOONCASTER
                                                    1942 E BROOKHAVEN DR                                         FAYETTEVILLE   AR      72703
 NORA JULIA WHITAKER                                ADDRESS REDACTED
 NORA LOUIS REED                                    ADDRESS REDACTED
 NORA MULLENS                                       ADDRESS REDACTED
 NORA WOODS ESTATE                                  ADDRESS REDACTED
 NORDAN TRUST                                       ADDRESS REDACTED
 NOREEN E MARTIN                                    ADDRESS REDACTED
 NORENE PATTERSON                                   ADDRESS REDACTED
 NORETA JEAN TREADWELL                              ADDRESS REDACTED
 NORMA ADAIR ROSCOE                                 ADDRESS REDACTED
 NORMA DIRICKSON                                    ADDRESS REDACTED
 NORMA GENEVIE MUNCH                                ADDRESS REDACTED
 NORMA GREGORY                                      ADDRESS REDACTED
 NORMA HELTON                                       ADDRESS REDACTED
 NORMA J BURNS MARSHALL                             ADDRESS REDACTED
 NORMA JEAN PLOOF                                   ADDRESS REDACTED
 NORMA JEAN WARD                                    ADDRESS REDACTED
 NORMA JONES ESTATE                                 ADDRESS REDACTED
 NORMA L RUTH                                       ADDRESS REDACTED
 NORMA L SWINGHOLM                                  ADDRESS REDACTED
 NORMA L VEGOREN                                    ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                      Page 216 of 315
                                             Case 20-11441-BLS               Doc 241         Filed 08/10/20   Page 225 of 323
                                                                                        Exhibit C
                                                                                     Creditor Matrix
                                                                                Served via First Class Mail


              Company                Notice Name                     Address1                 Address2        Address3          City     State       Zip      Country
 NORMA LARRABEE                                           ADDRESS REDACTED
 NORMA LEA ROSCOE                                         ADDRESS REDACTED
 NORMA LEE EPPLER                                         ADDRESS REDACTED
 NORMA LEE GARRETT                                        ADDRESS REDACTED
 NORMA LEE PERKINS                                        ADDRESS REDACTED
 NORMA LOU DOERFLER                                       ADDRESS REDACTED
 NORMAN A and BELVA M LAMB JT                             ADDRESS REDACTED
 NORMAN A LAMB                                            ADDRESS REDACTED
 NORMAN B JACOBSEN                                        ADDRESS REDACTED
 NORMAN DALE MORDHORST                                    ADDRESS REDACTED
 NORMAN H BERDAHL                                         ADDRESS REDACTED
 NORMAN H READ 1985 TRUST                                 ADDRESS REDACTED
 NORMAN J SOLBRACK                                        ADDRESS REDACTED
 NORMAN JAMES AND                                         ADDRESS REDACTED
 NORMAN R SUBER                                           ADDRESS REDACTED
 NORMAN R SUBER                                           ADDRESS REDACTED
 NORMAN S BERNSTEIN                                       ADDRESS REDACTED
 NORMAX MINERALS LLC                                      ADDRESS REDACTED
 NORRIS and BARBARA SONNTAG                               ADDRESS REDACTED
 NORRIS BAKKE                                             ADDRESS REDACTED
 NORRIS RODS INC                                          4801 W 49TH ST                                                 TULSA           OK      74107
 NORTH AMERICAN BOARD OF THE SOUTHERN BAPTIST CONVENTION  C/O HIGHGROUND ADVISORS P.O. BOX 840350                        DALLAS          TX      75284-0350
 NORTH AMERICAN SPECIALTY INSURANCE COMPANY               1200 MAIN STREET, SUITE 800                                    KANSAS CITY     MO      64105
 NORTH AMERICAN SPECIALTY INSURANCE
                              ATTN EXECUTIVE
                                     COMPANYRISK UNDERWRITING
                                                          1301 AVENUE  DEPARTMENT
                                                                         OF THE AMERICAS                                 NEW YORK        NY      10019
 NORTH ARM RESOURCE INC       NORTH ARM RESOURCES 207 E GEORGIA AVE                                                      PHOENIX         AZ      85012
 North Dakota State Land Dept Unclaimed Property Division 1707 North 9th St            PO Box 5523                       Bismark         ND      58506-5223
 NORTH FORK TRANSPORTS LLC                                18031 E 1190 RD                                                ERICK           OK      73645
 NORTH PLAINS ELECTRIC COOPERATIVE INC                    NORTH, 14585 HWY 83                                            PERRYTON        TX      79070
 NORTH PLAINS ELECTRIC COOPERATIVE INC                    14585 HWY 83 NORTH           P.O. BOX 1008                     PERRYTON        TX      79070-1008
 NORTH RANCH RESOURCES LLC                                22 NORTH RANCH ROAD                                            LITTLETON       CO      80127-5701
 NORTH RANCH RESOURCES LLC JOHN W. ROBINSON               22 NORTH RANCH ROAD                                            LITTLETON       CO      80127-5701
 NORTH STAR WELL SERVICES INC                             PO BOX 2167                                                    WOODWARD        OK      73802
 NORTHBROOK OIL and GAS COMPANY                           PO BOX 721200                                                  NORMAN          OK      73070
 NORTHCUTT CHEVROLET CO                                   P.O. BOX 1506                                                  ENID            OK      73702
 NORTHFORK ELECTRIC COOPERATIVE INC                       301 E MAIN                   P.O. BOX 400                      SAYRE           OK      73662
 NORTHFORK ELECTRIC COOPERATIVE INC                       18920 E 1170 RD                                                SAYRE           OK      73662
 NORTHFORK RENTALS INC                                    P. O. BOX 286                                                  CARTER          OK      73627
 NORTHWEST BAPTIST FOUNDATIONATTN ASHLEY SEUELL           3200 NE 109TH AVENUE                                           VANCOUVER       WA      98682
 NORTHWEST INSULATION CO INC                              P.O. BOX 5008                                                  BORGER          TX      79007
 NORTHWEST OKLAHOMA BLOOD INSTITUTE                       301 E CHEROKEE                                                 ENID            OK      73701
 NORTHWEST OKLAHOMA PATHOLOGIST
                              PROFIT SHARING TRUST        2307 HOMESTEAD RD                                              ENID            OK      73702-1645
 NORTON ROSE FULBRIGHT US LLP DEPT 2613                   PO BOX 122613                                                  DALLAS          TX      75312-2613
 NORVILLE OIL CO LLC                                      901 E BRITTON RD                                               OKLAHOMA CITY   OK      73114-7802
 NORVILLE OIL CO LLC          OIL CO LLC NORVILLE         901 E BRITTON RD                                               OKLAHOMA CITY   OK      73114-7802
 NORWICH PETROLEUM CORPORATION                            PO BOX 21808                                                   OKLAHOMA CITY   OK      73156
 NOSLEY ASSETS LLC                                        807 LAS CIMAS PARKWAY        SUITE 350                         AUSTIN          TX      78746
 NOV GP HOLDING LP            COMPLETION TOOLS            PO BOX 206643                                                  DALLAS          TX      75320
 NOV TUBOSCOPE                                            P.O. BOX 201177                                                DALLAS          TX      75320-1177
 NOVA ROYALTY LLC                                         9008 N KELLEY AVE                                              OKLAHOMA CITY   OK      73131
 NOVELLA MORALES REVOCABLE TRUST DATED 41691              ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                              Page 217 of 315
                                                Case 20-11441-BLS                Doc 241          Filed 08/10/20   Page 226 of 323
                                                                                             Exhibit C
                                                                                          Creditor Matrix
                                                                                     Served via First Class Mail


                Company                            Notice Name                Address1              Address2       Address3          City     State       Zip      Country
 NOVETA ATHERTON                                                  ADDRESS REDACTED
 NOVETA FAYE FRANCIS SHANNON DECEASED                             ADDRESS REDACTED
 NOVY WOOLBRIGHT JR                                               ADDRESS REDACTED
 NRA SPECIAL CONTRIBUTION FUNDCO          DBAERIC
                                                NRARWHITTINGTON
                                                      KING      CENTER
                                                                  211 N ROBINSON AVE FL 15                                    OKLAHOMA CITY   OK      73102-7255
 NRC MMX LTD                             CO MARLIN ROYALTY COMPANYPO BOX
                                                                       LLC25409                                               DALLAS          TX      75225-1409
 NRG ASSET MANAGEMENT LLC ATIF                                    4334 NW EXPRESSWAY SUITE 201                                OKLAHOMA CITY   OK      73116-2606
 NRG ASSET MANAGEMENT LLC ATIFFOR GASANADARKO LTD SUCCESSOR       4334 NW EXPRESSWAY SUITE 201                                OKLAHOMA CITY   OK      73116-2606
 NRG SERVICES LLC DNU INACTIVE                                    PO BOX 1723                                                 ELK CITY        OK      73648
 NYE INVESTMENT CO LLC                                            9520 N MAY AVE STE 320                                      OKLAHOMA CITY   OK      73120-2711
 NYTEX LLC                                                        P O BOX 940                                                 CARBONDALE      CO      81623-0940
 O AND B TANK COMPANY INC                                         512 W HWY 15                                                DARROUZETT      TX      79024
 O BRIEN REVOCABLE MINERAL TR                                     ADDRESS REDACTED
 O J JORDAN                                                       ADDRESS REDACTED
 O TEX HOLDINGS INC A DIVISION OF CandJ SPEC RENT SERVICES        7045 N HIGHWAY 81                                           DUNCAN          OK      73533
 O TEX PUMPING LLC DNU INACTIVE                                   7303 N HIGHWAY 81                                           DUNCAN          OK      73533
 O&B TANK COMPANY, INC.                                           P.O. BOX 68                                                 DARROUZETT      TX      79024
 OA CARGILL IV                                                    ADDRESS REDACTED
 OAK TREE MINERALS LLC                   RENEE SNELL              2601 NETWORK BLVD, STE 404                                  FRISCO          TX      75034
 OAK VALLEY MINERAL and LAND LP                                   PO BOX 50820                                                MIDLAND         TX      79710
 OAKES STEVEN R                                                   ADDRESS REDACTED
 OandB TANK COMPANY INC                                           P.O. BOX 68                                                 DARROUZETT      TX      79024
 OandG INVESTMENTS INC                   CO FREDERICK BOWMAN 8235 DOUGLAS AVE., STE. 300LB60                                  DALLAS          TX      75225
 OASIS OPERATING INC                                              2901 INTERSTATE 27                                          LUBBOCK         TX      79404
 OASIS OPERATING INC                     JON W AVENT              2901 INTERSTATE 27                                          LUBBOCK         TX      79404
 OBERA J HIPKINS                                                  ADDRESS REDACTED
 OCAPL                                                            P.O. BOX 18714                                              OKLAHOMA CITY   OK      73154
 OCAPLTA                                                          P.O. BOX 54888                                              OKLAHOMA CITY   OK      73154-4888
 Occupational Safety and Health Administration                    200 Constitution Ave NW                                     Washington      DC      20210
 OCHILTREE CAD                                                    825 S MAIN STREET           SUITE #100                      PERRYTON        TX      79070
 OCHILTREE COUNTY CLERK                                           511 S MAIN                                                  PERRYTON        TX      79070
 OCONNELL FAMILY TRUST DATED OCTOBER 31 2017                      ADDRESS REDACTED
 OCONNELL FAMILY TRUST DTD 103117                                 ADDRESS REDACTED
 OCULUS ENERGY COMPANY                                            PO BOX 101807                                               FORT WORTH      TX      76185-1807
 OCULUS ENERGY COMPANY                   OCULUS ENERGY            PO BOX 101807                                               FORT WORTH      TX      76185-1807
 ODES O MATTIZA JR                                                ADDRESS REDACTED
 ODESSA MINERALS LLC                     WILLIAM MATTHAEI         PO BOX 794174                                               DALLAS          TX      75379
 ODESSA PUMPS and EQUIPMENT INC                                   P.O. BOX 207614                                             DALLAS          TX      75320-7614
 ODESSA PUMPS and EQUIPMENT INC                                   PO BOX 69637                                                ODESSA          TX      79769-9637
 ODONNELL TRUST 1998                                              ADDRESS REDACTED
 ODYSSEY ENERGY LLC                                               4600 BOULDER BRIDGE WAY                                     EDMOND          OK      73034
 OFFICE OF AUDITOR OF STATE              UNCLAIMED PROPERTY DIVISION
                                                                  1401 W CAPITOL AVE, STE 325                                 LITTLE ROCK     AR      72201
 OFFICE OF NATURAL RESOURCES ROYALTY MANAGEMENT PROGRAM           FINANCIAL MGMT REPORTING SERVICE
                                                                                              PO BOX 25627                    DENVER          CO      80225-0627
 OFFICE OF NATURAL RESOURCES REVENUE     ROYALTY MANAGEMENT PROGRAM
                                                                  FINANCIAL MGMT REPORTING SERVI
                                                                                              PO BOX 25627                    DENVER          CO      80225-0627
 Office of the Commissioner of Financial Unclaimed
                                         InstitutionsProperty     PO Box 11855                                                San Juan        PR      00910-3855
 OFFICE REFRESH INC                                               P.O. BOX 3254                                               EDMOND          OK      73083-3254
 OFILIA LEA CLEVELAND PSHIGODA                                    ADDRESS REDACTED
 OFS INTERNATIONAL LLC                                            P O BOX 732830                                              DALLAS          TX      75373-2830
 OGandE                                                           501 N MUSTANG PLANT RD                                      OKLAHOMA CITY   OK      73127
 OGandE                                                           P. O. BOX 24990                                             OKLAHOMA CITY   OK      73124-0990
 OGandE EMPLOYEE RETIREMENT PLAN         FIRST NATIONAL BANK and TRUST
                                                                  P.O. BOX
                                                                         CO321
                                                                             TR                                               OKLAHOMA CITY   OK      73101


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                   Page 218 of 315
                                               Case 20-11441-BLS               Doc 241          Filed 08/10/20        Page 227 of 323
                                                                                           Exhibit C
                                                                                        Creditor Matrix
                                                                                   Served via First Class Mail


              Company                          Notice Name                   Address1                     Address2             Address3          City     State       Zip      Country
 OGI INC                                                        841 HERSCH AVE.                                                            PAGOSA SPRINGS CO      81147-8706
 OGI INC                               JANICE LORD              841 HERSCH AVENUE                                                          PAGOSA SPRINGS CO      81147
 OGX ROYALTY FUND IV LP                OGX ROYALTY FUND         PO BOX 2064                                                                MIDLAND        TX      79702
 OHIO DEPARTMENT OF COMMERCEOHIO DIVISION OF UNCLAIMED          77 SOUTH
                                                                    FUNDS HIGH STREET, 20TH FLOOR                                          COLOMBUS       OH      43214
 OHS ENERGY CORPORATION                                         700 MILAM STREET, SUITE 1300                                               HOUSTON        TX      77002
 OIL COUNTRY PIPE and SUPPLY LLC                                PO BOX 3748                                                                ENID           OK      73702
 OIL ROYALTIES INC                                              3535 NW 58TH ST STE 720                                                    OKLAHOMA CITY OK       73112
 OIL WELL PLANT SERVICES INC                                    P.O. BOX 115                                                               MOBEETIE       TX      79061
 OILDEX                                                         633 17TH STREET, SUITE 2600                                                DENVER         CO      80202
 OILFIELD LABS OF AMERICA                                       2415 W ALABAMA ST.                SUITE 204                                HOUSTON        TX      77098
 OJ ROUNSAVILLE ESTATE                                          ADDRESS REDACTED
 OK ANNUAL CONFERENCE OF THE UNITED    BOARD OFMETHODIST
                                                   TRUSTEESCHURCH
                                                                C/O
                                                                  INCREV DR NORMA GRAVLEY-QUINN   1501 NW 24TH ST                          OKLAHOMA CITY OK       73106
 OK OIL PROJECT                                                 PO BOX 280235                                                              LAKEWOOD       CO      80228
 OK OIL VENTURE                        CO GREGORY J WINNEKE 11309 BROCKTON PL                                                              OKLAHOMA CITY OK       73162-2954
 OK RENTAL EQUIPMENT LLC                                        P.O. BOX 648                                                               WOODWARD       OK      73802
 OK UNITED METHODIST FOUNDATION        BANK OF OKLAHOMA AGENTBOKF,BOYSN.A.
                                                                         RANCH
                                                                             DBAAAIAA
                                                                                  BANK OF OKLAHOMA,
                                                                                                  PO BOX AGENT
                                                                                                           1588 PO BOX 1588                TULSA          OK      74101
 OK UNITED METHODIST FOUNDATION        CHILDRENS HOME AAIAA     PO BOX 1588                                                                TULSA          OK      74101
 OK UNITED METHODIST FOUNDATION        HOME
                                          INC OF CLINTON AAIAA PO BOX 1588                                                                 TULSA          OK      74101
 OKKI INDUSTRIES LLC                   NELSON BOTEN             PO BOX 54859                                                               OKLAHOMA CITY OK       73154
 OKLA STATE UNIV FOUNDATION            SCOTT CORDELL            DEPT 96-0484                                                               OKLAHOMA CITY OK       73196-0484
 OKLA TEX LLC                          BARBARA BROOKES          799 PARK AVE APT 4A                                                        NEW YORK       NY      10021
 OKLAHOMA BAPTIST UNIVERSITY CO HIGHGROUND ADVISORSBEN            AGENT
                                                                     CURRY                        1717 MAIN ST, SUITE 1400                 DALLAS         TX      75201
 OKLAHOMA CHRISTIAN UNIVERSITYMIDFIRST BANK ATTN TRUSTOIL       PO BOX
                                                                     and 258850
                                                                          GAS                                                              OKLAHOMA CITY OK       73125-8850
 OKLAHOMA CORPORATION COMMISSION                                2101 N. LINCOLN BLVD., STE. 580-W                                          OKLAHOMA CITY OK       73105
 OKLAHOMA CORPORATION COMMISSION       MOEA CONSUMER SERV DIV2101JIM THORPE
                                                                      N. LINCOLNBLVDBLVD., STE. 580-W                                      OKLAHOMA CITY OK       73105
 OKLAHOMA COUNTY TREASURER                                      P.O. BOX 268875                                                            OKLAHOMA CITY OK       73126-8875
 Oklahoma Department of Environmental Quality                   707 N Robinson                                                             Oklahoma City  OK      73102
 Oklahoma Dept of Environmental Quality                         707 N Robinson                                                             Oklahoma City  OK      73102
 OKLAHOMA DISTRICT COUNCIL OF THE      ASSEMBLIES OF GOD INC P.O. BOX 13179                                                                OKLAHOMA CITY OK       73113
 OKLAHOMA ENERGY EXPLORERS CLUB                                 105 N. HUDSON SUITE 800                                                    OKLAHOMA CITY OK       73102-4803
 Oklahoma Equal Employment Opportunity Commission               215 Dean A McGee Avenue           Suite 524                                Oklahoma City  OK      73102
 OKLAHOMA GLASS and WALLPAPER COMPANY                           P.O. BOX 688                                                               ENID           OK      73702
 OKLAHOMA HISTORICAL SOCIETY ATTN FINANCE DIVISION              AL McLEMORE/FILE #1418            2401 N LAIRD AVE                         OKLAHOMA CITY OK       73105-7914
 OKLAHOMA HOOD TESTAMENTARY TRUST                               ADDRESS REDACTED
 OKLAHOMA INDEPENDENT PETROLEUM ASSOC                           500 NE 4TH STREET                 SUITE 200                                OKLAHOMA CITY OK       73104
 OKLAHOMA INVESTIGATIVE GROUP INC                               PO BOX 32316                                                               OKLAHOMA CITY OK       73123
 OKLAHOMA MEDICAL CENTER                                        P.O. BOX 26307                                                             OKLAHOMA CITY OK       73126
 OKLAHOMA MEDICAL RESEARCH FOUNDATION  BANK OF OKLAHOMA NA AS P.O.
                                                                AGENTBOX 1588                                                              TULSA          OK      74101
 OKLAHOMA MEDICAL RESEARCH FUND                                 P.O. BOX 1588                                                              TULSA          OK      74101
 OKLAHOMA MINERAL INTERESTS CO         A TEXAS GENERAL PARTNERSHIP
                                                                C BECKETT                         C/O BECKETT AND TACKETT
                                                                                                                        7800 NORTH
                                                                                                                             PLLC MOPAC EXPWY
                                                                                                                                           AUSTIN
                                                                                                                                              SUITE 210   TX      78759
 OKLAHOMA NATURAL GAS                                           P. O. BOX 219296                                                           KANSAS CITY    MO      64121-9296
 OKLAHOMA NATURAL GAS                                           401 N. HARVEY                     P.O. BOX 401                             OKLAHOMA CITY OK       73101-0401
 Oklahoma Office of the Department of Labor                     3017 N. Stiles, Suite 100                                                  Oklahoma City  OK      73105
 OKLAHOMA ONE CALL SYSTEM INC                                   2831 NW 59TH ST                                                            OKLAHOMA CITY OK       73112
 OKLAHOMA STATE UNIVERSITY                                      PO BOX 9                                                                   CHEYENNE       OK      73628
 Oklahoma Tax Commission                                        2501 North Lincoln Boulevard                                               Oklahoma City  OK      73194
 OKLAHOMA TAX COMMISSION                                        P.O. BOX 26860                                                             OKLAHOMA CITY OK       73126-0860
 OKLAHOMA UNITED METHODIST FOUNDATION  BOYS RANCH  INC          BOKF, N.A. D.B.A. BANK OF OKLAHOMA,
                                                                                                  P.O. BOX AGENT
                                                                                                            1588                           TULSA          OK      74101-1588
 OKLAHOMA WATER RESOURCE BOARD                                  3800 N. CLASSEN                                                            OKLAHOMA CITY OK       73118
 OKLAHOMA YOUTH HUNTING and SHOOTING PROGRAM INC                PO BOX 21007                                                               OKLAHOMA CITY OK       73156-1007


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                 Page 219 of 315
                                           Case 20-11441-BLS           Doc 241          Filed 08/10/20   Page 228 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


              Company                  Notice Name             Address1                 Address2         Address3          City     State       Zip      Country
 OKLANATURAL GAS               DIV OF ONEOK INC      DONNA BILLINGS              P.O. BOX 871                       TULSA           OK      74102-0871
 OKLAND OIL COMPANY            OKLAND OIL CO         110 NORTH ROBINSON STE 400                                     OKLAHOMA CITY   OK      73102
 OKMULGEE MINERALS LLC                               PO BOX 1037                                                    OKMULGEE        OK      74447
 OKSA MINERALS LP              BRUCE H C HILL        PO BOX 2020                                                    SAN ANTONIO     TX      78297-2020
 OKSODAKCAL LLC                WAYNE BREKKE          1501 W 2ND STREET                                              ELK CITY        OK      73644
 OLA LOIS PRESTRIDGE MILLER                          ADDRESS REDACTED
 OLA MAE BENNETT ESTATE                              ADDRESS REDACTED
 OLA MAE CROOK                                       ADDRESS REDACTED
 OLA MAE GRAVES                                      ADDRESS REDACTED
 OLD AULACOGEN LP              ATTN JAMES D HENRY    LP OLD AULACOGEN            3053 SENECA DR                     FRISCO          TX      75035
 OLD REPUBLIC PROFESSIONAL LIABILITY INC             191 NORTH WACKER DRIVE, SUITE 1000                             CHICAGO         IL      60606
 OLD REPUCLIB PROFESSIONAL LIABILITY INC             191 NORTH WACKER DRIVE, SUITE 1000                             CHICAGO         IL      60606-1905
 OLD YORK INTERNATIONAL CORP CO SIDNEY L BLIVICE     247 E CHESTNUT ST APT 1601                                     CHICAGO         IL      60611-2410
 OLEN R JOSLYN                                       ADDRESS REDACTED
 OLETA RUSSELL                                       ADDRESS REDACTED
 OLETTA BREEDING                                     ADDRESS REDACTED
 OLIN G BLAIN JR                                     ADDRESS REDACTED
 OLIN G BLAIN JR                                     ADDRESS REDACTED
 OLIN L PRENTICE                                     ADDRESS REDACTED
 OLINDA JONES                                        ADDRESS REDACTED
 OLIVE DEAN TAYLOR TRUST DATED 0305                  ADDRESS REDACTED
 OLIVE E CHASE AND                                   ADDRESS REDACTED
 OLIVE RUTH REEVES GEARREN                           ADDRESS REDACTED
 OLIVE RUTH REEVES GEARREN                           ADDRESS REDACTED
 OLIVE V JACKSON                                     ADDRESS REDACTED
 OLIVER ANDREW CULLEY                                ADDRESS REDACTED
 OLIVER DAUGHERTY ESTATE                             ADDRESS REDACTED
 OLIVER F MANUEL                                     ADDRESS REDACTED
 OLIVER J FORTENBERRY                                ADDRESS REDACTED
 OLIVER JACOB ROWLAN ESTATE                          ADDRESS REDACTED
 OLIVIA ANDERSON                                     ADDRESS REDACTED
 OLIVIA GAY GULLISON                                 ADDRESS REDACTED
 OLIVIA NISSI CLEMENTS                               ADDRESS REDACTED
 OLLI ENERGY LLC               CALEB HOPSON          3001 W LOOP 250 N           SUITE C-105, PMB 320               MIDLAND         TX      79705
 OLLI OPERATING LLC                                  PO BOX 2084                                                    MIDLAND         TX      79702
 OLLI OPERATING LLC            CALEB HOPSON          PO BOX 2084                                                    MIDLAND         TX      79702
 OLLIE M ASKINS JR                                   ADDRESS REDACTED
 OLSON ANIMAL HOSPITAL INC                           1533 N GRAND                                                   ENID            OK      73701-1703
 OLYMPUS OIL VENTURES INC                            P O BOX 820467                                                 HOUSTON         TX      77282
 OMAR B MILLIGAN ENTERPRISES INC                     5400 N GRAND BLVD SUITE 545                                    OKLAHOMA CITY   OK      73112
 OMC FAO DAVID K REIM DEBRA                          ADDRESS REDACTED
 OMEGA ROYALTY CO LLC          ROGER BROWN           5929 N MAY STE 415                                             OKLAHOMA CITY   OK      73112
 OMI OILFIELD INVESTMENT LLC                         1201 S ASH PO BOX 951                                          PERRYTON        TX      79070
 ONE GAS INC                                         100 W 5TH ST                                                   TULSA           OK      74103
 ONEILL MATERIALS CONSULTANTS                        3306 CANDLEWISP CIR                                            SPRING          TX      77388
 ONEILL PROPERTIES LTD                               PO BOX 2840                                                    MIDLAND         TX      79702
 ONEOK FIELD SERVICES COMPANY LLC                    P.O. BOX 871                                                   TULSA           OK      74102-0871
 ONEOK RESOURCES COMPANY                             100 W 5TH ST STE 450                                           TULSA           OK      74103
 ONRR                                                PO BOX 25627                                                   DENVER          CO      80225-0627
 OPAL ELLEN BROWNING                                 ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 220 of 315
                                                Case 20-11441-BLS                 Doc 241         Filed 08/10/20        Page 229 of 323
                                                                                             Exhibit C
                                                                                          Creditor Matrix
                                                                                     Served via First Class Mail


             Company                     Notice Name                Address1                   Address2                 Address3           City    State       Zip      Country
 OPAL L GAINES                                          ADDRESS REDACTED
 OPAL LOOKE DECEASED                                    ADDRESS REDACTED
 OPAL MYERS KARDOKUS DECEASED                           ADDRESS REDACTED
 OPALINE LYNN                                           ADDRESS REDACTED
 OPEN RANGE FIELD SERVICES LLC                          217 N CUYLER, SUITE 300                                                    PAMPA           TX      79065
 OPERS                           INTERNAL               US HY TRANSITION                1515 277 EAST TOWN ST                      COLUMBUS        OH      43215
 OPHELIA PITTS                                          ADDRESS REDACTED
 OPHELIA SMITH TRUST                                    ADDRESS REDACTED
 OPPENHEIMER FUNDS               ATTN JORDAN DARRINGTON6801 S TUCSON WAY                SUITE 100                                  ENGLEWOOD       CO      80112
 ORBIE GARRETT EDWARDS                                  ADDRESS REDACTED
 ORCS INC                        ROGER OWEN             1005 W CHERRY                                                              ENID            OK      73703
 OREL BUSBY CABIN TRUST                                 ADDRESS REDACTED
 ORIGINAL GEOLOGISTS LLC                                9417 FOREST DALE DR                                                        OKLAHOMA CITY   OK      73151
 ORION NATURAL RESOURCES CORP    IAN HUNTER             PO BOX 3189                                                                PALOS           CA      90274
 ORION PROPERTIES INC                                   11776 SOUTH 76TH E. AVENUE                                                 BIXBY           OK      74008
 ORION RESERVE LTD               CO CAMBRIDGE PETROLEUM 5900
                                                           GROUP
                                                             SOUTHINCLAKE
                                                                      AGENTFOREST DR STE 300                                       MCKINNEY        TX      75070
 ORKIN                                                  3620 S MOULTON DR                                                          OKC             OK      73179
 ORLANDO LENARD RUTLEDGE                                ADDRESS REDACTED
 ORLOFF H HAINES AND                                    ADDRESS REDACTED
 ORR DISTRIBUTION TR DTD 7192                           ADDRESS REDACTED
 ORR DISTRIBUTION TR DTD 7192                           ADDRESS REDACTED
 ORR ENTERPRISES INC                                    PO BOX 1706                                                                DUNCAN          OK      73534
 ORR ROYALTY COMPANY LLC                                437 HANBEE ST                                                              RICHARDSON      TX      75080
 ORR ROYALTY COMPANY LLC         MARLA ORR              437 HANBEE ST                                                              RICHARDSON      TX      75080
 ORRI INC                                               6305 WATERFORD BLVD SUITE 470                                              OKLAHOMA CITY   OK      73118
 ORTHWEIN ENERGY LP              ENERGY LP ORTHWEIN     PO BOX 14180                                                               OKLAHOMA CITY   OK      73113
 ORVIL LEON AVANTS AND                                  ADDRESS REDACTED
 ORVILLE C HAZLEY AND                                   ADDRESS REDACTED
 ORVILLE DWAIN NEYSTEL                                  ADDRESS REDACTED
 ORVILLE J DRASSEN AND ONA LEE DRASS                    ADDRESS REDACTED
 ORVILLE KOEHN AND                                      ADDRESS REDACTED
 ORVILLE L MILLER AND                                   ADDRESS REDACTED
 OSAGE OIL and GAS CO LLC                               9520 N MAY, SUITE 301                                                      OKLAHOMA CITY   OK      73120
 OSBORNE MINERAL TRUST                                  ADDRESS REDACTED
 OSCAR L BLACK JR                                       ADDRESS REDACTED
 OSCAR SPEED JR ESTATE                                  ADDRESS REDACTED
 OSCAR WAYNE LITTLE AND GALA LITTLE HWJT                ADDRESS REDACTED
 OSCAR WELDON GRIFFIN ESTATE                            ADDRESS REDACTED
 OSEBERG INC                                            914 N BROADWAY                  SUITE 230                                  OKLAHOMA CITY   OK      73102
 OSEBERG LLC                                            12 EAST CALIFORNIA AVENUE, SUITE 200                                       OKLAHOMA CITY   OK      73104
 OSHA Oklahoma                                          5104 N. Francis Ave., Suite 200                                            Oklahoma City   OK      73118
 OSHA Region 6                   Dallas Regional Office A. Maceo Smith Federal Building 525 Griffin Street, Suite 602              Dallas          TX      75202
 OSU FOUNDATION                  OKLAHOMA STATE UNIVERSITY
                                                        215 BUSINESS BUILDING                                                      STILLWATER      OK      74078
 OSWALD FAMILY TRUST                                    ADDRESS REDACTED
 O-TEX HOLDINGS, INC A DIVISION OF C&J SPEC-RENT SERVICES,
                                                        7045 N HIGHWAY 81                                                          DUNCAN          OK      73533
 OTIS C SHEARER and BONITA C SHEARER REV TR             ADDRESS REDACTED
 OTIS H RICHARDS JR                                     ADDRESS REDACTED
 OTIS J SANDERS III                                     ADDRESS REDACTED
 OTIS RUTH AND                                          ADDRESS REDACTED
 OTTER CREEK LLC                                        PO BOX 1557                                                                SEALY           TX      77474-1557


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                   Page 221 of 315
                                            Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 230 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


            Company                    Notice Name               Address1                   Address2       Address3           City    State     Zip      Country
 OTTER CREEK LLC                LOIS KRENEK            PO BOX 1557                                                    SEALY           TX    77474-1557
 OTTIE STRUDER ESTATE                                  ADDRESS REDACTED
 OTTO DAVID ATCHLEY                                    ADDRESS REDACTED
 OTTO HILDEBRAND AND                                   ADDRESS REDACTED
 OUTCAST OILFIELD SERVICES                             2222 W 3RD STREET                                              ELK CITY        OK   73644
 OUTLAW OILFIELD SUPPLY LLC                            PO BOX 2407                                                    ELK CITY        OK   73648
 OUTSTANDING LADY OIL and GAS INC                      3420 NW 178TH ST, STE A                                        EDMOND          OK   73012
 OVERFLOW ENERGY LLC                                   PO BOX 354                                                     BOOKER          TX   79005
 OVERHEAD DOOR COMPANY                                 P.O. BOX 1142                                                  ENID            OK   73702
 OWEITA LEE CALVERT                                    ADDRESS REDACTED
 OWEN D WILSON FAMILY REV TR DTD 8242005               ADDRESS REDACTED
 OWEN D WILSON FAMILY TRUST                            ADDRESS REDACTED
 OWEN L BUTLER JR and CLAUDIA Z BUTLER                 ADDRESS REDACTED
 OWEN W AND KATHLEEN M LENTZ JT                        ADDRESS REDACTED
 OWENS MEDICAL REALTY LLC                              427 E CHEROKEE                                                 ENID            OK   73701
 OWENS TRUST DTD 9262018                               ADDRESS REDACTED
 OXY USA INC                                           PO BOX 841803                                                  DALLAS          TX   75284-1803
 OZARK RIVER TRUST                                     ADDRESS REDACTED
 P BRENT GREGORY                                       ADDRESS REDACTED
 P D EBY FOSTER TR BANCFIRST                           ADDRESS REDACTED
 P DAVID WALKER                                        ADDRESS REDACTED
 P DAVID WALKER INC                                    PO BOX 2504                                                    AMARILLO        TX   79105
 P DERYL PARKER                                        ADDRESS REDACTED
 P J LEWIS                                             ADDRESS REDACTED
 P2ES HOLDINGS LLC                                     PO BOX 912692                                                  DENVER          CO   80291-2692
 PABLO ENERGY II LLC                                   1759 W 33RD STREET #120                                        EDMOND          OK   73013
 PABLO HERRERA                                         ADDRESS REDACTED
 PAC PRODUCTION COMPANY                                PO BOX 269                                                     AMARILLO        TX   79105
 PAC PRODUCTION COMPANY         COMPANY PAC PRODUCTION PO BOX 269                                                     AMARILLO        TX   79105
 PACKSADDLE LLC                                        1210 GLENWOOD                                                  OKLAHOMA CITY   OK   73116
 PAGE BELCHER JR AND                                   ADDRESS REDACTED
 PAGOSA RESOURCES LLC           PAGOSA RESOURCES       5025 GAILLARDIA CORP PL, STE D                                 OKLAHOMA CITY   OK   73142
 PAIGE E PARKS                                         ADDRESS REDACTED
 PAIGE G PICKENS CONNER                                ADDRESS REDACTED
 PAIGE L LEWIS                                         ADDRESS REDACTED
 PAINTED RIVER FAMILY LIMITED PARTNERSHIP, ET AL       PO BOX 490                                                     CHINA SPRING    TX   76633-0490
 PAINTED RIVER FAMILY LTD       PARTNERSHIP            PO BOX 490                                                     CHINA SPRING    TX   76633-0490
 PAISANO ENERGY LLC             KENNETH SCOTT          4441 BUENA VISTA ST                                            DALLAS          TX   75205
 PAISANO PARTNERS                                      P O BOX 1973                                                   MIDLAND         TX   79702-1973
 PALACE EXPLORATION CO                                 10 EAST 40TH STREET STE 2705                                   NEW YORK        NY   10016
 PALACE EXPLORATION CO          CO BISTATE OIL MGMT CORP
                                                       10 EAST 40TH STREET STE 2705                                   NEW YORK        NY   10016
 PALACE EXPLORATION COMPANY                            10 EAST 40TH STREET, STE. 2705                                 NEW YORK        NY   10016
 PALO DURO WATER DISTRICT                              PO BOX 99                                                      SPEARMAN        TX   79081
 PALO PETROLEUM INC                                    5944 LUTHER LANE STE 900                                       DALLAS          TX   75225
 PAM IVY KIRKHAM                                       ADDRESS REDACTED
 PAM RUDOLPH                                           ADDRESS REDACTED
 PAMELA A GAULT                                        ADDRESS REDACTED
 PAMELA D MATTSON                                      ADDRESS REDACTED
 PAMELA DENISE WINSTON                                 ADDRESS REDACTED
 PAMELA GAE MURRAY                                     ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 222 of 315
                                         Case 20-11441-BLS            Doc 241         Filed 08/10/20   Page 231 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


            Company                   Notice Name               Address1              Address2         Address3          City       State       Zip      Country
 PAMELA GILBREATH                                    ADDRESS REDACTED
 PAMELA HARTLEY STRANGE                              ADDRESS REDACTED
 PAMELA J BRAWNER AND                                ADDRESS REDACTED
 PAMELA J CUNNINGHAM                                 ADDRESS REDACTED
 PAMELA J JOHNSON                                    ADDRESS REDACTED
 PAMELA K CRONISTER                                  ADDRESS REDACTED
 PAMELA LONGLOY                                      ADDRESS REDACTED
 PAMELA MCKIBBAN                                     ADDRESS REDACTED
 PAMELA PAXTON EIS                                   ADDRESS REDACTED
 PAMELA SAYLOR                                       ADDRESS REDACTED
 PAMELA SUE DEASON                                   ADDRESS REDACTED
 PAMELA SUE JANTZEN                                  ADDRESS REDACTED
 PAMELA SUE JOLLEY                                   ADDRESS REDACTED
 PAMELA SUE METSCHER AND                             ADDRESS REDACTED
 PAMELA SUE WILLIAMS REVOCABLE TRUST                 ADDRESS REDACTED
 PAMELA TERESSA WISE CANTRELL                        ADDRESS REDACTED
 PAMELA TREADWELL NICHOLSON                          ADDRESS REDACTED
 PAMELA W LIPSCOMB                                   ADDRESS REDACTED
 PAMPA MACHINE and SUPPLY INC                        PO BOX 2558                                                  PAMPA             TX      79065
 PAN COR CONSTRUCTION LLC                            PO BOX 984                                                   AMARILLO          TX      79105
 PAN EAST RESOURCES LC                               3412 DANBURY DRIVE                                           AMARILLO          TX      79109
 PANCHEV LP                                          817 POLK STREET, SUITE 201                                   AMARILLO          TX      79101
 PANGAEA INC                                         11715 CARDINAL LANE                                          EDMOND            OK      73013
 PANHANDLE COMPRESSION INC                           106 N.FIR                                                    PERRYTON          TX      79070
 PANHANDLE OIL AND GAS INC                           5400 N GRAND BLVD STE 300                                    OKLAHOMA CITY     OK      73112
 PANHANDLE OIL AND GAS INC                           DEPT #96-0299                                                OKLAHOMA CITY     OK      73196-0299
 PANHANDLE PUMPING INC DNU INACTIVE                  106 N. FIR                                                   PERRYTON          TX      79070
 PANKAJ THAPAR                                       ADDRESS REDACTED
 PANOLA HOLDINGS LLC           PANOLA HOLDINGS       6175 MAIN STREET, STE 250                                    FRISCO            TX      75034-3510
 PANORAMIC OIL & GAS OK, LLC                         4407 BEE CAVE RD, STE 421                                    WEST LAKE HILLS   TX      78746
 PANORAMIC OIL and GAS OK LLC KENNETH HINES          4407 BEE CAVE RD, STE 421                                    WEST LAKE HILLS   TX      78746
 PANTERA ENERGY COMPANY                              817 S. POLK STREET                                           AMARILLO          TX      79101
 PANTERA ENERGY COMPANY                              PO BOX 2264                                                  AMARILLO          TX      79105-2264
 PANTERA ENERGY COMPANY        JUANITA MALECHA       PO BOX 2264                                                  AMARILLO          TX      79105-2264
 PANTHER DRILLING SYSTEMS LLC                        10600 W RENO AVE                                             YUKON             OK      73099
 PAPA T LLC                    DENNIS TREAT          766 VALDERRAMA COURT                                         CASTLE ROCK       CO      80108
 PAR OIL COMPANY INC                                 PO BOX 1799                                                  DENVER            CO      80201
 PARAGON POWER HOLDINGS LLC JOHN W BROODFOOT JR      7504 YORKSHIRE COURT                                         AMARILLO          TX      79121
 PARILEE JEAN HELTON DOAK                            ADDRESS REDACTED
 PARKER CANDACE J                                    ADDRESS REDACTED
 PARKER E BLOOMER FAMILY PARTNERS
                               LARRYLPBLOOMER        PO BOX 35769                                                 TULSA             OK      74153
 PARKVIEW MEDICAL PLAZA LLC    DAVID VANHOOSER       15508 FAIRVIEW FARM BLVD                                     EDMOND            OK      73013
 PARSONS WINDI R                                     ADDRESS REDACTED
 PARTIN PETROLEUM INC          SUZANNE PARTIN        9831 WHITHORN DRIVE                                          HOUSTON           TX      77095
 PASO TULSA                    EDUCATION COMMITTEE   PO BOX 2502                                                  TULSA             OK      73101-2502
 PASON SYSTEMS USA CORP                              7701 WEST LITTLE YORK, SUITE 800                             HOUSTON           TX      77040
 PASSAMONTE INVESTMENTS LP     CO SAM BRITT          2 PASAMONTE RD                                               GRENVILLE         NM      88424-7507
 PASSPORT ENERGY INC           INC PASSPORT ENERGY   JAMES J RUBOW - PRESIDENT 210 EAST MARCH #8                  SANTA FE          NM      87501
 PAT A HELTON                                        ADDRESS REDACTED
 PAT DEARIEN TROXLER LIFE ESTATE                     ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 223 of 315
                                           Case 20-11441-BLS           Doc 241            Filed 08/10/20   Page 232 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


             Company                    Notice Name             Address1                    Address2       Address3          City   State       Zip   Country
 PAT ELLIOTT                                          ADDRESS REDACTED
 PAT G HARRELL                                        ADDRESS REDACTED
 PAT MCVICKER OILFIELD SERVICES LLC                   PO BOX 341                                                      WOODWARD      OK      73802
 PAT SOUTHARD JONES ESTATE                            ADDRESS REDACTED
 PAT SOUTHARD JONES ESTATE                            ADDRESS REDACTED
 PATRIC R MCCONN                                      ADDRESS REDACTED
 PATRICIA A ACKERMAN                                  ADDRESS REDACTED
 PATRICIA A ALLEN                                     ADDRESS REDACTED
 PATRICIA A CARVER AND                                ADDRESS REDACTED
 PATRICIA A COBB                                      ADDRESS REDACTED
 PATRICIA A DAWKINS and PAUL B SALTZMAN               ADDRESS REDACTED
 PATRICIA A DECUYPER                                  ADDRESS REDACTED
 PATRICIA A HOSTETTER                                 ADDRESS REDACTED
 PATRICIA A LEE LIVING TRUST                          ADDRESS REDACTED
 PATRICIA A LEE LIVING TRUST                          ADDRESS REDACTED
 PATRICIA A PHIPPS                                    ADDRESS REDACTED
 PATRICIA A RICHARDSON                                ADDRESS REDACTED
 PATRICIA ALLEN                                       ADDRESS REDACTED
 PATRICIA ANN FISKO SEMPLOWSKI                        ADDRESS REDACTED
 PATRICIA ANN HARRINGTON                              ADDRESS REDACTED
 PATRICIA ANN OGDEN                                   ADDRESS REDACTED
 PATRICIA ANN STONEMAN                                ADDRESS REDACTED
 PATRICIA ANN VISE                                    ADDRESS REDACTED
 PATRICIA BLANSCET                                    ADDRESS REDACTED
 PATRICIA BLUNT                                       ADDRESS REDACTED
 PATRICIA C SCHNEIDER FAMILY    LIMITED PARTNERSHIP   PATRICIA C SCHNEIDER           PO BOX 52007                     MIDLAND       TX      79710
 PATRICIA CHACE                                       ADDRESS REDACTED
 PATRICIA COLLINS                                     ADDRESS REDACTED
 PATRICIA D CRABTREE                                  ADDRESS REDACTED
 PATRICIA D SIMMONS and MARY L CECIL JT               ADDRESS REDACTED
 PATRICIA DALE WILLIAMS                               ADDRESS REDACTED
 PATRICIA DORN TRUST                                  ADDRESS REDACTED
 PATRICIA E CORCORAN                                  ADDRESS REDACTED
 PATRICIA E MONTGOMERY                                ADDRESS REDACTED
 PATRICIA EISCHEN                                     ADDRESS REDACTED
 PATRICIA F HILL                                      ADDRESS REDACTED
 PATRICIA GAIL FRANCIS                                ADDRESS REDACTED
 PATRICIA GRAY CLINE                                  ADDRESS REDACTED
 PATRICIA H KERR                                      ADDRESS REDACTED
 PATRICIA HAMBRICK PINKSTON                           ADDRESS REDACTED
 PATRICIA J BUCKHAULTS                                ADDRESS REDACTED
 PATRICIA JANE EVANS MARITAL TRUST                    ADDRESS REDACTED
 PATRICIA JEAN GIBSON 2003 REV TR DTD                 ADDRESS REDACTED
 PATRICIA JOAN FELIX                                  ADDRESS REDACTED
 PATRICIA JOAN WILLMOTH HENSLEY                       ADDRESS REDACTED
 PATRICIA KELLEY SHISLER                              ADDRESS REDACTED
 PATRICIA L ANDERSON                                  ADDRESS REDACTED
 PATRICIA L ARDEEL                                    ADDRESS REDACTED
 PATRICIA L BOCOX                                     ADDRESS REDACTED
 PATRICIA L CAROTHERS                                 ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 224 of 315
                                           Case 20-11441-BLS               Doc 241          Filed 08/10/20   Page 233 of 323
                                                                                       Exhibit C
                                                                                    Creditor Matrix
                                                                               Served via First Class Mail


             Company                    Notice Name                 Address1                  Address2       Address3           City   State       Zip      Country
 PATRICIA L RODEN                                         ADDRESS REDACTED
 PATRICIA LYNN REEVES                                     ADDRESS REDACTED
 PATRICIA LYNN ROONAN                                     ADDRESS REDACTED
 PATRICIA LYNN WALKER                                     ADDRESS REDACTED
 PATRICIA LYNN WALKER FOR                                 ADDRESS REDACTED
 PATRICIA M STEWART MORALES                               ADDRESS REDACTED
 PATRICIA MALONE HESS BARNETT                             ADDRESS REDACTED
 PATRICIA MARIE and JAMES RAY SANDERS WHJT                ADDRESS REDACTED
 PATRICIA NEWBERRY                                        ADDRESS REDACTED
 PATRICIA NULL HIGHTSHOE                                  ADDRESS REDACTED
 PATRICIA PAPE SAVAGE LIVING TRUST                        ADDRESS REDACTED
 PATRICIA PERSICHITTE COX                                 ADDRESS REDACTED
 PATRICIA R ARNOLD                                        ADDRESS REDACTED
 PATRICIA REX                                             ADDRESS REDACTED
 PATRICIA RHEA ALFORD                                     ADDRESS REDACTED
 PATRICIA RUTH RICH TUCKER                                ADDRESS REDACTED
 PATRICIA S PINSONNAULT                                   ADDRESS REDACTED
 PATRICIA STONEMAN LIFE ESTATE                            ADDRESS REDACTED
 PATRICIA SUE JORDAN TAUB                                 ADDRESS REDACTED
 PATRICIA SUE WALZ and CLIFFORD SWANK JT                  ADDRESS REDACTED
 PATRICIA THOMAS WALLACE                                  ADDRESS REDACTED
 PATRICIA WRIGHT                                          ADDRESS REDACTED
 PATRICK A LIPPMANN REV TRUST                             ADDRESS REDACTED
 PATRICK A LIPPMANN REVOCABLE TRUST DATED 53195           ADDRESS REDACTED
 PATRICK A MCGINLEY MINERALS LLC  ANN MCGINLEY SCHAEFER   PO BOX 3126                                                   TULSA          OK      74101-3126
 PATRICK D ONEAL AND                                      ADDRESS REDACTED
 PATRICK H CLARE                                          ADDRESS REDACTED
 PATRICK LAUGHLIN TRUSTEE                                 ADDRESS REDACTED
 PATRICK MCCORKLE                                         ADDRESS REDACTED
 PATRICK S and JUDITH E MULVANY                           ADDRESS REDACTED
 PATRICK T CORNELL                                        ADDRESS REDACTED
 PATRICK W COYM                                           ADDRESS REDACTED
 PATRICK WILLIAM KING                                     ADDRESS REDACTED
 PATRIOT ARTIFICIAL LIFT LLC DNU INACTIVE                 PO BOX 123664                                                 DALLAS         TX      75312-3664
 PATRIOT OIL AND GAS                                      P.O. BOX 1598                                                 ELK CITY       OK      73648
 PATSY A HERTH                                            ADDRESS REDACTED
 PATSY A LARSON                                           ADDRESS REDACTED
 PATSY A LUCAS LIVING TR                                  ADDRESS REDACTED
 PATSY ELY CLARK                                          ADDRESS REDACTED
 PATSY ESTES BURKS                                        ADDRESS REDACTED
 PATSY FITE                                               ADDRESS REDACTED
 PATSY JEAN MOSELEY                                       ADDRESS REDACTED
 PATSY JOY SMITH LEMING                                   ADDRESS REDACTED
 PATSY M PATTERSON FAMILY TRST                            ADDRESS REDACTED
 PATSY MARIE PATTERSON COUTS                              ADDRESS REDACTED
 PATSY RHEA BROWNLEE TRUST DTD 12212013                   ADDRESS REDACTED
 PATSY SHIRLENE BARTON                                    ADDRESS REDACTED
 PATSY VIERSEN BROWN                                      P.O. BOX 702645                                               TULSA          OK      74170
 PATSY VIERSEN BROWN                                      ADDRESS REDACTED
 PATTERSON SERVICES INC                                   P.O. BOX 203379                                               DALLAS         TX      75320


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                             Page 225 of 315
                                             Case 20-11441-BLS         Doc 241          Filed 08/10/20   Page 234 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


              Company                   Notice Name             Address1                  Address2       Address3         City   State     Zip      Country
 PATTERSON SERVICES INC                               P.O. BOX 203379                                               DALLAS       TX    75320-3379
 Patterson UTI Drilling Co.                           PO BOX 260111                                                 DALLAS       TX    75326
 PATTERSON UTI DRILLING COMPANY                       PO BOX 260111                                                 DALLAS       TX    75326
 PATTI A JONES AND                                    ADDRESS REDACTED
 PATTI BIRGE TYSON                                    ADDRESS REDACTED
 PATTI J DAME FAMILY TRUST                            ADDRESS REDACTED
 PATTI JEAN HARTLEY FLOWERS                           ADDRESS REDACTED
 PATTI JO ELLIOTT                                     ADDRESS REDACTED
 PATTI JOAN ADAMS                                     ADDRESS REDACTED
 PATTI PINKSTON LIV TR UTA DTD 11 21 12               ADDRESS REDACTED
 PATTI SUE POWERS HELLDORFER                          ADDRESS REDACTED
 PATTY L GING AND                                     ADDRESS REDACTED
 PATTY RHEA BROWNLEE                                  ADDRESS REDACTED
 PAUL A BOWERS DENISE A BOWERS AND                    ADDRESS REDACTED
 PAUL A LEAP                                          ADDRESS REDACTED
 PAUL A LOGAN                                         ADDRESS REDACTED
 PAUL ALAN LANDERS                                    ADDRESS REDACTED
 PAUL and BETSY ACHE FAMILYLP                         ADDRESS REDACTED
 PAUL AND TINA FREEMAN                                ADDRESS REDACTED
 PAUL ANTHONY ORTEGA                                  ADDRESS REDACTED
 PAUL C ELLIOTT                                       ADDRESS REDACTED
 PAUL C ELY JR                                        ADDRESS REDACTED
 PAUL C SLEVIN                                        ADDRESS REDACTED
 PAUL DAVID HEBERLING                                 ADDRESS REDACTED
 PAUL DAVID MALLON                                    ADDRESS REDACTED
 PAUL DAVIS LTD                                       PO BOX 871                                                    MIDLAND      TX   79702
 PAUL DOANE                                           ADDRESS REDACTED
 PAUL E DIEHL TRUSTEE                                 ADDRESS REDACTED
 PAUL E EVANS                                         ADDRESS REDACTED
 PAUL E KLOBERDANZ FAM TR                             ADDRESS REDACTED
 PAUL EMMIT DRAKE                                     ADDRESS REDACTED
 PAUL F BERNDSEN and MONA JEAN BERNDSEN HWJT          ADDRESS REDACTED
 PAUL GILLIAM AND                                     ADDRESS REDACTED
 PAUL GORE, TRUSTEE                                   ADDRESS REDACTED
 PAUL GREGORY WARNER                                  ADDRESS REDACTED
 PAUL HARVEY DRAKE                                    ADDRESS REDACTED
 PAUL HINDMAN                                         ADDRESS REDACTED
 PAUL HOUSTON TRUST                                   ADDRESS REDACTED
 PAUL I BUFFALO JR                                    ADDRESS REDACTED
 PAUL J ENOCHSON                                      ADDRESS REDACTED
 PAUL J SIMS                                          ADDRESS REDACTED
 PAUL JAMES NEW                                       ADDRESS REDACTED
 PAUL JEFFREY NIX                                     ADDRESS REDACTED
 PAUL JOHN COLE AND                                   ADDRESS REDACTED
 PAUL KELLEY                                          ADDRESS REDACTED
 PAUL L BRACK                                         ADDRESS REDACTED
 PAUL L MCCULLISS                                     ADDRESS REDACTED
 PAUL L SMITH                                         ADDRESS REDACTED
 PAUL L VAN PATTEN JR                                 ADDRESS REDACTED
 PAUL M and BETTY PHILLIPS TRUST                      ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 226 of 315
                                           Case 20-11441-BLS        Doc 241         Filed 08/10/20   Page 235 of 323
                                                                               Exhibit C
                                                                            Creditor Matrix
                                                                       Served via First Class Mail


             Company                 Notice Name             Address1              Address2          Address3          City   State       Zip      Country
 PAUL M and PHYLLIS BUCHANAN JT                    ADDRESS REDACTED
 PAUL M BAIN GST TR                                ADDRESS REDACTED
 PAUL MARK GURWELL AND                             ADDRESS REDACTED
 PAUL MCCOY BRITTON                                ADDRESS REDACTED
 PAUL MCINTIRE                                     ADDRESS REDACTED
 PAUL MESSINGER and CO                             19661 E MANN CREEK DR #B                                     PARKER        CO      80134-0000
 PAUL MILTON BAIN                                  ADDRESS REDACTED
 PAUL NEECE AKA PAUL UBURN NEECE                   ADDRESS REDACTED
 PAUL P and JANE K ADAMS JT                        ADDRESS REDACTED
 PAUL R DEUTSCH                                    ADDRESS REDACTED
 PAUL R DEUTSCH                                    ADDRESS REDACTED
 PAUL R PLATKO                                     ADDRESS REDACTED
 PAUL RICHARD DULANEY                              ADDRESS REDACTED
 PAUL S HENRY AND                                  ADDRESS REDACTED
 PAUL SPEIGHT                                      ADDRESS REDACTED
 PAUL STAFFORD                                     ADDRESS REDACTED
 PAUL SULLIVAN                                     ADDRESS REDACTED
 PAUL TIFFANY                                      ADDRESS REDACTED
 PAUL W MCDOWELL AND                               ADDRESS REDACTED
 PAUL WENDELL SUFFRIDGE                            ADDRESS REDACTED
 PAUL WILLIAMS                                     ADDRESS REDACTED
 PAUL WYLIE and DEBORAH WYLIE HWJT                 ADDRESS REDACTED
 PAULA A BOATRIGHT                                 ADDRESS REDACTED
 PAULA AND CHARLIE HOWARD JT                       ADDRESS REDACTED
 PAULA G SMITHERMAN                                ADDRESS REDACTED
 PAULA HOLOBAUGH                                   ADDRESS REDACTED
 PAULA IRENE BLEDSOE BRITT                         ADDRESS REDACTED
 PAULA JEANE TURNEY and MARVIN D TURNEY WHJT       ADDRESS REDACTED
 PAULA JOHNSON                                     ADDRESS REDACTED
 PAULA K WRIGHT                                    ADDRESS REDACTED
 PAULA KEYES GUIDARA                               ADDRESS REDACTED
 PAULA L ALTER                                     ADDRESS REDACTED
 PAULA MOEHLE KAUFFMAN TRUST                       ADDRESS REDACTED
 PAULA NIGHTENGALE                                 ADDRESS REDACTED
 PAULA TURNER VAUGHAN                              ADDRESS REDACTED
 PAULA WILEY                                       ADDRESS REDACTED
 PAULA WRIGHT HALEY                                ADDRESS REDACTED
 PAULETTE E REX                                    ADDRESS REDACTED
 PAULETTE MAXWELL                                  ADDRESS REDACTED
 PAULINE E BURKE                                   ADDRESS REDACTED
 PAULINE ENSLEY                                    ADDRESS REDACTED
 PAULINE G HIGIE TRUSTEE                           ADDRESS REDACTED
 PAULINE L GIPSON                                  ADDRESS REDACTED
 PAULINE LACKEY                                    ADDRESS REDACTED
 PAULINE PENNINGTON TRUST DTD 1232019              ADDRESS REDACTED
 PAULINE S. TUBB                                   ADDRESS REDACTED
 PAULINE SMITH                                     ADDRESS REDACTED
 PAULINE V KEPFORD                                 ADDRESS REDACTED
 PAULINE WHITLEDGE ESTATE                          ADDRESS REDACTED
 PAULSON and CO INC                                1133 AVENUE OF THE AMERICASFLOOR 33                          NEW YORK      NY      10036


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                     Page 227 of 315
                                          Case 20-11441-BLS           Doc 241         Filed 08/10/20    Page 236 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


             Company                Notice Name               Address1                 Address2           Address3           City        State     Zip     Country
 PAULSON and CO INC           ATTN STUART MERZER   1251 AVENUE OF THE AMERICASFLOOR 50                                  NEW YORK         NY    10020
 PAULSON and CO INC                                ADDRESS REDACTED
 PAW PRINTS OIL & GAS                              21380 W. SUNRISE LANE                                                BUCKEYE          AZ   85396
 PAW PRINTS OIL and GAS                            ADDRESS REDACTED
 PAX ENERGY LLC                                    2333 N W 59TH ST                                                     OKLAHOMA CITY    OK   73112
 PAYCOM PAYROLL LLC                                7501 W MEMORIAL RD                                                   OKLAHOMA CITY    OK   73142
 PAYDAY HOLDINGS LLC                               6175 MAIN ST, SUITE 250                                              FRISCO           TX   75034
 PAYNE INC                    UNKNOWN                                                                                   UNKNOWN               99999
 PAYSCALE INC                                      1000 FIRST AVENUE SOUTH                                              SEATTLE          WA   98134
 PAYSCALE INC                                      75 REMITTANCE DR DEPT. 1343                                          CHICAGO          IL   60675-1343
 PAYZONE ENERGY LLC                                1601 NW EXPWY STE 1450                                               OKLAHOMA CITY    OK   73118-1463
 PBR PROPERTIES JOINT VENTURE                      PO BOX 2802                                                          MIDLAND          TX   79702
 PCB LLC                                           309 WEST 7TH STREET, SUITE                                           FORT WORTH       TX   76102
 PCS FERGUSON INC                                  PO BOX 732131                                                        DALLAS           TX   75373-2131
 PCS OILFIELD SERVICES LLC                         P.O. BOX 1300                                                        CANADIAN         TX   79014-1300
 PDI INC                                           800 HIGHTOWER BUILDING       105 N. HUDSON                           OKLAHOMA CITY    OK   73102
 PDI INC                                           105 N. HUDSON, SUITE 800                                             OKLAHOMA CITY    OK   73102-4803
 PDQCOM CORPORATION                                P.O. BOX 1229                                                        SALT LAKE CITY   UT   84110-1229
 PDS ENERGY INFORMATION INC                        PO BOX 1606                                                          AUSTIN           TX   78767
 PE WALKER ESTATE                                  ADDRESS REDACTED
 PEACE CHURCH CORPORATION                          902 S. ADAMS                                                         ENID             OK   73701
 PEAK COMPLETION TECHNOLOGIES                      P.O. BOX 5786                                                        MIDLAND          TX   79704
 PEAK OILFIELD SERVICES LLC                        PO BOX 548                                                           BRIDGEPORT       TX   76426
 PEARL J ELY                                       ADDRESS REDACTED
 PEARL M THOMPSON TRUST                            ADDRESS REDACTED
 PEARL POWER LLC                                   1610 ELMHURST                                                        OKLAHOMA CITY    OK   73120
 PEARL STATES INC                                  2800 NORTH HENDERSON AVE SUITE 202                                   DALLAS           TX   75206
 PEARSEY DEVEREAUX ESTATE                          ADDRESS REDACTED
 PEC MINERALS LP                                   16400 N. DALLAS PKWY, SUITE 400                                      DALLAS           TX   75248
 PEC MINERALS LP                                   16400 NORTH DALLAS PKWY SUITE 400                                    DALLAS           TX   75254
 PECOS BEND ROYALTIES LLLP                         PO BOX 2802                                                          MIDLAND          TX   79702
 PECOS BEND ROYALTIES LLLP                         PO BOX 2802                                                          MIDLAND          TX   79702-2802
 PEDIA DENT COMPANY           AN OKLAHOMA CORPORATION
                                                   PEDIA-DENT COMPANY COMPANY   DR G FRANKLIN FORNEY
                                                                                                   15 ROLLING OAKS DR   ENID             OK   73703
 PEDRO PEREZ                                       ADDRESS REDACTED
 PEDRO ROMAN AND                                   ADDRESS REDACTED
 PEGASUS RESOURCES LLC                             PO BOX 470698                                                        FORT WORTH       TX   76147
 PEGGY ANN CHAMBERS                                ADDRESS REDACTED
 PEGGY ANN NIEMEYER                                ADDRESS REDACTED
 PEGGY ANN STUART                                  ADDRESS REDACTED
 PEGGY FAY AMY JEWEL HAMMOND                       ADDRESS REDACTED
 PEGGY J BRAWNER                                   ADDRESS REDACTED
 PEGGY J HAYHURST REV TR                           ADDRESS REDACTED
 PEGGY J KING REVOCABLE TRUST                      ADDRESS REDACTED
 PEGGY J VAN BENNEKUM INTERVIVOS TR DTD 31108      ADDRESS REDACTED
 PEGGY JO HUNT                                     ADDRESS REDACTED
 PEGGY L HENDERSON                                 ADDRESS REDACTED
 PEGGY LOU HUTCHISON                               ADDRESS REDACTED
 PEGGY MALADYE HARTLEY NORTH                       ADDRESS REDACTED
 PEGGY MALADYE HARTLEY NORTH                       ADDRESS REDACTED
 PEGGY SHARKEY                                     ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 228 of 315
                                         Case 20-11441-BLS            Doc 241         Filed 08/10/20      Page 237 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


            Company                   Notice Name              Address1               Address2              Address3        City       State       Zip         Country
 PEGGY YSKAMP                                       ADDRESS REDACTED
 PEGO SERVICES LLC                                  PO BOX 831                                                         KINGFISHER      OK      73750
 PELETON COMPUTER ENTERPRISES INC                   23501 CINCO RANCH BLVD., SUITE C220                                KATY            TX      77494
 PELICAN ENERGY LLC            TIMOTHY HERRMAN      C/O BLACK FALCON ENERGY, LLC717 TEXAS AVENUE, SUITE 3100           HOUSTON         TX      77002
 PELOTON COMPUTER ENTERPRISES INC                   23501 CINCO RANCH BLVD      SUITE C220                             KATY            TX      77494
 PENELOPE GREEN                                     ADDRESS REDACTED
 PENN ROYALTY COMPANY          PENN ROYALTY         PO BOX 2356                                                        OKLAHOMA CITY   OK      73101-2356
 PENNIE J MALOTTE                                   ADDRESS REDACTED
 PENNY HILL ROSSER                                  ADDRESS REDACTED
 PENNY LUDDECKE                                     ADDRESS REDACTED
 PENNYE SUE RALSTON                                 ADDRESS REDACTED
 PENNYE SUE RALSTON TRUST                           ADDRESS REDACTED
 PENTAGON OIL COMPANY                               PO BOX 399                                                         KILGORE         TX      75663-0399
 PENTERRA SERVICES LLC                              P.O. BOX 82285                                                     LAFAYETTE       LA      70598
 PENWAY GROUP LP                                    2111 DRISCOLL ST                                                   HOUSTON         TX      77019
 PERCY CASPER and ANN QUINETTA CASPAR HWJT          ADDRESS REDACTED
 PEREGRINE ENERGY LP                                2101 CEDAR SPRINGS ROAD STE 1800                                   DALLAS          TX      75201
 PEREGRINE ENERGY LP           MYRA PICKENS         2101 CEDAR SPRINGS ROAD STE 1800                                   DALLAS          TX      75201
 PEREGRINE PETROLEUM INC       CO SURGE PETROLEUM   1200 736 6TH AVE SW                                                CALGARY         AB      T2P 3T7      CANADA
 PEREGRINE PETROLEUM PARTNERS LTD                   2101 CEDAR SPRINGS ROAD STE 1800                                   DALLAS          TX      75201
 PEREGRINE PETROLEUM PARTNERS  MYRA
                                 LTD PICKENS        2101 CEDAR SPRINGS ROAD STE 1800                                   DALLAS          TX      75201
 PERELAM LLC                                        8300 FM 1960, STE 350                                              HOUSTON         TX      77070
 PERELLA WEINBERG PARTNERS LP                       1111 BAGBY STREET, SUITE 4900                                      HOUSTON         TX      77002
 PERFEX CHEMICAL SOLUTIONS LLC                      PO BOX 933                                                         PAMPA           TX      79066
 PERFORMANCE TECHNOLOGIES LLC                       3715 SOUTH RADIO ROAD                                              EL RENO         OK      73036
 PERFORMANCE WELLHEAD and FRAC COMPONENTS LLC       8505 JACKRABBIT ROAD, SUITE A                                      HOUSTON         TX      77095
 PERKINS ENERGY COMPANY                             PO BOX 878                                                         DUNCAN          OK      73534-0878
 PERMIAN TANK and MANUFACTURING                     P.O. BOX 205642                                                    DALLAS          TX      75320-5642
 PERNETHIA D DORITY                                 ADDRESS REDACTED
 PEROXYCHEM LLC                                     27416 NETWORK PLACE                                                CHICAGO         IL      60673-1274
 PERRI R VOGE                                       ADDRESS REDACTED
 PERRY HELTON JR                                    ADDRESS REDACTED
 PERRY L DRAGON                                     ADDRESS REDACTED
 PERRY M FIELDS III                                 ADDRESS REDACTED
 PERRY SCOTT BAKER                                  ADDRESS REDACTED
 PERRY SIMS AND                                     ADDRESS REDACTED
 PERRYTON TRANSPORT LLC                             PO BOX 735                                                         PERRYTON        TX      79070
 PERVORSE FAMILY TR DTD 31497                       ADDRESS REDACTED
 PETCO LIMITED                                      P O BOX 911                                                        BRECKENRIDGE    TX      76424
 PETE CRUM                                          ADDRESS REDACTED
 PETER and NANCY KEANE TRUST DTD 11299              ADDRESS REDACTED
 PETER BIKE                                         ADDRESS REDACTED
 PETER DAVID SOLOMON                                ADDRESS REDACTED
 PETER E BATZELL                                    ADDRESS REDACTED
 PETER E NIELSEN                                    ADDRESS REDACTED
 PETER F CAMERON                                    ADDRESS REDACTED
 PETER FIELDING DAVIS ELSER TRUST                   ADDRESS REDACTED
 PETER K BIRKENFELDER                               ADDRESS REDACTED
 PETER KEVIN DUVALL                                 ADDRESS REDACTED
 PETER L WILSON                                     ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 229 of 315
                                           Case 20-11441-BLS            Doc 241          Filed 08/10/20     Page 238 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


               Company                  Notice Name                 Address1                Address2        Address3           City    State       Zip      Country
 PETER MICHAEL HAKE AND                                 ADDRESS REDACTED
 PETER MICHAEL HRONOPULOS                               ADDRESS REDACTED
 PETER N MOLITOR JR                                     ADDRESS REDACTED
 PETER S SCOTT                                          ADDRESS REDACTED
 PETER WILLIAM CULLEY                                   ADDRESS REDACTED
 PETRA EXPLORATION and PRODUCTIONDAVID
                                     LLC
                                       L SCHRADER       17950 PRESTON RD,SUITE 900                                     DALLAS          TX      75252
 PETRA RESOURCES LLC                                    1621 QUEENSTOWN ROAD                                           OKLAHOMA CITY   OK      73116-5522
 PETRA RESOURCES LLC             JOSEPH F MESSENBAUGH IIILLC PETRA RESOURCES         1621 QUEENSTOWN ROAD              OKLAHOMA CITY   OK      73116-5522
 PETRA TRUST I                                           1645 S CHEYENNE STE 100                                       TULSA           OK      74119
 PETRA TRUST I                                          ADDRESS REDACTED
 PETRA TRUST II                                          1645 S CHEYENNE STE 100                                       TULSA           OK      74119
 PETRA TRUST II                                         ADDRESS REDACTED
 PETRO GUARDIAN LLC                                      29089 KRENTEL ROAD, SUITE 100                                 LACOMBE         LA      70445
 PETRO PARTNERS LIMITED                                  PO BOX 180694                                                 ARLINGTON       TX      76096-0694
 PETROLEUM STRATEGIES UNLIMITED  INC                    13120 BOX CANYON RD                                            OKLAHOMA CITY   OK      73142
 PETROLEUM SYNERGY GROUP INC                             980 CAUGHLIN CROSSING STE 102                                 RENO            NV      89519
 PETROLEUM SYNERGY GROUP INC PETROLUEM SYNERGY GROUP     980 INC
                                                             CAUGHLIN CROSSING STE 102                                 RENO            NV      89519
 PETROSTONE LLC                                          PO BOX 192167                                                 DALLAS          TX      75219
 PETROVEN INC                                            5949 SHERRY LANE, SUITE 835                                   DALLAS          TX      75225
 PetroVen, Inc.                                          5930 West Parker Rd.                                          Plano           TX      75093
 PEVEHOUSE INC                                           3300 N A ST BLDG 1-201                                        MIDLAND         TX      79705-5416
 PEYTON MCKAIG EASTEP                                   ADDRESS REDACTED
 PEYTON OIL and GAS INCDNU INACTIVE                      105 N 5TH STREET                                              CANADIAN        TX      79014-2227
 PEYTON ROYALTIES LP                                     105 N. 5TH ST                                                 CANADIAN        TX      79014
 PEYTON ROYALTIES LP                                     105 N 5TH ST                                                  CANADIAN        TX      79014-2217
 PFANENSTIEL COMPANY LLC                                 PO BOX 12928                                                  OKLAHOMA CITY   OK      73157-2928
 PGP HOLDINGS 1 LLC                                      104 TOWNPARK DRIVE                                            KENNESAW        GA      30144
 PHEASANT ENERGY LLC             KEVIN DUNAGAN           PO BOX 471458                                                 FORT WORTH      TX      76147
 PHIL D LAMB                                            ADDRESS REDACTED
 PHIL DOLLAR OILFIELD SERVICES INC                       P.O. BOX 744                602 S. JUNIPER                    PERRYTON        TX      79070
 PHIL HOMERATHA                                         ADDRESS REDACTED
 PHIL L EDWARDS                                         ADDRESS REDACTED
 PHIL PATOCKA                                           ADDRESS REDACTED
 PHIL RAY ESTER                                         ADDRESS REDACTED
 PHIL STEINERT and VICKIE STEINERT JTWROS               ADDRESS REDACTED
 PHIL SUTTER AND                                        ADDRESS REDACTED
 PHILCON DEVELOPMENT CO                                  801 S FILLMORE SUITE 630                                      AMARILLO        TX      79101
 PHILIP A GALBREATH                                     ADDRESS REDACTED
 PHILIP and CARLA JOHNSTON HandW JT                     ADDRESS REDACTED
 PHILIP B RHODES                                        ADDRESS REDACTED
 PHILIP B RHODES                                        ADDRESS REDACTED
 PHILIP BRIAN GAINEY                                    ADDRESS REDACTED
 PHILIP BRYAN CONRAD                                    ADDRESS REDACTED
 PHILIP F CARD                                          ADDRESS REDACTED
 PHILIP F MOORE                                         ADDRESS REDACTED
 PHILIP J JOHNSTON                                      ADDRESS REDACTED
 PHILIP K JOSS                                          ADDRESS REDACTED
 PHILIP KNOX KEY                                        ADDRESS REDACTED
 PHILIP L VAN DORSTON                                   ADDRESS REDACTED
 PHILIP L WHITE                                         ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 230 of 315
                                             Case 20-11441-BLS              Doc 241          Filed 08/10/20   Page 239 of 323
                                                                                        Exhibit C
                                                                                     Creditor Matrix
                                                                                Served via First Class Mail


                Company                 Notice Name                  Address1                  Address2       Address3          City     State       Zip      Country
 PHILIP MALONE RICKETTS                                   ADDRESS REDACTED
 PHILIP S SPEED                                           ADDRESS REDACTED
 PHILIPPE J DESAUTELS                                     ADDRESS REDACTED
 PHILLIP BECK                                             ADDRESS REDACTED
 PHILLIP BUSBEE                                           ADDRESS REDACTED
 PHILLIP CARROLL IMEL                                     ADDRESS REDACTED
 PHILLIP E ORR                                            ADDRESS REDACTED
 PHILLIP EDWARD PFANENSTIEL and                           ADDRESS REDACTED
 PHILLIP G FINNEGAN IRREV TR DTD 72408                    ADDRESS REDACTED
 PHILLIP H SNOWDEN                                        ADDRESS REDACTED
 PHILLIP J and KATHERINE M COX                            ADDRESS REDACTED
 PHILLIP J KREICK                                         ADDRESS REDACTED
 PHILLIP REX SANDERS                                      ADDRESS REDACTED
 PHILLIP REX SANDERS TRUST                                ADDRESS REDACTED
 PHILLIP TINSLEY and VIOLA TINSLEY                        ADDRESS REDACTED
 PHILLIP W and BARBARA A DUNCAN                           ADDRESS REDACTED
 PHILLIP W DOUD AND                                       ADDRESS REDACTED
 PHILLIP WAYNE SNYDER                                     ADDRESS REDACTED
 PHILLIPS 66 COMPANY                                      201 NW 63RD STREET, SUITE 300                                  OKLAHOMA CITY   OK      73116
 PHILLIPS 98 LTD                  HARRY H PHILLIPS        PO BOX 15010                                                   AMARILLO        TX      79105
 PHILLIPS 98, LTD                                         PO BOX 15010                                                   AMARILLO        TX      79105
 PHILLIPS and SON TRUCKING LLC                            PO BOX 369                                                     WOODWARD        OK      73802
 PHILLIPS EXPLORATION and DEVELOPMENT                     ADDRESS REDACTED
 PHILLIPS FAMILY 2006 ROYALTY ACQUISITION
                                  COLLIN PHILLIPS
                                           PARTNERSHIP
                                                  AGENT LP330 MARSHALL ST STE 300                                        SHREVEPORT      LA      71101
 PHILLIPS K CAMPBELL JR                                   ADDRESS REDACTED
 Phillips Murrah P.C.                                     101 N Robinson Ave, 13th Floor                                 Oklahoma City   OK      73102
 PHILLIPS MURRAH PC                                       101 N ROBINSON                 THIRTEENTH FLOOR                OKLAHOMA CITY   OK      73102
 PHILLIPS MURRAY REV TRUST                                ADDRESS REDACTED
 PHINO RESOURCES COMPANY LLC                              1021 NW GRAND BLVD                                             OKLAHOMA CITY   OK      73118
 PHOEBE KAY SACKETT                                       ADDRESS REDACTED
 PHOENICIAN RESOURCES ASSET MANAGEMENT LLC                1221 MCKINNEY STREET, SUITE 2880                               HOUSTON         TX      77010
 PHOENIX HYDROCARBONS, LLLP                               P.O. BOX 2802                                                  MIDLAND         TX      79702
 PHOENIX TECHNOLOGY SERVICES USA INC                      12329 LUTTEN ROAD                                              HOUSTON         TX      77066
 PHOENIX TECHNOLOGY SERVICES USA INC                      P. O. BOX 205413                                               DALLAS          TX      75320-5413
 PHYLLIS A GARDNER                                        ADDRESS REDACTED
 PHYLLIS A NANCE                                          ADDRESS REDACTED
 PHYLLIS A TUCKER                                         ADDRESS REDACTED
 PHYLLIS ANN MCDONALD                                     ADDRESS REDACTED
 PHYLLIS COOPER                                           ADDRESS REDACTED
 PHYLLIS F GUTHRIE REVOCABLE TRUST                        ADDRESS REDACTED
 PHYLLIS HALL                                             ADDRESS REDACTED
 PHYLLIS HEYLIGER                                         ADDRESS REDACTED
 PHYLLIS IRENE ESTER                                      ADDRESS REDACTED
 PHYLLIS J CAYWOOD                                        ADDRESS REDACTED
 PHYLLIS J WOOD                                           ADDRESS REDACTED
 PHYLLIS JO HOGE                                          ADDRESS REDACTED
 PHYLLIS JOHNSON                                          ADDRESS REDACTED
 PHYLLIS KAY HELTON                                       ADDRESS REDACTED
 PHYLLIS LAKEY WELK                                       ADDRESS REDACTED
 PHYLLIS LEE CLARK                                        ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                              Page 231 of 315
                                           Case 20-11441-BLS            Doc 241         Filed 08/10/20   Page 240 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


              Company                  Notice Name              Address1                Address2         Address3          City     State       Zip      Country
 PHYLLIS MCENTIRE                                    ADDRESS REDACTED
 PHYLLIS N HULSIZER                                  ADDRESS REDACTED
 PHYLLIS YOUNG                                       ADDRESS REDACTED
 PICKENS FINANCIAL GROUP LTD                         10100 NORTH CENTRAL EXPRESSWAY
                                                                                  #200                              DALLAS          TX      75231-4159
 Pierce & ONeill                                     ADDRESS REDACTED
 PIERCE and ONEILL LLP                               4203 MONTROSE BOULEVARD                                        HOUSTON         TX      77006
 PIERCE DOUGLAS P                                    ADDRESS REDACTED
 PIERCE FAMILY TRUST DTD 6112018                     ADDRESS REDACTED
 PIERCE MINERAL LLLP                                 2805 WEST 15TH AVENUE                                          AMARILLO        TX      79102-2244
 PIERRE R LAMOND                                     ADDRESS REDACTED
 PIMA OIL & GAS LLC                                  PO BOX 2484                                                    EDMOND          OK      73083-2484
 PIMA OIL and GAS LLC           LLC PIMA OIL and GAS PO BOX 2484                                                    EDMOND          OK      73083-2484
 PINE OIL and GAS LTD A TX LTD  PARTNERSHIPGENERAL PARTNER
                                                     P O BOX 293898                                                 LEWISVILLE      TX      75029-3898
 PINION GROUP LLC               SEAMUS PINION        PO BOX 52383                                                   TULSA           OK      74152-0383
 PINKSTON RESOURCES LIMITED PARTNERSHIP
                                SCOTT PINKSTON       500 N AKARD ST, SUITE 2970                                     DALLAS          TX      75201
 PINNACLE BUSINESS SYSTEMS INC                       3824 S. BOULEVARD STREET, SUITE 200                            EDMOND          OK      73013-5781
 PINNACLE ENERGY SERVICES LLC                        9420 CEDAR LAKE AVE                                            OKLAHOMA CITY   OK      73114
 PIONEER INVESTMENT INC                              19450 STATE HIGHWAY 249, SUITE 200                             HOUSTON         TX      77070
 PIONEER NATURAL RESOURCES USA INC                   PO BOX 3178                                                    MIDLAND         TX      79702-3178
 PIONEER TELEPHONE COOPERATIVE                       P.O. BOX 539                                                   KINGFISHER      OK      73750
 PIONEER TELEPHONE COOPERATIVE                       PO BOX 729                                                     SHATTUCK        OK      73858-0729
 PIONEER WIRELINE SERVICES                           P.O. BOX 202567                                                DALLAS          TX      75320-2567
 PIPE DISTRIBUTORS LTD                               P.O. BOX 23237                                                 HOUSTON         TX      77228-3237
 PIPE SPECIALTIES INC                                PO BOX 132283                                                  SPRING          TX      77393
 PIPER ANN BAIN                                      ADDRESS REDACTED
 PISTOL RESOURCES LLC                                1005 GARLINGTON ST                                             BOWIE           TX      76230
 PITT HUNTING CLUB LLC          DANIEL CASTRO        292 PINTAIL PLACE                                              GILMER          TX      75645
 PITTS JOSHUA A                                      ADDRESS REDACTED
 PJ INVESTMENTS LLC                                  P.O. BOX 2032                                                  DURANGO         CO      81302-2032
 PLAINS MARKETING LP                                 14201 CALIBER DRIVE, SUITE 100                                 OKLAHOMA CITY   OK      73134
 PLAINS OIL CO INC                                   924 S MERRITT RD                                               OKLAHOMA CITY   OK      73120
 PLAINS PRODUCTION INC                               1313 CAMPBELL RD, BLDG D                                       HOUSTON         TX      77055
 PLAINS PRODUCTION INC          MICHAEL C KRENGER    1313 CAMPBELL RD, BLDG D                                       HOUSTON         TX      77055
 PLAINSMAN PROPERTIES LLC       SHAWNNA PAINE        PO BOX 526                                                     ENID            OK      73702
 PLAN INTERNATIONAL USA         PLAN INTERNATIONAL   ATTN LESLIE HALEY, BEQUEST ADMINISTRATOR
                                                                                  155 PLAIN WAY                     WARWICK         RI      02886
 PLATFORM ENERGY III LLC        JUSTIN RUSSELL       1200 SUMMIT AVE                                                FORT WORTH      TX      76102
 PLAYA PETROLEUM INC                                 P.O. BOX 15205                                                 AMARILLO        TX      79105
 PLAYA PETROLEUM INC                                 PO BOX 15247                                                   AMARILLO        TX      79105
 PLAYA PETROLEUM INC                                 P.O. BOX 15205                                                 AMARILLO        TX      79105-5247
 PLS                                                 P.O. BOX 4987                                                  HOUSTON         TX      77210-4987
 PLS INC                                             P. O. BOX 4987                                                 HOUSTON         TX      77210-4987
 PNH RESOURCES LLC                                   PO BOX 160892                                                  SAN ANTONIO     TX      78280
 POINTED ROCK RESOURCES LLC                          PO BOX 20661                                                   OKLAHOMA CITY   OK      73156
 POLARIS OPERATING LLC                               5944 LUTHER LANE                                               DALLAS          TX      75225
 POLLACK FAMILY REVOCABLE TRUST                      ADDRESS REDACTED
 POLLY J DOWNING                                     ADDRESS REDACTED
 POLLY JEAN PARNELL DOUGLAS                          ADDRESS REDACTED
 POLY PIPE INC                                       P.O. BOX 811                                                   WOODWARD        OK      73802
 POND and COMPANY                                    3500 PARKWAY LANE, SUITE 600                                   NORCROSS        GA      30092
 POPE FAMILY TRUST DTD 5 20 16                       ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 232 of 315
                                           Case 20-11441-BLS            Doc 241         Filed 08/10/20   Page 241 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


            Company                    Notice Name             Address1                Address2          Address3         City      State       Zip      Country
 POPEYE PARTNERS LLC                                6175 MAIN ST, SUITE 250                                         FRISCO          TX      75034
 POPS LEGACY LLC                LLP POPS LEGACY     JEANNE DOUGLAS - PRESIDENT3214 FALLING BROOK                    SAN ANTONIO     TX      78258
 PORTALES PETROLEUM CORPORATION                     PO BOX 5130                                                     FRISCO          TX      75035
 PORTER PRODUCTION & CONSULTING INC                 PO BOX 1160                                                     GIDDINGS        TX      78942
 PORTER PRODUCTION and CONSULTING
                                DAVIDINC
                                      J PORTER      PO BOX 1160                                                     GIDDINGS        TX      78942
 PORTIA CLAYTON                                     ADDRESS REDACTED
 PORTMAN MINERALS LLC                               2424 NW 55TH PLACE                                              OKLAHOMA CITY   OK      73112-7723
 POSEY FAMILY TRUST DATED 12 30 88                  ADDRESS REDACTED
 POSSE ENERGY LTD                                   PO BOX 4585                                                     HOUSTON         TX      77210
 POST AMY M                                         ADDRESS REDACTED
 POTTER COUNTY CLERK                                P.O. BOX 9638                                                   AMARILLO        TX      79105
 POTTER COUNTY TAX OFFICE                           PO BOX 2289                                                     AMARILLO        TX      79105-2289
 POVEN TORQUE LLC                                   PO BOX 1037                                                     MOORELAND       OK      73852
 POWELLS SERVICE INC                                P.O. BOX 6                                                      ELK CITY        OK      73648
 POWER RIG LLC                                      PO BOX 1570                                                     WOODWARD        OK      73802
 POWERS LLOYD D                                     ADDRESS REDACTED
 PPS TRUCKING                                       PO BOX 698                                                      HENNESSEY       OK      73742
 PPS TRUCKING LLC                                   PO BOX 698                                                      HENNESSEY       OK      73742
 PR LIQUIDATING TRUST                               ADDRESS REDACTED
 PR NEWSWIRE ASSOC LLC                              G.P.O. BOX 5897                                                 NEW YORK        NY      10087-5897
 PRAIRIE FUEL LLC                                   ADDRESS REDACTED
 PRAIRIE FUEL, L.L.C.                               618 TRAIL SIDE DR.                                              DUNCAN          OK      73533
 PRAIRIEFIRE COFFEE ROASTERS                        10821 E 26TH ST. N                                              WICHITA         KS      67226
 PRATHER LIVING TRUST DTD 692016                    PO BOX 442                                                      SHATTUCK        OK      73858
 PRATHER LIVING TRUST DTD 692016                    ADDRESS REDACTED
 PRATT FAMILY PARTNERSHIP                           PO BOX 1675                                                     WOODWARD        OK      73802
 PRECISION COMPRESSION LLC                          2007 RANGER HIGHWAY                                             WEATHERFORD     TX      76088
 PRECISION ENERGY SERVICES INC                      P.O. BOX 200698                                                 DALLAS          TX      75320-0698
 PRECISION WELLHEAD SERVICES LLC                    PO BOX 1039                                                     PAMPA           TX      79066
 PREMIER CHEMICAL and OILFILED SUPPLY LLC           PO BOX 42                                                       CALUMET         OK      73014
 PRENTICE W LESLIE                                  ADDRESS REDACTED
 PRESBYTERIAN CHURCH USA FDN CO FARMERS NATIONAL COP. O. BOX 3480               OIL & GAS DEPT.                     OMAHA           NE      68103-0480
 PRESIDIO HOLDINGS INC                              PO BOX 822169                                                   PHILADELPHIA    PA      19182-2169
 PRESIDIO INVESTMENT HOLDINGS LLC                   500 W 7TH ST, STE 803                                           FORT WORTH      TX      76102
 PRESIDIO INVESTMENT HOLDINGS LLC
                                PRESIDIO PETROLEUM  500 W 7TH ST, STE 803                                           FORT WORTH      TX      76102
 PRESIDIO MPO LLC                                   500 W 7TH ST, SUITE 803                                         FORT WORTH      TX      76102
 PRESIDIO MPO LLC               BRETT BARNES        500 W 7TH ST, SUITE 803                                         FORT WORTH      TX      76102
 PRESIDIO PETROLEUM LLC                             500 W 7TH ST, STE 803                                           FORT WORTH      TX      76102
 PRESIDSO NETWORKED SOLUTIONS                       510 N. BROOKLINE AVENUE, SUITE 750                              OKLAHOMA CITY   OK      73112
 PRESSER CONSTRUCTION INC                           BOX 1679                                                        HALLSVILLE      TX      75650
 PRESTA ROYALTY LLC                                 4455 CAMP BOWIE BLVD, SUITE 114 #49                             FORT WORTH      TX      76107
 PRESTIGE INTERCOSTAL ENTERPRISES IN                ADDRESS REDACTED
 PRESTON BUCK AND                                   ADDRESS REDACTED
 PRESTON INTERESTS OPERATING LP                     1301 SOUTH CAPTIAL OF TEXASSUITE
                                                                                 HIGHWAY
                                                                                       A-230                        AUSTIN          TX      78746
 PRESTON LEE PUGH                                   ADDRESS REDACTED
 PRESTON MINERALS INC           C/O THE THOMPSON CO 12400 COIT RD, STE 625                                          DALLAS          TX      75251
 PRESTON MINERALS INC           DEAN A RENKES       C/O THE THOMPSON CO         12400 COIT RD, STE 625              DALLAS          TX      75251
 PRESTON W MADDEN                                   ADDRESS REDACTED
 PRESTWICK RESOURCES LLC                            PO BOX 7                                                        EL CAMPO        TX      77437
 PRIME OPERATING CO                                 PO BOX 4927                 MSC300                              HOUSTON         TX      77210-4927


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 233 of 315
                                            Case 20-11441-BLS              Doc 241         Filed 08/10/20    Page 242 of 323
                                                                                      Exhibit C
                                                                                   Creditor Matrix
                                                                              Served via First Class Mail


             Company                   Notice Name                Address1                 Address2          Address3         City    State     Zip         Country
 PRIMITIVE PETROLEUM INC                               4514 ROBIN LANE                                                  MIDLAND       TX    79707
 PRIMUS REVOCABLE LIVING TRUST                         ADDRESS REDACTED
 PRINCETON ADVISORY                                    190 S LASALLE ST 8TH FLR                                         CHICAGO       IL    60603
 PRINCIPAL PROPERTIES OandG LLCDOUG LAUFER             1603 ENFIELD ROAD, STE 101                                       AUSTIN        TX    78703
 PRIORITY ARTIFICIAL LIFT SERVICES LLC                 PO BOX 54465                                                     NEW ORLEANS   LA    70154-4465
 PRIORITY GAS PARTNERS                                 PO BOX 10158                                                     MIDLAND       TX    79702
 PRISCILLA B GUEST                                     ADDRESS REDACTED
 PRISCILLA DAVIS GRAVELY                               ADDRESS REDACTED
 PRISM ENERGY INC                                      PO BOX 190                                                       GLENPOOL      OK    74033
 PRIZE ENERGY RESOURCES INC RAGAN PETROLEUM INC        #774031 4031 SOLUTIONS CENTER                                    CHICAGO       IL    60677-4000
 PRO GAS SERVICES LLC                                  5949 SHERRY LANE, SUITE 970                                      DALLAS        TX    75225
 PRO JECT CHEMICALS LLC                                1800 HUGHES LANDING BLVD SUITE 175                               THE WOODLANDS TX    77380
 PRODIGAL RESOURCES LLC                                14213 CALAIS CIRCLE                                              OKLAHOMA CITY OK    73142
 PRODUCTION STRING SERVICES LLC                        PO BOX 349                                                       ENID          OK    73702-0349
 PROGRESSIVE MISSIONARY BAPTIST CHUR                   702 N. 7TH                                                       ENID          OK    73701-3329
 PROHAUL TRANSPORTS LLC                                P O BOX 1484                                                     LOWELL        AR    72745
 PROPERTY VENTURES OF LOUISIANA INC                    P.O. BOX 35809                                                   WEST MONROE   LA    71294-5809
 PROPETRO SERVICES INC                                 P.O. BOX 734247                                                  DALLAS        TX    75373-4247
 PROSTAR SERVICES OKLAHOMA                             PO BOX 113030                                                    CARROLLTON    TX    75011-3030
 PROTEGE ENERGY LLC                                    5100 E. SKELLY DRIVE         SUITE 555                           TULSA         OK    74135
 PROVEN RESERVES CORPORATION                           PO BOX 702424                                                    DALLAS        TX    75370-2424
 PROVIDENCE ENERGY OPERATORS LLC                       16400 NORTH DALLS PKWY, SUITE 400                                DALLAS        TX    75248
 PROVIDENCE MINERALS LLC                               16400 NORTH DALLAS PKWY, SUITE 400                               DALLAS        TX    75248
 PROVIDENCE MINERALS LTD                               16400 DALLAS PKWY, SUITE 400                                     DALLAS        TX    75248
 PROVIDENCE MINERALS LTD         DBA PROVIDENCE MINERALS
                                                       16400
                                                         LLC DALLAS PKWY, SUITE 400                                     DALLAS        TX    75248
 PROWLER TRANSPORTATION INC                            P.O. BOX 2030                                                    WEATHERFORD OK      73096
 PRUDENT ENERGY LTD INC                                PO BOX 41106                                                     HOUSTON       TX    77241-1106
 PRUITT TOOLS and SUPPLY CO INC                        PO BOX 181359                                                    FT SMITH      AR    72918
 PSHIGODA OIL and GAS INC        PSHIGODA OIL          814 S. INDIANA                                                   PERRYTON      TX    79070
 PUBLIC SERVICE COMPANY OF OKLAHOMA                    212 E 6TH ST                                                     TULSA         OK    74119
 PUBLIC SERVICE COMPANY OF OKLAHOMA                    PO BOX 371496                                                    PITTSBURGH    PA    15250-7496
 PUCKETT HOLDINGS LLC                                  5460 S QUEBEC ST SUITE 250                                       GREENWOOD VILLAGE
                                                                                                                                      CO    80111-1928
 PUKAITE JOSEPH C                                      ADDRESS REDACTED
 PULSESTREAM INTERNET SERVICES LLC                     1860 CROWN DRIVE                                                 DALLAS        TX    75234
 PUMP DOWN SOLUTIONS LLC                               PO BOX 578                                                       DUNCAN        OK    73534-0578
 PW POWERS LOVING TRUST                                ADDRESS REDACTED
 PYRON FAMILY REVOCABLE TRUST                          ADDRESS REDACTED
 Q ENGINEERING LLC                                     152 RADNEY ROAD                                                  HOUSTON       TX    77024
 Q4 INC                                                469-A KING STREET W.                                             TORONTO       ON    M5V 1K4      CANADA
 QBE INSURANCE CORPORATION                             55 WATER STREET                                                  NEW YORK      NY    10041
 QEP ENERGY COMPANY                                    INDEPENDENCE PLAZA           1050 17TH ST SUITE 500              DENVER        CO    80265
 QEP ENERGY COMPANY                                    PO BOX 204028                                                    DALLAS        TX    75320-4028
 QEP ENERGY COMPANY                                    PO BOX 204033                                                    DALLAS        TX    75320-4033
 QEP Resources                                         PO BOX 204028                                                    DALLAS        TX    75320-4028
 QEP RESOURCES INC                                     PO BOX 204028                                                    DALLAS        TX    75320-4028
 QES DIRECTIONAL DRILLING LLC                          DEPT 158                                                         HOUSTON       TX    77210-4346
 QES DIRECTIONAL DRILLING LLC DEPT 158                 PO BOX 4346                                                      HOUSTON       TX    77210-4346
 QES PRESSURE CONTROL LLC                              DEPT #105                                                        HOUSTON       TX    77210-4346
 QES PRESSURE CONTROL LLC        DEPT #105             PO BOX 4346                                                      HOUSTON       TX    77210-4346
 QGR LLC                         TYLER JOHNSTON        109 W MAIN ST                                                    TRINIDAD      CO    81082


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                            Page 234 of 315
                                           Case 20-11441-BLS             Doc 241          Filed 08/10/20   Page 243 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


             Company                   Notice Name                  Address1                Address2       Address3           City     State       Zip      Country
 QTIP TRUST                                              ADDRESS REDACTED
 QUAD GAS CORP                                           675 BERING DRIVE            SUITE 650                        HOUSTON          TX      77057
 QUADREP INC PRFITS SHARING PLAN                         10061 BUBB RD #200                                           CUPERTINO        CA      95014
 QUAESTUS CORPORATION           DAVID RITCHIE            310 HENNESSEY ST                                             ENID             OK      73701
 QUAIL CREEK ROYALTY LLC        CO XTO ENERGY INC        PO BOX 840780                                                DALLAS           TX      75284-0780
 QUAILWOOD PROPERTIES LLC       OK LIMITED LIABILITY COMPANY
                                                         2200 W OKLAHOMA AVE                                          ENID             OK      73703-5419
 QUANNAH PANHANDLE LLC                                   6600 LYNDON B. JOHNSON FWY.                                  DALLAS           TX      75240
 QUANTUM PROPERTIES INC         MD KEYES                 PO BOX 820467                                                HOUSTON          TX      77282-0467
 QUARLES INCOME TRUST                                    ADDRESS REDACTED
 QUARTZ ROYALTY LLC             LLC QUARTZ ROYALTY       PO BOX 1433                                                  CHICKASHA        OK      73023
 QUASAR ENERGY SERVICES INC                              3288 FM 51                                                   GAINESVILLE      TX      76240
 QUEEN GROUP HOLDINGS LLC       BRIAN QUEEN              PO BOX 700037                                                DALLAS           TX      75370
 QUENTIN LAQUEY AND BILLIE L LAQUEY HW JT                ADDRESS REDACTED
 QUICK MOVERS LLC                                        P.O. BOX 1112                                                ENID             OK      73702
 QUICK PUMP SERVICE LLC                                  PO BOX 813                                                   HENNESSEY        OK      73742
 QUIEN SABE OIL and GAS CO LLC                           1001 MCKINNEY SUITE 2200                                     HOUSTON          TX      77002
 QUIGLEY FAMILY TRUST                                    ADDRESS REDACTED
 QUINTANA ENERGY SERVICES LLC                            1415 LOUISIANA STREET, SUITE 2900                            HOUSTON          TX      77002
 QUINTIN LITTLE COMPANY OIL & GAS LIMITED PARTNERSHIP PO BOX 1509                                                     ARDMORE          OK      73402
 QUINTIN LITTLE COMPANY OIL and GAS
                                DAVID
                                    LIMITED
                                       W MANNAS
                                            PARTNERSHIP PO BOX 1509                                                   ARDMORE          OK      73402
 QUINTINA C MCDONNEL                                     ADDRESS REDACTED
 QUIRK MINERALS LIMITED PARTNERSHIP
                                LLC QUIRK MINERALS       622 W. RHAPSODY STE A                                        SAN ANTONIO      TX      78216-2607
 QUORUM BUSINESS SOLUTIONS INC                           811 MAIN STREET, SUITE 2000                                  HOUSTON          TX      77002
 QUORUM BUSINESS SOLUTIONS USA INC                       P.O. BOX 205973                                              DALLAS           TX      75320-5973
 QUYEN N NINH AND                                        ADDRESS REDACTED
 QUYNH NGOC NINH                                         ADDRESS REDACTED
 R & G OIL COMPANY                                       PO BOX 130                                                   NEWCASTLE        OK      73065
 R and G HOLDINGS LLC           BOKF NA DBA BANK OF OKLAHOMA
                                                         JAYNE WALKER
                                                                 AGENT               PO BOX 1588                      TULSA            OK      74101
 R and R BLACK LLC              CO MARKS AND ROUND INC 7312 N MACARTHUR                                               OKLAHOMA CITY    OK      73132
 R and R CONCEPTS INC           CO JOE AND FAE WILSON R JOE WILSON                   431 N OAKWOOD RD                 ENID             OK      73703-3711
 R and R ROYALTY LTD            AVINASH C AHULA          500 N SHORELINE STE 322                                      CORPUS CHRISTI   TX      78411
 R and R WATER CONDITIONING                              298 BEELER RD                                                BRANSON          MO      65616
 R and R WATER CONDITIONING                              PO BOX 788                                                   CLINTON          OK      73601
 R C BRADLEY REVOCABLE TRUST DTD 1 1 1979                ADDRESS REDACTED
 R D JONES INC                                           PO BOX 960155                                                OKLAHOMA CITY    OK      73196-0155
 R E GUEST DBA R E GUEST OIL PRODUCER                    ADDRESS REDACTED
 R GAIL WINTERMUTE                                       ADDRESS REDACTED
 R J C FAMILY REVOCABLE TRUST AGREEMENT DTD 1 31 2012 ADDRESS REDACTED
 R J GARDNER                                             ADDRESS REDACTED
 R J PHILBRICK                                           ADDRESS REDACTED
 R JOE WILSON                                            ADDRESS REDACTED
 R KIRK WHITMAN                                          ADDRESS REDACTED
 R KIRK WHITMAN                                          ADDRESS REDACTED
 R M TRUCKING LLC                                        12239 N 1680 RD                                              ERICK            OK      73645
 R MICHAEL LORTZ                                         ADDRESS REDACTED
 R N CANON and F G CANON                                 ADDRESS REDACTED
 R P DYKES                                               ADDRESS REDACTED
 R R COTTRILL LOVING TR DTD 1081993                      ADDRESS REDACTED
 R R LONDOT                                              ADDRESS REDACTED
 R STAN JUMPER                                           ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 235 of 315
                                            Case 20-11441-BLS              Doc 241         Filed 08/10/20   Page 244 of 323
                                                                                      Exhibit C
                                                                                   Creditor Matrix
                                                                              Served via First Class Mail


               Company                        Notice Name            Address1                Address2       Address3        City    State     Zip      Country
 R&A ENERGY, LLC                                          PO BOX 188613                                                SACRAMENTO   CA    95818
 R&R WELL SERVICE INC                                     P.O. BOX 1805                                                WOODWARD     OK    73802
 R. Michael Lortz and Stuart Yelton                       ADDRESS REDACTED
 R1 LLC                               LLC R1              992 S. 4TH AVE.,            #100-512                         BRIGHTON     CO   80601
 R2R AND D LLC                                            610 S. MAIN STREET                                           BIG SPRING   TX   79720
 R3L TRUST                                                ADDRESS REDACTED
 RABSM LLC                            ANITA R PYLE        11033 EAST 15TH PLACE                                        TULSA        OK   74128
 RACHAEL D WILLIAMS AND                                   ADDRESS REDACTED
 RACHEL B MARTIN                                          ADDRESS REDACTED
 RACHEL BROOK HYDELL                                      ADDRESS REDACTED
 RACHEL BURNETTE                                          ADDRESS REDACTED
 RACHEL E AMEZQUITA                                       ADDRESS REDACTED
 RACHEL ELIZABETH WRIGHT TRUST                            ADDRESS REDACTED
 RACHEL HELTON                                            ADDRESS REDACTED
 RACHEL HORN DE KRIEZEL                                   ADDRESS REDACTED
 RACHEL L SCHEUERMAN                                      ADDRESS REDACTED
 RACHEL MAY FROST                                         ADDRESS REDACTED
 RACHELLE CRUZ CREECH                                     ADDRESS REDACTED
 RACHELLE R FOSTER                                        ADDRESS REDACTED
 RADELL BOOHER                                            ADDRESS REDACTED
 RADO ROYALTIES LLC                   CHAD ISAACS         5 INVERNESS DRIVE EAST                                       ENGLEWOOD    CO   80112
 RADONNA KAY CHRISTOPHER                                  ADDRESS REDACTED
 RAETHA BROSE                                             ADDRESS REDACTED
 RAGAN PETROLEUM INC                                      P O BOX 52305                                                LAFAYETTE    LA   70505
 RAGENIA G HUMPHREY                                       ADDRESS REDACTED
 RAGINA KNEDLER                                           ADDRESS REDACTED
 RAILROAD COMMISSION OF TEXAS                             P.O. BOX 12967                                               AUSTIN       TX    78711-2967
 RAILROAD COMMISSION OF TEXAS ATTN OIL and GAS DIVISION P.O. BOX 12967                                                 AUSTIN       TX    78711-2967
 Railroad Commission of Texas Oil and Gas Division        P.O. Box 12967                                               Austin       Texas 78711-2967
 RAINER RYAN M                                            ADDRESS REDACTED
 RALEIGH A BARRETT                                        ADDRESS REDACTED
 RALEIGH HARVEY ONEAL JR AND                              ADDRESS REDACTED
 RALPH A SALLUSTI PC                                      ADDRESS REDACTED
 RALPH ALLEN MOORE JR and                                 ADDRESS REDACTED
 RALPH AND BETTY JEAN REID                                ADDRESS REDACTED
 RALPH C and MARY D KREHBIEL                              ADDRESS REDACTED
 RALPH C KOHNKE                                           ADDRESS REDACTED
 RALPH D ELLIS                                            ADDRESS REDACTED
 RALPH E ANDERSON                                         ADDRESS REDACTED
 RALPH ESPACH INC                     INC RALPH ESPACH    PO BOX 3067                                                  ST CHARLES   IL   60174
 RALPH H SMITH RESTATED REVOCABLE TRUST                   ADDRESS REDACTED
 RALPH KINCAID                                            ADDRESS REDACTED
 RALPH L BRECKENRIDGE                                     ADDRESS REDACTED
 RALPH M WAGNER                                           ADDRESS REDACTED
 RALPH MCLEAN JR                                          ADDRESS REDACTED
 RALPH REID III                                           ADDRESS REDACTED
 RALPH S MOORE                                            ADDRESS REDACTED
 RALPH THOMAS HULL                                        ADDRESS REDACTED
 RALPH W MYERS                                            ADDRESS REDACTED
 RALPH WILLARD DISNEY TRUST DTD 032174                    ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                            Page 236 of 315
                                           Case 20-11441-BLS            Doc 241            Filed 08/10/20   Page 245 of 323
                                                                                      Exhibit C
                                                                                   Creditor Matrix
                                                                              Served via First Class Mail


            Company                  Notice Name                  Address1                   Address2       Address3          City     State       Zip      Country
 RALPH WILLIAM VIERSEN III                             ADDRESS REDACTED
 RALSTON LIVING TRUST                                  ADDRESS REDACTED
 RAM TRUCKING LLC                                      PO BOX 2446                                                     ELK CITY        OK      73648
 RAMESH and RAMILA PATEL                               ADDRESS REDACTED
 RAMESH PATEL                                          ADDRESS REDACTED
 RAMON A HAYES AND                                     ADDRESS REDACTED
 RAMON AND BENNETT ROUSTABOUT INC                      P.O. BOX 9                                                      BEAVER          OK      73932
 RAMON D RODRIQUEZ                                     ADDRESS REDACTED
 RAMONA GAYLE GOODRIDGE                                ADDRESS REDACTED
 RAMONA J ELLIOTT                                      ADDRESS REDACTED
 RAMONA JEAN MCPHERSON                                 ADDRESS REDACTED
 RAMONA NIX                                            ADDRESS REDACTED
 RAMONA SHAKLEE ESTATE                                 ADDRESS REDACTED
 RAMP RANCH LAND and LIVESTOCK LLC                     10196 COUNTY ROAD 18                                            CANADIAN        TX      79014
 RAMROD TRUCKING INC                                   3009 HOHL STREET                                                HOUSTON         TX      77093
 RAMSEY FAMILY TRUST                                   ADDRESS REDACTED
 RAN RICKS PRODUCTION LLC                              6051 N BROOKLINE               SUITE 101                        OKLAHOMA CITY   OK      73112
 RandA ENERGY LLC                                      PO BOX 188613                                                   SACRAMENTO      CA      95818
 RANDAL M STEVENS                                      ADDRESS REDACTED
 RANDAL MARCUS MCCORKLE                                ADDRESS REDACTED
 RANDAL PETROLEUM CORP                                 PO BOX 57706                                                    OKLAHOMA CITY   OK      73157-7706
 RANDAL THOMPSON                                       ADDRESS REDACTED
 RANDAL WOOTEN SMITH                                   ADDRESS REDACTED
 RANDALL and DONNA GITTHENS LIVING TRUST DTD 7212014   ADDRESS REDACTED
 RANDALL C DANKS                                       ADDRESS REDACTED
 RANDALL COUNTY TAX OFFICE                             P O BOX 9514                                                    AMARILLO        TX      79105-9514
 RANDALL CRAIG MANROSE                                 ADDRESS REDACTED
 RANDALL E CALVERT TRUSTEE                             ADDRESS REDACTED
 RANDALL FAMILY REVOCABLE TRUST DTD 8132003            ADDRESS REDACTED
 RANDALL KEITH LANEY AKA RANDY LANEY                   ADDRESS REDACTED
 RANDALL L SCHNEIDER AND                               ADDRESS REDACTED
 RANDALL L SHERROD LIFE ESTATE                         ADDRESS REDACTED
 RANDALL LEE WILSON                                    ADDRESS REDACTED
 RANDALL LYNN MEIER                                    ADDRESS REDACTED
 RANDALL M FLOYD AND                                   ADDRESS REDACTED
 RANDALL PAGE GOODWIN                                  ADDRESS REDACTED
 RANDALL SULLIVAN                                      ADDRESS REDACTED
 RANDALL TODD WILLIAMS                                 ADDRESS REDACTED
 RANDELL D PORTER                                      ADDRESS REDACTED
 RANDIE J AND KARLA D EVANS                            ADDRESS REDACTED
 RANDLE EUGENE BRYAN                                   ADDRESS REDACTED
 RANDOLPH C BRUTON JR                                  ADDRESS REDACTED
 RANDOLPH WHELESS FAMILY TRUST                         ADDRESS REDACTED
 RandR BLACK LLC               ROBIN S BLACK           7312 N MACARTHUR                                                OKLAHOMA CITY   OK      73132
 RandR WELL SERVICE INC                                P.O. BOX 1805                                                   WOODWARD        OK      73802
 RANDY AND CARMA MILLER                                ADDRESS REDACTED
 RANDY B JOHNSON                                       ADDRESS REDACTED
 RANDY BACHER                                          ADDRESS REDACTED
 RANDY BECK                                            ADDRESS REDACTED
 RANDY BILL HANKS                                      ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                            Page 237 of 315
                                         Case 20-11441-BLS            Doc 241         Filed 08/10/20   Page 246 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


             Company                 Notice Name               Address1               Address2         Address3          City     State       Zip      Country
 RANDY D MAXEY                                       ADDRESS REDACTED
 RANDY D SMITH AND                                   ADDRESS REDACTED
 RANDY DEAL                                          ADDRESS REDACTED
 RANDY DEAL                                          ADDRESS REDACTED
 RANDY DEAN WISEL                                    ADDRESS REDACTED
 RANDY E WELDON                                      ADDRESS REDACTED
 RANDY GILLIT                                        ADDRESS REDACTED
 RANDY J LORENZ                                      ADDRESS REDACTED
 RANDY J ONEAL                                       ADDRESS REDACTED
 RANDY J ROBY AND                                    ADDRESS REDACTED
 RANDY JAY CRAWFORD                                  ADDRESS REDACTED
 RANDY K and GLORIA E GOINS JT                       ADDRESS REDACTED
 RANDY L EDWARDS                                     ADDRESS REDACTED
 RANDY L MC ENTIRE                                   ADDRESS REDACTED
 RANDY L MCENTIRE and CRYSTAL M MCENTIRE JT          ADDRESS REDACTED
 RANDY L SPAULDING                                   ADDRESS REDACTED
 RANDY LANE GREEN                                    ADDRESS REDACTED
 RANDY LEE ECKERT                                    ADDRESS REDACTED
 RANDY LEE PARMAN                                    ADDRESS REDACTED
 RANDY LYNN CROSLIN                                  ADDRESS REDACTED
 RANDY M WINFIELD AND                                ADDRESS REDACTED
 RANDY OCONNOR                                       ADDRESS REDACTED
 RANDY OWEN HOOPER                                   ADDRESS REDACTED
 RANDY POFF                                          ADDRESS REDACTED
 RANDY REDDEN                                        ADDRESS REDACTED
 RANDY WALKER AND                                    ADDRESS REDACTED
 RANGE RESOURCES CORP                                100 THROCKMORTON SUITE #1200                                 FORT WORTH      TX      76102
 RANGE RESOURCES CORPORATIONDEPT 8054                P.O. BOX 650002                                              DALLAS          TX      75265-0002
 RANGE RESOURCES MIDCONTINENT LLC                    100 THROCKMORTON ST       STE 1200                           FORT WORTH      TX      76102
 RANGER DIRECTIONAL SERVICES LLC                     PO BOX 18673                                                 OKLAHOMA CITY   OK      73154
 RANGER ENERGY SERVICES LLC                          800 GESSNER, SUITE 1000                                      HOUSTON         TX      77024
 RANGER LAND SERVICES INC                            PO BOX 3487                                                  EDMOND          OK      73083-3487
 RANGER OILFIELD SERVICES CORPORATION                PO BOX 594                                                   HENNESSEY       OK      73742-0594
 RAQII LLC                                           5121 E. HOWARD LANE                                          MANOR           TX      78653
 RAQII LLC                     LLC RAQII             JOHN BIRD - MANAGER       5121 E. HOWARD LANE                MANOR           TX      78653
 RAS REDWINE V                                       ADDRESS REDACTED
 RASH PRODUCTION LLC                                 610 COLCORD DRIVE                                            OKLAHOMA CITY   OK      73102-2228
 RATHBUN ENTERPRISES INC                             2317 OAK LEAF CIR                                            ENID            OK      73701-2353
 RAY AND JAN ROOT REVOCABLE TRUST DATED MARCH 21 2007ADDRESS REDACTED
 RAY B HANEY                                         ADDRESS REDACTED
 RAY CHUBB                                           ADDRESS REDACTED
 RAY CLOER REV TRUST UA 122297                       ADDRESS REDACTED
 RAY E and ESTHER DRECHSLER                          ADDRESS REDACTED
 RAY GRIMES                                          ADDRESS REDACTED
 RAY H MARR FOUNDATION                               ADDRESS REDACTED
 RAY HALL                                            ADDRESS REDACTED
 RAY K SWEET AND                                     ADDRESS REDACTED
 RAY L WOOTEN and MAVIS WOOTEN HWJT                  ADDRESS REDACTED
 RAY LAND and LOAN COMPANY INC RAY LAND AND LOAN CO  C/O RAY GILL              PO BOX 225                         RICHMOND        MO      64085
 RAY POFF ESTATE                                     ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 238 of 315
                                         Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 247 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


             Company                  Notice Name             Address1                   Address2       Address3          City     State       Zip   Country
 RAY PROPERTIES                                     ADDRESS REDACTED
 RAYBOURN H SMISER 1999 REVOCABLE TRUST DTD 51799   ADDRESS REDACTED
 RAYDELL ONEIL                                      ADDRESS REDACTED
 RAYE F PRINCE                                      ADDRESS REDACTED
 RAYMONA KAYE POTTS                                 ADDRESS REDACTED
 RAYMOND A EARLE                                    ADDRESS REDACTED
 RAYMOND A PIKE                                     ADDRESS REDACTED
 RAYMOND A PORTER                                   ADDRESS REDACTED
 RAYMOND B HENDRIE                                  ADDRESS REDACTED
 RAYMOND B HENDRIE AND                              ADDRESS REDACTED
 RAYMOND BRYANT                                     ADDRESS REDACTED
 RAYMOND CARLILE ROBERTS TRUST                      ADDRESS REDACTED
 RAYMOND D NAKVINDA AND                             ADDRESS REDACTED
 RAYMOND D NORTH                                    ADDRESS REDACTED
 RAYMOND DEMPSEY POWERS JR                          ADDRESS REDACTED
 RAYMOND F FEILNER II                               ADDRESS REDACTED
 RAYMOND GAYLE POFF                                 ADDRESS REDACTED
 RAYMOND J BAUMGARTNER AND                          ADDRESS REDACTED
 RAYMOND JOHNSON                                    ADDRESS REDACTED
 RAYMOND KEITH PIERCE SR                            ADDRESS REDACTED
 RAYMOND L COX                                      ADDRESS REDACTED
 RAYMOND L LEWAND JR                                ADDRESS REDACTED
 RAYMOND MARCUS FUCHS                               ADDRESS REDACTED
 RAYMOND MARTINEZ                                   ADDRESS REDACTED
 RAYMOND MCCORKLE                                   ADDRESS REDACTED
 RAYMOND MICHAEL NEFF                               ADDRESS REDACTED
 RAYMOND R DYESS AND                                ADDRESS REDACTED
 RAYMOND S KIMBELL                                  ADDRESS REDACTED
 RAYMOND T HENKE ESTATE                             ADDRESS REDACTED
 RAYMOND TEMPLE AND                                 ADDRESS REDACTED
 RAYMOND TIMPANELLI                                 ADDRESS REDACTED
 RAYONA DALE ROGERS                                 ADDRESS REDACTED
 RBC OIL and GAS HOLDINGS LLC                       PO BOX 25313                                                   DALLAS          TX      75225
 RC BANKS                                           ADDRESS REDACTED
 RCB REVOCABLE INTER VIVOS TRUST                    ADDRESS REDACTED
 RCF INVESTMENT COMPANY LLC                         10949 HWY 34                                                   ELK CITY        OK      73644
 RCPTX LTD                      PETER ALCOM         777 TAYLOR ST, SUITE 810                                       FORT WORTH      TX      76102
 RD AND VELMA WILLIAM URT DTD                       ADDRESS REDACTED
 RD MARCHAM ENERGY INC                              P.O. BOX 54443                                                 OKLAHOMA CITY   OK      73154
 RD WILLIAMS and VELMA WILLIAMS URT DRD 872000      ADDRESS REDACTED
 RDEAN WILLIAMS IRREVOCABLE TRUST                   ADDRESS REDACTED
 READ and STEVENS INC                               PO BOX 1518                                                    ROSWELL         NM      88202
 REAGAN LINN VINES                                  ADDRESS REDACTED
 REAGAN SMITH ENERGY SOLUTIONS INC                  1219 CLASSEN DRIVE                                             OKLAHOMA CITY   OK      73103
 REATONE M PISKORSKI                                ADDRESS REDACTED
 REBA HOMERATHA                                     ADDRESS REDACTED
 REBA KAY LAFLIN OSBORN                             ADDRESS REDACTED
 REBECCA A RUSSO                                    ADDRESS REDACTED
 REBECCA BAILEY                                     ADDRESS REDACTED
 REBECCA BAILEY NEE SANDFORD                        ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 239 of 315
                                         Case 20-11441-BLS              Doc 241         Filed 08/10/20   Page 248 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


             Company                  Notice Name               Address1                   Address2      Address3          City     State       Zip         Country
 REBECCA BUTTERY                                     ADDRESS REDACTED
 REBECCA C MARRIOTT                                  ADDRESS REDACTED
 REBECCA E DOWNS                                     ADDRESS REDACTED
 REBECCA FORMAN                                      ADDRESS REDACTED
 REBECCA GOLDMAN                                     ADDRESS REDACTED
 REBECCA HILL SANDBERG                               ADDRESS REDACTED
 REBECCA K MOORE                                     ADDRESS REDACTED
 REBECCA KAY MCGALLIARD                              ADDRESS REDACTED
 REBECCA KELLEY CATANESE                             ADDRESS REDACTED
 REBECCA L DONALD REVOCABLE LIVING TRUST             ADDRESS REDACTED
 REBECCA L FARWELL REV TRUST                         ADDRESS REDACTED
 REBECCA LOUISE GARRETT                              ADDRESS REDACTED
 REBECCA LYNN RISLEY                                 ADDRESS REDACTED
 REBECCA LYNN WHATLEY                                ADDRESS REDACTED
 REBECCA M NEUJAHR                                   ADDRESS REDACTED
 REBECCA M RICO                                      ADDRESS REDACTED
 REBECCA PAIGE EVERS                                 ADDRESS REDACTED
 REBECCA RICHARDS WEBB                               ADDRESS REDACTED
 REBECCA ROYALL                                      ADDRESS REDACTED
 REBECCA SANDHAUS                                    ADDRESS REDACTED
 REBECCA SNIDER                                      ADDRESS REDACTED
 REBECCA SUE HORN                                    ADDRESS REDACTED
 REBECCA W MASON                                     ADDRESS REDACTED
 REBECCA WEIL SNIDER                                 ADDRESS REDACTED
 REBEKAH L JAHNEL                                    ADDRESS REDACTED
 RED BED PROPERTIES LLC        CO KATHY MEEK         KATHY MEEK                     PO BOX 1271                     CANYON          TX      79015-1271
 RED BLUFF RESOURCES OPERATING LLC                   3030 NW EXPRESSWAY, SUITE 900                                  OKLAHOMA CITY   OK      73112
 RED BLUFF RESOURCES OPERATING JOHN
                                 LLCW HENRY          3030 NW EXPRESSWAY             SUITE 650                       OKLAHOMA CITY   OK      73112
 RED BONE SERVICES                                   P.O. BOX 887                                                   ELK CITY        OK      73648
 RED DEER RESOURCES LLP                              P.O. BOX 7                                                     CANADIAN        TX      79014
 RED DIRT LOGISTICS LTD CO                           5500 S RICHLAND RD                                             YUKON           OK      73099
 RED DIRT SPECIALTY                                  703 SOUTH OLIVER                                               ELK CITY        OK      73644
 RED DOG SYSTEMS INC           SUITE 1100            639 5TH AVENUE SW                                              CALGARY         AB      T2P 0M9      CANADA
 RED HOT STEAMERS                                    1206 S MAIN STREET                                             ELK CITY        OK      73644
 RED RIDER SERVICES LLC                              PO BOX 1594                                                    YUKON           OK      73085
 RED RIVER RESOURCES INC       RED RIVER RESOURCES   6125 LUTHER LANE #263                                          DALLAS          TX      75225
 RED ROCK PETROLEUM COMPANY                          P.O. BOX 185                                                   GRAPEVINE       TX      76099-0185
 RED ROCK RESOURCES LLC                              5301 NW 123RD ST                                               OKLAHOMA CITY   OK      73142
 RED ROCK ROYALTY LIMITED      PARTNERSHIP           RED ROCK ROYALTY LIMITED PO BOX 22066                          DENVER          CO      80222
 RED ROCKS OIL and GAS OPERATING LLC                 1321 N ROBINSON AVE                                            OKLAHOMA CITY   OK      73103
 RED STONE ENERGIES LTD                              PO BOX 307                                                     OKLAHOMA CITY   OK      73101
 RED STONE RESOURCES LLC       RED STONE RESOURCES   P.O. BOX 6115                                                  EDMOND          OK      73083
 RED WING OIL LLC                                    PO BOX 30277                                                   WINSTON SALEM   NC      27130
 RED WOLF ACQUISITIONS LLC                           801 W COVELL RD                                                EDMOND          OK      73003
 REDDOG SYSTEMS                                      639 5TH AVENUEW SW, SUITE 1100                                 CALGARY         AB      T2P 0M9      CANADA
 RedDog Systems                                      639 5th Avenuew SW, Suite 1100                                 Calgary         AB      T2P 0M9      CANADA
 REDEEMER EVANGELICAL LUTHERAN CHURCH CORPORATION    KRIS GRIMES                    215 S CLEVELAND                 ENID            OK      73703-5304
 REDFORK OIL LLC                                     PO BOX 721526                                                  OKLAHOMA CITY   OK      73172
 REDGIE FARMER                                       ADDRESS REDACTED
 REDLAND RESOURCES L.L.C.                            6001 N.W. 23RD                                                 OKLAHOMA CITY   OK      73127


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 240 of 315
                                           Case 20-11441-BLS            Doc 241         Filed 08/10/20     Page 249 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


             Company                  Notice Name                Address1                Address2            Address3           City      State     Zip      Country
 REDWOOD ROYALTIES LLC         A SCOTT NOBLE          PO BOX 660082                                                       DALLAS          TX    75266-0082
 REDZONE COIL TUBING LLC                              PO BOX 733726                                                       DALLAS          TX    75373-3726
 REEDS PUMPING SERVICE                                PO BOX 877                                                          PAMPA           TX    79066
 REESA VARONE                                         ADDRESS REDACTED
 REESE ENERGY CONSULTING INC                          725 SOUTH BOULEVARD                                                 EDMOND          OK   73034
 REETER OILFIELD SERVICES INC CO TBS CAPITAL FUNDING                                                                      KANSAS CITY     MO   64121-0513
 REEVES TEDDY R                                       ADDRESS REDACTED
 REGAN GAIL HECKART                                   ADDRESS REDACTED
 REGENA HALLMARK                                      ADDRESS REDACTED
 REGENIA HUMPHREY                                     ADDRESS REDACTED
 REGGIE JOE AUSTIN                                    ADDRESS REDACTED
 REGINA GROSS MILLER                                  ADDRESS REDACTED
 REGINA LEVLLEY                                       ADDRESS REDACTED
 REGINA MAE FINCHAM                                   ADDRESS REDACTED
 REGULO AND ELENA RESENDIZ                            ADDRESS REDACTED
 REID T SIDWELL                                       ADDRESS REDACTED
 REIGN CAPITAL HOLDINGS LLC                           4747 GAILLARDIA PARKWAY, SUITE 200                                  OKLAHOMA CITY   OK   73034
 REINDEER ENERGY PARTNERS LLC                         6125 LUTHER LANE, UNIT 581                                          DALLAS          TX   75225
 REMNANT ENERGY INC                                   PO BOX 509                                                          PERRYTON        OK   79070
 REMORA OPERATING LLC                                 807 LAS CIMAS PKWY BUILDING SUITE
                                                                                   II   275                               AUSTIN          TX   78746
 REMORA OPERATING LLC          GRANT LIVESAY          807 LAS CIMAS PKWY BUILDING SUITE
                                                                                   II   275                               AUSTIN          TX   78746
 RENA LORETTA KRUG                                    ADDRESS REDACTED
 RENAISSANCE REVOCABLE TRUST                          ADDRESS REDACTED
 RENCO TOOL CO INC                                    P.O. BOX 602                                                        PERRYTON        TX   79070
 RENDA JO COFFMAN                                     ADDRESS REDACTED
 RENE EGGERS and REBECCA EGGERS REVOCABLE TRUST 2005ADDRESS REDACTED
 RENEE D QUINICHETTE                                  ADDRESS REDACTED
 RENEE F COLE                                         ADDRESS REDACTED
 RENICK TRUST                                         ADDRESS REDACTED
 RENICK TRUST                                         ADDRESS REDACTED
 RENTIER INC                                          PO BOX 1547                                                         ADA             OK   74820-0000
 RENTIER INC                                          PO BOX 1547                                                         ADA             OK   74821-1547
 REPUBLIC PRODUCTION LP                               PO BOX 141356                                                       DALLAS          TX   75214-1356
 RESERVE INC                   TERRY CHASE            301 W WILL ROGERS                                                   CLAREMORE       OK   74017
 RESERVE PETROLEUM COMPANY                            6801 N BROADWAY EXT STE 300                                         OKLAHOMA CITY   OK   73116-9037
 RESERVOIR METRICS LLC                                6801 PORTWEST DRIVE, SUITE 190                                      HOUSTON         TX   77024
 RESISTOL SERVICES LLC                                121 OILFIELD DRIVE                                                  ELK CITY        OK   73644
 RESOURCE EXPL and DEVELOP 1983                       8725 ROSWELL ROAD, SUITE O-307                                      ATLANTA         GA   30350
 RESOURCE OIL AND GAS LLC                             701 CEDAR LAKE BLVD. SUITE 210                                      OKLAHOMA CITY   OK   73114
 RESOURCE OIL and GAS LLC      ATTN DARLENE TODD      1421 E 45TH STREET                                                  SHAWNEE         OK   74804
 RESOURCE OIL and GAS LLC      CO FINLEY and COOK     RESOURCE OIL AND GAS         ATTN DARLENE TODD 1421 E 45TH STREET   SHAWNEE         OK   74804
 RESOURCE ROYALTY IandGFUND 2012A
                               RESOURCE ROYALTY       5949 SHERRY LANE. STE 1100                                          DALLAS          TX   75225
 RETA DECASTRO                                        ADDRESS REDACTED
 RETIRED SENIOR VOLUNTEER PROGRAM
                               ENID and
                                     OF NORTH CENTRAL OKLAHOMA
                                                      602 S VAN BUREN
                                                                 INC                                                      ENID            OK   73703-6931
 RETOVA RESOURCES LP           RETOVA RESOURCES       1873 SOUTH BELLAIRE STREET, SUITE 900                               DENVER          CO   80222
 REUBEN J SANCHEZ and EVA L SANCHEZ J                 ADDRESS REDACTED
 REV LIV TR OF WANNA LOO TABELING DTD 8305 RAYMOND EDWARD
                                                      ADDRESS REDACTED
 REVA MCLAIN MONEY                                    ADDRESS REDACTED
 REVELANT HOLDINGS LLC                                711 W. BAY AREA BLVD, STE 555                                       WEBSTER         TX   77598
 REVELLE C PHILLIPS                                   ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 241 of 315
                                             Case 20-11441-BLS              Doc 241         Filed 08/10/20   Page 250 of 323
                                                                                       Exhibit C
                                                                                    Creditor Matrix
                                                                               Served via First Class Mail


              Company                          Notice Name                      Address1         Address2    Address3          City     State       Zip      Country
 REVIS RITCHIE                                                      ADDRESS REDACTED
 REX A BENELL                                                       ADDRESS REDACTED
 REX A HURLEY AND                                                   ADDRESS REDACTED
 REX A RACKLEY                                                      ADDRESS REDACTED
 REX ADRIAN DUERDEN                                                 ADDRESS REDACTED
 REX B HOLLOWAY                                                     ADDRESS REDACTED
 REX DONALD PETERS                                                  ADDRESS REDACTED
 REX EASTHAM THOMAS                                                 ADDRESS REDACTED
 REX JAMES WATTS                                                    ADDRESS REDACTED
 REX L AND KARLA J DIMMITT                                          ADDRESS REDACTED
 REX L FAULKNER                                                     ADDRESS REDACTED
 REX L THRALLS                                                      ADDRESS REDACTED
 REX L WALKER AND                                                   ADDRESS REDACTED
 REX RADCLIFFE                                                      ADDRESS REDACTED
 REX WELCH                                                          ADDRESS REDACTED
 REX WELCH                                                          ADDRESS REDACTED
 REXINA R CAMPBELL                                                  ADDRESS REDACTED
 REYDON PUBLIC SCHOOL                                               P.O. BOX 10                                         REYDON          OK      73660
 REYNOLDS AMALGAMATED LLC                                           327 BRYAN AVENUE                                    FORT WORTH      TX      76104
 RFRANK HALL FAMILY LTDPARTNERSHIP                                  2579 AROSA DRIVE                                    VAIL            CO      81657
 RFRANK HALL FAMILY LTDPARTNERSHIP      GARY F HALL TRUSTEE and MANAGER
                                                                    2579 AROSA DRIVE                                    VAIL            CO      81657
 RH VENABLE PROPERTIES LTD                                          5949 SHERRY LANE, SUITE 1400                        DALLAS          TX      75225
 RHACINDRA MONETTE DAVIS                                            ADDRESS REDACTED
 RHB INC                                                            6608 N WESTERN AVE PMB 432                          OKLAHOMA CITY   OK      73116-7326
 RHE MINERALS LLC                       DEANNE ROGERS               8359 PITKIN RD                                      FRISCO          TX      75036
 RHEMA FOUNDATION                                                   339 RIDGEMONT AVE                                   SAN ANTONIO     TX      78209
 RHEMA FOUNDATION                       THE RHEMA FOUNDATION PAULA S HUNTER - PRESIDENT 339 RIDGEMONT AVE               SAN ANTONIO     TX      78209
 RHINO RESOURCES COMPANY LLC                                        1021 NW GRAND BLVD                                  OKLAHOMA CITY   OK      73118
 RHJ PROPERTIES LLC                                                 3916 GEORGIAN DRIVE                                 HALTOM CITY     TX      76117-2636
 RHJ PROPERTIES LLC                     RONALD WILSON               3916 GEORGIAN DRIVE                                 HALTOM CITY     TX      76117-2636
 Rhode Island Office of the General Treasurer
                                        Unclaimed Property Division 50 Service Ave                                      Warwick         RI      02886
 RHONDA ANN JULIAN                                                  ADDRESS REDACTED
 RHONDA CONNOLLY                                                    ADDRESS REDACTED
 RHONDA GALLAGHER                                                   ADDRESS REDACTED
 RHONDA HUNTSUCKER                                                  ADDRESS REDACTED
 RHONDA J GREENFIELD                                                ADDRESS REDACTED
 RHONDA JEAN STILL                                                  ADDRESS REDACTED
 RHONDA LYNN FOSTER                                                 ADDRESS REDACTED
 RHONDA LYNN GALLAGHER ETAL                                         ADDRESS REDACTED
 RHONDA MERIWETHER                                                  ADDRESS REDACTED
 RHONDA PEPMILLER WEISE TRUST                                       ADDRESS REDACTED
 RHONDA R BROOKS                                                    ADDRESS REDACTED
 RHONDA RAE WORKMAN                                                 ADDRESS REDACTED
 RHONDA REDDEN COTTRELL                                             ADDRESS REDACTED
 RHONDA STANSBERRY WECKBACK                                         ADDRESS REDACTED
 RHONDA WEIL CONNOLLY                                               ADDRESS REDACTED
 RHOWENE JUSTICE                                                    ADDRESS REDACTED
 RIALTO OIL and GAS CORP                                            PO BOX 981028                                       HOUSTON         TX      77098
 RIALTO PRODUCTION COMPANY                                          P O BOX 981028                                      HOUSTON         TX      77098
 RICE FAMILY LLC                                                    PO BOX 1348                                         DUNCAN          OK      73534-1348


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                             Page 242 of 315
                                         Case 20-11441-BLS                Doc 241         Filed 08/10/20    Page 251 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


            Company                      Notice Name             Address1                   Address2        Address3        City     State     Zip   Country
 RICH RESOURCES LLC               LLC RICH RESOURCES   TRAVIS A RICH - VIRGINIA L RICH8219 RAINTREE DR NE              ALBUQUERQUE   NM    87122
 RICHARD A AND GAIL L WATERFIELD IRREV MANAGEMENT TR   ADDRESS REDACTED
 RICHARD A and MARGIE BULLOCK                          ADDRESS REDACTED
 RICHARD A TAYLOR LIV TRUST 6992                       ADDRESS REDACTED
 RICHARD ALLEN MOEHLE                                  ADDRESS REDACTED
 RICHARD ALTMAN and COMPANY                            6865 E FLOYD AVENUE                                             DENVER        CO   80224
 RICHARD AND GLORIA KELLY FAMILY TRUST DTD 4 30 12     ADDRESS REDACTED
 RICHARD and MARTHA HAAG CO TRUSTEES                   ADDRESS REDACTED
 RICHARD B DORN                                        ADDRESS REDACTED
 RICHARD BLACK AND C KELLEY BLACK                      ADDRESS REDACTED
 RICHARD BOLING                                        ADDRESS REDACTED
 RICHARD BOWLIN SHUMAKE                                ADDRESS REDACTED
 RICHARD C and HELEN DAHLSTROM                         ADDRESS REDACTED
 RICHARD C BIGNALL LIFE EST                            ADDRESS REDACTED
 RICHARD C BRADLEY                                     ADDRESS REDACTED
 RICHARD C ROGERS                                      ADDRESS REDACTED
 RICHARD CARROLL STALLCUP                              ADDRESS REDACTED
 RICHARD CHARLES KOONCE                                ADDRESS REDACTED
 RICHARD CHARLES LARSON                                ADDRESS REDACTED
 RICHARD CLAYTON JOHNSON                               ADDRESS REDACTED
 RICHARD D BANKS                                       ADDRESS REDACTED
 RICHARD D BRONSON                                     ADDRESS REDACTED
 RICHARD D JONES                                       ADDRESS REDACTED
 RICHARD D SHEARON                                     ADDRESS REDACTED
 RICHARD DALE and BONNIE RUTH MEADOWS                  ADDRESS REDACTED
 RICHARD DALE AND BONNIE RUTH MEADOWS JT LIFE ESTATE   ADDRESS REDACTED
 RICHARD DALE MEADOWS                                  ADDRESS REDACTED
 RICHARD DARE LOCKE                                    ADDRESS REDACTED
 RICHARD DARE LOCKE                                    ADDRESS REDACTED
 RICHARD DARRELL DAUGHERTY                             ADDRESS REDACTED
 RICHARD DICK DENSON                                   ADDRESS REDACTED
 RICHARD E BLANDING                                    ADDRESS REDACTED
 RICHARD E COFFMAN                                     ADDRESS REDACTED
 RICHARD E HILLERY AND                                 ADDRESS REDACTED
 RICHARD E HILLERY DARLENE HILLERY                     ADDRESS REDACTED
 RICHARD E JOHNSON and GRACE A                         ADDRESS REDACTED
 RICHARD E SMALLEY, III & ELIZABETH ANN WHITLOCK       ADDRESS REDACTED
 RICHARD E WEINBERG                                    ADDRESS REDACTED
 RICHARD EARL                                          ADDRESS REDACTED
 RICHARD EARL BOYCE                                    ADDRESS REDACTED
 RICHARD EARL SOUTHERN                                 ADDRESS REDACTED
 RICHARD FARMER                                        ADDRESS REDACTED
 RICHARD FARRELL                                       ADDRESS REDACTED
 RICHARD FREDERICK BROWN                               ADDRESS REDACTED
 RICHARD G HACKNEY                                     ADDRESS REDACTED
 RICHARD G HACKNEY                                     ADDRESS REDACTED
 RICHARD G REGER                                       ADDRESS REDACTED
 RICHARD GARRETT KEY                                   ADDRESS REDACTED
 RICHARD GIVANS                                        ADDRESS REDACTED
 RICHARD GRIPP                                         ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 243 of 315
                                              Case 20-11441-BLS         Doc 241         Filed 08/10/20   Page 252 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


              Company                    Notice Name            Address1                  Address2       Address3          City   State       Zip   Country
 RICHARD H BUGG                                        ADDRESS REDACTED
 RICHARD H DALEY                                       ADDRESS REDACTED
 RICHARD H W CAMPBELL AND                              ADDRESS REDACTED
 RICHARD HANCE SHEPARD JR                              ADDRESS REDACTED
 RICHARD HUTCHINS                                      ADDRESS REDACTED
 RICHARD I BROWN                                       ADDRESS REDACTED
 RICHARD J BRAKE                                       ADDRESS REDACTED
 RICHARD J DOBSON REV TRUST                            ADDRESS REDACTED
 RICHARD J DOBSON REV TRUST                            ADDRESS REDACTED
 RICHARD J GRIGGS                                      ADDRESS REDACTED
 RICHARD J GRIGGS LLC                                  2147 MONUMENT VILLAGE CIRCLE                                 GRAND JUNCTION CO     81507
 RICHARD J GRIGGS LLC              RICHARD GRIGGS      2147 MONUMENT VILLAGE CIRCLE                                 GRAND JUNCTION CO     81507
 RICHARD J KOHNKE JR                                   ADDRESS REDACTED
 RICHARD J PORTER                                      ADDRESS REDACTED
 Richard J. Dobson Revocable Trust                     ADDRESS REDACTED
 RICHARD JACKSON                                       ADDRESS REDACTED
 RICHARD JASON WATERFIELD                              ADDRESS REDACTED
 RICHARD JOSEPH TRICHE JR                              ADDRESS REDACTED
 RICHARD K BOOKS                                       ADDRESS REDACTED
 RICHARD K GRIGSBY                                     ADDRESS REDACTED
 RICHARD KEAHEY                                        ADDRESS REDACTED
 RICHARD KUNKEL                                        ADDRESS REDACTED
 RICHARD L BARTON                                      ADDRESS REDACTED
 RICHARD L BEASLEY FAMILY TRUST                        ADDRESS REDACTED
 RICHARD L BOHANON                                     ADDRESS REDACTED
 RICHARD L DUGGER                                      ADDRESS REDACTED
 RICHARD L GILBERT                                     ADDRESS REDACTED
 RICHARD L HAUSCHILD JR                                ADDRESS REDACTED
 RICHARD L JACKSON AND                                 ADDRESS REDACTED
 RICHARD L LEWIS ESTATE                                ADDRESS REDACTED
 RICHARD L SPALDING                                    ADDRESS REDACTED
 RICHARD L SWIGGETT AND                                ADDRESS REDACTED
 RICHARD LEE HAUSCHILD JR REV LIV TR DTD 42700         ADDRESS REDACTED
 RICHARD LEE KIKER ESTATE                              ADDRESS REDACTED
 RICHARD LEON KOONS                                    ADDRESS REDACTED
 RICHARD LYNN AXTON                                    ADDRESS REDACTED
 RICHARD M HEINS                                       ADDRESS REDACTED
 RICHARD M REYNOLDS II                                 ADDRESS REDACTED
 RICHARD M TOCCO                                       ADDRESS REDACTED
 RICHARD MACIAS                                        ADDRESS REDACTED
 RICHARD MARTIN MILLER ESTATE                          ADDRESS REDACTED
 RICHARD MCKAY HRONOPULOS                              ADDRESS REDACTED
 RICHARD MURRAY KEY                                    ADDRESS REDACTED
 RICHARD N and SAUNDRA DUCKWORTH JT                    ADDRESS REDACTED
 RICHARD ORR                                           ADDRESS REDACTED
 RICHARD P BAUMAN                                      ADDRESS REDACTED
 RICHARD P GUNION                                      ADDRESS REDACTED
 RICHARD P HERRMANN JR                                 ADDRESS REDACTED
 RICHARD PATTY                                         ADDRESS REDACTED
 RICHARD PAUL HERRMANN JR                              ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 244 of 315
                                               Case 20-11441-BLS                Doc 241         Filed 08/10/20     Page 253 of 323
                                                                                           Exhibit C
                                                                                        Creditor Matrix
                                                                                   Served via First Class Mail


               Company                 Notice Name                     Address1                  Address2          Address3          City     State       Zip      Country
 RICHARD PAUL WATERFIELD                                   ADDRESS REDACTED
 RICHARD R CLARK                                           ADDRESS REDACTED
 RICHARD R HARLOW                                          ADDRESS REDACTED
 RICHARD R TOZZI                                           ADDRESS REDACTED
 RICHARD REVELS AND RACHELL REVELS                         ADDRESS REDACTED
 RICHARD S MACKEY                                          ADDRESS REDACTED
 RICHARD S SEVERIN                                         ADDRESS REDACTED
 RICHARD SAVAGE BROWN                                      ADDRESS REDACTED
 RICHARD SCHRAM                                            ADDRESS REDACTED
 RICHARD SHELITE                                           ADDRESS REDACTED
 RICHARD STEPHENS AND                                      ADDRESS REDACTED
 RICHARD T ANDERSON                                        ADDRESS REDACTED
 RICHARD T COLGAN                                          ADDRESS REDACTED
 RICHARD VAUGHN SMITH                                      ADDRESS REDACTED
 RICHARD W HALL TRUST DTD 2 15 05                          ADDRESS REDACTED
 RICHARD W KENDALL                                         ADDRESS REDACTED
 RICHARD W POOLE and FREDA F POOLE LIVING TRUST 11 4 94 ADDRESS REDACTED
 RICHARD W SCHELIN                                         ADDRESS REDACTED
 RICHARD WALKER                                            ADDRESS REDACTED
 RICHARD WEDEL AND                                         ADDRESS REDACTED
 RICHARD WEINBERG                                          ADDRESS REDACTED
 RICHARDSON OIL COMPANY LLC                                7557 RAMBLER ROAD, STE 918                                         DALLAS          TX      75231
 RICHARDSON OIL COMPANY LLC GARY RICHARDSON                7557 RAMBLER ROAD, STE 918                                         DALLAS          TX      75231
 RICHARDSON PRODUCTION COMPANY                             4725 S MONACO ST - STE 200                                         DENVER          CO      80237-3468
 RICHARDSON WILLIAM R                                      ADDRESS REDACTED
 RICHEY RESOURCES LLC                                      PO BOX 1056                                                        CHICKASHA       OK      73023-1056
 Richlan Plantation Partners    Gordon Allen Edwards       7001 Preston Road             Suite 410                            Dallas          TX      75205
 Richland Plantation Prtns Inc  CO United Commercial Dvpmt Inc
                                                           Richland Plantation Paretners 7001 Preston Rd Ste 410              Dallas          TX      75205
 RICHLAND RESOURCES CORPORATION                            917 CEDAR LAKE BLVD.                                               OKLAHOMA CITY   OK      73114
 RICHMOND RESOURCES INC                                    P O BOX 1107                                                       RICHMOND        TX      77406-0000
 RICK D LITTLE AND                                         ADDRESS REDACTED
 RICK DEARIEN                                              ADDRESS REDACTED
 RICK FARMER                                               ADDRESS REDACTED
 RICK HIGGINS                                              ADDRESS REDACTED
 RICK L SPELLMAN REVOCABLE TRUST DTD 8 21 03               ADDRESS REDACTED
 RICK LIVING TRUST                                         13301 BALDWIN AVE                                                  OKLAHOMA CITY   OK      73142
 RICK MARTIN                                               ADDRESS REDACTED
 RICK NULL LIVING TRUST                                    ADDRESS REDACTED
 RICK NULL LIVING TRUST DTD 6132000                        ADDRESS REDACTED
 RICKEY D WILLIAMS                                         ADDRESS REDACTED
 RICKEY GILBERT PITTMAN                                    ADDRESS REDACTED
 RICKEY GILBERT PITTMAN                                    ADDRESS REDACTED
 RICKEY JOE JACKSON                                        ADDRESS REDACTED
 RICKEY L MCGINNIS                                         ADDRESS REDACTED
 RICKEY M DEAN REVOCABLE TRUST                             ADDRESS REDACTED
 RICKEY REED BREWER                                        ADDRESS REDACTED
 RICKI G ROBERTSON                                         ADDRESS REDACTED
 RICKIE DALE JACKSON                                       ADDRESS REDACTED
 RICKIE HUGH GHEEN                                         ADDRESS REDACTED
 RICKIE HUGH GHEEN                                         ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                 Page 245 of 315
                                           Case 20-11441-BLS             Doc 241            Filed 08/10/20   Page 254 of 323
                                                                                       Exhibit C
                                                                                    Creditor Matrix
                                                                               Served via First Class Mail


             Company                 Notice Name                  Address1                    Address2       Address3          City     State       Zip      Country
 RICKY A MOORE AND                                     ADDRESS REDACTED
 RICKY A TOOMAN and RANDY G TOOMAN JTWRS               ADDRESS REDACTED
 RICKY and CATHERINE GUINN REVOCABLE T                 ADDRESS REDACTED
 RICKY and MARY GATLIN                                 ADDRESS REDACTED
 RICKY DALE FREE                                       ADDRESS REDACTED
 RICKY E BOTTS                                         ADDRESS REDACTED
 RICKY J NULL AND                                      ADDRESS REDACTED
 RICKY JOE JACKSON ROBERT EARL JACKSON and             ADDRESS REDACTED
 RICKY L BURCH and KATHRYN E BURCH FAMILY TRUST DTD 11232015
                                                       ADDRESS REDACTED
 RICKY W and KATHRYN S BUSCH                           ADDRESS REDACTED
 RIDGE CREEK LLC                                       209 SURREY LANE                                                  FAIRVIEW        OK      73737
 RIDGEROCK LLC                                         PO BOX 7594                                                      EDMOND          OK      73083
 RIDGEROCK LLC                 LAKEWIND LLC            PO BOX 7594                                                      EDMOND          OK      73083
 RIDGLEY PROPERTIES LTD                                PO BOX 188                                                       CANADIAN        TX      79014
 RIGID OILFIELD SERVICES LLC                           4173 STATE HWY 152                                               HYDRO           OK      73048
 RIGO GUTIERREZ SILVIA MORENO AND                      ADDRESS REDACTED
 RIMROCK SERVICES LLC                                  PO BOX 642                                                       ELK CITY        OK      73648
 RINEHOLD MITTELSTET                                   ADDRESS REDACTED
 RINNIE L STANLEY AND                                  ADDRESS REDACTED
 RISON FAMILY LTD PARTNERSHIP LIMITED PARTNERSHIP RISONP.O.
                                                          FAMILY
                                                            1548                                                        ARDMORE         OK      73402
 RITA BLANCA ELECTRIC COOPERATIVE INC                  PO BOX 1947                                                      DALLAS          TX      79022
 RITA BLANCA ELECTRIC COOPERATIVE INC                  12198 US-87                                                      DALHART         TX      79022
 RITA C ALCORN                                         ADDRESS REDACTED
 RITA C WILSON                                         ADDRESS REDACTED
 RITA D DODSON                                         ADDRESS REDACTED
 RITA E LALICKER AND                                   ADDRESS REDACTED
 RITA J BAMBURG                                        ADDRESS REDACTED
 RITA KING MOORE TRUST                                 ADDRESS REDACTED
 RITA M GONZALES                                       ADDRESS REDACTED
 RITA RUTH STOVER                                      ADDRESS REDACTED
 RITA S SCHMIDT                                        ADDRESS REDACTED
 RITA SMITH                                            ADDRESS REDACTED
 RITE WAY CONSTRUCTION LLC                             PO BOX 3748                                                      ENID            OK      73702-3748
 RIVE LIND MCCAUL TRUST DTD 81195                      ADDRESS REDACTED
 RIVERA WELL SERVICE LLC                               101 N FIR                                                        PERRYTON        TX      79070
 RIVERCREST ROYALTIES                                  ADDRESS REDACTED
 RIVERLAND EXPLORATION and PRODUCTION LLC              7025 NORTH ROBINSON                                              OKLAHOMA CITY   OK      73116
 RIVERS RESOURCES LLC                                  PO BOX 873                                                       EDMOND          OK      73083-0873
 RIVERSIDE PARTNERSHIP LP                              9 CITADEL DRIVE                                                  AMARILLO        TX      79124-1428
 RIVIERA OPERATING INC                                 PO BOX 671631                                                    DALLAS          TX      75267-1631
 RIZLEY 3K ENERGY LLC          KELLY D RIZLEY          1120 PARKWOOD DRIVE                                              FORT COLLINS    CO      80525
 RJ ENERGY SERVICES LLC                                1116 E 59TH STREET                                               MUSTANG         OK      73064-4856
 RJC FAMILY REVOCABLE TRUST                            ADDRESS REDACTED
 RJC FAMILY REVOCABLE TRUST                            ADDRESS REDACTED
 RJN LP                                                240 N ROCK RD STE 330                                            WICHITA         KS      67206
 RK&R DOZER SERVICE                                    15200 W 6TH ST                                                   ORLANDO         OK      73073
 RKandR DOZER SERVICE                                  15200 W 6TH ST                                                   ORLANDO         OK      73073
 RL PUMPING LLC                                        P.O. BOX 69                                                      ANADARKO        OK      73005
 RLFASH LTD                                            4513 LIVE OAK ST                                                 BELLAIRE        TX      77401
 RLI INSURANCE COMPANY                                 8 GREENWAY PLAZA                SUITE 400                        HOUSTON         TX      77046


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                             Page 246 of 315
                                           Case 20-11441-BLS             Doc 241         Filed 08/10/20   Page 255 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


            Company                   Notice Name                Address1                Address2         Address3         City    State       Zip      Country
 RLI INSURANCE COMPANY                                P.O BOX 3967                                                   PEORIA       IL       61612-3967
 RLI INSURANCE COMPANY          CONTRACTORS BONDING INSURANCE
                                                      9025 N.LINDBERGH
                                                                COMPANY DR.                                          PEORIA       IL       61615
 RLI SURETY                                           2925 RICHMOND AVE.           SUITE 1600                        HOUSTON      TX       77098
 RMP OPERATING COMPANY                                PO BOX 701076                                                  TULSA        OK       74170
 RNR PARTNERS LTD                                     2121 LAKE JAMES DRIVE                                          WACO         TX       76710
 ROAD RUNNER TRUCKING LLC                             PO BOX 947                                                     WOODWARD     OK       73802
 ROADRUNNER HOLDINGS LLC        LLC ROADRUNNER HOLDINGS
                                                      PO BOX 470                                                     CHEYENNE     OK       73628
 ROB JOHNS AND                                        ADDRESS REDACTED
 ROBBIE MAE GRANT                                     ADDRESS REDACTED
 ROBBIE NEWMAN BLEAKLEY OR STEVEN A BLEAKLEY SR       ADDRESS REDACTED
 ROBBIE SMITH                                         ADDRESS REDACTED
 ROBBIE SNEAD                                         ADDRESS REDACTED
 ROBBIE TAYLOR                                        ADDRESS REDACTED
 ROBBY METZ                                           ADDRESS REDACTED
 ROBELYN ANNETTE GARCIA                               ADDRESS REDACTED
 ROBERSON WIRELINE INC                                P.O. BOX 1105                                                  PERRYTON     TX       79070
 ROBERT 0 CLARK                                       ADDRESS REDACTED
 ROBERT A BALENTINE                                   ADDRESS REDACTED
 ROBERT A CLARK                                       ADDRESS REDACTED
 ROBERT A CLARK TRUST                                 ADDRESS REDACTED
 ROBERT A COLEMAN                                     ADDRESS REDACTED
 ROBERT A CONATSER                                    ADDRESS REDACTED
 ROBERT A COSTA                                       ADDRESS REDACTED
 ROBERT A FAUGHT AND                                  ADDRESS REDACTED
 ROBERT A FEILNER                                     ADDRESS REDACTED
 ROBERT A KIRK TRUST                                  ADDRESS REDACTED
 ROBERT A MARTIN                                      ADDRESS REDACTED
 ROBERT A MOTT                                        920 ALAN LANE                                                  CALDWELL     TX       77836
 ROBERT A MOTT                                        ADDRESS REDACTED
 ROBERT A POYHONEN AND                                ADDRESS REDACTED
 ROBERT ALAN SEXTON                                   ADDRESS REDACTED
 ROBERT ALVIN CROWCROFT AND                           ADDRESS REDACTED
 ROBERT and CAROLINE ESTILL LIVING TRUST DTD 2182002  ADDRESS REDACTED
 ROBERT and DIANE FAUGHT REV LIV TRUST                ADDRESS REDACTED
 ROBERT and LEAHWANA KILE                             ADDRESS REDACTED
 ROBERT AND RUBY ADCOCK FAMILY TRUST DATED 10 10 19   ADDRESS REDACTED
 ROBERT B BRADLEY                                     ADDRESS REDACTED
 ROBERT B JACKSON                                     ADDRESS REDACTED
 ROBERT B LYON JR                                     ADDRESS REDACTED
 ROBERT BENSON PARNELL                                ADDRESS REDACTED
 ROBERT BLAIR KAPPUS                                  ADDRESS REDACTED
 ROBERT BRENT CHAPMAN                                 ADDRESS REDACTED
 ROBERT BROWN                                         ADDRESS REDACTED
 ROBERT BURNETTE                                      ADDRESS REDACTED
 ROBERT C ARNOLD                                      ADDRESS REDACTED
 ROBERT C CALLAN JR                                   ADDRESS REDACTED
 ROBERT C ESTES JR                                    ADDRESS REDACTED
 ROBERT C TILGHMAN                                    ADDRESS REDACTED
 ROBERT C. WEISS AND GWYNNETH F. WEISS, TRUSTEES OF THE
                                                      ADDRESS
                                                        WEISS TRUST
                                                                REDACTED
                                                                      DATED 8/2/96
 ROBERT CARR VINCENT TRUST                            ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 247 of 315
                                             Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 256 of 323
                                                                                      Exhibit C
                                                                                   Creditor Matrix
                                                                              Served via First Class Mail


               Company                   Notice Name               Address1                  Address2       Address3           City   State       Zip      Country
 ROBERT    CHARLES HOWARD AND                            ADDRESS REDACTED
 ROBERT    CHARLES METZGER                               ADDRESS REDACTED
 ROBERT    CHRISTOPHER AND ANGIE CHRIST                  ADDRESS REDACTED
 ROBERT    CREWS REVOCABLE LIVING TRUST                  ADDRESS REDACTED
 ROBERT    CROW and SUSAN CROW TRUST DTD 9 5 12          ADDRESS REDACTED
 ROBERT    D and MARILYN P PREWITT                       ADDRESS REDACTED
 ROBERT    D BATSON AND                                  ADDRESS REDACTED
 ROBERT    D CALDWELL                                    ADDRESS REDACTED
 ROBERT    D GRITZ                                       ADDRESS REDACTED
 ROBERT    D GRITZ AND                                   ADDRESS REDACTED
 ROBERT    D MCKENNA                                     ADDRESS REDACTED
 ROBERT    D MCKENNA                                     ADDRESS REDACTED
 ROBERT    D VANDERPLOEG                                 ADDRESS REDACTED
 ROBERT    D VILLARREAL                                  ADDRESS REDACTED
 ROBERT    D WHITTEN GST EXEMPTION RESIDUARY TRUST       ADDRESS REDACTED
 ROBERT    DALE MARTIN                                   ADDRESS REDACTED
 ROBERT    DANIEL KIEBLER                                ADDRESS REDACTED
 ROBERT    DANIEL WALSER                                 ADDRESS REDACTED
 ROBERT    DAVID KIVLEHEN                                ADDRESS REDACTED
 ROBERT    DEL DAVIS                                     ADDRESS REDACTED
 ROBERT    DIXON                                         ADDRESS REDACTED
 ROBERT    DODSON CRENSHAW                               ADDRESS REDACTED
 ROBERT    DON MOORE                                     ADDRESS REDACTED
 ROBERT    DONALD HABBIT ESTATE                          ADDRESS REDACTED
 ROBERT    DONALD HOLDEMAN RES TRUST                     ADDRESS REDACTED
 ROBERT    DOUGHTY                                       ADDRESS REDACTED
 ROBERT    E ADAMS AND                                   ADDRESS REDACTED
 ROBERT    E DEAL II AND                                 ADDRESS REDACTED
 ROBERT    E GERHARD                                     ADDRESS REDACTED
 ROBERT    E GONCE JR                                    ADDRESS REDACTED
 ROBERT    E HENDERSON                                   ADDRESS REDACTED
 ROBERT    E HENDERSON GST EXEMPT FAMILY TRUST           ADDRESS REDACTED
 ROBERT    E HOUSE AND                                   ADDRESS REDACTED
 ROBERT    E JACKSON                                     ADDRESS REDACTED
 ROBERT    E KERSHAW RLTY CO INC ROBERT E KERSHAW ROYALTYP O COMPANY
                                                             BOX 327 INC                                               SKYLAND        NC      28776-0327
 ROBERT    E KERSHAW ROYALTY CO CHARLES W ARCHERD PRESIDENT
                                                         P O BOX 327                                                   SKYLAND        NC      28776-0327
 ROBERT    E LEE                                         ADDRESS REDACTED
 ROBERT    E NELSON III AND JUDY NELSON REV LIV TR 71902 ADDRESS REDACTED
 ROBERT    E PRICE                                       ADDRESS REDACTED
 ROBERT    E RASOR REV TRUST DTD 122                     ADDRESS REDACTED
 ROBERT    E SAHM                                        ADDRESS REDACTED
 ROBERT    E SAHM                                        ADDRESS REDACTED
 ROBERT    E SIMS                                        ADDRESS REDACTED
 ROBERT    E WILLIAMS and THOMAS E WILLIAMS JT           ADDRESS REDACTED
 ROBERT    E WILLIAMS TRUST NO 1 DTD 10181995            ADDRESS REDACTED
 ROBERT    E ZALOUDEK                                    ADDRESS REDACTED
 ROBERT    E. RASOR REV. TRUST DTD 12/2                  5435 S ZUNIS PLACE                                            TULSA          OK      74105
 ROBERT    EBLING                                        ADDRESS REDACTED
 ROBERT    EDDIE SMITH                                   ADDRESS REDACTED
 ROBERT    EDDLEMAN                                      ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                            Page 248 of 315
                                               Case 20-11441-BLS             Doc 241           Filed 08/10/20   Page 257 of 323
                                                                                         Exhibit C
                                                                                      Creditor Matrix
                                                                                 Served via First Class Mail


               Company                  Notice Name                  Address1                    Address2       Address3          City     State       Zip   Country
 ROBERT    ELON WILLIAMS                                   ADDRESS REDACTED
 ROBERT    EUGENE CLAWSON                                  ADDRESS REDACTED
 ROBERT    EUGENE EHARDT and ELAINE JEAN EHARDT JT         ADDRESS REDACTED
 ROBERT    F BEGERT                                        ADDRESS REDACTED
 ROBERT    F BOURK                                         ADDRESS REDACTED
 ROBERT    F GORDON                                        ADDRESS REDACTED
 ROBERT    F LESTAGE                                       ADDRESS REDACTED
 ROBERT    F PENDLETON                                     ADDRESS REDACTED
 ROBERT    FITZGERALD AND SHELLY FITZGERALD, CO-TRUSTEESADDRESS
                                                            OF THE ROYAL
                                                                    REDACTED
                                                                          C. JACKSON
 ROBERT    FRANK MUNCH                                     ADDRESS REDACTED
 ROBERT    FRANK MUNCH JR                                  ADDRESS REDACTED
 ROBERT    G ASH ESTATE                                    ADDRESS REDACTED
 ROBERT    G DUNLAP                                        ADDRESS REDACTED
 ROBERT    G HOOPER GST TRUST                              ADDRESS REDACTED
 ROBERT    G MCCUISTION                                    ADDRESS REDACTED
 ROBERT    G SNEAD                                         ADDRESS REDACTED
 ROBERT    G WACKER                                        ADDRESS REDACTED
 ROBERT    G WATTS                                         ADDRESS REDACTED
 ROBERT    GARLAND GRAY                                    ADDRESS REDACTED
 ROBERT    GENE WILLIAMS                                   ADDRESS REDACTED
 ROBERT    GLENN RAPP FOUNDATION                           5400 N GRAND BLVD STE 545                                       OKLAHOMA CITY   OK      73112
 ROBERT    GLENN RAPP FOUNDATIONL P MILLIGAN J H MILLIGAN M5400
                                                            L MILLIGAN
                                                                N GRANDJK
                                                                        BLVD
                                                                          BOGHETICH
                                                                              STE 545                                      OKLAHOMA CITY   OK      73112
 ROBERT    GLYNN BURRELL DECEASED                          ADDRESS REDACTED
 ROBERT    GREEN AND                                       ADDRESS REDACTED
 ROBERT    H ADAMS                                         ADDRESS REDACTED
 ROBERT    H BRADFORD AND                                  ADDRESS REDACTED
 ROBERT    H CARD                                          ADDRESS REDACTED
 ROBERT    H FRAZIER                                       ADDRESS REDACTED
 ROBERT    H FRAZIER ROYALTY LLC                           ADDRESS REDACTED
 ROBERT    H PELLOW JR                                     ADDRESS REDACTED
 ROBERT    HAZLETT                                         ADDRESS REDACTED
 ROBERT    HENLEY                                          ADDRESS REDACTED
 ROBERT    HOWARDMICHEAL DUANE LORENZ                      ADDRESS REDACTED
 ROBERT    I BEAMS and MAVIS M BEAMS HWJT                  ADDRESS REDACTED
 ROBERT    I MORRIS                                        ADDRESS REDACTED
 ROBERT    J ASCH AND                                      ADDRESS REDACTED
 ROBERT    J KILLAM AND                                    ADDRESS REDACTED
 ROBERT    J LOGSDON                                       ADDRESS REDACTED
 ROBERT    J MULLER                                        ADDRESS REDACTED
 ROBERT    J POLZER AND                                    ADDRESS REDACTED
 ROBERT    J WILLIAMS                                      ADDRESS REDACTED
 ROBERT    JAMES ROGERS                                    ADDRESS REDACTED
 ROBERT    JONES ESTATE                                    ADDRESS REDACTED
 ROBERT    JUSTIN ESTES                                    ADDRESS REDACTED
 ROBERT    K BARTON                                        ADDRESS REDACTED
 ROBERT    K HAWKINS                                       ADDRESS REDACTED
 ROBERT    KEITH FLYNN                                     ADDRESS REDACTED
 ROBERT    L and MARY L CHRISMAN JT                        ADDRESS REDACTED
 ROBERT    L AUSTIN TRUST II                               ADDRESS REDACTED
 ROBERT    L BURNHAM AND                                   ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                 Page 249 of 315
                                            Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 258 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


               Company                   Notice Name              Address1                  Address2       Address3          City   State   Zip   Country
 ROBERT    L CLARK                                        ADDRESS REDACTED
 ROBERT    L GOODWIN                                      ADDRESS REDACTED
 ROBERT    L GREEN                                        ADDRESS REDACTED
 ROBERT    L GREEN SR                                     ADDRESS REDACTED
 ROBERT    L GREGORY                                      ADDRESS REDACTED
 ROBERT    L HITCHCOCK                                    ADDRESS REDACTED
 ROBERT    L MOODY JR                                     ADDRESS REDACTED
 ROBERT    L NOLAND                                       ADDRESS REDACTED
 ROBERT    L RITTER AND                                   ADDRESS REDACTED
 ROBERT    L SCHAEFER                                     ADDRESS REDACTED
 ROBERT    L SCHREIBER                                    ADDRESS REDACTED
 ROBERT    L SIMMONS AND                                  ADDRESS REDACTED
 ROBERT    L STEPHENSON                                   ADDRESS REDACTED
 ROBERT    L SWEATT AND DAVID L CRAIG                     ADDRESS REDACTED
 ROBERT    L THOMAS AND                                   ADDRESS REDACTED
 ROBERT    L TUCKER                                       ADDRESS REDACTED
 ROBERT    L WALKER                                       ADDRESS REDACTED
 ROBERT    L ZIEVE FAMILY MINERAL TRUST                   ADDRESS REDACTED
 ROBERT    L ZIEVE MARITAL MINERAL TRUST                  ADDRESS REDACTED
 ROBERT    LAJOIE                                         ADDRESS REDACTED
 ROBERT    LANGHOLZ                                       ADDRESS REDACTED
 ROBERT    LEE ALVES REVOCABLE LIVING TRUST AGREEMENT ADDRESS REDACTED
 ROBERT    LEE HAMEN SR                                   ADDRESS REDACTED
 ROBERT    LINCOLN MONTGOMERY                             ADDRESS REDACTED
 ROBERT    LYNN BERNDSEN                                  ADDRESS REDACTED
 ROBERT    LYNN MCCOY LIVING TRUST DTD 9 18 18            ADDRESS REDACTED
 ROBERT    M and ELOISE M FARIS REVOCABLE TRUST UA DTD 103196
                                                          ADDRESS REDACTED
 ROBERT    M andOR MARY K JOHNSON                         ADDRESS REDACTED
 ROBERT    M BARTON                                       ADDRESS REDACTED
 ROBERT    M DECKER                                       ADDRESS REDACTED
 ROBERT    M GROSSMAN                                     ADDRESS REDACTED
 ROBERT    M JERNIGAN ESTATE                              ADDRESS REDACTED
 ROBERT    M JOHNSON                                      ADDRESS REDACTED
 ROBERT    M SKAGGS JR                                    ADDRESS REDACTED
 ROBERT    M TREACY                                       ADDRESS REDACTED
 ROBERT    MARK ALFORD                                    ADDRESS REDACTED
 ROBERT    MAXEY                                          ADDRESS REDACTED
 ROBERT    MCCORKLE                                       ADDRESS REDACTED
 ROBERT    MEEK WILEMAN                                   ADDRESS REDACTED
 ROBERT    MELTON AKA                                     ADDRESS REDACTED
 ROBERT    MICHAEL ISLEY                                  ADDRESS REDACTED
 ROBERT    MICHAEL SESSIONS                               ADDRESS REDACTED
 ROBERT    N SPURLIN and CORRINE LYNN SPURLIN JT          ADDRESS REDACTED
 ROBERT    NORDICK                                        ADDRESS REDACTED
 ROBERT    O and WILLETTA V LITTLE                        ADDRESS REDACTED
 ROBERT    O LITTLE TRUST DTD 51397                       ADDRESS REDACTED
 ROBERT    O WEST                                         ADDRESS REDACTED
 ROBERT    P DYKES REVOCABLE TRUST DATED 10142001         ADDRESS REDACTED
 ROBERT    PINE                                           ADDRESS REDACTED
 ROBERT    PITTS                                          ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 250 of 315
                                          Case 20-11441-BLS        Doc 241          Filed 08/10/20   Page 259 of 323
                                                                               Exhibit C
                                                                            Creditor Matrix
                                                                       Served via First Class Mail


             Company                Notice Name             Address1                  Address2       Address3          City   State       Zip      Country
 ROBERT R and JEANINE K CHATTAM                   ADDRESS REDACTED
 ROBERT R ANDERSON                                ADDRESS REDACTED
 ROBERT R HALE                                    ADDRESS REDACTED
 ROBERT ROBINSON AND                              ADDRESS REDACTED
 ROBERT RODRIGUEZ                                 ADDRESS REDACTED
 ROBERT ROGERS                                    ADDRESS REDACTED
 ROBERT S RUDD                                    ADDRESS REDACTED
 ROBERT S RUDD                                    ADDRESS REDACTED
 ROBERT S YORK                                    ADDRESS REDACTED
 ROBERT SALINAS ESTATE                            ADDRESS REDACTED
 ROBERT SCHROEDER                                 ADDRESS REDACTED
 ROBERT SHANE GREGG                               ADDRESS REDACTED
 ROBERT STEPHEN BARKER                            ADDRESS REDACTED
 ROBERT STEPHEN HARRIS                            ADDRESS REDACTED
 ROBERT STEPHEN PHILLIPS                          ADDRESS REDACTED
 ROBERT SWIGGETT                                  ADDRESS REDACTED
 ROBERT T PANUSKA                                 ADDRESS REDACTED
 ROBERT TODD SANDERS                              ADDRESS REDACTED
 ROBERT TODD TEMPLETON                            ADDRESS REDACTED
 ROBERT TYDINGS                                   ADDRESS REDACTED
 ROBERT VENABLE AND                               ADDRESS REDACTED
 ROBERT W and BETTY P DENSE JT                    ADDRESS REDACTED
 ROBERT W and DEBORAH SUE AUSTIN JT               ADDRESS REDACTED
 ROBERT W BAGWELL                                 ADDRESS REDACTED
 ROBERT W DENSE                                   ADDRESS REDACTED
 ROBERT W EVANS                                   ADDRESS REDACTED
 ROBERT W GHOLSTON                                ADDRESS REDACTED
 ROBERT W P HOLSTROM                              ADDRESS REDACTED
 ROBERT W SANDRIDGE                               ADDRESS REDACTED
 ROBERT W SCARTH TRUST A                          ADDRESS REDACTED
 ROBERT W SULLINS                                 ADDRESS REDACTED
 ROBERT W THOMPSON                                ADDRESS REDACTED
 ROBERT W VATER TRUST                             ADDRESS REDACTED
 ROBERT W VON RHEE                                ADDRESS REDACTED
 ROBERT WAYNE SPROWLS                             ADDRESS REDACTED
 ROBERT WILEY                                     ADDRESS REDACTED
 ROBERT WOODS                                     ADDRESS REDACTED
 ROBERT Y LOWREY                                  ADDRESS REDACTED
 ROBERTA A HARWOOD                                ADDRESS REDACTED
 ROBERTA BRISCOE UNLAND                           ADDRESS REDACTED
 ROBERTA KAY BAKER REV LIVING T                   ADDRESS REDACTED
 ROBERTA S CARRIER                                ADDRESS REDACTED
 ROBERTS COUNTY CLERK                             PO BOX 477                                                    MIAMI         TX      79059
 ROBERTS COUNTY TAX AC                            P.O. BOX 458                                                  MIAMI         TX      79059-0458
 ROBERTSON PETROLEUM GROUP LLC                    3304 64TH ST                                                  LUBBOCK       TX      79413
 ROBIN A ROBINO                                   ADDRESS REDACTED
 ROBIN B OAKLEY                                   ADDRESS REDACTED
 ROBIN BAILEY                                     ADDRESS REDACTED
 ROBIN J SISNEY                                   ADDRESS REDACTED
 ROBIN LYNN MONTGOMERY                            ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                     Page 251 of 315
                                           Case 20-11441-BLS            Doc 241         Filed 08/10/20       Page 260 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


             Company                 Notice Name                Address1                Address2             Address3        City       State     Zip     Country
 ROBIN OIL and GAS CORP                              PO BOX 720420                                                      OKLAHOMA CITY   OK    73172
 ROBIN SIMS                                          ADDRESS REDACTED
 ROBIN TINKLE REMAINDERMAN                           ADDRESS REDACTED
 ROBINETTE MCLEAN BULLARD                            ADDRESS REDACTED
 ROBINS FAMILY TRUST DATED 12302009                  ADDRESS REDACTED
 ROBINSON FAMILY HERITAGE LLC                        ADDRESS REDACTED
 ROBINSON FAMILY TRUST                               ADDRESS REDACTED
 ROBISON GARY and ASSOCIATES PLLC                    14220 BARBOUR AVE                                                  OKLAHOMA CITY OK     73134
 ROBRO ROYALTY PARTNERS LTD DBA RRP 2010 LTD         PO BOX 671028                                                      DALLAS        TX     75367-1028
 ROC SERVICE COMPANY LLC                             PO BOX 95405                                                       GRAPEVINE     TX     76099-9734
 ROCA DEVELOPMENT LLC                                2100 PLAZA TOWER ONE        6400 S FIDDLERS GREEN CIR              GREENWOOD VILLAGE
                                                                                                                                      CO     80111
 ROCHELLE L BOUCHET                                  ADDRESS REDACTED
 ROCIADA PRODUCTION COMPANY                          700 N PEARL ST STE 2150                                            DALLAS          TX   75201-7440
 ROCK CREEK ENVIRONMENTAL LLC                        8600 N COLTRANE ROAD                                               GUTHRIE         OK   73044
 ROCK EAGLE RANCH CORPORATION                        PO BOX 458                                                         BELLAIRE        TX   77402-0458
 ROCK HILLARD HARMAN                                 ADDRESS REDACTED
 ROCK ISLAND RESOURCE CO INC                         3838 OAK LAWN AVE STE 1216                                         DALLAS          TX   75219-4513
 ROCK ISLAND RESOURCES CO INC TWO TURTLE CREEK VILLAGE
                                                     3838 OAK LAWN AVENUE STE 1216                                      DALLAS          TX   75219-4513
 ROCK RIVER INVESTMENTS LLC                          211 N ROBINSON AVE STE S1525                                       OKLAHOMA CITY   OK   73102-7101
 ROCKET OIL CO                                       P.O. Box 640                                                       Duncan          OK   73534
 ROCKFORD EXPLORATION INC                            PO BOX 14450                                                       TULSA           OK   74159-1450
 ROCKIE DENNEY                                       ADDRESS REDACTED
 ROCKIES MINERALS ACQUISITIONS ROCKIES
                               LLC     MINERALS      777 TAYLOR ST, SUITE 1055                                          FORT WORTH      TX   76102
 ROCKIN 11 LLC                                       15010 COUNTY ROAD M                                                WHEELER         TX   79096
 ROCKING D REAL ESTATE LLC                           12413 S ALCAN STREET                                               OLATHE          KS   66062
 ROCKNE HUGHES                                       ADDRESS REDACTED
 ROCKWATER MID CON LLC                               1515 W SAM HOUSTON PKWY N # 100                                    HOUSTON         TX   77043-3112
 ROCKY B OROSCO JR AND                               ADDRESS REDACTED
 ROCKY GAISFORD AND                                  ADDRESS REDACTED
 ROCKY J WADDELL                                     ADDRESS REDACTED
 ROCKY LEE LANDERS                                   ADDRESS REDACTED
 ROCKY MOUNTAIN ELK FOUNDATION                       ADDRESS REDACTED
 ROCKY T and KELLY M UNRUH JT                        ADDRESS REDACTED
 ROCKY W MCFARLAND DBA                               ADDRESS REDACTED
 RODGER S KEYES                                      ADDRESS REDACTED
 RODGERS DUSTIN C                                    ADDRESS REDACTED
 RODNEY A ROGERS                                     ADDRESS REDACTED
 RODNEY C REGIER TRUSTEE                             ADDRESS REDACTED
 RODNEY D REIM                                       ADDRESS REDACTED
 RODNEY E AND AUDREY K DAVIS                         ADDRESS REDACTED
 RODNEY ELZIE IMMEL                                  ADDRESS REDACTED
 RODNEY HEITFELD                                     ADDRESS REDACTED
 RODNEY HUTTON                                       ADDRESS REDACTED
 RODNEY J GAINES                                     ADDRESS REDACTED
 RODNEY L BEHRENS                                    ADDRESS REDACTED
 RODNEY MURRAY                                       ADDRESS REDACTED
 RODNEY PHILLIPS                                     ADDRESS REDACTED
 RODNEY PSHIGODA                                     ADDRESS REDACTED
 RODNEY ROLSTON TTE                                  ADDRESS REDACTED
 RODNEY S SMITH AND MELODIE L SMIT                   ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 252 of 315
                                          Case 20-11441-BLS           Doc 241            Filed 08/10/20   Page 261 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


            Company                  Notice Name              Address1                     Address2       Address3          City     State       Zip   Country
 RODNEY WADE COATE                                  ADDRESS REDACTED
 RODOLFO DE LA TORRE AND                            ADDRESS REDACTED
 RODOLFO MARTINEZ NINO DE RIVERA                    ADDRESS REDACTED
 ROEC INC                                           PO BOX 490                                                       GRAND JUNCTION CO       81502
 ROEC INC                     W E RICHARDSON        PO BOX 490                                                       GRAND JUNCTION CO       81502
 ROGENE E WILLIAMS REV LIV TR                       ADDRESS REDACTED
 ROGER A DANKS                                      ADDRESS REDACTED
 ROGER A DANKS AND                                  ADDRESS REDACTED
 ROGER A FREIDLINE                                  ADDRESS REDACTED
 ROGER A MOELLER AND                                ADDRESS REDACTED
 ROGER A SOAPE                                      ADDRESS REDACTED
 ROGER ANDRUS 2008 REVOCABLE TRUST                  ADDRESS REDACTED
 ROGER C NEWTON                                     ADDRESS REDACTED
 ROGER CRAIG MCGEE                                  ADDRESS REDACTED
 ROGER D UNRUH                                      ADDRESS REDACTED
 ROGER D WRIGHT                                     ADDRESS REDACTED
 ROGER DEAN JACKSON                                 ADDRESS REDACTED
 ROGER F and MARIE F BOWEN REVOCABLE T              ADDRESS REDACTED
 ROGER FERGUSON                                     ADDRESS REDACTED
 ROGER G DOANE                                      ADDRESS REDACTED
 ROGER GROGAN                                       ADDRESS REDACTED
 ROGER HABEKOTT                                     ADDRESS REDACTED
 ROGER KLOPFENSTEIN                                 ADDRESS REDACTED
 ROGER L GRAPES                                     ADDRESS REDACTED
 ROGER LEE YOXSIMER                                 ADDRESS REDACTED
 ROGER MILLS COUNTY CLERK                           PO BOX 708                                                       CHEYENNE        OK      73628
 ROGER MILLS COUNTY TREASURER                       500 E BROADWAY                                                   CHEYENNE        OK      73628
 ROGER MOSS                                         ADDRESS REDACTED
 ROGER WOODS                                        ADDRESS REDACTED
 ROGERS SUPPLY COMPANY                              1406 PONCA                                                       ENID            OK      73703
 ROLAND ELROD and CAROL ELROD HWJT                  ADDRESS REDACTED
 ROLF K LEUTWYLER                                   ADDRESS REDACTED
 ROLLA C THORNBURGH                                 ADDRESS REDACTED
 ROLLA SHALLER                                      ADDRESS REDACTED
 ROLLIE A OR BARBARA J HILL                         ADDRESS REDACTED
 ROLLIE R HOWELL TESTAMENTARY TR                    ADDRESS REDACTED
 ROLLIN D REIMER                                    ADDRESS REDACTED
 ROLLIN M KOPPEL                                    ADDRESS REDACTED
 ROLLINDA BETH REIMER SAUNDERS                      ADDRESS REDACTED
 ROLLING ROCK LLC                                   210 PARK AVE STE 2150                                            OKLAHOMA CITY   OK      73102
 ROMMIE MAXEY                                       ADDRESS REDACTED
 RON JANZEN AND                                     ADDRESS REDACTED
 RON L BOBBITT                                      ADDRESS REDACTED
 RON YOXSIMER REVOCABLE TRUST DATED 6 30 1992       ADDRESS REDACTED
 RONALD BOUZIDEN SR REV TR #1                       ADDRESS REDACTED
 RONALD BRUCE AND SHIRLEY MAY ANGLE REVOCABLE TRUST ADDRESS REDACTED
 RONALD CARPENTER AND                               ADDRESS REDACTED
 RONALD COOPRIDER                                   ADDRESS REDACTED
 RONALD COTIE MORGARIDGE                            ADDRESS REDACTED
 RONALD CUE                                         ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 253 of 315
                                         Case 20-11441-BLS           Doc 241          Filed 08/10/20   Page 262 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


            Company                 Notice Name               Address1                  Address2       Address3          City   State   Zip   Country
 RONALD D HENLEY                                      ADDRESS REDACTED
 RONALD D NICKUM                                      ADDRESS REDACTED
 RONALD D WATTS                                       ADDRESS REDACTED
 RONALD DALE ABERNATHY AND                            ADDRESS REDACTED
 RONALD DAVID LUKENBAUGH                              ADDRESS REDACTED
 RONALD DAVID PARNELL AND                             ADDRESS REDACTED
 RONALD DEAN ALLEN                                    ADDRESS REDACTED
 RONALD DEAN DECKER                                   ADDRESS REDACTED
 RONALD DUNCAN REVOCABLE LIVING TRUS                  ADDRESS REDACTED
 RONALD E NEWMAN                                      ADDRESS REDACTED
 RONALD E SLOVER                                      ADDRESS REDACTED
 RONALD E TUNNELL AND                                 ADDRESS REDACTED
 RONALD EDWARD REGIER TRUSTEE                         ADDRESS REDACTED
 RONALD FLOYD WILSON                                  ADDRESS REDACTED
 RONALD G MORRILL                                     ADDRESS REDACTED
 RONALD G SHIRE                                       ADDRESS REDACTED
 RONALD GALE JANTZEN                                  ADDRESS REDACTED
 RONALD H CARPENTER II                                ADDRESS REDACTED
 RONALD H CARTER                                      ADDRESS REDACTED
 RONALD H DEWEES                                      ADDRESS REDACTED
 RONALD H STRICKLAND                                  ADDRESS REDACTED
 RONALD J KOHNKE                                      ADDRESS REDACTED
 RONALD J MARTIN AND                                  ADDRESS REDACTED
 RONALD J MILLER                                      ADDRESS REDACTED
 RONALD KELLY                                         ADDRESS REDACTED
 RONALD L AND CAROLYN J KEYSER REV TR OF 1999 UA AMENDADDRESS
                                                       62901  REDACTED
 RONALD L BAKER                                       ADDRESS REDACTED
 RONALD L BENSHOOF AND                                ADDRESS REDACTED
 RONALD L KEITH                                       ADDRESS REDACTED
 RONALD LAMBERT                                       ADDRESS REDACTED
 RONALD LEE MCCUTCHIN                                 ADDRESS REDACTED
 RONALD M HEDBERG TRUST DTD 02072003                  ADDRESS REDACTED
 RONALD MAXEY                                         ADDRESS REDACTED
 RONALD MCDONALD HOUSE                                ADDRESS REDACTED
 RONALD MCDONALD HOUSE                                ADDRESS REDACTED
 RONALD PARNELL                                       ADDRESS REDACTED
 RONALD PHILLIP TEEMLEY AND                           ADDRESS REDACTED
 RONALD PUTMAN                                        ADDRESS REDACTED
 RONALD R FOSTER JR AND                               ADDRESS REDACTED
 RONALD R TAYLOR                                      ADDRESS REDACTED
 RONALD RAY CROSS                                     ADDRESS REDACTED
 RONALD REYNOLDS                                      ADDRESS REDACTED
 RONALD RIDGWAY AKA RONALD LEE RIDGWAY                ADDRESS REDACTED
 RONALD SUDER                                         ADDRESS REDACTED
 RONALD W BARTLETT AND                                ADDRESS REDACTED
 RONALD W PRICE                                       ADDRESS REDACTED
 RONDA J WEAVER                                       ADDRESS REDACTED
 RONNA R COLE                                         ADDRESS REDACTED
 RONNIE and FAYE SINNETT JT                           ADDRESS REDACTED
 RONNIE AND LEROY BRAWNER                             ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 254 of 315
                                          Case 20-11441-BLS       Doc 241          Filed 08/10/20   Page 263 of 323
                                                                              Exhibit C
                                                                           Creditor Matrix
                                                                      Served via First Class Mail


            Company                 Notice Name            Address1                  Address2       Address3          City   State       Zip      Country
 RONNIE BAKER                                     ADDRESS REDACTED
 RONNIE C OWEN                                    ADDRESS REDACTED
 RONNIE DEAN FAUBUS                               ADDRESS REDACTED
 RONNIE E YORK                                    ADDRESS REDACTED
 RONNIE G WILLIAMS                                ADDRESS REDACTED
 RONNIE L MCKAY                                   ADDRESS REDACTED
 RONNIE MOMSEN                                    ADDRESS REDACTED
 RONNIE RAY HUNTER                                ADDRESS REDACTED
 RONNIE RISNER                                    ADDRESS REDACTED
 RONNY GENE ALTMAN REVOCABLE TRUST                ADDRESS REDACTED
 RONSON E and JANIS L HUFFMAN                     ADDRESS REDACTED
 ROOK FAMILY TRUST OF 102199                      ADDRESS REDACTED
 ROOT FAMILY LLC                                  PO BOX 1904                                                  ENID          OK      73702-1904
 ROSA L GRAHAM                                    ADDRESS REDACTED
 ROSA M PAHNLICK                                  ADDRESS REDACTED
 ROSA N WERNER REVOCABLE TRUST                    ADDRESS REDACTED
 ROSA R MORGAN LIFE ESTATE                        ADDRESS REDACTED
 ROSALIE HASTY                                    ADDRESS REDACTED
 ROSALIE KEELIN                                   ADDRESS REDACTED
 ROSALIE MILLER                                   ADDRESS REDACTED
 ROSALIE SANDERS LIFE ESTATE                      ADDRESS REDACTED
 ROSALYN D WHITLEY ANDOR                          ADDRESS REDACTED
 ROSCOE HAMBRIC JR                                ADDRESS REDACTED
 ROSE ANN BARNES                                  ADDRESS REDACTED
 ROSE ANN HUGHES                                  ADDRESS REDACTED
 ROSE B PRIOR                                     ADDRESS REDACTED
 ROSE CATHERINE FEILNER                           ADDRESS REDACTED
 ROSE FAMILY TRUST OF 1985                        ADDRESS REDACTED
 ROSE FAMILY TRUST OF 1985                        ADDRESS REDACTED
 ROSE LEE FROST                                   ADDRESS REDACTED
 ROSE MARIE MIXON                                 ADDRESS REDACTED
 ROSE MARIE ROBINSON MIRIN TRUST DATED 11252008   ADDRESS REDACTED
 ROSE MCFARLAND                                   ADDRESS REDACTED
 ROSE PETERSON                                    ADDRESS REDACTED
 ROSE TRISTAN W                                   ADDRESS REDACTED
 ROSEANN BARNES AND                               ADDRESS REDACTED
 ROSEANN BELLINGER                                ADDRESS REDACTED
 ROSEANNE MCNEIL                                  ADDRESS REDACTED
 ROSELYN M BIGGS                                  ADDRESS REDACTED
 ROSEMARY DODD                                    ADDRESS REDACTED
 ROSEMARY GUTHRIE                                 ADDRESS REDACTED
 ROSEMARY KAY BARTON                              ADDRESS REDACTED
 ROSEMARY MOHR                                    ADDRESS REDACTED
 ROSEMARY PHILLIPS                                ADDRESS REDACTED
 ROSHELL GOTTRON                                  ADDRESS REDACTED
 ROSIE CHRISTOPHER                                ADDRESS REDACTED
 ROSIE ELLEN LOVE                                 ADDRESS REDACTED
 ROSIER PORTER III                                ADDRESS REDACTED
 ROSLYN S SCHWARTZ REVOCABLE TRUST                ADDRESS REDACTED
 ROSMARIE SIMONS                                  ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                    Page 255 of 315
                                          Case 20-11441-BLS           Doc 241          Filed 08/10/20   Page 264 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


             Company                   Notice Name             Address1               Address2          Address3          City   State       Zip      Country
 ROSS H MAUPIN AND                                   ADDRESS REDACTED
 ROSS MCCARTNEY AND                                  ADDRESS REDACTED
 ROTHSCHILD WEST GATE HORIZONS  ATTN TODD SOLOMON    633 WEST 5TH STREET SUITE 6600                                LOS ANGELES   CA      90071
 ROWAN ALTGELT GROUP LP         ALICE HERNANDEZ      FROST BANK AGENT ACCT#WC872 PO BOX 1600                       SAN ANTONIO   TX      78296
 ROWAN COMPANIES INC                                 5847 SAN FELIPE ST STE 3300                                   HOUSTON       TX      77057-3195
 ROWAN LAUGHLIN OIL and LAND LTD                     1614 NORTHWOOD                                                AUSTIN        TX      78703
 ROWENA A LOBLEY                                     ADDRESS REDACTED
 ROWLEY HARTLEY                                      ADDRESS REDACTED
 ROXANNA D KITTERMAN                                 ADDRESS REDACTED
 ROXANNE L PATTERSON                                 ADDRESS REDACTED
 ROXANNE WAMBLE SHIRES                               ADDRESS REDACTED
 ROXIE L SMITH                                       ADDRESS REDACTED
 ROY A HARTLEY                                       ADDRESS REDACTED
 ROY A HARTLEY                                       ADDRESS REDACTED
 ROY CRIS BLACKKETTER                                ADDRESS REDACTED
 ROY D EASLEY AND                                    ADDRESS REDACTED
 ROY D SHORTNACY AND                                 ADDRESS REDACTED
 ROY DALE MCDANIELS                                  ADDRESS REDACTED
 ROY DAN WOMBLE                                      ADDRESS REDACTED
 ROY DAVID HIMES                                     ADDRESS REDACTED
 ROY DAVIS WATERS                                    ADDRESS REDACTED
 ROY E EMERSON                                       ADDRESS REDACTED
 ROY E MCKEAN                                        ADDRESS REDACTED
 ROY E WINKELMAN AND                                 ADDRESS REDACTED
 ROY EASLEY                                          ADDRESS REDACTED
 ROY EDWARD GUINNUP                                  ADDRESS REDACTED
 ROY EDWARDS                                         ADDRESS REDACTED
 ROY F ALLEN JR                                      ADDRESS REDACTED
 ROY F and CYNTHIA L ALLEN                           ADDRESS REDACTED
 ROY G WOODS IRRV TR 4023 05 03                      ADDRESS REDACTED
 ROY H HARMON JR DECEASED                            ADDRESS REDACTED
 ROY J VAN ZANDT                                     ADDRESS REDACTED
 ROY KROEKER                                         ADDRESS REDACTED
 ROY L MCLENNAN                                      ADDRESS REDACTED
 ROY LANDWEHR AND                                    ADDRESS REDACTED
 ROY LEE BERNDSEN                                    ADDRESS REDACTED
 ROY LEE GATES                                       ADDRESS REDACTED
 ROY LEE MCCOY MINERAL TRUST                         ADDRESS REDACTED
 ROY LINN HOLMES                                     ADDRESS REDACTED
 ROY N BAKER and IDA D BAKER                         ADDRESS REDACTED
 ROY NEAL WILLIAMS                                   ADDRESS REDACTED
 ROY NEAL WILLIAMS and JULIE LANETTE WILLIAMS HWJT   ADDRESS REDACTED
 ROY NEWTON AND                                      ADDRESS REDACTED
 ROY O and MARY B WILSON                             ADDRESS REDACTED
 ROY ODELL FORD                                      ADDRESS REDACTED
 ROY R THOMAS                                        ADDRESS REDACTED
 ROY RANDY HELTON                                    ADDRESS REDACTED
 ROY V HILDEBRAND AND                                ADDRESS REDACTED
 ROY W HEMBREE                                       ADDRESS REDACTED
 ROYAL ASSOCIATES                                    ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 256 of 315
                                          Case 20-11441-BLS            Doc 241         Filed 08/10/20   Page 265 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


            Company                   Notice Name               Address1              Address2          Address3          City     State       Zip      Country
 ROYAL C JACKSON TESTAMENTARY TRUST                  ADDRESS REDACTED
 ROYAL C JACKSON TESTAMENTARY TRUST                  ADDRESS REDACTED
 ROYAL CREST CORP                                    PO BOX 2025                                                   SCOTTSDALE      AZ      85252
 ROYAL RESOURCES LLC           ROBER J ROSS          210 PARK AVE, SUITE 3150                                      OKLAHOMA CITY   OK      73102
 ROYALTY ACQUISITION LLC       WENDELL HOLLAND       PO BOX 31975                                                  EDMOND          OK      73003
 ROYALTY CLEARINGHOUSE PRTNRSHP                      ADDRESS REDACTED
 ROYALTY EXCHANGE INCORPORATED                       PO BOX 6264                                                   SAN ANTONIO     TX      78209
 ROYALTY EXCHANGE INCORPORATED INCORPORATED ROYALTY EXCHANGE
                                                     JAMES H CUMMINGS - PRESIDENT
                                                                                PO BOX 6264                        SAN ANTONIO     TX      78209
 ROYALTY HOLDING COMPANY                             3535 NW 58TH ST                                               OKLAHOMA CITY   OK      73112
 ROYALTY REPOSITORY II LLC     DEPT 1250             PO BOX 17180                                                  DENVER          CO      80217-0180
 ROYCE FORRESTER LIV TR DTD 12282005                 ADDRESS REDACTED
 ROYCE JAMES L                                       ADDRESS REDACTED
 ROYCE L WILLIAMS                                    ADDRESS REDACTED
 ROYCE LEE BURCH                                     ADDRESS REDACTED
 ROYCE RIEDER                                        ADDRESS REDACTED
 ROYCE THOMPSON                                      ADDRESS REDACTED
 RPA ADVISORS                                        45 EISENHOWER DRIVE                                           PARAMUS         NJ      07652
 RPH ENTERPRISES LLC           STEVEN A AUSTIN       1909 E. CENTRAL                                               WICHITA         KS      67214
 RRS CAPITAL LLC               ROBERT SANDERS JR     2607 WOLFLIN AVE #132                                         AMARILLO        TX      79109
 RSA ENERGY                                          ADDRESS REDACTED
 RUBEN MARTINEZ ARELLANO AND                         ADDRESS REDACTED
 RUBY A RIEMANN                                      ADDRESS REDACTED
 RUBY ALICE JOHNS                                    ADDRESS REDACTED
 RUBY FAY ADCOCK                                     ADDRESS REDACTED
 RUBY HALE                                           ADDRESS REDACTED
 RUBY JEWEL JONES                                    ADDRESS REDACTED
 RUBY JEWELL AKERS                                   ADDRESS REDACTED
 RUBY JOYCE PITTS                                    ADDRESS REDACTED
 RUBY JOYCE PITTS                                    ADDRESS REDACTED
 RUBY M PINO                                         ADDRESS REDACTED
 RUBY MCLAURIN                                       ADDRESS REDACTED
 RUBY RIVER CONSULTING LLC                           304 N AMETHYST WAY                                            MUSTANG         OK      73064
 RUDD FAMILY TRUST                                   801 S FILLMORE #420                                           AMARILLO        TX      79101
 RUDD WELDING INC                                    P O BOX 341                                                   PERRYTON        TX      79070
 RUDENA KUDLAC                                       ADDRESS REDACTED
 RUE ROYAL MINERALS LLC        RICK FLETCHER         13621 RUE ROYAL LANE                                          SILVERHILL      AL      36576
 RUELMA M ORR                                        ADDRESS REDACTED
 RUENELL KNOX GIVANS                                 ADDRESS REDACTED
 RUFNEX OILFIELD SERVICES                            3120 S MERIDIAN AVE                                           OKLAHOMA CITY   OK      73119
 RUFUS T MITCHELL                                    ADDRESS REDACTED
 RUNDLE FAMILY PROPERTIES LLC                        2009 STERLING TRACE                                           KELLER          TX      76248
 RUPERT DEAN HARDY                                   ADDRESS REDACTED
 RUSK CAPITAL MANAGEMENT LLC PRESTON MARSHALL        7600 WEST TIDWELL ROAD SUITE 800                              HOUSTON         TX      77040
 RUSSEL MNUCKOLS ADMINISTRATOR                       ADDRESS REDACTED
 RUSSELL A ELLIS                                     ADDRESS REDACTED
 RUSSELL ACKER                                       ADDRESS REDACTED
 RUSSELL B CLARK                                     ADDRESS REDACTED
 RUSSELL B SULLINS                                   ADDRESS REDACTED
 RUSSELL C SMITH                                     ADDRESS REDACTED
 RUSSELL C SPEARS REVOCABLE TRUST                    ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 257 of 315
                                             Case 20-11441-BLS             Doc 241          Filed 08/10/20    Page 266 of 323
                                                                                       Exhibit C
                                                                                    Creditor Matrix
                                                                               Served via First Class Mail


            Company                   Notice Name                   Address1                 Address2         Address3           City    State     Zip       Country
 RUSSELL CHEMICAL SALES and SERVICE INC                  901 SOONER TREND ROAD                                           ENID            OK    73701
 RUSSELL D and BRANDIE L TURNER JT                       ADDRESS REDACTED
 RUSSELL DALLAS MAUPIN                                   ADDRESS REDACTED
 RUSSELL DEAN HALL AND                                   ADDRESS REDACTED
 RUSSELL E FLOCK AND                                     ADDRESS REDACTED
 RUSSELL HATHOOT                                         ADDRESS REDACTED
 RUSSELL INSTITUTIONAL FUNDS LLCC/O
                                  RUSSELL
                                    CHRISTINA
                                          HIGHMARTIN/RIIFL
                                               YIELD BOND1301
                                                           HIGH
                                                            FUND
                                                              SECOND
                                                                YIELD
                                                                 RJDC/RUSSELL
                                                                      BOND
                                                                       AVENUE,
                                                                            FUND
                                                                               18TH
                                                                               INVESTMENTS
                                                                                    FLOOR US                             SEATTLE         WA   98101
 RUSSELL INVESTMENTS CANADA RIID RUSSELL INVESTMENTSCREDIT GLOBALPOOL                 4510-100 KING ST WEST              TORONTO         ON   M5X 1E4    CANADA
 RUSSELL INVESTMENTS IRELAND RIC PLC RUSSELL INVESTMENTS 78 SIRGLOBAL
                                                                JOHN ROGERSONS
                                                                      HIGH YIELD FUND
                                                                                  QUAY                                   DUBLIN               2          IRELAND
 RUSSELL J KAPPENMAN                                     ADDRESS REDACTED
 RUSSELL J KAPPENMAN                                     ADDRESS REDACTED
 RUSSELL JOE WOOLLARD                                    ADDRESS REDACTED
 RUSSELL L JONES AND                                     ADDRESS REDACTED
 RUSSELL N MCINTURFF TRUST                               ADDRESS REDACTED
 RUSSELL PROPERTIES LP                                   ADDRESS REDACTED
 RUSSELL PROPERTIES LP                                   ADDRESS REDACTED
 RUSSELL S REVIS                                         ADDRESS REDACTED
 RUSSELL T OGBURN                                        ADDRESS REDACTED
 RUSSELL T RUDY                                          ADDRESS REDACTED
 RUSSELL T RUDY ENERGY LLC      R JOHN PEPPER            5701 WOODWAY DR., STE 346                                       HOUSTON         TX   77057
 RUSSELL T. RUDY ENERGY LLC                              ADDRESS REDACTED
 RUSSELL V JOHNSON III DBA JEC OPERATING LLC             921 EAST BRITTON ROAD                                           OKLAHOMA CITY   OK   73114
 RUSSELL VAN BUSKIRK AND                                 ADDRESS REDACTED
 RUSSELL W CARPENTER                                     ADDRESS REDACTED
 RUSTHALT INC                                            2713 RANDY MATSON AVE                                           PAMPA           TX   79065
 RUSTY JAMISON AKA MELVILLE D JAMISON AND CAROLYN        ADDRESS REDACTED
 RUSTY JAMISON AKA MELVILLE D JAMISON AND CAROLYN        ADDRESS REDACTED
 RUSTY RESOURCES LLC            GEORGE RUSSELL MCGHEEGEORGE RUSSEL MCGHEE             8917 S TOLEDO AVE                  TULSA           OK   74137
 RUSTY ROYALTIES LLC            GEORGE R MCGHEE          15 EAST 5TH ST, STE 2020                                        TULSA           OK   74103
 RUTH A MCGHEE                                           ADDRESS REDACTED
 RUTH ANN EDWARDS                                        ADDRESS REDACTED
 RUTH ANN LANDWEHR                                       ADDRESS REDACTED
 RUTH ANN RICHARDSON                                     ADDRESS REDACTED
 RUTH ANN SLOAN TRUST                                    ADDRESS REDACTED
 RUTH ANN SMITH                                          ADDRESS REDACTED
 RUTH ARRINGTON                                          ADDRESS REDACTED
 RUTH BAKER                                              ADDRESS REDACTED
 RUTH BLACKWELL AKA KATHRYN RUTH BLACKWELL               ADDRESS REDACTED
 RUTH BRIDWELL MANAGEMENT TRUST                          ADDRESS REDACTED
 RUTH DEARING                                            ADDRESS REDACTED
 RUTH DEVEREAUX ESTATE                                   ADDRESS REDACTED
 RUTH E BENNETT                                          ADDRESS REDACTED
 RUTH ELIZABETH FRYE                                     ADDRESS REDACTED
 RUTH ELIZABETH STARR                                    ADDRESS REDACTED
 RUTH FILLINGIM IRVINE                                   ADDRESS REDACTED
 RUTH FRANCIS GOUDIE                                     ADDRESS REDACTED
 RUTH FRAZIER                                            ADDRESS REDACTED
 RUTH HELEN CHRISMAN TESTAMENTARY TR                     ADDRESS REDACTED
 RUTH HOUCK LUCAS TRUST                                  ADDRESS REDACTED
 RUTH HUNTER                                             ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                             Page 258 of 315
                                            Case 20-11441-BLS             Doc 241         Filed 08/10/20        Page 267 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


              Company                  Notice Name                 Address1               Address2              Address3          City     State       Zip      Country
 RUTH K SCHMIDT                                        ADDRESS REDACTED
 RUTH L PETERS                                         ADDRESS REDACTED
 RUTH L WATERS REVOCABLE TRUST                         ADDRESS REDACTED
 Ruth L. Waters Revocable Trust                        ADDRESS REDACTED
 RUTH LOUISE DEARING                                   ADDRESS REDACTED
 RUTH M LYON AKA RUBY M LYON ESTATE                    ADDRESS REDACTED
 RUTH MARY STEPHENS POLLACK                            ADDRESS REDACTED
 RUTH MOSER                                            ADDRESS REDACTED
 RUTH SCHAFFLER                                        ADDRESS REDACTED
 RUTH SMITHA MOSES                                     ADDRESS REDACTED
 RUTH STAHL WHITE MINERAL TRUST                        ADDRESS REDACTED
 RUTH T CAPERTON TRUST                                 ADDRESS REDACTED
 RUTHANN W SHEPARD                                     ADDRESS REDACTED
 RUTHIE GING                                           ADDRESS REDACTED
 RV PATEL                                              ADDRESS REDACTED
 RWL VENTURES LLC                                      PO BOX 701530                                                       TULSA           OK      74170-1530
 RWLS LLC                                              1937 WEST AVE                                                       LEVELLAND       TX      79336
 RWLS LLC                                              P.O. BOX 862                                                        LEVELLAND       TX      79336
 RYAN                                                  13155 NOEL ROAD, SUITE 100                                          DALLAS          TX      75240-5090
 RYAN ALAN HARMON                                      ADDRESS REDACTED
 RYAN CHRISTOPHER EASTER AND                           ADDRESS REDACTED
 RYAN J HAYS                                           ADDRESS REDACTED
 RYAN J HIDLEBAUGH AND                                 ADDRESS REDACTED
 RYAN JOHNSON                                          ADDRESS REDACTED
 RYAN KEITH SCHWINGENDORF                              ADDRESS REDACTED
 RYAN LLC                                              P. O. BOX 848351                                                    DALLAS          TX      75284-8351
 RYAN RAINER                                           ADDRESS REDACTED
 RYAN SERVICING LLC                                    2200 ATLANTIC STREET, 5TH FLOOR                                     STAMFORD        CT      06902
 Ryan Servicing LLC                                    Three Galleria Tower        13155 Noel Road, Suite 100              Dallas          TX      75240
 RYAN THOMAS KING                                      ADDRESS REDACTED
 RYAN W GOBER                                          ADDRESS REDACTED
 RYAN W OVERTON                                        ADDRESS REDACTED
 RYDAL LEROY PRILLIMAN                                 ADDRESS REDACTED
 RYEL PROPERTIES LLC                                   P.O. BOX 5614                                                       ENID            OK      73702-5614
 RYLEY OIL AND GAS LLC                                 4300 MEMORY LANE                                                    OKLAHOMA CITY   OK      73112
 S and C PROPERTIES                                    ADDRESS REDACTED
 S AND H R AND R LLC            FOR LIFE OF RITA SCHOONOVER
                                                       1010 N VAN BUREN                                                    ENID            OK      73703
 S and L INVESTMENTS LLC        LARRY P BRUMFIELD      1 MONTEREY DR                                                       ENID            OK      73703-1422
 S and P CO A LOUISIANA PARTNERSHIP                    330 MARSHALL ST                                                     SHREVEPORT      LA      71101
 S AND S OILFIELD RENTALS INC                          101 ROBINSON                                                        ELK CITY        OK      73644
 S and S OILFIELD SERVICES INC                         4330 KINNYON DRIVE                                                  WOODWARD        OK      73801
 S B WHITTENBURG TRUST III                             ADDRESS REDACTED
 S DOUGLAS INVESTMENTS INC      SAMUEL THOMAS          P.O. BOX 79148                                                      SAGINAW         TX      76179
 S H DAVIS COMPANY                                     PO BOX 1310                                                         COLDSPRING      TX      77331
 S MARLENE HEINEMAN                                    ADDRESS REDACTED
 S R R ENTERPRISES LLC                                 2712 ROCK ISLAND BLVD                                               ENID            OK      73701
 S TOM MORRIS                                          ADDRESS REDACTED
 S&R COMPRESSION, LLC                                  4234 SOUTH JACKSON AVENUE                                           TULSA           OK      74107
 S&S OILFIELD RENTAL, INC.                             P.O. BOX 1930                                                       ELK CITY        OK      73648
 S3 HOLDINGS LLC                ATTN GREG SELLMYER     GREG SELLMYER               6608 NORTH WESTERN #619                 OKLAHOMA CITY   OK      73116


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 259 of 315
                                            Case 20-11441-BLS             Doc 241          Filed 08/10/20   Page 268 of 323
                                                                                      Exhibit C
                                                                                   Creditor Matrix
                                                                              Served via First Class Mail


             Company                    Notice Name                Address1                Address2         Address3        City       State     Zip     Country
 SAA INVESTMENTS LP                                     P.O. BOX 7                                                     CANADIAN        TX    79014
 SAA VENTURES LP                                        P.O. BOX 7                                                     CANADIAN        TX    79014
 SAADEH ABUALTIN                                        ADDRESS REDACTED
 SAADI ALMAEE                                           ADDRESS REDACTED
 SABINE OIL and GAS CORPORATION                         1415 LOUISIANA STE 1600                                        HOUSTON         TX   77002
 SABINE OIL and GAS LLC                                 PO BOX 206634                                                  DALLAS          TX   75320-6634
 SABINE PIPE INC                                        P.O. BOX 100                                                   KILGORE         TX   75663-0100
 SABINE ROYALTY TRUST                                   ADDRESS REDACTED
 SABINE ROYALTY TRUST                                   ADDRESS REDACTED
 SABRE ENERGY SERVICES LLC                              1891 NEW SCOTLAND ROAD                                         SLINGERLANDS    NY   12159
 SABRINA DAWN BAYS                                      ADDRESS REDACTED
 SABRINA JONI CADY LOPEZ                                ADDRESS REDACTED
 SADLER LAW GROUP PC                                    4605 POST OAK PLACE DR., SUITE 205                             HOUSTON         TX   77027-9761
 SAENG KANTAPIT                                         ADDRESS REDACTED
 SAGACITY INC                                           PO BOX 618                                                     MADILL          OK   73446
 SAGER MINERAL PARTNERS LP      ROBERT FURST            PO BOX 803384                                                  DALLAS          TX   75380
 SAINT MICHAEL AND ALL ANGELS FOUNDATION OF DALLAS      8011 DOUGLAS AVE                                               DALLAS          TX   75225
 SAKENA D LONG and LEWIS LONG III JT                    ADDRESS REDACTED
 SALEM A ABRAHAM                                        ADDRESS REDACTED
 SALEM OIL and GAS LP                                   PO BOX 7                                                       CANADIAN        TX   79014
 SALLIE LANCASTER ROBERTS                               ADDRESS REDACTED
 SALLIE LAURA BURLESON                                  ADDRESS REDACTED
 SALLIE LAURA BURLESON                                  ADDRESS REDACTED
 SALLIE M HOGE                                          ADDRESS REDACTED
 SALLUSTI FAMILY OIL GAS AND REALTY
                                RALPHLLCA SALLUSTI      13108 ST ANDREWS DRIVE                                         OKLAHOMA CITY   OK   73120
 SALLY A HALIBURTON                                     ADDRESS REDACTED
 SALLY ANN SHUBE                                        ADDRESS REDACTED
 SALLY AUSTIN                                           ADDRESS REDACTED
 SALLY DAVIS PRAGER                                     ADDRESS REDACTED
 SALLY E RICE                                           ADDRESS REDACTED
 SALLY LOOKE                                            ADDRESS REDACTED
 SALLY M FLOWERS                                        ADDRESS REDACTED
 SALLY NIBBELINK                                        ADDRESS REDACTED
 SALLY SPEED                                            ADDRESS REDACTED
 SALLY VIRGINIA DULANEY STANTON                         ADDRESS REDACTED
 SALLY WICKER                                           ADDRESS REDACTED
 SALLY Y MCMILLION                                      ADDRESS REDACTED
 SALS RELIABLE TRANSPORT SERVICES
                                BIBBYINC
                                       TRANSPORTATION FINANCE
                                                        PO BOXINC
                                                                100920                                                 ATLANTA         GA   30384-0920
 SALTA PIPE CO INC                                      P O BOX 3879                                                   ABILENE         TX   79604-3879
 SALVATION ARMY                                         ADDRESS REDACTED
 SALYE M GORRELL                                        ADDRESS REDACTED
 SALZAU XIV                                             ADDRESS REDACTED
 SAM BAKER                                              ADDRESS REDACTED
 SAM BEAUCHAMP                                          ADDRESS REDACTED
 SAM BEAUCHAMP                                          ADDRESS REDACTED
 SAM C BEYS                                             ADDRESS REDACTED
 SAM COBB FAMILY TRUST                                  ADDRESS REDACTED
 SAM COBB FAMILY TRUST                                  ADDRESS REDACTED
 SAM L WILHITE JR                                       ADDRESS REDACTED
 SAM M ZAVELO AND DONNA ZAVELO REV TR DTD 7 31 92       ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                            Page 260 of 315
                                           Case 20-11441-BLS             Doc 241         Filed 08/10/20      Page 269 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


            Company                  Notice Name                Address1                 Address2             Address3         City    State       Zip      Country
 SAM MONTGOMERY                                      ADDRESS REDACTED
 SAM OTT                                             ADDRESS REDACTED
 SAM RAMER AND                                       ADDRESS REDACTED
 SAM TURNER DECEASED                                 ADDRESS REDACTED
 SAMANTHA HARLAN MUDD                                ADDRESS REDACTED
 SAMANTHA J RIDGE                                    ADDRESS REDACTED
 SAMANTHA RUSSELL WALSH                              ADDRESS REDACTED
 SAMANTHA WALSH PATTERSON                            ADDRESS REDACTED
 SAMATHA K MORGARIDGE                                ADDRESS REDACTED
 SAMCO ANCHORS                                       P.O. BOX 647                                                        PERRYTON      TX      79070
 SAMIE CASWELL                                       ADDRESS REDACTED
 SAMMIE BRITT WOOD                                   ADDRESS REDACTED
 SAMSON LONE STAR LIMITED PARTN                      PO BOX 972297                                                       DALLAS        TX      75397-2297
 SAMSON LONE STAR LLC                                P O BOX 972290                                                      DALLAS        TX      75397-2290
 SAMSON LONE STAR LLC                                PO BOX 972300                                                       DALLAS        TX      75397-2300
 SAMSON PRODUCTION SERVICES CO                       TWO WEST SECOND ST                                                  TULSA         OK      74103-0000
 SAMSON RECOURCES COMPANY KRISTA ZACHARIAE - REVENUE PO BOX
                                                         DEPT972300                                                      DALLAS        TX      75397-2300
 SAMSON RESOURCES COMPANY                            2 W 2ND ST STE 1800          SAMSON PLAZA                           TULSA         OK      74103-3107
 SAMSON RESOURCES COMPANY FIRST PLACE TOWER          15 EAST 5TH STREET, SUITE 1000                                      TULSA         OK      74103
 SAMSON RESOURCES COMPANY LIMITED SAMSON LONE STAR   KRISTA ZACHARIAE - REVENUE DEPT
                                                                                  PO BOX 972300                          DALLAS        TX      75397-2300
 SAMUEL A ARP                                        ADDRESS REDACTED
 SAMUEL A MONCRIEFF AND                              ADDRESS REDACTED
 SAMUEL D LANEY                                      ADDRESS REDACTED
 SAMUEL DERRICK and ARDONIA DERRICK HWJT             ADDRESS REDACTED
 SAMUEL F MATEER TRUST DATED 07/01/9                 ADDRESS REDACTED
 SAMUEL F MATEER TRUST DATED 07019                   ADDRESS REDACTED
 SAMUEL HELTON                                       ADDRESS REDACTED
 SAMUEL HUSKEY                                       ADDRESS REDACTED
 SAMUEL ISAAC HOOPER                                 ADDRESS REDACTED
 SAMUEL JOE SPINUZZI                                 ADDRESS REDACTED
 SAMUEL K NITSCHKE                                   ADDRESS REDACTED
 SAMUEL L ENGLEHART                                  ADDRESS REDACTED
 SAMUEL L JANTZEN JR                                 ADDRESS REDACTED
 SAMUEL L MALSON                                     ADDRESS REDACTED
 SAMUEL L TILLIS                                     ADDRESS REDACTED
 SAMUEL PSHIGODA AND CECILIA PSHIGODA                ADDRESS REDACTED
 SAMUEL TYE ORR                                      ADDRESS REDACTED
 SAMUEL VANDIVER                                     ADDRESS REDACTED
 SAN BERNADINO CO EMPLOYEES RETIREMENT
                               SAN BERNADINO COUNTY EMPLOYEES
                                                     RETIREMENT ASSOCIATION       348 W HOSPITALITY LANE
                                                                                                       3RD FLR           SN BERNRDNO   CA      92415
 SAN JUAN CHAPTER 9 DAV INC A NON PROFIT CORPORATION PO BOX 568                                                          FLORA VISTA   NM      87415
 SAN SABA COUNTY LIBRARY                             103 SOUTH LIVE OAK                                                  SAN SABA      TX      76877
 SAN SABA COUNTY LIBRARY       B THEODOSIS           103 SOUTH LIVE OAK                                                  SAN SABA      TX      76877
 SAND SPRINGS OIL and GAS                            SILVR RIDGE PARK             7404 S YALE AVE                        TULSA         OK      74136
 SANDBOX LEARNING CENTER INC                         411 E ILLINOIS                                                      ENID          OK      73701
 SANDERS AND SCOTT MINERAL TRUST                     ADDRESS REDACTED
 SANDERS BROTHERS MINERAL TRUST                      ADDRESS REDACTED
 SANDERS BROTHERS MINERAL TRUST                      ADDRESS REDACTED
 SandH ELECTRIC LLC                                  PO BOX 226                                                          RINGWOOD      OK      73768
 SANDIA FOUNDATION                                   ADDRESS REDACTED
 SANDIE GHEEN COOK                                   ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 261 of 315
                                           Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 270 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


             Company                 Notice Name                Address1                Address2          Address3         City   State     Zip      Country
 SandK DEVELOPMENT COMPANY SandK DEVELOPMENT          8441 E 32ND STREET NORTH, SUITE 200                            WICHITA      KS    67226
 SandP GLOBAL INC                                     PO BOX 848093                                                  DALLAS       TX    75284-8093
 SandP OIL CO A LA PARTNERSHIP COLLIN PHILLIPS        330 MARSHALL ST, SUITE 300                                     SHREVEPORT   LA    71101
 SANDPIPER ENERGY INVESTMENTS                         ADDRESS REDACTED
 SandR COMPRESSION LLC                                4234 SOUTH JACKSON AVENUE                                      TULSA        OK   74107
 SANDRA A THOMPSON                                    ADDRESS REDACTED
 SANDRA ANN MCCORD                                    ADDRESS REDACTED
 SANDRA COLLETTE JOHNS                                ADDRESS REDACTED
 SANDRA COX TURNER                                    ADDRESS REDACTED
 SANDRA DIANE COMER                                   ADDRESS REDACTED
 SANDRA E SEE                                         ADDRESS REDACTED
 SANDRA ELAINE IVY                                    ADDRESS REDACTED
 SANDRA G LAND                                        ADDRESS REDACTED
 SANDRA GAIL NICHOLES                                 ADDRESS REDACTED
 SANDRA GOBER                                         ADDRESS REDACTED
 SANDRA J WICKSTROM                                   ADDRESS REDACTED
 SANDRA K FRENIER                                     ADDRESS REDACTED
 SANDRA K LANCASTER                                   ADDRESS REDACTED
 SANDRA KAY GRIFFIN                                   ADDRESS REDACTED
 SANDRA KAY TEMPEL LIVING TRUST DTD 3 21 18           ADDRESS REDACTED
 SANDRA KAY WINN SHOALS                               ADDRESS REDACTED
 SANDRA L HILL                                        ADDRESS REDACTED
 SANDRA L YOUNT                                       ADDRESS REDACTED
 SANDRA LEE GRISSOM                                   ADDRESS REDACTED
 SANDRA LEE WOODLEE                                   ADDRESS REDACTED
 SANDRA LUGINBILL AND                                 ADDRESS REDACTED
 SANDRA MARION FILLINGIM                              ADDRESS REDACTED
 SANDRA MCCONNELL                                     ADDRESS REDACTED
 SANDRA MEEK                                          ADDRESS REDACTED
 SANDRA MORRIS                                        ADDRESS REDACTED
 SANDRA NEWTON SPRINGFIELD                            ADDRESS REDACTED
 SANDRA POFF                                          ADDRESS REDACTED
 SANDRA PROVOST                                       ADDRESS REDACTED
 SANDRA R JOHNSON                                     ADDRESS REDACTED
 SANDRA RUTH CLARK                                    ADDRESS REDACTED
 SANDRA S LUGINBILL                                   ADDRESS REDACTED
 SANDRA S LUGINBILL ANDOR                             ADDRESS REDACTED
 SANDRA S WILLIAMS                                    ADDRESS REDACTED
 SANDRA SEAR BRALY                                    ADDRESS REDACTED
 SANDRA SEBREN                                        ADDRESS REDACTED
 SANDRA WILLIAMS                                      ADDRESS REDACTED
 SANDRA WINN                                          ADDRESS REDACTED
 SANDRIDGE EXPLORATION and PRODUCTION LLC             PO BOX 654166                                                  DALLAS       TX   75265-4166
 SandS OILFIELD RENTAL INC                            P.O. BOX 1930                                                  ELK CITY     OK   73648
 SANDSTONE SERVICES LLC        AKA SAND STONE SERVICESJAMES
                                                       LLC ROGERS                 PO BOX 866                         ELK CITY     OK   73648
 SANDTRAP PROSPECTING COMPANY  CO RICK KISTLER        PO BOX 5286                                                    NORMAN       OK   73070
 SANDY BRITT WYLEY VAUGHN                             ADDRESS REDACTED
 SANDY HILL SCOGGINS                                  ADDRESS REDACTED
 SANDY OHLS                                           ADDRESS REDACTED
 SANDYE L ALLEN                                       ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 262 of 315
                                        Case 20-11441-BLS             Doc 241          Filed 08/10/20      Page 271 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


            Company                 Notice Name                 Address1                 Address2          Address3          City     State       Zip      Country
 SANFORD L MCQUIGG and AMANDA MCQUIGG HWJT           ADDRESS REDACTED
 SANGUINE GAS EXPLORATION LLC                        3404 E. 2ND STREET                                               EDMOND          OK      73034
 SANGUINE GAS EXPLORATION LLC                        P.O. BOX 700720                                                  TULSA           OK      74170-0720
 SANGUINE GAS EXPLORATION LLC BONNIE WOODS           P.O. BOX 700720                                                  TULSA           OK      74170-0720
 SANGUINE, LTD.                                      P.O. BOX 700720                                                  TULSA           OK      74170
 SANTA FE ROYALTY LLC                                909 NW 71ST                                                      OKLAHOMA CITY   OK      73116
 SANTIAGO ROYALTY CORPORATION                        105 N. HUDSON #800           800 HIGHTOWER BLDG.                 OKLAHOMA CITY   OK      73102
 SANTORINI PARTNERS LTD                              1202 LADY AMBER LANE                                             GRANBURY        TX      76049
 SANTOS GARCIA                                       ADDRESS REDACTED
 SANTOS J LOPEZ                                      ADDRESS REDACTED
 SAP LLC                                             119 N ROBINSON AVE, SUITE 1000                                   OKLAHOMA CITY   OK      73102
 SAPH LLC                                            701 S TAYLOR, LB 120                                             AMARILLO        TX      79101
 SAPPHIRE RAY ENERGY LLC                             1321 NW 150TH TERRACE                                            EDMOND          OK      73013
 SAPPINGTON ENERGY INT LTD    CHESTER P SAPPINGTON   PO BOX 19160                                                     HOUSTON         TX      77224-9160
 SARA BREWSTER                                       ADDRESS REDACTED
 SARA J LANE AND                                     ADDRESS REDACTED
 SARA KATHLEEN HOWARD                                ADDRESS REDACTED
 SARA LYNN CHILDRESS                                 ADDRESS REDACTED
 SARA MASILKO                                        ADDRESS REDACTED
 SARAH A LOGAN                                       ADDRESS REDACTED
 SARAH ALTMAN                                        ADDRESS REDACTED
 SARAH ANN KEMPER TRUST                              ADDRESS REDACTED
 SARAH ELIZABETH USELDING                            ADDRESS REDACTED
 SARAH I WRIGHT                                      ADDRESS REDACTED
 SARAH J ACKLEY                                      ADDRESS REDACTED
 SARAH JANE HAYNIE ESTATE                            ADDRESS REDACTED
 SARAH JANE POND                                     ADDRESS REDACTED
 SARAH JENKINS                                       ADDRESS REDACTED
 SARAH LEIGH FELPS SCHECTER                          ADDRESS REDACTED
 SARAH MARGARET GEORGE                               ADDRESS REDACTED
 SARAH MEAD BULLINGTON                               ADDRESS REDACTED
 SARAH N BRANUM                                      ADDRESS REDACTED
 SARAH RENEE BLALOCK                                 ADDRESS REDACTED
 SARAH S FALLIN IRA ACCOUNT                          ADDRESS REDACTED
 SARAH S FALLIN IRA ACCOUNT                          ADDRESS REDACTED
 SARAH SHREWDER TRACY CREDIT SHELTER TR              ADDRESS REDACTED
 SARAMAE ANN KOERING                                 ADDRESS REDACTED
 SARATOGA ROYALTY LP          LP SARATOGA ROYALTY    PO BOX 141356                                                    DALLAS          TX      75214
 SARITA L DAWSON                                     ADDRESS REDACTED
 SARUM LLC                    ATTN JEAN M PREWITT    JEAN M PREWITT               613 SOUTH IRENA AVENUE              REDONDO BEACH CA        90277
 SASHA SMITH GROENEVELD                              ADDRESS REDACTED
 SATER FAMILY PARTNERSHIP L P                        PO BOX 2509                                                      EVANSVILLE      IN      47728-0509
 SAVAGE AMIE M                                       ADDRESS REDACTED
 SAVAGE MALES LLC                                    PO BOX 1728                                                      ELK CITY        OK      73648
 SAWRIN M PATEL                                      ADDRESS REDACTED
 SAWRIN M PATEL                                      ADDRESS REDACTED
 SAXET RESOURCES LTD                                 6505 W PARK BLVD STE 306-344                                     PLANO           TX      75093
 SAXET RESOURCES LTD                                 5201 WEST PARK BLVD, WUITE 100                                   PLANO           TX      75093
 SAXET RESOURCES LTD          SAXET RESOURCES        6505 W PARK BLVD STE 306-344                                     PLANO           TX      75093
 SAXUM LP                     UNKNOWN                                                                                 UNKNOWN                 99999


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 263 of 315
                                           Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 272 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


            Company                  Notice Name                Address1                Address2          Address3          City       State       Zip      Country
 SAYD FRANCES SOLOW REV TRUST                         ADDRESS REDACTED
 SBC WORLDWIDE LLC                                    1979 MARCUS AVENUE, SUITE 210                                  LAKE SUCCESS      NY      11042-1022
 SBOG LLC                      NATHAN ABBE            PO BOX 670849                                                  DALLAS            TX      75367-0849
 SBR PARTNERS LLC                                     PO BOX 8122                                                    MIDLAND           TX      79708-8122
 SCADA ACCESS INC                                     415 TEXAS ST, SUITE 300                                        SHREVEPORT        LA      71101
 SCALES FAMILY REVOCABLE TRUST                        ADDRESS REDACTED
 SCARLETT J SINCLAIR                                  ADDRESS REDACTED
 SCARTH GREEN LLC              STAN SCARTH            P O BOX 1488                                                   AMARILLO          TX      79105
 SCARTH INTER VIVOS MARITAL TRUST UTA 182010          ADDRESS REDACTED
 SCB ENERGY LTD                                       4407 BEE CAVE ROAD SUITE 421                                   WEST LAKE HILLS   TX      78746
 SCB ENERGY LTD                JIM GREER              4407 BEE CAVE ROAD SUITE 421                                   WEST LAKE HILLS   TX      78746
 SCE PETROLEUM LLC                                    P.O. BOX 5250                                                  EDMOND            OK      73083
 SCHAD TRUST CREATED BY DECL OF REV TR DTD 5/1/2000   7007 IMPERIAL                                                  AMARILLO          TX      79106
 SCHAD TRUST CREATED BY DECL OF REV TR DTD 512000     ADDRESS REDACTED
 SCHAFER SERVICES                                     P.O. BOX 308                                                   CANADIAN          TX      79014
 SCHEEL HENRY A                                       ADDRESS REDACTED
 SCHLUMBERGER                                         PO BOX 732149                                                  DALLAS        TX          75373-2149
 SCHLUMBERGER ROD LIFT INC                            713 MARKET DRIVE                                               OKLAHOMA CITY OK          73114
 SCHOTT FAMILY PARTNERSHIP                            3504 SOUTHWESTERN BLVD                                         DALLAS        TX          75225
 SCHRODER OIL FINANCING and INVESTMENT COMPANY        445 E CHEYENNE MTN BLVD     SUITE C #403 - PMB                 COLORADO SPRINGS
                                                                                                                                   CO          80906
 SCHWEIZER STEARNS HOLDINGS LLC                       7104 CORNELIA LN                                               DALLAS        TX          75214-3225
 SCISSORTAIL ENERGY LLC                               8811 SOUTH YALE AVENUE, SUITE 200                              TULSA         OK          74137-3650
 SCOOTER CAPITAL COMPANY LP                           6625 OAK HERITAGE TRL                                          EDMOND        OK          73025-2772
 SCOPE EXPLORATION INC         SCOPE EXP              P O BOX 702571                                                 TULSA         OK          74170
 SCOTT A FOSTER AND                                   ADDRESS REDACTED
 SCOTT A GROGAN                                       ADDRESS REDACTED
 SCOTT B and VICKY L BELL JT                          ADDRESS REDACTED
 SCOTT B LAMOREAUX                                    ADDRESS REDACTED
 SCOTT BLUBAUGH                                       ADDRESS REDACTED
 SCOTT D TAYLOR                                       ADDRESS REDACTED
 SCOTT D WRIGHT                                       ADDRESS REDACTED
 SCOTT E BOAS AND                                     ADDRESS REDACTED
 SCOTT F SOAPE                                        ADDRESS REDACTED
 SCOTT FREDERICK WALMSLEY                             ADDRESS REDACTED
 SCOTT FUNDERBURKE CREECH                             ADDRESS REDACTED
 SCOTT GASH AND                                       ADDRESS REDACTED
 SCOTT GIRARD GRINTER                                 ADDRESS REDACTED
 SCOTT HARTMAN                                        ADDRESS REDACTED
 SCOTT INNES                                          ADDRESS REDACTED
 SCOTT J DUERDEN AND                                  ADDRESS REDACTED
 SCOTT J POAG                                         ADDRESS REDACTED
 SCOTT JEFFREY THOMAS                                 ADDRESS REDACTED
 SCOTT KENDALL FERGUSON                               ADDRESS REDACTED
 SCOTT KEY WOOD                                       ADDRESS REDACTED
 SCOTT L WEBER                                        ADDRESS REDACTED
 SCOTT LAMBERT                                        ADDRESS REDACTED
 SCOTT LIVING TRUST DATED 02142015                    ADDRESS REDACTED
 SCOTT MICHAEL L                                      ADDRESS REDACTED
 SCOTT P MCMURRY                                      ADDRESS REDACTED
 SCOTT PHILLIP THOMPSON TRUST                         ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 264 of 315
                                            Case 20-11441-BLS             Doc 241         Filed 08/10/20      Page 273 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


             Company                 Notice Name                  Address1                Address2             Address3         City      State       Zip      Country
 SCOTT S MOORE                                         ADDRESS REDACTED
 SCOTT T CASSEL                                        ADDRESS REDACTED
 SCOTT THOMAS ARCHER                                   ADDRESS REDACTED
 SCOTT USHER                                           ADDRESS REDACTED
 SCOTT WHITE                                           ADDRESS REDACTED
 SCOTT WORD                                            ADDRESS REDACTED
 SCOTTY LEE SIMS                                       ADDRESS REDACTED
 SCOTTY LEE SIMS                                       ADDRESS REDACTED
 SCOUT DRILLING INC           DIMMITT N CHOATE         P.O. BOX 62                                                        WICHITA FALLS   TX      76307
 SCOUT ENERGY MANAGEMENT                               4901 LBJ FREEWAY, SUITE 300                                        DALLAS          TX      75244
 SCOUT ENERGY PARTNERS                                 4901 LYNDON B. LOHNSON FWY., SUITE 200                             DALLAS          TX      75244
 SCOUT INVESTMENTS LLP                                 1205 CORDILLERA TRCE                                               BOERNE          TX      78006-4220
 SCYTHIAN LTD                 BRENDA HOOPER            300 N MARIENFELD STE 950                                           MIDLAND         TX      79701
 SEAMUS PINION                                         ADDRESS REDACTED
 SEAN CASSEL                                           ADDRESS REDACTED
 SEAN CRAWFORD SMITH                                   ADDRESS REDACTED
 SEAN MICHAEL MILLS                                    ADDRESS REDACTED
 SEAN MUGUEL CASTANEDA                                 ADDRESS REDACTED
 SEAN NICHOLS                                          ADDRESS REDACTED
 SEAOIL CORPORATION           SEAOIL CORP              2020 N. BRAMBLEWOOD                                                WICHITA         KS      67206
 SEASWAN LLC                                           2524 PEMBROKE TERRACE                                              OKLAHOMA CITY   OK      73116
 SEASWAN LLC                  ROB NORTHWOOD            LLC SEASWAN                 2524 PEMBROKE TERRACE                  OKLAHOMA CITY   OK      73116
 SEBA PROPERTIES LLC                                   1230 WASHINGTON AVE                                                NEW ORLEANS     LA      70130
 SEC OF HOUSING and URBAN DEVELOPMENT
                              OF WASHINGTON D C        200 NW 5TH ST                                                      OKLAHOMA CITY   OK      73102-3202
 SECOND CHANCE ROYALTIES LLC TERRI RANDLE              PO BOX 1966                                                        PALESTINE       TX      75802
 SECURITIZATION SERIES 1998 2 JASON HOWELL ATTORNEYTRIAD CENTER                    7666 EAST 61ST STREET, SUITE 240       TULSA           OK      74133
 SECURITY NATIONAL BANK       ATTN BERT MACKIE         SECURITY NATIONAL BANK      P.O. BOX 1272                          ENID            OK      73702
 SEELEN FAMILY TRUST                                   ADDRESS REDACTED
 SEIBERT LEE MCCORMICK                                 ADDRESS REDACTED
 SEIGER OIL and GAS INC                                609 E CLEVELAND DR                                                 HENNESSEY       OK      73742
 SEISMOS                                               8868 RESEARCH BLVD., SUITE 401                                     AUSTIN          TX      78758
 SEISMOS INC                                           8868 RESEARCH BOULEVARD, SUITE 401                                 AUSTIN          TX      78758
 SEIX ADVISORS                ATTN GEORGE GOUDELIAS ONE MAYNARD DRIVE SUITE 3200                                          PARK RIDGE      NJ      07656
 SELDEN BLOOMFIELD HALE IV                             ADDRESS REDACTED
 SELDON BLOOMFIELD HALE III                            ADDRESS REDACTED
 SELF CHILDREN MANAGEMENT TRUST UA                     ADDRESS REDACTED
 SELINA HOOD NKA TAYLOR                                ADDRESS REDACTED
 SELL FAMILY PARTNERSHIP      DAVID D SELL AND RITA C SELL
                                                       2605 SEQUOIA STREET                                                PERRYTON        TX      79070
 SELMA L REES DECEASED                                 ADDRESS REDACTED
 SELMA L REES TRUST                                    ADDRESS REDACTED
 SELMER R NICHOLS                                      ADDRESS REDACTED
 SEMPRA ENERGY EXPLORATION CO LLC                      8235 DOUGLAS AVE STE 525                                           DALLAS          TX      75225
 SEMROC A TEXAS CORPORATION SEMROC LP                  3014 ROSEMARY PARK LN                                              HOUSTON         TX      77082
 SENA BRAINARD                                         ADDRESS REDACTED
 SENAIDA V GALLEGOS                                    ADDRESS REDACTED
 SEPTEMBER LYNN WADE                                   ADDRESS REDACTED
 SERENA SUE COLE PREUSS                                ADDRESS REDACTED
 SERENITY RESOURCES LLC       SERENITY RESOURCES       PO BOX 5240                                                        MIDLAND         TX      79704
 SERVANDO DE LOA AND                                   ADDRESS REDACTED
 SES HOLDINGS LLC                                      1820 N IH 35                                                       GAINESVILLE     TX      76241


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 265 of 315
                                          Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 274 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


              Company                 Notice Name               Address1               Address2          Address3         City    State     Zip      Country
 SES HOLDINGS LLC                                     P O BOX 203997                                                DALLAS        TX    75320-3997
 SET RIGHT TRUCKING LLC                               1616 WILLARD STREET                                           CANADIAN      TX    79014
 SETH SLATER AND                                      ADDRESS REDACTED
 SEVEN LAKES ENTERPRICES INC                          2555 TOWNSGATE ROAD, SUITE 105                                WESTLAKE VILLAGE
                                                                                                                                   CA   91361
 SEVEN LAKES TECHNOLOGIES                             6046 ALEXANDRA CT                                             OAK PARK       CA   91377-5834
 SEVENTH DAY ADVENTIST                                ADDRESS REDACTED
 SEVENTY SEVEN ENERGY INC       NOMAC DRILLING LLC                                                                  DALLAS        TX    75265-0840
 SEVENTY SEVEN ENERGY INC       UNIVERSAL PRESSURE PUMPING INC                                                      SNYDER        TX    79550-1416
 SEWARD M MEINTSMA and NELLYE ANN MEINTSMA REV TR AGMTADDRESS REDACTED
 SEXTON TRUST                                         ADDRESS REDACTED
 SFF ROYALTY LLC                                      PO BOX 2080                                                   MIDLAND       TX    79702
 SFI OIL and GAS PRODUCTION SYSTEMS LLC               PO BOX 429                                                    ELK CITY      OK    73648-0429
 SG I MINERALS LLC              JOSEPH DEWOODY        C/O CASTLE ENERGY MANAGEMENT,
                                                                                 PO BOX
                                                                                      LLC471288                     FORT WORTH    TX    76147
 SH PRODUCTIONS INC                                   301 W MAIN ST STE 600                                         ARDMORE       OK    73401
 SHABBY CHIC PROPERTIES LLC     AUBREY AND JOSHLYN HOWARD
                                                      4810 W OWEN K GARRIOTT RD, STE B                              ENID          OK    73703-4609
 SHAFFER FAMILY OIL LLC         WL SHAFFER III        914 SUMMIT                                                    CHILLICOTHE   MO    64601
 SHAFTER LAKE ROYALTY           TEXAS GENERAL PRTBOULDERS
                                                      PO BOX
                                                           ROYALTY
                                                              12208 CORP MGNG GEN PARTNER                           DALLAS        TX    75225
 SHAKTI ENERGY LLC                                    PO BOX 6115                                                   EDMOND        OK    73083
 SHALLER FAMILY TRUST DTD 9201995                     ADDRESS REDACTED
 SHAMROCK GAS ANALYSIS INC                            1100 SOUTH MADDEN                                             SHAMROCK      TX    79079
 SHAMROCK ROYALTY LLC                                 200 W HWY 6 STE 320                                           WACO          TX    76712
 SHANE LYLE SPARLIN                                   ADDRESS REDACTED
 SHANE R CARVER                                       ADDRESS REDACTED
 SHANE YOUNG                                          ADDRESS REDACTED
 SHANNON B MCABEE TRUST                               ADDRESS REDACTED
 SHANNON D WISE                                       ADDRESS REDACTED
 SHANNON DALEIDEN                                     ADDRESS REDACTED
 SHANNON GRAY BARKER TR UNDER                         ADDRESS REDACTED
 SHANNON HOUSTON THOMAS                               ADDRESS REDACTED
 SHANNON JULIAN                                       ADDRESS REDACTED
 SHANNON K NEIL                                       ADDRESS REDACTED
 SHANNON L DAUGHERTY                                  ADDRESS REDACTED
 SHANNON LEAH CUMMINGS                                ADDRESS REDACTED
 SHANNON LEE GILLESPIE                                ADDRESS REDACTED
 SHANYNN NITSCHKE BUNCE                               ADDRESS REDACTED
 SHAREE FOREMAN NIEDER                                ADDRESS REDACTED
 SHARI G MEEK                                         ADDRESS REDACTED
 SHARI L PETRI                                        ADDRESS REDACTED
 SHARI LORANN BENAGE                                  ADDRESS REDACTED
 SHARILYN DUNCAN                                      ADDRESS REDACTED
 SHARIZAN FRAZIER                                     ADDRESS REDACTED
 SHARK ENTERPRISES LLC                                1100 GRANT ST, UNIT 407                                       DENVER        CO    80203
 SHARLA R BOLES                                       ADDRESS REDACTED
 SHARON A DOLF                                        ADDRESS REDACTED
 SHARON ANN GARNER                                    ADDRESS REDACTED
 SHARON ANN RIVERA                                    ADDRESS REDACTED
 SHARON ANN SAHM                                      ADDRESS REDACTED
 SHARON BRAY                                          ADDRESS REDACTED
 SHARON COMBS                                         ADDRESS REDACTED
 SHARON DELORES JONES HALL                            ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 266 of 315
                                        Case 20-11441-BLS             Doc 241             Filed 08/10/20   Page 275 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


            Company                 Notice Name                 Address1                    Address2       Address3          City   State       Zip   Country
 SHARON E COLLAR                                     ADDRESS REDACTED
 SHARON ELAINE DAUGHERTY                             ADDRESS REDACTED
 SHARON IMMEL FAMILY REVOCABLE TRUST DTD 5 22 2012   ADDRESS REDACTED
 SHARON JOYCE CARPENTER                              ADDRESS REDACTED
 SHARON K BRUNO                                      ADDRESS REDACTED
 SHARON K CHAMBERLAIN                                ADDRESS REDACTED
 SHARON K HANKS                                      ADDRESS REDACTED
 SHARON K RIBARY                                     ADDRESS REDACTED
 SHARON K SMITH                                      ADDRESS REDACTED
 SHARON KAY HELTON ZAMORA                            ADDRESS REDACTED
 SHARON KAY WOMACK                                   ADDRESS REDACTED
 SHARON L MARTIN                                     ADDRESS REDACTED
 SHARON L SEMRAD AND                                 ADDRESS REDACTED
 SHARON LARUE HELTON                                 ADDRESS REDACTED
 SHARON M SIMMERING                                  ADDRESS REDACTED
 SHARON MCDOWELL                                     ADDRESS REDACTED
 SHARON MILLER                                       ADDRESS REDACTED
 SHARON PHARES                                       ADDRESS REDACTED
 SHARON RECTOR                                       ADDRESS REDACTED
 SHARON ROSENBAUM                                    ADDRESS REDACTED
 SHARON S IVY                                        ADDRESS REDACTED
 SHARON S TROJAN                                     ADDRESS REDACTED
 SHARON SECOR                                        ADDRESS REDACTED
 SHARON SLANGER                                      ADDRESS REDACTED
 SHARON SPARROW                                      ADDRESS REDACTED
 SHARON THIMMESCH                                    ADDRESS REDACTED
 SHARON VARVEL                                       ADDRESS REDACTED
 SHARON WAGONER                                      ADDRESS REDACTED
 SHARPPACK HOLDINGS LLC      KYLE G SHARP            112 WIND RIDGE CIRCLE                                            SPRING        TX      77381
 SHARPPACK PROPERTIES LLC    KYLE G SHARP            112 WIND RIDGE CIRCLE                                            SPRING        TX      77381
 SHARRON F ADAMS                                     ADDRESS REDACTED
 SHARYL S GEPHART                                    ADDRESS REDACTED
 SHASTA ABUALTIN                                     ADDRESS REDACTED
 SHAW ENERGY INC                                     PO BOX 192199                                                    DALLAS        TX      75219
 SHAW ENERGY INC             ENERGY SHAW             PO BOX 192199                                                    DALLAS        TX      75219
 SHAW STRINGUP SERVICE LLC                           17423 E 880 RD                                                   CHEYENNE      OK      73628
 SHAWN BRATTON                                       ADDRESS REDACTED
 SHAWN D HUMPERT AND                                 ADDRESS REDACTED
 SHAWN DAVID ACKLEY                                  ADDRESS REDACTED
 SHAWN MAHAFFEY AND                                  ADDRESS REDACTED
 SHAWN MUSGRAVE                                      ADDRESS REDACTED
 SHAWN S WALTERS                                     ADDRESS REDACTED
 SHAWN W ROGERS                                      ADDRESS REDACTED
 SHAWNA CHRISTINE COLE                               ADDRESS REDACTED
 SHAWNA CORNISH                                      ADDRESS REDACTED
 SHAWNA M CAMPBELL                                   ADDRESS REDACTED
 SHAWNA WRIGHT BRINSON                               ADDRESS REDACTED
 SHAYNE KATHLEEN ESTILL                              ADDRESS REDACTED
 SHEARER OIL and GAS LLC     OTIS C SHEARER MEMBER   PO BOX 520                                                       BOOKER        TX      79005
 SHEENA HOLLEY                                       ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 267 of 315
                                         Case 20-11441-BLS           Doc 241         Filed 08/10/20   Page 276 of 323
                                                                                Exhibit C
                                                                             Creditor Matrix
                                                                        Served via First Class Mail


             Company                  Notice Name           Address1                Address2          Address3         City     State     Zip     Country
 SHEEP MOUNTAIN LTD                               PO BOX 2237                                                    MIDLAND        TX    79702
 SHEILA A MACKEY                                  ADDRESS REDACTED
 SHEILA D BULLARD                                 ADDRESS REDACTED
 SHEILA DORN BISGARD                              ADDRESS REDACTED
 SHEILA K NELSON                                  ADDRESS REDACTED
 SHEILA K RIDLEY REVOCABLE TR                     ADDRESS REDACTED
 SHEILA K RIDLEY REVOCABLE TR                     ADDRESS REDACTED
 SHELBY LYNN RACE                                 ADDRESS REDACTED
 SHELBY TIENCE ADCOCK                             ADDRESS REDACTED
 SHELIA FRANCES HARTMAN REV TRUST                 ADDRESS REDACTED
 SHELIA LAGAYLE DAVIS                             ADDRESS REDACTED
 SHELL MARIE READING PICCIONE                     ADDRESS REDACTED
 SHELL ONSHORE VENTURES INC INC SHELL ONSHORE VENTURES
                                                  PO BOX 7247-6318                                               PHILADELPHIA   PA   19170-6318
 SHELLEA DYAN FATZER                              ADDRESS REDACTED
 SHELLEY BRITT CARTER                             ADDRESS REDACTED
 SHELLEY M LINDBERG                               ADDRESS REDACTED
 SHELLY D WOOLLEY                                 ADDRESS REDACTED
 SHELLY DESTA SMITH THOMPSON                      ADDRESS REDACTED
 SHELLY HARTLEY                                   ADDRESS REDACTED
 SHELLY K WATKINS                                 ADDRESS REDACTED
 SHELLY KAY DRAKE                                 ADDRESS REDACTED
 SHELLY LYNN HALE                                 ADDRESS REDACTED
 SHELLY NORET TRUST                               ADDRESS REDACTED
 SHELLY R MCDOWELL                                ADDRESS REDACTED
 SHELLY RENE MONTOYA                              ADDRESS REDACTED
 SHELLY RICHTER                                   ADDRESS REDACTED
 SHERALIN CONKEY REV TR DTD 11142006              ADDRESS REDACTED
 SHERI LEE KEE                                    ADDRESS REDACTED
 SHERILYNN LIPSETT                                ADDRESS REDACTED
 SHERILYNN LIPSETT REV TRUST DTD 03 19 2010       ADDRESS REDACTED
 SHERINGHAM CORP                                  14887 HIGHWAY 105 W STE 201 TRIAD BLDG                         MONTGOMERY     TX   77356
 SHERMAN R and ANNIE MAE PHILLIPS                 ADDRESS REDACTED
 SHERRI JO AND MARK W JOHNSON JOINT TENANTS       ADDRESS REDACTED
 SHERRI KATHRYN CECOTTI                           ADDRESS REDACTED
 SHERRI L WISEMAN                                 ADDRESS REDACTED
 SHERRIE DAWN TARR                                ADDRESS REDACTED
 SHERRIE J REED                                   ADDRESS REDACTED
 SHERRIE L BOGE                                   ADDRESS REDACTED
 SHERRIE LYNN LAPP                                3625 TRIPP AVE.                                                AMARILLO       TX   79121
 SHERRIE LYNN LAPP                                ADDRESS REDACTED
 SHERRIE MARIE HARRISON                           ADDRESS REDACTED
 SHERRIE R SKIDMORE                               ADDRESS REDACTED
 SHERRY A SIMS                                    ADDRESS REDACTED
 SHERRY A WINKLEBLACK                             ADDRESS REDACTED
 SHERRY ANN BIEBERICH                             ADDRESS REDACTED
 SHERRY BALES MINERAL TRUST DTD 1092012           ADDRESS REDACTED
 SHERRY BOWDEN                                    ADDRESS REDACTED
 SHERRY D DRISKELL                                ADDRESS REDACTED
 SHERRY ELAINE SOUTHER                            ADDRESS REDACTED
 SHERRY H JOHNSON                                 ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                      Page 268 of 315
                                             Case 20-11441-BLS        Doc 241          Filed 08/10/20   Page 277 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


             Company                   Notice Name              Address1                 Address2       Address3          City     State       Zip   Country
 SHERRY HALTOM JOHNSON                               ADDRESS REDACTED
 SHERRY J CREECH                                     ADDRESS REDACTED
 SHERRY JOHNSTON                                     ADDRESS REDACTED
 SHERRY JOYCE FORD                                   ADDRESS REDACTED
 SHERRY K KNIPPELBERG                                ADDRESS REDACTED
 SHERRY L BARNEY FETTERS                             ADDRESS REDACTED
 SHERRY L DENTON                                     ADDRESS REDACTED
 SHERRY L IMES                                       ADDRESS REDACTED
 SHERRY LOGAN                                        ADDRESS REDACTED
 SHERRY LYNN CARPENTER                               ADDRESS REDACTED
 SHERRY LYNN SHEPHERD                                ADDRESS REDACTED
 SHERRY R GOODE TRUST                                ADDRESS REDACTED
 SHERRY ROACH                                        ADDRESS REDACTED
 SHERRY ROSS                                         ADDRESS REDACTED
 SHERRY STOUGH                                       ADDRESS REDACTED
 SHERRYL K NORVIEL                                   ADDRESS REDACTED
 SHERYL D STONG                                      ADDRESS REDACTED
 SHERYL HEITMAN AND                                  ADDRESS REDACTED
 SHERYL LOUISE FLOWERS                               ADDRESS REDACTED
 SHETH FAMILY LLC               SHETH FAMILY         18708 SADDLE RIVER DRIVE                                      EDMOND          OK      73012
 SHIELA BREWER                                       ADDRESS REDACTED
 SHIELDS PIPE CORPORATION                            2956 NW 156TH                                                 EDMOND          OK      73013
 SHILOH ENERGY LLC              RAYMOND PENICK       11720 S. HUDSON PL                                            TULSA           OK      74137
 SHILOH OIL CORPORATION                              301 W BRITTON RD #14664                                       OKLAHOMA CITY   OK      73113
 SHIMER LOGAN LLC               R SCOTT LOGAN        11116 NW 116TH STREET                                         YUKON           OK      73099
 SHIPLEY GIRLS REVOCABLE TRUST                       ADDRESS REDACTED
 SHIPLEY TRUST OF 11 1 94                            ADDRESS REDACTED
 SHIRISH R MEHTA and DEEPTI S MEHTA JT               ADDRESS REDACTED
 SHIRLENE BAGLEY                                     ADDRESS REDACTED
 SHIRLEY A DUENSING LIFE ESTATE                      ADDRESS REDACTED
 SHIRLEY A FERGUSON MABLE K SIMS and                 ADDRESS REDACTED
 SHIRLEY A JOHNSTON FKA SHIRLEY ANN ORGAIN           ADDRESS REDACTED
 SHIRLEY A ZUM MALLEN                                ADDRESS REDACTED
 SHIRLEY ALBRIGHT FOWLER                             ADDRESS REDACTED
 SHIRLEY ANN ESCOE                                   ADDRESS REDACTED
 SHIRLEY ANN FERGUSON                                ADDRESS REDACTED
 SHIRLEY ANN HENSLEY                                 ADDRESS REDACTED
 SHIRLEY ANNE and CLAUDE B POWELL JR                 ADDRESS REDACTED
 SHIRLEY B WILSON                                    ADDRESS REDACTED
 SHIRLEY BARKER                                      ADDRESS REDACTED
 SHIRLEY BORNMANN                                    ADDRESS REDACTED
 SHIRLEY C WOOLERY LIVING TRUST                      ADDRESS REDACTED
 SHIRLEY CASSIN WOODWARD                             ADDRESS REDACTED
 SHIRLEY D ALEXANDER                                 ADDRESS REDACTED
 SHIRLEY ELAINE POWELL                               ADDRESS REDACTED
 SHIRLEY INEZ ROBINSON                               ADDRESS REDACTED
 SHIRLEY J HENDERSON                                 ADDRESS REDACTED
 SHIRLEY J MOORE                                     ADDRESS REDACTED
 SHIRLEY J SALISBURY                                 ADDRESS REDACTED
 SHIRLEY JEAN ALLEN                                  ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 269 of 315
                                             Case 20-11441-BLS            Doc 241         Filed 08/10/20   Page 278 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


             Company                   Notice Name                 Address1                 Address2       Address3          City     State       Zip      Country
 SHIRLEY JEAN CHADWICK                                   ADDRESS REDACTED
 SHIRLEY JEAN WIEDERSTEIN                                ADDRESS REDACTED
 SHIRLEY KATELINKOFF                                     ADDRESS REDACTED
 SHIRLEY LEE JACKSON                                     ADDRESS REDACTED
 SHIRLEY LYNN FILLINGIM MARTIN DECEASED                  ADDRESS REDACTED
 SHIRLEY M JOLLY FAMILY TRUST                            ADDRESS REDACTED
 SHIRLEY M PFOST                                         ADDRESS REDACTED
 SHIRLEY MAE SCHNEIDER                                   ADDRESS REDACTED
 SHIRLEY MAXWELL HUBBARD                                 ADDRESS REDACTED
 SHIRLEY MOORE JOLLY                                     ADDRESS REDACTED
 SHIRLEY ORR DEIS                                        ADDRESS REDACTED
 SHIRLEY R PENDLETON                                     ADDRESS REDACTED
 SHIRLEY STURDEVANT                                      ADDRESS REDACTED
 SHOGOIL and GAS CO II LLC       SHOGOIL and GAS CO II   PO BOX 29450                                                 SANTA FE        NM      87592-9450
 SHOGOIL AND GAS CO LLC          SHOGOIL AND GAS LLC     PO BOX 209                                                   HAY SPRINGS     NE      69347-0209
 SHON D STEGER                                           ADDRESS REDACTED
 SHON M BARNETT                                          ADDRESS REDACTED
 SHONDA MEEK SMITH                                       ADDRESS REDACTED
 SHOREHAM PIPELINE COMPANY                               PO BOX 828                                                   KATY            TX      77492
 SHREWDER TRUST AB                                       ADDRESS REDACTED
 SHRILEY FREHULFER DECEASED                              ADDRESS REDACTED
 SHRONDA SHANNON                                         ADDRESS REDACTED
 SHULTZ FAMILY TRUST                                     ADDRESS REDACTED
 SHURI A GEESLIN                                         ADDRESS REDACTED
 SI HOLDINGS                                             111 CENTER STREET SUITE 400                                  LITTLE ROCK     AR      72201
 SIBYL WINIFRED WILLIS BURROWS                           ADDRESS REDACTED
 SID HARTMAN                                             ADDRESS REDACTED
 SIDNEY D GRIFFITTS                                      ADDRESS REDACTED
 SIDNEY DAVIS TRUST UNDER LWT OF SIDNEY R DAVIS          ADDRESS REDACTED
 SIDNEY J INGRAM JR                                      ADDRESS REDACTED
 SIDNEY KATHLEEN MILLS                                   ADDRESS REDACTED
 SIDWELL OIL and GAS INC                                 PO BOX 9298                                                  AMARILLO        TX      79105-9298
 SIDWELL OIL and GAS INC                                 PO BOX 9503                                                  AMARILLO        TX      79105-9503
 SIERRA RESOURCES INC                                    5121 GAILLARDIA CORPORATE PL                                 OKLAHOMA CITY   OK      73142
 SIGNE M KEITH                                           ADDRESS REDACTED
 SILVER EAGLE                                            4608 S KNOXVILLE                                             TULSA           OK      74135-1936
 SILVER EAGLE                    JOHN STEVENSON          4608 S KNOXVILLE                                             TULSA           OK      74135-1936
 SILVERADO OIL and GAS CORP                              P.O. BOX 52308                                               TULSA           OK      74152-0308
 SILVERMINE CAPITAL GLG MAN      ATTN STEVE KALIN        282 TRESSER BLVD SUITE 1102                                  STAMFORD        CT      06901
 SILVERPORT INC                                          2217 ALDERHAM ST                                             OKLAHOMA CITY   OK      73170-3209
 SILVERTREE OIL AND GAS INC                              PO BOX 280235                                                LAKEWOOD        CO      80228-0235
 SILVIA GARZA                                            ADDRESS REDACTED
 SILVIA P GEDERBERG                                      ADDRESS REDACTED
 SIMMONS BRIAN A                                         ADDRESS REDACTED
 SIMMONS JESSE N                                         ADDRESS REDACTED
 SIMMONS MACHINE WORKS INC                               P.O. BOX 1646                                                WOODWARD        OK      73802
 SIMONS PETROLEUM LLC                                    P.O. BOX 676686                                              DALLAS          TX      75267-6686
 SIMPLICIO B GARCIANO and SOFIA T GARCIANO HWJT          ADDRESS REDACTED
 SIMPSON THACHER and BARTLETT LLP                        P.O. BOX 29008                                               NEW YORK        NY      10087-9008
 SIMS KYLE J                                             ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 270 of 315
                                          Case 20-11441-BLS            Doc 241         Filed 08/10/20     Page 279 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


             Company                  Notice Name               Address1                 Address2         Address3         City       State       Zip         Country
 SINGER BROS                                          DEPT 1063                                                      TULSA            OK      74182
 SINGER FAMILY LLC                                    P O BOX 1883                                                   SANTA FE         NM      87504-1883
 SINGER OIL COMPANY LLC                               PO BOX 307                                                     HENNESSEY        OK      73742
 SINGER STEEL INC                                     P.O. BOX 3528                                                  ENID             OK      73702
 SINGLE TONE PRODUCTIONS LLC CO AMARILLOW NATIONAL BANK
                                                      PO BOX
                                                           AGENT
                                                              1   OIL and GAS DEPT                                   AMARILLO         TX      79105-0001
 SIRIUS CONTROLS INC                                  7415 WHITEHALL STREET, SUITE 102                               RICHLAND HILLS   TX      76118
 SIXTY NINE OIL and GAS LP                            ADDRESS REDACTED
 SIXTY NINE OIL and GAS LP                            ADDRESS REDACTED
 SJCC KAUFFELD FAMILY LLC       CORINNE K ROUGEAU MGR SJCC KAUFFELD FAMILY         6065 CHANDLER DRIVE               BATON ROUGE      LA      70808
 SK EandP OPERATIONS AMERICA LLC                      11700 KATY FREEWAY, SUITE 900                                  HOUSTON          TX      77079
 SK PLYMOUTH LLC                                      11700 KATY FREEWAY, SUITE 900                                  HOUSTON          TX      77079
 SKILLERN FAMILY TRUST                                ADDRESS REDACTED
 SKIPP BLASDEL HOWARD                                 ADDRESS REDACTED
 SKLARCO LLC                    STEVEN HATCHEN        401 EDWARDS ST               SUITE 1601                        SHREVEPORT       LA      71101
 SKYWARD ENERGY, LTD.                                 511 W Missouri Ave                                             Midland          TX      79701
 SLATSON INC                                          6740 SOUTH GARY AVENUE                                         TULSA            OK      74136
 SLOAN FAMILY REVOCABLE LIVING TRUST DTD 09 20 2005   ADDRESS REDACTED
 SLOAN FAMILY TRUST DTD 1162014                       ADDRESS REDACTED
 SLOAN PETROLEUM SVCS INC                             7424 S WESTMINSTER                                             GUTHRIE          OK      73044
 SLOVER INTERESTS LP            RONALD SLOVER         3226 HOBBS RD                                                  AMARILLO         TX      79109
 SLOVER INTERESTS, LP                                 3226 HOBBS RD                                                  AMARILLO         TX      79109
 SMITH DAVID A                                        ADDRESS REDACTED
 SMITH FAMILY REV TRUST                               ADDRESS REDACTED
 SMITH FAMILY TRUST DATED 111797                      ADDRESS REDACTED
 SMITH GAGEBY HERITAGE FAMILY                         ADDRESS REDACTED
 SMITH INTERNATIONALINC                               P.O. BOX 732136                                                DALLAS           TX      75373-2136
 SMITH TRUST DTD 71204                                ADDRESS REDACTED
 SNEAKY TRICK LLC                                     3207 ROCKWOOD RD                                               ENID             OK      73703
 SNEHA PATEL                                          ADDRESS REDACTED
 SNS OIL and GAS PROPERTIES                           PO BOX 2234                                                    ARDMORE          OK      73402
 SNYDER PROPERTIES LLC          GERALD SNYDER         PO BOX 720823                                                  OKLAHOMA CITY    OK      73172-0823
 SO INVESTORS LP                                      PO BOX 1022                                                    KITTANNING       PA      16201
 SOCIETE GENERALE                                     170 PLACE HENRI REGNAULT 92400 PARIS LA DEFENSE 6              PARIS                                 FRANCE
 SOCIETE GENERALE               ATTN FARHAN MUSHARRIF 29 BOULEVARD HAUSSMANN                                         PARIS                    75009        FRANCE
 SODIE FOFO SWINEHART                                 ADDRESS REDACTED
 SOILTEC LLC                                          887 CR 1405                                                    CHICKASHA        OK      73018
 SOLAR JACK LLC                                       10201 PARKSIDE DRIVE, SUITE 300                                KNOXVILLE        TN      37922
 SOLARIS GIA BELL                                     ADDRESS REDACTED
 SOLOW ESTATE PARTNERSHIP                             P O BOX 6637                                                   THOUSAND OAKS CA         91359
 SONDRA D WEAVER                                      ADDRESS REDACTED
 SONDRA J HERNANDEZ                                   ADDRESS REDACTED
 SONDRA MAUZY                                         ADDRESS REDACTED
 SONDRA N BEEBY                                       ADDRESS REDACTED
 SONDRA V MCCLAFLIN                                   ADDRESS REDACTED
 SONETEX LLC                                          PO BOX 711                                                     YANKTON          SD      57078
 SONIA HAYWARD                                        ADDRESS REDACTED
 SONIC OIL and GAS L P                                ADDRESS REDACTED
 SONJA SUE RUSSELL                                    ADDRESS REDACTED
 SONJA SUE RUSSELL                                    ADDRESS REDACTED
 SONSHINE MINISTRIES                                  ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 271 of 315
                                            Case 20-11441-BLS              Doc 241         Filed 08/10/20      Page 280 of 323
                                                                                      Exhibit C
                                                                                   Creditor Matrix
                                                                              Served via First Class Mail


            Company                     Notice Name                Address1                 Address2             Address3        City       State       Zip      Country
 SONYA DANIELS                                          ADDRESS REDACTED
 SONYA DENISE TYREE                                     ADDRESS REDACTED
 SONYA JO NITSCHKE FEURER                               ADDRESS REDACTED
 SONYA L MOOMAU                                         ADDRESS REDACTED
 SOOL LTD                                               PO BOX 2237                                                         MIDLAND         TX      79702-2237
 SOOL LTD                        HLB LLC GENERAL PARTNERPO BOX 2237                                                         MIDLAND         TX      79702-2237
 SOONER COMPLETIONS INC                                 PO BOX 37                                                           SHAWNEE         OK      74802--037
 SOONER ENERGY SERVICES                                 PO BOX 677496                                                       DALLAS          TX      75267-7496
 SOONER RESTORATIONS LTD                                P.O. BOX 1791                                                       ENID            OK      73702
 SOUND INVESTMENT GROUP LLC                             P.O. BOX 54596                                                      OKLAHOMA CITY   OK      73154
 SOURCE ROCK MINERALS II LLC                            PO BOX 670713                                                       DALLAS          TX      75367
 SOUTH DAKOTA ROYATLY FUND INC                          P O BOX 836366                                                      RICHARDSON      TX      75083-6366
 SOUTHLAND ROYALTY PARTNERSHIP   CHARLES W BROWN        PO BOX 587                                                          MARLOW          OK      73055-0000
 SOUTHSTAR ENERGY CORP                                  301 WEST MAIN #500                                                  ARDMORE         OK      73401
 SOUTHWEST INDIAN FOUNDATION                            P.O. BOX 307                                                        GALLUP          NM      87305
 SOUTHWEST INDIAN FOUNDATION WILLIAM B MCCARTHY         P.O. BOX 307                                                        GALLUP          NM      87305
 SOUTHWEST PETROLEUM COMPANY LP                         PO BOX 702377                                                       DALLAS          TX      75370-2377
 SOUTHWEST PETROLEUM COMPANY     COLP
                                    LP SOUTHWEST PETROLEUM
                                                        PO BOX 702377                                                       DALLAS          TX      75370-2377
 SOUTHWEST ROYALTIES INC                                P.O. BOX 733772                                                     DALLAS          TX      75373-3772
 SOUTHWESTERN BELL TELEPHONE CO                         7159 SAN PEDRO AVE, #202 D26                                        SAN ANTONIO     TX      78216
 SP ENERGY 1984 ONE LTD PARTNE SP ENERGY LTD PTSHP      701 FIFTH AVE, SUITE 5700                                           SEATTLE         WA      98104
 SP ENERGY 1985 ONE LTD PARTNERSHIP                     701 FIFTH AVENUE, SUITE 5700                                        SEATTLE         WA      98104
 SPACES INC                                             2801 COLTRANE PLACE, SUITE 1                                        EDMOND          OK      73034
 SPAKE CIRCLE FAMILY LIMITED PARTNER
                                 SCOTT L SHIELDS        3220 WILLOW LAKE LANE                                               ENID            OK      73703
 SPECKULATIONS LLC               GARY SPECKMAN MANAGERN1568 COUNTY ROAD OK                                                  JUDA            WI      53550
 SPECTRUM TRACER SERVICES LLC DNU INACTIVE              DEPARTMENT 2849                                                     TULSA           OK      74182
 SPEED INVESTMENTS INC           SPEED INVESTMENTS      PAT - MGR                    4900 PULLIN LANE                       NORMAN          OK      73069
 SPEED PETROLEUM CORPORATION                            15621 N FRISCO RD                                                   PIEDMONT        OK      73078
 SPEED PETROLEUM CORPORATIONPETROLEUM CORP SPEED 15621 N. FRISCO RD                                                         PIEDMONT        OK      73078
 SPENCER D PARKER SR AND                                ADDRESS REDACTED
 SPESS OIL COMPANY INC           110610                 200 S BROADWAY                                                      CLEVELAND       OK      74020-4617
 SPIKES FALES A                                         ADDRESS REDACTED
 SPILLER FAMILY TRUST DTD 4 30 96                       ADDRESS REDACTED
 SPINDLETOP EXPLORATION COMPANY INC                     PO BOX 25163                                                        DALLAS          TX      75225-1163
 SPINUZZI TRUST                                         ADDRESS REDACTED
 SPINUZZI TRUST                                         ADDRESS REDACTED
 SPIRO RESOURCES LTD                                    PO BOX 6387                                                         SAN ANTONIO     TX      78209
 SPITFIRE ENERGY GROUP LLC                              4727 GAILLARDIA PARKWAY, SUITE 200                                  OKLAHOMA CITY   OK      73142
 SPITFIRE ENERGY GROUP LLC                              4747 GALLARDIA PARKWAY, SUITE 200                                   OKLAHOMA CITY   OK      73142
 SPITFIRE ENERGY GROUP LLC                              4747 GAILLARDIA PARKWAY, SUITE 200                                  OKLAHOMA CITY   OK      73142
 SPITFIRE ENERGY GROUP LLC       AMANDA VERMILLION      4727 GAILLARDIA PKWY STE 200                                        OKLAHOMA CITY   OK      73142-1923
 SPITFIRE ENERGY GROUP LLC       CO GUNGOLL JACKSON BOXATTN
                                                         and DEVOLL
                                                              BRAD GUNGOLL
                                                                     PC              101 PARK AVENUE, SUITE 1400            OKLAHOMA CITY   OK      73102
 SPRING HENDRIX                                         ADDRESS REDACTED
 SPRINGBOK ENERGY PARTNERS II LLC                       5950 BERKSHIRE LANE, SUITE 1250                                     DALLAS        TX        75225
 SPRINGDALE ENERGY PARTNERS LL                          PO BOX 341809                                                       AUSTIN        TX        78734
 SPRINGHILL CORP                                        1500 LAMAR STREET                                                   AMARILLO      TX        79102
 SPROUSE OIL FIELD SERVICE                              1709 W BROADWAY                                                     ELK CITY      OK        73644
 SPROUSE SHRADER SMITH PC                               701 S TAYLOR , STE 500       P.O. BOX 15008                         AMARILLO      TX        79105-5008
 SPUR LAND MANAGEMENT LLC        ANNA BROWN             3421 UNIVERSITY BLVD                                                DALLAS        TX        75205
 SPUR OPERATING LLC                                     PO BOX 1219                                                         FREDERICKSBURGTX        78624


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                            Page 272 of 315
                                            Case 20-11441-BLS             Doc 241         Filed 08/10/20   Page 281 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


             Company                    Notice Name                  Address1             Address2         Address3         City      State       Zip      Country
 SQUARE DEAL ENERGY LLC          GRANT SODERBERG          204 N ROBINSON AVE                                          OKLAHOMA CITY   OK      73116
 SR GROUP                        SR GROUP LLC             500 ROSS ST 12TH FLIR                                       PITTSBURGH      PA      15262
 SSandL OIL and GAS PROPERTIES INC
                                 CHARLES SORIO            3420 NW 178TH ST         SUITE A                            EDMOND          OK      73012
 SSBK PROPERTIES LP              CO SID MILLS PRESIDENT OFLPGENERAL
                                                             SSBK PROPERTIES
                                                                      PARTNER      435 BURR ROAD                      TERRELL HILLS   TX      78209
 SSC INC                                                  P O BOX 1586                                                LUBBOCK         TX      79408
 SSS ODS OIL and GAS INC                                  3602 S WASHINGTON                                           AMARILLO        TX      79110
 ST ANDREWS EPISCOPAL CHURCH CO AMARILLO NATIONAL BANK    PO OIL
                                                              BOXand
                                                                   1 GAS DEPT                                         AMARILLO        TX      79105
 ST GERMAIN COMPANY                                       PO BOX 1310                                                 COLDSPRING      TX      77331
 ST GREGORYS MINERALS LLC        CO FARMERS NATIONAL COMPANY
                                                          OIL & GAS
                                                                  AGENT
                                                                     DEPT          PO BOX 3480                        OMAHA           NE      68103-0480
 ST ROSE CHURCH                                           6 N CHURCH ST                                               CARBONDALE      PA      18407-2323
 ST STEPHEN AFRICAN METHODIST EPISCOPAL CHURCH            ST STEPHEN AFRICAN METHODIST
                                                                                   701 E PARK                         ENID            OK      73703
 STABIL DRILL SPECIALTIES LLC                             P.O. BOX 122162                                             DALLAS          TX      75312-2162
 STACEY LEE LONG                                          ADDRESS REDACTED
 STACEY MOREY                                             ADDRESS REDACTED
 STACI CAMPBELL                                           ADDRESS REDACTED
 STACI WAYANT                                             ADDRESS REDACTED
 STACIE A WALLACE                                         ADDRESS REDACTED
 STACIE R SMITH                                           ADDRESS REDACTED
 STACIE REBECCA LAYTON ESTATE                             ADDRESS REDACTED
 STACY DAWN WEATHERLY HOOD                                ADDRESS REDACTED
 STACY DIANE ADAMS MANSOOR                                ADDRESS REDACTED
 STACY EVALYN BOLAND                                      ADDRESS REDACTED
 STACY GRAHAM and LANA GRAHAM HWJT                        ADDRESS REDACTED
 STACY LYNN WEST                                          ADDRESS REDACTED
 STACY NITSCHKE ADKISSON                                  ADDRESS REDACTED
 STACY R ROBB                                             ADDRESS REDACTED
 STACY RENEE KIRTON                                       ADDRESS REDACTED
 STACY STARCHMAN                                          ADDRESS REDACTED
 STAFFORD FAMILY INVESTMENTS LLC                          2947 VILLAGE CIRCLE                                         EDMOND          OK      73013
 STAGHORN ENERGY LLC             ONE WEST THIRD STREET SUITE 1000                                                     TULSA           OK      74103
 STALKER and COMPANY LLC                                  5001 DEERFIELD AVENUE                                       ENID            OK      73703
 STALLINGS FAMILY TRUST                                   ADDRESS REDACTED
 STAMPEDE ENERGY SERVICES LLC                             PO BOX 662                                                  LINDSAY         OK      73052
 STAMPER LLC                     GERALD L STAMPER         15 EAST 5TH ST, STE 2020                                    TULSA           OK      74103
 STAN A DAUGHERTY                                         ADDRESS REDACTED
 STAN L GANNON ANDOR                                      ADDRESS REDACTED
 STAN MERRIFIELD                                          ADDRESS REDACTED
 STAN POTTER                                              ADDRESS REDACTED
 STANDARD INSURANCE COMPANY                               1100 SW 6TH AVENUE                                          PORTLAND        OR      97204
 STANDARD INSURANCE COMPANY                               PO BOX 3789                                                 LINCOLN         NE      68501-2588
 STANDARD INSURANCE COMPANY                               900 SW FIFTH AVENUE                                         PORTLAND        OR      97204-1282
 STANDLEY SYSTEMS LLC                                     528 IOWA AVENUE          P.O. BOX 460                       CHICKASHA       OK      73023
 STANDLEY SYSTEMS LLC                                     PO BOX 460                                                  CHICKASHA       OK      73023
 STANGE PROPERTIES LLC                                    P O BOX 47                                                  GREAT BEND      KS      67530
 STANLEY A HODGSON 2002 TRUST                             ADDRESS REDACTED
 STANLEY ALAN DUNN                                        ADDRESS REDACTED
 STANLEY ALFRED CARPENTER                                 ADDRESS REDACTED
 STANLEY C BOTTS AND                                      ADDRESS REDACTED
 STANLEY CHARLES THORNE                                   ADDRESS REDACTED
 STANLEY FROESE                                           ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 273 of 315
                                                Case 20-11441-BLS                Doc 241         Filed 08/10/20         Page 282 of 323
                                                                                            Exhibit C
                                                                                         Creditor Matrix
                                                                                    Served via First Class Mail


              Company                  Notice Name                     Address1                   Address2                 Address3        City       State     Zip      Country
 STANLEY INVESTMENTS                                       1119 E SANDY LAKE RD                                                       COPPELL         TX    75019-7383
 STANLEY JOHNSON SR                                        ADDRESS REDACTED
 STANLEY K JOHNSON                                         ADDRESS REDACTED
 STANLEY K MACIAS                                          ADDRESS REDACTED
 STANLEY L NEELEY                                          ADDRESS REDACTED
 STANLEY LETHCO JR TRUST                                   ADDRESS REDACTED
 STANLEY LYNN SCARTH MINERAL TRUST                         ADDRESS REDACTED
 STANLEY NEVITT                                            ADDRESS REDACTED
 STANLEY R STONER and BOBBIE L                             ADDRESS REDACTED
 STANLEY SAWYER STUDER ESTATE TRUST                        ADDRESS REDACTED
 STANLEY SINGER REVOCABLE TRUST                            ADDRESS REDACTED
 STANTON TODD BARTON                                       ADDRESS REDACTED
 STAR FLOWER ROYALTIES LLC                                 1720 S BELLAIRE ST STE 1209                                                DENVER          CO   80222-4336
 STAR ROYALTY COMPANY LLC                                  13112 OAKCLIFF RD                                                          OKLAHOMA CITY   OK   73120
 STAR WELL SERVICE INC                                     PO BOX 580220                                                              TULSA           OK   74158
 STARK SISTERS LLC              CO MARY JO STARK           MARY JO STARK                   4148 E 19TH AVE                            DENVER          CO   80220-1025
 STARLA JUNE PIONTEK PEREZ                                 ADDRESS REDACTED
 STARR INDEMNITY AND LIABILITY COMPANY                     399 PARK AVENUE, 8TH FLOOR                                                 NEW YORK       NY    10022
 STARR INDEMNITY AND LIABILITY COMPANY                     5151 SAN FELIPE STREET, SUITE 200                                          HOUSTON        TX    77056
 STARTEK USA INC                                           8200 E MAPLEWOOD AVE            SUITE 100                                  GREENWOOD VILLAGE
                                                                                                                                                     CO    80111
 STASH OIL and GAS LLC                                     133 CHAPARRAL DRIVE                                                        GRAHAM         TX    76450
 STATE OF ALABAMA               ALABAMA OFFICE OF THE STATEUNCLAIMED
                                                                 TREASURER
                                                                         PROPERTY DIVISION PO BOX 302520                              MONTGOMERY     AL    36130
 STATE OF ALASKA                ALASKA DEPARTMENT OF REVENUE
                                                           UNCLAIMED PROPERTY SECTION      PO BOX 110405                              JUNEAU         AK    99811
 STATE OF ARIZONA               ARIZONA DEPARTMENT OF REVENUE
                                                           UNCLAIMED PROPERTY DIVISION     1600 WEST MONROE                           PHOENIX        AZ    85007
 STATE OF CALIFORNIA            CALIFORNIA STATE CONTROLLERS
                                                           UNCLAIMED
                                                                   OFFICEPROPERTY DIVISION PO BOX 942850                              SACRAMENTO     CA    94250
 STATE OF COLORADO              COLORADO OFFICE OF UNCLAIMED
                                                           1580 LOGAN
                                                                   PROPERTY
                                                                         ST                SUITE 500                                  DENVER         CO    80203
 STATE OF FLORIDA               FLORIDA DEPARTMENT OF FINANCIAL
                                                           BUREAU OF  SERVICES
                                                                         UNCLAIMED PROPERTYP.O. BOX 6350                              TALLAHASSEE    FL    32314
 State of Hawaii                Unclaimed Property Program No. 1 Capitol District Building 250 South Hotel Street Room 304            Honolulu       HI    96813
 STATE OF ILLINOIS              ILLINOIS OFFICE OF THE STATE
                                                           UNCLAIMED
                                                               TREASURER PROPERTY DIVISION 1 W OLD STATE CAPITOL PLAZA, STE 400       SPRINGFIELD    IL    62701
 STATE OF INDIANA               INDIANA ATTORNEY GENERALS  OFFICE
                                                               OFFICE
                                                                   OF UNCLAIMED PROPERTY   35 SOUTH PARK BLVD                         GREENWOOD      IN    46143
 STATE OF IOWA                  IOWA TREASURER OF STATE    UNCLAIMED PROPERTY DIVISION     P.O. BOX 10430                             DES MOINES     IA    50306
 STATE OF KENTUCKY              KENTUCKY DEPARTMENT OF     UNCLAIMED
                                                             TREASURER   PROPERTY DIVISION 1050 US HIGHWAY 127 SOUTH, STE 100         FRANKFORT      KY    40601
 STATE OF LOUISIANA             LOUISIANA DEPARTMENT OFUNCLAIMED
                                                             TREASURYPROPERTY DIVISION     P.O. BOX 91010                             BATON ROUGE    LA    70821
 STATE OF MARYLAND              COMPTROLLER OF MARYLAND    UNCLAIMED PROPERTY UNIT 301 W. PRESTON STREET                              BALTIMORE      MD    21201
 STATE OF MASSACHUSETTS         DEPARTMENT OF THE STATE    UNCLAIMED
                                                             TREASURER   PROPERTY DIVISION P.O. BOX 414478                            BOSTON         MA    02241
 STATE OF MINNESOTA             MINNESOTA DEPARTMENT OF    UNCLAIMED
                                                              COMMERCE   PROPERTY UNIT 85 7TH PLACE EAST, SUITE 500                   ST. PAUL       MN    55101
 STATE OF MISSOURI              MISSOURI STATE TREASURER   UNCLAIMED PROPERTY DIVISION     P.O. BOX 1272                              JEFFERSON CITY MO    65102
 STATE OF MONTANA               DEPARTMENT OF REVENUEATTN UNCLAIMED PROPERTY P.O. BOX 5805                                            HELENA         MT    59604
 STATE OF NEBRASKA              NEBRASKA STATE TREASURERS  UNCLAIMED
                                                                 OFFICEPROPERTY DIVISION   809 P STREET                               LINCOLN        NE    68508
 STATE OF NEVADA                NEVADA STATE TREASURERUNCLAIMED PROPERTY                   555 E WASHINGTON AVE. SUITE 4200           LAS VEGAS      NV    89101
 STATE OF NEW JERSEY            DEPARTMENT OF THE TREASURY UNCLAIMED PROPERTY ADMINISTRATION
                                                                                           PO BOX 214                                 TRENTON        NJ    08695
 STATE OF NEW MEXICO            NEW MEXICO TAXATION andUNCLAIMED
                                                            REVENUE DEPARTMENT
                                                                         PROPERTY DIVISION PO BOX 25123                               SANTA FE       NM    87504
 STATE OF NEW YORK              OFFICE OF THE STATE COMPTROLLER
                                                           OFFICE OF UNCLAIMED FUNDS 110 STATE STREET, 2ND FLOOR                      ALBANY         NY    12236
 STATE OF NORTH CAROLINA        NC DEPARTMENT OF STATEUNCLAIMED
                                                            TREASURERPROPERTY/ESCHEATS     3200DIVISION
                                                                                                ATLANTIC AVENUE                       RALEIGH        NC    27604
 STATE OF OKLAHOMA              OKLAHOMA STATE TREASURER   UNCLAIMED PROPERTY DIVISION     9520 N MAY AVE STE LL                      THE VILLAGE    OK    73120-2750
 STATE OF OKLAHOMA              SECRETARY OF STATES OFFICE 2300 N. LINCOLN BLVD.           SUITE 101                                  OKLAHOMA CITY OK     73105-4897
 STATE OF OREGON                OREGON DIVISION OF STATE   775
                                                             LANDS
                                                               SUMMER ST NE                SUITE 100                                  SALEM          OR    97301
 STATE OF PENNSYLVANIA          COMMONWEALTH OF PENNSYLVANIA
                                                           P.O. BOX 783473                                                            PHILADELPHIA   PA    19178
 STATE OF SOUTH CAROLINA        SOUTH CAROLINA STATE TREASURER
                                                           UNCLAIMED PROPERTY              PO BOX 11778                               COLUMBIA       SC    29211
 STATE OF SOUTH DAKOTA          SOUTH DAKOTA STATE TREASURER
                                                           OFFICE OF UNCLAIMED PROPERTY    500 EAST CAPITOL AVE                       PIERRE         SD    57501


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                  Page 274 of 315
                                          Case 20-11441-BLS           Doc 241          Filed 08/10/20    Page 283 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


            Company                  Notice Name                Address1               Address2           Address3         City      State       Zip      Country
 STATE OF TENNESSEE           STATE OF TENNESSEE TREASURY
                                                     P.O. BOX
                                                            DEPARTMENT
                                                              198649            DIVISION OF UNCLAIMED PROPERTY       NASHVILLE       TN      37219
 STATE OF TEXAS               TEXAS STATE COMPTROLLERUNCLAIMED PROPERTY DIVISIONP.O. BOX 12608                       AUSTIN          TX      78711
 STATE OF VIRGINIA            VIRGINIA DEPARTMENT OF THE
                                                     DIVISION
                                                         TREASURY
                                                              OF UNCLAIMED PROPERTY
                                                                                P.O. BOX 2478                        RICHMOND        VA      23218
 STATE OF WASHINGTON          WASHINGTON STATE DEPARTMENT
                                                     UNCLAIMED
                                                             OF REVENUE
                                                                 PROPERTY SECTION
                                                                                P.O. BOX 34053                       SEATTLE         WA      98124
 STATE OF WISCONSIN           WISCONSIN DEPARTMENT OFUNCLAIMED
                                                        REVENUE PROPERTY UNIT P.O. BOX 8982                          MADISON         WI      53708
 STATE ROYALTY LTD PARTNERSHIPEMILY HUGHES           P. O. BOX 911                                                   BRECKENRIDGE    TX      76424-0911
 STATES ROYALTY LIMITED PTN   EMILY HUGHES           PO BOX 911                                                      BRECKENRIDGE    TX      76424-0911
 STATEX PETROLEUM I LP        LP STATEX PETROLEUM I PO BOX 797545                                                    DALLAS          TX      75379-7545
 STEEBY REVOCABLE FAMILY TR                          ADDRESS REDACTED
 STEED DOUGLAS BOWERSOCK TRUST                       ADDRESS REDACTED
 STEED PROPERTY COMPANY LTD DONALD HUPP              2304 MIDWESTERN PARKWAY SUITE 206                               WICHITA FALLS   TX      76308
 STEELE FAMILY RANCH WEST LLC                        9822 WINDLEDGE DR                                               DALLAS          TX      75238
 STEELE FAMILY RANCH WEST LLC NELL SANSING STEELE    9822 WINDLEDGE DR                                               DALLAS          TX      75238
 STEFFEN ENERGY HOLDINGS LLC                         3500 N MAYFIELD RD                                              HUTCHINSON      KS      67502
 STEFFEY JON P                                       ADDRESS REDACTED
 STELARON INC                                        PO BOX 7787                                                     AMARILLO        TX      79114
 STELBAR OIL CORPORATION INC                         1625 N WATERFRONT PKWY STE 200                                  WICHITA         KS      67206-6620
 STELLA KATHERINE PUFFINBARGER                       ADDRESS REDACTED
 STELLA PHILLIPS                                     ADDRESS REDACTED
 STEP ENERGY SERVICES HOLDINGS LTD                   480 WILDWOOD FOREST DRIVE SUITE 300                             SPRING          TX      77380
 STEP ENERGY SERVICES USA LTD                        572 RANCHO GRANDE                                               FLORESVILLE     TX      78114
 STEPHANIE DAWN ADAMS GARFIAS                        ADDRESS REDACTED
 STEPHANIE DEANN BURGESS                             ADDRESS REDACTED
 STEPHANIE EVERETT                                   ADDRESS REDACTED
 STEPHANIE LOUISE MORRIS                             ADDRESS REDACTED
 STEPHANIE M GALUSHA                                 ADDRESS REDACTED
 STEPHANIE MCKNIGHT                                  ADDRESS REDACTED
 STEPHANIE R ABELL                                   ADDRESS REDACTED
 STEPHANIE ROSE LAFRENIERE                           ADDRESS REDACTED
 STEPHANIE RUSSELL GOFORTH                           ADDRESS REDACTED
 STEPHANIE SUE WAITE                                 ADDRESS REDACTED
 STEPHANIE URICCHIO                                  ADDRESS REDACTED
 STEPHANY WILSON                                     ADDRESS REDACTED
 STEPHEN AND LINDA RADER                             ADDRESS REDACTED
 STEPHEN ARTHUR DOLF                                 ADDRESS REDACTED
 STEPHEN BARTHELD                                    ADDRESS REDACTED
 STEPHEN BURSHEK                                     ADDRESS REDACTED
 STEPHEN C DALTON                                    ADDRESS REDACTED
 STEPHEN CRAIG JANTZEN                               ADDRESS REDACTED
 STEPHEN DOUGLAS GRAY                                ADDRESS REDACTED
 STEPHEN EMMERICH STEWART                            ADDRESS REDACTED
 STEPHEN GEORGE VEDROS REV TR DTD 21391              ADDRESS REDACTED
 STEPHEN H ELLIOTT                                   ADDRESS REDACTED
 STEPHEN J SEVERIN                                   ADDRESS REDACTED
 STEPHEN KELLEY                                      ADDRESS REDACTED
 STEPHEN KERMIT LONG                                 ADDRESS REDACTED
 STEPHEN KIRK RICHARDS                               ADDRESS REDACTED
 STEPHEN L THORNE SR                                 ADDRESS REDACTED
 STEPHEN LEE CHENETTE                                ADDRESS REDACTED
 STEPHEN M KARDOKUS                                  ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 275 of 315
                                           Case 20-11441-BLS            Doc 241         Filed 08/10/20        Page 284 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


            Company                  Notice Name                 Address1                 Address2             Address3         City    State       Zip      Country
 STEPHEN MATTHEW HAXTON                                ADDRESS REDACTED
 STEPHEN MEADOWS                                       ADDRESS REDACTED
 STEPHEN PAUL HORN                                     ADDRESS REDACTED
 STEPHEN R SJOGREN AND                                 ADDRESS REDACTED
 STEPHEN RAY JACOBI AND                                ADDRESS REDACTED
 STEPHEN RICHARD MILLER                                ADDRESS REDACTED
 STEPHEN SCOTT MANNERING                               ADDRESS REDACTED
 STEPHEN SEITZ (AMERICAN PENSIONS)                     ADDRESS REDACTED
 STEPHEN SEITZ AMERICAN PENSIONS                       ADDRESS REDACTED
 STEPHEN TROY PARSONS AND                              ADDRESS REDACTED
 STEPHEN W BATZELL                                     ADDRESS REDACTED
 STEPHEN W HALL                                        ADDRESS REDACTED
 STEPHEN W KING                                        ADDRESS REDACTED
 STEPHEN WENDALL HODGKINS                              ADDRESS REDACTED
 STEPHENS EXPLORATION INC      JOHN R STEPHENS         PO BOX 797866                                                      DALLAS        TX      75379
 STEPHENS PRODUCTION COMPANYDBA CONTINENTAL
                                   STEPHENS PROPERTIES
                                             PRODUCTIONGEORGE
                                                         LLC
                                                          COMPANY
                                                                M BRADLEY          LAND - VP             PO BOX 2407      FORT SMITH    AR      72901
 STERLING J MOORE                                      ADDRESS REDACTED
 STERLING J MOORE                                      ADDRESS REDACTED
 STEVE ANCIK                                           ADDRESS REDACTED
 STEVE AND DIANNA TRAMMEL                              ADDRESS REDACTED
 STEVE ATWOOD AND                                      ADDRESS REDACTED
 STEVE BAILEY                                          ADDRESS REDACTED
 STEVE BROWNE                                          ADDRESS REDACTED
 STEVE BROWNE                                          ADDRESS REDACTED
 STEVE CASSIN                                          ADDRESS REDACTED
 STEVE CORBIN                                          ADDRESS REDACTED
 STEVE FARIA                                           ADDRESS REDACTED
 STEVE HANE                                            ADDRESS REDACTED
 STEVE HERRMANN                                        ADDRESS REDACTED
 STEVE HERRMANN                                        ADDRESS REDACTED
 STEVE HOFER                                           ADDRESS REDACTED
 STEVE K GOODNER                                       ADDRESS REDACTED
 STEVE MAUZY                                           ADDRESS REDACTED
 STEVE PARTAIN and JANET PARTAIN HW                    ADDRESS REDACTED
 STEVE POTTER                                          ADDRESS REDACTED
 STEVE RAY SOUTHERN                                    ADDRESS REDACTED
 STEVE S BARTLEY AND                                   ADDRESS REDACTED
 STEVE SHARKEY                                         ADDRESS REDACTED
 STEVE SPAULDING                                       ADDRESS REDACTED
 STEVE T GARNER 1993 REV TR AGMT DTD 561993            ADDRESS REDACTED
 STEVE TARCHEK AND                                     ADDRESS REDACTED
 STEVE THOMAS                                          ADDRESS REDACTED
 STEVE W ROBERTS                                       ADDRESS REDACTED
 STEVE W STERQUELL II TRUST    STEVE W STERQUELL II CO TTEES
                                                       10570 LAURELGLEN CIR                                               HIGHLANDS RANCHCO     80130-6915
 STEVE W STERQUELL II TRUST                            ADDRESS REDACTED
 STEVE WAITE GUARDIAN FOR SHONNA                       ADDRESS REDACTED
 STEVE WRIGHT                                          ADDRESS REDACTED
 STEVE WRIGHT STERQUELL II AKA STEVE W STERQUELL II    10570 LAURELGLEN CIRCLE                                            HIGHLANDS RANCHCO     80130
 STEVE WRIGHT STERQUELL II AKA STEVE W STERQUELL II    ADDRESS REDACTED
 STEVEN A REGIER TRUST UTD 12010                       ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 276 of 315
                                         Case 20-11441-BLS       Doc 241          Filed 08/10/20   Page 285 of 323
                                                                             Exhibit C
                                                                          Creditor Matrix
                                                                     Served via First Class Mail


            Company                Notice Name            Address1                  Address2       Address3          City   State       Zip   Country
 STEVEN A WAITE                                  ADDRESS REDACTED
 STEVEN A ZENTHOEFER                             ADDRESS REDACTED
 STEVEN BRADFORD                                 ADDRESS REDACTED
 STEVEN BRADLEY HALE                             ADDRESS REDACTED
 STEVEN BRUCE YOUNG                              ADDRESS REDACTED
 STEVEN C DANIEL                                 ADDRESS REDACTED
 STEVEN C HAWORTH                                ADDRESS REDACTED
 STEVEN D ARNOLD                                 ADDRESS REDACTED
 STEVEN D HELTON                                 ADDRESS REDACTED
 STEVEN D HENSON REVOCABLE TRUST DATED 412009    ADDRESS REDACTED
 STEVEN D SIMS                                   ADDRESS REDACTED
 STEVEN D SLIGER                                 ADDRESS REDACTED
 STEVEN DAVENPORT                                ADDRESS REDACTED
 STEVEN DONALD HULA AND                          ADDRESS REDACTED
 STEVEN DOWNING                                  ADDRESS REDACTED
 STEVEN E ALLEN RESIDUARY TRUST                  ADDRESS REDACTED
 STEVEN E WHITFILL                               ADDRESS REDACTED
 STEVEN EUGENE YOXSIMER                          ADDRESS REDACTED
 STEVEN FRED ZYBACH                              ADDRESS REDACTED
 STEVEN GARY DESAULNIERS                         ADDRESS REDACTED
 STEVEN GLENN JOHNSTON                           ADDRESS REDACTED
 STEVEN HARVEY LORD JR                           ADDRESS REDACTED
 STEVEN J CLARK                                  ADDRESS REDACTED
 STEVEN J JOHNSTONE                              ADDRESS REDACTED
 STEVEN JAMES PFLUGER                            ADDRESS REDACTED
 STEVEN K CAPERTON                               ADDRESS REDACTED
 STEVEN K MCCOY                                  ADDRESS REDACTED
 STEVEN K RUST AND                               ADDRESS REDACTED
 STEVEN K RUST CAROL A RUST and                  ADDRESS REDACTED
 STEVEN L KEITH                                  ADDRESS REDACTED
 STEVEN L SCHNEIDER                              ADDRESS REDACTED
 STEVEN L SIMMONS                                ADDRESS REDACTED
 STEVEN L SIMMONS FOR LIFE EST                   ADDRESS REDACTED
 STEVEN LEE WRIGHT                               ADDRESS REDACTED
 STEVEN LEON HEATH AND                           ADDRESS REDACTED
 STEVEN LYNN HALE                                ADDRESS REDACTED
 STEVEN M HITCHCOCK                              ADDRESS REDACTED
 STEVEN M SIMS                                   ADDRESS REDACTED
 STEVEN MELTON                                   ADDRESS REDACTED
 STEVEN OAKES                                    ADDRESS REDACTED
 STEVEN PRITCHETT                                ADDRESS REDACTED
 STEVEN R ATKINSON AND                           ADDRESS REDACTED
 STEVEN R HERMANSKI                              ADDRESS REDACTED
 STEVEN R OAKES                                  ADDRESS REDACTED
 STEVEN R RUSSELL                                ADDRESS REDACTED
 STEVEN R TAYLOR                                 ADDRESS REDACTED
 STEVEN RHODES                                   ADDRESS REDACTED
 STEVEN RUST JR                                  ADDRESS REDACTED
 STEVEN STANLEY 2010 TRUST                       PO BOX 1380                                                  VERNON        TX      76385
 STEVEN STANLEY 2010 TRUST                       ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                   Page 277 of 315
                                               Case 20-11441-BLS               Doc 241          Filed 08/10/20   Page 286 of 323
                                                                                           Exhibit C
                                                                                        Creditor Matrix
                                                                                   Served via First Class Mail


              Company                       Notice Name                 Address1                 Address2        Address3          City     State       Zip      Country
 STEVEN T JAMES                                              ADDRESS REDACTED
 STEVEN V BAILEY                                             ADDRESS REDACTED
 STEVEN V REDGATE                                            ADDRESS REDACTED
 STEVEN W NEWELL MD                                          ADDRESS REDACTED
 STEVEN WILLIAM NIX                                          ADDRESS REDACTED
 STEVENS FAMILY TRUST                                        ADDRESS REDACTED
 STEVENS PROPANE COMPANY                                     P.O. BOX 182                                                   ARNETT          OK      73832
 STEVENS RANDAL M                                            ADDRESS REDACTED
 STEVENS TRUCKING                     CO LSQ FUNDING GROUP LC                                                               OKLAHOMA CITY   OK      73144
 STEVENS TRUCKING                     CO LSQ FUNDING GROUP LCP O BOX 19608                                                  OKLAHOMA CITY   OK      73144
 STEWARD FAMILY REVOCABLE TRUST                              ADDRESS REDACTED
 STEWART FAMILY PARTNERSHIP                                  1414 MISTY BEND DR                                             KATY            TX      77494
 STEWART FAMILY TRUST 2007 DTD 3 1 07                        ADDRESS REDACTED
 STEWART GEOLOGICAL INC                                      2650 OVERLAND AVE                                              BILLINGS        MT      59102
 STEWART IRREVOCABLE TRUST                                   ADDRESS REDACTED
 STEWART L KILLAM                                            ADDRESS REDACTED
 STEWART LEE DAY                                             ADDRESS REDACTED
 STIMCO INC                                                  314 S STARKWEATHER ST.                                         PAMPA           TX      79065
 STING EXPLORATION COMPANY                                   1301 DENVER CIR                                                MOORE           OK      73160
 STINNETT and ASSOCIATES                                     8811 S. YALE                  SUITE 300                        TULSA           OK      74137
 STINNETT and ASSOCIATES LLC                                 825 N. BROADWAY AVENUE, SUITE 420                              OKLAHOMA CITY   OK      73102
 STOCKARD JOHNSTON and BROWN PC                              1800 S. WASHINGTON            SUITE 115                        AMARILLO        TX      79102
 Stockard, Johnston, Brown and Netardus, PC                  1030 N. Western                                                Amarillo        TX      79106
 STOCKBRIDGE CONSULTING INC FOSTER ZEIDERS                   PO BOX 5974                                                    EDMOND          OK      73083-5974
 STOCKBRIDGE CONSULTING, INC.                                PO BOX 5974                                                    EDMOND          OK      73083-5974
 STONEBRIDGE                                                 4200 E. SKELLY DRIVE, SUITE 1000                               TULSA           OK      74135
 STORM HENRY                                                 ADDRESS REDACTED
 STORM MAGDALENE TOWNSEND EVANS                              ADDRESS REDACTED
 STOWERS PROPERTIES LLC                                      1615 S HAYES ST                                                ENID            OK      73703-7625
 STRAT LAND EXPLORATION CO                                   15 E 5TH ST SUITE 2020                                         TULSA           OK      74103
 STRATFORD INVESTMENTS LTD            A TEXAS LIMITED PARTNERSHIP
                                                             PO BOX 11115                                                   MIDLAND         TX      79702-8115
 STREET ROYALTY COMPANY LLC                                  901 4TH STREET                                                 GRAHAM          TX      76450-1110
 STRIDER RESOURCES LLC                                       7307 PARKSHIRE AVE                                             DALLAS          TX      75231
 STRONG SERVICES LP                                          PO BOX 10148                                                   LONGVIEW        TX      75608
 STROUBE ENERGY CORP                                         18208 PRESTON RD STE D9249                                     DALLAS          TX      75252
 STROUBE ENERGY CORP NOMINEE                                 18208 PRESTON ROAD            SUITE D9249                      DALLAS          TX      75252
 STROUBE OIL CORPORATION                                     18208 PRESTON RD #D9249                                        DALLAS          TX      75252
 STUART and DEBRA LANDWEHR HW                                ADDRESS REDACTED
 STUART D GARDEN                                             ADDRESS REDACTED
 STUART F CHASE                                              ADDRESS REDACTED
 STUART G YELTON                                             ADDRESS REDACTED
 STUART G YELTON                                             ADDRESS REDACTED
 STUART H BENGE                                              ADDRESS REDACTED
 STUART M DUDLEY                                             ADDRESS REDACTED
 STUART M ETZ DUDLEY                                         ADDRESS REDACTED
 STUART MACLEAN JOHNSON                                      ADDRESS REDACTED
 STUART MEULPOLDER and                                       ADDRESS REDACTED
 STUART PONTIAC CADILLAC INC          RANDY C HAMM           P.O. BOX 388                                                   ENID            OK      73702
 STUART STEPHENS                                             ADDRESS REDACTED
 STURDEVANT SHEET METAL and ROOFING                          ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                 Page 278 of 315
                                            Case 20-11441-BLS             Doc 241         Filed 08/10/20        Page 287 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


            Company                   Notice Name                 Address1                Address2               Address3        City       State     Zip     Country
 SUBLETTE FARMS PARTNERSHIP RANDY OR CAROL SUBLETTE    RANDY SUBLETT                PO BOX 1178                             DALHART         TX    79022
 SUE ANN ADAY and EDDIE J ADAY WHJT                    ADDRESS REDACTED
 SUE ANN MCCARTHY                                      ADDRESS REDACTED
 SUE ANN SPENCER                                       ADDRESS REDACTED
 SUE E ANDERSON REV TR                                 ADDRESS REDACTED
 SUE HERNDON                                           ADDRESS REDACTED
 SUE N JOHNSON REV TRUST DTD 4282000                   ADDRESS REDACTED
 SUE P MYERS                                           ADDRESS REDACTED
 SUE RABY MITCHAM                                      ADDRESS REDACTED
 SUE SANDERS ESTATE                                    ADDRESS REDACTED
 SUE SMITH LA FON                                      ADDRESS REDACTED
 SUE WILLSON                                           ADDRESS REDACTED
 SUELLEN HAWKINS DAHL                                  ADDRESS REDACTED
 SUELLEN W FLOYD                                       ADDRESS REDACTED
 SUFYAN MAHMOUD                                        ADDRESS REDACTED
 SUKHMENDER S CHAHAL AND                               ADDRESS REDACTED
 SULLIVAN FAMILY PARTNERSHIP                           PO BOX 1001                                                          FORT LAUDERDALEFL    33302-1001
 SULTAN OIL COMPANY                                    8163 E. 131 RD.                                                      WETUMKA        OK    74883
 SUMMER K ZIMMERMAN                                    ADDRESS REDACTED
 SUMMER UHLES LLC               SUMMERS UHLES LLC      PO BOX 330263                                                        TULSA           OK   74133
 SUMMERS LIVING TRUST DTD 961994                       ADDRESS REDACTED
 SUMMERS UHLES LLC              SUMMERS UHLES LLC      P.O. BOX 330263                                                      TULSA           OK   74133
 SUMMIT CASING SERVICES LLC                            P.O. BOX 34210                                                       FORT WORTH      TX   76162
 SUMMIT ENERGY RESOURCES LLC                           9701 S RICHMOND AVE                                                  TULSA           OK   74137
 SUMMIT ESP LLC                                        PO BOX 9616                                                          TULSA           OK   74157
 SUMMIT EXPLORATION LLC                                PO BOX 14068                                                         TULSA           OK   74159-1068
 SUMMIT OILFIELD SERVICE INC                           PO BOX 879                                                           MUSTANG         OK   73064
 SUN BARRIER LP                                        P O BOX 1473                                                         CANYON          TX   79015
 SUN STEEL BUILDINGS INC        CO DON WILLIAMS REGISTERED
                                                       1601 AGENT
                                                             W BROADWAY                                                     NORFOLK         AR   72658
 SUNBELT 81 DRILLING VENTURE                           ADDRESS REDACTED
 SUNBURST ROYALTY LLC           GREGORY J WINNEKE      PO BOX 42227                                                         OKLAHOMA CITY   OK   73123
 SUNDANCE MINERALS 1                                   ADDRESS REDACTED
 SUNDOWN ENERGY LP              DEPT 41318             PO BOX 650823                                                        DALLAS          TX   75265
 SUNDOWN ENERGY LP              ELAND ENERGY           S CLUTE                      DEPT 41318             PO BOX 650823    DALLAS          TX   75265
 SUNI KIM JOHNSON                                      ADDRESS REDACTED
 SUNLIGHT EXPLORATION, INC.                            1415 23RD STREET                                                     CANYON          TX   79015
 SUNNI PLAINS INC                                      131 W OWEN K GARRIOTT RD                                             ENID            OK   73701-5617
 SUNNIE R STOULIS                                      ADDRESS REDACTED
 SUNNY ANN WILHELM KEENE                               ADDRESS REDACTED
 SUNOCO ENERGY SERVICES LLC                            P.O. BOX 416                                                         GAINESVILLE     TX   73241-0416
 SUNOCO ENERGY SERVICES LLC DBA GAINESVILLE FUEL                                                                            SAN ANGELO      TX   76902-3445
 SUNOCO ENERGY SERVICES LLC DBA GAINESVILLE FUEL       PO BOX 3445                                                          SAN ANGELO      TX   76902-3445
 SUNOCO PARTNERS MARKETING and TERMINALS               6226 EAST 101 STREET, SUITE 250                                      TULSA           OK   74137
 SUNRISE SUBMERSIBLE CONSULTANTS LLC                   P. O. POX 483                                                        RAMONA          OK   74061
 SUNSHINE EXPLORATION CO                               PO BOX 15165                                                         AMARILLO        TX   79105-5165
 SUPER HEATERS LLC                                     PO BOX 421328                                                        HOUSTON         TX   77242
 SUPERIOR ENERGY SERVICES LLC DEPT 2203                PO BOX 122203                                                        DALLAS          TX   75312-2203
 SUPERIOR FABRICATION INC                              P.O. BOX 429                                                         ELK CITY        OK   73648
 SUPERIOR OILFIELD SERVICE LLC                         42516 HWY 412                                                        RINGWOOD        OK   73768
 SUPERIOR PIPELINE COMPANY                             7130 SOUTH LEWIS, SUITE 510                                          TULSA           OK   74136


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 279 of 315
                                             Case 20-11441-BLS       Doc 241         Filed 08/10/20   Page 288 of 323
                                                                                Exhibit C
                                                                             Creditor Matrix
                                                                        Served via First Class Mail


              Company                  Notice Name             Address1                Address2       Address3         City      State       Zip      Country
 SUPERIOR PIPELINE TEXAS LLC                         7130 SOUTH LEWIS, SUITE 510                                 TULSA           OK      74136
 SUPERIOR TANK TRUCK SERVICE LLC                     42516 HWY 412                                               RINGWOOD        OK      73768
 SUPERIOR TRUCKING SERVICE INC                       PO BOX 140                                                  SAYRE           OK      73662
 SURPRISE PRODUCTION LP                              2601 NW EXPRESSWAY STE 1100W                                OKLAHOMA CITY   OK      73112-7280
 SURVIVORS TRUST UNDER WEISS TRUST                   400 S HOPE ST STE 1300                                      LOS ANGELES     CA      90071
 SURVIVORS TRUST UNDER WEISS TRUST                   ADDRESS REDACTED
 SUSAN A BATEMAN                                     ADDRESS REDACTED
 SUSAN A KIRTS DAYLONG                               ADDRESS REDACTED
 SUSAN B ATHENS                                      ADDRESS REDACTED
 SUSAN B CARRINGTON                                  ADDRESS REDACTED
 SUSAN B TAYLOR MAYBERRY TRUST                       ADDRESS REDACTED
 SUSAN BELLE GRACE                                   ADDRESS REDACTED
 SUSAN C KEESEE                                      ADDRESS REDACTED
 SUSAN D AUGUSTON                                    ADDRESS REDACTED
 SUSAN D MCELHANEY                                   ADDRESS REDACTED
 SUSAN D WORSHAM                                     ADDRESS REDACTED
 SUSAN DEE KELLER                                    ADDRESS REDACTED
 SUSAN E GOSNEY                                      ADDRESS REDACTED
 SUSAN EDWARDS                                       ADDRESS REDACTED
 SUSAN EILEEN KING ROA                               ADDRESS REDACTED
 SUSAN ELAINE CLARK SNOWDEN TRUST                    ADDRESS REDACTED
 SUSAN FORD MANNING                                  ADDRESS REDACTED
 SUSAN FORD MANNING                                  ADDRESS REDACTED
 SUSAN G NIMMO                                       ADDRESS REDACTED
 SUSAN GRISWOLD                                      ADDRESS REDACTED
 SUSAN J FALLON                                      ADDRESS REDACTED
 SUSAN J HANSON REV LIVING TR DTD 10 24 08           ADDRESS REDACTED
 SUSAN J MARZUCCO                                    ADDRESS REDACTED
 SUSAN JAN VALACH                                    ADDRESS REDACTED
 SUSAN JANE ASKEW                                    ADDRESS REDACTED
 SUSAN JANE VAS                                      ADDRESS REDACTED
 SUSAN JO ADAMS                                      ADDRESS REDACTED
 SUSAN JO MEYER                                      ADDRESS REDACTED
 SUSAN JOHNSON                                       ADDRESS REDACTED
 SUSAN K NEWHOUSE                                    ADDRESS REDACTED
 SUSAN KAY FOSTER                                    ADDRESS REDACTED
 SUSAN KNOX KOPTA                                    ADDRESS REDACTED
 SUSAN L FOSTER                                      ADDRESS REDACTED
 SUSAN LESLY                                         ADDRESS REDACTED
 SUSAN LINDA ORTEGA                                  ADDRESS REDACTED
 SUSAN LYNN BARNES                                   ADDRESS REDACTED
 SUSAN LYNN DAWSON                                   ADDRESS REDACTED
 SUSAN M CRAIG                                       ADDRESS REDACTED
 SUSAN M EBERHARDT                                   ADDRESS REDACTED
 SUSAN M FOSTER                                      ADDRESS REDACTED
 SUSAN M GENTRY TRUST                                ADDRESS REDACTED
 SUSAN M LISS                                        ADDRESS REDACTED
 Susan Marie Turner                                  ADDRESS REDACTED
 Susan Marie Turner                                  ADDRESS REDACTED
 SUSAN NIXON                                         ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                      Page 280 of 315
                                            Case 20-11441-BLS              Doc 241         Filed 08/10/20      Page 289 of 323
                                                                                      Exhibit C
                                                                                   Creditor Matrix
                                                                              Served via First Class Mail


            Company                   Notice Name                   Address1                Address2             Address3        City       State       Zip   Country
 SUSAN OBRIEN FKA SUSAN CHALFANT SCOTT                   ADDRESS REDACTED
 SUSAN P BARKER                                          ADDRESS REDACTED
 SUSAN PATRICK                                           ADDRESS REDACTED
 SUSAN R CALKINS & JAMES S CALKINS                       ADDRESS REDACTED
 SUSAN R CALKINS and JAMES S CALKINS                     ADDRESS REDACTED
 SUSAN R CLASSEN                                         ADDRESS REDACTED
 SUSAN R SMITH                                           ADDRESS REDACTED
 SUSAN RENEE BLANKENSHIP                                 ADDRESS REDACTED
 SUSAN ROBINSON                                          ADDRESS REDACTED
 SUSAN S BROWN CHILDRENS TRUST                           ADDRESS REDACTED
 SUSAN SAYERS                                            ADDRESS REDACTED
 SUSAN T ABBOTT                                          ADDRESS REDACTED
 SUSAN TILLMAN SANDELL                                   ADDRESS REDACTED
 SUSAN V HOPE                                            ADDRESS REDACTED
 SUSAN WILLIAMS                                          ADDRESS REDACTED
 SUSAN YOUTSEY                                           ADDRESS REDACTED
 SUSANNA KEY WEISER                                      ADDRESS REDACTED
 SUSANNE D SMITH                                         ADDRESS REDACTED
 SUSANNE GORDON SHOCKEY                                  ADDRESS REDACTED
 SUSIE E CARR                                            ADDRESS REDACTED
 SUSIE ELIZABETH SHADE                                   ADDRESS REDACTED
 SUSIE ELIZABETH SHADE                                   ADDRESS REDACTED
 SUZAN V MASON                                           ADDRESS REDACTED
 SUZANNA HARLESS PERUN                                   ADDRESS REDACTED
 SUZANNE B MCCANLIES                                     ADDRESS REDACTED
 SUZANNE CHILDREN TRUST                                  ADDRESS REDACTED
 SUZANNE DELEISE ATWOOD                                  ADDRESS REDACTED
 SUZANNE DELEISE ATWOOD                                  ADDRESS REDACTED
 SUZANNE LALK                                            ADDRESS REDACTED
 SUZANNE M ROGERS REV INTER VIVOS TRUST DTD 1 30 96      ADDRESS REDACTED
 SUZANNE RECTOR DALE                                     ADDRESS REDACTED
 SUZANNE S CURTIS                                        ADDRESS REDACTED
 SUZANNE SIMS                                            ADDRESS REDACTED
 SUZANNE STRAIGHT MILLER                                 ADDRESS REDACTED
 SUZANNE WRIGHT VOLLMER                                  ADDRESS REDACTED
 SVOBODA FAMILY 1997 REVOCABLE TRUST DATED 12191997 ADDRESS REDACTED
 SW REGIONAL CONFERENCE ASSOC   PHILADELPHIA SEVENTH DAY BEATRICE
                                                           ADVENTIS BELL             802 E MAINE                            ENID            OK      73701
 SWABRIGHT OILFIELD SERVICES INC                         PO BOX 1996                                                        WEATHERFORD     OK      73096
 SWAN and MATHESON RESOURCESRESOURCES
                                 LLC        LLC SWAN and SHELDON
                                                         MATHESON  SWAN - OWNER      805 SHADOW WOOD DRIVE                  EDMOND          OK      73034
 SWAN MINERALS LLC              SHELDON SWAN             805 SHADOW WOOD DR                                                 EDMOND          OK      73034
 SWAN POINT LLC                                          909 NW 71ST ST                                                     OKLAHOMA CITY   OK      73116
 SWASEY BRAINARD                                         ADDRESS REDACTED
 SWINEHART 1973 TRUST FBO JORIE B LAMB                   ADDRESS REDACTED
 SWINEHART 1973 TRUST FBO LESLIE A MALLET                ADDRESS REDACTED
 SWISS RE CORPORATE SOLUTIONSNORTH AMERICAN SPECIALTY    ATTENTION
                                                            INSURANCECORPORATE
                                                                        COMPANY SOLUTIONS
                                                                                     1200 MAIN
                                                                                           CLAIMS
                                                                                               STREET, SUITE 800            KANSAS CITY     MO      64105
 SYBIL B CULMER                                          ADDRESS REDACTED
 SYBLE L GUTHRIE                                         ADDRESS REDACTED
 SYDCO SYSTEM INC                                        P.O. BOX 9                                                         FOSS            OK      73647
 SYDHAN LP                      MICHAEL SHEARN           SYDHAN LP                   P.O. BOX 92349                         AUSTIN          TX      78709
 SYDNEY CAMERON and ASSOC INC SYDNEY CAMERON and ASSOC   355 CR 1299                                                        YANTIS          TX      75497


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                            Page 281 of 315
                                         Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 290 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


             Company                   Notice Name              Address1                 Address2       Address3          City     State       Zip      Country
 SYDNEY H JOHNSON                                    ADDRESS REDACTED
 SYDNEY IVANA THOMSON                                ADDRESS REDACTED
 SYDNEY POWERS REVOCABLE TRUST                       ADDRESS REDACTED
 SYDNEY ROWAN REVOCABLE TRUST                        ADDRESS REDACTED
 SYDNEY ROWAN TRUST UWO ARCH H ROWAN DECD            ADDRESS REDACTED
 SYDTRAN LP                     F BARON CRAFT        P O BOX 940549                                                HOUSTON         TX      77094-7549
 SYLVESTER CHURCHILL                                 ADDRESS REDACTED
 SYLVIA ANN PSHIGODA HEDRICK                         ADDRESS REDACTED
 SYLVIA J GROTHE                                     ADDRESS REDACTED
 SYLVIA JUANITA MOULTON                              ADDRESS REDACTED
 SYLVIA MORK                                         ADDRESS REDACTED
 SYLVIA STACKABLE                                    ADDRESS REDACTED
 SYMPSON FAMILY LLC             JACK KINKADE MANAGER PO BOX 3369                                                   SHAWNEE         OK      74802-3369
 SYNTHINEL CORPORATION TO STATE                      3730 KIRBY DR STE 900                                         HOUSTON         TX      77098
 SYNTHINTEL CORP                                     1818 MEMORIAL DR STE 200                                      HOUSTON         TX      77007-8383
 T 3 STRINGUP LLC                                    P.O. BOX 145                                                  REYDON          OK      73660
 T ALAN LAYNE REVOCABLE TRUST                        ADDRESS REDACTED
 T and R ENGINE AND COMPRESSOR SERVICE               PO BOX 812                                                    PERRYTON        TX      79070
 T CS OF ENID INC                                    902 E OWEN K GARRIOTT RD                                      ENID            OK      73701
 T J HOLDINGS LLC                                    1726 N GRAND                                                  ENID            OK      73701
 T JOAN STARK                                        ADDRESS REDACTED
 T L BECK                                            ADDRESS REDACTED
 T LYNN MALONE                                       ADDRESS REDACTED
 T R CHITWOOD                                        ADDRESS REDACTED
 T R ENERGY LLC                 ROBERT C THOMAS MANAGER
                                                     54 PATTI LYNN LANE                                            HOUSTON         TX      77024-7120
 T S DUDLEY AKA THOMAS SAMUEL DUDLEY                 ADDRESS REDACTED
 T W WALBERT                                         ADDRESS REDACTED
 TA JOHN LLC                    AN OKLAHOMA LLC      2600 NW 61ST                                                  OKLAHOMA CITY   OK      73112
 TABITHA ANN BECK                                    ADDRESS REDACTED
 TACEY MCENTIRE                                      ADDRESS REDACTED
 TACTICAL OILFIELD PRODUCTS INC                      PO BOX 13636                                                  NEW IBERIA     LA       70562
 TALIAFERRO FAMILY MINERALS LLCHENRY TALIAFERRO CO MANAGER
                                                     PO BOX 26746                                                  SHAWNEE MISSIONKS       66225-6746
 TALISMAN TRUST                                      918 MAPLE STREET                                              CONSHOHOCKEN PA         19428
 TALMADGE LEE FILLINGIM                              ADDRESS REDACTED
 TAMARA K WILKERSON                                  ADDRESS REDACTED
 TAMARA LYNN DAVIS                                   ADDRESS REDACTED
 TAMERA L HARROLD                                    ADDRESS REDACTED
 TAMI THOMAS NOW DRUZBA                              ADDRESS REDACTED
 TAMMIE FRANCIS HAZELL                               ADDRESS REDACTED
 TAMMIE HILL TUCKER                                  ADDRESS REDACTED
 TAMMIE MARQUARDT                                    ADDRESS REDACTED
 TAMMY CRANFORD                                      ADDRESS REDACTED
 TAMMY HELTON BUSH                                   ADDRESS REDACTED
 TAMMY K CRANFORD                                    ADDRESS REDACTED
 TAMMY MADDOX                                        ADDRESS REDACTED
 TAMMY PERKINS                                       ADDRESS REDACTED
 TAMMY STOUT                                         ADDRESS REDACTED
 TAMMY WILLIAMS and PAMELA DENISE WINSTON JT         ADDRESS REDACTED
 TANA KAY MAY                                        ADDRESS REDACTED
 TANA KAYE FELDMAN TRUST DTD 612017                  ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 282 of 315
                                          Case 20-11441-BLS           Doc 241          Filed 08/10/20   Page 291 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


             Company                  Notice Name               Address1                Address2        Address3           City    State       Zip      Country
 TANA R HARVEY THOMPSON                              ADDRESS REDACTED
 TandKJ LLC                    LLC T and KJ LLC      PO BOX 1405                                                   ELK CITY        OK      73648
 TANIS J SMITH 1998 TRUST                            ADDRESS REDACTED
 TANNA ENERGY PARTNERS LP                            PO BOX 50820                                                  MIDLAND         TX      79710
 TANNA ENERGY PARTNERS LP      BRIAN ARNOLD JR       PO BOX 50820                                                  MIDLAND         TX      79710
 TANNER C DAUGHERTY                                  ADDRESS REDACTED
 TANNER SWIHART                                      ADDRESS REDACTED
 TANYA ALVAREZ                                       ADDRESS REDACTED
 TAPCO OIL CO                  CHARLES WOOD PRESIDENTCHRISTOPHER C ANDERSON AIF6215 E SKYLINE VIEW DR              CLAREMORE     OK        74019
 TAPS I ENERGY LLC                                   29 SOUTH MAIN ST, SUITE 216                                   WEST HARTFORD CT        06107
 TAPSTONE ENERGY LLC                                 100 EAST MAIN STREET                                          OKLAHOMA CITY OK        73104
 TARA DAWN QUIGLEY                                   ADDRESS REDACTED
 TARA MICHELLE HELTON                                ADDRESS REDACTED
 TARGA PIPELINE MID CONTINENT WESTOK LLC             110 WEST 7TH STREET, SUITE 2300                               TULSA           OK      74119
 TARPLEY MARQUITA J                                  ADDRESS REDACTED
 TARPON JUMPER LLC                                   10293 COCONUT ROAD                                            BONITA SPRINGS FL       34135
 TARPON JUMPER LLC             LLC TARPON JUMPER     10293 COCONUT ROAD                                            BONITA SPRINGS FL       34135
 TARYN KAYE CORDELL                                  ADDRESS REDACTED
 TARYN KAYE CORDELL TRUST DTD 11 01 2014             ADDRESS REDACTED
 TAS ROYALTY COMPANY           TOM SIKES             PO BOX 5279                                                   AUSTIN          TX      78763-3506
 TASCOSA LAND RESOURCES LLC                          P.O. BOX 134                                                  AMARILLO        TX      79105
 TASHA BILLINGSTEA                                   ADDRESS REDACTED
 TATECO LLC AN ARIZONA LLC     JONATHAN TATE         13212 NORTH LOST ARTIFACT LANE                                ORO VALLEY      AZ      85755
 TAUBERT INVESTMENT COMPANY LTDDONALD HUPP           2304 MIDWESTERN PARKWAY SUITE 206                             WICHITA FALLS   TX      76308
 TAUREX DRILL BITS LLC                               2601 VENTURE DRIVE                                            NORMAN          OK      73069
 TAWANDA RHODES                                      ADDRESS REDACTED
 TAWNY G SCHAFFER                                    ADDRESS REDACTED
 TAYLOR ANN FRYE TRUST                               ADDRESS REDACTED
 TAYLOR HAYS                                         ADDRESS REDACTED
 TAYLOR HERRING CO                                   PO BOX 2805                                                   AMARILLO        TX      79105
 TAYLOR J BRANSTETTER                                ADDRESS REDACTED
 TAYLOR JONES                                        ADDRESS REDACTED
 TAYLOR KYLE L                                       ADDRESS REDACTED
 TAYLOR LIVING TRUST DTD                             PO BOX 51269                                                  AMARILLO        TX      79159-1269
 TAYLOR LIVING TRUST DTD                             ADDRESS REDACTED
 TAYLOR MANAGEMENT LLC         JAMES CLAYTON TAYLOR POA
                                                     PO BOX 1123                                                   ELK CITY        OK      73648-1123
 TAYLOR MANAGEMENT LLC         JAMES CLAYTON TAYLOR POA
                                                     TAYLOR MANAGEMENT LLC       PO BOX 1123                       ELK CITY        OK      73648-1123
 TAYLOR MEAD FRYE JOHNSON                            ADDRESS REDACTED
 TAYLOR REAL ESTATE PARTNERSHIP                      18915 E 1040 ROAD                                             CHEYENNE        OK      73628
 TAYLORHandADRIANM MULLALY REVTR                     ADDRESS REDACTED
 TBA PETROLEUM INC                                   2204 ARROWWOOD CT.                                            MCKINNEY        TX      75070
 TC CRAIGHEAD and COMPANY      LANA JAYNE MARTIN     PO BOX 576                                                    ARDMORE         OK      73402
 TD MCCLURG and KATHRYN A MCCLURG                    ADDRESS REDACTED
 TE HOLDCORP LLC                                     4700 GAILLARDIA PKWY        STE. 200                          OKLAHOMA CITY   OK      73142
 TE HOLDINGS II LLC                                  4700 GAILLARDIA PKWY        STE. 200                          OKLAHOMA CITY   OK      73142
 TE HOLDINGS LLC                                     4700 GAILLARDIA PKWY        STE. 200                          OKLAHOMA CITY   OK      73142
 TE HOLDINGS MANAGEMENT LLC                          4700 GAILLARDIA PKWY        STE. 200                          OKLAHOMA CITY   OK      73142
 TE RAY RESOURCES INC          TE RAY RESOURCES      13208 N MACARTHUR BLVD                                        OKLAHOMA CITY   OK      73142
 TE RO FINANCIAL INVESTMENTS LLC                     P.O. BOX 1843                                                 ENID            OK      73702
 TEA POTTS                                           ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 283 of 315
                                               Case 20-11441-BLS                Doc 241         Filed 08/10/20      Page 292 of 323
                                                                                           Exhibit C
                                                                                        Creditor Matrix
                                                                                   Served via First Class Mail


            Company                  Notice Name                  Address1                      Address2            Address3         City      State     Zip      Country
 TEAL ROYALTIES LLC                                    PO BOX 660082                                                           DALLAS          TX    75266-0082
 TEAS BYPASS TRUST                                     ADDRESS REDACTED
 TEAS MARITAL TRUST                                    ADDRESS REDACTED
 TECOLOTE ENERGY LLC           FAO TECOLOTE ENERGY OPERATING
                                                       DEPARTMENTLLC 1015 - JIB                                                TULSA           OK   74182
 TECOLOTE ENERGY LLC           FAO TECOLOTE HOLDINGS LLC
                                                       DEPARTMENT 1018 - REVENUE                                               TULSA           OK   74182
 TECOLOTE ENERGY LLC           PATRICK MILTALL         FAO TECOLOTE ENERGY OPERATING     DEPARTMENT
                                                                                               LLC     1015 - JIB              TULSA           OK   74182
 TECOLOTE HOLDINGS LLC                                 401 SOUTH BOSTON AVENUE, SUITE 1500                                     TULSA           OK   74103
 TECOLOTE ROYALTY LP           WILLIAMS CENTER TOWER IITWO WEST 2ND STREET, SUITE 1700                                         TULSA           OK   74103
 TECOVAS PARTNERS LP           UNKNOWN ADDRESS                                                                                 UNKNOWN              99999
 TED B WOLFE                                           ADDRESS REDACTED
 TED BERRYMAN                                          ADDRESS REDACTED
 TED FRANCIS DBA KD DEVELOPMENT                        ADDRESS REDACTED
 TED LOUBET MOORE                                      ADDRESS REDACTED
 TED PROPECK ESTATE                                    ADDRESS REDACTED
 TED SHALLER FAMILY TRUST DTD 672004                   ADDRESS REDACTED
 TED SILLOX                                            ADDRESS REDACTED
 TED SMYERS                                            ADDRESS REDACTED
 TEDDY F DANKS                                         ADDRESS REDACTED
 TEDDY JEAN WAMBLE OLSON                               ADDRESS REDACTED
 TEDDY L SULLINS                                       ADDRESS REDACTED
 TEDDY MILLER                                          ADDRESS REDACTED
 TEDDY NOLAN MERRITT                                   ADDRESS REDACTED
 TEDDY RAY GILLISPIE                                   ADDRESS REDACTED
 TEEL CURTIS                                           ADDRESS REDACTED
 TEENA F DAMRON                                        ADDRESS REDACTED
 TEENA KNIGHT REESE                                    ADDRESS REDACTED
 TELEDRIFT COMPANY                                     P.O. BOX 677496                                                         DALLAS          TX   75267-7496
 TELENIA ANTHONY                                       ADDRESS REDACTED
 TEMBO HOLDING COMPANY                                 619 S TYLER SUITE 100                                                   AMARILLO        TX   79101
 TEMPLAR ENERGY LLC                                    4700 GAILLARDIA PKWY              STE. 200                              OKLAHOMA CITY   OK   73142
 TEMPLAR MIDSTREAM LLC                                 4700 GAILLARDIA PKWY              STE. 200                              OKLAHOMA CITY   OK   73142
 TEMPLAR MIDSTREAM LLC/ETC TEXAS PIPELINE, LTD.        8111 Westchester Drive, Suite 600                                       Dallas          TX   75225
 TEMPLAR OPERATING LLC                                 4700 GAILLARDIA PKWY              STE. 200                              OKLAHOMA CITY   OK   73142
 TEMPLETON SMITHEE PROFIT SHARING 401K PLAN            ADDRESS REDACTED
 TEMPORARY PERSONNEL INC                               320 W. MAPLE                                                            ENID            OK   73701
 TENA FAULKNER BROYLES                                 ADDRESS REDACTED
 TENNILLE D CHESTNUT                                   ADDRESS REDACTED
 TERCEL OILFIELD PRODUCTS USA LLC DBA RUBICON OILFIELD 10613 W. SAM HOUSTON PKWY N. SUITE 600                                  HOUSTON         TX   77064
 TERENCE L and JUDITH SEYMOUR JT                       ADDRESS REDACTED
 TERESA A MILLER                                       ADDRESS REDACTED
 TERESA ANN FORD ROSE                                  ADDRESS REDACTED
 TERESA ANN ROSE                                       ADDRESS REDACTED
 TERESA BUTLER                                         ADDRESS REDACTED
 TERESA CAROL TOCCO                                    ADDRESS REDACTED
 TERESA DALYN CROSLIN GRAHAM                           ADDRESS REDACTED
 TERESA DIANE SHELTON                                  ADDRESS REDACTED
 TERESA EWING                                          ADDRESS REDACTED
 TERESA FELBER                                         ADDRESS REDACTED
 TERESA J ZIMMERMAN                                    ADDRESS REDACTED
 TERESA KING                                           ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                 Page 284 of 315
                                           Case 20-11441-BLS        Doc 241          Filed 08/10/20   Page 293 of 323
                                                                                Exhibit C
                                                                             Creditor Matrix
                                                                        Served via First Class Mail


            Company                  Notice Name             Address1                  Address2       Address3          City   State       Zip      Country
 TERESA L PARSONS AND                              ADDRESS REDACTED
 TERESA L WORD LIVING TR DTD 1251995               ADDRESS REDACTED
 TERESA MARLENE KAEB                               ADDRESS REDACTED
 TERESA MOORE ALBUS                                ADDRESS REDACTED
 TERESA TAYLOR                                     ADDRESS REDACTED
 TERESA TRICHE VILLASENOR                          ADDRESS REDACTED
 TERESA WARE                                       ADDRESS REDACTED
 TERESE HAMMERLE                                   ADDRESS REDACTED
 TERI LYNN MOORE                                   ADDRESS REDACTED
 TERICA GARLINE EDWARDS FAJKUS                     ADDRESS REDACTED
 TERRA ROSA ROYALTY CORP                           P.O. BOX 133155                                               SPRING        TX      77393
 TERRANCE CALHOUN                                  ADDRESS REDACTED
 TERRANCE PAUL JOHN MEANWELL                       ADDRESS REDACTED
 TERRANCE R RICE                                   ADDRESS REDACTED
 TERRANE ASSOCIATES INC                            PO BOX 202                                                    GREENFIELD    NH      03047-0202
 TERRE VERTE COMPANY INC       RYAN C SCOTT        PO BOX 90265                                                  SAN DIEGO     CA      92169
 TERREL FAMILY MINERAL TRUST                       ADDRESS REDACTED
 TERRENA ROSE                                      ADDRESS REDACTED
 TERRI BREEDEN                                     ADDRESS REDACTED
 TERRI C RAY                                       ADDRESS REDACTED
 TERRI FULLER TRUST                                ADDRESS REDACTED
 TERRI JEAN PIRKLE                                 ADDRESS REDACTED
 TERRI JO GALLAWAY                                 ADDRESS REDACTED
 TERRI K BLAKLEY                                   ADDRESS REDACTED
 TERRI LYNN BRANHAM                                ADDRESS REDACTED
 TERRI MCGUIRE WATSON and TIMOTHY WATSON WHJT      ADDRESS REDACTED
 TERRI SAUTER                                      ADDRESS REDACTED
 TERRI SUE ROBINSON                                ADDRESS REDACTED
 TERRIE CLOVER                                     ADDRESS REDACTED
 TERRITORY RESOURCES LLC                           1511 S SANGRE RD                                              STILLWATER    OK      74074-1869
 TERRITORY RESOURCES LLC       ED GALLEGOS         1511 S SANGRE RD                                              STILLWATER    OK      74074-1869
 TERRY AKERS                                       ADDRESS REDACTED
 TERRY AKERS AND                                   ADDRESS REDACTED
 TERRY and BRENDA WASHBURN                         ADDRESS REDACTED
 TERRY and TRUDY THOMSON LIVING TRUST              ADDRESS REDACTED
 TERRY ASFELD                                      ADDRESS REDACTED
 TERRY BECK                                        ADDRESS REDACTED
 TERRY DEAN COBB                                   ADDRESS REDACTED
 TERRY FARRIS                                      ADDRESS REDACTED
 TERRY FEE                                         ADDRESS REDACTED
 TERRY FLETCHER                                    ADDRESS REDACTED
 TERRY G HENNEKE AND                               ADDRESS REDACTED
 TERRY G MCINTURFF TRUST                           ADDRESS REDACTED
 TERRY GLENN JONES                                 ADDRESS REDACTED
 TERRY HANKINS                                     ADDRESS REDACTED
 TERRY J AND HELEN L ELLIS REV                     ADDRESS REDACTED
 TERRY JACK ELLIS                                  ADDRESS REDACTED
 TERRY JACKSON                                     ADDRESS REDACTED
 TERRY JACKSON and LATOYA JACKSON JT               ADDRESS REDACTED
 TERRY JACKSON SR and TERRY JACKSON JR JT          ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                      Page 285 of 315
                                                Case 20-11441-BLS               Doc 241          Filed 08/10/20         Page 294 of 323
                                                                                            Exhibit C
                                                                                         Creditor Matrix
                                                                                    Served via First Class Mail


              Company                          Notice Name                     Address1                 Address2          Address3        City       State       Zip      Country
 TERRY JACKSON SR and TERRY JACKSON JR JT                          ADDRESS REDACTED
 TERRY KEITH                                                       ADDRESS REDACTED
 TERRY L BENTLEY                                                   ADDRESS REDACTED
 TERRY L BLASDEL                                                   ADDRESS REDACTED
 TERRY L BRUNT                                                     ADDRESS REDACTED
 TERRY L CALDWELL                                                  ADDRESS REDACTED
 TERRY L FORTNER II AND                                            ADDRESS REDACTED
 TERRY L KENDALL                                                   ADDRESS REDACTED
 TERRY L LANGE                                                     ADDRESS REDACTED
 TERRY L MCMILLAN                                                  ADDRESS REDACTED
 TERRY L SCHAFER                                                   ADDRESS REDACTED
 TERRY LEE COLBORN                                                 ADDRESS REDACTED
 TERRY LOUIS HORSTKOETTER                                          ADDRESS REDACTED
 TERRY LYNN MEIER                                                  ADDRESS REDACTED
 TERRY LYNN VANPOOL and WIFE                                       ADDRESS REDACTED
 TERRY POFF                                                        ADDRESS REDACTED
 TERRY RANDALL BREWER                                              ADDRESS REDACTED
 TERRY THETFORD                                                    ADDRESS REDACTED
 TERRY TIPPS                                                       ADDRESS REDACTED
 TERRY WAYNE CHUMBLEY                                              ADDRESS REDACTED
 TERRY WAYNE MCVICKER                                              ADDRESS REDACTED
 TERRY WEHLING                                                     ADDRESS REDACTED
 TERRYE M ROBERTSON LIVING TRUST                                   10700 HAMES BLVD                                                  MUSTANG         OK      73064
 TERRYE M ROBERTSON LIVING TRUST                                   ADDRESS REDACTED
 TESTERS INC                                                       P.O. BOX 83437                                                    OKLAHOMA CITY   OK      73148-1437
 TETON PROPERTIES LLC                 JOSEPH MARTIN                1437 S. BOULDER AVENUE, SUITE 1050                                TULSA           OK      74119
 TETRA EXPLORATION INC                                             BA11111 KATY FREEWAY #910                                         HOUSTON         TX      77079
 TEVITA A KAUMAVAE                                                 ADDRESS REDACTED
 TEX MIN INC                                                       P O BOX 1407                                                      MUSKOGEE        OK      74402-1407
 TEXA PEARL HARPER                                                 ADDRESS REDACTED
 TEXAKOMA OPERATING LP                                             5601 GRAINITE PARKWAY        SUITE 600                            PLANO           TX      75024
 TEXAS BARRICADES and SIGNS INC                                    P O BOX 30699                                                     AMARILLO        TX      79120
 TEXAS BUCKHAULTS                                                  ADDRESS REDACTED
 Texas Commission on Environmental Quality
                                      Office of the Commissioner   12100 Park 35 Circle                                              Austin          TX      78753
 TEXAS COMMISSION ON ENVIRONMENTAL QUALITY TEIR II                 PO BOX 13088                                                      AUSTIN          TX      78711-3088
 Texas Comptroller of Public Accounts                              P.O. Box 13528               Capitol Station                      Austin          TX      78711-3528
 TEXAS ELLIS PROPERTIES LTD                                        5950 CEDAR SPRINGS RD                                             DALLAS          TX      75235
 Texas Equal Employment Opportunity Commission
                                      TWC EO Officer               101 E 15th St, Rm 504                                             Austin          TX      78778
 TEXAS EXCAVATION SAFETY                                           P.O. BOX 678058                                                   DALLAS          TX      75267-8058
 TEXAS GENERAL LAND OFFICE                                         ADDRESS REDACTED
 TEXAS HEARTS LLC                                                  15097 FM 1268                                                     CANADIAN        TX      79014-5703
 TEXAS LAND and ROYALTY COMPANY LTD                                PO BOX 52267                                                      MIDLAND         TX      79710
 TEXAS MSJ INVESTMENTS LLC            MONTY JAMES                  202 S MAIN ST BOX 284                                             BOOKER          TX      79005
 TEXAS PARKS and WILDLIFE DEPARTMENT                               4200 SMITH SCHOOL ROAD                                            AUSTIN          TX      78744
 TEXAS RESOURCES GROUP                BRENT WILLE                  PO BOX 670705                                                     DALLAS          TX      75367
 TEXAS SCOTTISH RITE HOSPITAL FOR     DBACRIPPLED
                                           TEXAS SCOTTISH
                                                      CHILDRENRITE FOR
                                                                   HOSPITAL
                                                                        CRIPPLED
                                                                              FOR CHILDRED
                                                                                   CHILDREM TEXAS
                                                                                                DEPT
                                                                                                  SCOTTISH
                                                                                                      3921 RITE HOSPITAL
                                                                                                                    PO BOX 123921    DALLAS          TX      75312-3921
 TEXAS SECRETARY OF STATE                                          P.O. BOX 13697                                                    AUSTIN          TX      78711-3697
 TEXAS STATE COMPTROLLER              COMPTROLLER OF PUBLIC ACCOUNTS
                                                                   P.O. BOX 149348                                                   AUSTIN          TX      78714-9348
 TEXAS TREASURY DEPARTMENT                                         PO BOX 12019                                                      AUSTIN          TX      78711-2019
 Texas Workforce Commission                                        101 E 15th St, Rm 370                                             Austin          TX      78778-0001


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                  Page 286 of 315
                                                   Case 20-11441-BLS                   Doc 241          Filed 08/10/20        Page 295 of 323
                                                                                                   Exhibit C
                                                                                                Creditor Matrix
                                                                                           Served via First Class Mail


              Company                       Notice Name                       Address1                     Address2           Address3           City     State       Zip      Country
 TEXASHALCYON NO1 LIMITED PARTNERSHIP                             PO BOX 559                                                              KATY            TX      77492
 TEXCO ENERGY SOLUTIONS INC                                       PO BOX 2407                                                             ELK CITY        OK      73648
 TEXCO PARTNERS LP                                                PO BOX C                                                                MEXIA           TX      76667
 TEXILVANIA LTD                                                   3602 S WASHINGTON                                                       AMARILLO        TX      79110
 TEXOMA PUMPING UNIT SERVICE INC                                  PO BOX 875                                                              HEALDTON        OK      73438
 THACKER TRUST                                                    ADDRESS REDACTED
 THARIN COMPANY                                                   PO BOX 598                                                              SPEARMAN        TX      79081
 THAYA ARLETTE WILLIAMS                                           ADDRESS REDACTED
 THE BOARD OF TRUSTEES OF OKLAHOMA  THE UNITED
                                            ANNUAL METHODIST
                                                       CONFERENCE
                                                                CHURCH
                                                                  1501
                                                                     OFNWINC24TH ST                                                       OKLAHOMA CITY   OK      73106-3635
 THE BRRSD IRREVOCABLE TRUST DATED 8 20 12                        ADDRESS REDACTED
 THE CALVIN E WATSON TRUST                                        ADDRESS REDACTED
 THE CANADIAN RECORD INC                                          PO BOX 898                         211 MAIN ST                          CANADIAN        TX      79014
 THE CECELIA L RHONE REVOCABLE TRUST                              ADDRESS REDACTED
 THE COMMISSIONERS OF THE LANDOFFICE STATE OF OKLAHOMA            COMMISSIONERS OF THE LAND PO       OFFICE
                                                                                                        BOX 248896                        OKLAHOMA CITY   OK      73124-8896
 THE DEBBI R SPELLMAN REVOCABLE TRUST DATED AUGUST 21ADDRESS       2003      REDACTED
 THE DENVER DUMB FRIENDS LEAGUE                                   ADDRESS REDACTED
 THE EMESON FAMILY TRUST                                          ADDRESS REDACTED
 THE FIRST PRESBYTERIAN CHURCHCO     OFAMARILLO
                                         CANADIANNATL TEXASBANK AGENT
                                                                  PO BOX 1                                                                AMARILLO        TX      79105-0001
 THE FLYING BURRITO BROTHERS LLC                                  4713 WHEATLAND                                                          ENID            OK      73703
 THE GERALD L STAMPER TRUST DATED MARCH 16 2007                   ADDRESS REDACTED
 THE GILBERT and MARYANN DICKENS TRUST                            ADDRESS REDACTED
 THE HART LIVING TRUST DTD MARCH 28 2008                          ADDRESS REDACTED
 THE HOCKER FOUNDATION                                            PO BOX 7292                                                             RANCHO SANTA FECA       92067-7292
 THE HOCKER FOUNDATION                                            ADDRESS REDACTED
 THE HUNTINGTON NATIONAL BANK ATTN JEFF RATHKAMP                  41 S HIGH ST                       HC0917              HUNTINGTON CTR   COLUMBUS        OH      43287-0001
 THE IGLESIA CRISTO ES LA PENA                                    ADDRESS REDACTED
 THE JACK COMPANY                                                 P.O. BOX 1279                                                           SULPHUR         OK      73086
 THE LAW FIRM OF DOVEDAN and MCMILLIN PLLC                        6608 N WESTERN AVE #184                                                 OKLAHOMA CITY   OK      73116
 THE LITTLEFIELD FAMILY TRUST DTD 11 7 89                         ADDRESS REDACTED
 THE MARY LOUISE LLC DBA JSH RY TRAVIS
                                    LLC     SINGLETON             C/O GRAY COMPANIES                 PO BOX 368                           ARDMORE         OK      73402
 THE MAY LIVING TRUST OF 2009                                     ADDRESS REDACTED
 THE MEADOWS                                                      1000 SOUTH KELLY                                                        EDMOND          OK      73003-6081
 THE PAUL L KEYES TRUST                                           ADDRESS REDACTED
 THE PETROLEUM ALLIANCE OF OKLAHOMA                               500 NE 4TH ST                                                           OKLAHOMA CITY   OK      73104
 THE PICKUP TOY BOX                                               19678 RT 66 N                                                           ELK CITY        OK      73644
 THE RICHARD W HALL TRUST DATED FEBRUARY 15 2005                  ADDRESS REDACTED
 THE ROOT FAMILY LIVING TRUST DATED MAY 7 1996                    ADDRESS REDACTED
 THE SALVATION ARMY                                               P.O. BOX 840738                                                         DALLAS          TX      75284-0738
 THE SMITH TRUST                                                  ADDRESS REDACTED
 THE STATE OF OKLAHOMA DEPARTMENT OF TRANSPORTATION200 NE 21ST STREET                                                                     OKLAHOMA CITY   OK      73105-3204
 THE TITLE LAW GROUP PLLC                                         525 CENTRAL PARK DR, SUITE 302                                          OKLAHOMA CITY   OK      73105
 THE TRIAD                                                        PO BOX 6281                                                             SAN ANTONIO     TX      78209-0281
 The United States Attorneys Office Eastern District of Texas     101 E. Park Blvd., Suite 500                                            Plano           TX      75074
 The United States Attorneys Office Eastern District of Texas     600 East Taylor Street, Suite 2000                                      Sherman         TX      75090
 The United States Attorneys Office Eastern District of Texas     500 State Line Ave N., Suite 402                                        Texarkana       TX      75501
 The United States Attorneys Office Eastern District of Texas     110 North College, Suite 700                                            Tyler           TX      75702
 The United States Attorneys Office Eastern District of Texas     415 South 1st Street, Suite 201                                         Lufkin          TX      75901
 The United States Attorneys Office Eastern District of Texas     350 Magnolia Ave., Suite 150                                            Beaumont        TX      77701
 The United States Attorneys Office Northern District of Oklahoma 110 W. 7th Street Suite 300                                             Tulsa           OK      74119
 The United States Attorneys Office Northern District of Texas    1100 Commerce Street, Third Floor                                       Dallas          TX      75242-1699


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                         Page 287 of 315
                                                    Case 20-11441-BLS                   Doc 241           Filed 08/10/20            Page 296 of 323
                                                                                                     Exhibit C
                                                                                                  Creditor Matrix
                                                                                             Served via First Class Mail


              Company                       Notice Name                     Address1                      Address2                     Address3           City     State       Zip       Country
 The United States Attorneys Office Northern District of Texas Burnett Plaza Suite 1700             801 Cherry Street, Unit #4                    Fort Worth       TX      76102-6882
 The United States Attorneys Office Northern District of Texas Amarillo National Plaza Two          500 South Taylor Street, Suite 300            Amarillo         TX      79101-2446
 The United States Attorneys Office Northern District of Texas 1205 Texas Ave., Suite 700                                                         Lubbock          TX      79401-40024
 The United States Attorneys Office Southern District of Texas 1000 Louisiana, Ste. 2300                                                          Houston          TX      77002
 The United States Attorneys Office Southern District of Texas One Shoreline Plaza South Tower 800 N. Shoreline Blvd., Ste. 500                   Corpus Christi   TX      78401
 The United States Attorneys Office Southern District of Texas P.O. Box 1179                                                                      Laredo           TX      78042-1179
 The United States Attorneys Office Southern District of Texas Bentsen Tower                        1701 W. Highway 83, #600                      McAllen          TX      78501-5160
 The United States Attorneys Office Southern District of Texas United States Federal Courthouse 600 E. Harrison, Ste. 201                         Brownsville      TX      78520-5106
 The United States Attorneys Office Western District of Texas  800 Franklin Avenue, Suite 280                                                     Waco             TX      76701
 The United States Attorneys Office Western District of Texas  601 NW Loop 410, Suite 600                                                         San Antonio      TX      78216
 The United States Attorneys Office Western District of Texas  903 San Jacinto Blvd., Suite 334                                                   Austin           TX      78701
 The United States Attorneys Office Western District of Texas  111 East Broadway, Room A306                                                       Del Rio          TX      78840
 The United States Attorneys Office Western District of Texas  400 West Illinois Street, Suite 1200                                               Midland          TX      79701
 The United States Attorneys Office Western District of Texas  2500 N. Highway 118, Suite 200                                                     Alpine Texas     TX      79830
 The United States Attorneys Office Western District of Texas  700 E. San Antonio, Suite 200                                                      El Paso          TX      79901
 The Weiss Trust                                               400 SOUTH HOPE STREET, SUITE 1300                                                  LOS ANGELES      CA      90071
 THE WELLBOSS COMPANY LLC                                      12450 CUTTEN ROAD                                                                  HOUSTON          TX      77066
 THE WILLIS FILLINGIM AND LAVERNA FILLINGIM TRUST #1           9154 FM 3303                                                                       BRISCOE          TX      79011
 THELMA ANN RACKLEY                                            ADDRESS REDACTED
 THELMA ANN RACKLEY                                            ADDRESS REDACTED
 THELMA EVANS                                                  ADDRESS REDACTED
 THELMA EVANS                                                  ADDRESS REDACTED
 THELMA HAYES DENSON                                           ADDRESS REDACTED
 THELMA I WEBB                                                 ADDRESS REDACTED
 THELMA IMOGENE BARR                                           ADDRESS REDACTED
 THELMA J BRIGHT AND                                           ADDRESS REDACTED
 THELMA J EVANS ESTATE                                         ADDRESS REDACTED
 THELMA L HOUK BERRY TRUST                                     ADDRESS REDACTED
 THELMA LA VERNE DOBBS                                         ADDRESS REDACTED
 THELMA LAVERNE DOBBS LIFE ESTATE                              ADDRESS REDACTED
 THELMA LOIS WEBSTER                                           ADDRESS REDACTED
 THELMA WEBSTER                                                ADDRESS REDACTED
 THELMA WOOD LIVING TRUST                                      ADDRESS REDACTED
 THEMISTOCLES INC                                              P O BOX 700720                                                                     TULSA            OK      74170
 THEMISTOCLES INC                   CO SANGUINE GAS EXPL LLC   P O BOX 700720                                                                     TULSA            OK      74170
 THEODORA DENNING                                              ADDRESS REDACTED
 THEODORE B ADWAN JR                                           ADDRESS REDACTED
 THEODORE EUGENE HROMAS II                                     ADDRESS REDACTED
 THEODORE L HERBOLD                                            ADDRESS REDACTED
 THEODORE M ELAM                                               ADDRESS REDACTED
 THERESA A CUOMO                                               ADDRESS REDACTED
 THERESA A HARRISON                                            ADDRESS REDACTED
 THERESA ANN HARRISON ESTATE                                   ADDRESS REDACTED
 THERESA ANN SMITH                                             ADDRESS REDACTED
 THERESA CLOYD JUDSON                                          ADDRESS REDACTED
 THERESA E HOLSTEN AND                                         ADDRESS REDACTED
 THERESA M and RICHARD D CARPENTER                             ADDRESS REDACTED
 THERESA M PISKORSKI                                           ADDRESS REDACTED
 THERESA RODRIGUEZ RAMIREZ                                     ADDRESS REDACTED
 THERESA SCHERER                                               ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                           Page 288 of 315
                                           Case 20-11441-BLS         Doc 241         Filed 08/10/20   Page 297 of 323
                                                                                Exhibit C
                                                                             Creditor Matrix
                                                                        Served via First Class Mail


            Company                  Notice Name              Address1                 Address2       Address3           City   State       Zip   Country
 THERESA SYRIBOUTH                                   ADDRESS REDACTED
 THERESE K BRUNE                                     ADDRESS REDACTED
 THERESE MARIE BORDEN                                ADDRESS REDACTED
 THETA ENTERPRISES INC                               136 HULME STREET MOUNT                                      HOLLY          NJ      08060
 THOMAS A BAUMAN                                     ADDRESS REDACTED
 THOMAS A FEILNER                                    ADDRESS REDACTED
 THOMAS A LAQUEY AND LOIS LAQUEY HW JT               ADDRESS REDACTED
 THOMAS A MORGAN                                     ADDRESS REDACTED
 THOMAS A OHERN                                      ADDRESS REDACTED
 THOMAS A SKAFF FAMILY TRUST                         ADDRESS REDACTED
 THOMAS A WORSHAM SR ESTATE                          ADDRESS REDACTED
 THOMAS and CHARLENE PARNELL REV                     ADDRESS REDACTED
 THOMAS ANDREW WALLACE JR                            ADDRESS REDACTED
 THOMAS B LYNCH                                      ADDRESS REDACTED
 THOMAS B NEWMAN                                     ADDRESS REDACTED
 THOMAS B REYNOLDS                                   ADDRESS REDACTED
 THOMAS BISHOP                                       ADDRESS REDACTED
 THOMAS BRECKENRIDGE                                 ADDRESS REDACTED
 THOMAS BRENT BYRD AND                               ADDRESS REDACTED
 THOMAS BRYAN TRICHE                                 ADDRESS REDACTED
 THOMAS C GREEN                                      ADDRESS REDACTED
 THOMAS C YARNOLD                                    ADDRESS REDACTED
 THOMAS CATHRYN A                                    ADDRESS REDACTED
 THOMAS CLARK OLMSTEAD DECEASED                      ADDRESS REDACTED
 THOMAS D MCEVOY TESTAMENTARY TRUST                  ADDRESS REDACTED
 THOMAS DURWOOD SCROGGINS                            5995 HIGHWAY 65N                                            LAKE PROVIDENCELA      71254
 THOMAS DURWOOD SCROGGINS                            ADDRESS REDACTED
 THOMAS E BARBER                                     ADDRESS REDACTED
 THOMAS E BLAKENEY JR AND WIFE                       ADDRESS REDACTED
 THOMAS E FIELDS JR AND                              ADDRESS REDACTED
 THOMAS E LINK                                       ADDRESS REDACTED
 THOMAS E WALTON                                     ADDRESS REDACTED
 THOMAS E WILLIAMS JR REV FAMILY TRUST DTD 6202002   ADDRESS REDACTED
 THOMAS EDWIN POORE                                  ADDRESS REDACTED
 THOMAS F WHITED                                     ADDRESS REDACTED
 THOMAS FAMILY TRUST                                 ADDRESS REDACTED
 THOMAS FISHER KEY                                   ADDRESS REDACTED
 THOMAS FRANKLIN DRISKELL                            ADDRESS REDACTED
 THOMAS G BAKER REVOCABLE TRUST DATED 01131981       ADDRESS REDACTED
 THOMAS G SHAW                                       ADDRESS REDACTED
 THOMAS G SNODGRASS AND                              ADDRESS REDACTED
 THOMAS H and DESTA LEA CROUCH REV TRUST             ADDRESS REDACTED
 THOMAS H CONWAY                                     ADDRESS REDACTED
 THOMAS H OWEN JR                                    ADDRESS REDACTED
 THOMAS H STEPHENS and                               ADDRESS REDACTED
 THOMAS H YATES JR                                   ADDRESS REDACTED
 THOMAS HAMILTON JR AND                              ADDRESS REDACTED
 THOMAS HENRY EDWARDS                                ADDRESS REDACTED
 THOMAS J BARTON                                     ADDRESS REDACTED
 THOMAS J CARDOT AND                                 ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 289 of 315
                                          Case 20-11441-BLS        Doc 241             Filed 08/10/20   Page 298 of 323
                                                                                  Exhibit C
                                                                               Creditor Matrix
                                                                          Served via First Class Mail


            Company                  Notice Name              Address1                   Address2       Address3           City   State       Zip      Country
 THOMAS J HUDGEL                                   ADDRESS REDACTED
 THOMAS JOSEPH ESTILL                              ADDRESS REDACTED
 THOMAS K LIPPMANN                                 ADDRESS REDACTED
 THOMAS K PAGE                                     ADDRESS REDACTED
 THOMAS KENT BAILEY                                ADDRESS REDACTED
 THOMAS L BURGETT                                  ADDRESS REDACTED
 THOMAS L JACOBSEN                                 ADDRESS REDACTED
 THOMAS L JAMES JR                                 ADDRESS REDACTED
 THOMAS L LENTZ AND                                ADDRESS REDACTED
 THOMAS LEASE SERVICE LLC                          2602 S HAYDEN ST                                                AMARILLO       TX      79109
 THOMAS LEE TUCKER                                 10881 N 1770                                                    SWEETWATER     OK      73666-1700
 THOMAS M LEHMAN                                   ADDRESS REDACTED
 THOMAS M ROBINSON                                 ADDRESS REDACTED
 THOMAS M STALCUP and                              ADDRESS REDACTED
 THOMAS MATHER                                     ADDRESS REDACTED
 THOMAS MICHAEL BRYANT                             ADDRESS REDACTED
 THOMAS MICHAEL DIXON                              ADDRESS REDACTED
 THOMAS N BIRKETT TRUST                            ADDRESS REDACTED
 THOMAS O HAMBROOK ESTATE                          ADDRESS REDACTED
 THOMAS OLMSTEAD                                   ADDRESS REDACTED
 THOMAS PREBLE                                     ADDRESS REDACTED
 THOMAS R REDMAN REV TR UTA DTD 2698               ADDRESS REDACTED
 THOMAS R SIVLEY TRUSTEE OF THE                    ADDRESS REDACTED
 THOMAS R WATSON                                   ADDRESS REDACTED
 THOMAS REDMAN                                     ADDRESS REDACTED
 THOMAS REV FAM TR OF 2000 DTD 5609                ADDRESS REDACTED
 THOMAS ROY HELTON JR                              ADDRESS REDACTED
 THOMAS RUTHERFORD KEY                             ADDRESS REDACTED
 THOMAS RUTHERFORD KEY TR                          ADDRESS REDACTED
 THOMAS T HOLLEY III                               ADDRESS REDACTED
 THOMAS T HOLLEY JR                                ADDRESS REDACTED
 THOMAS W ANDREW                                   ADDRESS REDACTED
 THOMAS W DAVIS                                    ADDRESS REDACTED
 THOMAS W NICHOLS ESTATE                           ADDRESS REDACTED
 THOMAS W TAYLOR                                   ADDRESS REDACTED
 THOMAS WALTER DAVIS                               ADDRESS REDACTED
 THOMAS WAYNE COBB                                 ADDRESS REDACTED
 THOMAS WILLIAM CLELL KOEN                         ADDRESS REDACTED
 THOMAS WRIGHT HALE                                ADDRESS REDACTED
 THOMAS X GOUNARIS                                 ADDRESS REDACTED
 THOMPSON 2012 LIVING TRUST UAD MARCH 29 2012      ADDRESS REDACTED
 THOMPSON FAMILY TRUST                             ADDRESS REDACTED
 THOMPSON JEREMY M                                 ADDRESS REDACTED
 THOMPSON REUTERS                                  610 OPPERMAN DRIVE             P.O. BOX 64833                   EAGAN          MN      55123-1803
 THORAL HAMILTON SHAW JR                           ADDRESS REDACTED
 THREE CHICKS LLC              STEPHANIE WOODY     20510 EAST 1120 RD                                              ELK CITY       OK      73644
 THREE M OIL COMPANY           CATHY ARRINGTON     8350 N CENTRAL EXPWY           STE G100                         DALLAS         TX      75206
 THREE POINT INVESTMENTS                           ADDRESS REDACTED
 THRU TUBING SOLUTIONS                             P.O. BOX 203379                                                 DALLAS         TX      75320
 THRU TUBING SOLUTIONS                             P.O. BOX 203379                                                 DALLAS         TX      75320-3379


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                        Page 290 of 315
                                             Case 20-11441-BLS              Doc 241            Filed 08/10/20   Page 299 of 323
                                                                                          Exhibit C
                                                                                       Creditor Matrix
                                                                                  Served via First Class Mail


             Company                    Notice Name                    Address1                  Address2       Address3         City     State     Zip     Country
 THUNDER MOON RESOURCES LLC THUNDER MOON RESOURCES         PO BOX 180573                                                   DALLAS         TX    75218
 THURMAN HORN                                              ADDRESS REDACTED
 THURMAN J HORN                                            ADDRESS REDACTED
 THURMAN J HORN                                            ADDRESS REDACTED
 THURMOND MCGLOTHLIN LLC                                   PO BOX 2502                                                     AMARILLO       TX   79105-2502
 THURMOND MCGLOTHLIN LLC          KEN JENNIFER HUDGEONS PO BOX 2358                       1428 N. BANKS ST.                PAMPA          TX   79066
 THURMOND RANCH INC                                        Rt. 1 Box 63-B                                                  Cheyenne       OK   76328
 TIANN B SMITH 1998 TRUST                                  ADDRESS REDACTED
 TIANNA HART                                               ADDRESS REDACTED
 TIBCO SOFTWARE INC                                        3303 HILLVIEW AVENUE                                            PALO ALTO      CA   94304
 TIBCO SOFTWARE INC               LOCKBOX NO 7514          PO BOX 7247                                                     PHILADELPHIA   PA   19170-7514
 TIFFANY CALHOUN                                           ADDRESS REDACTED
 TIFFANY FITE                                              ADDRESS REDACTED
 TIFFANY JEAN RAY                                          ADDRESS REDACTED
 TILLERY OIL CO INC                                        3524 DEER RIDGE RD                                              COLUMBIA       TN   38401
 TIM A MCANALLY AND                                        ADDRESS REDACTED
 TIM CHESNUT AND                                           ADDRESS REDACTED
 TIM D DUGGER                                              ADDRESS REDACTED
 TIM E JENSEN                                              ADDRESS REDACTED
 TIM R MONGOLD                                             ADDRESS REDACTED
 TIM TALLEY IRREVOCABLE TRUST                              ADDRESS REDACTED
 TIM TANDY WRIGHT                                          ADDRESS REDACTED
 TIMCO LEASING LLC                TIMOTHY W GREGG          5004 N WHEATLAND RD                                             ENID           OK   73703
 TIMMIE DEE SWAIM                                          ADDRESS REDACTED
 TIMMY F BAKER                                             ADDRESS REDACTED
 TIMMY LEE SCHULTZ                                         ADDRESS REDACTED
 TIMOTHY A PATTERSON AND                                   ADDRESS REDACTED
 TIMOTHY A SHAFFORD                                        ADDRESS REDACTED
 TIMOTHY ALLEN WHEELER                                     ADDRESS REDACTED
 TIMOTHY AND GENA MONEY REVOCABLE LIVING TRUST             ADDRESS REDACTED
 TIMOTHY ANDREW KUNKEL                                     ADDRESS REDACTED
 TIMOTHY BRIAN KUTZ                                        ADDRESS REDACTED
 TIMOTHY BROOKS CULLEY                                     ADDRESS REDACTED
 TIMOTHY C RICE                                            ADDRESS REDACTED
 TIMOTHY C RICE and                                        ADDRESS REDACTED
 TIMOTHY D BOURN                                           ADDRESS REDACTED
 TIMOTHY D SCOTT                                           ADDRESS REDACTED
 TIMOTHY DALE BONNEWELL AND                                ADDRESS REDACTED
 TIMOTHY DUANE SMITH                                       ADDRESS REDACTED
 TIMOTHY E DECLERCK                                        ADDRESS REDACTED
 TIMOTHY E LEHMAN                                          ADDRESS REDACTED
 TIMOTHY EARL FLOWERS                                      ADDRESS REDACTED
 TIMOTHY EDWARD REYNOLDS                                   ADDRESS REDACTED
 TIMOTHY FARRIS                                            ADDRESS REDACTED
 TIMOTHY GENE JONES                                        ADDRESS REDACTED
 TIMOTHY J ANDREW AND                                      ADDRESS REDACTED
 TIMOTHY J DYLINA and LISA K DYLINA REV LIV TR DTD 12102015ADDRESS REDACTED
 TIMOTHY J HUDGEL                                          ADDRESS REDACTED
 TIMOTHY J JORDAN                                          ADDRESS REDACTED
 TIMOTHY J LARSON                                          ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                Page 291 of 315
                                             Case 20-11441-BLS             Doc 241          Filed 08/10/20   Page 300 of 323
                                                                                       Exhibit C
                                                                                    Creditor Matrix
                                                                               Served via First Class Mail


             Company                   Notice Name                 Address1                 Address2         Address3          City   State       Zip      Country
 TIMOTHY JOHN ELLIOTT                                   ADDRESS REDACTED
 TIMOTHY JOUETT                                         ADDRESS REDACTED
 TIMOTHY L MCQUIGG                                      ADDRESS REDACTED
 TIMOTHY L SMITH                                        ADDRESS REDACTED
 TIMOTHY LEE COX                                        ADDRESS REDACTED
 TIMOTHY LEE HORNER                                     ADDRESS REDACTED
 TIMOTHY LIONELL BAGBY                                  109 RANCH RD                                                    ELK CITY      OK      73644
 TIMOTHY LIONELL BAGBY                                  ADDRESS REDACTED
 TIMOTHY M COLLINS                                      ADDRESS REDACTED
 TIMOTHY M STEPHENS AND                                 ADDRESS REDACTED
 TIMOTHY MARK BRYAN                                     ADDRESS REDACTED
 TIMOTHY MARK SMITH                                     ADDRESS REDACTED
 TIMOTHY MAURICE TRICHE                                 ADDRESS REDACTED
 TIMOTHY MCKINNEY AND                                   ADDRESS REDACTED
 TIMOTHY N TEETS                                        ADDRESS REDACTED
 TIMOTHY NILES ADCOCK                                   ADDRESS REDACTED
 TIMOTHY O WIEMERS                                      ADDRESS REDACTED
 TIMOTHY PATTERSON                                      ADDRESS REDACTED
 TIMOTHY R BEEBE AND                                    ADDRESS REDACTED
 TIMOTHY REYNOLDS CHAMBERS                              ADDRESS REDACTED
 TIMOTHY S BRALEY                                       ADDRESS REDACTED
 TIMOTHY SCOTT STUART                                   ADDRESS REDACTED
 TIMOTHY STRICKLAND                                     ADDRESS REDACTED
 TIMOTHY W DERRITT                                      ADDRESS REDACTED
 TIMOTHY W WHITENER                                     ADDRESS REDACTED
 TIMOTHY WADE DIXON                                     ADDRESS REDACTED
 TIMPANELLI OIL and GAS LLC      TIMPANELLI OIL and GAS 5729 LEBANON RD, SUITE 144, PMB 404                             FRISCO        TX      75034
 TIMS TRUCKING                                          P.O. BOX 340                                                    ELK CITY      OK      73648
 TINA AYERS                                             ADDRESS REDACTED
 TINA H BRACKENBUSH BERIRO                              ADDRESS REDACTED
 TINA L HUMPHREY                                        ADDRESS REDACTED
 TINA L ODONNELL AND STEPHEN R ODONNELL JTWRS           ADDRESS REDACTED
 TINA L ODONNELL AND STEPHEN R ODONNELL JTWRS           ADDRESS REDACTED
 TINA M LEE                                             ADDRESS REDACTED
 TINA PULIS AND CHARLES PULIS JT                        ADDRESS REDACTED
 TIPTON HOME INC                                        1000 NORTH BROADWAY          BOX 370                            TIPTON        OK      73570
 TITUS SERVICES LLC                                     PO BOX 1540                                                     WOODWARD      OK      73802
 TK DRILLING CORP                                       8131 E. 49TH STREET                                             TULSA         OK      74145
 TL HARTLEY                                             ADDRESS REDACTED
 TLC ENERGY INVESTMENTS LLC      TLC ENERGY INVESTMENTSPO BOX 1118                                                      EDMOND        OK      73083-1118
 TLW INVESTMENTS LLC                                    PO BOX 301535                                                   DALLAS        TX      75303-1535
 TLW PARTNERS LP                                        1001 FANNIN STREE, SUITE 2020                                   HOUSTON       TX      77003
 TNT CRANE and RIGGING INC                              P.O. BOX 847561                                                 DALLAS        TX      75284
 TODD ALLAN WORLEY                                      ADDRESS REDACTED
 TODD ALLEN CHUMBLEY                                    ADDRESS REDACTED
 TODD and RHONDA MACIAS                                 ADDRESS REDACTED
 TODD DAMRON AND                                        ADDRESS REDACTED
 TODD G ARMSTRONG                                       ADDRESS REDACTED
 TODD HELTON                                            ADDRESS REDACTED
 TODD J and CINDY HUMPHREY JT                           ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                             Page 292 of 315
                                         Case 20-11441-BLS             Doc 241            Filed 08/10/20   Page 301 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


             Company                 Notice Name                Address1                    Address2       Address3          City     State       Zip      Country
 TODD J HUMPHREY TRUST 31585                          ADDRESS REDACTED
 TODD J VAVERKA                                       ADDRESS REDACTED
 TODD M BAKER                                         ADDRESS REDACTED
 TODD MADISON WINDERS                                 ADDRESS REDACTED
 TODD MELGREEN                                        ADDRESS REDACTED
 TODD P MCCUE AND                                     ADDRESS REDACTED
 TODD PERKINS                                         ADDRESS REDACTED
 TODD SAMS                                            ADDRESS REDACTED
 TODD WATKINS                                         ADDRESS REDACTED
 TODDS HOTSHOT and OILFIELD SERVICES LLC              2464 BLACK OAK COURT                                            BLANCHARD       OK      73010
 TOKLAN OIL and GAS CORPORATION                       7404 S YALE AVE                                                 TULSA           OK      74136
 TOLBERT SMITH LLC                                    PO BOX 1637                                                     OKLAHOMA CITY   OK      73101
 TOM ASFELD                                           ADDRESS REDACTED
 TOM E JOHNSON OKLAHOMA EXP LLC                       PO BOX 1688                                                     MIDLAND         TX      79702-1688
 TOM E PENDLETON                                      ADDRESS REDACTED
 TOM F MARSH INC                                      P.O. BOX 97366                                                  DALLAS          TX      75397
 TOM F MARSH, INC,ET AL                               ADDRESS REDACTED
 TOM G EVANS AND                                      ADDRESS REDACTED
 TOM HARRY FRYE                                       ADDRESS REDACTED
 TOM HARRY FRYE TRUST                                 ADDRESS REDACTED
 TOM HORN                                             ADDRESS REDACTED
 TOM L and SUSAN MORGAN                               ADDRESS REDACTED
 TOM L FOX                                            ADDRESS REDACTED
 TOM M MAGEE                                          ADDRESS REDACTED
 TOM MCCARTY FAMILY LTD        TOM MCCARTY            9201 W 116TH ST                                                 OVERLAND PARK KS        66210
 TOM MERRITT                                          ADDRESS REDACTED
 TOM N INGRAHAM                                       ADDRESS REDACTED
 TOM R NORRIS JR TRUST                                ADDRESS REDACTED
 TOM ROGERS                                           ADDRESS REDACTED
 TOM S DUDLEY                                         ADDRESS REDACTED
 TOM S FLESHER                                        ADDRESS REDACTED
 TOM VELASQUEZ                                        ADDRESS REDACTED
 TOMARCO LTD                   THOMAS KELLY COLEMAN   PO BOX 1084                                                     MIDLAND         TX      79702
 TOMMY A MILLER                                       ADDRESS REDACTED
 TOMMY E ZACHRY                                       ADDRESS REDACTED
 TOMMY F YOWELL                                       ADDRESS REDACTED
 TOMMY L FITZPATRICK AND                              ADDRESS REDACTED
 TOMMY LYNDON HADDOX                                  ADDRESS REDACTED
 TOMMY P LEHMAN                                       ADDRESS REDACTED
 TOMMY R ADAMS and RAFE D ADAMS JT                    ADDRESS REDACTED
 TOMMY R MOORMANN                                     ADDRESS REDACTED
 TOMMY WRIGHT                                         ADDRESS REDACTED
 TOMS HOTSHOT SERVICE                                 P.O. BOX 1496                                                   ELK CITY        OK      73648
 TONDA FAYE POPE                                      ADDRESS REDACTED
 TONI B ELLIS                                         ADDRESS REDACTED
 TONI D ZUMALT AND                                    ADDRESS REDACTED
 TONI L EATON FORD                                    ADDRESS REDACTED
 TONI L GUNTER                                        ADDRESS REDACTED
 TONI LYNNE MULLINS                                   ADDRESS REDACTED
 TONITA MUNN                                          ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 293 of 315
                                       Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 302 of 323
                                                                                Exhibit C
                                                                             Creditor Matrix
                                                                        Served via First Class Mail


               Company               Notice Name             Address1               Address2          Address3          City     State       Zip      Country
 TONJA S COOK YOUNG                                ADDRESS REDACTED
 TONKAWA DEVELOPMENT COMPANY                       PO BOX 1102                                                   PERRYTON        TX      79070-1102
 TONY A TRAMMELL                                   ADDRESS REDACTED
 TONY C CARNES AND                                 ADDRESS REDACTED
 TONY E REGER                                      ADDRESS REDACTED
 TONY J PEKRUL                                     ADDRESS REDACTED
 TONY L CONDIT AND                                 ADDRESS REDACTED
 TONY LEE ROBERTSON                                ADDRESS REDACTED
 TONY RAY FLYNN                                    ADDRESS REDACTED
 TONY SHEETS                                       ADDRESS REDACTED
 TONY TREADWELL                                    ADDRESS REDACTED
 TONY VAUGHN                                       ADDRESS REDACTED
 TONYA D ALIG                                      ADDRESS REDACTED
 TONYA OWENS RAINEY                                ADDRESS REDACTED
 TONYS PUMP and SUPPLY LLC                         PO BOX 554                                                    KINGFISHER      OK      73750
 TOOLS PLUS INC                                    8417 WEST OWEN K. GARRIOTT                                    ENID            OK      73703
 TOPOGRAPHIC LAND SURVEYORS                        1400 EVERMAN PKWY SUITE 197                                   FORT WORTH      TX      76140
 TOPSY BROWNLEE SPELLMANN ESTATE                   ADDRESS REDACTED
 TORCH OIL and GAS COMPANY     SUE ANN CRADDOCK    670 DONA ANA ROAD SW                                          DEMING          NM      88030-6728
 TORI SMITH LEVINE                                 ADDRESS REDACTED
 TORIE ANN VANDEVEN LIV TRUST                      ADDRESS REDACTED
 TORROUN DWAYNE DAVIS                              ADDRESS REDACTED
 TOTAL SAFETY US INC                               11111 VWILCREST GREEN DRIVE, SUITE 300                        HOUSTON         TX      77042
 TOTAL WELLHEAD and RENTAL TOOLS LLC               P.O. BOX 1068 401S. JUNIPER                                   PERRYTON        TX      79070
 Total Wireless Data, Inc.                         9500 WESTGAE RD, STE 205                                      OKLAHOMA CITY   OK      73162
 TOUCHSTONE OIL CORPORATION                        PO BOX 14176                                                  OKLAHOMA CITY   OK      73113-0176
 TOWER INVESTMENT COMPANY                          P.O. BOX 3024                                                 ENID            OK      73702
 TOWER PROPERTIES LLC                              P.O. BOX 3024                                                 ENID            OK      73702
 TOWER ROCK ROYALTIES LP A TEXAS
                               OSCAR
                                  LP A TOMAS       PO BOX 5746                                                   AUSTIN          TX      78763
 TOWER ROYALTY COMPANY LLC TOWER ROYALTY CO LLC    PO BOX 54338                                                  OKLAHOMA CITY   OK      73154
 TOWN OF ARNETT                                    PO BOX 344                                                    ARNETT          OK      73832
 TOWN OF ARNETT                                    219 E RENFROW AVE                                             ARNETT          OK      73832
 TOWN OF CHEYENNE OKLAHOMA                         ADDRESS REDACTED
 TOZZI MINERAL MANAGEMENT LLC                      704 STONE MILL BLVD                                           YUKON           OK      73099
 TR AGMT OF GEORGE M and LINDA L KAHOA             ADDRESS REDACTED
 TR MONADNOCK LTD                                  BOX 10086                                                     AMARILLO        TX      79116
 TRACEANALYSIS INC                                 PO BOX 2256                                                   STAFFORD        TX      77497
 TRACEY LYNN YOUNG A MINOR                         ADDRESS REDACTED
 TRACEY M KENT AND                                 ADDRESS REDACTED
 TRACI J COLLUMS                                   ADDRESS REDACTED
 TRACI LEE SHERROD BARTEE                          ADDRESS REDACTED
 TRACY A ABEYTA BECHTOLD                           ADDRESS REDACTED
 TRACY ANN BEVILL                                  ADDRESS REDACTED
 TRACY D SIMS                                      ADDRESS REDACTED
 TRACY D SMITH AND                                 ADDRESS REDACTED
 TRACY G WATSON III                                ADDRESS REDACTED
 TRACY HAYS CHILDRENS SECTION 53 MINERALS TRUST    ADDRESS REDACTED
 TRACY HAYS CHILDRENS SECTION 53 MINERALS TRUST    ADDRESS REDACTED
 TRACY JAMES HAYS                                  ADDRESS REDACTED
 TRACY L DUCHARME                                  ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                      Page 294 of 315
                                               Case 20-11441-BLS                 Doc 241           Filed 08/10/20     Page 303 of 323
                                                                                            Exhibit C
                                                                                         Creditor Matrix
                                                                                    Served via First Class Mail


               Company                 Notice Name                       Address1                    Address2         Address3          City        State       Zip      Country
 TRACY L FLATT                                                ADDRESS REDACTED
 TRACY LEE FOSTER AND                                         ADDRESS REDACTED
 TRADERS ROYALTY COMPANY                                      408 NW 70TH ST                                                     OKLAHOMA CITY      OK      73116
 TRAMPAS LEE FORBAU                                           ADDRESS REDACTED
 TRANS X OILFIELD SERVICES LLC                                PO BOX 50659                                                       AMARILLO           TX      79159
 TRANSZAP INC                   DEPT 3597                     PO BOX 123597                                                      DALLAS             TX      75312-3597
 TRAPP FAMILY REV TRUST                                       ADDRESS REDACTED
 TRASHY TRASH TRAILERS LLC                                    PO BOX 6                                                           LEEDEY             OK      73654
 Travelers                                                    385 WASHINGTON STREET           MAIL CODE 9275-NB03F               ST. PAUL           MN      55102
 TRAVELERS BOND and SPECIALTY INSURANCE CLAIM                 385 WASHINGTON STREET           MAIL CODE 9275-NB03F               ST. PAUL           MN      55102
 TRAVERS EARL CRUMPTON                                        ADDRESS REDACTED
 TRAVERS EARL CRUMPTON                                        ADDRESS REDACTED
 TRAVETTE LASLEY SMITH LIVING                                 ADDRESS REDACTED
 TRAVIS A GREEN and ANDREA L GREEN JT                         ADDRESS REDACTED
 TRAVIS E WASCHER                                             ADDRESS REDACTED
 TRAVIS HATFIELD                                              ADDRESS REDACTED
 TRAVIS HELTON                                                ADDRESS REDACTED
 TRAVIS HITCHCOCK                                             ADDRESS REDACTED
 TRAVIS L SCHNIPPER                                           ADDRESS REDACTED
 TRAVIS L SMITH                                               ADDRESS REDACTED
 TRAVIS LAYTON                                                ADDRESS REDACTED
 TRAVIS MILLER                                                ADDRESS REDACTED
 TRAVIS REYNOLDS                                              ADDRESS REDACTED
 TRAVIS VOICE and DATA                                        4211 N BARNES AVE                                                  OKLAHOMA CITY      OK      73112
 TRAVIS VOICE and DATA                                        P. O. BOX 270065                                                   OKLAHOMA CITY      OK      73137
 TRC CONSULTANTS LC                                           120 DIETERT AVENUE              SUITE 100                          BOERNE             TX      78006
 Treasurer of Guam              Unclaimed Property Division   590 S Marine Corps Dr           GITC Building                      Tamuning           GU      96932
 TRES MANAGEMENT INC                                          7011 ROBINSON AVE.                                                 OKLAHOMA CITY      OK      73116
 TRES MANAGEMENT INC                                          7011 NORTH ROBINSON                                                OKLAHOMA CITY      OK      73116
 TREVA J MILLER                                               ADDRESS REDACTED
 TREX GAS LLC                   GAS LLC TREX                  PO BOX 28                                                          KILL DEVIL HILLS   NC      27948
 TREY WALKER                                                  ADDRESS REDACTED
 TREYCO LLC                     CO JACK CHOATE III            PO BOX 419                                                         HENNESSEY          OK      73742
 TRI LIFT SERVICES INC                                        5325 N. HWY. 74                                                    CRESCENT           OK      73028
 TRI POINT OIL and GAS PRODUCTION SYSTEMS LLC                 5555 SAN FELIPE, SUITE 1250                                        HOUSTON            TX      77056
 TRI POWER ENERGY SERVICES LLC                                4341 SW 33RD STREET                                                OKLAHOMA CITY      OK      73119
 TRI POWER ENERGY SERVICES LLC                                PO BOX 950893                                                      OKLAHOMA CITY      OK      73195
 TRI STATE WESLEYAN CHURCH C BCOLAW OFF OF DIST SUPT          P.O. BOX 3643                                                      BARTLESVILLE       OK      74006
 TRIANGLE ROYALTY CORPORATION                                 200 N. HARVEY SUITE 1420        1019-A WATERWOOD PKWY              EDMOND             OK      73034
 TRIANGLE SERVICES LLC                                        PO BOX 375                                                         LAMONT             OK      74643
 TRIANGLE WELL SERVICE CO                                     P O BOX 1159                                                       PAMPA              TX      79066
 TRICAN COMPLETION SOLUTIONS LLC                              4529 BRITTMOORE RD                                                 HOUSTON            TX      77041
 TRICORPS SURVEILLANCE LLC                                    12312 HIDDEN FOREST BLVD                                           OKLAHOMA CITY      OK      73142
 TRIDENT OIL CORP                                             PO BOX 182                                                         FREE UNION         VA      22940
 TRIDUUM ENERGY & TRADING                                     4800 BOCAGE LANE                                                   OKLAHOMA CITY      OK      73142
 TRIDUUM ENERGY and TRADING     STEVE LILLY                   4800 BOCAGE LANE                                                   OKLAHOMA CITY      OK      73142
 TRIGG FAMILY TRUST                                           ADDRESS REDACTED
 TRILOBITE RESOURCES LLC                                      13609 CASCATA STRADA                                               OKLAHOMA CITY      OK      73170
 TRILOGY OIL AND GAS LLC                                      PO BOX 280235                                                      LAKEWOOD           CO      80226
 TRILOGY OIL AND GAS LLC        TRILOGY OIL AND GAS           PO BOX 280235                                                      LAKEWOOD           CO      80226


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                     Page 295 of 315
                                            Case 20-11441-BLS              Doc 241         Filed 08/10/20       Page 304 of 323
                                                                                      Exhibit C
                                                                                   Creditor Matrix
                                                                              Served via First Class Mail


             Company                    Notice Name              Address1                  Address2              Address3                City      State       Zip      Country
 TRINA JO SMITH LIFE ESTATE                           ADDRESS REDACTED
 TRINITY ELECTRICAL CONTRACTING COMPANY INC           PO BOX 31293                                                                 EDMOND          OK      73003
 TRINITY LAND AND MINERALS LP                         309 WEST 7TH STREET, SUITE 500                                               FORT WORTH      TX      76102
 TRIO PRODUCTION CO LLC                               1601 SE 19TH                                                                 EDMOND          OK      73013
 TRIPLE B OILFIELD SERVICE INC                        P.O. BOX 791                                                                 ELK CITY        OK      73648
 TRIPLE H RESOURCES INC                               PO BOX 10463                                                                 MIDLAND         TX      79702-7463
 TRIPLE T RESOURCES LP                                P.O. BOX 678081                                                              DALLAS          TX      75267-8081
 TRISTAN AIDAN HORN FLORES                            ADDRESS REDACTED
 TRISTAR PENSION CONSULTING                           9150 N MAY AVENUE             SUITE A                                        OKLAHOMA CITY   OK      73120
 TRITEX PRODUCTION COMPANY                            2882 SAND HILL ROAD, SUITE 117                                               MENLO PARK      CA      94025
 TRIUMPH PRODUCTION LTD PARTNERSHIP                   555 FIFTH AVENUE 15TH FLOOR                                                  NEW YORK        NY      10017
 TRIVE CAPITAL MANAGEMENT LLC                         2021 MCKINNEY AVE, SUITE 1200                                                DALLAS          TX      75201
 TRIXI K OLIVER                                       ADDRESS REDACTED
 TRJ INVESTMENTS LLC             RICKY TAFF MANAGER   RICKY TAFF                    PO BOX 1003                                    GILMER          TX      75644
 TROG FUND I LP A TEXAS LP       OSCAR TORRES         PO BOX 5746                                                                  AUSTIN          TX      78763
 TROGLIN TANK GAUGE SERVICES LLC                      125 PRAIRIE HAWK LN                                                          BLANCHARD       OK      73010
 TROJAN TUBULAR SERVICES LLC                          PO BOX 8186                                                                  LONGVIEW        TX      75607
 TROY C HERSHMAN                                      ADDRESS REDACTED
 TROY D & LONA F JONES REV LIV                        3312 E BERRIDGE LN                                                           PARADISE VALLEY AZ      85253
 TROY D and LONA F JONES REV LIV                      ADDRESS REDACTED
 TROY D JONES                                         ADDRESS REDACTED
 TROY DEAN JONES                                      ADDRESS REDACTED
 TROY DEAN NEWTON JR                                  ADDRESS REDACTED
 TROY JONES RENTALS INC                               1203 S. MAIN                                                                 ELK CITY        OK      73648
 TROY KELLER                                          ADDRESS REDACTED
 TROY P BURCKHALTER TRUST DTD 11194                   ADDRESS REDACTED
 TROY RAY MCVICKER AND                                ADDRESS REDACTED
 TROYCE JAY HUNTER                                    ADDRESS REDACTED
 TRS SERVICES INC                                     13300 SW 29TH ST                                                             YUKON           OK      73099
 TRUDY UNDERWOOD                                      ADDRESS REDACTED
 TRUITT W ROGERS                                      ADDRESS REDACTED
 TRUMAN LEE and SONDRA SUE LANDWEHR                   ADDRESS REDACTED
 TRUMAN N MITCHELL AND                                ADDRESS REDACTED
 TRUMAN REVOCABLE TRUST DATED 1239                    ADDRESS REDACTED
 TRUNG THI NGUYEN                                     ADDRESS REDACTED
 TRUNK BAY ROYALTY PARTNERS LTD                       PO BOX 671099                                                                DALLAS          TX      75367-1099
 TRUST B UWOJOE P GILL DECSD                          ADDRESS REDACTED
 TRUSTEES OF THE PENTECOSTAL HOLINESS CHURCH OF ELK CITY
                                                      719 WOK8TH                                                                   ELK CITY        OK      73644
 TSD Investments LLC             TSD Investments      PO Box 297                                                                   Bethany         OK      73008
 TSM ENERGY INC                  INC TSM ENERGY       136 MOUNTAIN CREEK RD #86                                                    BLAIRSVILLE     GA      30512
 TUBB RESOURCES COMPANY                               AMARILLO NATIONAL PLAZA TWO   500
                                                                                      LBS263
                                                                                          TAYLOR SUITE 908                         AMARILLO        TX      79101-2447
 TUBB RESOURCES COMPANY          COMPANY TUBB RESOURCES
                                                      GARY TUBB - PRESIDENT         AMARILLO NATIONAL PLAZA
                                                                                                         500 STWO
                                                                                                               TAYLOR
                                                                                                                   LB 263
                                                                                                                       SUITE 908   AMARILLO        TX      79101-2447
 TUBB WORKING INTEREST TRUST                          500 S. TAYLOR, SUITE 908                                                     AMARILLO        TX      79101
 TUBULAR SALES INC               INC TUBULAR SALES    C/O T.D. GHOLSON              PO BOX 1004                                    MARFA           TX      79843
 TUCKER B ROYALL                                      ADDRESS REDACTED
 TUG HILL ENERGY LLC             DAVID D KALISH       1320 S. UNIVERSITY DRIVE, STE 500                                            FORT WORTH      TX      76107
 TULAROSA INC                                         6424 N. SANTA FE, SUITE A                                                    OKLAHOMA CITY   OK      73116
 TULLY E RODGERS AND                                  ADDRESS REDACTED
 TULSA INPSECTOIN RESOURCES LLC                       5727 S. LEWIS AVENUE, SUITE 300                                              TULSA           OK      74105
 TURM OIL LLC                    TURM OIL             P.O. BOX 485                                                                 PIEDMONT        OK      73078


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                            Page 296 of 315
                                             Case 20-11441-BLS             Doc 241          Filed 08/10/20   Page 305 of 323
                                                                                       Exhibit C
                                                                                    Creditor Matrix
                                                                               Served via First Class Mail


               Company                  Notice Name                     Address1             Address2        Address3        City        State       Zip      Country
 TURNER JONES LLC                                            1237 E. 33RD ST.                                           EDMOND           OK      73013
 TWCHAPMAN LLC                                               16716 LITTLE LEAF LN                                       EDMOND           OK      73012
 TWISTER MIXER LLC                                           P.O. BOX 57149                                             OKLAHOMA CITY    OK      73157-7149
 TWISTER MIXER SERVICES LLC                                  PO BOX 57149                                               OKLAHOMA CITY    OK      73157
 TWO B PRODUCTION LLC           TWO B PRODUCTION             PO BOX 189                                                 ANTLERS          OK      74523
 TWO BARS LLC                   JON W AVENT                  4613 86TH ST                                               LUBBOCK          TX      79424
 TWO DEER LTD                   BOBBY DAY                    6309 INDIANA AVE          SUITE B                          LUBBOCK          TX      79413
 TWYLA SPICER                                                ADDRESS REDACTED
 TX CHILD SUPPORT SDU                                        PO BOX 659791                                              SAN ANTONIO      TX      78265-9791
 TY M SPARKS                                                 ADDRESS REDACTED
 TY WALLACH                                                  ADDRESS REDACTED
 TYLER HOUSE ASSOCIATION NON PROFIT
                                HERBERT H LACY               P.O. BOX 305                                               POND CREEK       OK      73766
 TYLER LATHAM                                                ADDRESS REDACTED
 TYNA LEE YOUNG                                              ADDRESS REDACTED
 TYRONE TUCKER JR                                            ADDRESS REDACTED
 TYRRELL ENERGY CORPORATION                                  5 PINEHILL LANE                                            HOUSTON          TX      77019
 TYSON DAUGHERTY                                             ADDRESS REDACTED
 TYSON L HERBOLD                                             ADDRESS REDACTED
 U S BANK N A                   ATTN JAMES NELSON BC MN800    H22A
                                                                 NICOLLET MALL                                          MINNEAPOLIS      MN      55402-7020
 UDELL and SAN JUANITA REYNA                                 ADDRESS REDACTED
 UHS OF OKLAHOMA INC            CO UNIVERSITY HEALTH SVC     367
                                                               INC
                                                                 GULPH ROAD                                             KING OF PRUSSIA PA       19406
 UHS OF OKLAHOMA INC            DBA ST MARYS REGIONAL MEDICAL305 SOUTHCENTE
                                                                         5TH                                            ENID            OK       73701
 ULTERRA DRILLING TECHNOLOGIES                               P.O. BOX 844488                                            DALLAS          TX       75284-4488
 ULYSSES HUEY                                                ADDRESS REDACTED
 UMC PETROLEUM CORPORATION CO WYNN CROSBY                    15660 NORTH DALLAS PARKWAY, SUITE 1173                     DALLAS           TX      75248
 UNA FAYE WILSON BABITZKE                                    ADDRESS REDACTED
 UNEL LIVING TRUST DTD 9301999                               ADDRESS REDACTED
 UNIFIED ASSETS LTD             LTD UNIFIED ASSETS           3344 OCEAN DRIVE                                           CORPUS CHRISTI   TX      78411
 UNIFIRST HOLDING LP                                         P.O. BOX 650481                                            DALLAS           TX      75265-0481
 UNION MINERAL CO LLC           RALPH ELLIS                  113 W 8TH ST                                               AMARILLO         TX      79101
 Unit Petroleum                                              8200 SOUTH UNIT DR                                         TULSA            OK      74132-5300
 UNIT PETROLEUM CO                                           P O BOX 702500                                             TULSA            OK      74170-2500
 UNIT PETROLEUM CO              PAYMENT ADDRESS              P O BOX 702500                                             TULSA            OK      74170-2500
 Unit Petroleum Co.                                          8200 SOUTH UNIT DR                                         TULSA            OK      74132-5300
 UNIT PETROLEUM COMPANY                                      8200 SOUTH UNIT DR                                         TULSA            OK      74132-5300
 UNITED CORPORATION             UNITED CORP                  PO BOX 170                                                 RAPID CITY       SD      57709
 UNITED HEALTHCARE SERVICES INC                              PO BOX 94017                                               PALATINE         IL      60094-4017
 UNITED METHODIST CHURCH OF ELK TERRY
                                  CITY KOEHN
                                        INC                  20 W COUNTRY CLUB BLVD                                     ELK CITY         OK      73644
 UNITED NATL BK AGENT           ELIZ DERR ET AL CO TR DEPT   202 PARK AVE                                               PLAINFIELD       NJ      07060-1206
 United States Attorneys Office Eastern District of Oklahoma 520 Denison Ave                                            Muskogee         OK      74401
 UNITED STATES TREASURY                                      PO BOX 219690                                              KANSAS CITY      MO      64121-9690
 UNITED SUPERMARKET OF OKLAHOMA                              P.O. BOX 25008                                             OKLAHOMA CITY    OK      73125
 UNITEDHEALTHCARE INSURANCE COMPANY                          5901 LINCOLN DR                                            MINNEAPOLIS      MN      55436
 UNIVERSAL CUSTODIAL SERVICES INC
                                AN OKLAHOMA CORPORATION      P.O. BOX 382                                               ENID             OK      73702
 UNIVERSAL ROYALTY CO LTD                                    PO BOX 12167                                               DALLAS           TX      75225
 UNIVERSITY OF TULSA            MARY E HAMEL ESTATE          C/O BANK OF OKLAHOMA NA AGENT
                                                                                       PO BOX 1588                      TULSA            OK      74101-1588
 UNKNOWN HEIRS OF ERWIN C OCHSNER                            ADDRESS REDACTED
 UNLIMITED BEGINNINGS LLC       ATTN MARY ANN BLACKWELL      LLC UNLIMITED BEGINNINGS  9304 SOUTH MCKINLEY              OKLAHOMA CITY    OK      73139
 UNO INC                                                     301 WEST MAIN SUITE 600                                    ARDMORE          OK      73401
 UPCO INC                                                    PO BOX 732182                                              DALLAS           TX      75373-2182


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                             Page 297 of 315
                                                Case 20-11441-BLS                Doc 241          Filed 08/10/20         Page 306 of 323
                                                                                             Exhibit C
                                                                                          Creditor Matrix
                                                                                     Served via First Class Mail


              Company                           Notice Name                    Address1                    Address2            Address3               City     State       Zip      Country
 UPLANDS RESOURCES INC                 UPLANDS RESOURCES            1900 PHILTOWER BLDG             427 S BOSTON                              TULSA            OK      74103-4133
 UR OF AMERICA LTD                                                  PO BOX 204840                                                             DALLAS           TX      75320-4840
 URBAN OIL and GAS GROUP LLC                                        1000 E. 14TH STREET, SUITE 300                                            PLANO            TX      75074
 US Army Corps of Engineers                                         441 G Street NW                                                           Washington       DC      20314-1000
 US Attorney General                   US Department of Justice     950 Pennsylvania Avenue, NW                                               Washington       DC      20530-0001
 US Attorneys Office                   Western District of Oklahoma 210 West Park Avenue, Suite 400                                           Oklahoma City    OK      73102
 US Department of Labor                Office of the Secretary      S-2521                          200 Constitution Ave NW                   Washington       DC      20210
 US DEPT OF THE INTERIOR                                            PO BOX 27115                                                              SANTA FE         NM      87502-0115
 US Environmental Protection Agency Office of General Counsel       1200 Pennsylvania Ave NW        2310A                                     Washington       DC      20460
 US Equal Employment Opportunity Commission                         131 M Street, NE                                                          Washington       DC      20507
 US MINERALS LLC                                                    PO BOX 3357                                                               ENGLEWOOD        CO      80155
 US RISK                                                            900 S. CAPTIAL OF TX HWY        SUITE 450                                 AUSTIN           TX      78746
 USA COMPRESSION                                                    111 CONGRESS AVENUE, SUITE 2400                                           AUSTIN           TX      78701
 USA COMPRESSION PARTNERS LLC                                       PO BOX 974206                                                             DALLAS           TX      75397-4206
 USA Compression Partners, LLC and USACUSA COMPRESSION
                                             OpCo 2, LLC       PARTNERS LLC                         PO BOX 974206                             DALLAS           TX      75397-4206
 USEPA William Jefferson Clinton Building                           1200 Pennsylvania Ave NW                                                  Washington       DC      20004
 USPS                                                               4025 W. RENO                                                              OKLAHOMA CITY    OK      73125
 USPS BMEU                                                          4025 W RENO AVE                 ROOM 1102                                 OKLAHOMA CITY    OK      73125-9651
 UTAH STATE TREASURER                  Treasurers Office            Unclaimed Property Division     168 N 1950 W Suite 102                    Salt Lake City   UT      84116
 V GAYLE DAMRON                                                     ADDRESS REDACTED
 VALAN STIELER                                                      ADDRESS REDACTED
 VALARIE SEIGER                                                     ADDRESS REDACTED
 VALARIE TOOMBS                                                     ADDRESS REDACTED
 VALCOUR CAPITAL                       CO PRETIUM CREDIT MANAGEMENT 810 7TH AVE
                                                                             LLC FLOOR 24                                                     NEW YORK         NY      10019
 VALEENE MARIE HEITFELD                                             ADDRESS REDACTED
 VALERA DELL COWAN HAYNES                                           ADDRESS REDACTED
 VALERIE G TURNER                                                   ADDRESS REDACTED
 VALERIE KERSCHEN                                                   ADDRESS REDACTED
 VALERIE S SWINNEY                                                  ADDRESS REDACTED
 VALERIE S SWINNEY                                                  ADDRESS REDACTED
 VALERIE SCROGGINS                                                  ADDRESS REDACTED
 VALERO MARKETING AND SUPPLY CO                                     P.O.BOX 696000                                                            SAN ANTONIO      TX      78269
 VALHALLA ENERGY CORPORATION                                        210 PARK AVE STE 2920                                                     OKLAHOMA CITY    OK      73102-5645
 VALKYRIE OPERATING LLC                                             1600 STOUT STREET, SUITE 1000                                             DENVER           CO      80202
 VALORIE KAY MITCHELL                                               ADDRESS REDACTED
 VALPOINT ENERGY PARTNERS II LLC                                    600 S. TYLER, SUITE 1701                                                  AMARILLO         TX      79101
 VALPOINT ENERGY PARTNERS II LLC       KATIE WILLIAMS               600 S. TYLER, SUITE 1701                                                  AMARILLO         TX      79101
 VAN EATON and VAN EATON               OKLAHOMA GENERAL PARTNERSHIP P.O. BOX 1356                                                             ARDMORE          OK      73401-1356
 VANPHENG SENGVILAY AND                                             ADDRESS REDACTED
 VAREBERG ENGINEERING LTD                                           1331 32ND AVE S, SUITE 1                                                  FARGO            ND      58104
 VAREL INTERNATIONAL                                                PO BOX 123474                                                             DALLAS           TX      75312-3474
 VARGO FAMILY TRUST DATED 02112011                                  ADDRESS REDACTED
 VAUGHAN INSURANCE GROUP               ATTN DAVID VAUGHAN           P.O. BOX 52534                  MID-CONTINENT TOWER401 S. BOSTON AVE, SUITE
                                                                                                                                              TULSA
                                                                                                                                                300            OK      74103
 VAUGHAN INSURANCE GROUP LLC                                        PO BOX 52534                                                              TULSA            OK      74152
 VAUGHN ENERGY SERVICES                                             P.O. BOX 261021                                                           CORPUS CHRISTI   TX      78426
 VAUGHN ERIC FILLINGIM                                              ADDRESS REDACTED
 VAUGHN W KNOTT JR AND                                              ADDRESS REDACTED
 VAUGHT FAMILY REVOCABLE LIVING TRUST DTD 1221998                   ADDRESS REDACTED
 VEENKER RESOURCES INC                                              1601 NW EXPRESSWAY                                                        OKLAHOMA CITY    OK      73118
 VELDA JEAN ANDERSON                                                ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                   Page 298 of 315
                                              Case 20-11441-BLS               Doc 241         Filed 08/10/20   Page 307 of 323
                                                                                         Exhibit C
                                                                                      Creditor Matrix
                                                                                 Served via First Class Mail


              Company                   Notice Name                      Address1               Address2       Address3          City   State       Zip      Country
 VELDA JEAN PHILLIPS                                         ADDRESS REDACTED
 VELDA MAE RIVENBURG                                         ADDRESS REDACTED
 VELDA MAY RIVENBURG                                         ADDRESS REDACTED
 VELMA A GILBERT                                             ADDRESS REDACTED
 VELMA D BROWN                                               ADDRESS REDACTED
 VELMA JEAN SMITH                                            ADDRESS REDACTED
 VENABLE OIL LTD LLP                                         P O BOX 171                                                  TYLER         TX      75710
 VENADO EXPLORATION LLC                                      4237 GOODFELLOW DRIVE                                        DALLAS        TX      75229
 VENDERA MANAGEMENT III LLC                                  2602 MCKINNEY AVE, SUITE 200                                 DALLAS        TX      75204
 VENDERA MANAGEMENT III LLC                                  2626 COLE AVE, STE 750                                       DALLAS        TX      75204
 VENDERA MANAGEMENT III LLC      VENDERA MANAGEMENT          2626 COLE AVE, STE 750                                       DALLAS        TX      75204
 VENDERA RESOURCES III LP                                    2626 COLE AVE, STE 750                                       DALLAS        TX      75204
 VENDERA RESOURCES III LP        AWOOD BROOKSHIRE            2626 COLE AVE, STE 750                                       DALLAS        TX      75204
 VENDETTA ROYALTY PARTNERS LTD                               PO BOX 141638                                                AUSTIN        TX      78714-1638
 VENITA M SCHELLER AND                                       ADDRESS REDACTED
 VEORA ANDERSON                                              ADDRESS REDACTED
 VERA ANN MITCHELL SPA VERA A MITCHELL                       ADDRESS REDACTED
 VERA ANN MITCHELL SPA VERA A MITCHELL AND GARY WILLIS MITCHELL
                                                             ADDRESS REDACTED
 VERA DEAN SLIGAR                                            ADDRESS REDACTED
 VERA M CORDELL RICHARD WAYNE LONG                           ADDRESS REDACTED
 VERA MAE DIERKSEN                                           ADDRESS REDACTED
 VERA MARJORIE HARVEY DECEASED                               ADDRESS REDACTED
 VERDA MAE DIXON ESTATE                                      ADDRESS REDACTED
 VERDA STUBBS WAMPLER                                        ADDRESS REDACTED
 VERDA YOUNG                                                 ADDRESS REDACTED
 VERDE VISTA ENERGY COMPANY JOSEPH KELLY                     PO BOX 310                                                   ROSEWELL      NM      88202-0310
 VERGIE MITTELMAN                                            ADDRESS REDACTED
 VERIZON WIRELESS                                            1095 AVENUE OF THE AMERICAS                                  NEW YORK      NY      10036
 VERIZON WIRELESS                                            P.O. BOX 660108                                              DALLAS        TX      75266-0108
 VERLA BARTON LIFE TENANT                                    ADDRESS REDACTED
 VERLIN AND PAMELA SMITH JT                                  ADDRESS REDACTED
 VERMELLE PARKHURST REVOCABLE                                ADDRESS REDACTED
 VERMILLION AMANDA R                                         ADDRESS REDACTED
 Vermont State Treasurers Office Unclaimed Property Division 109 State Street                                             Montpelier    VT      05609-6200
 VERNA ANN FROESE                                            ADDRESS REDACTED
 VERNA FREIDA MANN                                           ADDRESS REDACTED
 VERNA HILL DAVIS AKA VERN K DAVIS                           ADDRESS REDACTED
 VERNA JEANNE HANCOCK                                        ADDRESS REDACTED
 VERNA K HILL DAVIS                                          ADDRESS REDACTED
 VERNICE S RHOMES                                            ADDRESS REDACTED
 VERNON A SIEGMANN TRUST                                     ADDRESS REDACTED
 VERNON E and LUCY CHODRICK                                  ADDRESS REDACTED
 VERNON H AND JUDY A COOK FAMILY TRUST DTD 3 10 93           ADDRESS REDACTED
 VERNON H ROBINETT REV LIV TR                                ADDRESS REDACTED
 VERNON KELLY BOZARTH                                        ADDRESS REDACTED
 VERNON L DURAN                                              ADDRESS REDACTED
 VERNON L LENOX                                              ADDRESS REDACTED
 VERNON LEE PSHIGODA                                         ADDRESS REDACTED
 VERNON LEROY SWIGGETT                                       ADDRESS REDACTED
 VERNON MONDAY LIFE ESTATE                                   ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                               Page 299 of 315
                                             Case 20-11441-BLS         Doc 241            Filed 08/10/20   Page 308 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


              Company                   Notice Name              Address1                   Address2       Address3          City   State       Zip   Country
 VERNON MORRISON                                      ADDRESS REDACTED
 VERNONA M STORCK                                     ADDRESS REDACTED
 VERONICA BRAVO                                       ADDRESS REDACTED
 VERTA MILES                                          ADDRESS REDACTED
 VERTUMNUS PROPERTIES LLC         CHAD MARISKA        11019 S RICHMOND AVE                                            TULSA         OK      74137
 VESCO INC                                            P.O. BOX 246                                                    WOODWARD      OK      73802
 VESTA DUNCAN BREAKER ESTATE                          ADDRESS REDACTED
 VESTA LP                                             PO BOX 554                                                      CLIFTON       TX      76634
 VEVA JUNE MCLAUGHLIN                                 ADDRESS REDACTED
 VICKEY DUNHAM                                        ADDRESS REDACTED
 VICKI A JONES                                        ADDRESS REDACTED
 VICKI BEASLEY                                        ADDRESS REDACTED
 VICKI C BURKE                                        ADDRESS REDACTED
 VICKI CASTLEBERRY                                    ADDRESS REDACTED
 VICKI DAVIDSON KENNEY                                ADDRESS REDACTED
 VICKI JUANITA MONA                                   ADDRESS REDACTED
 VICKI L KLASSEN                                      ADDRESS REDACTED
 VICKI L METCALFE RAMSEY                              ADDRESS REDACTED
 VICKI L MUSLINER                                     ADDRESS REDACTED
 VICKI LITTLE                                         ADDRESS REDACTED
 VICKI LYNN COLLIER and MICHAEL D COLLIER WHJT        ADDRESS REDACTED
 VICKI MARIE GURLEY                                   ADDRESS REDACTED
 VICKI MCVICKER                                       ADDRESS REDACTED
 VICKI MORRIS                                         ADDRESS REDACTED
 VICKI S KINMAN MILLER                                ADDRESS REDACTED
 VICKI S STERQUELL                                    ADDRESS REDACTED
 VICKI TERECA CARPENTER                               ADDRESS REDACTED
 VICKI WAUGH EIDMAN TRUST                             ADDRESS REDACTED
 VICKI WEEDN CALAWAY                                  ADDRESS REDACTED
 VICKI WINDER                                         ADDRESS REDACTED
 VICKIE A HOLMES                                      ADDRESS REDACTED
 VICKIE BAINTER                                       ADDRESS REDACTED
 VICKIE HANSON                                        ADDRESS REDACTED
 VICKIE L COPE                                        ADDRESS REDACTED
 VICKIE L LAY REV LIV TR DTD 4411                     ADDRESS REDACTED
 VICKIE N BARNEY REVOCABLE TRUST                      ADDRESS REDACTED
 VICKIE RENEE REILEY                                  ADDRESS REDACTED
 VICKIE S HIGDON                                      ADDRESS REDACTED
 VICKIE SHANNON                                       ADDRESS REDACTED
 VICKIE STEWART                                       ADDRESS REDACTED
 VICKIE WHEELER                                       ADDRESS REDACTED
 VICKY DIAN MILLER                                    ADDRESS REDACTED
 VICKY KAY DOLESE                                     ADDRESS REDACTED
 VICKY L HARGER                                       ADDRESS REDACTED
 VICKY LYNN EBERSOLE                                  ADDRESS REDACTED
 VICKY VANCE                                          ADDRESS REDACTED
 VICTOR A JUMPER                                      ADDRESS REDACTED
 VICTOR A JUMPER                                      ADDRESS REDACTED
 VICTOR EUGENE HORSTKOETTER                           ADDRESS REDACTED
 VICTOR L SPENCER                                     ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 300 of 315
                                                      Case 20-11441-BLS                    Doc 241          Filed 08/10/20          Page 309 of 323
                                                                                                       Exhibit C
                                                                                                    Creditor Matrix
                                                                                               Served via First Class Mail


                Company                            Notice Name                      Address1                  Address2               Address3           City   State       Zip      Country
 VICTOR M MORRIS                                                         ADDRESS REDACTED
 VICTOR MARTINEZ                                                         ADDRESS REDACTED
 VICTOR W PRYOR JR                                                       ADDRESS REDACTED
 VICTOR W WEEDN                                                          ADDRESS REDACTED
 VICTOR W WYLIE AND                                                      ADDRESS REDACTED
 VICTOR WASHBURN                                                         ADDRESS REDACTED
 VICTOR WEDEL AND                                                        ADDRESS REDACTED
 VICTORIA A WOODARD                                                      ADDRESS REDACTED
 VICTORIA GABRIEL REV TRUST 101993                                       ADDRESS REDACTED
 VICTORIA RICHARDSON SEGRO                                               ADDRESS REDACTED
 VICTORIA TAYLOR GORE                                                    ADDRESS REDACTED
 VICTORIA TRADING CO LLC                                                 PO BOX 1077                                                            EDINBURG       TX      78540
 VIDA SCHEFFE                                                            ADDRESS REDACTED
 VIDAL MARTINEZ                                                          ADDRESS REDACTED
 VIDLAK LIVING TRUST DTD 7 18 17                                         ADDRESS REDACTED
 VIERSEN OIL and GAS CO                                                  PO BOX 702708                                                          TULSA          OK      74170-2708
 VIKI L RICHARDSON                                                       ADDRESS REDACTED
 VIKING PIPE and SUPPLY LLC                                              P.O. BOX 1518                                                          EL RENO        OK      73036
 VIKKI D FOWLER                                                          ADDRESS REDACTED
 VILLAGRAN ENERGY SERVICES LLC                                           PO BOX 781                                                             PERRYTON       TX      79070-0781
 VILLARD LOY HUNTER                                                      ADDRESS REDACTED
 VINCENT M GREUEL REV TR UTA 41807                                       ADDRESS REDACTED
 VIOLA I HAMILTON                                                        ADDRESS REDACTED
 VIOLA MARSHALL                                                          ADDRESS REDACTED
 VIOLA YONZELL VOGT REV TRUST                                            ADDRESS REDACTED
 VIOLET FILLINGIM FARRIS                                                 ADDRESS REDACTED
 VIOLET M HECKMAN                                                        ADDRESS REDACTED
 VIOLET STEPHENS                                                         ADDRESS REDACTED
 VIOLETT JOYCE SANDERS                                                   ADDRESS REDACTED
 VIRGIL and JANET LINDSEY FAMILY TRUST DTD 4102000                       ADDRESS REDACTED
 VIRGIL COLLINS                                                          ADDRESS REDACTED
 VIRGIL J BALLARD AND                                                    ADDRESS REDACTED
 Virgin Islands Office of the Lieutenant Governor
                                          Division of Banking and Insurance
                                                                         Unclaimed Property            5049 Kongens Gade     Charlotte Amalie   St Thomas      VI      00802-6487
 VIRGINIA A WOLLARD HYSELL                                               ADDRESS REDACTED
 VIRGINIA BOLING                                                         ADDRESS REDACTED
 VIRGINIA C POWELL                                                       ADDRESS REDACTED
 VIRGINIA DIANN ROSE                                                     ADDRESS REDACTED
 VIRGINIA EDWARDS LIFE ESTATE                                            ADDRESS REDACTED
 VIRGINIA FECHNER                                                        ADDRESS REDACTED
 VIRGINIA FECHNER LIVING TR                                              ADDRESS REDACTED
 VIRGINIA FULLER                                                         ADDRESS REDACTED
 VIRGINIA GAIL ROGERS                                                    ADDRESS REDACTED
 VIRGINIA H LAURENT                                                      ADDRESS REDACTED
 VIRGINIA H LAURENT                                                      ADDRESS REDACTED
 VIRGINIA H LAURENT REVOCABLE TRUST                                      ADDRESS REDACTED
 VIRGINIA KAY HALL                                                       ADDRESS REDACTED
 VIRGINIA L ROGERS and BRUCE DONNAN                                      ADDRESS REDACTED
 VIRGINIA L WRIGHT                                                       ADDRESS REDACTED
 VIRGINIA LOWRANCE                                                       ADDRESS REDACTED
 VIRGINIA M SHIPLEY                                                      ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                             Page 301 of 315
                                         Case 20-11441-BLS           Doc 241         Filed 08/10/20   Page 310 of 323
                                                                                Exhibit C
                                                                             Creditor Matrix
                                                                        Served via First Class Mail


              Company                 Notice Name               Address1               Address2       Address3          City   State       Zip      Country
 VIRGINIA MAE BOYLE                                  ADDRESS REDACTED
 VIRGINIA MAE HIXON                                  ADDRESS REDACTED
 VIRGINIA MAXINE JUTTNER                             ADDRESS REDACTED
 VIRGINIA MELLER                                     ADDRESS REDACTED
 VIRGINIA PEARL MARSHALL                             ADDRESS REDACTED
 VIRGINIA R HANSEN ESTATE                            ADDRESS REDACTED
 VIRGINIA SAIT SEELY                                 ADDRESS REDACTED
 VIRGINIA TREAT EST                                  ADDRESS REDACTED
 VIRGINIA WIGHTMAN                                   ADDRESS REDACTED
 VISE MINERAL TRUST                                  ADDRESS REDACTED
 VISION SERVICE PLAN           ATTN REVENUE ADMINISTRATION
                                                     PO BOXR00324
                                                             742788                                              LOS ANGELES   CA      90074-2788
 VISION SERVICE PLAN INSURANCE COMPANY               3333 QUALITY DRIVE                                          RANCHO CORDOVACA      95670
 VISTA ENVIRONMENTAL SERVICES CO LLC                 PO BOX 602                                                  CANYON        TX      79015
 VISTA PRODUCTION PARTNERSHIP UNKNOWN                                                                            UNKNOWN               99999
 VISTATEX ENERGY LLC                                 6363 WOODWAY DR STE 1025                                    HOUSTON       TX      77057-1759
 VIVIAN BERNADETTE KRETCHMAR                         ADDRESS REDACTED
 VIVIAN ELAINE CRAWFORD                              ADDRESS REDACTED
 VIVIAN R SMITH                                      ADDRESS REDACTED
 VLL PROPERTIES LTD            LTD VLL PROPERTIES    BOX 23                                                      BUSHLAND      TX      79012-0023
 VNITA K DURANT REV TRUST DTD 12610                  ADDRESS REDACTED
 VNL REAL ESTATE LLC                                 733 HOLLOWDALE CT                                           EDMOND        OK      73003
 VOLETA MCENTIRE TRUST                               ADDRESS REDACTED
 VON HOBART                                          ADDRESS REDACTED
 Vonda Martin                                        ADDRESS REDACTED
 VONDA MARTIN                                        ADDRESS REDACTED
 VONZELL SOLOMON LEE                                 ADDRESS REDACTED
 VR ROYALTY A LLC              LAUREN ROSENBLOOM     2626 COLE AVE. STE 750                                      DALLAS        TX      75204
 VROOMAN ENERGY LLC            DENNIS B VROOMAN MANAGER
                                                     10510 S KINGSTON                                            TULSA         OK      74137
 VSS TRUST                                           ADDRESS REDACTED
 VSS TRUST                                           ADDRESS REDACTED
 VULTURE VENTURES                                    ADDRESS REDACTED
 W and W FIBERGLASS TANK CO                          PO BOX 2399                                                 PAMPA         TX      79066
 W B JOHNSON FARM LP           FARM LP WB JOHNSON    1781 PATTY DR                                               CANYON LAKE   TX      78133-5391
 W B SUPPLY COMPANY                                  P.O. BOX 972856                                             DALLAS        TX      75397-2856
 W BRAD JAMES                                        ADDRESS REDACTED
 W C PICKENS JR                                      ADDRESS REDACTED
 W CLARK SPRAY                                       ADDRESS REDACTED
 W CONRAD MARLER AND                                 ADDRESS REDACTED
 W ELI MCROREY IRREV TRUST                           ADDRESS REDACTED
 W ELI MCROREY IRREV TRUST FBO LEE MCROREY AMENDED and
                                                     ADDRESS
                                                        RESTATED
                                                               REDACTED
 W ELI MCROREY IRREVOCABLE TRUST FBO LEE MCROREY     ADDRESS REDACTED
 W ELI MCROREY IRREVOCABLE TRUST FBO RONALD MCROREYADDRESS REDACTED
 W FRANK GUNION                                      ADDRESS REDACTED
 W H HAWKINS ESTATE                                  ADDRESS REDACTED
 W H HAWKINS, ESTATE                                 ADDRESS REDACTED
 W H MCCOLLOUGH DECEASED                             ADDRESS REDACTED
 W H OBRIEN                                          ADDRESS REDACTED
 W HOWARD PRITCHARTT III                             ADDRESS REDACTED
 W HUNT HODGE                                        ADDRESS REDACTED
 W J HURLEY                                          ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                      Page 302 of 315
                                              Case 20-11441-BLS              Doc 241           Filed 08/10/20        Page 311 of 323
                                                                                         Exhibit C
                                                                                      Creditor Matrix
                                                                                 Served via First Class Mail


              Company                       Notice Name                Address1                  Address2            Address3          City     State       Zip      Country
 W JEFF CHESNUT                                              ADDRESS REDACTED
 W K MCGEHEE JR FAMILY TR B FBO                              ADDRESS REDACTED
 W K MCGEHEE JR FAMILY TR B FBO                              ADDRESS REDACTED
 W K MCGEHEE JR FAMILY TR B FBO                              ADDRESS REDACTED
 W KEITH LOCKE                                               ADDRESS REDACTED
 W L GOETZMANN                                               ADDRESS REDACTED
 W LEON EARLE                                                ADDRESS REDACTED
 W LYNN REED                                                 ADDRESS REDACTED
 W M HILL                                                    ADDRESS REDACTED
 W M RICE UNIVERSITY                 OIL GAS ACCOUNTING MS 91LISA GREEN                   PO BOX 2666                           HOUSTON         TX      77252-2666
 W M RICE UNIVERSITY                 OIL GAS ACCOUNTING MS 91P O BOX 2666                                                       HOUSTON         TX      77252-2666
 W M SMITH ENERGY LLC                ENERGY LLC W M SMITH    909 NW 71ST ST                                                     OKLAHOMA CITY   OK      73116
 W N SMITH COMPANY                                           PO BOX 1310                                                        COLDSPRING      TX      77331
 W P BUCKTHAL                                                ADDRESS REDACTED
 W P BUCKTHAL LIFE ESTATE                                    ADDRESS REDACTED
 W PRESTON REDDICK AND                                       ADDRESS REDACTED
 W RAY RHOADS and RISSIE LEE RHOADS HWJT                     ADDRESS REDACTED
 W T HARDY JR                                                ADDRESS REDACTED
 W.G. BRIAN RAGLE                                            ADDRESS REDACTED
 W.P. BUCKTHAL AND JOHN R. BUCKTHAL                          ADDRESS REDACTED
 W.P. Buckthal and John R. Buckthal,                         ADDRESS REDACTED
 WAB INC                                                     148 CHATEAU ST MICHEL DR                                           KENNER        LA   70065-2038
 WABASH PROD LTD PTSP                                        PO BOX 18877                                                       OKLAHOMA CITY OK   73154
 WABASH REALTY CO                    CO LOU KRETLOW          P.O. BOX 925                                                       ENID          OK   73702
 WADE COSTELLO TRUST                 KELSIE WAGNER SUCCESSOR POTRUSTEE
                                                                BOX 190878                                                      DALLAS        TX   75219
 WADE FAMILY LLC                     CO NANCY LOU HARDY      NANCY HARDY                  2974 DENMARK DR                       COTTONWOOD HEIGHTS
                                                                                                                                              UT   84121
 WADE TRUST                                                  ADDRESS REDACTED
 WADE WILLIAM BLACKWELL                                      ADDRESS REDACTED
 WAFUM IV INC                                                PO BOX 791927                                                      SAN ANTONIO     TX      78279-1927
 WAGGONER EXPLORATION INC            MARILYN WAGGONER        #7 NEWCOMB TERRACE                                                 WICHITA FALLS   TX      76308
 WAGNON EXEMPT TRUST                                         ADDRESS REDACTED
 WAGNON FAMILY TRUST UTA 112112                              ADDRESS REDACTED
 WAH ROYALTY COMPANY                 WAH PRODUCTION          5111 BROADWAY                                                      SAN ANTONIO     TX      78209-5709
 WAIBEL FAMILY TRUST DTD MAY 11 200                          ADDRESS REDACTED
 WAKE ENERGY LLC                     WAKE ENERGY             PO BOX 5074                                                        EDMOND          OK      73083
 WAKLEY ASHLEY D                                             ADDRESS REDACTED
 WALDROPS ENGINE SERVICE CO INC                              P.O. BOX 589                                                       WOODWARD        OK      73802
 WALKER COMPANIES                                            PO BOX 177                                                         OKLAHOMA CITY   OK      73101
 WALKER DAVID P                                              ADDRESS REDACTED
 WALKER FAMILY TRUST                                         ADDRESS REDACTED
 WALKER JUSTIN                                               ADDRESS REDACTED
 WALKER PIERCE ROYALTY CO INC                                8412 S COUNTRY CLUB DR                                             OKLAHOMA CITY   OK      73159-5814
 WALLACE F and TEMPLE E MCKEE                                ADDRESS REDACTED
 WALLACE M HAWLEY RESIDUAL TRUST DTD 07101974                ADDRESS REDACTED
 WALLS OF 4 LLC                      WALLS OF 4              SAMUEL LOVELADY - MGR        801 S FILMORE, SUITE 420              AMARILLO        TX      79101
 WALLS OF 4, LLC                                             801 S FILMORE, SUITE 420                                           AMARILLO        TX      79101
 WALLS OF 6 LLC                      WALLS OF 6              W H BRIAN JR - MANAGER       801 S. FILLMORE, STE 420              AMARILLO        TX      79101
 WALSH MINERAL PROPERTIES LLC DAVID W SMITH                  P O BOX 54714                                                      OKLAHOMA CITY   OK      73154-1714
 WALT G HORSTMAN                                             ADDRESS REDACTED
 WALTER BABLES JR                                            ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                 Page 303 of 315
                                          Case 20-11441-BLS            Doc 241          Filed 08/10/20   Page 312 of 323
                                                                                   Exhibit C
                                                                                Creditor Matrix
                                                                           Served via First Class Mail


            Company                  Notice Name                  Address1             Address2          Address3          City   State       Zip      Country
 WALTER C MINOR AND                                    ADDRESS REDACTED
 WALTER EBLING                                         ADDRESS REDACTED
 WALTER I PERRY                                        ADDRESS REDACTED
 WALTER J LAFLIN                                       ADDRESS REDACTED
 WALTER K GRACE ESTATE                                 ADDRESS REDACTED
 WALTER L LEGATES AND                                  ADDRESS REDACTED
 WALTER LEE ONEIL and                                  ADDRESS REDACTED
 WALTER NEAL COOK                                      ADDRESS REDACTED
 WALTER P SCHEFFE ENERGY OKLAHOMA
                              CO HILLIARD
                                    L      LYONS TR COMPANY
                                                       500 WEST JEFFERSON STREET SUITE 700                          LOUISVILLE    KY      40202
 WALTER R KEENER                                       ADDRESS REDACTED
 WALTER S AND EVAN C JONES TESTAMENTARY TRUST          ADDRESS REDACTED
 WALTER S MONTGOMERY JR                                ADDRESS REDACTED
 WALTER W PIERCE ESTATE                                ADDRESS REDACTED
 WANDA AKER                                            ADDRESS REDACTED
 WANDA ARLENE WYATT                                    ADDRESS REDACTED
 WANDA CHILDRESS                                       ADDRESS REDACTED
 WANDA COGBURN                                         ADDRESS REDACTED
 WANDA CULLEN LERMA                                    ADDRESS REDACTED
 WANDA EDWINA ELLIS                                    ADDRESS REDACTED
 WANDA F HYLAND                                        ADDRESS REDACTED
 WANDA GAYLE KILPATRICK                                ADDRESS REDACTED
 WANDA I ESTES                                         ADDRESS REDACTED
 WANDA JEAN DANIEL                                     ADDRESS REDACTED
 WANDA K HAGEN                                         ADDRESS REDACTED
 WANDA L EVANS                                         ADDRESS REDACTED
 WANDA L PUGH                                          ADDRESS REDACTED
 WANDA LAWSON                                          ADDRESS REDACTED
 WANDA LOU LANGHAM TABER                               ADDRESS REDACTED
 WANDA M EASTER                                        ADDRESS REDACTED
 WANDA M PATZKOWSKI                                    ADDRESS REDACTED
 WANDA M ROBINSON                                      ADDRESS REDACTED
 WANDA MANNING TOLIVER                                 ADDRESS REDACTED
 WANDA MOREHOUSE                                       ADDRESS REDACTED
 WANDA N PLATTS                                        ADDRESS REDACTED
 WANDA PARSONS                                         ADDRESS REDACTED
 WANDA PHYRNE CRUSON                                   ADDRESS REDACTED
 WANDA STARLENE GOFORTH                                ADDRESS REDACTED
 WANDA TRAMMELL PURCELL                                ADDRESS REDACTED
 WANDA TUCKER                                          ADDRESS REDACTED
 WANDA WAKEN                                           ADDRESS REDACTED
 WARD H TAYLOR                                         ADDRESS REDACTED
 WARD N ADKINS JR                                      ADDRESS REDACTED
 WARD PETROLEUM CORPORATION                            P.O. BOX 1187                                                ENID          OK      73702-1187
 WARD PETROLEUM CORPORATION WARD PETROLEUM             PO BOX 3186                                                  ENID          OK      73702
 WARE BROS 2 LLC                                       PO BOX 1 PLAZA ONE                                           AMARILLO      TX      79105
 WARE BROS 2 LLC              WILLIAM WARE             PO BOX 1 PLAZA ONE                                           AMARILLO      TX      79105
 WARE ENERGY LLC              JEFF HEWETT              PO BOX 3601                                                  MIDLAND       TX      79702
 WARE PRODUCTION COMPANY                               P.O. BOX 1                                                   AMARILLO      TX      79105
 WARE PRODUCTION COMPANY      AMARILLO NATIONAL BANK OIL
                                                       P.O.AND
                                                            BOXGAS
                                                                1 DEPT                                              AMARILLO      TX      79105
 WARNER FAMILY TRUST                                   ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 304 of 315
                                           Case 20-11441-BLS            Doc 241          Filed 08/10/20     Page 313 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


            Company                     Notice Name             Address1                 Address2            Address3          City     State     Zip     Country
 WARRCO MINERALS LLC AN OKLAHOMALIABILITY
                                     LIMITED
                                          COMPANY     5302 N US HWY 81, SUITE 2                                         ENID            OK    73701
 WARREN D MESSER ESTATE                               ADDRESS REDACTED
 WARREN E and MARJORIE D TUTTLE T                     ADDRESS REDACTED
 WARREN HENRY JENCKS                                  ADDRESS REDACTED
 WARREN NEAL                                          ADDRESS REDACTED
 WARREN VENTURES LTD            WARREN ADVENTURES     808 W. WALL ST.                                                   MIDLAND         TX   79701
 WARWICK JUPITER LLC            KATE RICHARD          6608 N WESTERN AVENUE #417                                        OKLAHOMA CITY   OK   73116
 WARWICK-JUPITER, LLC                                 6608 N WESTERN AVENUE #417                                        OKLAHOMA CITY   OK   73116
 WASH ENTERPRISES INC                                 P.O. BOX 2242                                                     BIG SPRINGS     TX   79721
 WASHBURN AND MCINTYRE ASSOCIATES                     615 E OKLAHOMA               SPRINGS MEDICAL BLDG #208            ENID            OK   73701
 WASHINGTON HOME FOR INCURABLES WASHINGTON HOM        11785 BELTSVILLE DRIVE, SUITE 1300                                CALVERTON       MD   20705
 WASHINGTON MUTUAL BANK FA                            P.O. BOX 3139                                                     MILWAUKEE       WI   53201-3139
 WASHINGTON TRUST CREATED BY DECL OF TRUST 112097     ADDRESS REDACTED
 WASHITA COUNTY CLERK                                 111 E MAIN ST #3                                                  NEW CORDELL     OK   73632
 WASHITA KATS LLC                                     PO BOX 536                                                        CANYON          TX   79015
 WASHITA SUN LLC                                      PO BOX 626                                                        CANYON          TX   79015
 WASHITA VALLEY ENTERPRISES INC                       P.O. BOX 94160                                                    OKLAHOMA CITY   OK   73143-4160
 WASSON ROYALTIES                                     ADDRESS REDACTED
 WATKINS FAMILY TRUST DTD JUNE 8 2011                 ADDRESS REDACTED
 WATSON RICKEY D                                      ADDRESS REDACTED
 WAUNITA DAVIES                                       ADDRESS REDACTED
 WAYLON KENT BRYAN                                    ADDRESS REDACTED
 WAYMAR ACQUISITIONS AND HOLDINGS LLC                 6424 N SANTA FE STE A                                             OKLAHOMA CITY   OK   73116
 WAYMON DELANE STEPHENSON                             ADDRESS REDACTED
 WAYNE A and SHAWN S WALTERS                          ADDRESS REDACTED
 WAYNE A MATTOX                                       ADDRESS REDACTED
 WAYNE A WALTERS                                      ADDRESS REDACTED
 WAYNE A WALTERS 2007 REV LIV TR DTD 10242007         ADDRESS REDACTED
 WAYNE A WALTERS and SHAWN S WALTERS                  ADDRESS REDACTED
 WAYNE A WRIGHT                                       ADDRESS REDACTED
 WAYNE BLANKENSHIP                                    ADDRESS REDACTED
 WAYNE BURNHAM ESTATE                                 ADDRESS REDACTED
 WAYNE COZART AND PATRICIA                            ADDRESS REDACTED
 WAYNE D and REETA F WILLIAMS                         ADDRESS REDACTED
 WAYNE D EARLE                                        ADDRESS REDACTED
 WAYNE F LANNAN                                       ADDRESS REDACTED
 WAYNE FIELDS and PATRICIA FIELDS                     ADDRESS REDACTED
 WAYNE JONES                                          ADDRESS REDACTED
 WAYNE L JOHNSON AND                                  ADDRESS REDACTED
 WAYNE LAWSON BROWN                                   ADDRESS REDACTED
 WAYNE R JONES                                        ADDRESS REDACTED
 WAYNE REID ZYBACH                                    ADDRESS REDACTED
 WAYZATA INVESTMENT             ATTN MARY BURNS       1 CARLSON PKWY N STE 220                                          PLYMOUTH        MN   55447-4454
 WB ENERGY PARTNERS LP                                6010 CONNERLY DR                                                  DALLAS          TX   75205
 WB RAYBOURN TRUST                                    ADDRESS REDACTED
 WB SUPPLY COMPANY                                    PO DRAWER 2479                                                    PAMPA           TX   79066
 WD VON GONTEN and CO PETROLEUM ENGINEERING           10496 OLD KATY ROAD SUITE 200                                     HOUSTON         TX   77043
 WEATHER II PROPERTIES LLC      ATTN THOMAS WELLS AITKEN
                                                      2 BLACK HORSE TERRACE                                             WINCHESTER      MA   01890
 WEATHERFORD ARTIFICIAL LIFT SYSTEMS INC              P.O. BOX 301003                                                   DALLAS          TX   75303-1003
 WEATHERFORD US LP                                    P.O. BOX 301003                                                   DALLAS          TX   75303-1003


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 305 of 315
                                         Case 20-11441-BLS            Doc 241          Filed 08/10/20      Page 314 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


           Company                    Notice Name                Address1                Address2          Address3        City        State     Zip     Country
 WEATHERLY FAMILY LTD                                905 MOBEETIE ST BOX 514                                          WHEELER          TX    79096
 WEBB SARAH                                          ADDRESS REDACTED
 WEBBANK                                             6440 S. WASATCH BLVD.                                            SALT LAKE CITY   UT   84121
 WEBSTER D BRIM                                      ADDRESS REDACTED
 WEDA P WATTS                                        ADDRESS REDACTED
 WEDDLE TRUST ESTATE                                 ADDRESS REDACTED
 WEEDN ENTERPRISES LLC         LLC WEEDN ENTERPRISES LISA K DYLINA - MANAGER      940 CAROLINA CIRCLE SW              VERO BEACH       FL   32962
 WEEDN FAMILY TRUST                                  ADDRESS REDACTED
 WEEDN TRUST DTD 112978                              ADDRESS REDACTED
 WEHLING FAMILY TRUST                                ADDRESS REDACTED
 WEIGAND FAMILY TRUST DTD 612012                     ADDRESS REDACTED
 WEINKAUF FAMILY LTD LLC                             6540 SOUTH LEWIS AVE.                                            TULSA            OK   74136
 WEINKAUF PETROLEUM INC                              6540 SOUTH LEWIS AVENUE                                          TULSA            OK   74136-1009
 WEIR SEABOARD                                       P.O. BOX 301861                                                  DALLAS           TX   75303-1861
 WEISS TRUST                                         ADDRESS REDACTED
 WELDON HOLLEY                                       ADDRESS REDACTED
 WELDON V SIMMONS                                    ADDRESS REDACTED
 WELDON V SIMMONS FOR LIFE OF JOANN B SIMMONS        ADDRESS REDACTED
 WELDON WAYNE WALSER                                 ADDRESS REDACTED
 WELFELT PROPERTIES LLC                              14800 QUORUM DR STE 370                                          DALLAS           TX   75254
 WELL MASTER CORPORATION                             400 CORPORATE CR STE L-M                                         GOLDEN           CO   80401
 WELL SUSPENSE OWNER                                 ADDRESS REDACTED
 WELLCADDIE LLC                                      2940 NW 156TH STREET                                             EDMOND           OK   73013
 WELLINGTON MANAGEMENT         ATTN STEVE HOFFMAN DONNA
                                                     280 SIRIANI
                                                         CONGRESS ST                                                  BOSTON           MA   02210
 WELLS FARGO BANK NA FBO CERTIFCATE HOLDERS          ADDRESS REDACTED
 WELLS RESOURCES INC                                 PO BOX 547                                                       CLIFTON          TX   76634
 WELLS ROY E                                         ADDRESS REDACTED
 WELLTEC INC                                         22440 MERCHANTS WAY                                              KATY             TX   77449
 WENDALL D OSWALD                                    ADDRESS REDACTED
 WENDELL L SEITZ                                     ADDRESS REDACTED
 WENDELL POWELL                                      ADDRESS REDACTED
 WENDELL R JOHNSON AND                               ADDRESS REDACTED
 WENDY JO BROWN                                      ADDRESS REDACTED
 WENDY NAHMIAS                                       ADDRESS REDACTED
 WENDY RHODES NUBEL                                  ADDRESS REDACTED
 WENTZ PRODUCTION LLC                                PO BOX 834                                                       DAVIS            OK   73030
 WENTZ PRODUCTION LLC          CASEY KILBLAINE       PO BOX 834                                                       DAVIS            OK   73030
 WENTZ ROCKET OIL LLC                                6350 W RENO                                                      OKLAHOMA CITY    OK   73127
 WENTZ ROCKET OIL LLC          CLAY HEALEY           6350 W RENO                                                      OKLAHOMA CITY    OK   73127
 WEP OPERATING OK LLC          DAVID STONE           PO BOX 1187                                                      ENID             OK   73702-1187
 WERNER LEUTERT                                      ADDRESS REDACTED
 WERNER W LEUTERT JR                                 ADDRESS REDACTED
 WESLEY B REEVES                                     ADDRESS REDACTED
 WESLEY CHALFANT                                     ADDRESS REDACTED
 WESLEY GORDON ESTILL                                ADDRESS REDACTED
 WESLEY H MERVINE                                    ADDRESS REDACTED
 WESLEY KENNEDY                                      ADDRESS REDACTED
 WESLEY KROEKER REVOCABLE TRUST                      ADDRESS REDACTED
 WESLEY L CHARMASSON                                 ADDRESS REDACTED
 WESLEY SHILOH MITCHELL                              ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                         Page 306 of 315
                                                Case 20-11441-BLS                Doc 241          Filed 08/10/20         Page 315 of 323
                                                                                             Exhibit C
                                                                                          Creditor Matrix
                                                                                     Served via First Class Mail


               Company                           Notice Name                     Address1              Address2               Address3                City     State     Zip      Country
 WESSLEY ENERGY CORPORATION                                          2002 REPUBLIC NATIONAL BANK BUILDING                                      DALLAS          TX    75201
 WEST HEMLOCK STREET CHURCH OF           GOD A CORP                  P.O. BOX 106                                                              MENO            OK    73760-0106
 WEST MILLER TRUST                                                   ADDRESS REDACTED
 WEST MILLER TRUST                                                   ADDRESS REDACTED
 WEST OAK PRODUCTION SERVICES INC                                    PO BOX 1975                                                               WOODWARD        OK   73802
 WEST PLAINS ENERGY CO INC                                           PO BOX 700988                                                             TULSA           OK   74170-0988
 WEST RIVER INTERESTS LLC                WEST RIVER RESOURCES 4528 LORRAINE AVENUE                                                             DALLAS          TX   75205
 WEST TEXAS GAS INC                                                  211 N. COLORADO                                                           MIDLAND         TX   79701
 WEST TEXAS GAS INC                                                  P O BOX 1005                                                              CANADIAN        TX   79014-1005
 WEST TEXAS REHAB CENTER FDN                                         4601 HARTFORD                                                             ABILENE         TX   79605
 West Virginia Office of the State Treasurer
                                         Unclaimed Property Division State Capitol Room E-145   1900 Kanawha Boulevard, East                   Charleston      WV   25305
 WESTBROOK FAMILY TRUST DATED 08162013                               ADDRESS REDACTED
 WESTCO FAMILY LTD PARTNERSHIP                                       PO BOX 1888                                                               GILMER          TX   75644
 WESTENHAVER CONSULTING INC                                          511 AVE N                                                                 BEAVER          OK   73932
 WESTERN ASSOCIATION OF FISH AND WILDLIFE AGENCIES                   2700 W. AIRPORT WAY                                                       BOISE           ID   83705
 WESTERN ASSOCIATION OF FISH AND         CO WILDLIFE
                                             J PATRICKAGENCIES
                                                        MENSHCING TWO WEST SECOND STREET, SUITE 700                                            TULSA           OK   74103
 WESTERN FALCON LLC                                                  P.O. BOX 670682                                                           DALLAS          TX   75267-0682
 WESTERN HOT OIL SERVICE INC                                         P.O. BOX 1107                                                             PERRYTON        TX   79070
 WESTERN OKLAHOMA                                                    PO BOX 1727                                                               ELK CITY        OK   73648-1727
 WESTERN PETROLEUM EXPL LLC ATTN PAUL WOODSON                        4409 TROPHY DR.                                                           NORMAN          OK   73072-2860
 WESTERN WORKSTRINGS LLC                                             P.O. BOX 1646                                                             WOODWARD        OK   73802-1646
 WESTERVELT LP AN OKLAHOMA LPLP AN OKLAHOMA LP WESTERVELT            PO BOX 21297                                                              OKLAHOMA CITY   OK   73156
 WESTEX J MAR LLC                                                    7315 74TH ST                                                              LUBBOCK         TX   79424
 WESTGATE PROPERTIES A GENERAL           PARTNERSHIP                 WESTGATE PROPERTIES        2105 MAPLE LEAF CIRCLE                         ENID            OK   73703
 WESTLAND ROYALTY PARTNERSHIP            CHARLES W BROWN             PO BOX 587                                                                MARLOW          OK   73055-0000
 WESTOAK PRODUCTIONS SERVICES                                        P.O. BOX 1975                                                             WOODWARD        OK   73802
 WESTON R BRUNO                                                      ADDRESS REDACTED
 WESTSTAR OIL AND GAS INC                                            1601 E 19TH STREET                                                        EDMOND          OK   73013
 WESTVIEW BOYSHOME INC                                               120 WEST BROADWAY STREET POBOX 553                                        HOLLIS          OK   73550
 WESTWIND RESOURCES INC                  TJ HARTLEY                  4716 N MCMILLIAN AVE                                                      BETHANY         OK   73008
 WG BRIAN RAGLE                                                      ADDRESS REDACTED
 WH HENKE ESTATE                                                     ADDRESS REDACTED
 WHEELER AREA ACTIVITIES AND IMPROVEMENTSATTN ASHLEIGH  COUNCIL
                                                          ARMSTRONG  PO BOX 489                                                                WHEELER         TX   79096
 WHEELER BROTHERS GRAIN COMPANY          TODDLLCLAFFERTY             PO BOX 29                                                                 WATONGA         OK   73772
 WHEELER COUNTY                          SHERRI JONES DISTRICT CLERK PO BOX
                                                                          GEORGIA
                                                                             528     MAE PARTIN                                                WHEELER         TX   79096-0528
 WHEELER COUNTY                          SHERRI JONES DISTRICT COUNTYWHEELERRECEIVERSHIP
                                                                                 COUNTY CLERK   CO & NELLIE M DREW, NELLE
                                                                                                                       PO BOXO OR
                                                                                                                               528 NELLIE M DREW
                                                                                                                                               WHEELER
                                                                                                                                                  WIDOW        TX   79096-0528
 WHEELER COUNTY CLERK                                                400 MAIN                   PO BOX 465                                     WHEELER         TX   79096
 WHEELER COUNTY LIVESTOCK SHOW                                       P O BOX 448                                                               WHEELER         TX   79096
 WHEELER COUNTY TAX OFFICE                                           PO BOX 1060                                                               WHEELER         TX   79096
 WHEELER FFA                                                         #1 MUSTANG DRIVE                                                          WHEELER         TX   79096
 WHEELER ISD                             ATT JUSTIN JAMES            PO BOX 1010                                                               WHEELER         TX   79096
 WHEELER KIRBIE K                                                    ADDRESS REDACTED
 WHEELER LEGACY WEALTH TRUST, ANDREA BETH WHEELER, TRUSTEE           ADDRESS REDACTED
 WHEELS TRANSPORTS LLC                                               PO BOX 738                                                                CHEYENNE        OK   73628
 WHITE BIRCH LP                          ALLEN B MANN                6105 ALPHA ROAD                                                           DALLAS          TX   75240
 WHITE EAGLE ACQUISITIONS LLC                                        PO BOX 467                                                                OKLAHOMA CITY   OK   73101
 WHITE EAGLE ACQUISITIONS LLC                                        P O BOX 467                                                               OKLAHOMA CITY   OK   73101-0467
 WHITE LOTUS ROYALTIES LLC                                           1720 S BELLAIRE ST         SUITE 1209                                     DENVER          CO   80222
 WHITE PINE PETROLEUM CORPORATION        WHITE PINE PETROLEUM 224 E. DOUGLAS, SUITE 300                                                        WICHITA         KS   67202
 WHITE ROCK OIL AND GAS 1-B LP                                       5001 SRPING VALLEY ROAD STE 100E                                          DALLAS          TX   75244


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                   Page 307 of 315
                                              Case 20-11441-BLS               Doc 241          Filed 08/10/20   Page 316 of 323
                                                                                          Exhibit C
                                                                                       Creditor Matrix
                                                                                  Served via First Class Mail


             Company                           Notice Name               Address1               Address2        Address3         City      State       Zip      Country
 WHITE ROCK OIL AND GAS GP I LLC                               5001 SPRING VALLEY ROAD STE 100E                            DALLAS          TX      75244
 WHITE STAR ENERGY INC                                         PO BOX 51108                                                MIDLAND         TX      79710
 WHITE STAR PETROLEUM HOLDINGS LLC                             301 NW 63RD, SUITE 600                                      OKLAHOMA CITY   OK      73116
 WHITEMAN INDUSTRIES INC                                       PO BOX 670249                                               DALLAS          TX      75367-0249
 WHITES ROUSTABOUT SERVICE                                     P.O. BOX 515                                                CEMENT          OK      73017
 WHITES WELDING LLC                                            PO BOX 1761                                                 WOODWARD        OK      73802
 WHITES WELDING LLC                                            PO BOX 6147                                                 HERMITAGE       PA      16148-0922
 WHITESTAR ROYALTY COMPANY WHITESTAR ROYALTY CO PO BOX 51108                                                               MIDLAND         TX      79710
 WHOLESALE FUELS INC                                           10920 US HWY 60                                             CANADIAN        TX      79014
 Wholesale Fuels, Inc. dba Landers Oil &DBA
                                         Propane
                                            LANDERS OIL & PROPANE
                                                               10920 US HWY 60                                             CANADIAN        TX      79014
 WIBLE FAMILY PARTNERS AN                                      ADDRESS REDACTED
 WICK ANGELA K                                                 ADDRESS REDACTED
 WIDENER TERRY L                                               ADDRESS REDACTED
 WIENS ENTERPRISES LLC                  JOEL WIENS             PO BOX 607                                                  KIMBALL         NE      69145
 WILBERT CHARLES BRYAN                                         ADDRESS REDACTED
 WILBERT L ULLRICH TRUSTEE                                     ADDRESS REDACTED
 WILBUR DEAN TIPPS                                             ADDRESS REDACTED
 WILBUR G PARK and JUDY KAREN PARK HWJT                        ADDRESS REDACTED
 WILD JAVELINE LTD                      CHUCK KELLEY           2600 GRAPEVINE SPRINGS COVE                                 GEORGETOWN      TX      78628
 WILDA JANE SPILLERS REVOCABLE LIVING TRUST DTD 1312013ADDRESS REDACTED
 WILDCAT DRILLING SERVICES INC                                 P.O. BOX 905                                                WOODWARD        OK      73802
 WILDCAT EXPRESS INC                                           13705 SW 104TH                                              MUSTANG         OK      73064
 WILDCAT OIL TOOLS LLC                                         706 N COLORADO                                              MIDLAND         TX      79701
 WILDHORSE OPERATING COMPANY                                   PO BOX 1604                                                 ARMORE          OK      73402-1604
 WILEY D WILLIAMS AND                                          ADDRESS REDACTED
 WILEY MCINTIRE                                                ADDRESS REDACTED
 WILFRED K BALL ESTATE                                         ADDRESS REDACTED
 WILL ENERGY CORPORATION                                       12377 MERIT DR, SUITE 450                                   DALLAS          TX      75251
 WILL ENERGY CORPORATION                SCOTT DUBOIS           12377 MERIT DR, SUITE 450                                   DALLAS          TX      75251
 WILL SCOTT                                                    ADDRESS REDACTED
 WILLA CASHON                                                  ADDRESS REDACTED
 WILLA F STELZER                                               ADDRESS REDACTED
 WILLA J KOEHN                                                 ADDRESS REDACTED
 WILLA J SHELTON LIVING TRUST                                  ADDRESS REDACTED
 WILLA M SIMON                                                 ADDRESS REDACTED
 WILLA MAE WOODBURY                                            ADDRESS REDACTED
 WILLARD E LONG                                                ADDRESS REDACTED
 WILLARD HARTLEY                                               ADDRESS REDACTED
 WILLARD WANDA KOEHN                                           ADDRESS REDACTED
 WILLENE G WALDEN                                              ADDRESS REDACTED
 WILLETTA V LITTLE TRUST 51397                                 ADDRESS REDACTED
 WILLI KIRYAKAKIS AND                                          ADDRESS REDACTED
 WILLIAM A DOOLITTLE                                           ADDRESS REDACTED
 WILLIAM A GERHARD JR                                          ADDRESS REDACTED
 WILLIAM A GRUY                                                ADDRESS REDACTED
 WILLIAM A HADWIGER                                            ADDRESS REDACTED
 WILLIAM A JACKSON                                             ADDRESS REDACTED
 WILLIAM A LORENZ                                              ADDRESS REDACTED
 WILLIAM A MCWHORTER                                           ADDRESS REDACTED
 WILLIAM A ROOKSTOOL TRUST                                     ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                                Page 308 of 315
                                            Case 20-11441-BLS       Doc 241          Filed 08/10/20   Page 317 of 323
                                                                                Exhibit C
                                                                             Creditor Matrix
                                                                        Served via First Class Mail


             Company                   Notice Name           Address1                  Address2       Address3          City   State   Zip   Country
 WILLIAM A THOMPSON                                  ADDRESS REDACTED
 WILLIAM AARON OSBURN                                ADDRESS REDACTED
 WILLIAM ADDISON STAGE III                           ADDRESS REDACTED
 WILLIAM ALLEN CLOPTON                               ADDRESS REDACTED
 WILLIAM AND DAISY BENNETT LIVING TRUST DTD 4 8 19   ADDRESS REDACTED
 WILLIAM ARTHUR OSTERMAIER AND                       ADDRESS REDACTED
 WILLIAM B CHRISTMAN                                 ADDRESS REDACTED
 WILLIAM B HILL ESTATE                               ADDRESS REDACTED
 WILLIAM B MANROSE                                   ADDRESS REDACTED
 WILLIAM B MEYER TRUSTEE                             ADDRESS REDACTED
 WILLIAM B WEAVER                                    ADDRESS REDACTED
 WILLIAM BENNETT GALLOWAY                            ADDRESS REDACTED
 WILLIAM BILL KING                                   ADDRESS REDACTED
 WILLIAM BRADFORD MAJORS TRUST                       ADDRESS REDACTED
 WILLIAM BROWN                                       ADDRESS REDACTED
 WILLIAM BROWNLEE SPELLMAN                           ADDRESS REDACTED
 WILLIAM C and PATRICIA SPRAY REV TRUS               ADDRESS REDACTED
 WILLIAM C BAIN GST TR                               ADDRESS REDACTED
 WILLIAM C BEAN                                      ADDRESS REDACTED
 WILLIAM C ELY                                       ADDRESS REDACTED
 WILLIAM C JOHN                                      ADDRESS REDACTED
 WILLIAM C JONES III                                 ADDRESS REDACTED
 WILLIAM C PORTER                                    ADDRESS REDACTED
 WILLIAM C WARD                                      ADDRESS REDACTED
 WILLIAM C WRIGHT                                    ADDRESS REDACTED
 WILLIAM CARL OLSON                                  ADDRESS REDACTED
 WILLIAM CLIFTON BAIN                                ADDRESS REDACTED
 WILLIAM D AMALONG and KATHLEEN C AMALONG            ADDRESS REDACTED
 WILLIAM D BEEBE                                     ADDRESS REDACTED
 WILLIAM D BIE                                       ADDRESS REDACTED
 WILLIAM D BROOKS JR                                 ADDRESS REDACTED
 WILLIAM D CLIFT                                     ADDRESS REDACTED
 WILLIAM D CLIFTON AND                               ADDRESS REDACTED
 WILLIAM DAN HOOVER                                  ADDRESS REDACTED
 WILLIAM DAN HOOVER ESTATE                           ADDRESS REDACTED
 WILLIAM DANIEL DIEBALL                              ADDRESS REDACTED
 WILLIAM DAVID CREECH JR                             ADDRESS REDACTED
 WILLIAM DIEBALL                                     ADDRESS REDACTED
 WILLIAM DOUGHTY                                     ADDRESS REDACTED
 WILLIAM E HULSIZER DECEASED                         ADDRESS REDACTED
 WILLIAM E KNEBUSCH                                  ADDRESS REDACTED
 WILLIAM E LANCASTER TESTAMENTARY TRUST              ADDRESS REDACTED
 WILLIAM E LEWIS JR                                  ADDRESS REDACTED
 WILLIAM E MOSS JR AND                               ADDRESS REDACTED
 WILLIAM E RICHARDSON TRUST B                        ADDRESS REDACTED
 WILLIAM E SMITH AND                                 ADDRESS REDACTED
 WILLIAM EDWARD BARTHELD                             ADDRESS REDACTED
 WILLIAM EDWARD GEORGE TRUST                         ADDRESS REDACTED
 WILLIAM F ASHBURN REV TRUST                         ADDRESS REDACTED
 WILLIAM F FRANKLIN                                  ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                      Page 309 of 315
                                             Case 20-11441-BLS       Doc 241          Filed 08/10/20   Page 318 of 323
                                                                                 Exhibit C
                                                                              Creditor Matrix
                                                                         Served via First Class Mail


              Company                   Notice Name           Address1                  Address2       Address3          City   State   Zip   Country
 WILLIAM F HIGIE TRUSTEE                              ADDRESS REDACTED
 WILLIAM F WILSON and SHIRLEY A WILSON                ADDRESS REDACTED
 WILLIAM FRANK JAMES FAMILY TRUST                     ADDRESS REDACTED
 WILLIAM G HAWKINS AND                                ADDRESS REDACTED
 WILLIAM GAGE                                         ADDRESS REDACTED
 WILLIAM GARRETT BROWN                                ADDRESS REDACTED
 WILLIAM GEORGE COX                                   ADDRESS REDACTED
 WILLIAM GORDAN PAYNE                                 ADDRESS REDACTED
 WILLIAM GRADY JAMISON DECEASED                       ADDRESS REDACTED
 WILLIAM H CLARK                                      ADDRESS REDACTED
 WILLIAM H CLARK TRUST                                ADDRESS REDACTED
 WILLIAM H COMBS                                      ADDRESS REDACTED
 WILLIAM H CREEL II                                   ADDRESS REDACTED
 WILLIAM H DILLION                                    ADDRESS REDACTED
 WILLIAM H DILLION AND                                ADDRESS REDACTED
 WILLIAM H MILKE AND                                  ADDRESS REDACTED
 WILLIAM H STEWART                                    ADDRESS REDACTED
 WILLIAM HARLAN                                       ADDRESS REDACTED
 WILLIAM HENRY MOEHLE                                 ADDRESS REDACTED
 WILLIAM HENRY WAMBLE                                 ADDRESS REDACTED
 WILLIAM J A JOHNSON LIV TR DTD 1022002               ADDRESS REDACTED
 WILLIAM J MCCAW                                      ADDRESS REDACTED
 WILLIAM JAMES HENRICKSON                             ADDRESS REDACTED
 WILLIAM JASON CANTWELL                               ADDRESS REDACTED
 WILLIAM K MAYBERRY                                   ADDRESS REDACTED
 WILLIAM K SUTHERS AND                                ADDRESS REDACTED
 WILLIAM KENT VISE                                    ADDRESS REDACTED
 WILLIAM L and MARY E VOSKUHL FAMILY LLC              ADDRESS REDACTED
 WILLIAM L BRIGHT ESTATE                              ADDRESS REDACTED
 WILLIAM L PORTER                                     ADDRESS REDACTED
 WILLIAM LEE GALLASPY                                 ADDRESS REDACTED
 WILLIAM LEROY VAUGHT                                 ADDRESS REDACTED
 WILLIAM M ADDINGTON AND                              ADDRESS REDACTED
 WILLIAM M GOFF                                       ADDRESS REDACTED
 WILLIAM M HESS DECEASED                              ADDRESS REDACTED
 WILLIAM M KERR                                       ADDRESS REDACTED
 WILLIAM M MCDONALD                                   ADDRESS REDACTED
 WILLIAM M PHARES AND                                 ADDRESS REDACTED
 WILLIAM M ZOULADEK TR DTD 10 20 11                   ADDRESS REDACTED
 WILLIAM MCCONNELL                                    ADDRESS REDACTED
 WILLIAM METZGER II                                   ADDRESS REDACTED
 WILLIAM NELS OLSON                                   ADDRESS REDACTED
 WILLIAM P BROOKS and LAVERNE L BROOKS                ADDRESS REDACTED
 WILLIAM P MORRIS                                     ADDRESS REDACTED
 WILLIAM R ADDINGTON AND                              ADDRESS REDACTED
 WILLIAM R BARTON AND MARTHA L BARTON                 ADDRESS REDACTED
 WILLIAM R HECK                                       ADDRESS REDACTED
 WILLIAM R III AN VIRGINIA HEXT                       ADDRESS REDACTED
 WILLIAM R PEACOCK                                    ADDRESS REDACTED
 WILLIAM R PULS and                                   ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                       Page 310 of 315
                                             Case 20-11441-BLS              Doc 241         Filed 08/10/20   Page 319 of 323
                                                                                       Exhibit C
                                                                                    Creditor Matrix
                                                                               Served via First Class Mail


              Company                  Notice Name                  Address1                  Address2       Address3           City   State       Zip      Country
 WILLIAM R STURDEVANT and ANNELLA J                       ADDRESS REDACTED
 WILLIAM R VAHRENKAMP                                     ADDRESS REDACTED
 WILLIAM RANDALL GREESON                                  ADDRESS REDACTED
 WILLIAM RAY DARNELLE                                     ADDRESS REDACTED
 WILLIAM RAY KERR                                         ADDRESS REDACTED
 WILLIAM REECE TAYLOR                                     ADDRESS REDACTED
 WILLIAM RICHARD BURDSALL                                 ADDRESS REDACTED
 WILLIAM RICHARD LYNN                                     ADDRESS REDACTED
 WILLIAM RICHARD MCHARGUE                                 ADDRESS REDACTED
 WILLIAM RYAN OLSON                                       ADDRESS REDACTED
 WILLIAM S BILL SWAN                                      ADDRESS REDACTED
 WILLIAM S HOLMES AND                                     ADDRESS REDACTED
 WILLIAM S TANDY AKA BILL TANDY                           ADDRESS REDACTED
 WILLIAM SARGENT SANDERS PC                               22633 SOUTHERLY FARMS BLVD.                                   EDMOND         OK      73025
 WILLIAM STITTSWORTH AND                                  ADDRESS REDACTED
 WILLIAM T HOWARD JRTRUSTEE                               ADDRESS REDACTED
 WILLIAM TEVYE STURTZ                                     ADDRESS REDACTED
 WILLIAM THOMAS CHILDRESS                                 ADDRESS REDACTED
 WILLIAM W BRITAIN                                        ADDRESS REDACTED
 WILLIAM W GERHARD                                        ADDRESS REDACTED
 WILLIAM W GIBSON JR                                      ADDRESS REDACTED
 WILLIAM W NEWMAN REVOCABLE LIVING TRUST                  ADDRESS REDACTED
 WILLIAM W WARD                                           ADDRESS REDACTED
 WILLIAM WILEY                                            ADDRESS REDACTED
 WILLIAM WOODS                                            ADDRESS REDACTED
 WILLIAMS and LINDAHL LLP                                 2825 WILCREST, SUITE 460                                      HOUSTON        TX      77042
 WILLIAMS HART BOUNDAS EASTERBY LLP                       8441 GULF FREEWAY, SUITE 600                                  HOUSTON        TX      77017
 WILLIAMS TOOL CO INC                                     104 HARLESS                                                   ELK CITY       OK      73644
 WILLIE C MCCAUL                                          ADDRESS REDACTED
 WILLIE DEAN JOHNSON                                      ADDRESS REDACTED
 WILLIE E MURPHEY AND                                     ADDRESS REDACTED
 WILLIE F DAVIS                                           ADDRESS REDACTED
 WILLIE F HILL AND                                        ADDRESS REDACTED
 WILLIE HILL AND                                          ADDRESS REDACTED
 WILLIE L and ERMA JULIAN                                 ADDRESS REDACTED
 WILLIE LORENE COYM GRADY                                 ADDRESS REDACTED
 WILLIFORD ENERGY COMPANY                                 6060 AMERICAN PLAZA, SUITE 760                                TULSA          OK      74135-4357
 WILLIFORD ENERGY COMPANY       WILLIFORD ENERGY CO       6060 AMERICAN PLAZA, SUITE 760                                TULSA          OK      74135-4357
 WILLIFORD RESOURCES LLC        HEARNE WILLFORD           6506 S LEWIS AVE SUITE 102                                    TULSA          OK      74136
 WILLIMA M and DELPHIA M BRECKNER JT                      ADDRESS REDACTED
 WILLIS E and AUDREY L JOHNSON JT                         ADDRESS REDACTED
 WILLIS E HARRISON                                        ADDRESS REDACTED
 WILLIS G and CONNIE L SHOAF TR                           ADDRESS REDACTED
 WILLIS H and JOYCE E GALBREATH JT                        ADDRESS REDACTED
 WILLIS R and JANE B DUNKLEBERGERJT                       ADDRESS REDACTED
 WILLIS R and KATHLEEN M LOGAN                            ADDRESS REDACTED
 WILLISCHILD OIL & GAS CORP                               621 E STREET                                                  SNYDER         OK      73566
 WILLISCHILD OIL and GAS CORP   WILLISCHILD OIL and GAS   621 E STREET                                                  SNYDER         OK      73566
 WILLKEN L BATCHELDER                                     ADDRESS REDACTED
 WILLO LOU CLARK                                          ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                             Page 311 of 315
                                            Case 20-11441-BLS             Doc 241          Filed 08/10/20   Page 320 of 323
                                                                                      Exhibit C
                                                                                   Creditor Matrix
                                                                              Served via First Class Mail


            Company                   Notice Name                   Address1               Address2         Address3          City     State     Zip     Country
 WILLOW ROAD CHRISTIAN CHURCHAN OKLAHOMA CORP            729 W WILLOW RD                                               ENID            OK    73701
 WILMA DURIO AKA WILMA TILLMAN DURIO                     ADDRESS REDACTED
 WILMA FLUMAN                                            ADDRESS REDACTED
 WILMA G FOWLER REV TR DTD 92498                         ADDRESS REDACTED
 WILMA J SULLIVAN                                        ADDRESS REDACTED
 WILMA JUNE EVANS                                        ADDRESS REDACTED
 WILMA M PHILLIPS                                        ADDRESS REDACTED
 WILMA RUSSELL                                           ADDRESS REDACTED
 WILMETH FAMILY TRUST                                    ADDRESS REDACTED
 WILSON CONOR R                                          ADDRESS REDACTED
 WILSON FAMILY LIVING TRUST                              ADDRESS REDACTED
 WILSON FAMILY LIVING TRUST                              ADDRESS REDACTED
 WILSON LIVING TR DTD 7252003                            ADDRESS REDACTED
 WILSON TIPTON                                           ADDRESS REDACTED
 WILTON EARLE and SONS                                   ADDRESS REDACTED
 WINCHELLS DONUT HOUSES OPERATING
                               FOR WINCHELLS
                                     CO        OF ENID #580
                                                         5220 PACIFIC CONCOURSE DR - STE 130                           LOS ANGELES     CA   90045
 WINDOM ROYALTIES LLC                                    PO BOX 660082                                                 DALLAS          TX   75266-0082
 WINDOM ROYALTIES LLC          SUBSIDIARY OF NOBLE ROYALTIES
                                                         WINDOM ROYALTIES LLC        PO BOX 660082                     DALLAS          TX   75266-0082
 WINFRED L SPENCER                                       ADDRESS REDACTED
 WINFRED RODNEY RICHARDSON                               ADDRESS REDACTED
 WINIFRED A GATES                                        ADDRESS REDACTED
 WINIFRED HUMPHREYS DECEASED                             ADDRESS REDACTED
 WINIFRED J HAIKEY                                       ADDRESS REDACTED
 WINIFRED MCMULLEN and SALLIE BROWN                      ADDRESS REDACTED
 WINIFRED WITWER EDWARDS TRUST                           ADDRESS REDACTED
 WINNIFRED H COOLEY                                      ADDRESS REDACTED
 WINOMA OIL ROYALTIES LLC                                P0 BOX 37                                                     SHAWNEE         OK   74802
 WINRIGHT ANADARKO I RESOURCES LP                        1780 HUGHES LANDING BLVD, STE 370                             THE WOODLANDS   TX   77380
 WINRIGHT RESOURCES LLC                                  1780 HUGHES LANDING BLVD.                                     THE WOODLANDS   TX   77380
 WINRIGHT RESOURCES OPERATING LLC                        4747 RESEARCH FOREST DRIVESUITE 180-275                       THE WOODLANDS   TX   77381
 WINSTON D STAHLECKER                                    ADDRESS REDACTED
 WINSTON GUTHRIE AND                                     ADDRESS REDACTED
 WINSTON L ADKINS DECEASED                               ADDRESS REDACTED
 WINSTON LAWRENCE RICE TRUST                             ADDRESS REDACTED
 WINSTON R EDDINGTON                                     ADDRESS REDACTED
 WINSTON SCOTT WITWER TRUST                              ADDRESS REDACTED
 WISDOM REFRIGERATION LLC                                10121 HIGHWAY 54                                              WEATHERFORD     OK   73096
 WISE ENERGY CO LLC                                      PO BOX 551                                                    OKMULGEE        OK   74447
 WISE ENERGY CO LLC            JAMES W WISE              PO BOX 551                                                    OKMULGEE        OK   74447
 WITT LEGACY LLC               AN OK LIMITED LIABILTY CO 16919 E 1070 RD                                               SWEETWATER      OK   73666
 WIXCOM                                                  PO BOX 40190                                                  SAN FRANCISCO   CA
 WL AND MM ARRINGTON                                     ADDRESS REDACTED
 WL AND MM ARRINGTON                                     ADDRESS REDACTED
 WLS GEOLOGICAL SERVICES LLC                             500 W MAIN ST, APT 407                                        OKLAHOMA CITY   OK   73102
 WM H ATKINSON ESTATE                                    ADDRESS REDACTED
 WM JARREL SMITH JR                                      ADDRESS REDACTED
 WM JOSEPH ERWIN                                         ADDRESS REDACTED
 WM REECE LANCASTER                                      ADDRESS REDACTED
 WM SMITH ENERGY LLC                                     909 NW 71ST STREET                                            OKLAHOMA CITY   OK   73116
 WMS OR LINDA L HASELWOOD                                ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                            Page 312 of 315
                                            Case 20-11441-BLS             Doc 241         Filed 08/10/20      Page 321 of 323
                                                                                     Exhibit C
                                                                                  Creditor Matrix
                                                                             Served via First Class Mail


             Company                  Notice Name                   Address1                Address2           Address3           City    State       Zip      Country
 WN MORGAN                                               ADDRESS REDACTED
 WOLF POINT EXPLORATION LLC                              215 W OAK ST STE 900                                             FORT COLLINS    CO      80521
 WOLFE JT REVOC TRUST DTD 121994                         ADDRESS REDACTED
 WOLFSNARE ROYALTY and MINERALS INC                      601 TEETSHORN                                                    HOUSTON         TX      77009
 WOLVERINE DIRECTIONAL LLC                               3500 S. BOULEVARD, SUITE 9C                                      EDMOND          OK      73013
 WON KWANG                                               ADDRESS REDACTED
 WONTOK LLC                   A WYOMING LIMITED LIABILITYWONTOK
                                                            COMPANYLLC               PO BOX 280                           LARAMIE         WY      82073
 WOOD FAMILY TRUST OF AUGUST 10 1998                     ADDRESS REDACTED
 WOODROW C and BERTHA L NUSZ                             ADDRESS REDACTED
 WOODROW CHARLES THOMPSON TRUST                          ADDRESS REDACTED
 WOODROW N and DONNA L WILSON JR                         ADDRESS REDACTED
 WOODROW W AVRITT                                        ADDRESS REDACTED
 WOODROW W WILLARD JR                                    ADDRESS REDACTED
 WOODS RIG LEVELING INC                                  2200 N. BROADWAT AVE                                             ADA             OK      74820
 WOODS RIG LEVELING INC                                  PO BOX 2689                                                      ADA             OK      74821
 WOODSTEAD MINERALS LP                                   1717 WOODSTEAD COURT #207                                        THE WOODLANDS   TX      77380
 WOOLSEY ENERGY CORPORATIONCO WOOLSEY OPERATING COMPANY  125 N. MARKET ST. STE. 1000                                      WICHITA         KS      67202
 WOOLSEY OPERATING CO LLC                                125 N MARKET STE 1000                                            WICHITA         KS      67202-1775
 WOOLSEY OPERATING CO LLC     FAO WOOLSEY PETROLEUM125    CORP
                                                             N MARKET STE 1000                                            WICHITA         KS      67202-1775
 WORD MINERALS LLC            STEVE WORD                 47565 SW IHRIG RD                                                FOREST GROVE    OR      97116
 WORKMAN MARITAL TRUST                                   ADDRESS REDACTED
 WORLDWIDE FACILITIES LLC LOYDS LONDON                   8 GREENWAY PLAZA, SUITE 404                                      HOUSTON         TX      77046
 WRIGHT E COWDEN JR                                      ADDRESS REDACTED
 WRIGHT MINERALS LLC                                     PO BOX 2312                                                      SANTA FE        NM      87504
 WRIGHT RESOURCES CORPORATION                            2526 EAST 71ST ST, SUITE G                                       TULSA           OK      74136-5576
 WRIGHT TRUCKING INC                                     P O BOX 865769                                                   ORLANDO         FL      32886-5769
 WRIGHT WILLIE J                                         ADDRESS REDACTED
 WS ROYALTY PARTNERS                                     P O BOX 51108                                                    MIDLAND         TX      79710
 WS SANDERS ESTATE                                       ADDRESS REDACTED
 WTC INC                                                 405 SW 1ST STREET                                                ANDREWS         TX      79714
 WUERFLEIN PROPERTIES LP      JESSICA PIETSEK GENERALWUERFLEIN
                                                         PARTNER PROPERTIES          3817 LIGUSTRUM DR.                   ABILENE         TX      79605
 WW TANK and VESSEL INC                                  P.O. BOX 1640                                                    PAMPA           TX      79066
 WWT NORTH AMERICA HOLDINGS INC                          9758 WHITHORN DRIVE                                              HOUSTON         TX      77095
 WY VEL CORPORATION           KENNETH LEMONS VP          PO BOX 340309                                                    AUSTIN          TX      78734-0006
 WYLIECATS LP                 CHANCE STREED              4512 PERSHING AVENUE                                             FORT WORTH      TX      76107
 WYNGARDEN LIVING TRUST DTD 7/31/2003                    ADDRESS REDACTED
 WYNGARDEN LIVING TRUST DTD 7312003                      ADDRESS REDACTED
 WYNN CROSBY PARTNERS III LTD                            1601 BRYAN ST, SUITE 4300                                        DALLAS          TX      75201
 WYNN INVESTMENTS                                        PO BOX 39                                                        ELK CITY        OK      73648
 WYNNE REA MONROE                                        ADDRESS REDACTED
 WYNNE ROYALTY LLC                                       PO BOX 220                                                       JENKS           OK      74037
 WYNONA B FITHIAN                                        ADDRESS REDACTED
 WYOK ROYALTY PARTNERSHIP                                1738 S POPLAR STREET                                             CASPER          WY      82601-0000
 Wyoming Treasurers Office    Wyoming Unclaimed Property 200 West 24th Street                                             Cheyenne        WY      82002
 XCEL ENERGY                                             414 NICOLLET MALL FL 5                                           MINNEAPOLIS     MN      55401-1993
 XCEL ENERGY                                             P.O. BOX 9477                                                    MINNEAPOLIS     MN      55484-9477
 XPECT ENERGY SERVICES LLC                               PO BOX 7232                                                      EDMOND          OK      73083-7232
 XTO ENERGY INC                                          PO BOX 840780                                                    DALLAS          TX      75284-0780
 XTO ENERGY INC               BANK OF AMERICA DALLAS INC XTO ENERGY                  JOHN A GENTRY - TREASURER
                                                                                                         PO BOX 840780    DALLAS          TX      75284-0780
 XTO ENERGY INC               INC XTO ENERGY             JOHN A GENTRY - TREASURER PO BOX 840780                          DALLAS          TX      75284-0780


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                           Page 313 of 315
                                           Case 20-11441-BLS             Doc 241         Filed 08/10/20      Page 322 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


              Company                  Notice Name                Address1               Address2            Address3         City      State     Zip      Country
 XTO ENERGY INC FOR ACCT OF EXXONMOBIL                 PO BOX 840780                                                    DALLAS          TX    75284-0791
 XX SYLVIA B MOAD REVOCABLE TRUST                      ADDRESS REDACTED
 XXX ARROWHEAD RESOURCES INCKEITH RIZLEY               PO BOX 720                                                       SAYRE           OK   73662-0720
 XXX BARBARA J MARQUARDT LIVING TRUST                  ADDRESS REDACTED
 XXX ENCINO ANADARKO ACQUISITION L                     ADDRESS REDACTED
 XXX H W ALLEN CO                                      4835 SOUTH PEORIA STE 20                                         TULSA           OK   74105
 XXX J E and L E MABEE FOUNDATION                      401 S BOSTON AVE           SUITE 3001                            TULSA           OK   74103-4017
 XXX JAMES G HOHENSTEIN                                ADDRESS REDACTED
 XXX JMA ENERGY COMPANY LLC JMA ENERGY COMPANY LLC1021 NW GRAND BLVD                                                    OKLAHOMA CITY   OK   73118
 XXX OandG INVESTMENTS INC      CO FREDERICK BOWMAN 8235 DOUGLAS AVE ST 300LB60                                         DALLAS          TX   75225
 XXX OKLAHOMA MINERAL INTERESTS CO BECKETT AND TACKETT 7800
                                                        PLLCNORTH MOPAC SUITE 210                                       AUSTIN          TX   78759
 XXX STEPHANIE GOFORTH                                 ADDRESS REDACTED
 XXX STOCKBRIDGE CONSULTING INC                        PO BOX 5974                                                      EDMOND          OK   73083-5974
 XXX STUART M DUDLEY                                   ADDRESS REDACTED
 XXX YUKON TRADING COMPANY LLC  YUKON TRADING COMPANY 1021
                                                        LLC NW GRAND BLVD                                               OKLAHOMA CITY   OK   73118
 XXX ZENERGY INC                ONE WARREN PLACE       DARRELL FULLER             6100 S. YALE STE. 1700                TULSA           OK   74136
 XXX ZENERGY INC FNA ZINKE and TRUMBO
                                ONE WARREN PLACE       DARRELL FULLER             6100 S YALE AVE STE 1700              TULSA           OK   74136
 XXXKAISER FRANCIS OIL CO                              DEPT 637                                                         TULSA           OK   74182
 XXXKAISER FRANCIS OIL CO                              PO BOX 21468                                                     TULSA           OK   74121-1468
 Y C FUCHS JR REVOCABLE TRST                           10952 N 1760 ROAD                                                SWEETWATER      OK   73666
 YALE OIL ASSOCIATION INC                              6 NE 63RD ST STE 425                                             OKLAHOMA CITY   OK   73105-1404
 YALONDA RALENE WOLKE                                  ADDRESS REDACTED
 YELLOW HOUSE LLC                                      20374 N 4000 RD                                                  BARTLESVILLE    OK   74006
 YELLOWJACKET OILFIELD SERVICES                        200 N LORAINE SUITE 1450                                         MIDLAND         TX   79701
 YESIKA BERNAVE DEL RIO                                ADDRESS REDACTED
 YOLANDA CAPETILLO                                     ADDRESS REDACTED
 YONG FU INC                    YU JUAN XU             414 OKARCHE                                                      ENID            OK   73701
 YONNY L TORRES                                        ADDRESS REDACTED
 YOUNG BLOOD LTD                                       PO BOX 730                                                       MILLSAP         TX   76066
 YOUNG MENS CHRISTIAN ASSOCIATION
                                OF ENID AND GARFIELD COUNTY
                                                       415 W.INC
                                                               CHEROKEE                                                 ENID            OK   73701
 YOUNGBLOOD LTD                 PENNY YOUNGBLOOD       ANGIE - OWNER              PO BOX 730                            MILLSAP         TX   76066
 YOUR FAMILY CHURCH INC         OF ENID OKLAHOMA       1301 N INDEPENDENCE ST                                           ENID            OK   73701-1612
 YOUR FAMILY CHURCH INC OF ENID OK                     1301 N INDEPENDENCE                                              ENID            OK   73701-1612
 YPE                            ATTN BAILEE SPEAR      333 WEST SHERIDAN AVENUE                                         OKLAHOMA CITY   OK   73102
 YRC WORLDWIDE PENSION          YRC WORLWIDE INC MASTERPLANS
                                                          PENSION
                                                               TRUST              10990 ROSE AVE                        OVERLAND PARK   KS   66211
 YT WELDING LLC                                        PO BOX 1314                                                      ELK CITY        OK   73648
 YUKON TRADING COMPANY, LLC.                           1021 N.W. GRAND BLVD.                                            OKLAHOMA CITY   OK   73118
 YVONDEE HARP                                          ADDRESS REDACTED
 YVONNE ANDREWS REED                                   ADDRESS REDACTED
 YVONNE CARMICHAEL                                     ADDRESS REDACTED
 YVONNE HULL                                           ADDRESS REDACTED
 YVONNE M YOUNG                                        ADDRESS REDACTED
 YVONNE THOMAS KRUSE                                   ADDRESS REDACTED
 YVONNE YOUNG                                          ADDRESS REDACTED
 ZACH RAMSEY AND                                       ADDRESS REDACTED
 ZACHARY K FOWLER                                      ADDRESS REDACTED
 ZACHARY S HUTTON                                      ADDRESS REDACTED
 ZACKARY JAMES KING                                    ADDRESS REDACTED
 ZAIS GROUP                     ATTN VINCENT INGATO    2 BRIDGE AVE SUITE 322                                           RED BANK        NJ   07701
 ZAKIYYAH JEELAN RUTLEDGE                              ADDRESS REDACTED


In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 314 of 315
                                           Case 20-11441-BLS             Doc 241         Filed 08/10/20   Page 323 of 323
                                                                                    Exhibit C
                                                                                 Creditor Matrix
                                                                            Served via First Class Mail


            Company                 Notice Name                Address1                 Address2          Address3           City   State       Zip   Country
 ZANE R VINES                                       ADDRESS REDACTED
 ZEBORAH PENDERGRASS HARDIN                         ADDRESS REDACTED
 ZEECO INC                                          22151 E 91ST STREET                                              BROKEN ARROW OK        74014
 ZELA LAYTON                                        ADDRESS REDACTED
 ZELDA MAE PENDERGRASS                              ADDRESS REDACTED
 ZELDA MARLENE PENCE                                ADDRESS REDACTED
 ZELLA KLUCAS                                       ADDRESS REDACTED
 ZELTA C RANDLES                                    ADDRESS REDACTED
 ZENECO INC                   DARRELL FULLER        6100 S YALE AVENUE, STE 1700                                     TULSA          OK      74135
 ZENECO INC.                                        6100 S YALE AVENUE, STE 1700                                     TULSA          OK      74135
 ZENECO IV LLC                DARRELL FULLER        6100 SOUTH YALE SUITE 1700                                       TULSA          OK      74137
 ZENERGY INC                                        6100 SOUTH YALE AVENUE       SUITE 1700                          TULSA          OK      74136
 ZENERGY INC                  DARRELL FULLER        ONE WARREN PLACE             6100 S. YALE, STE 1700              TULSA          OK      74136
 ZENERGY INC FNA ZINKE & TRUMBO                     6100 S YALE AVE STE 1700                                         TULSA          OK      74136
 ZENERGY, INC.                                      ONE WARREN PLACE             6100 S. YALE, STE 1700              TULSA          OK      74136
 ZENNON N MILLER AND                                ADDRESS REDACTED
 ZEPHYR BAY SPORTS PARTNERS LLC                     9544 CHESAPEAKE STREET                                           HIGHLANDS RANCHCO      80126
 ZEPHYR OPERATING COMPANY LLC                       5225 N SHARTEL SUITE 200                                         OKLAHOMA CITY OK       73118
 ZEPHYR RESOURCES LLC                               14909 LAURIN LANE                                                OKLAHOMA CITY OK       73142
 ZETTA SIDEBOTTOM                                   ADDRESS REDACTED
 ZIELNY APRIL N                                     ADDRESS REDACTED
 ZIMTEX ENERGY LLC                                  2006 SW 24TH AVE                                                 PERRYTON       TX      79070
 ZINN KAREN M                                       ADDRESS REDACTED
 ZOE BIBLE CHURCH OF ENID INC                       729 E MAINE                                                      ENID           OK      73701
 ZOLA P HAIGHT AND                                  ADDRESS REDACTED
 ZOOM VIDEO COMMUNICATIONS INC                      55 ALMADEN BLVD., 6TH FLOOR                                      SAN JOSE       CA      95134
 ZORA ARLEVA MCCLELLAND                             ADDRESS REDACTED
 ZORCORP LLC                                        3420 NW 178TH ST, SUITE A                                        EDMOND         OK      73012
 ZULU CATTLE COMPANY                                508 ROLAND ST                                                    SPEARMAN       TX      79081
 ZUNDELL MINERAL MANAGEMENT LLC
                              ZUNDELL MINERAL MANAGEMENT
                                                    HC 63, LLC
                                                           BOXJERRY
                                                               28    JOHNSON                                         ARNETT         OK      73832
 ZW LAND and INVESTMENT INC   CO ZACH GRAHAM        AND INVESTMENTS INC ZW LAND  3811 WARWICK COURT                  NORMAN         OK      73072
 ZYBACH ANDERSON CONTRACT PUMPING LLC               PO BOX 686                                                       CANADIAN       TX      79014
 ZYBACH FAMILY PARTNERSHIP                          9136 COUNTY ROAD 15                                              BRISCOE        TX      79011




In re Templar Energy LLC, et al.
Case No. 20-11441 (BLS)                                                          Page 315 of 315
